Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 1 of 123




    EXHIBIT 4
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 2 of 123




   EXHIBIT F
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes      Case 5:19-cv-05310-JDW Document
                                                                                                            RevisedTimeIn           RevisedTimeOut 32-5 RevisedBy
                                                                                                                                       RevisedOnDate     Filed 03/06/20
                                                                                                                                                            RevisedMinutes     Page 3 of 123
                                                                                                                                                                  PunchInComments                                     PunchOutComments   RevisionComments
   1327096          5920   0710 Standale   Denise Ong        8/1/2014 11:00      8/1/2014 19:00         480 2014-08-01 11:00:31.000 2014-08-01 19:00:31.000 480              2014-08-11 14:41:55.340 Greg Rexroth
   1327074          5920   0710 Standale   Denise Ong        8/4/2014 11:00      8/4/2014 19:00         480 2014-08-04 11:00:33.000 2014-08-04 19:00:33.000 480              2014-08-11 14:23:54.897 Greg Rexroth
   1321876          5920   0710 Standale   Denise Ong        8/5/2014 11:01      8/5/2014 20:52         591
   1322802          5920   0710 Standale   Denise Ong        8/6/2014 11:00      8/6/2014 19:54         534
   1323727          5920   0710 Standale   Denise Ong        8/7/2014 11:00      8/7/2014 19:43         523
   1324777          5920   0710 Standale   Denise Ong        8/8/2014 10:58      8/8/2014 20:17         559
   1334717          5920   0700 Lowell     Denise Ong        8/11/2014 9:00     8/11/2014 17:00         480 2014-08-11 09:00:53.000 2014-08-11 17:00:53.000 480              2014-08-20 12:00:15.580   Greg Rexroth                      NHT
   1334719          5920   0700 Lowell     Denise Ong        8/12/2014 9:00     8/12/2014 17:00         480 2014-08-12 09:00:15.000 2014-08-12 17:00:15.000 480              2014-08-20 12:01:36.450   Greg Rexroth                      NHT
   1334723          5920   0700 Lowell     Denise Ong        8/13/2014 9:00     8/13/2014 17:00         480 2014-08-13 09:00:42.000 2014-08-13 17:00:42.000 480              2014-08-20 12:03:02.950   Greg Rexroth                      NHT
   1334726          5920   0700 Lowell     Denise Ong        8/14/2014 9:00     8/14/2014 17:00         480 2014-08-14 09:00:37.000 2014-08-14 17:00:37.000 480              2014-08-20 12:04:07.637   Greg Rexroth                      NHT
   1334728          5920   0700 Lowell     Denise Ong        8/15/2014 9:00     8/15/2014 17:00         480 2014-08-15 09:00:14.000 2014-08-15 17:00:14.000 480              2014-08-20 12:04:39.707   Greg Rexroth                      NHT
   1333307          5920   0710 Standale   Denise Ong       8/18/2014 11:00     8/18/2014 20:14         554
   1334402          5920   0700 Lowell     Denise Ong       8/19/2014 11:57     8/19/2014 20:04         487
   1335386          5920   0700 Lowell     Denise Ong       8/20/2014 12:00     8/20/2014 20:31         512
   1335852          5920   0700 Lowell     Denise Ong        8/21/2014 8:54     8/21/2014 17:31         517
   1337079          5920   0700 Lowell     Denise Ong        8/22/2014 9:56     8/22/2014 18:05         489
   1338140          5920   0700 Lowell     Denise Ong        8/23/2014 9:58     8/23/2014 17:36         458
   1339055          5920   0700 Lowell     Denise Ong       8/24/2014 12:19     8/24/2014 18:37         378
   1341396          5920   0700 Lowell     Denise Ong        8/27/2014 9:58     8/27/2014 18:57         539
   1342488          5920   0700 Lowell     Denise Ong       8/28/2014 10:56     8/28/2014 19:01         485
   1343519          5920   0700 Lowell     Denise Ong       8/29/2014 10:59     8/29/2014 18:31         452
   1344364          5920   0700 Lowell     Denise Ong        8/30/2014 9:57     8/30/2014 18:01         484
   1345017          5920   0700 Lowell     Denise Ong        8/31/2014 9:50     8/31/2014 17:00         430
   1346421          5920   0700 Lowell     Denise Ong         9/2/2014 9:56      9/2/2014 19:35         579
   1347556          5920   0700 Lowell     Denise Ong        9/3/2014 10:58      9/3/2014 20:47         589
   1348379          5920   0700 Lowell     Denise Ong         9/4/2014 9:55      9/4/2014 18:48         533
   1351700          5920   0700 Lowell     Denise Ong         9/8/2014 8:54      9/8/2014 18:23         569
   1352609          5920   0700 Lowell     Denise Ong         9/9/2014 8:51      9/9/2014 18:30         579
   1353731          5920   0700 Lowell     Denise Ong        9/10/2014 9:56     9/10/2014 20:03         607
   1354830          5920   0700 Lowell     Denise Ong       9/11/2014 11:00     9/11/2014 20:24         564
   1355992          5920   0700 Lowell     Denise Ong       9/12/2014 10:55     9/12/2014 16:58         363
   1358036          5920   0700 Lowell     Denise Ong        9/15/2014 8:55     9/15/2014 19:15         620
   1359285          5920   0700 Lowell     Denise Ong       9/16/2014 10:54     9/16/2014 20:33         579
   1359909          5920   0700 Lowell     Denise Ong        9/17/2014 8:53     9/17/2014 17:53         540
   1360886          5920   0700 Lowell     Denise Ong        9/18/2014 8:55     9/18/2014 17:53         538
   1362552          5920   0700 Lowell     Denise Ong       9/19/2014 11:00     9/19/2014 20:27         567
   1363438          5920   0700 Lowell     Denise Ong       9/20/2014 10:47     9/20/2014 20:03         556
   1365782          5920   0700 Lowell     Denise Ong       9/23/2014 10:55     9/23/2014 20:46         591
   1366888          5920   0700 Lowell     Denise Ong       9/24/2014 12:02     9/24/2014 20:33         511
   1367654          5920   0700 Lowell     Denise Ong       9/25/2014 10:57     9/25/2014 20:45         588
   1368766          5920   0700 Lowell     Denise Ong       9/26/2014 11:20     9/26/2014 20:23         543
   1369342          5920   0700 Lowell     Denise Ong        9/27/2014 8:51     9/27/2014 16:21         450
   1370499          5920   0700 Lowell     Denise Ong       9/28/2014 11:56     9/28/2014 17:05         309
   1370941          5920   0700 Lowell     Denise Ong        9/29/2014 9:55     9/29/2014 18:56         541
   1371679          5920   0700 Lowell     Denise Ong        9/30/2014 8:49     9/30/2014 18:45         596
   1372990          5920   0700 Lowell     Denise Ong       10/1/2014 10:57     10/1/2014 20:05         548
   1377524          5920   0700 Lowell     Denise Ong       10/6/2014 10:56     10/6/2014 20:04         548
   1378385          5920   0700 Lowell     Denise Ong        10/7/2014 9:59     10/7/2014 20:17         618
   1379606          5920   0700 Lowell     Denise Ong       10/8/2014 12:00     10/8/2014 20:04         484
   1380749          5920   0700 Lowell     Denise Ong       10/9/2014 14:29     10/9/2014 20:19         350
   1380974          5920   0700 Lowell     Denise Ong       10/10/2014 8:47    10/10/2014 16:47         480
   1383425          5920   0700 Lowell     Denise Ong       10/13/2014 8:51    10/13/2014 20:37         706
   1384134          5920   0700 Lowell     Denise Ong      10/13/2014 20:40    10/13/2014 20:40           0
   1384286          5920   0700 Lowell     Denise Ong       10/14/2014 8:54    10/14/2014 17:14         500
   1385494          5920   0700 Lowell     Denise Ong      10/15/2014 11:49    10/15/2014 20:15         506
   1386429          5920   0700 Lowell     Denise Ong      10/16/2014 11:56    10/16/2014 20:56         540
   1387505          5920   0700 Lowell     Denise Ong      10/17/2014 11:48    10/17/2014 20:05         497
   1388002          5920   0700 Lowell     Denise Ong       10/18/2014 8:50    10/18/2014 18:48         598
   1389220          5920   0700 Lowell     Denise Ong      10/19/2014 11:48    10/19/2014 17:47         359
   1389973          5920   0700 Lowell     Denise Ong      10/20/2014 10:56    10/20/2014 20:08         552
   1391557          5920   0700 Lowell     Denise Ong       10/22/2014 8:48    10/22/2014 17:50         542
   1392529          5920   0700 Lowell     Denise Ong       10/23/2014 8:51    10/23/2014 18:13         562
   1397277          5920   0700 Lowell     Denise Ong       10/27/2014 9:59    10/27/2014 18:57         538
   1398375          5920   0700 Lowell     Denise Ong      10/28/2014 10:59    10/28/2014 20:05         546
   1398914          5920   0700 Lowell     Denise Ong       10/29/2014 8:48    10/29/2014 18:04         556
   1399880          5920   0700 Lowell     Denise Ong       10/30/2014 8:47    10/30/2014 18:01         554
   1401412          5920   0700 Lowell     Denise Ong      10/31/2014 10:46    10/31/2014 20:08         562
   1402032          5920   0700 Lowell     Denise Ong        11/1/2014 8:46     11/1/2014 18:10         564
   1404697          5920   0700 Lowell     Denise Ong        11/4/2014 9:56     11/4/2014 19:21         565
   1405941          5920   0700 Lowell     Denise Ong       11/5/2014 12:00     11/5/2014 20:35         515
   1406581          5920   0700 Lowell     Denise Ong        11/6/2014 9:58     11/6/2014 18:51         533
   1407838          5920   0700 Lowell     Denise Ong       11/7/2014 10:58     11/7/2014 21:02         604
   1408720          5920   0700 Lowell     Denise Ong       11/8/2014 10:02     11/8/2014 18:05         483
   1409373          5920   0700 Lowell     Denise Ong        11/9/2014 9:52     11/9/2014 17:36         464
   1410432          5920   0700 Lowell     Denise Ong      11/10/2014 11:59    11/10/2014 23:07         668
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn              TimeOut           Minutes      Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                     RevisedTimeOut           Document
                                                                                                                                    RevisedMinutes             32-5 RevisedBy
                                                                                                                                                   RevisedOnDate     Filed 03/06/20        Page 4 of 123
                                                                                                                                                                              PunchInComments              PunchOutComments   RevisionComments
   1413284          5920   0700 Lowell   Denise Ong      11/13/2014 11:59    11/13/2014 21:21         562
   1413707          5920   0700 Lowell   Denise Ong       11/14/2014 8:44    11/14/2014 16:08         444
   1415541          5920   0700 Lowell   Denise Ong      11/15/2014 11:58    11/15/2014 20:02         484
   1416400          5920   0700 Lowell   Denise Ong       11/17/2014 8:49    11/17/2014 17:55         546
   1417489          5920   0700 Lowell   Denise Ong       11/18/2014 9:04    11/18/2014 16:20         436
   1418529          5920   0700 Lowell   Denise Ong       11/19/2014 9:56    11/19/2014 19:06         550
   1421525          5920   0700 Lowell   Denise Ong       11/21/2014 9:54    11/21/2014 19:19         565
   1422791          5920   0700 Lowell   Denise Ong      11/22/2014 10:47    11/22/2014 20:04         557
   1423876          5920   0700 Lowell   Denise Ong       11/24/2014 8:02    11/24/2014 13:12         310
   1424895          5920   0700 Lowell   Denise Ong      11/24/2014 15:45    11/24/2014 19:12         207
   1425233          5920   0700 Lowell   Denise Ong       11/25/2014 9:04    11/25/2014 19:29         625
   1426271          5920   0700 Lowell   Denise Ong       11/26/2014 8:40    11/26/2014 17:26         526
   1428077          5920   0700 Lowell   Denise Ong       11/28/2014 9:37    11/28/2014 20:42         665
   1429030          5920   0700 Lowell   Denise Ong       11/29/2014 8:51    11/29/2014 17:48         537
   1431956          5920   0700 Lowell   Denise Ong       12/2/2014 10:38     12/2/2014 21:03         625
   1432485          5920   0700 Lowell   Denise Ong        12/3/2014 8:29     12/3/2014 20:54         745
   1433453          5920   0700 Lowell   Denise Ong        12/4/2014 8:45     12/4/2014 19:23         638
   1435117          5920   0700 Lowell   Denise Ong       12/5/2014 11:57     12/5/2014 20:16         499
   1435563          5920   0700 Lowell   Denise Ong        12/6/2014 8:48     12/6/2014 18:14         566
   1438319          5920   0700 Lowell   Denise Ong        12/9/2014 9:54     12/9/2014 20:20         626
   1439187          5920   0700 Lowell   Denise Ong       12/10/2014 9:06    12/10/2014 19:20         614
   1440890          5920   0700 Lowell   Denise Ong      12/11/2014 14:17    12/11/2014 20:09         352
   1441230          5920   0700 Lowell   Denise Ong       12/12/2014 8:55    12/12/2014 18:00         545
   1442346          5920   0700 Lowell   Denise Ong       12/13/2014 8:45    12/13/2014 18:08         563
   1443515          5920   0700 Lowell   Denise Ong      12/14/2014 10:07    12/14/2014 17:19         432
   1443964          5920   0700 Lowell   Denise Ong       12/15/2014 8:45    12/15/2014 16:59         494
   1448002          5920   0700 Lowell   Denise Ong       12/18/2014 8:51    12/18/2014 17:59         548
   1449678          5920   0700 Lowell   Denise Ong      12/19/2014 11:53    12/19/2014 21:09         556
   1450480          5920   0700 Lowell   Denise Ong       12/20/2014 8:56    12/20/2014 17:00         484
   1452104          5920   0700 Lowell   Denise Ong       12/22/2014 7:53    12/22/2014 18:01         608
   1453498          5920   0700 Lowell   Denise Ong       12/23/2014 8:47    12/23/2014 18:11         564
   1455022          5920   0700 Lowell   Denise Ong       12/24/2014 9:02    12/24/2014 16:07         425
   1455992          5920   0700 Lowell   Denise Ong       12/26/2014 9:47    12/26/2014 19:06         559
   1456945          5920   0700 Lowell   Denise Ong       12/27/2014 8:48    12/27/2014 17:56         548
   1459550          5920   0700 Lowell   Denise Ong       12/30/2014 8:20    12/30/2014 18:08         588
   1460547          5920   0700 Lowell   Denise Ong      12/30/2014 18:09    12/30/2014 18:09           0
   1460777          5920   0700 Lowell   Denise Ong       12/31/2014 8:52    12/31/2014 16:45         473
   1461637          5920   0700 Lowell   Denise Ong         1/1/2015 9:46      1/1/2015 16:00         374
   1462359          5920   0700 Lowell   Denise Ong         1/2/2015 8:49      1/2/2015 18:20         571
   1463528          5920   0700 Lowell   Denise Ong         1/3/2015 8:52      1/3/2015 20:20         688
   1465832          5920   0700 Lowell   Denise Ong         1/6/2015 7:58      1/6/2015 17:03         545
   1467106          5920   0700 Lowell   Denise Ong         1/7/2015 9:55      1/7/2015 18:57         542
   1468230          5920   0700 Lowell   Denise Ong        1/8/2015 10:53      1/8/2015 18:07         434
   1469247          5920   0700 Lowell   Denise Ong         1/9/2015 9:52      1/9/2015 19:07         555
   1470111          5920   0700 Lowell   Denise Ong        1/10/2015 8:53     1/10/2015 17:28         515
   1472531          5920   0700 Lowell   Denise Ong        1/13/2015 8:02     1/13/2015 17:16         554
   1473745          5920   0700 Lowell   Denise Ong        1/14/2015 9:52     1/14/2015 19:04         552
   1474478          5920   0700 Lowell   Denise Ong        1/15/2015 8:43     1/15/2015 18:20         577
   1475545          5920   0700 Lowell   Denise Ong        1/16/2015 8:48     1/16/2015 18:10         562
   1476918          5920   0700 Lowell   Denise Ong        1/17/2015 9:53     1/17/2015 18:23         510
   1477538          5920   0700 Lowell   Denise Ong        1/18/2015 8:50     1/18/2015 15:22         392
   1478215          5920   0700 Lowell   Denise Ong        1/19/2015 8:50     1/19/2015 18:00         551
   1481251          5920   0700 Lowell   Denise Ong        1/22/2015 8:48     1/22/2015 11:04         136
   1482702          5920   0700 Lowell   Denise Ong        1/23/2015 9:53     1/23/2015 19:04         551
   1483759          5920   0700 Lowell   Denise Ong        1/24/2015 9:52     1/24/2015 18:13         501
   1484611          5920   0700 Lowell   Denise Ong        1/25/2015 9:53     1/25/2015 16:24         391
   1485658          5920   0700 Lowell   Denise Ong       1/26/2015 11:46     1/26/2015 20:31         525
   1486484          5920   0700 Lowell   Denise Ong       1/27/2015 10:53     1/27/2015 21:19         626
   1487099          5920   0700 Lowell   Denise Ong        1/28/2015 8:48     1/28/2015 18:15         567
   1488133          5920   0700 Lowell   Denise Ong        1/29/2015 8:51     1/29/2015 18:01         550
   1496452          5920   0700 Lowell   Denise Ong        2/3/2015 11:58      2/3/2015 20:04         486
   1496898          5920   0700 Lowell   Denise Ong         2/4/2015 8:50      2/4/2015 19:05         615
   1497891          5920   0700 Lowell   Denise Ong         2/5/2015 8:49      2/5/2015 18:36         587
   1498931          5920   0700 Lowell   Denise Ong         2/6/2015 8:45      2/6/2015 18:40         595
   1500390          5920   0700 Lowell   Denise Ong         2/7/2015 9:56      2/7/2015 18:59         543
   1502680          5920   0700 Lowell   Denise Ong        2/10/2015 8:49     2/10/2015 19:00         611
   1504028          5920   0700 Lowell   Denise Ong       2/11/2015 10:52     2/11/2015 20:08         556
   1504596          5920   0700 Lowell   Denise Ong        2/12/2015 8:39     2/12/2015 17:33         534
   1505936          5920   0700 Lowell   Denise Ong        2/13/2015 9:54     2/13/2015 18:52         538
   1508299          5920   0700 Lowell   Denise Ong        2/16/2015 8:52     2/16/2015 19:32         640
   1509456          5920   0700 Lowell   Denise Ong        2/17/2015 9:57     2/17/2015 18:58         541
   1510549          5920   0700 Lowell   Denise Ong       2/18/2015 10:47     2/18/2015 20:04         557
   1511256          5920   0700 Lowell   Denise Ong        2/19/2015 8:53     2/19/2015 18:03         550
   1512684          5920   0700 Lowell   Denise Ong        2/20/2015 9:57     2/20/2015 17:10         433
   1513806          5920   0700 Lowell   Denise Ong       2/21/2015 10:03     2/21/2015 19:03         540
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn            TimeOut           Minutes      Case 5:19-cv-05310-JDW
                                                                                                        RevisedTimeIn
                                                                                                                   RevisedTimeOut           Document
                                                                                                                                  RevisedMinutes             32-5 RevisedBy
                                                                                                                                                 RevisedOnDate     Filed 03/06/20        Page 5 of 123
                                                                                                                                                                            PunchInComments              PunchOutComments   RevisionComments
   1516500          5920   0700 Lowell   Denise Ong       2/24/2015 10:57 2/24/2015 20:05           548
   1517166          5920   0700 Lowell   Denise Ong        2/25/2015 8:56 2/25/2015 17:57           541
   1519217          5920   0700 Lowell   Denise Ong        2/27/2015 8:54    2/27/2015 9:15          21
   1520337          5920   0700 Lowell   Denise Ong        2/28/2015 8:49 2/28/2015 10:58           129
   1523275          5920   0700 Lowell   Denise Ong        3/3/2015 11:06    3/3/2015 20:06         540
   1523849          5920   0700 Lowell   Denise Ong         3/4/2015 8:45    3/4/2015 17:54         549
   1525105          5920   0700 Lowell   Denise Ong         3/5/2015 9:55    3/5/2015 19:11         556
   1526241          5920   0700 Lowell   Denise Ong         3/6/2015 9:57    3/6/2015 19:05         548
   1527087          5920   0700 Lowell   Denise Ong         3/7/2015 8:50    3/7/2015 18:04         554
   1528027          5920   0700 Lowell   Denise Ong         3/8/2015 9:49    3/8/2015 16:27         398
   1528935          5920   0700 Lowell   Denise Ong        3/9/2015 10:51    3/9/2015 20:06         555
   1529600          5920   0700 Lowell   Denise Ong        3/10/2015 8:50 3/10/2015 18:00           550
   1532599          5920   0700 Lowell   Denise Ong        3/13/2015 8:50 3/13/2015 17:01           491
   1535597          5920   0700 Lowell   Denise Ong       3/16/2015 10:51 3/16/2015 20:17           566
   1536329          5920   0700 Lowell   Denise Ong        3/17/2015 8:55 3/17/2015 18:19           564
   1537527          5920   0700 Lowell   Denise Ong        3/18/2015 9:55 3/18/2015 19:00           545
   1539841          5920   0700 Lowell   Denise Ong        3/20/2015 9:54 3/20/2015 17:31           457
   1540700          5920   0700 Lowell   Denise Ong        3/21/2015 8:49 3/21/2015 18:07           558
   1541675          5920   0700 Lowell   Denise Ong        3/22/2015 9:50 3/22/2015 16:44           414
   1544284          5920   0700 Lowell   Denise Ong        3/25/2015 8:51 3/25/2015 18:02           551
   1546113          5920   0700 Lowell   Denise Ong       3/26/2015 15:49 3/26/2015 20:05           256
   1546615          5920   0700 Lowell   Denise Ong        3/27/2015 9:55 3/27/2015 18:54           539
   1547384          5920   0700 Lowell   Denise Ong        3/28/2015 8:00 3/28/2015 16:12           492
   1550498          5920   0700 Lowell   Denise Ong       3/31/2015 11:34 3/31/2015 20:25           531
   1551065          5920   0700 Lowell   Denise Ong         4/1/2015 8:46    4/1/2015 17:54         548
   1552416          5920   0700 Lowell   Denise Ong         4/2/2015 9:56    4/2/2015 19:02         546
   1553382          5920   0700 Lowell   Denise Ong         4/3/2015 8:45    4/3/2015 18:07         562
   1555088          5920   0700 Lowell   Denise Ong         4/4/2015 9:58    4/4/2015 17:47         469
   1556435          5920   0700 Lowell   Denise Ong        4/6/2015 10:58    4/6/2015 20:53         595
   1557278          5920   0700 Lowell   Denise Ong         4/7/2015 8:51    4/7/2015 18:09         558
   1558786          5920   0700 Lowell   Denise Ong        4/8/2015 10:00    4/8/2015 19:19         559
   1560047          5920   0700 Lowell   Denise Ong         4/9/2015 9:58    4/9/2015 17:01         423
   1564657          5920   0700 Lowell   Denise Ong       4/13/2015 11:00 4/13/2015 20:22           562
   1565668          5920   0700 Lowell   Denise Ong       4/14/2015 10:03 4/14/2015 19:12           549
   1566760          5920   0700 Lowell   Denise Ong        4/15/2015 9:56 4/15/2015 18:28           512
   1567939          5920   0700 Lowell   Denise Ong        4/16/2015 9:59 4/16/2015 19:01           542
   1569268          5920   0700 Lowell   Denise Ong        4/17/2015 9:56 4/17/2015 19:18           562
   1570201          5920   0700 Lowell   Denise Ong        4/18/2015 8:40 4/18/2015 17:33           533
   1571328          5920   0700 Lowell   Denise Ong        4/19/2015 9:46 4/19/2015 16:35           409
   1575734          5920   0700 Lowell   Denise Ong        4/23/2015 9:54 4/23/2015 19:33           579
   1576644          5920   0700 Lowell   Denise Ong        4/24/2015 8:44 4/24/2015 18:00           556
   1578061          5920   0700 Lowell   Denise Ong        4/25/2015 8:52 4/25/2015 17:10           498
   1581381          5920   0700 Lowell   Denise Ong       4/28/2015 10:55 4/28/2015 20:27           572
   1582609          5920   0700 Lowell   Denise Ong       4/29/2015 11:24 4/29/2015 21:00           576
   1583679          5920   0700 Lowell   Denise Ong       4/30/2015 10:48 4/30/2015 19:03           495
   1584372          5920   0700 Lowell   Denise Ong         5/1/2015 7:49    5/1/2015 17:59         610
   1586070          5920   0700 Lowell   Denise Ong         5/2/2015 8:55    5/2/2015 18:08         553
   1587845          5920   0700 Lowell   Denise Ong         5/4/2015 8:52    5/4/2015 18:28         576
   1589384          5920   0700 Lowell   Denise Ong        5/5/2015 10:55    5/5/2015 20:55         600
   1590166          5920   0700 Lowell   Denise Ong         5/6/2015 8:49    5/6/2015 19:27         638
   1591230          5920   0700 Lowell   Denise Ong         5/7/2015 8:43    5/7/2015 19:03         620
   1592652          5920   0700 Lowell   Denise Ong         5/8/2015 9:13    5/8/2015 16:22         429
   1595767          5920   0700 Lowell   Denise Ong        5/11/2015 8:51 5/11/2015 17:09           498
   1596973          5920   0700 Lowell   Denise Ong        5/12/2015 8:51 5/12/2015 18:07           556
   1598464          5920   0700 Lowell   Denise Ong       5/13/2015 10:51 5/13/2015 20:13           562
   1599509          5920   0700 Lowell   Denise Ong        5/14/2015 9:55 5/14/2015 18:35           520
   1600960          5920   0700 Lowell   Denise Ong        5/15/2015 9:54 5/15/2015 19:55           601
   1602377          5920   0700 Lowell   Denise Ong       5/16/2015 10:44 5/16/2015 20:02           558
   1604979          5920   0700 Lowell   Denise Ong        5/19/2015 8:46 5/19/2015 18:21           575
   1606518          5920   0700 Lowell   Denise Ong       5/20/2015 10:53 5/20/2015 20:27           574
   1607543          5920   0700 Lowell   Denise Ong        5/21/2015 9:57 5/21/2015 18:58           541
   1609902          5920   0700 Lowell   Denise Ong        5/23/2015 8:52 5/23/2015 18:10           558
   1611007          5920   0700 Lowell   Denise Ong        5/24/2015 9:50 5/24/2015 17:19           449
   1611587          5920   0700 Lowell   Denise Ong        5/25/2015 9:41 5/25/2015 15:48           367
   1615174          5920   0700 Lowell   Denise Ong       5/28/2015 10:52 5/28/2015 20:09           557
   1615885          5920   0700 Lowell   Denise Ong        5/29/2015 7:56    5/29/2015 8:39          43
   1616512          5920   0700 Lowell   Denise Ong        5/29/2015 9:59 5/29/2015 19:16           557
   1617500          5920   0700 Lowell   Denise Ong        5/30/2015 8:48 5/30/2015 18:05           557
   1620430          5920   0700 Lowell   Denise Ong         6/2/2015 8:47    6/2/2015 19:02         615
   1621929          5920   0700 Lowell   Denise Ong        6/3/2015 11:00    6/3/2015 20:11         551
   1622617          5920   0700 Lowell   Denise Ong         6/4/2015 8:44    6/4/2015 20:27         703
   1623893          5920   0700 Lowell   Denise Ong         6/5/2015 9:03    6/5/2015 18:08         545
   1626889          5920   0700 Lowell   Denise Ong         6/8/2015 8:48    6/8/2015 18:34         586
   1628462          5920   0700 Lowell   Denise Ong        6/9/2015 10:56    6/9/2015 20:40         584
   1629435          5920   0700 Lowell   Denise Ong        6/10/2015 9:50 6/10/2015 20:34           644
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn            TimeOut           Minutes      Case 5:19-cv-05310-JDW Document
                                                                                                        RevisedTimeIn           RevisedTimeOut 32-5 RevisedBy
                                                                                                                                   RevisedOnDate     Filed 03/06/20
                                                                                                                                                        RevisedMinutes     Page 6 of 123
                                                                                                                                                              PunchInComments                                    PunchOutComments   RevisionComments
   1630356          5920   0700 Lowell   Denise Ong        6/11/2015 8:49 6/11/2015 18:20           571
   1631406          5920   0700 Lowell   Denise Ong        6/12/2015 7:59 6/12/2015 18:24           625
   1633520          5920   0700 Lowell   Denise Ong       6/13/2015 10:59 6/13/2015 21:07           608
   1636195          5920   0700 Lowell   Denise Ong        6/16/2015 9:54 6/16/2015 20:26           632
   1637436          5920   0700 Lowell   Denise Ong       6/17/2015 10:57 6/17/2015 20:59           602
   1638143          5920   0700 Lowell   Denise Ong        6/18/2015 8:41 6/18/2015 18:08           567
   1639318          5920   0700 Lowell   Denise Ong        6/19/2015 8:44 6/19/2015 19:29           645
   1641925          5920   0700 Lowell   Denise Ong       6/21/2015 10:06 6/21/2015 17:22           436
   1642861          5920   0700 Lowell   Denise Ong       6/22/2015 11:01 6/22/2015 20:05           544
   1643578          5920   0700 Lowell   Denise Ong        6/23/2015 8:41 6/23/2015 18:04           563
   1646116          5920   0700 Lowell   Denise Ong        6/25/2015 9:52 6/25/2015 17:54           482
   1646907          5920   0700 Lowell   Denise Ong        6/26/2015 7:54 6/26/2015 14:43           409
   1648486          5920   0700 Lowell   Denise Ong        6/27/2015 8:44 6/27/2015 15:48           424
   1649555          5920   0700 Lowell   Denise Ong        6/28/2015 9:39 6/28/2015 16:05           386
   1652973          5920   0700 Lowell   Denise Ong        7/1/2015 10:57    7/1/2015 20:11         554
   1654031          5920   0700 Lowell   Denise Ong         7/2/2015 9:55    7/2/2015 18:24         509
   1655122          5920   0700 Lowell   Denise Ong         7/3/2015 8:48    7/3/2015 18:05         557
   1656500          5920   0700 Lowell   Denise Ong         7/4/2015 8:45    7/4/2015 14:34         349
   1659822          5920   0700 Lowell   Denise Ong        7/7/2015 11:08    7/7/2015 20:00         532 2015-07-07 11:08:00.000 2015-07-07 20:00:00.000 532              2015-07-13 14:52:00.690 Ryan Trombley   Auto-Punch Out
   1660631          5920   0700 Lowell   Denise Ong         7/8/2015 8:49    7/8/2015 18:02         553
   1663022          5920   0700 Lowell   Denise Ong        7/10/2015 8:01 7/10/2015 20:02           721
   1664675          5920   0700 Lowell   Denise Ong        7/11/2015 8:45 7/11/2015 17:17           512
   1665925          5920   0700 Lowell   Denise Ong        7/12/2015 9:49 7/12/2015 15:58           369
   1669591          5920   0700 Lowell   Denise Ong       7/15/2015 10:58 7/15/2015 21:01           603
   1670712          5920   0700 Lowell   Denise Ong        7/16/2015 9:56 7/16/2015 18:27           511
   1671696          5920   0700 Lowell   Denise Ong        7/17/2015 8:40 7/17/2015 18:21           581
   1673175          5920   0700 Lowell   Denise Ong        7/18/2015 8:42 7/18/2015 17:03           501
   1674482          5920   0700 Lowell   Denise Ong        7/19/2015 9:53 7/19/2015 14:33           280
   1675111          5920   0700 Lowell   Denise Ong        7/20/2015 8:47 7/20/2015 18:01           554
   1678095          5920   0700 Lowell   Denise Ong       7/22/2015 10:57 7/22/2015 20:02           545
   1678958          5920   0700 Lowell   Denise Ong        7/23/2015 8:45 7/23/2015 17:01           496
   1680251          5920   0700 Lowell   Denise Ong        7/24/2015 7:54    7/24/2015 8:21          27
   1684499          5920   0700 Lowell   Denise Ong       7/27/2015 11:01 7/27/2015 18:10           429
   1685384          5920   0700 Lowell   Denise Ong        7/28/2015 8:46 7/28/2015 17:53           547
   1686780          5920   0700 Lowell   Denise Ong        7/29/2015 9:06 7/29/2015 18:03           537
   1688230          5920   0700 Lowell   Denise Ong       7/30/2015 10:17 7/30/2015 18:59           522
   1689780          5920   0700 Lowell   Denise Ong       7/31/2015 10:53 7/31/2015 20:04           551
   1691300          5920   0700 Lowell   Denise Ong        8/1/2015 10:30    8/1/2015 17:57         447
   1692324          5920   0700 Lowell   Denise Ong        8/2/2015 10:12    8/2/2015 12:57         165
   1695850          5920   0700 Lowell   Denise Ong        8/5/2015 11:00    8/5/2015 20:35         575
   1696729          5920   0700 Lowell   Denise Ong         8/6/2015 8:56    8/6/2015 18:08         552
   1697842          5920   0700 Lowell   Denise Ong         8/7/2015 7:56    8/7/2015 18:01         605
   1699603          5920   0700 Lowell   Denise Ong         8/8/2015 8:44    8/8/2015 17:58         554
   1703263          5920   0700 Lowell   Denise Ong       8/11/2015 10:14 8/11/2015 13:11           177
   1703815          5920   0700 Lowell   Denise Ong       8/11/2015 13:24 8/11/2015 20:56           452
   1704207          5920   0700 Lowell   Denise Ong        8/12/2015 8:45 8/12/2015 19:59           674
   1705778          5920   0700 Lowell   Denise Ong        8/13/2015 9:58 8/13/2015 18:17           499
   1706826          5920   0700 Lowell   Denise Ong        8/14/2015 8:40 8/14/2015 17:13           513
   1708426          5920   0700 Lowell   Denise Ong        8/15/2015 8:52 8/15/2015 17:06           494
   1709613          5920   0700 Lowell   Denise Ong        8/16/2015 9:43 8/16/2015 15:55           372
   1713364          5920   0700 Lowell   Denise Ong       8/19/2015 10:57 8/19/2015 20:04           547
   1714548          5920   0700 Lowell   Denise Ong       8/20/2015 10:01 8/20/2015 19:16           555
   1715513          5920   0700 Lowell   Denise Ong        8/21/2015 8:00 8/21/2015 18:13           613
   1723049          5920   0700 Lowell   Denise Ong       8/27/2015 11:13 8/27/2015 20:10           537
   1723905          5920   0700 Lowell   Denise Ong        8/28/2015 8:50 8/28/2015 18:07           557
   1727670          5920   0700 Lowell   Denise Ong       8/31/2015 10:59 8/31/2015 21:05           606
   1728507          5920   0700 Lowell   Denise Ong         9/1/2015 8:40    9/1/2015 20:07         687
   1729853          5920   0700 Lowell   Denise Ong         9/2/2015 8:46    9/2/2015 19:13         627
   1731556          5920   0700 Lowell   Denise Ong        9/3/2015 10:50    9/3/2015 20:10         560
   1732413          5920   0700 Lowell   Denise Ong         9/4/2015 7:58    9/4/2015 16:07         489
   1734256          5920   0700 Lowell   Denise Ong         9/5/2015 8:46    9/5/2015 17:12         506
   1735702          5920   0700 Lowell   Denise Ong        9/6/2015 10:01    9/6/2015 13:26         205
   1738576          5920   0700 Lowell   Denise Ong         9/9/2015 8:48    9/9/2015 17:56         548
   1740383          5920   0700 Lowell   Denise Ong       9/10/2015 10:07 9/10/2015 19:28           561
   1741667          5920   0700 Lowell   Denise Ong        9/11/2015 8:52 9/11/2015 16:53           481
   1743401          5920   0700 Lowell   Denise Ong        9/12/2015 8:44 9/12/2015 17:57           553
   1745082          5920   0700 Lowell   Denise Ong        9/13/2015 9:57 9/13/2015 16:01           364
   1749508          5920   0700 Lowell   Denise Ong       9/16/2015 11:01 9/16/2015 20:39           578
   1750551          5920   0700 Lowell   Denise Ong        9/17/2015 8:52 9/17/2015 17:23           511
   1751983          5920   0700 Lowell   Denise Ong        9/18/2015 7:59 9/18/2015 18:41           642
   1754128          5920   0700 Lowell   Denise Ong        9/19/2015 8:47 9/19/2015 18:02           555
   1758850          5920   0700 Lowell   Denise Ong       9/22/2015 10:57 9/22/2015 20:02           545
   1759926          5920   0700 Lowell   Denise Ong        9/23/2015 8:55 9/23/2015 17:14           499
   1761733          5920   0700 Lowell   Denise Ong        9/24/2015 9:57 9/24/2015 17:29           452
   1763715          5920   0700 Lowell   Denise Ong        9/25/2015 9:51 9/25/2015 18:06           495
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn              TimeOut           Minutes      Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                     RevisedTimeOut           Document
                                                                                                                                    RevisedMinutes             32-5 RevisedBy
                                                                                                                                                   RevisedOnDate     Filed 03/06/20        Page 7 of 123
                                                                                                                                                                              PunchInComments              PunchOutComments   RevisionComments
   1765437          5920   0700 Lowell   Denise Ong       9/26/2015 10:08     9/26/2015 16:16         368
   1769551          5920   0700 Lowell   Denise Ong       9/29/2015 11:04     9/29/2015 20:05         541
   1770888          5920   0700 Lowell   Denise Ong       9/30/2015 10:03     9/30/2015 18:25         502
   1772409          5920   0700 Lowell   Denise Ong       10/1/2015 10:02     10/1/2015 14:29         267
   1773298          5920   0700 Lowell   Denise Ong       10/1/2015 15:41     10/1/2015 19:08         207
   1773555          5920   0700 Lowell   Denise Ong        10/2/2015 8:01      10/2/2015 9:39          98
   1774277          5920   0700 Lowell   Denise Ong        10/2/2015 9:58     10/2/2015 18:16         498
   1776024          5920   0700 Lowell   Denise Ong        10/3/2015 9:55     10/3/2015 18:05         490
   1779978          5920   0700 Lowell   Denise Ong        10/6/2015 9:48     10/6/2015 13:59         251
   1783133          5920   0700 Lowell   Denise Ong        10/8/2015 9:58     10/8/2015 17:57         479
   1786763          5920   0700 Lowell   Denise Ong       10/10/2015 9:54    10/10/2015 18:04         490
   1788065          5920   0700 Lowell   Denise Ong       10/11/2015 9:56    10/11/2015 14:47         291
   1789139          5920   0700 Lowell   Denise Ong       10/12/2015 9:56    10/12/2015 18:11         495
   1790661          5920   0700 Lowell   Denise Ong       10/13/2015 9:47    10/13/2015 19:46         599
   1791794          5920   0700 Lowell   Denise Ong       10/14/2015 8:38    10/14/2015 17:00         502
   1793126          5920   0700 Lowell   Denise Ong      10/14/2015 17:04    10/14/2015 17:14          10
   1805174          5920   0700 Lowell   Denise Ong      10/22/2015 10:57    10/22/2015 22:00         663
   1806661          5920   0700 Lowell   Denise Ong       10/23/2015 9:40    10/23/2015 16:59         439
   1808749          5920   0700 Lowell   Denise Ong      10/24/2015 10:03    10/24/2015 18:02         479
   1809913          5920   0700 Lowell   Denise Ong       10/25/2015 9:46    10/25/2015 15:26         340
   1812816          5920   0703 Ionia    Denise Ong       10/27/2015 9:47    10/27/2015 20:45         658
   1816267          5920   0703 Ionia    Denise Ong      10/29/2015 10:17    10/29/2015 20:21         604
   1817387          5920   0703 Ionia    Denise Ong       10/30/2015 7:51    10/30/2015 17:08         557
   1820160          5920   0703 Ionia    Denise Ong       10/31/2015 9:55    10/31/2015 18:01         486
   1824830          5920   0703 Ionia    Denise Ong       11/3/2015 10:56     11/3/2015 19:06         490
   1826656          5920   0703 Ionia    Denise Ong       11/4/2015 10:52     11/4/2015 20:06         554
   1828336          5920   0703 Ionia    Denise Ong        11/5/2015 9:55     11/5/2015 18:06         491
   1830356          5920   0703 Ionia    Denise Ong        11/6/2015 9:56     11/6/2015 17:18         442
   1832565          5920   0703 Ionia    Denise Ong       11/7/2015 10:01     11/7/2015 18:29         508
   1837506          5920   0703 Ionia    Denise Ong      11/10/2015 10:58    11/10/2015 20:14         556
   1839356          5920   0703 Ionia    Denise Ong      11/11/2015 11:00    11/11/2015 20:05         545
   1840986          5920   0703 Ionia    Denise Ong       11/12/2015 9:55    11/12/2015 18:20         505
   1842434          5920   0703 Ionia    Denise Ong       11/13/2015 7:59     11/13/2015 9:13          74
   1843222          5920   0703 Ionia    Denise Ong       11/13/2015 9:58    11/13/2015 18:27         509
   1845495          5920   0703 Ionia    Denise Ong      11/14/2015 10:00    11/14/2015 18:02         482
   1850258          5920   0703 Ionia    Denise Ong      11/17/2015 10:01    11/17/2015 18:44         523
   1852021          5920   0703 Ionia    Denise Ong       11/18/2015 9:55    11/18/2015 18:02         487
   1853909          5920   0703 Ionia    Denise Ong      11/19/2015 10:00    11/19/2015 18:07         487
   1855925          5920   0703 Ionia    Denise Ong       11/20/2015 9:59    11/20/2015 17:39         460
   1861376          5920   0703 Ionia    Denise Ong      11/23/2015 10:08    11/23/2015 19:13         545
   1865728          5920   0703 Ionia    Denise Ong      11/25/2015 10:04    11/25/2015 21:23         679
   1868478          5920   0703 Ionia    Denise Ong       11/27/2015 9:50    11/27/2015 21:08         678
   1870416          5920   0703 Ionia    Denise Ong       11/28/2015 9:49    11/28/2015 18:35         526
   1872458          5920   0703 Ionia    Denise Ong      11/29/2015 10:05    11/29/2015 16:26         381
   1877431          5920   0703 Ionia    Denise Ong       12/2/2015 10:05     12/2/2015 19:11         546
   1879079          5920   0703 Ionia    Denise Ong        12/3/2015 9:51     12/3/2015 19:06         555
   1881048          5920   0703 Ionia    Denise Ong        12/4/2015 9:59     12/4/2015 18:00         481
   1883292          5920   0703 Ionia    Denise Ong       12/5/2015 10:00     12/5/2015 17:39         459
   1888054          5920   0703 Ionia    Denise Ong       12/8/2015 10:01     12/8/2015 19:08         547
   1889939          5920   0703 Ionia    Denise Ong        12/9/2015 9:58     12/9/2015 19:45         587
   1891838          5920   0703 Ionia    Denise Ong       12/10/2015 9:59    12/10/2015 19:00         541
   1893206          5920   0703 Ionia    Denise Ong       12/11/2015 7:57     12/11/2015 9:19          82
   1894011          5920   0703 Ionia    Denise Ong       12/11/2015 9:54    12/11/2015 18:04         489
   1899332          5920   0703 Ionia    Denise Ong      12/14/2015 10:01    12/14/2015 19:23         561
   1901272          5920   0703 Ionia    Denise Ong       12/15/2015 9:54    12/15/2015 19:05         551
   1903112          5920   0703 Ionia    Denise Ong       12/16/2015 9:52    12/16/2015 18:03         491
   1904960          5920   0703 Ionia    Denise Ong       12/17/2015 9:56    12/17/2015 18:55         539
   1907020          5920   0703 Ionia    Denise Ong       12/18/2015 9:58    12/18/2015 17:31         453
   1909667          5920   0703 Ionia    Denise Ong      12/19/2015 10:58    12/19/2015 19:05         487
   1912801          5920   0703 Ionia    Denise Ong       12/21/2015 9:59    12/21/2015 20:14         615
   1915022          5920   0703 Ionia    Denise Ong      12/22/2015 10:18    12/22/2015 19:04         526
   1917241          5920   0703 Ionia    Denise Ong      12/23/2015 10:22    12/23/2015 18:02         460
   1920114          5920   0703 Ionia    Denise Ong      12/24/2015 10:49    12/24/2015 16:53         364
   1921530          5920   0703 Ionia    Denise Ong      12/26/2015 10:00    12/26/2015 17:51         471
   1926488          5920   0703 Ionia    Denise Ong       12/29/2015 9:59    12/29/2015 19:01         542
   1928444          5920   0703 Ionia    Denise Ong       12/30/2015 9:59    12/30/2015 18:55         536
   1930638          5920   0703 Ionia    Denise Ong       12/31/2015 9:59    12/31/2015 15:55         356
   1932046          5920   0703 Ionia    Denise Ong        1/1/2016 10:08      1/1/2016 15:35         327
   1933595          5920   0703 Ionia    Denise Ong         1/2/2016 9:58      1/2/2016 17:57         479
   1938245          5920   0703 Ionia    Denise Ong        1/5/2016 10:09      1/5/2016 19:00         531
   1939906          5920   0703 Ionia    Denise Ong         1/6/2016 9:48      1/6/2016 18:06         498
   1943097          5920   0703 Ionia    Denise Ong         1/8/2016 8:00       1/8/2016 9:08          68
   1943820          5920   0703 Ionia    Denise Ong         1/8/2016 9:58      1/8/2016 17:57         479
   1945974          5920   0703 Ionia    Denise Ong        1/9/2016 10:00      1/9/2016 18:02         482
   1950684          5920   0703 Ionia    Denise Ong       1/12/2016 10:18     1/12/2016 18:53         515
PunchID    EmployeeID      FieldText    EmployeeName   TimeIn            TimeOut           Minutes      Case 5:19-cv-05310-JDW Document
                                                                                                       RevisedTimeIn           RevisedTimeOut 32-5 RevisedBy
                                                                                                                                  RevisedOnDate     Filed 03/06/20
                                                                                                                                                       RevisedMinutes     Page 8 of 123
                                                                                                                                                             PunchInComments                                    PunchOutComments   RevisionComments
   1952431          5920   0703 Ionia   Denise Ong       1/13/2016 10:23 1/13/2016 18:54           511
   1954124          5920   0703 Ionia   Denise Ong        1/14/2016 9:58 1/14/2016 19:00           542
   1956093          5920   0703 Ionia   Denise Ong        1/15/2016 9:59 1/15/2016 18:05           486
   1962627          5920   0703 Ionia   Denise Ong        1/19/2016 9:56 1/19/2016 19:00           544
   1964374          5920   0703 Ionia   Denise Ong       1/20/2016 10:01 1/20/2016 18:59           538
   1966072          5920   0703 Ionia   Denise Ong        1/21/2016 9:54 1/21/2016 18:54           540
   1967369          5920   0703 Ionia   Denise Ong        1/22/2016 8:02    1/22/2016 9:22          80
   1968197          5920   0703 Ionia   Denise Ong       1/22/2016 10:11 1/22/2016 18:01           470
   1969948          5920   0703 Ionia   Denise Ong        1/23/2016 9:58 1/23/2016 17:57           479
   1974787          5920   0703 Ionia   Denise Ong       1/26/2016 11:54 1/26/2016 20:09           495 2016-01-26 11:54:00.000 2016-01-26 20:09:00.000 495              2016-02-07 22:24:09.570 Ryan Trombley   Auto-Punch Out
   1976032          5920   0703 Ionia   Denise Ong       1/27/2016 10:01 1/27/2016 18:30           509
   1977445          5920   0703 Ionia   Denise Ong        1/28/2016 8:57 1/28/2016 17:09           492
   1979869          5920   0703 Ionia   Denise Ong       1/29/2016 10:54 1/29/2016 19:45           531
   1981711          5920   0703 Ionia   Denise Ong        1/30/2016 9:58 1/30/2016 17:59           481
   1982972          5920   0703 Ionia   Denise Ong        1/31/2016 9:28 1/31/2016 17:26           478
   1988494          5920   0703 Ionia   Denise Ong        2/3/2016 11:59    2/3/2016 20:41         522
   1989421          5920   0703 Ionia   Denise Ong         2/4/2016 8:59    2/4/2016 16:47         468
   1990918          5920   0703 Ionia   Denise Ong         2/5/2016 7:53    2/5/2016 16:31         518
   1993798          5920   0703 Ionia   Denise Ong         2/6/2016 9:58    2/6/2016 18:00         481
   1998850          5920   0703 Ionia   Denise Ong        2/9/2016 11:58    2/9/2016 20:07         489
   1999992          5920   0703 Ionia   Denise Ong        2/10/2016 9:53 2/10/2016 19:06           553
   2001194          5920   0703 Ionia   Denise Ong        2/11/2016 8:15 2/11/2016 16:31           496
   2010725          5920   0703 Ionia   Denise Ong       2/16/2016 11:55 2/16/2016 20:04           489
   2012481          5920   0703 Ionia   Denise Ong       2/17/2016 11:55 2/17/2016 20:01           486
   2013709          5920   0703 Ionia   Denise Ong        2/18/2016 9:57 2/18/2016 18:02           485
   2015120          5920   0703 Ionia   Denise Ong        2/19/2016 8:13 2/19/2016 16:30           497
   2017918          5920   0703 Ionia   Denise Ong        2/20/2016 9:58 2/20/2016 18:08           490
   2019240          5920   0703 Ionia   Denise Ong        2/21/2016 9:28 2/21/2016 17:11           463
   2024899          5920   0703 Ionia   Denise Ong       2/24/2016 11:59 2/24/2016 20:03           484
   2026081          5920   0703 Ionia   Denise Ong        2/25/2016 9:59 2/25/2016 18:01           482
   2027397          5920   0703 Ionia   Denise Ong        2/26/2016 8:27 2/26/2016 16:34           487
   2030107          5920   0703 Ionia   Denise Ong        2/27/2016 9:54 2/27/2016 15:01           307
   2031397          5920   0703 Ionia   Denise Ong        2/28/2016 9:22 2/28/2016 17:33           491
   2032883          5920   0703 Ionia   Denise Ong        2/29/2016 9:46 2/29/2016 18:03           497
   2038736          5920   0703 Ionia   Denise Ong        3/3/2016 11:27    3/3/2016 18:04         397
   2039723          5920   0703 Ionia   Denise Ong         3/4/2016 8:02    3/4/2016 16:31         509
   2042625          5920   0703 Ionia   Denise Ong         3/5/2016 9:58    3/5/2016 18:01         483
   2047239          5920   0703 Ionia   Denise Ong         3/8/2016 9:56    3/8/2016 19:07         551
   2048440          5920   0703 Ionia   Denise Ong         3/9/2016 8:14    3/9/2016 10:22         128
   2051234          5920   0703 Ionia   Denise Ong       3/10/2016 11:54 3/10/2016 20:15           501
   2052297          5920   0703 Ionia   Denise Ong        3/11/2016 8:51 3/11/2016 17:28           517
   2057601          5920   0703 Ionia   Denise Ong        3/14/2016 9:58 3/14/2016 19:00           542
   2059942          5920   0703 Ionia   Denise Ong       3/15/2016 12:05 3/15/2016 20:06           481
   2061132          5920   0703 Ionia   Denise Ong        3/16/2016 9:59 3/16/2016 19:06           547
   2062388          5920   0703 Ionia   Denise Ong        3/17/2016 8:24 3/17/2016 16:42           498
   2064178          5920   0703 Ionia   Denise Ong        3/18/2016 7:52 3/18/2016 16:35           523
   2067111          5920   0703 Ionia   Denise Ong       3/19/2016 10:13 3/19/2016 18:01           468
   2072132          5920   0703 Ionia   Denise Ong       3/22/2016 12:02 3/22/2016 20:01           479
   2073313          5920   0703 Ionia   Denise Ong        3/23/2016 9:57 3/23/2016 18:58           541
   2075087          5920   0703 Ionia   Denise Ong        3/24/2016 9:58 3/24/2016 18:01           483
   2076993          5920   0703 Ionia   Denise Ong        3/25/2016 9:59 3/25/2016 18:00           481
   2079052          5920   0703 Ionia   Denise Ong        3/26/2016 9:57 3/26/2016 18:29           512
   2083358          5920   0703 Ionia   Denise Ong       3/29/2016 12:01 3/29/2016 20:03           482
   2084654          5920   0703 Ionia   Denise Ong        3/30/2016 9:56 3/30/2016 18:00           484
   2086519          5920   0703 Ionia   Denise Ong        3/31/2016 9:55 3/31/2016 18:03           488
   2097151          5920   0703 Ionia   Denise Ong        4/6/2016 10:00    4/6/2016 19:17         557
   2099909          5920   0703 Ionia   Denise Ong        4/7/2016 16:29    4/7/2016 17:43          74
   2100541          5920   0703 Ionia   Denise Ong         4/8/2016 9:02    4/8/2016 17:03         481
   2105717          5920   0703 Ionia   Denise Ong        4/11/2016 9:57 4/11/2016 19:02           545
   2108101          5920   0703 Ionia   Denise Ong       4/12/2016 12:01 4/12/2016 20:24           503
   2109343          5920   0703 Ionia   Denise Ong       4/13/2016 10:01 4/13/2016 19:26           565
   2110571          5920   0703 Ionia   Denise Ong        4/14/2016 8:23 4/14/2016 16:31           488
   2112480          5920   0703 Ionia   Denise Ong        4/15/2016 7:59 4/15/2016 16:32           513
   2115363          5920   0703 Ionia   Denise Ong        4/16/2016 9:58 4/16/2016 17:57           479
   2119804          5920   0703 Ionia   Denise Ong        4/19/2016 9:52 4/19/2016 19:09           557
   2121429          5920   0703 Ionia   Denise Ong        4/20/2016 9:51 4/20/2016 19:01           550
   2122638          5920   0703 Ionia   Denise Ong        4/21/2016 8:12 4/21/2016 17:30           558
   2124875          5920   0703 Ionia   Denise Ong        4/22/2016 9:01 4/22/2016 16:59           478
   2127133          5920   0703 Ionia   Denise Ong        4/23/2016 9:44 4/23/2016 17:54           490
   2128438          5920   0703 Ionia   Denise Ong        4/24/2016 9:23 4/24/2016 17:02           459
   2133458          5920   0703 Ionia   Denise Ong        4/27/2016 9:51 4/27/2016 19:26           575
   2135268          5920   0703 Ionia   Denise Ong        4/28/2016 9:53 4/28/2016 18:17           504
   2136546          5920   0703 Ionia   Denise Ong        4/29/2016 7:59 4/29/2016 16:00           481
   2139233          5920   0703 Ionia   Denise Ong        4/30/2016 9:42 4/30/2016 18:06           504
   2144344          5920   0703 Ionia   Denise Ong        5/3/2016 11:50    5/3/2016 20:07         497
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes      Case 5:19-cv-05310-JDW Document
                                                                                                          RevisedTimeIn           RevisedTimeOut 32-5 RevisedBy
                                                                                                                                     RevisedOnDate     Filed 03/06/20
                                                                                                                                                          RevisedMinutes     Page 9 of 123
                                                                                                                                                                PunchInComments                                      PunchOutComments   RevisionComments
   2145581          5920   0703 Ionia      Denise Ong         5/4/2016 9:33    5/4/2016 19:00         567
   2147287          5920   0703 Ionia      Denise Ong         5/5/2016 9:27    5/5/2016 18:03         516
   2148784          5920   0703 Ionia      Denise Ong         5/6/2016 8:23    5/6/2016 14:30         367
   2151510          5920   0703 Ionia      Denise Ong        5/7/2016 10:00    5/7/2016 18:24         504
   2156013          5920   0703 Ionia      Denise Ong        5/10/2016 9:56 5/10/2016 19:12           556
   2157823          5920   0703 Ionia      Denise Ong        5/11/2016 9:59 5/11/2016 19:35           576
   2159571          5920   0703 Ionia      Denise Ong        5/12/2016 9:47 5/12/2016 18:02           495
   2160974          5920   0703 Ionia      Denise Ong        5/13/2016 7:58 5/13/2016 16:58           540
   2167346          5920   0703 Ionia      Denise Ong       5/16/2016 12:02 5/16/2016 20:04           482
   2168520          5920   0703 Ionia      Denise Ong        5/17/2016 9:54 5/17/2016 19:00           547
   2170574          5920   0703 Ionia      Denise Ong       5/18/2016 11:18 5/18/2016 20:14           536
   2172097          5920   0703 Ionia      Denise Ong        5/19/2016 9:48 5/19/2016 18:57           549
   2173554          5920   0703 Ionia      Denise Ong        5/20/2016 8:25 5/20/2016 13:08           283
   2175193          5920   0703 Ionia      Denise Ong       5/20/2016 13:51 5/20/2016 17:10           199
   2175654          5920   0703 Ionia      Denise Ong        5/21/2016 8:20 5/21/2016 16:48           507
   2181309          5920   0703 Ionia      Denise Ong       5/24/2016 11:54 5/24/2016 20:02           488
   2182610          5920   0703 Ionia      Denise Ong        5/25/2016 9:56 5/25/2016 19:01           545
   2183861          5920   0703 Ionia      Denise Ong        5/26/2016 8:18 5/26/2016 16:43           505
   2185684          5920   0703 Ionia      Denise Ong        5/27/2016 7:53 5/27/2016 15:59           486
   2188891          5920   0703 Ionia      Denise Ong       5/28/2016 10:57 5/28/2016 19:02           485
   2189897          5920   0703 Ionia      Denise Ong        5/29/2016 9:30 5/29/2016 17:03           453
   2191332          5920   0703 Ionia      Denise Ong        5/30/2016 9:58 5/30/2016 13:30           212
   2192575          5920   0703 Ionia      Denise Ong        5/31/2016 9:10 5/31/2016 17:49           519
   2199251          5920   0703 Ionia      Denise Ong        6/3/2016 11:57    6/3/2016 19:51         474
   2200091          5920   0703 Ionia      Denise Ong         6/4/2016 8:13    6/4/2016 16:25         492
   2205757          5920   0703 Ionia      Denise Ong        6/7/2016 11:58    6/7/2016 21:12         554
   2207043          5920   0703 Ionia      Denise Ong        6/8/2016 10:01    6/8/2016 18:59         538
   2208858          5920   0703 Ionia      Denise Ong        6/9/2016 10:01    6/9/2016 18:00         479
   2210249          5920   0703 Ionia      Denise Ong        6/10/2016 8:22 6/10/2016 15:42           440
   2229049          5920   0710 Standale   Denise Ong       6/11/2016 10:50 6/11/2016 19:05           495 2016-06-11 10:50:53.000 2016-06-11 19:05:53.000 495              2016-06-20 23:00:42.387   Ryan Trombley
   2229050          5920   0710 Standale   Denise Ong       6/14/2016 11:45 6/14/2016 20:05           500 2016-06-14 11:45:02.000 2016-06-14 20:05:02.000 500              2016-06-20 23:01:37.997   Ryan Trombley
   2229052          5920   0710 Standale   Denise Ong       6/15/2016 11:50 6/15/2016 20:52           542 2016-06-15 11:50:49.000 2016-06-15 20:52:49.000 542              2016-06-20 23:02:18.187   Ryan Trombley
   2229053          5920   0710 Standale   Denise Ong       6/16/2016 10:52 6/16/2016 19:08           496 2016-06-16 10:52:32.000 2016-06-16 19:08:32.000 496              2016-06-20 23:03:05.203   Ryan Trombley
   2227893          5920   0710 Standale   Denise Ong        6/20/2016 9:46 6/20/2016 19:37           591
   2229376          5920   0710 Standale   Denise Ong        6/21/2016 8:46 6/21/2016 17:27           521
   2231241          5920   0710 Standale   Denise Ong        6/22/2016 8:59 6/22/2016 16:59           480
   2233284          5920   0710 Standale   Denise Ong        6/23/2016 9:55 6/23/2016 18:49           534
   2234575          5920   0710 Standale   Denise Ong        6/24/2016 7:55    6/24/2016 8:40          45
   2235582          5920   0710 Standale   Denise Ong       6/24/2016 10:57 6/24/2016 20:32           575
   2240152          5920   0710 Standale   Denise Ong        6/27/2016 9:54 6/27/2016 19:07           553
   2241873          5920   0710 Standale   Denise Ong        6/28/2016 9:34 6/28/2016 19:40           606
   2243738          5920   0710 Standale   Denise Ong        6/29/2016 9:53 6/29/2016 19:26           573
   2245501          5920   0710 Standale   Denise Ong        6/30/2016 9:47 6/30/2016 18:59           552
   2247531          5920   0710 Standale   Denise Ong         7/1/2016 9:58    7/1/2016 19:02         544
   2249653          5920   0710 Standale   Denise Ong         7/2/2016 9:57    7/2/2016 18:01         484
   2253140          5920   0710 Standale   Denise Ong         7/5/2016 8:25    7/5/2016 18:00         575 2016-07-05 08:25:00.000 2016-07-05 18:00:00.000 575              2016-07-11 12:55:32.083 Adam Benchaar     Auto-Punch Out
   2255408          5920   0710 Standale   Denise Ong         7/6/2016 9:56    7/6/2016 14:07         251
   2257743          5920   0710 Standale   Denise Ong        7/7/2016 11:51    7/7/2016 20:09         498
   2258551          5920   0710 Standale   Denise Ong         7/8/2016 7:52     7/8/2016 8:41          49
   2259475          5920   0710 Standale   Denise Ong        7/8/2016 10:45    7/8/2016 20:06         561
   2261765          5920   0710 Standale   Denise Ong        7/9/2016 11:04    7/9/2016 19:03         479
   2265873          5920   0710 Standale   Denise Ong        7/12/2016 9:56 7/12/2016 20:18           622
   2268000          5920   0710 Standale   Denise Ong       7/13/2016 11:46 7/13/2016 20:26           520
   2269397          5920   0710 Standale   Denise Ong        7/14/2016 9:59 7/14/2016 19:00           541
   2271528          5920   0710 Standale   Denise Ong       7/15/2016 11:03 7/15/2016 20:19           556
   2273421          5920   0710 Standale   Denise Ong       7/16/2016 10:13 7/16/2016 19:03           530
   2276064          5920   0710 Standale   Denise Ong        7/18/2016 9:44 7/18/2016 19:00           556
   2278065          5920   0710 Standale   Denise Ong       7/19/2016 10:59 7/19/2016 20:09           550
   2279702          5920   0710 Standale   Denise Ong       7/20/2016 10:33 7/20/2016 20:20           587
   2295750          5920   0710 Standale   Denise Ong       7/29/2016 11:03 7/29/2016 18:58           475
   2297709          5920   0710 Standale   Denise Ong        7/30/2016 9:58 7/30/2016 19:45           587
   2299248          5920   0710 Standale   Denise Ong        7/31/2016 9:48 7/31/2016 12:07           139
   2300647          5920   0710 Standale   Denise Ong        8/1/2016 10:44    8/1/2016 21:01         617
   2302417          5920   0710 Standale   Denise Ong        8/2/2016 10:50    8/2/2016 20:10         560
   2307063          5920   0710 Standale   Denise Ong         8/5/2016 8:04     8/5/2016 8:29          25
   2307758          5920   0710 Standale   Denise Ong         8/5/2016 9:59    8/5/2016 18:44         525
   2309833          5920   0710 Standale   Denise Ong         8/6/2016 9:57    8/6/2016 19:02         545
   2311234          5920   0710 Standale   Denise Ong         8/7/2016 9:37    8/7/2016 17:03         446
   2312732          5920   0710 Standale   Denise Ong        8/8/2016 10:34    8/8/2016 10:47          13
   2312800          5920   0710 Standale   Denise Ong        8/8/2016 10:56    8/8/2016 20:13         557
   2318083          5920   0710 Standale   Denise Ong        8/11/2016 9:48 8/11/2016 18:29           521
   2320048          5920   0710 Standale   Denise Ong        8/12/2016 9:51 8/12/2016 19:06           555
   2322264          5920   0710 Standale   Denise Ong        8/13/2016 9:59 8/13/2016 18:09           490
   2323540          5920   0710 Standale   Denise Ong        8/14/2016 9:27 8/14/2016 18:05           518
   2325200          5920   0710 Standale   Denise Ong       8/15/2016 10:54 8/15/2016 20:07           553
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn
                                                                                                                      RevisedTimeOut         Document
                                                                                                                                     RevisedMinutes            32-5 RevisedBy
                                                                                                                                                    RevisedOnDate   Filed 03/06/20       Page 10 of 123
                                                                                                                                                                              PunchInComments                                 PunchOutComments   RevisionComments
   2326920          5920   0710 Standale   Denise Ong        8/16/2016 9:59     8/16/2016 19:27         569
   2332059          5920   0710 Standale   Denise Ong        8/19/2016 8:00      8/19/2016 8:34          34
   2332260          5920   0710 Standale   Denise Ong        8/19/2016 8:35      8/19/2016 8:38           3
   2333351          5920   0710 Standale   Denise Ong       8/19/2016 11:54     8/19/2016 20:12         498
   2339700          5920   0710 Standale   Denise Ong       8/23/2016 10:06     8/23/2016 11:03          57
   2341512          5920   0710 Standale   Denise Ong        8/24/2016 9:55     8/24/2016 19:57         602
   2343365          5920   0710 Standale   Denise Ong        8/25/2016 9:52     8/25/2016 18:00         488
   2345581          5920   0710 Standale   Denise Ong       8/26/2016 10:44     8/26/2016 19:00         496
   2347668          5920   0710 Standale   Denise Ong        8/27/2016 9:57     8/27/2016 19:28         571
   2352321          5920   0710 Standale   Denise Ong        8/30/2016 9:54     8/30/2016 19:09         555
   2354180          5920   0710 Standale   Denise Ong       8/31/2016 10:00     8/31/2016 19:19         559
   2356545          5920   0710 Standale   Denise Ong        9/1/2016 11:52      9/1/2016 20:14         502
   2357406          5920   0710 Standale   Denise Ong         9/2/2016 7:53       9/2/2016 8:43          50
   2358118          5920   0710 Standale   Denise Ong         9/2/2016 9:52      9/2/2016 18:00         488
   2376772          5920   0710 Standale   Denise Ong        9/13/2016 8:27     9/13/2016 17:30         543
   2379611          5920   0710 Standale   Denise Ong       9/14/2016 11:59     9/14/2016 20:06         487
   2380386          5920   0710 Standale   Denise Ong        9/15/2016 8:21     9/15/2016 17:50         569
   2382353          5920   0710 Standale   Denise Ong        9/16/2016 7:08     9/16/2016 19:02         714
   2384696          5920   0710 Standale   Denise Ong       9/16/2016 19:03     9/16/2016 20:38          95
   2385481          5920   0710 Standale   Denise Ong        9/17/2016 9:59     9/17/2016 18:00         481
   2390401          5920   0710 Standale   Denise Ong       9/20/2016 10:51     9/20/2016 20:11         560
   2391573          5920   0710 Standale   Denise Ong        9/21/2016 8:15     9/21/2016 17:30         555
   2394404          5920   0710 Standale   Denise Ong       9/22/2016 11:54     9/22/2016 20:41         527
   2396470          5920   0710 Standale   Denise Ong       9/23/2016 11:48     9/23/2016 20:09         501
   2398155          5920   0710 Standale   Denise Ong        9/24/2016 9:57     9/24/2016 18:26         509
   2399489          5920   0710 Standale   Denise Ong        9/25/2016 9:16     9/25/2016 18:01         525
   2404698          5920   0710 Standale   Denise Ong        9/28/2016 9:55     9/28/2016 18:00         485
   2406522          5920   0710 Standale   Denise Ong        9/29/2016 9:54     9/29/2016 19:04         550
   2407901          5920   0710 Standale   Denise Ong        9/30/2016 7:55     9/30/2016 10:04         129
   2408772          5920   0710 Standale   Denise Ong       9/30/2016 10:40     9/30/2016 19:01         501
   2412932          5920   0710 Standale   Denise Ong       10/2/2016 13:41     10/2/2016 14:38          57
   2413081          5920   0710 Standale   Denise Ong        10/3/2016 8:22     10/3/2016 17:30         548
   2414673          5920   0710 Standale   Denise Ong        10/4/2016 8:19     10/4/2016 17:16         537
   2416349          5920   0710 Standale   Denise Ong        10/5/2016 8:36     10/5/2016 16:28         472
   2417809          5920   0710 Standale   Denise Ong        10/6/2016 8:18     10/6/2016 12:23         245
   2419911          5920   0710 Standale   Denise Ong        10/7/2016 8:58     10/7/2016 17:06         488
   2421773          5920   0710 Standale   Denise Ong        10/8/2016 8:23     10/8/2016 16:30         487
   2426793          5920   0710 Standale   Denise Ong       10/11/2016 9:17    10/11/2016 12:46         209
   2430735          5920   0710 Standale   Denise Ong       10/13/2016 9:46    10/13/2016 20:55         669
   2432355          5920   0710 Standale   Denise Ong       10/14/2016 8:26    10/14/2016 17:11         525
   2434596          5920   0710 Standale   Denise Ong       10/15/2016 8:19    10/15/2016 18:13         594
   2439994          5920   0710 Standale   Denise Ong      10/18/2016 10:00    10/18/2016 18:59         539
   2441870          5920   0710 Standale   Denise Ong       10/19/2016 9:58    10/19/2016 18:59         541
   2445590          5920   0710 Standale   Denise Ong       10/21/2016 8:59    10/21/2016 16:59         480
   2448274          5920   0710 Standale   Denise Ong      10/22/2016 10:49    10/22/2016 18:03         434
   2449494          5920   0710 Standale   Denise Ong       10/23/2016 9:30    10/23/2016 17:19         469
   2455171          5920   0710 Standale   Denise Ong      10/26/2016 11:47    10/26/2016 20:02         495
   2456734          5920   0710 Standale   Denise Ong       10/27/2016 9:56    10/27/2016 18:58         542
   2458214          5920   0710 Standale   Denise Ong       10/28/2016 8:02    10/28/2016 16:51         529
   2466483          5920   0710 Standale   Denise Ong       11/1/2016 11:58     11/1/2016 20:10         492
   2468050          5920   0710 Standale   Denise Ong       11/2/2016 10:02     11/2/2016 19:20         558
   2470112          5920   0710 Standale   Denise Ong        11/3/2016 9:56     11/3/2016 19:00         544
   2473145          5920   0710 Standale   Denise Ong       11/4/2016 12:17     11/4/2016 20:03         466                                                                 Dr.s apt was late but approved to be late today
   2474975          5920   0710 Standale   Denise Ong       11/5/2016 10:29     11/5/2016 14:06         217
   2476188          5920   0710 Standale   Denise Ong       11/5/2016 14:36     11/5/2016 20:02         326
   2481688          5920   0710 Standale   Denise Ong        11/8/2016 9:58     11/8/2016 13:41         223
   2482737          5920   0710 Standale   Denise Ong       11/8/2016 14:11     11/8/2016 18:31         260
   2484372          5920   0710 Standale   Denise Ong        11/9/2016 9:59     11/9/2016 12:05         126
   2485084          5920   0710 Standale   Denise Ong       11/9/2016 12:36     11/9/2016 17:40         304
   2486537          5920   0710 Standale   Denise Ong       11/10/2016 7:59    11/10/2016 12:49         290
   2488115          5920   0710 Standale   Denise Ong      11/10/2016 13:19    11/10/2016 16:30         191
   2489392          5920   0710 Standale   Denise Ong      11/10/2016 19:59    11/10/2016 20:51          52
   2491145          5920   0710 Standale   Denise Ong      11/11/2016 12:29    11/11/2016 15:51         202
   2492309          5920   0710 Standale   Denise Ong      11/11/2016 16:21    11/11/2016 20:02         221
   2493852          5920   0710 Standale   Denise Ong      11/12/2016 10:30    11/12/2016 13:25         175
   2494885          5920   0710 Standale   Denise Ong      11/12/2016 13:55    11/12/2016 19:05         310
   2501003          5920   0710 Standale   Denise Ong      11/15/2016 10:29    11/15/2016 14:53         264
   2502311          5920   0710 Standale   Denise Ong      11/15/2016 15:23    11/15/2016 19:00         217
   2503779          5920   0710 Standale   Denise Ong      11/16/2016 10:30    11/16/2016 13:08         158
   2504735          5920   0710 Standale   Denise Ong      11/16/2016 13:38    11/16/2016 19:00         322
   2506654          5920   0710 Standale   Denise Ong      11/17/2016 10:29    11/17/2016 12:56         147
   2507572          5920   0710 Standale   Denise Ong      11/17/2016 13:27    11/17/2016 19:00         333
   2509910          5920   0710 Standale   Denise Ong      11/18/2016 10:29    11/18/2016 15:25         296
   2511552          5920   0710 Standale   Denise Ong      11/18/2016 15:25    11/18/2016 15:25           0
   2511698          5920   0710 Standale   Denise Ong      11/18/2016 15:55    11/18/2016 19:00         185
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn                Document
                                                                                                                                    RevisedTimeOut
                                                                                                                                 RevisedMinutes            32-5 RevisedBy
                                                                                                                                                RevisedOnDate   Filed 03/06/20       Page 11 of 123
                                                                                                                                                                          PunchInComments                                   PunchOutComments   RevisionComments
   2513102          5920   0710 Standale   Denise Ong       11/19/2016 9:30    11/19/2016 13:00         210
   2514470          5920   0710 Standale   Denise Ong      11/19/2016 13:30    11/19/2016 18:08         278
   2517689          5920   0710 Standale   Denise Ong       11/21/2016 8:59    11/21/2016 12:01         182
   2518772          5920   0710 Standale   Denise Ong      11/21/2016 12:31    11/21/2016 17:30         299
   2520505          5920   0710 Standale   Denise Ong       11/22/2016 8:03    11/22/2016 12:06         243
   2522027          5920   0710 Standale   Denise Ong      11/22/2016 12:36    11/22/2016 15:22         166
   2524914          5920   0710 Standale   Denise Ong      11/23/2016 11:29    11/23/2016 13:42         133
   2527475          5920   0710 Standale   Denise Ong       11/25/2016 6:54    11/25/2016 12:38         344
   2529260          5920   0710 Standale   Denise Ong      11/25/2016 13:08    11/25/2016 16:06         178
   2532064          5920   0710 Standale   Denise Ong      11/26/2016 11:26    11/26/2016 14:55         209
   2533416          5920   0710 Standale   Denise Ong      11/26/2016 15:25    11/26/2016 20:08         283
   2534462          5920   0710 Standale   Denise Ong       11/27/2016 9:31    11/27/2016 13:07         215
   2535504          5920   0710 Standale   Denise Ong      11/27/2016 13:37    11/27/2016 18:18         281
   2535849          5920   0710 Standale   Denise Ong       11/28/2016 7:56    11/28/2016 12:45         289
   2537440          5920   0710 Standale   Denise Ong      11/28/2016 13:15    11/28/2016 16:29         194
   2545015          5920   0710 Standale   Denise Ong       12/1/2016 10:30     12/1/2016 13:01         151
   2545866          5920   0710 Standale   Denise Ong       12/1/2016 13:32     12/1/2016 19:02         330
   2547977          5920   0710 Standale   Denise Ong       12/2/2016 10:23     12/2/2016 14:45         262
   2549622          5920   0710 Standale   Denise Ong       12/2/2016 15:15     12/2/2016 19:08         233
   2556262          5920   0710 Standale   Denise Ong       12/5/2016 11:26     12/5/2016 15:32         246
   2557587          5920   0710 Standale   Denise Ong       12/5/2016 16:02     12/5/2016 20:23         261
   2558945          5920   0710 Standale   Denise Ong       12/6/2016 10:31     12/6/2016 13:33         182
   2559943          5920   0710 Standale   Denise Ong       12/6/2016 14:02     12/6/2016 19:00         298
   2561071          5920   0710 Standale   Denise Ong        12/7/2016 7:58     12/7/2016 11:57         239
   2563964          5920   0710 Standale   Denise Ong        12/8/2016 8:01     12/8/2016 12:21         260
   2565458          5920   0710 Standale   Denise Ong       12/8/2016 12:52     12/8/2016 16:53         241
   2568288          5920   0710 Standale   Denise Ong       12/9/2016 11:28     12/9/2016 14:31         183
   2569550          5920   0710 Standale   Denise Ong       12/9/2016 15:01     12/9/2016 20:11         310
   2575516          5920   0710 Standale   Denise Ong       12/12/2016 7:58    12/12/2016 12:58         300
   2577128          5920   0710 Standale   Denise Ong      12/12/2016 13:29    12/12/2016 16:33         184
   2579342          5920   0710 Standale   Denise Ong      12/13/2016 11:07    12/13/2016 14:28         201
   2580361          5920   0710 Standale   Denise Ong      12/13/2016 14:46    12/13/2016 21:21         395
   2581295          5920   0710 Standale   Denise Ong       12/14/2016 7:59    12/14/2016 11:31         211
   2582531          5920   0710 Standale   Denise Ong      12/14/2016 12:01    12/14/2016 15:25         204
   2584337          5920   0710 Standale   Denise Ong       12/15/2016 8:32    12/15/2016 12:03         211
   2585612          5920   0710 Standale   Denise Ong      12/15/2016 12:33    12/15/2016 16:34         241
   2587729          5920   0710 Standale   Denise Ong       12/16/2016 9:03    12/16/2016 14:42         339
   2589715          5920   0710 Standale   Denise Ong      12/16/2016 15:13    12/16/2016 17:17         124
   2591525          5920   0710 Standale   Denise Ong       12/17/2016 8:57    12/17/2016 12:00         183
   2592424          5920   0710 Standale   Denise Ong      12/17/2016 12:31    12/17/2016 17:15         284                                                                                                                 Manager approved
   2598840          5920   0710 Standale   Denise Ong       12/20/2016 7:56    12/20/2016 12:40         284
   2600275          5920   0710 Standale   Denise Ong      12/20/2016 13:10    12/20/2016 14:09          59
   2602139          5920   0710 Standale   Denise Ong      12/21/2016 10:27    12/21/2016 20:57         630
   2604971          5920   0710 Standale   Denise Ong      12/22/2016 10:29    12/22/2016 13:44         195
   2606041          5920   0710 Standale   Denise Ong      12/22/2016 14:14    12/22/2016 19:00         286
   2607072          5920   0710 Standale   Denise Ong      12/22/2016 19:08    12/22/2016 20:35          87
   2612152          5920   0710 Standale   Denise Ong       12/24/2016 9:58    12/24/2016 17:00         422
   2614437          5920   0710 Standale   Denise Ong      12/26/2016 10:27    12/26/2016 13:43         196
   2615576          5920   0710 Standale   Denise Ong      12/26/2016 14:13    12/26/2016 19:00         287
   2616716          5920   0710 Standale   Denise Ong       12/27/2016 7:56    12/27/2016 12:56         300
   2618549          5920   0710 Standale   Denise Ong      12/27/2016 13:28    12/27/2016 16:30         182
   2624198          5920   0710 Standale   Denise Ong      12/29/2016 11:28    12/29/2016 16:13         285
   2625899          5920   0710 Standale   Denise Ong      12/29/2016 16:43    12/29/2016 20:03         200
   2627443          5920   0710 Standale   Denise Ong      12/30/2016 10:31    12/30/2016 13:17         166
   2628658          5920   0710 Standale   Denise Ong      12/30/2016 13:48    12/30/2016 19:00         312
   2630250          5920   0710 Standale   Denise Ong       12/31/2016 8:29    12/31/2016 13:38         309
   2633089          5920   0710 Standale   Denise Ong        1/1/2017 10:57      1/1/2017 17:02         365
   2633871          5920   0710 Standale   Denise Ong         1/2/2017 7:55      1/2/2017 12:42         287
   2635400          5920   0710 Standale   Denise Ong        1/2/2017 13:12      1/2/2017 16:28         196
   2637349          5920   0710 Standale   Denise Ong        1/3/2017 10:30      1/3/2017 14:40         250
   2638653          5920   0710 Standale   Denise Ong        1/3/2017 15:10      1/3/2017 19:00         230
   2645328          5920   0710 Standale   Denise Ong         1/6/2017 8:01      1/6/2017 12:05         244
   2647892          5920   0710 Standale   Denise Ong        1/6/2017 12:35      1/6/2017 17:08         273 2017-01-06 12:35:00.000                  2017-01-06 20:27:12.863 Christopher Bryers   Forgot to punch back in
   2649344          5920   0710 Standale   Denise Ong         1/7/2017 9:28      1/7/2017 14:00         272
   2650802          5920   0710 Standale   Denise Ong        1/7/2017 14:30      1/7/2017 18:19         229
   2655791          5920   0710 Standale   Denise Ong        1/10/2017 8:01     1/10/2017 12:40         279
   2657343          5920   0710 Standale   Denise Ong       1/10/2017 13:10     1/10/2017 16:34         204
   2659290          5920   0710 Standale   Denise Ong       1/11/2017 10:29     1/11/2017 13:00         151
   2660176          5920   0710 Standale   Denise Ong       1/11/2017 13:30     1/11/2017 15:29         119
   2661280          5920   0710 Standale   Denise Ong        1/12/2017 8:01     1/12/2017 13:11         310
   2663032          5920   0710 Standale   Denise Ong       1/12/2017 13:41     1/12/2017 16:30         169
   2665404          5920   0710 Standale   Denise Ong       1/13/2017 11:24     1/13/2017 15:13         229
   2666898          5920   0710 Standale   Denise Ong       1/13/2017 15:43     1/13/2017 20:03         260
   2672736          5920   0710 Standale   Denise Ong       1/16/2017 10:29     1/16/2017 13:54         205
   2673802          5920   0710 Standale   Denise Ong       1/16/2017 14:26     1/16/2017 19:12         286
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                    RevisedTimeOut         Document
                                                                                                                                   RevisedMinutes            32-5 RevisedBy
                                                                                                                                                  RevisedOnDate   Filed 03/06/20       Page 12 of 123
                                                                                                                                                                            PunchInComments                                              PunchOutComments      RevisionComments
   2674751          5920   0710 Standale   Denise Ong        1/17/2017 7:55 1/17/2017 12:36           281
   2676307          5920   0710 Standale   Denise Ong       1/17/2017 13:06 1/17/2017 16:31           205
   2677970          5920   0710 Standale   Denise Ong        1/18/2017 9:26 1/18/2017 12:39           193
   2679066          5920   0710 Standale   Denise Ong       1/18/2017 13:10 1/18/2017 18:25           315
   2680268          5920   0710 Standale   Denise Ong        1/19/2017 7:58 1/19/2017 11:30           212
   2681568          5920   0710 Standale   Denise Ong       1/19/2017 12:00 1/19/2017 15:55           235
   2684172          5920   0710 Standale   Denise Ong       1/20/2017 10:23 1/20/2017 13:33           190
   2685505          5920   0710 Standale   Denise Ong       1/20/2017 14:03 1/20/2017 19:00           297
   2691199          5920   0710 Standale   Denise Ong        1/23/2017 8:29 1/23/2017 12:12           223
   2692530          5920   0710 Standale   Denise Ong       1/23/2017 12:42 1/23/2017 17:00           258
   2694906          5920   0710 Standale   Denise Ong       1/24/2017 11:30 1/24/2017 15:43           253
   2696209          5920   0710 Standale   Denise Ong       1/24/2017 16:14 1/24/2017 20:03           229
   2697735          5920   0710 Standale   Denise Ong       1/25/2017 11:31 1/25/2017 14:44           193                                                                 wouldnt let me punch in why i was late
   2698805          5920   0710 Standale   Denise Ong       1/25/2017 15:14 1/25/2017 20:04           290
   2700300          5920   0710 Standale   Denise Ong       1/26/2017 10:28 1/26/2017 13:10           162
   2701300          5920   0710 Standale   Denise Ong       1/26/2017 13:40 1/26/2017 18:00           260
   2703268          5920   0710 Standale   Denise Ong        1/27/2017 9:45 1/27/2017 12:48           183
   2704523          5920   0710 Standale   Denise Ong       1/27/2017 13:18 1/27/2017 18:20           302
   2711774          5920   0710 Standale   Denise Ong       1/30/2017 12:00 1/30/2017 16:05           245
   2712858          5920   0710 Standale   Denise Ong       1/30/2017 16:35 1/30/2017 20:06           211
   2714034          5920   0710 Standale   Denise Ong       1/31/2017 10:28 1/31/2017 13:59           211
   2715170          5920   0710 Standale   Denise Ong       1/31/2017 14:29 1/31/2017 18:00           211
   2716391          5920   0710 Standale   Denise Ong         2/1/2017 8:43    2/1/2017 12:19         216
   2717604          5920   0710 Standale   Denise Ong        2/1/2017 12:49    2/1/2017 17:58         309
   2719986          5920   0710 Standale   Denise Ong        2/2/2017 11:30    2/2/2017 15:44         254
   2721360          5920   0710 Standale   Denise Ong        2/2/2017 16:14    2/2/2017 20:01         227
   2722782          5920   0710 Standale   Denise Ong        2/3/2017 10:28    2/3/2017 14:10         222
   2724168          5920   0710 Standale   Denise Ong        2/3/2017 14:40    2/3/2017 18:50         250
   2729496          5920   0710 Standale   Denise Ong         2/6/2017 8:43    2/6/2017 13:14         271
   2730840          5920   0710 Standale   Denise Ong        2/6/2017 13:44    2/6/2017 17:14         210
   2732655          5920   0710 Standale   Denise Ong        2/7/2017 10:28    2/7/2017 14:10         222
   2733768          5920   0710 Standale   Denise Ong        2/7/2017 14:40    2/7/2017 18:34         234
   2735446          5920   0710 Standale   Denise Ong        2/8/2017 11:00    2/8/2017 16:14         314
   2736883          5920   0710 Standale   Denise Ong        2/8/2017 16:44    2/8/2017 20:10         206
   2737989          5920   0710 Standale   Denise Ong        2/9/2017 10:56    2/9/2017 16:52         356
   2739550          5920   0710 Standale   Denise Ong        2/9/2017 17:22    2/9/2017 20:01         159
   2746062          5920   0710 Standale   Denise Ong        2/12/2017 9:45 2/12/2017 17:12           447
   2748131          5920   0710 Standale   Denise Ong       2/13/2017 12:00 2/13/2017 14:39           159
   2748884          5920   0710 Standale   Denise Ong       2/13/2017 15:09 2/13/2017 20:29           320
   2749925          5920   0710 Standale   Denise Ong        2/14/2017 8:45 2/14/2017 12:41           236
   2751096          5920   0710 Standale   Denise Ong       2/14/2017 13:11 2/14/2017 18:08           297
   2755058          5920   0710 Standale   Denise Ong        2/16/2017 8:45 2/16/2017 12:03           198
   2756093          5920   0710 Standale   Denise Ong       2/16/2017 12:33 2/16/2017 14:00            87
   2759015          5920   0710 Standale   Denise Ong       2/17/2017 12:00 2/17/2017 16:07           247
   2760333          5920   0710 Standale   Denise Ong       2/17/2017 16:37 2/17/2017 20:03           206
   2761157          5920   0710 Standale   Denise Ong        2/18/2017 8:44 2/18/2017 12:42           238
   2762536          5920   0710 Standale   Denise Ong       2/18/2017 13:13 2/18/2017 17:30           257
   2763865          5920   0710 Standale   Denise Ong        2/19/2017 9:43 2/19/2017 15:16           333
   2770760          5920   0710 Standale   Denise Ong       2/22/2017 11:18 2/22/2017 14:52           214
   2771791          5920   0710 Standale   Denise Ong       2/22/2017 15:22 2/22/2017 20:12           290
   2773054          5920   0710 Standale   Denise Ong        2/23/2017 9:58 2/23/2017 13:03           185
   2773977          5920   0710 Standale   Denise Ong       2/23/2017 13:34 2/23/2017 18:00           266
   2775811          5920   0710 Standale   Denise Ong       2/24/2017 10:00 2/24/2017 13:58           238
   2777091          5920   0710 Standale   Denise Ong       2/24/2017 14:28 2/24/2017 16:39           131
   2779070          5920   0710 Standale   Denise Ong       2/25/2017 10:54 2/25/2017 15:21           267
   2780370          5920   0710 Standale   Denise Ong       2/25/2017 15:51 2/25/2017 19:03           192
   2781089          5920   0710 Standale   Denise Ong        2/26/2017 9:44 2/26/2017 17:27           463
   2782224          5920   0710 Standale   Denise Ong        2/27/2017 8:45 2/27/2017 13:14           269
   2783530          5920   0710 Standale   Denise Ong       2/27/2017 13:44 2/27/2017 17:00           196
   2793757          5920   0710 Standale   Denise Ong        3/3/2017 11:59    3/3/2017 16:20         261
   2795188          5920   0710 Standale   Denise Ong        3/3/2017 16:50    3/3/2017 18:35         105                                                                                                                                approved by scott R
   2795803          5920   0710 Standale   Denise Ong         3/4/2017 8:34    3/4/2017 15:07         393                                                                 manager approved clock in early because store wasnt vaccumed
   2797807          5920   0710 Standale   Denise Ong        3/4/2017 15:37    3/4/2017 17:20         103
   2798566          5920   0710 Standale   Denise Ong         3/5/2017 9:44    3/5/2017 17:02         438
   2800089          5920   0710 Standale   Denise Ong        3/6/2017 10:00    3/6/2017 14:01         241
   2801217          5920   0710 Standale   Denise Ong        3/6/2017 14:31    3/6/2017 18:10         219
   2806019          5920   0710 Standale   Denise Ong        3/8/2017 13:00    3/8/2017 16:13         193
   2806834          5920   0710 Standale   Denise Ong        3/8/2017 16:43    3/8/2017 20:10         207
   2808020          5920   0710 Standale   Denise Ong        3/9/2017 11:00    3/9/2017 14:52         232
   2809165          5920   0710 Standale   Denise Ong        3/9/2017 15:22    3/9/2017 18:51         209
   2816898          5920   0710 Standale   Denise Ong        3/13/2017 8:49 3/13/2017 12:30           221
   2817937          5920   0710 Standale   Denise Ong       3/13/2017 13:00 3/13/2017 18:00           300
   2819673          5920   0710 Standale   Denise Ong       3/14/2017 11:00 3/14/2017 14:19           199
   2820404          5920   0710 Standale   Denise Ong       3/14/2017 14:43 3/14/2017 20:23           340
   2822280          5920   0710 Standale   Denise Ong       3/15/2017 13:00 3/15/2017 16:10           190
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes    Case 5:19-cv-05310-JDW Document
                                                                                                          RevisedTimeIn                        32-5 RevisedBy
                                                                                                                                  RevisedTimeOut
                                                                                                                                    RevisedOnDate   Filed 03/06/20
                                                                                                                                                          RevisedMinutes Page 13 of 123
                                                                                                                                                              PunchInComments                                      PunchOutComments   RevisionComments
   2823011          5920   0710 Standale   Denise Ong       3/15/2017 16:40 3/15/2017 20:11           211
   2824748          5920   0710 Standale   Denise Ong       3/16/2017 13:00 3/16/2017 16:17           197
   2825608          5920   0710 Standale   Denise Ong       3/16/2017 16:47 3/16/2017 20:02           195
   2826757          5920   0710 Standale   Denise Ong       3/17/2017 10:00 3/17/2017 13:34           214
   2827896          5920   0710 Standale   Denise Ong       3/17/2017 14:04 3/17/2017 18:00           236
   2829204          5920   0710 Standale   Denise Ong        3/18/2017 8:40 3/18/2017 12:17           217
   2830403          5920   0710 Standale   Denise Ong       3/18/2017 12:47 3/18/2017 17:11           264
   2836269          5920   0710 Standale   Denise Ong       3/21/2017 12:00 3/21/2017 14:31           151
   2836976          5920   0710 Standale   Denise Ong       3/21/2017 15:03 3/21/2017 20:17           314
   2838212          5920   0710 Standale   Denise Ong        3/22/2017 9:52 3/22/2017 14:28           276
   2839346          5920   0710 Standale   Denise Ong       3/22/2017 14:57 3/22/2017 18:04           187
   2840699          5920   0710 Standale   Denise Ong        3/23/2017 9:56 3/23/2017 13:36           220
   2841750          5920   0710 Standale   Denise Ong       3/23/2017 14:04 3/23/2017 17:59           235
   2842995          5920   0710 Standale   Denise Ong        3/24/2017 8:40 3/24/2017 13:12           272
   2844608          5920   0710 Standale   Denise Ong       3/24/2017 13:43 3/24/2017 15:04            81
   2846754          5920   0710 Standale   Denise Ong       3/25/2017 10:59 3/25/2017 16:11           312
   2848126          5920   0710 Standale   Denise Ong       3/25/2017 16:41 3/25/2017 19:02           141
   2852534          5920   0710 Standale   Denise Ong       3/28/2017 10:01 3/28/2017 13:49           228
   2853516          5920   0710 Standale   Denise Ong       3/28/2017 14:19 3/28/2017 18:03           224
   2854578          5920   0710 Standale   Denise Ong        3/29/2017 8:43 3/29/2017 11:49           186
   2855526          5920   0710 Standale   Denise Ong       3/29/2017 12:19 3/29/2017 13:27            68
   2857075          5920   0710 Standale   Denise Ong        3/30/2017 8:45 3/30/2017 12:10           205
   2858093          5920   0710 Standale   Denise Ong       3/30/2017 12:40 3/30/2017 15:04           144
   2859867          5920   0710 Standale   Denise Ong        3/31/2017 8:59 3/31/2017 13:10           251
   2861231          5920   0710 Standale   Denise Ong       3/31/2017 13:40 3/31/2017 18:00           260
   2862659          5920   0710 Standale   Denise Ong         4/1/2017 8:38    4/1/2017 12:19         221
   2863916          5920   0710 Standale   Denise Ong        4/1/2017 12:49    4/1/2017 16:56         247
   2869411          5920   0710 Standale   Denise Ong        4/4/2017 10:58    4/4/2017 15:26         268
   2870511          5920   0710 Standale   Denise Ong        4/4/2017 15:38    4/4/2017 17:56         138
   2870907          5920   0710 Standale   Denise Ong        4/4/2017 18:04    4/4/2017 20:28         144
   2871229          5920   0710 Standale   Denise Ong         4/5/2017 8:38    4/5/2017 12:22         224
   2872312          5920   0710 Standale   Denise Ong        4/5/2017 12:52    4/5/2017 17:58         306
   2874296          5920   0710 Standale   Denise Ong        4/6/2017 10:59    4/6/2017 14:21         202
   2875331          5920   0710 Standale   Denise Ong        4/6/2017 14:52    4/6/2017 20:55         363
   2876958          5920   0710 Standale   Denise Ong        4/7/2017 10:30    4/7/2017 13:00         150
   2877939          5920   0710 Standale   Denise Ong        4/7/2017 13:30    4/7/2017 18:00         270
   2879877          5920   0710 Standale   Denise Ong         4/8/2017 9:57    4/8/2017 12:19         142
   2880698          5920   0710 Standale   Denise Ong        4/8/2017 12:49    4/8/2017 17:55         306
   2883095          5920   0710 Standale   Denise Ong        4/10/2017 8:39 4/10/2017 11:54           195
   2884089          5920   0710 Standale   Denise Ong       4/10/2017 12:24 4/10/2017 18:04           340
   2886023          5920   0710 Standale   Denise Ong        4/11/2017 9:59 4/11/2017 13:34           215
   2886986          5920   0710 Standale   Denise Ong       4/11/2017 14:04 4/11/2017 17:39           215
   2888404          5920   0710 Standale   Denise Ong        4/12/2017 9:52 4/12/2017 13:05           193
   2889286          5920   0710 Standale   Denise Ong       4/12/2017 13:35 4/12/2017 18:09           274
   2890412          5920   0710 Standale   Denise Ong        4/13/2017 8:42 4/13/2017 12:51           249
   2891692          5920   0710 Standale   Denise Ong       4/13/2017 13:21 4/13/2017 15:59           158
   2899622          5920   0710 Standale   Denise Ong       4/17/2017 11:58 4/17/2017 15:52           234
   2900740          5920   0710 Standale   Denise Ong       4/17/2017 16:23 4/17/2017 20:04           221
   2901837          5920   0710 Standale   Denise Ong        4/18/2017 9:57 4/18/2017 13:50           233
   2902996          5920   0710 Standale   Denise Ong       4/18/2017 14:21 4/18/2017 18:02           221
   2904092          5920   0710 Standale   Denise Ong        4/19/2017 8:42 4/19/2017 13:30           288
   2905560          5920   0710 Standale   Denise Ong       4/19/2017 14:00 4/19/2017 17:04           184
   2906724          5920   0710 Standale   Denise Ong        4/20/2017 8:36 4/20/2017 12:43           247
   2908068          5920   0710 Standale   Denise Ong       4/20/2017 13:13 4/20/2017 16:01           168
   2909490          5920   0710 Standale   Denise Ong        4/21/2017 8:30 4/21/2017 12:04           214
   2910894          5920   0710 Standale   Denise Ong       4/21/2017 12:24 4/21/2017 16:58           274
   2917301          5920   0710 Standale   Denise Ong       4/24/2017 11:54 4/24/2017 16:38           284
   2918477          5920   0710 Standale   Denise Ong       4/24/2017 17:09 4/24/2017 20:03           174
   2918913          5920   0710 Standale   Denise Ong        4/25/2017 8:39 4/25/2017 12:21           222
   2919981          5920   0710 Standale   Denise Ong       4/25/2017 12:51 4/25/2017 16:59           248
   2921689          5920   0710 Standale   Denise Ong        4/26/2017 9:48 4/26/2017 13:20           212
   2922639          5920   0710 Standale   Denise Ong       4/26/2017 13:51 4/26/2017 18:16           265
   2924586          5920   0710 Standale   Denise Ong       4/27/2017 10:59 4/27/2017 13:47           168 2017-04-27 10:59:00.000 2017-04-27 13:47:00.000 168              2017-05-08 17:22:44.833 Ryan Trombley                      Missed Punch
   2925259          5920   0710 Standale   Denise Ong       4/27/2017 14:17 4/27/2017 19:38           321
   2927081          5920   0710 Standale   Denise Ong       4/28/2017 10:59 4/28/2017 13:30           151
   2928019          5920   0710 Standale   Denise Ong       4/28/2017 14:00 4/28/2017 19:11           311
   2929796          5920   0710 Standale   Denise Ong        4/29/2017 9:58 4/29/2017 13:10           192
   2930782          5920   0710 Standale   Denise Ong       4/29/2017 13:40 4/29/2017 17:55           255
   2949730          5920   0710 Standale   Denise Ong         5/8/2017 8:42    5/8/2017 12:25         223
   2950848          5920   0710 Standale   Denise Ong        5/8/2017 12:55    5/8/2017 17:00         245
   2952550          5920   0710 Standale   Denise Ong         5/9/2017 9:57    5/9/2017 13:52         235
   2953548          5920   0710 Standale   Denise Ong        5/9/2017 14:23    5/9/2017 19:31         308
   2955418          5920   0710 Standale   Denise Ong       5/10/2017 12:00 5/10/2017 14:47           167
   2956167          5920   0710 Standale   Denise Ong       5/10/2017 15:19 5/10/2017 20:10           291
   2957686          5920   0710 Standale   Denise Ong       5/11/2017 11:43 5/11/2017 14:49           186
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                    RevisedTimeOut         Document
                                                                                                                                   RevisedMinutes            32-5 RevisedBy
                                                                                                                                                  RevisedOnDate   Filed 03/06/20       Page 14 of 123
                                                                                                                                                                            PunchInComments                        PunchOutComments   RevisionComments
   2958681          5920   0710 Standale   Denise Ong       5/11/2017 15:23 5/11/2017 20:02           279
   2959577          5920   0710 Standale   Denise Ong        5/12/2017 8:41 5/12/2017 13:00           259
   2961183          5920   0710 Standale   Denise Ong       5/12/2017 13:30 5/12/2017 14:53            83
   2963125          5920   0710 Standale   Denise Ong        5/13/2017 9:53 5/13/2017 11:55           122
   2965202          5920   0710 Standale   Denise Ong        5/14/2017 9:40 5/14/2017 15:00           320
   2971427          5920   0710 Standale   Denise Ong        5/17/2017 8:42 5/17/2017 12:28           226
   2972597          5920   0710 Standale   Denise Ong       5/17/2017 12:58 5/17/2017 17:04           246
   2974328          5920   0710 Standale   Denise Ong        5/18/2017 9:56 5/18/2017 13:13           197
   2975312          5920   0710 Standale   Denise Ong       5/18/2017 13:43 5/18/2017 19:00           317
   2976505          5920   0710 Standale   Denise Ong        5/19/2017 8:30 5/19/2017 13:04           274
   2978178          5920   0710 Standale   Denise Ong       5/19/2017 13:35 5/19/2017 16:30           175
   2980059          5920   0710 Standale   Denise Ong        5/20/2017 9:56 5/20/2017 14:42           286
   2981396          5920   0710 Standale   Denise Ong       5/20/2017 15:12 5/20/2017 19:02           230
   2986059          5920   0710 Standale   Denise Ong       5/23/2017 10:00 5/23/2017 14:10           250
   2987097          5920   0710 Standale   Denise Ong       5/23/2017 14:41 5/23/2017 16:13            92
   2987458          5920   0710 Standale   Denise Ong       5/23/2017 16:27 5/23/2017 17:22            55
   2988459          5920   0710 Standale   Denise Ong        5/24/2017 9:59 5/24/2017 13:38           219
   2989407          5920   0710 Standale   Denise Ong       5/24/2017 14:08 5/24/2017 18:00           232
   2990851          5920   0710 Standale   Denise Ong        5/25/2017 9:57 5/25/2017 13:29           212
   2991900          5920   0710 Standale   Denise Ong       5/25/2017 13:59 5/25/2017 17:23           204
   2993464          5920   0710 Standale   Denise Ong        5/26/2017 9:46 5/26/2017 13:04           198
   2994622          5920   0710 Standale   Denise Ong       5/26/2017 13:35 5/26/2017 17:59           264
   2996689          5920   0710 Standale   Denise Ong       5/27/2017 10:54 5/27/2017 15:23           269
   2997869          5920   0710 Standale   Denise Ong       5/27/2017 15:53 5/27/2017 19:01           188
   3001240          5920   0710 Standale   Denise Ong        5/30/2017 8:42 5/30/2017 12:08           206
   3002356          5920   0710 Standale   Denise Ong       5/30/2017 12:38 5/30/2017 18:07           329
   3003737          5920   0710 Standale   Denise Ong        5/31/2017 8:40 5/31/2017 13:15           275
   3005108          5920   0710 Standale   Denise Ong       5/31/2017 13:46 5/31/2017 17:59           253
   3006698          5920   0710 Standale   Denise Ong        6/1/2017 10:04    6/1/2017 14:39         275
   3007970          5920   0710 Standale   Denise Ong        6/1/2017 15:09    6/1/2017 20:11         302
   3009642          5920   0710 Standale   Denise Ong        6/2/2017 10:52    6/2/2017 15:21         269
   3011115          5920   0710 Standale   Denise Ong        6/2/2017 15:51    6/2/2017 19:40         229
   3011885          5920   0710 Standale   Denise Ong         6/3/2017 8:32    6/3/2017 12:16         224                                                                 Punched in early store wasn't vacummed
   3013203          5920   0710 Standale   Denise Ong        6/3/2017 12:46    6/3/2017 18:10         324
   3014489          5920   0710 Standale   Denise Ong         6/4/2017 9:41    6/4/2017 15:00         319
   3016231          5920   0710 Standale   Denise Ong        6/5/2017 11:10    6/5/2017 14:46         216
   3017230          5920   0710 Standale   Denise Ong        6/5/2017 15:17    6/5/2017 18:00         163
   3023409          5920   0710 Standale   Denise Ong         6/8/2017 9:59    6/8/2017 13:45         226
   3024448          5920   0710 Standale   Denise Ong        6/8/2017 14:15    6/8/2017 19:00         285
   3025466          5920   0710 Standale   Denise Ong         6/9/2017 8:30    6/9/2017 12:23         233
   3026930          5920   0710 Standale   Denise Ong        6/9/2017 12:53    6/9/2017 17:04         251
   3028932          5920   0710 Standale   Denise Ong        6/10/2017 9:51 6/10/2017 13:20           209
   3029985          5920   0710 Standale   Denise Ong       6/10/2017 13:50 6/10/2017 16:57           187
   3031045          5920   0710 Standale   Denise Ong        6/11/2017 9:44 6/11/2017 14:00           256
   3037566          5920   0710 Standale   Denise Ong        6/14/2017 9:58 6/14/2017 14:22           264
   3038689          5920   0710 Standale   Denise Ong       6/14/2017 14:52 6/14/2017 19:02           250
   3039575          5920   0710 Standale   Denise Ong        6/15/2017 8:40 6/15/2017 12:28           228
   3040798          5920   0710 Standale   Denise Ong       6/15/2017 12:58 6/15/2017 17:52           294
   3042249          5920   0710 Standale   Denise Ong        6/16/2017 8:42 6/16/2017 12:09           207
   3043550          5920   0710 Standale   Denise Ong       6/16/2017 12:41 6/16/2017 16:48           247
   3048753          5920   0710 Standale   Denise Ong        6/19/2017 8:40 6/19/2017 12:00           200
   3049796          5920   0710 Standale   Denise Ong       6/19/2017 12:31 6/19/2017 18:00           329
   3051585          5920   0710 Standale   Denise Ong        6/20/2017 9:51 6/20/2017 13:35           224
   3052591          5920   0710 Standale   Denise Ong       6/20/2017 14:05 6/20/2017 18:18           253
   3054514          5920   0710 Standale   Denise Ong       6/21/2017 12:01 6/21/2017 15:01           180
   3055281          5920   0710 Standale   Denise Ong       6/21/2017 15:31 6/21/2017 20:16           285
   3056033          5920   0710 Standale   Denise Ong        6/22/2017 8:41 6/22/2017 13:39           298
   3057568          5920   0710 Standale   Denise Ong       6/22/2017 14:09 6/22/2017 18:27           258
   3059864          5920   0710 Standale   Denise Ong       6/23/2017 11:59 6/23/2017 16:26           267
   3061157          5920   0710 Standale   Denise Ong       6/23/2017 16:56 6/23/2017 20:44           228
   3065382          5920   0710 Standale   Denise Ong        6/26/2017 8:43 6/26/2017 13:00           257
   3066762          5920   0710 Standale   Denise Ong       6/26/2017 13:30 6/26/2017 17:11           221
   3068633          5920   0710 Standale   Denise Ong       6/27/2017 10:59 6/27/2017 15:03           244
   3069703          5920   0710 Standale   Denise Ong       6/27/2017 15:33 6/27/2017 20:15           282
   3070958          5920   0710 Standale   Denise Ong        6/28/2017 9:58 6/28/2017 14:35           277
   3072146          5920   0710 Standale   Denise Ong       6/28/2017 15:05 6/28/2017 18:59           234
   3073358          5920   0710 Standale   Denise Ong        6/29/2017 9:53 6/29/2017 13:42           229
   3074392          5920   0710 Standale   Denise Ong       6/29/2017 14:12 6/29/2017 18:02           230
   3075921          5920   0710 Standale   Denise Ong        6/30/2017 9:49 6/30/2017 12:38           169
   3077000          5920   0710 Standale   Denise Ong       6/30/2017 13:08 6/30/2017 16:27           199
   3077810          5920   0710 Standale   Denise Ong       6/30/2017 16:36 6/30/2017 18:59           143
   3082124          5920   0710 Standale   Denise Ong         7/3/2017 8:40    7/3/2017 12:04         204
   3083163          5920   0710 Standale   Denise Ong        7/3/2017 12:34    7/3/2017 17:00         266
   3084629          5920   0710 Standale   Denise Ong         7/4/2017 9:44    7/4/2017 13:07         203
   3085503          5920   0710 Standale   Denise Ong        7/4/2017 13:37    7/4/2017 18:01         264
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn                Document
                                                                                                                                  RevisedTimeOut
                                                                                                                               RevisedMinutes            32-5 RevisedBy
                                                                                                                                              RevisedOnDate   Filed 03/06/20       Page 15 of 123
                                                                                                                                                                        PunchInComments                    PunchOutComments                 RevisionComments
   3086008          5920   0710 Standale   Denise Ong         7/5/2017 8:40    7/5/2017 12:25         225
   3087216          5920   0710 Standale   Denise Ong        7/5/2017 12:55    7/5/2017 17:00         245
   3088996          5920   0710 Standale   Denise Ong         7/6/2017 9:57    7/6/2017 14:19         262
   3090179          5920   0710 Standale   Denise Ong        7/6/2017 14:49    7/6/2017 19:00         251
   3092488          5920   0710 Standale   Denise Ong        7/7/2017 12:02    7/7/2017 16:00         238
   3093613          5920   0710 Standale   Denise Ong        7/7/2017 16:31    7/7/2017 20:04         213
   3094271          5920   0710 Standale   Denise Ong         7/8/2017 8:39    7/8/2017 12:11         212
   3095585          5920   0710 Standale   Denise Ong        7/8/2017 12:42    7/8/2017 16:04         202
   3103394          5920   0710 Standale   Denise Ong        7/12/2017 9:51 7/12/2017 12:53           182
   3104309          5920   0710 Standale   Denise Ong       7/12/2017 13:24 7/12/2017 18:00           276
   3105466          5920   0710 Standale   Denise Ong        7/13/2017 8:37 7/13/2017 14:05           328
   3107115          5920   0710 Standale   Denise Ong       7/13/2017 14:36 7/13/2017 17:07           151                                                                                                  scott approved leaving early
   3108141          5920   0710 Standale   Denise Ong        7/14/2017 8:30 7/14/2017 12:21           231
   3109604          5920   0710 Standale   Denise Ong       7/14/2017 12:51 7/14/2017 16:31           220                                                                                                  phone count
   3112053          5920   0710 Standale   Denise Ong       7/15/2017 10:59 7/15/2017 13:47           168
   3112871          5920   0710 Standale   Denise Ong       7/15/2017 14:19 7/15/2017 19:02           283
   3113780          5920   0710 Standale   Denise Ong        7/16/2017 9:41 7/16/2017 16:00           379
   3120790          5920   0710 Standale   Denise Ong       7/19/2017 11:58 7/19/2017 15:29           211
   3121709          5920   0710 Standale   Denise Ong       7/19/2017 16:00 7/19/2017 20:21           261
   3123258          5920   0710 Standale   Denise Ong       7/20/2017 11:50 7/20/2017 15:41           231
   3124299          5920   0710 Standale   Denise Ong       7/20/2017 16:10 7/20/2017 20:42           272
   3130668          5920   0710 Standale   Denise Ong        7/23/2017 9:40 7/23/2017 16:06           386
   3132501          5920   0710 Standale   Denise Ong        7/24/2017 8:40 7/24/2017 12:44           244
   3133785          5920   0710 Standale   Denise Ong       7/24/2017 13:15 7/24/2017 17:06           231
   3135010          5920   0710 Standale   Denise Ong        7/25/2017 8:40 7/25/2017 12:10           210
   3136088          5920   0710 Standale   Denise Ong       7/25/2017 12:40 7/25/2017 14:57           137
   3137410          5920   0710 Standale   Denise Ong        7/26/2017 8:39 7/26/2017 12:00           201
   3138470          5920   0710 Standale   Denise Ong       7/26/2017 12:31 7/26/2017 16:31           240                                                                                                  Scott said I can leave early
   3142247          5920   0710 Standale   Denise Ong        7/28/2017 8:29 7/28/2017 12:44           255
   3143791          5920   0710 Standale   Denise Ong       7/28/2017 13:14 7/28/2017 16:01           167
   3145235          5920   0710 Standale   Denise Ong        7/29/2017 8:40 7/29/2017 12:56           256
   3146646          5920   0710 Standale   Denise Ong       7/29/2017 13:26 7/29/2017 18:00           274
   3147778          5920   0710 Standale   Denise Ong        7/30/2017 9:42 7/30/2017 17:03           441
   3148887          5920   0710 Standale   Denise Ong        7/31/2017 8:40 7/31/2017 12:52           252
   3150214          5920   0710 Standale   Denise Ong       7/31/2017 13:22 7/31/2017 17:00           218
   3154551          5920   0710 Standale   Denise Ong        8/2/2017 10:00    8/2/2017 14:30         270
   3155770          5920   0710 Standale   Denise Ong        8/2/2017 15:00    8/2/2017 19:52         292 2017-08-02 15:00:00.000 2017-08-02 19:52:00.000   292   2017-08-04 15:36:56.753 Kevin Geysbeek   Auto-Punch Out
   3156710          5920   0710 Standale   Denise Ong         8/3/2017 8:40    8/3/2017 14:29         349
   3158536          5920   0710 Standale   Denise Ong        8/3/2017 15:00    8/3/2017 17:01         121
   3165563          5920   0710 Standale   Denise Ong         8/6/2017 9:42    8/6/2017 15:13         331
   3169832          5920   0710 Standale   Denise Ong         8/8/2017 9:58    8/8/2017 15:22         324
   3171244          5920   0710 Standale   Denise Ong        8/8/2017 15:52    8/8/2017 19:40         228
   3172462          5920   0710 Standale   Denise Ong         8/9/2017 9:58    8/9/2017 13:12         194
   3173438          5920   0710 Standale   Denise Ong        8/9/2017 13:53    8/9/2017 19:00         307
   3174665          5920   0710 Standale   Denise Ong        8/10/2017 8:40 8/10/2017 12:49           249
   3176038          5920   0710 Standale   Denise Ong       8/10/2017 13:21 8/10/2017 17:21           240
   3178554          5920   0710 Standale   Denise Ong       8/11/2017 12:00 8/11/2017 14:20           140
   3179303          5920   0710 Standale   Denise Ong       8/11/2017 14:51 8/11/2017 20:58           367
   3185130          5920   0710 Standale   Denise Ong        8/14/2017 8:41 8/14/2017 12:08           207
   3186252          5920   0710 Standale   Denise Ong       8/14/2017 12:39 8/14/2017 17:00           261
   3187730          5920   0710 Standale   Denise Ong        8/15/2017 8:40 8/15/2017 13:10           270
   3190290          5920   0710 Standale   Denise Ong        8/16/2017 8:38 8/16/2017 12:27           229
   3191529          5920   0710 Standale   Denise Ong       8/16/2017 12:57 8/16/2017 17:03           246
   3192924          5920   0710 Standale   Denise Ong        8/17/2017 8:39 8/17/2017 12:10           211
   3194144          5920   0710 Standale   Denise Ong       8/17/2017 12:41 8/17/2017 16:57           256                                                                                                  Scott approved punch out early
   3196658          5920   0710 Standale   Denise Ong       8/18/2017 11:01 8/18/2017 13:25           144
   3197570          5920   0710 Standale   Denise Ong       8/18/2017 13:55 8/18/2017 16:39           164                                                                                                  scott approved
   3199109          5920   0710 Standale   Denise Ong        8/19/2017 8:44 8/19/2017 12:54           250
   3200570          5920   0710 Standale   Denise Ong       8/19/2017 13:26 8/19/2017 15:30           124                                                                                                  Scott approved
   3202939          5920   0710 Standale   Denise Ong        8/21/2017 8:32 8/21/2017 12:10           218
   3204125          5920   0710 Standale   Denise Ong       8/21/2017 12:41 8/21/2017 15:54           193
   3206054          5920   0710 Standale   Denise Ong        8/22/2017 9:58 8/22/2017 13:06           188
   3207027          5920   0710 Standale   Denise Ong       8/22/2017 13:38 8/22/2017 18:37           299
   3208668          5920   0710 Standale   Denise Ong        8/23/2017 9:53 8/23/2017 14:13           260
   3209901          5920   0710 Standale   Denise Ong       8/23/2017 14:46 8/23/2017 19:24           278
   3210912          5920   0710 Standale   Denise Ong        8/24/2017 8:40 8/24/2017 14:07           327 2017-08-24 08:40:00.000 2017-08-24 14:07:00.000   327   2017-08-24 21:32:54.850 Scott Rodgers                                     denise did not punch out for lunch
   3213319          5920   0710 Standale   Denise Ong       8/24/2017 14:37 8/24/2017 16:57           140 2017-08-24 14:37:57.000 2017-08-24 16:57:57.000   140   2017-08-24 21:36:05.727 Scott Rodgers                                     denise did not punch out for lunch
   3237612          5920   0710 Standale   Denise Ong         9/4/2017 9:45    9/4/2017 12:08         143
   3238471          5920   0710 Standale   Denise Ong        9/4/2017 12:40    9/4/2017 15:50         191
   3242784          5920   0710 Standale   Denise Ong         9/6/2017 8:34    9/6/2017 12:40         246
   3244251          5920   0710 Standale   Denise Ong        9/6/2017 13:10    9/6/2017 17:14         244
   3246078          5920   0710 Standale   Denise Ong        9/7/2017 10:01    9/7/2017 13:39         218
   3247196          5920   0710 Standale   Denise Ong        9/7/2017 14:09    9/7/2017 19:02         293
   3249681          5920   0710 Standale   Denise Ong        9/8/2017 12:01    9/8/2017 14:08         127
   3250301          5920   0710 Standale   Denise Ong        9/8/2017 14:09    9/8/2017 15:42          93
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn
                                                                                                                      RevisedTimeOut         Document
                                                                                                                                     RevisedMinutes            32-5 RevisedBy
                                                                                                                                                    RevisedOnDate   Filed 03/06/20       Page 16 of 123
                                                                                                                                                                              PunchInComments             PunchOutComments   RevisionComments
   3250870          5920   0710 Standale   Denise Ong        9/8/2017 16:13      9/8/2017 20:07         234
   3252170          5920   0710 Standale   Denise Ong         9/9/2017 9:57      9/9/2017 13:25         208
   3253197          5920   0710 Standale   Denise Ong        9/9/2017 13:55      9/9/2017 18:00         245
   3254396          5920   0710 Standale   Denise Ong        9/10/2017 9:43     9/10/2017 17:12         449
   3260320          5920   0710 Standale   Denise Ong        9/13/2017 8:35     9/13/2017 13:20         285
   3261784          5920   0710 Standale   Denise Ong       9/13/2017 13:50     9/13/2017 17:00         190
   3264001          5920   0710 Standale   Denise Ong       9/14/2017 11:57     9/14/2017 12:28          31
   3264484          5920   0710 Standale   Denise Ong       9/14/2017 13:49     9/14/2017 20:04         375
   3266349          5920   0710 Standale   Denise Ong        9/15/2017 9:43     9/15/2017 14:07         264
   3267826          5920   0710 Standale   Denise Ong       9/15/2017 14:38     9/15/2017 19:29         291
   3269090          5920   0710 Standale   Denise Ong        9/16/2017 8:31     9/16/2017 12:40         249
   3270563          5920   0710 Standale   Denise Ong       9/16/2017 13:11     9/16/2017 16:55         224
   3271925          5920   0710 Standale   Denise Ong        9/17/2017 9:51     9/17/2017 16:02         371
   3272940          5920   0710 Standale   Denise Ong        9/18/2017 8:31     9/18/2017 13:45         314
   3274566          5920   0710 Standale   Denise Ong       9/18/2017 14:16     9/18/2017 17:00         164
   3281897          5920   0710 Standale   Denise Ong       9/21/2017 11:58     9/21/2017 15:13         195
   3282767          5920   0710 Standale   Denise Ong       9/21/2017 15:44     9/21/2017 20:07         263
   3283731          5920   0710 Standale   Denise Ong        9/22/2017 7:46     9/22/2017 12:38         292
   3285509          5920   0710 Standale   Denise Ong       9/22/2017 13:13     9/22/2017 18:15         302
   3291753          5920   0710 Standale   Denise Ong        9/25/2017 9:54     9/25/2017 12:39         165
   3292623          5920   0710 Standale   Denise Ong       9/25/2017 13:08     9/25/2017 19:00         352
   3293900          5920   0710 Standale   Denise Ong        9/26/2017 8:38     9/26/2017 12:12         214
   3295048          5920   0710 Standale   Denise Ong       9/26/2017 12:43     9/26/2017 17:18         276
   3296398          5920   0710 Standale   Denise Ong        9/27/2017 8:29     9/27/2017 12:53         264
   3297857          5920   0710 Standale   Denise Ong       9/27/2017 13:23     9/27/2017 16:58         215
   3299031          5920   0710 Standale   Denise Ong        9/28/2017 8:32     9/28/2017 11:58         206
   3300276          5920   0710 Standale   Denise Ong       9/28/2017 12:31     9/28/2017 17:06         275
   3301927          5920   0710 Standale   Denise Ong        9/29/2017 8:30     9/29/2017 12:59         269
   3303662          5920   0710 Standale   Denise Ong       9/29/2017 13:30     9/29/2017 17:04         214
   3307880          5920   0710 Standale   Denise Ong        10/1/2017 9:32     10/1/2017 16:00         388
   3311661          5920   0710 Standale   Denise Ong        10/3/2017 8:34     10/3/2017 12:04         210
   3312872          5920   0710 Standale   Denise Ong       10/3/2017 12:34     10/3/2017 18:10         336
   3314283          5920   0710 Standale   Denise Ong        10/4/2017 8:33     10/4/2017 12:35         242
   3315663          5920   0710 Standale   Denise Ong       10/4/2017 13:07     10/4/2017 15:52         165
   3316938          5920   0710 Standale   Denise Ong        10/5/2017 8:36     10/5/2017 12:12         216
   3318161          5920   0710 Standale   Denise Ong       10/5/2017 12:44     10/5/2017 16:45         241
   3319746          5920   0710 Standale   Denise Ong        10/6/2017 8:35     10/6/2017 13:07         272
   3321437          5920   0710 Standale   Denise Ong       10/6/2017 13:42     10/6/2017 17:00         198
   3327161          5920   0710 Standale   Denise Ong       10/9/2017 10:03     10/9/2017 14:10         247
   3328243          5920   0710 Standale   Denise Ong       10/9/2017 14:40     10/9/2017 20:39         359
   3329197          5920   0710 Standale   Denise Ong       10/10/2017 8:35    10/10/2017 13:07         272
   3330635          5920   0710 Standale   Denise Ong      10/10/2017 13:39    10/10/2017 18:04         265
   3331826          5920   0710 Standale   Denise Ong       10/11/2017 8:41    10/11/2017 12:00         199
   3332962          5920   0710 Standale   Denise Ong      10/11/2017 12:30    10/11/2017 17:00         270
   3334375          5920   0710 Standale   Denise Ong       10/12/2017 8:29    10/12/2017 11:47         198
   3335584          5920   0710 Standale   Denise Ong      10/12/2017 12:18    10/12/2017 17:08         290
   3337174          5920   0710 Standale   Denise Ong       10/13/2017 8:32    10/13/2017 12:03         211
   3338668          5920   0710 Standale   Denise Ong      10/13/2017 12:35    10/13/2017 16:30         235
   3344167          5920   0710 Standale   Denise Ong       10/16/2017 8:34    10/16/2017 12:59         265
   3345606          5920   0710 Standale   Denise Ong      10/16/2017 13:30    10/16/2017 17:23         233
   3346834          5920   0710 Standale   Denise Ong       10/17/2017 8:32    10/17/2017 12:12         220
   3348037          5920   0710 Standale   Denise Ong      10/17/2017 12:44    10/17/2017 16:59         255
   3349988          5920   0710 Standale   Denise Ong      10/18/2017 10:00    10/18/2017 13:38         218
   3351032          5920   0710 Standale   Denise Ong      10/18/2017 14:10    10/18/2017 18:59         289
   3352820          5920   0710 Standale   Denise Ong      10/19/2017 10:57    10/19/2017 14:26         209
   3353880          5920   0710 Standale   Denise Ong      10/19/2017 14:56    10/19/2017 20:11         315
   3354920          5920   0710 Standale   Denise Ong       10/20/2017 8:35    10/20/2017 12:40         245
   3356528          5920   0710 Standale   Denise Ong      10/20/2017 13:10    10/20/2017 17:59         289
   3357996          5920   0710 Standale   Denise Ong       10/21/2017 8:31    10/21/2017 12:47         256
   3359471          5920   0710 Standale   Denise Ong      10/21/2017 13:18    10/21/2017 17:59         281
   3360704          5920   0710 Standale   Denise Ong       10/22/2017 9:44    10/22/2017 17:01         437
   3366776          5920   0710 Standale   Denise Ong       10/25/2017 8:33    10/25/2017 12:11         218
   3367965          5920   0710 Standale   Denise Ong      10/25/2017 12:41    10/25/2017 16:43         242
   3371906          5920   0710 Standale   Denise Ong       10/27/2017 7:32    10/27/2017 12:16         284
   3373658          5920   0710 Standale   Denise Ong      10/27/2017 12:47    10/27/2017 15:07         140                                                                                               fmla
   3375381          5920   0710 Standale   Denise Ong       10/28/2017 8:37    10/28/2017 12:24         227
   3376749          5920   0710 Standale   Denise Ong      10/28/2017 12:54    10/28/2017 17:00         246
   3377977          5920   0710 Standale   Denise Ong       10/29/2017 9:32    10/29/2017 17:03         451
   3379092          5920   0710 Standale   Denise Ong       10/30/2017 8:32    10/30/2017 12:25         233
   3380439          5920   0710 Standale   Denise Ong      10/30/2017 12:55    10/30/2017 16:54         239
   3386680          5920   0710 Standale   Denise Ong        11/2/2017 8:34     11/2/2017 12:26         232
   3388011          5920   0710 Standale   Denise Ong       11/2/2017 13:01     11/2/2017 15:11         130
   3390017          5920   0710 Standale   Denise Ong        11/3/2017 9:41     11/3/2017 14:50         309
   3391604          5920   0710 Standale   Denise Ong       11/3/2017 15:20     11/3/2017 18:00         160
   3396541          5920   0710 Standale   Denise Ong        11/6/2017 8:32     11/6/2017 12:46         254
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn                Document
                                                                                                                                    RevisedTimeOut
                                                                                                                                 RevisedMinutes            32-5 RevisedBy
                                                                                                                                                RevisedOnDate   Filed 03/06/20       Page 17 of 123
                                                                                                                                                                          PunchInComments                   PunchOutComments   RevisionComments
   3397847          5920   0710 Standale   Denise Ong       11/6/2017 13:16     11/6/2017 17:59         283
   3398951          5920   0710 Standale   Denise Ong        11/7/2017 8:32     11/7/2017 13:39         307
   3400422          5920   0710 Standale   Denise Ong       11/7/2017 14:09     11/7/2017 17:47         218
   3401285          5920   0710 Standale   Denise Ong        11/8/2017 8:23     11/8/2017 12:01         218
   3402462          5920   0710 Standale   Denise Ong       11/8/2017 12:31     11/8/2017 17:00         269
   3404413          5920   0710 Standale   Denise Ong       11/9/2017 11:00     11/9/2017 14:52         232 2017-11-09 11:00:00.000 2017-11-09 14:52:00.000   232   2017-11-10 15:01:16.797 Scott Rodgers                      for lunch
   3406868          5920   0710 Standale   Denise Ong       11/9/2017 15:22     11/9/2017 19:01         219 2017-11-09 15:22:24.000 2017-11-09 19:01:24.000   219   2017-11-10 15:03:19.597 Scott Rodgers                      forgot to punch out for lunch
   3406248          5920   0710 Standale   Denise Ong       11/10/2017 8:27    11/10/2017 12:00         213
   3407647          5920   0710 Standale   Denise Ong      11/10/2017 12:31    11/10/2017 16:46         255
   3409281          5920   0710 Standale   Denise Ong       11/11/2017 9:27    11/11/2017 13:37         250
   3410781          5920   0710 Standale   Denise Ong      11/11/2017 14:08    11/11/2017 18:00         232
   3415429          5920   0710 Standale   Denise Ong       11/14/2017 9:32    11/14/2017 13:42         250
   3416689          5920   0710 Standale   Denise Ong      11/14/2017 13:45    11/14/2017 14:18          33
   3416881          5920   0710 Standale   Denise Ong      11/14/2017 14:48    11/14/2017 18:55         247
   3417733          5920   0710 Standale   Denise Ong       11/15/2017 9:28    11/15/2017 12:57         209
   3449627          5920   0710 Standale   Denise Ong      11/15/2017 14:00    11/15/2017 16:00         120 2017-11-15 14:00:25.000 2017-11-15 16:00:25.000   120   2017-11-29 00:00:02.287 Scott Rodgers                      meeting
   3420906          5920   0710 Standale   Denise Ong      11/16/2017 11:56    11/16/2017 16:24         268
   3421923          5920   0710 Standale   Denise Ong      11/16/2017 16:54    11/16/2017 20:03         189
   3423203          5920   0710 Standale   Denise Ong      11/17/2017 10:58    11/17/2017 15:16         258
   3424553          5920   0710 Standale   Denise Ong      11/17/2017 15:47    11/17/2017 19:00         193
   3426375          5920   0710 Standale   Denise Ong      11/18/2017 11:52    11/18/2017 16:04         252
   3427497          5920   0710 Standale   Denise Ong      11/18/2017 16:34    11/18/2017 20:03         209
   3428174          5920   0710 Standale   Denise Ong      11/19/2017 10:36    11/19/2017 15:31         295
   3432891          5920   0710 Standale   Denise Ong      11/21/2017 11:52    11/21/2017 15:33         221
   3433944          5920   0710 Standale   Denise Ong      11/21/2017 16:03    11/21/2017 19:23         200
   3434742          5920   0710 Standale   Denise Ong       11/22/2017 9:32    11/22/2017 13:14         222
   3436166          5920   0710 Standale   Denise Ong      11/22/2017 13:44    11/22/2017 15:58         134
   3438213          5920   0710 Standale   Denise Ong       11/24/2017 6:23    11/24/2017 12:23         360
   3440134          5920   0710 Standale   Denise Ong      11/24/2017 12:55    11/24/2017 17:23         268
   3441965          5920   0710 Standale   Denise Ong      11/25/2017 10:28    11/25/2017 15:17         289
   3443387          5920   0710 Standale   Denise Ong      11/25/2017 15:47    11/25/2017 17:58         131
   3444138          5920   0710 Standale   Denise Ong       11/26/2017 9:45    11/26/2017 19:02         557
   3446457          5920   0710 Standale   Denise Ong      11/27/2017 12:14    11/27/2017 13:11          57
   3450348          5920   0710 Standale   Denise Ong      11/29/2017 10:59    11/29/2017 14:31         212
   3451274          5920   0710 Standale   Denise Ong      11/29/2017 15:02    11/29/2017 18:31         209
   3455041          5920   0710 Standale   Denise Ong       12/1/2017 10:59     12/1/2017 14:48         229
   3456249          5920   0710 Standale   Denise Ong       12/1/2017 15:18     12/1/2017 19:30         252
   3457451          5920   0710 Standale   Denise Ong       12/2/2017 10:30     12/2/2017 14:19         229
   3458662          5920   0710 Standale   Denise Ong       12/2/2017 14:49     12/2/2017 19:00         251
   3461600          5920   0710 Standale   Denise Ong       12/4/2017 12:15     12/4/2017 15:43         208
   3462240          5920   0710 Standale   Denise Ong       12/4/2017 16:13     12/4/2017 20:03         230
   3463324          5920   0710 Standale   Denise Ong       12/5/2017 10:59     12/5/2017 15:00         241
   3464287          5920   0710 Standale   Denise Ong       12/5/2017 15:30     12/5/2017 20:00         270
   3465908          5920   0710 Standale   Denise Ong       12/6/2017 12:14     12/6/2017 15:46         212
   3466597          5920   0710 Standale   Denise Ong       12/6/2017 16:17     12/6/2017 20:02         225
   3469965          5920   0710 Standale   Denise Ong       12/8/2017 11:00     12/8/2017 14:25         205
   3471004          5920   0710 Standale   Denise Ong       12/8/2017 14:57     12/8/2017 19:28         271
   3474236          5920   0710 Standale   Denise Ong      12/10/2017 10:44    12/10/2017 18:02         438
   3482325          5920   0710 Standale   Denise Ong       12/14/2017 9:45    12/14/2017 14:24         279
   3483536          5920   0710 Standale   Denise Ong      12/14/2017 14:54    12/14/2017 18:15         201
   3485345          5920   0710 Standale   Denise Ong      12/15/2017 12:04    12/15/2017 15:06         182
   3486047          5920   0710 Standale   Denise Ong      12/15/2017 15:36    12/15/2017 20:09         273
   3486782          5920   0710 Standale   Denise Ong       12/16/2017 7:42    12/16/2017 14:16         394
   3488318          5920   0710 Standale   Denise Ong      12/16/2017 14:46    12/16/2017 15:32          46 2017-12-16 14:46:00.000 2017-12-16 15:32:00.000   46    2017-12-22 22:29:54.633 Scott Rodgers   Auto-Punch Out
   3492696          5920   0710 Standale   Denise Ong      12/19/2017 10:59    12/19/2017 19:00         481
   3495106          5920   0710 Standale   Denise Ong      12/20/2017 13:12    12/20/2017 16:07         175
   3495652          5920   0710 Standale   Denise Ong      12/20/2017 16:37    12/20/2017 21:07         270
   3496501          5920   0710 Standale   Denise Ong       12/21/2017 9:58    12/21/2017 14:38         280
   3497478          5920   0710 Standale   Denise Ong      12/21/2017 15:08    12/21/2017 18:08         180
   3499410          5920   0710 Standale   Denise Ong      12/22/2017 12:59    12/22/2017 15:12         133
   3499986          5920   0710 Standale   Denise Ong      12/22/2017 15:42    12/22/2017 21:02         320
   3501062          5920   0710 Standale   Denise Ong       12/23/2017 8:59    12/23/2017 12:37         218
   3502109          5920   0710 Standale   Denise Ong      12/23/2017 13:07    12/23/2017 13:56          49
   3505646          5920   0710 Standale   Denise Ong      12/26/2017 12:45    12/26/2017 16:07         202
   3506220          5920   0710 Standale   Denise Ong      12/26/2017 16:38    12/26/2017 20:03         205
   3507724          5920   0710 Standale   Denise Ong      12/27/2017 12:47    12/27/2017 15:49         182
   3508297          5920   0710 Standale   Denise Ong      12/27/2017 16:20    12/27/2017 17:38          78
   3508816          5920   0710 Standale   Denise Ong       12/28/2017 9:28    12/28/2017 13:20         232
   3510093          5920   0710 Standale   Denise Ong      12/28/2017 13:50    12/28/2017 17:45         235
   3512020          5920   0710 Standale   Denise Ong      12/29/2017 12:05    12/29/2017 15:52         227
   3512869          5920   0710 Standale   Denise Ong      12/29/2017 16:23    12/29/2017 20:07         224
   3513453          5920   0710 Standale   Denise Ong       12/30/2017 9:36    12/30/2017 13:00         204
   3514664          5920   0710 Standale   Denise Ong      12/30/2017 13:30    12/30/2017 17:18         228
   3516367          5920   0710 Standale   Denise Ong        1/1/2018 10:22      1/1/2018 14:38         256
   3517419          5920   0710 Standale   Denise Ong        1/1/2018 15:08      1/1/2018 17:36         148
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes    Case 5:19-cv-05310-JDW Document
                                                                                                          RevisedTimeIn                        32-5 RevisedBy
                                                                                                                                  RevisedTimeOut
                                                                                                                                    RevisedOnDate   Filed 03/06/20
                                                                                                                                                          RevisedMinutes Page 18 of 123
                                                                                                                                                              PunchInComments                                      PunchOutComments                            RevisionComments
   3521391          5920   0710 Standale   Denise Ong         1/4/2018 9:28    1/4/2018 13:24         236
   3522400          5920   0710 Standale   Denise Ong        1/4/2018 13:54    1/4/2018 18:19         265
   3523417          5920   0710 Standale   Denise Ong         1/5/2018 9:59    1/5/2018 14:30         271
   3524643          5920   0710 Standale   Denise Ong        1/5/2018 15:00    1/5/2018 17:09         129
   3525292          5920   0710 Standale   Denise Ong         1/6/2018 9:28    1/6/2018 14:27         299
   3526708          5920   0710 Standale   Denise Ong        1/6/2018 14:56    1/6/2018 14:56           0
   3527318          5920   0710 Standale   Denise Ong        1/7/2018 10:32    1/7/2018 11:30          58
   3532009          5920   0710 Standale   Denise Ong        1/10/2018 9:58 1/10/2018 13:33           215
   3532889          5920   0710 Standale   Denise Ong       1/10/2018 14:03 1/10/2018 19:00           297
   3533553          5920   0710 Standale   Denise Ong        1/11/2018 9:30 1/11/2018 14:00           270
   3534773          5920   0710 Standale   Denise Ong       1/11/2018 14:31 1/11/2018 15:43            72                                                                                                          slow traffic manager approved early leave
   3535588          5920   0710 Standale   Denise Ong        1/12/2018 9:39 1/12/2018 14:08           269
   3536874          5920   0710 Standale   Denise Ong       1/12/2018 14:39 1/12/2018 18:07           208
   3537579          5920   0710 Standale   Denise Ong        1/13/2018 9:31 1/13/2018 13:22           231
   3538817          5920   0710 Standale   Denise Ong       1/13/2018 13:52 1/13/2018 18:15           263
   3540559          5920   0710 Standale   Denise Ong        1/15/2018 9:40 1/15/2018 14:50           310
   3541760          5920   0710 Standale   Denise Ong       1/15/2018 15:20 1/15/2018 17:59           159
   3542292          5920   0710 Standale   Denise Ong        1/16/2018 9:32    1/16/2018 9:56          24
   3556675          5920   0710 Standale   Denise Ong       1/24/2018 10:26 1/24/2018 13:38           192
   3557475          5920   0710 Standale   Denise Ong       1/24/2018 14:08 1/24/2018 19:00           292
   3558462          5920   0710 Standale   Denise Ong       1/25/2018 10:27 1/25/2018 14:45           258
   3559407          5920   0710 Standale   Denise Ong       1/25/2018 15:15 1/25/2018 19:00           225
   3560089          5920   0710 Standale   Denise Ong        1/26/2018 9:32 1/26/2018 13:45           253
   3562244          5920   0710 Standale   Denise Ong        1/27/2018 9:33 1/27/2018 12:16           163
   3563260          5920   0710 Standale   Denise Ong       1/27/2018 12:46 1/27/2018 17:30           284
   3565394          5920   0710 Standale   Denise Ong       1/29/2018 10:29 1/29/2018 14:00           211
   3566197          5920   0710 Standale   Denise Ong       1/29/2018 14:30 1/29/2018 18:30           240
   3567159          5920   0710 Standale   Denise Ong       1/30/2018 10:30 1/30/2018 14:00           210
   3567939          5920   0710 Standale   Denise Ong       1/30/2018 14:30 1/30/2018 19:00           270
   3570696          5920   0710 Standale   Denise Ong        2/1/2018 10:26    2/1/2018 14:00         214
   3571539          5920   0710 Standale   Denise Ong        2/1/2018 14:30    2/1/2018 19:30         300
   3572690          5920   0710 Standale   Denise Ong        2/2/2018 10:43    2/2/2018 14:46         243
   3573758          5920   0710 Standale   Denise Ong        2/2/2018 15:16    2/2/2018 20:07         291
   3574489          5920   0710 Standale   Denise Ong         2/3/2018 9:39    2/3/2018 15:31         352
   3575838          5920   0710 Standale   Denise Ong        2/3/2018 16:01    2/3/2018 18:43         162
   3576397          5920   0710 Standale   Denise Ong        2/4/2018 10:46    2/4/2018 14:45         239                                                                                                          fmla
   3577449          5920   0710 Standale   Denise Ong        2/5/2018 10:30    2/5/2018 15:28         298
   3579144          5920   0710 Standale   Denise Ong        2/6/2018 10:30    2/6/2018 14:26         236
   3579966          5920   0710 Standale   Denise Ong        2/6/2018 14:57    2/6/2018 19:10         253
   3580422          5920   0710 Standale   Denise Ong         2/7/2018 9:24    2/7/2018 13:00         216
   3581356          5920   0710 Standale   Denise Ong        2/7/2018 13:53    2/7/2018 18:00         247
   3605441          5920   0710 Standale   Denise Ong       2/26/2018 10:27 2/26/2018 15:18           291
   3606035          5920   0710 Standale   Denise Ong       2/26/2018 15:48 2/26/2018 20:14           266
   3606353          5920   0710 Standale   Denise Ong        2/27/2018 9:41 2/27/2018 13:09           208
   3606889          5920   0710 Standale   Denise Ong       2/27/2018 13:40 2/27/2018 19:15           335
   3607561          5920   0710 Standale   Denise Ong       2/28/2018 10:32 2/28/2018 13:58           206
   3607993          5920   0710 Standale   Denise Ong       2/28/2018 14:28 2/28/2018 19:24           296 2018-02-28 14:28:00.000 2018-02-28 19:24:00.000 296              2018-03-02 21:52:57.950 Scott Rodgers                                               could not punch in after lunch
   3608470          5920   0710 Standale   Denise Ong         3/1/2018 9:41    3/1/2018 13:12         211
   3609004          5920   0710 Standale   Denise Ong        3/1/2018 13:43    3/1/2018 18:42         299
   3609477          5920   0710 Standale   Denise Ong         3/2/2018 9:40    3/2/2018 14:23         283
   3610183          5920   0710 Standale   Denise Ong        3/2/2018 14:54    3/2/2018 18:42         228
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 19 of 123
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 20 of 123
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 21 of 123
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 22 of 123




   EXHIBIT A
PunchID             EmployeeID           FieldText               EmployeeName       TimeIn   Case 5:19-cv-05310-JDW
                                                                                                   TimeOut    Minutes Document
                                                                                                                        RevisedTimeIn 32-5RevisedTimeOut
                                                                                                                                             Filed 03/06/20        Page 23
                                                                                                                                                         RevisedMinutes      of 123
                                                                                                                                                                        RevisedOnDate                              RevisedBy        PunchInComments       PunchOutComments   RevisionComments
          3391307                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach                                                                                                           2017-11-03 18:19:43.150Matt Fine
          2942942                11403   4747 East Greenville PA Theresa Weirbach   2017-05-03 10:00:39.0002017-05-03 17:25:39.000445   2017-05-03 10:00:39.0002017-05-03 17:25:39.000445   2017-05-04 23:56:34.807Sunnee DiBlasi
          2941055                11403   4747 East Greenville PA Theresa Weirbach   2017-05-04 10:09:24.1702017-05-04 13:14:09.803185                                                                                                       10:05:00 AM
          2941915                11403   4747 East Greenville PA Theresa Weirbach   2017-05-04 13:32:10.2172017-05-04 18:01:26.467269
          2943900                11403   4747 East Greenville PA Theresa Weirbach   2017-05-05 10:55:44.8332017-05-05 18:58:46.797483
          2946850                11403   4747 East Greenville PA Theresa Weirbach   2017-05-06 10:54:25.9872017-05-06 19:01:04.350487
          2949190                11403   4747 East Greenville PA Theresa Weirbach   2017-05-07 12:02:00.0002017-05-07 17:00:00.000298   2017-05-07 12:02:00.0002017-05-07 17:00:00.000298   2017-05-08 18:54:06.063Sunnee DiBlasi                         Auto-Punch Out
          2955320                11403   4747 East Greenville PA Theresa Weirbach   2017-05-10 11:52:31.0202017-05-10 20:12:51.043500
          2957088                11403   4747 East Greenville PA Theresa Weirbach   2017-05-11 08:57:25.0002017-05-11 17:00:34.447483
          2960140                11403   4747 East Greenville PA Theresa Weirbach   2017-05-12 10:09:56.5972017-05-12 17:30:32.080441
          2963153                11403   4747 East Greenville PA Theresa Weirbach   2017-05-13 09:57:17.8902017-05-13 17:02:35.213425
          2966746                11403   4747 East Greenville PA Theresa Weirbach   2017-05-15 10:02:46.5032017-05-15 17:03:58.917421
          2968433                11403   4747 East Greenville PA Theresa Weirbach   2017-05-15 17:26:11.8472017-05-15 17:28:15.7602
          2971991                11403   4747 East Greenville PA Theresa Weirbach   2017-05-17 10:55:42.5732017-05-17 17:58:18.527423
          2974512                11403   4747 East Greenville PA Theresa Weirbach   2017-05-18 10:53:08.2932017-05-18 17:59:35.803426
          2977359                11403   4747 East Greenville PA Theresa Weirbach   2017-05-19 11:04:48.2602017-05-19 19:01:14.660477
          2980881                11403   4747 East Greenville PA Theresa Weirbach   2017-05-20 12:52:18.2672017-05-20 15:15:57.257143
                                                                                                                                                                                                                                                                             forgot to punch back in
          2981580                11403   4747 East Greenville PA Theresa Weirbach   2017-05-20 15:45:00.0002017-05-20 19:33:00.000228   2017-05-20 15:45:00.0002017-05-20 19:33:00.000228   2017-05-22 13:27:54.520Bryan Coney                                               from lunch
          2982340                11403   4747 East Greenville PA Theresa Weirbach   2017-05-21 10:00:28.4102017-05-21 17:03:24.037423
          2988165                11403   4747 East Greenville PA Theresa Weirbach   2017-05-24 08:56:21.4972017-05-24 16:54:38.647478
          2990898                11403   4747 East Greenville PA Theresa Weirbach   2017-05-25 10:04:46.3902017-05-25 18:02:42.473478
          2994210                11403   4747 East Greenville PA Theresa Weirbach   2017-05-26 12:07:47.6502017-05-26 19:03:36.040416
          2997091                11403   4747 East Greenville PA Theresa Weirbach   2017-05-27 12:00:42.5002017-05-27 19:10:39.417430
          2998639                11403   4747 East Greenville PA Theresa Weirbach   2017-05-28 09:58:14.6372017-05-28 17:26:57.807448
          3003934                11403   4747 East Greenville PA Theresa Weirbach   2017-05-31 09:02:48.0302017-05-31 15:59:07.483417
          3006700                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-01 10:05:17.4172017-06-01 13:39:18.997214
          3007773                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-01 14:23:53.4072017-06-01 18:01:39.323218
          3008829                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-02 08:32:59.9872017-06-02 14:21:20.150349
          3010945                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-02 15:10:10.7532017-06-02 16:38:49.01088
          3011875                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-03 08:31:18.1332017-06-03 13:12:00.660281
          3013373                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-03 13:37:00.7402017-06-03 15:15:05.16398
          3016016                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-05 10:00:58.9732017-06-05 14:12:38.387252
          3017106                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-05 14:46:13.2102017-06-05 19:04:37.630258
          3020676                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-07 09:03:52.5032017-06-07 12:57:27.840234
          3021805                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-07 13:31:12.5332017-06-07 17:03:33.413212
          3023416                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-08 10:00:41.2272017-06-08 17:34:08.653454
          3025488                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-09 08:35:48.1132017-06-09 12:45:52.943250
          3027083                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-09 13:14:01.0932017-06-09 17:05:46.127231
          3028981                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-10 09:57:13.9872017-06-10 17:33:35.360456
          3030968                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-11 09:33:26.7832017-06-11 17:32:13.360479
          3032298                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-12 09:03:21.5202017-06-12 16:59:34.740476
          3039791                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-15 09:05:30.1832017-06-15 16:18:16.787433
          3042209                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-16 08:37:21.1932017-06-16 13:19:37.687282
          3043832                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-16 13:42:38.6202017-06-16 17:00:00.357198
          3045163                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-17 08:32:36.1702017-06-17 16:40:15.660488
          3047621                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-18 09:33:00.3532017-06-18 18:01:15.320508
          3049075                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-19 09:44:30.0572017-06-19 17:59:00.380495
          3053777                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-21 09:04:31.7872017-06-21 15:54:47.007410
          3056229                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-22 09:02:26.1572017-06-22 15:24:48.950382
          3065588                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-26 09:13:17.0832017-06-26 16:35:37.167442
          3068188                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-27 09:04:28.3402017-06-27 16:03:02.123419
          3070634                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-28 08:57:05.7132017-06-28 14:17:41.023320
          3071995                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-28 14:28:25.0972017-06-28 15:57:06.62789
          3073364                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-29 09:54:39.2502017-06-29 19:13:40.660559
          3075454                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-30 08:34:13.2572017-06-30 13:31:21.843297
          3077162                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-06-30 13:57:11.7472017-06-30 15:56:44.277119
          3079395                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-01 11:29:27.9832017-07-01 19:47:18.720498
          3080881                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-02 08:29:51.0832017-07-02 18:19:37.860590
          3082220                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-03 08:50:49.0532017-07-03 13:19:15.327269
          3083422                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-03 13:45:51.3172017-07-03 14:58:14.08073
          3088772                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-06 09:18:11.6832017-07-06 17:02:46.087464
          3091143                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-07 08:29:41.9732017-07-07 12:03:25.353214
          3092625                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-07 12:38:18.6472017-07-07 16:02:13.953204
          3094740                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-08 09:56:33.4402017-07-08 19:24:20.413568
          3096799                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-09 09:35:11.5702017-07-09 17:09:40.100454
          3098013                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-10 08:39:55.8102017-07-10 14:51:54.653372
          3105467                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-13 08:37:49.7672017-07-13 14:33:25.113356
          3107163                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach   2017-07-13 14:52:48.0932017-07-13 16:37:48.770105
PunchID             EmployeeID           FieldText              EmployeeName       TimeIn   Case 5:19-cv-05310-JDW Document
                                                                                                          TimeOut    RevisedTimeIn 32-5RevisedTimeOut
                                                                                                                                 Minutes  Filed 03/06/20        Page 24
                                                                                                                                                      RevisedMinutes      of 123
                                                                                                                                                                     RevisedOnDate                                    RevisedBy       PunchInComments   PunchOutComments   RevisionComments
          3108241                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-14 08:44:12.9932017-07-14 15:54:14.083430
          3111823                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-15 10:06:10.0302017-07-15 10:14:57.7378
          3112373                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-15 11:58:17.2302017-07-15 15:06:37.153188
          3113103                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-15 15:24:31.1732017-07-15 19:04:27.070220
          3113728                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-16 09:33:33.6502017-07-16 17:16:54.157463
          3114814                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-17 08:29:10.0572017-07-17 16:34:17.340485
          3122607                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-20 09:07:19.9572017-07-20 17:02:31.177475
          3124965                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-21 08:33:44.3702017-07-21 12:42:45.740249
          3126565                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-21 13:05:04.7772017-07-21 16:02:06.533177
          3129055                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-22 11:39:45.6472017-07-22 19:17:44.050458
          3130589                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-23 09:32:20.6972017-07-23 17:20:40.313468
          3132650                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-24 08:58:16.0002017-07-24 15:01:00.477363
          3149320                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-31 09:55:21.8832017-07-31 13:37:03.160222
          3150348                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-07-31 14:09:05.4432017-07-31 18:54:43.547285
          3151662                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-01 08:57:36.6172017-08-01 15:57:23.593420
          3154008                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-02 08:30:06.0502017-08-02 16:01:16.070451
          3156898                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-03 08:58:50.8972017-08-03 15:59:32.830421
          3160663                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-04 11:43:45.3602017-08-04 19:17:28.307454
          3165487                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-06 09:30:42.2002017-08-06 17:23:10.417473
          3167214                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-07 10:00:25.7202017-08-07 14:05:27.603245
          3168323                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-07 14:34:37.0772017-08-07 18:50:50.680256
          3172165                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-09 08:56:38.8732017-08-09 17:02:11.770486
          3174612                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-10 08:33:32.3432017-08-10 16:56:10.797503
          3177632                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-11 09:06:05.2332017-08-11 14:14:46.077308
          3183893                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-13 09:33:05.3102017-08-13 17:41:59.060488
          3185330                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-14 09:03:21.2802017-08-14 16:15:06.290432
          3187365                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-14 18:03:52.1972017-08-14 18:53:29.43350
          3190240                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-16 08:32:14.3232017-08-16 16:03:30.680451
          3193579                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-17 10:55:32.2872017-08-17 18:53:23.263478
          3196104                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-18 09:02:42.8272017-08-18 15:01:20.070359
          3200432                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-19 12:51:57.8732017-08-19 19:03:15.427372
          3201759                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-20 09:34:18.1732017-08-20 17:27:19.373473
          3205689                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-22 08:48:00.0002017-08-22 17:10:00.000502       2017-08-22 08:48:00.0002017-08-22 17:10:00.000502   2017-08-24 11:23:19.307Matt Fine                         Auto-Punch Out
          3211134                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-24 09:03:42.2732017-08-24 16:28:40.860445
          3214485                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-25 10:22:51.2032017-08-25 17:57:19.327455
          3218365                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-26 13:05:09.2672017-08-26 19:24:02.670379
          3219460                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-27 09:32:11.7302017-08-27 17:04:27.193452
          3220694                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-28 08:48:02.8932017-08-28 12:24:48.027216
          3223315                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-29 09:06:00.2132017-08-29 12:10:36.997184
          3225332                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-30 08:35:58.4402017-08-30 16:41:15.883486
          3227585                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-08-31 08:39:06.4832017-08-31 16:55:31.283496
          3229950                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-01 08:36:25.7632017-09-01 15:51:44.920435
          3233254                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-02 08:33:57.1932017-09-02 16:58:53.007505
          3236041                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-03 09:32:00.0002017-09-03 17:32:00.000480       2017-09-03 09:32:00.0002017-09-03 17:32:00.000480   2017-09-05 00:28:15.920Chris Delappi                     Auto-Punch Out
          3239781                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-05 08:59:24.2202017-09-05 16:04:55.423425
          3242773                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-06 08:32:10.2472017-09-06 17:00:45.550508
          3245723                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-07 08:55:12.0632017-09-07 16:11:21.020436
          3253005                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-09 12:54:08.0802017-09-09 19:32:56.417398
          3255619                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-11 08:59:46.0432017-09-11 16:59:33.017480
          3257955                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-12 08:50:48.3532017-09-12 16:02:37.213432
          3262981                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-14 08:37:46.7372017-09-14 16:41:19.687484
          3265955                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-15 08:38:29.7102017-09-15 17:03:25.940505
          3271755                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-17 09:34:34.8132017-09-17 17:08:56.783454
          3275653                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-19 08:35:19.6432017-09-19 15:57:02.323442
          3278343                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-20 08:47:02.0232017-09-20 17:05:22.290498
          3280877                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-21 08:37:22.7902017-09-21 16:55:36.007498
          3283978                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-22 08:16:43.5872017-09-22 15:56:47.603460
          3290033                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-24 09:38:06.3032017-09-24 17:54:14.280496
          3296443                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-27 08:36:53.6532017-09-27 16:53:30.980497
          3299684                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-28 10:34:21.1132017-09-28 16:01:33.647327
          3302098                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-09-29 08:49:48.6832017-09-29 16:58:18.510489
          3307918                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-01 09:37:23.2672017-10-01 14:02:58.230265
          3309014                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-02 08:33:04.9902017-10-02 18:12:16.820579
          3314320                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-04 08:37:04.1132017-10-04 15:59:41.287442
          3316896                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-05 08:32:32.8802017-10-05 17:06:04.457514
          3319708                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-06 08:32:46.1402017-10-06 18:02:27.860570
          3324026                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-07 11:55:45.5602017-10-07 19:54:11.623479
          3325444                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-08 09:01:07.8272017-10-08 09:55:14.57054
          3326918                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-09 08:30:00.0002017-10-09 16:30:35.007480       2017-10-09 08:30:00.000                             2017-10-09 13:46:07.540Matt Fine
PunchID             EmployeeID         FieldText              EmployeeName         TimeIn   Case 5:19-cv-05310-JDW Document
                                                                                                          TimeOut    RevisedTimeIn 32-5RevisedTimeOut
                                                                                                                                 Minutes  Filed 03/06/20        Page 25
                                                                                                                                                      RevisedMinutes      of 123
                                                                                                                                                                     RevisedOnDate                                    RevisedBy      PunchInComments   PunchOutComments   RevisionComments
          3329177                11403 4828 Hamilton AllentownTheresa
                                                               PA     Weirbach     2017-10-10 08:32:37.5202017-10-10 13:07:20.077275
          3330600                11403 4828 Hamilton AllentownTheresa
                                                               PA     Weirbach     2017-10-10 13:20:17.1072017-10-10 16:22:56.870182
                                                                                                                                                                                                                                                                          Trexlertown Samsung
          3337583                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-12 07:30:42.0002017-10-12 08:30:42.00060        2017-10-12 07:30:42.0002017-10-12 08:30:42.00060    2017-10-13 13:26:48.747Kelsey Baver                                        Workshop
          3334509                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-12 08:46:39.0472017-10-12 15:57:51.037431
          3337281                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-13 08:43:10.6672017-10-13 18:18:23.260575
          3342944                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-15 09:28:57.5902017-10-15 17:31:21.060483
          3344162                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-16 08:34:05.3172017-10-16 13:07:10.620273
          3345641                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-16 13:43:04.0502017-10-16 17:03:56.740200
          3346851                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-17 08:34:00.0002017-10-17 12:17:26.413223       2017-10-17 08:34:00.0002017-10-17 11:42:00.000188   2017-10-17 15:44:26.180Matt Fine
          3346851                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-17 08:34:00.0002017-10-17 12:17:26.413223       2017-10-17 08:34:00.000                             2017-10-17 15:47:11.333Matt Fine
          3348092                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-17 12:56:17.9502017-10-17 16:07:12.017191
          3352103                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-19 08:35:13.1072017-10-19 15:00:50.183385
          3354878                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-20 08:31:30.0272017-10-20 17:56:29.860565
          3360587                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-22 09:31:00.0002017-10-22 17:00:00.000449       2017-10-22 09:31:00.0002017-10-22 17:00:00.000449   2017-10-23 15:12:12.110Robin Fahey                      Auto-Punch Out
          3361695                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-23 08:27:18.8272017-10-23 18:00:47.220573
          3364234                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-24 08:32:40.5772017-10-24 16:08:27.147456
          3366772                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-25 08:33:18.1032017-10-25 16:32:29.063479
          3372169                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-27 08:32:04.6872017-10-27 16:24:13.860472
          3378013                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-29 09:37:47.0572017-10-29 17:05:35.147448
          3381722                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-31 08:29:53.9372017-10-31 13:05:02.673276
          3383105                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-10-31 13:30:38.4932017-10-31 16:50:07.647200
          3384125                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-01 08:28:28.5732017-11-01 16:18:02.670470
          3386766                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-02 08:46:14.5232017-11-02 13:53:27.173307
          3388238                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-02 14:08:22.9732017-11-02 16:56:54.377168
          3389706                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-03 08:27:50.0102017-11-03 14:00:20.680333
          3391367                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-03 14:17:48.0002017-11-03 17:22:11.597185       2017-11-03 14:17:48.000                             2017-11-03 18:20:09.760Matt Fine
          3394116                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-04 13:02:03.8502017-11-04 19:11:51.357369
          3395378                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-05 09:31:49.8272017-11-05 17:49:49.460498
          3401323                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-08 08:29:50.7972017-11-08 14:48:39.473379
          3402992                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-08 15:18:30.3672017-11-08 16:59:21.407101
          3403691                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-09 08:30:53.4072017-11-09 15:56:12.270446
          3405640                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-09 16:13:47.5402017-11-09 16:58:22.53045
          3406238                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-10 08:26:28.2132017-11-10 13:39:01.593313
          3408005                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-10 13:55:55.4802017-11-10 16:27:06.950152
          3409265                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-11 09:25:48.0732017-11-11 15:59:19.563394
          3411785                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-12 10:32:58.3172017-11-12 18:03:25.020451
          3412910                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-13 09:28:12.3172017-11-13 13:10:53.530222
          3414262                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-13 13:33:28.8402017-11-13 15:12:42.32799
          3415348                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-14 09:19:59.0602017-11-14 17:04:45.517465
          3419905                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-16 08:46:48.4102017-11-16 17:08:19.890502
          3428184                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-19 10:37:58.4672017-11-19 18:07:21.107450
          3429450                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-20 09:36:38.5502017-11-20 17:58:10.103502
          3434620                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-22 09:13:16.9572017-11-22 13:19:50.973246
          3436196                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-22 13:54:44.3702017-11-22 17:58:24.800244
          3438332                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-24 06:37:52.0832017-11-24 17:37:12.950660
          3442411                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-25 11:49:18.7872017-11-25 20:09:55.877500
          3445447                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-27 09:22:54.0102017-11-27 13:38:41.793256
          3446757                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-27 13:52:45.5202017-11-27 18:06:42.887254
          3452038                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-11-30 09:27:32.4902017-11-30 17:56:38.633509
          3454716                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-01 09:30:00.0002017-12-01 17:51:00.000501       2017-12-01 09:30:00.0002017-12-01 17:51:00.000501   2017-12-13 16:13:47.923Matt Fine
          3457102                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-02 09:33:45.5702017-12-02 14:36:56.603303
          3459443                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-03 10:26:49.3972017-12-03 18:04:45.467458
          3460633                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-04 09:32:50.5072017-12-04 18:01:43.023509
          3464941                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-06 09:28:37.9272017-12-06 18:10:05.590522
          3467181                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-07 09:36:11.5172017-12-07 17:11:41.230455
          3471890                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-09 09:35:42.9902017-12-09 16:31:11.877416
          3474176                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-10 10:39:05.4802017-12-10 18:05:06.313446
          3475172                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-11 09:31:31.1472017-12-11 14:25:44.903294
          3479155                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-13 09:33:08.3432017-12-13 12:56:34.623203
          3482218                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-14 09:34:24.2932017-12-14 17:02:41.507448
          3484400                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-15 09:38:26.8272017-12-15 17:34:47.560476
          3487307                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-16 10:05:35.2272017-12-16 16:10:59.040365
          3488637                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-16 16:52:23.5402017-12-16 19:10:16.130138
          3490149                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-18 08:27:51.2502017-12-18 17:02:49.253515
          3494115                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-20 08:37:57.4402017-12-20 17:26:12.740529
          3496307                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-21 08:58:25.1372017-12-21 17:07:09.503489
          3498419                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-22 08:38:58.7502017-12-22 18:10:31.117572
          3500594                11403   4828 Hamilton AllentownTheresa
                                                                 PA     Weirbach   2017-12-23 07:31:00.1032017-12-23 13:42:43.980371
PunchID             EmployeeID           FieldText               EmployeeName         TimeIn   Case 5:19-cv-05310-JDW Document
                                                                                                             TimeOut    RevisedTimeIn 32-5RevisedTimeOut
                                                                                                                                    Minutes  Filed 03/06/20        Page 26
                                                                                                                                                         RevisedMinutes      of 123
                                                                                                                                                                        RevisedOnDate                                   RevisedBy           PunchInComments   PunchOutComments          RevisionComments
          3502287                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-23 13:58:01.0602017-12-23 17:00:35.843182
          3503290                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-24 09:33:21.6932017-12-24 14:50:37.130317
          3506725                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-27 09:32:56.4572017-12-27 16:58:24.550446
          3508869                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-28 09:34:40.9672017-12-28 18:05:38.177511
          3510685                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-28 18:17:07.7402017-12-28 18:19:24.9172
          3510997                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-29 09:24:33.6402017-12-29 15:58:39.500394
          3512832                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-29 16:10:51.4402017-12-29 18:00:23.347110
          3514175                11403   4832 Trexlertown PA     Theresa Weirbach     2017-12-30 11:41:09.9002017-12-30 18:10:36.450389
          3515243                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-30 18:10:36.6932017-12-30 20:05:56.137115
          3515488                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2017-12-31 10:31:46.6572017-12-31 18:08:39.560457
          3519578                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-03 09:34:28.1132018-01-03 16:58:53.847444
          3521423                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-04 09:33:46.6532018-01-04 18:05:42.130512
          3523124                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-05 09:26:48.3072018-01-05 17:57:56.397511
          3525320                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-06 09:32:17.7832018-01-06 17:31:00.160479
          3527304                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-07 10:31:02.2832018-01-07 18:23:59.803472
          3528219                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-08 09:28:56.7302018-01-08 17:00:33.317452
          3533525                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-11 09:26:03.5202018-01-11 17:53:43.617507
          3535527                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-12 09:32:46.9402018-01-12 17:44:49.743492
          3537608                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-13 09:35:39.8502018-01-13 17:27:30.390472
          3539506                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-14 10:23:26.7172018-01-14 18:05:47.550462
          3540520                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-15 09:34:33.7202018-01-15 17:55:16.597501
          3545755                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-18 09:35:34.1772018-01-18 17:39:59.983484
          3547627                11403   4828 Hamilton AllentownTheresa
                                                                  PA     Weirbach     2018-01-19 09:22:25.0532018-01-19 17:22:30.873480
          3549918                11403   4747 East Greenville PA Theresa Weirbach     2018-01-20 09:20:00.0002018-01-20 15:07:00.000347       2018-01-20 09:20:00.0002018-01-20 15:07:00.000347   2018-01-23 14:33:51.823Robin Fahey
          3552816                11403   4747 East Greenville PA Theresa Weirbach     2018-01-22 09:32:52.0802018-01-22 17:58:12.803506
          3554641                11403   4747 East Greenville PA Theresa Weirbach     2018-01-23 09:34:00.0002018-01-23 17:40:00.000486       2018-01-23 09:34:00.0002018-01-23 17:40:00.000486   2018-01-30 16:46:02.537Robin Fahey                          Auto-Punch Out
          3556528                11403   4747 East Greenville PA Theresa Weirbach     2018-01-24 09:51:33.0232018-01-24 17:52:40.407481
          3560172                11403   4747 East Greenville PA Theresa Weirbach     2018-01-26 09:43:15.4532018-01-26 14:51:34.683308
          3562309                11403   4747 East Greenville PA Theresa Weirbach     2018-01-27 09:40:11.5632018-01-27 18:18:34.027518
          3567541                11403   4747 East Greenville PA Theresa Weirbach     2018-01-29 09:30:46.0002018-01-29 10:00:46.00030        2018-01-29 09:30:46.0002018-01-29 10:00:46.00030    2018-01-30 16:54:14.183Robin Fahey
          3567544                11403   4747 East Greenville PA Theresa Weirbach     2018-01-29 12:00:16.0002018-01-29 13:00:16.00060        2018-01-29 12:00:16.0002018-01-29 13:00:16.00060    2018-01-30 16:54:55.503Robin Fahey                                                    One on one call
          3568514                11403   4747 East Greenville PA Theresa Weirbach     2018-01-31 09:21:42.9472018-01-31 17:57:55.533516
          3570563                11403   4747 East Greenville PA Theresa Weirbach     2018-02-01 09:52:58.2702018-02-01 17:57:25.943485
          3572315                11403   4747 East Greenville PA Theresa Weirbach     2018-02-02 09:40:52.9202018-02-02 16:03:53.837383
                                                                                                                                                                                                                                                              please change my
                                                                                                                                                                                                                                                              punch in on fri 2/2 to
                                                                                                                                                                                                                                                              9:15am - forgot to note
          3576210                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-04 10:13:25.3902018-02-04 14:11:39.360238                                                                                                                       on fri
          3578860                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-06 09:36:29.5832018-02-06 16:54:14.213438
          3580451                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-07 09:31:06.4902018-02-07 17:50:51.580499
          3582270                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-08 10:39:27.7332018-02-08 14:44:54.070245
          3583588                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-09 09:31:35.9872018-02-09 14:42:33.707311
          3585440                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-10 09:20:08.4632018-02-10 17:07:43.900467
          3587920                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-12 08:54:35.6632018-02-12 14:44:38.910350
          3590970                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-14 09:21:00.7302018-02-14 14:39:11.820318
          3592539                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-15 09:47:30.9032018-02-15 20:06:17.263619
          3593861                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-16 09:11:47.6002018-02-16 17:26:19.930495
          3595593                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-17 09:38:31.0072018-02-17 18:00:01.323502
          3599223                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-20 11:16:49.5672018-02-20 14:57:29.810221
          3600154                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-21 09:56:42.3472018-02-21 23:59:59.000843                                                                                                                       Auto-Punch Out
          3601282                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-22 10:24:16.7172018-02-22 13:19:56.260175
          3603719                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-24 10:20:54.9302018-02-24 23:59:59.000819                                                                                                                       Auto-Punch Out
          3605708                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-26 12:09:44.1072018-02-26 23:59:59.000710                                                                                                                       Auto-Punch Out
          3606427                11403   4747 East Greenville PA   Theresa Weirbach   2018-02-27 10:13:17.3202018-02-27 23:59:59.000826                                                                                                                       Auto-Punch Out
          3608525                11403   4747 East Greenville PA   Theresa Weirbach   2018-03-01 09:55:48.4772018-03-01 23:59:59.000844                                                                                                                       Auto-Punch Out
          3610910                11403   4747 East Greenville PA   Theresa Weirbach   2018-03-05 10:05:41.5172018-03-05 23:59:59.000834                                                                                                                       Auto-Punch Out
                                                                                                                                                                                                                                                                                        rep came in too early,
                                                                                                                                                                                                                                                                                        left but never punched
          3553070                 8734 4747 East Greenville PA Bonnie Weaver          2018-01-22 12:00:00.0002018-01-22 20:16:00.000496       2018-01-22 12:00:00.0002018-01-22 20:16:00.000496   2018-01-26 14:47:58.050Theresa Weirbach                                               in and out
          3582051                 8734 4747 East Greenville PA Bonnie Weaver          2018-02-08 09:46:00.0002018-02-08 10:45:00.00059        2018-02-08 09:46:00.0002018-02-08 10:45:00.00059    2018-02-08 18:04:51.187Theresa Weirbach
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 27 of 123




   EXHIBIT B
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 28 of 123


PunchID EmployeeID    EmployeeName     TimeIn             TimeOut            Minutes RevisedTimeIn       RevisedTimeOut    RevisedMinutes     RevisedOnDate       RevisedBy
 3097964      11666   Charles Zimmer       7/3/17 9:00 AM     7/3/17 5:00 PM      480     7/3/17 9:00 AM    7/3/17 5:00 PM              480    7/10/17 12:30 PM   Nicki Vandyke
 3098014      11666   Charles Zimmer       7/4/17 9:00 AM    7/4/17 12:00 PM      180     7/4/17 9:00 AM 7/4/17 12:00 PM                180    7/10/17 12:39 PM   Nicki Vandyke
 3098022      11666   Charles Zimmer       7/5/17 9:00 AM     7/5/17 5:00 PM      480     7/5/17 9:00 AM 7/5/17 12:00 PM                180    7/10/17 12:40 PM   Nicki Vandyke
 3098022      11666   Charles Zimmer       7/5/17 9:00 AM     7/5/17 5:00 PM      480     7/5/17 9:00 AM    7/5/17 5:00 PM              480    7/10/17 12:59 PM   Nicki Vandyke
 3098205      11666   Charles Zimmer       7/6/17 9:00 AM     7/6/17 2:30 PM      330     7/6/17 9:00 AM    7/6/17 2:30 PM              330     7/10/17 1:00 PM   Nicki Vandyke
 3098210      11666   Charles Zimmer       7/7/17 9:00 AM    7/7/17 12:00 PM      180     7/7/17 9:00 AM 7/7/17 12:00 PM                180     7/10/17 1:01 PM   Nicki Vandyke
 3097947      11666   Charles Zimmer      7/10/17 8:29 AM 7/10/17 11:55 AM        206
 3099126      11666   Charles Zimmer     7/10/17 12:30 PM    7/10/17 4:41 PM      251
 3100455      11666   Charles Zimmer      7/11/17 8:30 AM 7/11/17 11:38 AM        188   7/11/17 8:30 AM 7/11/17 11:38 AM                188     7/11/17 4:53 PM Laura Coyle
 3101705      11666   Charles Zimmer     7/11/17 12:13 PM    7/11/17 4:57 PM      284 7/11/17 12:13 PM                                          7/11/17 4:54 PM Laura Coyle
 3103714      11666   Charles Zimmer     7/12/17 11:29 AM    7/12/17 4:10 PM      281
 3104964      11666   Charles Zimmer      7/12/17 4:44 PM    7/12/17 8:19 PM      215
 3105410      11666   Charles Zimmer      7/13/17 8:29 AM 7/13/17 12:10 PM        221
 3106660      11666   Charles Zimmer     7/13/17 12:41 PM    7/13/17 4:06 PM      205
 3108036      11666   Charles Zimmer      7/14/17 7:59 AM    7/14/17 1:54 PM      355
 3110024      11666   Charles Zimmer      7/14/17 2:29 PM    7/14/17 4:11 PM      102
 3111199      11666   Charles Zimmer      7/15/17 8:29 AM 7/15/17 12:03 PM        214
 3112551      11666   Charles Zimmer     7/15/17 12:39 PM    7/15/17 5:00 PM      261
 3113685      11666   Charles Zimmer      7/16/17 9:24 AM    7/16/17 1:13 PM      229
 3114537      11666   Charles Zimmer      7/16/17 1:46 PM    7/16/17 5:11 PM      205
 3119829      11666   Charles Zimmer      7/19/17 8:32 AM    7/19/17 2:10 PM      338
 3121440      11666   Charles Zimmer      7/19/17 2:46 PM    7/19/17 4:07 PM       81
 3122828      11666   Charles Zimmer      7/20/17 9:54 AM 7/20/17 12:59 PM        185
 3123755      11666   Charles Zimmer      7/20/17 1:27 PM    7/20/17 4:25 PM      178
 3124913      11666   Charles Zimmer      7/21/17 8:25 AM 7/21/17 12:29 PM        244
 3126588      11666   Charles Zimmer      7/21/17 1:10 PM    7/21/17 4:52 PM      222
 3128009      11666   Charles Zimmer      7/22/17 8:27 AM    7/22/17 1:28 PM      301
 3129583      11666   Charles Zimmer      7/22/17 1:58 PM    7/22/17 4:49 PM      171
 3130539      11666   Charles Zimmer      7/23/17 9:27 AM    7/23/17 2:27 PM      300
 3132120      11666   Charles Zimmer      7/23/17 2:57 PM    7/23/17 6:09 PM      192
 3132424      11666   Charles Zimmer      7/24/17 8:29 AM 7/24/17 12:39 PM        250
 3133769      11666   Charles Zimmer      7/24/17 1:11 PM    7/24/17 5:01 PM      230
 3138103      11666   Charles Zimmer     7/26/17 11:28 AM    7/26/17 3:58 PM      270
 3139278      11666   Charles Zimmer      7/26/17 4:35 PM    7/26/17 8:13 PM      218
 3139707      11666   Charles Zimmer      7/27/17 8:28 AM 7/27/17 12:32 PM        244
 3142310      11666   Charles Zimmer      7/27/17 1:02 PM    7/27/17 4:00 PM      178   7/27/17 1:02 PM 7/27/17 4:30 PM                 208   7/28/17 12:37 PM Laura Coyle
 3142310      11666   Charles Zimmer      7/27/17 1:02 PM    7/27/17 4:00 PM      178   7/27/17 1:02 PM 7/27/17 4:00 PM                 178   7/28/17 12:38 PM Laura Coyle
 3145139      11666   Charles Zimmer      7/29/17 8:26 AM 7/29/17 11:41 AM        195
 3146433      11666   Charles Zimmer     7/29/17 12:13 PM    7/29/17 4:42 PM      269
 3148821      11666   Charles Zimmer      7/31/17 8:30 AM 7/31/17 12:04 PM        214
 3150029      11666   Charles Zimmer     7/31/17 12:42 PM    7/31/17 4:25 PM      223
 3151389      11666   Charles Zimmer       8/1/17 8:27 AM     8/1/17 1:32 PM      305
 3152966      11666   Charles Zimmer       8/1/17 2:09 PM     8/1/17 4:20 PM      131
 3154818      11666   Charles Zimmer      8/2/17 11:29 AM     8/2/17 3:40 PM      251
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 29 of 123


PunchID EmployeeID    EmployeeName     TimeIn             TimeOut            Minutes RevisedTimeIn   RevisedTimeOut   RevisedMinutes   RevisedOnDate   RevisedBy
 3156131      11666   Charles Zimmer       8/2/17 4:43 PM     8/2/17 8:13 PM      209
 3167851      11666   Charles Zimmer      8/7/17 12:29 PM     8/7/17 3:44 PM      195
 3168680      11666   Charles Zimmer       8/7/17 4:15 PM     8/7/17 8:06 PM      231
 3170508      11666   Charles Zimmer      8/8/17 12:30 PM     8/8/17 3:46 PM      196
 3171328      11666   Charles Zimmer       8/8/17 4:16 PM     8/8/17 8:38 PM      262
 3172455      11666   Charles Zimmer       8/9/17 9:57 AM     8/9/17 2:22 PM      265
 3173708      11666   Charles Zimmer       8/9/17 3:01 PM     8/9/17 6:02 PM      181
 3174597      11666   Charles Zimmer      8/10/17 8:31 AM    8/10/17 1:15 PM      284
 3176156      11666   Charles Zimmer      8/10/17 1:57 PM    8/10/17 6:07 PM      250
 3178106      11666   Charles Zimmer     8/11/17 10:55 AM    8/11/17 3:39 PM      284
 3179710      11666   Charles Zimmer      8/11/17 4:18 PM    8/11/17 7:06 PM      168
 3183807      11666   Charles Zimmer      8/13/17 9:09 AM 8/13/17 12:53 PM        224
 3184685      11666   Charles Zimmer      8/13/17 1:26 PM    8/13/17 5:16 PM      230
 3188822      11666   Charles Zimmer     8/15/17 12:30 PM    8/15/17 3:58 PM      208
 3189686      11666   Charles Zimmer      8/15/17 4:29 PM    8/15/17 8:10 PM      220
 3193394      11666   Charles Zimmer      8/17/17 9:57 AM    8/17/17 2:49 PM      292
 3194820      11666   Charles Zimmer      8/17/17 3:26 PM    8/17/17 5:35 PM      129
 3196148      11666   Charles Zimmer      8/18/17 9:18 AM 8/18/17 12:58 PM        220
 3197458      11666   Charles Zimmer      8/18/17 1:29 PM    8/18/17 5:58 PM      269
 3199686      11666   Charles Zimmer     8/19/17 10:28 AM    8/19/17 3:02 PM      274
 3201075      11666   Charles Zimmer      8/19/17 3:40 PM    8/19/17 7:14 PM      214
 3206713      11666   Charles Zimmer     8/22/17 12:26 PM    8/22/17 3:35 PM      189
 3207558      11666   Charles Zimmer      8/22/17 4:05 PM    8/22/17 8:05 PM      240
 3208163      11666   Charles Zimmer      8/23/17 8:30 AM 8/23/17 12:20 PM        230
 3209507      11666   Charles Zimmer     8/23/17 12:54 PM    8/23/17 5:04 PM      250
 3211712      11666   Charles Zimmer     8/24/17 11:28 AM    8/24/17 4:16 PM      288
 3213185      11666   Charles Zimmer      8/24/17 4:49 PM    8/24/17 8:29 PM      220
 3213765      11666   Charles Zimmer      8/25/17 8:29 AM    8/25/17 1:52 PM      323
 3215724      11666   Charles Zimmer      8/25/17 2:24 PM    8/25/17 5:05 PM      161
 3217617      11666   Charles Zimmer     8/26/17 10:27 AM    8/26/17 3:28 PM      301
 3218947      11666   Charles Zimmer      8/26/17 4:05 PM    8/26/17 7:08 PM      183
 3221380      11666   Charles Zimmer     8/28/17 11:33 AM    8/28/17 3:20 PM      227
 3222426      11666   Charles Zimmer      8/28/17 3:58 PM    8/28/17 8:12 PM      254
 3223748      11666   Charles Zimmer     8/29/17 11:25 AM    8/29/17 3:03 PM      218
 3224718      11666   Charles Zimmer      8/29/17 3:36 PM    8/29/17 8:08 PM      272
 3225280      11666   Charles Zimmer      8/30/17 8:30 AM 8/30/17 12:14 PM        224
 3226446      11666   Charles Zimmer     8/30/17 12:55 PM    8/30/17 3:58 PM      183
 3227521      11666   Charles Zimmer      8/31/17 8:29 AM 8/31/17 12:42 PM        253
 3228821      11666   Charles Zimmer      8/31/17 1:23 PM    8/31/17 3:58 PM      155
 3229792      11666   Charles Zimmer       9/1/17 7:52 AM     9/1/17 9:10 AM       78
 3233916      11666   Charles Zimmer      9/2/17 10:25 AM     9/2/17 3:55 PM      330
 3235480      11666   Charles Zimmer       9/2/17 4:30 PM     9/2/17 7:16 PM      166
 3236001      11666   Charles Zimmer       9/3/17 9:26 AM     9/3/17 2:08 PM      282
 3236974      11666   Charles Zimmer       9/3/17 2:38 PM     9/3/17 5:06 PM      148
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 30 of 123


PunchID EmployeeID    EmployeeName     TimeIn             TimeOut            Minutes RevisedTimeIn   RevisedTimeOut   RevisedMinutes   RevisedOnDate   RevisedBy
 3237387      11666   Charles Zimmer       9/4/17 9:25 AM     9/4/17 1:02 PM      217
 3238666      11666   Charles Zimmer       9/4/17 1:34 PM     9/4/17 6:01 PM      267
 3240504      11666   Charles Zimmer      9/5/17 11:27 AM     9/5/17 3:31 PM      244
 3241831      11666   Charles Zimmer       9/5/17 4:09 PM     9/5/17 8:03 PM      234
 3246152      11666   Charles Zimmer      9/7/17 10:26 AM     9/7/17 1:51 PM      205
 3247226      11666   Charles Zimmer       9/7/17 2:21 PM     9/7/17 6:02 PM      221
 3252293      11666   Charles Zimmer      9/9/17 10:30 AM     9/9/17 3:30 PM      300
 3253649      11666   Charles Zimmer       9/9/17 4:00 PM     9/9/17 7:09 PM      189
 3254425      11666   Charles Zimmer      9/10/17 9:46 AM    9/10/17 1:24 PM      218
 3255114      11666   Charles Zimmer      9/10/17 2:00 PM    9/10/17 5:00 PM      180
 3257776      11666   Charles Zimmer      9/12/17 8:27 AM 9/12/17 12:36 PM        249
 3259117      11666   Charles Zimmer      9/12/17 1:07 PM    9/12/17 4:50 PM      223
 3261086      11666   Charles Zimmer     9/13/17 11:28 AM    9/13/17 3:57 PM      269
 3262352      11666   Charles Zimmer      9/13/17 4:33 PM    9/13/17 8:42 PM      249
 3266889      11666   Charles Zimmer     9/15/17 11:26 AM    9/15/17 3:05 PM      219
 3268136      11666   Charles Zimmer      9/15/17 3:42 PM    9/15/17 8:53 PM      312
 3269033      11666   Charles Zimmer      9/16/17 8:18 AM 9/16/17 12:15 PM        237
 3270472      11666   Charles Zimmer     9/16/17 12:51 PM    9/16/17 4:59 PM      248
 3271658      11666   Charles Zimmer      9/17/17 9:23 AM    9/17/17 1:07 PM      224
 3272581      11666   Charles Zimmer      9/17/17 1:40 PM    9/17/17 5:02 PM      202
 3272900      11666   Charles Zimmer      9/18/17 8:25 AM 9/18/17 11:32 AM        187
 3274131      11666   Charles Zimmer     9/18/17 12:10 PM    9/18/17 5:16 PM      306
 3276797      11666   Charles Zimmer     9/19/17 12:26 PM    9/19/17 2:57 PM      151
 3277418      11666   Charles Zimmer      9/19/17 3:26 PM    9/19/17 8:01 PM      274
 3279414      11666   Charles Zimmer     9/20/17 12:27 PM    9/20/17 3:35 PM      188
 3280183      11666   Charles Zimmer      9/20/17 4:05 PM    9/20/17 8:14 PM      249
 3292408      11666   Charles Zimmer     9/25/17 12:22 PM    9/25/17 3:20 PM      178
 3293128      11666   Charles Zimmer      9/25/17 3:51 PM    9/25/17 8:43 PM      292
 3293805      11666   Charles Zimmer      9/26/17 8:24 AM 9/26/17 12:11 PM        227
 3295049      11666   Charles Zimmer     9/26/17 12:43 PM    9/26/17 4:20 PM      217
 3297206      11666   Charles Zimmer     9/27/17 11:25 AM    9/27/17 2:48 PM      203
 3298246      11666   Charles Zimmer      9/27/17 3:26 PM    9/27/17 8:23 PM      297
 3299656      11666   Charles Zimmer     9/28/17 10:26 AM    9/28/17 2:39 PM      252
 3300919      11666   Charles Zimmer      9/28/17 3:18 PM    9/28/17 8:00 PM      282
 3302961      11666   Charles Zimmer     9/29/17 11:24 AM    9/29/17 2:53 PM      209
 3304176      11666   Charles Zimmer      9/29/17 3:27 PM    9/29/17 8:28 PM      301
 3305862      11666   Charles Zimmer     9/30/17 10:28 AM    9/30/17 2:47 PM      259
 3307124      11666   Charles Zimmer      9/30/17 3:21 PM    9/30/17 7:00 PM      219
 3307824      11666   Charles Zimmer      10/1/17 9:26 AM    10/1/17 2:49 PM      323
 3308799      11666   Charles Zimmer      10/1/17 3:28 PM    10/1/17 5:03 PM       95
 3308974      11666   Charles Zimmer      10/2/17 8:26 AM 10/2/17 11:22 AM        176
 3310019      11666   Charles Zimmer     10/2/17 11:56 AM    10/2/17 3:41 PM      225
 3318096      11666   Charles Zimmer     10/5/17 12:22 PM    10/5/17 3:00 PM      158
 3318844      11666   Charles Zimmer      10/5/17 3:37 PM    10/5/17 8:20 PM      283
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 31 of 123


PunchID EmployeeID    EmployeeName     TimeIn               TimeOut            Minutes RevisedTimeIn    RevisedTimeOut    RevisedMinutes RevisedOnDate      RevisedBy
 3319681      11666   Charles Zimmer      10/6/17 8:28 AM     10/6/17 12:14 PM      226
 3321206      11666   Charles Zimmer     10/6/17 12:49 PM      10/6/17 4:22 PM      213
 3324201      11666   Charles Zimmer     10/7/17 12:29 PM      10/7/17 3:12 PM      163
 3325050      11666   Charles Zimmer      10/7/17 4:47 PM      10/7/17 7:01 PM      134
 3327821      11666   Charles Zimmer     10/9/17 12:26 PM      10/9/17 3:08 PM      162
 3328451      11666   Charles Zimmer      10/9/17 3:42 PM      10/9/17 8:01 PM      259
 3329132      11666   Charles Zimmer     10/10/17 8:23 AM     10/10/17 1:22 PM      299
 3330709      11666   Charles Zimmer     10/10/17 2:01 PM     10/10/17 8:14 PM      373
 3333204      11666   Charles Zimmer     10/11/17 1:26 PM     10/11/17 3:50 PM      144
 3333786      11666   Charles Zimmer     10/11/17 4:25 PM     10/11/17 8:51 PM      266
 3338211      11666   Charles Zimmer    10/13/17 11:29 AM     10/13/17 5:18 PM      349
 3339992      11666   Charles Zimmer     10/13/17 5:49 PM     10/13/17 8:20 PM      151
 3341039      11666   Charles Zimmer    10/14/17 10:25 AM     10/14/17 3:58 PM      334
 3342491      11666   Charles Zimmer     10/14/17 4:28 PM     10/14/17 7:56 PM      208
 3344915      11666   Charles Zimmer    10/16/17 11:24 AM     10/16/17 2:21 PM      177
 3345909      11666   Charles Zimmer     10/16/17 2:53 PM     10/16/17 8:04 PM      311
 3347598      11666   Charles Zimmer    10/17/17 11:29 AM     10/17/17 3:14 PM      225
 3348700      11666   Charles Zimmer     10/17/17 3:46 PM     10/17/17 8:07 PM      261
 3349430      11666   Charles Zimmer     10/18/17 8:27 AM    10/18/17 12:15 PM      228
 3350727      11666   Charles Zimmer    10/18/17 12:49 PM     10/18/17 4:45 PM      236
 3353311      11666   Charles Zimmer    10/19/17 12:27 PM     10/19/17 4:06 PM      219
 3354257      11666   Charles Zimmer     10/19/17 4:37 PM     10/19/17 8:23 PM      226
 3354719      11666   Charles Zimmer     10/20/17 7:51 AM     10/20/17 9:04 AM       73
 3358642      11666   Charles Zimmer    10/21/17 10:24 AM     10/21/17 1:48 PM      204
 3359681      11666   Charles Zimmer     10/21/17 2:25 PM     10/21/17 7:04 PM      279
 3360548      11666   Charles Zimmer     10/22/17 9:26 AM    10/22/17 11:58 AM      152
 3361265      11666   Charles Zimmer    10/22/17 12:30 PM     10/22/17 5:29 PM      299
 3362504      11666   Charles Zimmer    10/23/17 11:26 AM     10/23/17 3:07 PM      221
 3363542      11666   Charles Zimmer     10/23/17 3:40 PM     10/23/17 8:06 PM      266
 3367557      11666   Charles Zimmer    10/25/17 11:28 AM     10/25/17 3:57 PM      269
 3368734      11666   Charles Zimmer     10/25/17 4:32 PM     10/25/17 8:00 PM      208
 3372105      11666   Charles Zimmer     10/27/17 8:23 AM    10/27/17 12:02 PM      219
 3373631      11666   Charles Zimmer    10/27/17 12:39 PM     10/27/17 4:51 PM      252
 3376001      11666   Charles Zimmer    10/28/17 10:26 AM     10/28/17 2:45 PM      259
 3377228      11666   Charles Zimmer     10/28/17 3:18 PM     10/28/17 7:02 PM      224
 3378006      11666   Charles Zimmer     10/29/17 9:25 AM     10/29/17 4:05 PM      400 10/29/17 9:25 AM 10/29/17 4:05 PM              400 10/30/17 1:07 PM Laura Coyle
 3378932      11666   Charles Zimmer     10/29/17 4:35 PM     10/29/17 5:47 PM       72
 3379905      11666   Charles Zimmer    10/30/17 11:22 AM     10/30/17 3:39 PM      257
 3381167      11666   Charles Zimmer     10/30/17 4:16 PM     10/30/17 8:31 PM      255
 3382503      11666   Charles Zimmer    10/31/17 11:24 AM     10/31/17 2:57 PM      213
 3383513      11666   Charles Zimmer     10/31/17 3:33 PM     10/31/17 8:39 PM      306
 3387174      11666   Charles Zimmer      11/2/17 9:58 AM      11/2/17 1:14 PM      196
 3388173      11666   Charles Zimmer      11/2/17 1:53 PM      11/2/17 5:06 PM      193
 3393916      11666   Charles Zimmer     11/4/17 12:20 PM      11/4/17 5:43 PM      323
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 32 of 123


PunchID EmployeeID    EmployeeName     TimeIn             TimeOut            Minutes RevisedTimeIn     RevisedTimeOut    RevisedMinutes RevisedOnDate      RevisedBy
 3395078      11666   Charles Zimmer      11/4/17 6:13 PM    11/4/17 8:17 PM      124
 3399714      11666   Charles Zimmer     11/7/17 11:27 AM    11/7/17 3:40 PM      253
 3400828      11666   Charles Zimmer      11/7/17 4:19 PM    11/7/17 8:14 PM      235
 3402100      11666   Charles Zimmer     11/8/17 11:27 AM    11/8/17 4:23 PM      296
 3403273      11666   Charles Zimmer      11/8/17 4:54 PM    11/8/17 8:04 PM      190
 3403660      11666   Charles Zimmer      11/9/17 8:25 AM 11/9/17 12:22 PM        237
 3405030      11666   Charles Zimmer      11/9/17 1:01 PM    11/9/17 4:54 PM      233
 3406235      11666   Charles Zimmer     11/10/17 8:26 AM 11/10/17 12:30 PM       244
 3407840      11666   Charles Zimmer     11/10/17 1:04 PM 11/10/17 7:15 PM        371
 3410067      11666   Charles Zimmer    11/11/17 11:29 AM 11/11/17 3:29 PM        240
 3411108      11666   Charles Zimmer     11/11/17 4:01 PM 11/11/17 8:03 PM        242
 3411724      11666   Charles Zimmer    11/12/17 10:25 AM 11/12/17 3:05 PM        280
 3412595      11666   Charles Zimmer     11/12/17 3:36 PM 11/12/17 6:06 PM        150
 3418416      11666   Charles Zimmer    11/15/17 11:28 AM 11/15/17 3:50 PM        262
 3419442      11666   Charles Zimmer     11/15/17 4:22 PM 11/15/17 8:08 PM        226
 3419997      11666   Charles Zimmer     11/16/17 9:23 AM 11/16/17 1:34 PM        251
 3421452      11666   Charles Zimmer     11/16/17 2:11 PM 11/16/17 6:00 PM        229
 3422512      11666   Charles Zimmer     11/17/17 9:23 AM 11/17/17 1:29 PM        246
 3424151      11666   Charles Zimmer     11/17/17 1:59 PM 11/17/17 5:59 PM        240
 3428831      11666   Charles Zimmer    11/19/17 12:52 PM 11/19/17 6:02 PM        310
 3430492      11666   Charles Zimmer    11/20/17 12:22 PM 11/20/17 3:08 PM        166
 3431198      11666   Charles Zimmer     11/20/17 3:39 PM 11/20/17 8:04 PM        265
 3432272      11666   Charles Zimmer     11/21/17 9:55 AM 11/21/17 2:07 PM        252
 3433651      11666   Charles Zimmer     11/21/17 2:41 PM 11/21/17 5:23 PM        162
 3435026      11666   Charles Zimmer     11/22/17 9:59 AM 11/22/17 3:19 PM        320
 3436556      11666   Charles Zimmer     11/22/17 3:50 PM 11/22/17 6:34 PM        164
 3439663      11666   Charles Zimmer    11/24/17 10:51 AM 11/24/17 4:15 PM        324
 3440712      11666   Charles Zimmer     11/24/17 4:44 PM 11/24/17 10:03 PM       319
 3441819      11666   Charles Zimmer     11/25/17 9:54 AM 11/25/17 2:25 PM        271
 3443206      11666   Charles Zimmer     11/25/17 2:55 PM 11/25/17 5:04 PM        129
 3444696      11666   Charles Zimmer    11/26/17 11:27 AM 11/26/17 4:27 PM        300
 3445203      11666   Charles Zimmer     11/26/17 5:00 PM 11/26/17 7:44 PM        164
 3446058      11666   Charles Zimmer    11/27/17 11:09 AM 11/27/17 3:06 PM        237 11/27/17 11:09 AM 11/27/17 3:06 PM              237 11/27/17 8:38 PM Nick Spence
 3447056      11666   Charles Zimmer     11/27/17 3:36 PM 11/27/17 7:11 PM        215 11/27/17 3:36 PM                                    11/27/17 8:38 PM Nick Spence
 3449840      11666   Charles Zimmer     11/29/17 9:24 AM 11/29/17 2:16 PM        292
 3451243      11666   Charles Zimmer     11/29/17 2:48 PM 11/29/17 4:47 PM        119
 3452642      11666   Charles Zimmer    11/30/17 11:12 AM 11/30/17 2:23 PM        191
 3453539      11666   Charles Zimmer     11/30/17 2:55 PM 11/30/17 7:18 PM        262
 3454373      11666   Charles Zimmer      12/1/17 9:23 AM 12/1/17 12:44 PM        201
 3455836      11666   Charles Zimmer      12/1/17 1:16 PM    12/1/17 3:38 PM      142
 3459429      11666   Charles Zimmer     12/3/17 10:25 AM    12/3/17 2:24 PM      239
 3460303      11666   Charles Zimmer      12/3/17 2:56 PM    12/3/17 6:13 PM      197
 3463177      11666   Charles Zimmer     12/5/17 10:31 AM    12/5/17 3:02 PM      271
 3464298      11666   Charles Zimmer      12/5/17 3:32 PM    12/5/17 7:47 PM      255
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 33 of 123


PunchID EmployeeID    EmployeeName     TimeIn             TimeOut            Minutes RevisedTimeIn     RevisedTimeOut   RevisedMinutes RevisedOnDate      RevisedBy
 3465336      11666   Charles Zimmer     12/6/17 10:34 AM    12/6/17 4:01 PM      327
 3466645      11666   Charles Zimmer      12/6/17 4:36 PM    12/6/17 7:30 PM      174
 3467737      11666   Charles Zimmer     12/7/17 11:14 AM    12/7/17 2:25 PM      191
 3468546      11666   Charles Zimmer      12/7/17 2:57 PM    12/7/17 7:13 PM      256
 3469354      11666   Charles Zimmer      12/8/17 9:30 AM    12/8/17 1:03 PM      213
 3470772      11666   Charles Zimmer      12/8/17 1:34 PM    12/8/17 5:41 PM      247
 3472222      11666   Charles Zimmer     12/9/17 10:27 AM    12/9/17 3:46 PM      319
 3473806      11666   Charles Zimmer      12/9/17 4:16 PM    12/9/17 7:12 PM      176   12/9/17 4:16 PM 12/9/17 7:12 PM              176 12/11/17 9:04 PM Nick Spence
 3474079      11666   Charles Zimmer    12/10/17 10:24 AM 12/10/17 2:16 PM        232
 3474875      11666   Charles Zimmer     12/10/17 2:51 PM 12/10/17 6:03 PM        192
 3477521      11666   Charles Zimmer    12/12/17 10:29 AM 12/12/17 2:20 PM        231
 3478471      11666   Charles Zimmer     12/12/17 2:51 PM 12/12/17 7:19 PM        268
 3479124      11666   Charles Zimmer     12/13/17 9:28 AM 12/13/17 1:05 PM        217
 3480287      11666   Charles Zimmer     12/13/17 1:36 PM 12/13/17 4:11 PM        155
 3482921      11666   Charles Zimmer    12/14/17 11:48 AM 12/14/17 2:34 PM        166
 3483575      11666   Charles Zimmer     12/14/17 3:07 PM 12/14/17 7:21 PM        254
 3484298      11666   Charles Zimmer     12/15/17 9:22 AM 12/15/17 3:04 PM        342
 3486042      11666   Charles Zimmer     12/15/17 3:34 PM 12/15/17 5:43 PM        129
 3486670      11666   Charles Zimmer     12/16/17 7:24 AM 12/16/17 2:02 PM        398
 3488286      11666   Charles Zimmer     12/16/17 2:31 PM 12/16/17 5:13 PM        162
 3488996      11666   Charles Zimmer     12/17/17 9:22 AM 12/17/17 2:16 PM        294
 3489896      11666   Charles Zimmer     12/17/17 2:45 PM 12/17/17 7:22 PM        277
 3490181      11666   Charles Zimmer     12/18/17 8:30 AM 12/18/17 12:46 PM       256
 3491254      11666   Charles Zimmer     12/18/17 1:17 PM 12/18/17 4:59 PM        222
 3494953      11666   Charles Zimmer    12/20/17 12:44 PM 12/20/17 3:24 PM        160
 3495558      11666   Charles Zimmer     12/20/17 3:57 PM 12/20/17 9:22 PM        325
 3496970      11666   Charles Zimmer    12/21/17 12:34 PM 12/21/17 3:17 PM        163
 3497575      11666   Charles Zimmer     12/21/17 3:50 PM 12/21/17 9:21 PM        331
 3498112      11666   Charles Zimmer     12/22/17 7:34 AM 12/22/17 1:35 PM        361
 3499713      11666   Charles Zimmer     12/22/17 2:06 PM 12/22/17 7:07 PM        301
 3501454      11666   Charles Zimmer    12/23/17 10:49 AM 12/23/17 2:49 PM        240
 3502545      11666   Charles Zimmer     12/23/17 3:22 PM 12/23/17 9:13 PM        351
 3503213      11666   Charles Zimmer     12/24/17 9:24 AM 12/24/17 2:13 PM        289
 3504377      11666   Charles Zimmer     12/24/17 2:53 PM 12/24/17 5:02 PM        129
 3505238      11666   Charles Zimmer    12/26/17 11:07 AM 12/26/17 3:11 PM        244
 3506121      11666   Charles Zimmer     12/26/17 3:43 PM 12/26/17 7:19 PM        216
 3507605      11666   Charles Zimmer    12/27/17 12:20 PM 12/27/17 3:40 PM        200
 3508283      11666   Charles Zimmer     12/27/17 4:10 PM 12/27/17 7:50 PM        220
 3508795      11666   Charles Zimmer     12/28/17 9:25 AM 12/28/17 12:18 PM       173
 3509908      11666   Charles Zimmer    12/28/17 12:50 PM 12/28/17 4:03 PM        193
 3511535      11666   Charles Zimmer    12/29/17 10:48 AM 12/29/17 2:59 PM        251
 3512719      11666   Charles Zimmer     12/29/17 3:29 PM 12/29/17 7:18 PM        229
 3514197      11666   Charles Zimmer    12/30/17 11:43 AM 12/30/17 2:31 PM        168
 3514882      11666   Charles Zimmer     12/30/17 3:01 PM 12/30/17 7:19 PM        258
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 34 of 123


PunchID EmployeeID    EmployeeName     TimeIn             TimeOut            Minutes RevisedTimeIn       RevisedTimeOut    RevisedMinutes RevisedOnDate     RevisedBy
 3515458      11666   Charles Zimmer    12/31/17 10:26 AM 12/31/17 2:52 PM        266
 3516221      11666   Charles Zimmer     12/31/17 3:22 PM 12/31/17 6:34 PM        192
 3517780      11666   Charles Zimmer       1/2/18 9:32 AM     1/2/18 1:05 PM      213
 3518845      11666   Charles Zimmer       1/2/18 1:37 PM     1/2/18 3:46 PM      130
 3519937      11666   Charles Zimmer      1/3/18 10:36 AM     1/3/18 1:35 PM      179
 3520727      11666   Charles Zimmer       1/3/18 2:06 PM     1/3/18 7:21 PM      315
 3523528      11666   Charles Zimmer      1/5/18 10:29 AM     1/5/18 2:01 PM      212
 3524834      11666   Charles Zimmer       1/5/18 2:31 PM     1/5/18 7:25 PM      294     1/5/18 2:31 PM    1/5/18 7:25 PM              294  1/6/18 3:23 PM Nick Spence
 3526312      11666   Charles Zimmer      1/6/18 12:19 PM     1/6/18 2:28 PM      129
 3526718      11666   Charles Zimmer       1/6/18 2:59 PM     1/6/18 7:38 PM      279
 3527248      11666   Charles Zimmer      1/7/18 10:18 AM     1/7/18 1:35 PM      197
 3527965      11666   Charles Zimmer       1/7/18 2:07 PM     1/7/18 6:16 PM      249
 3529983      11666   Charles Zimmer       1/9/18 9:28 AM     1/9/18 2:40 PM      312
 3531216      11666   Charles Zimmer       1/9/18 3:12 PM     1/9/18 7:33 PM      261
 3531700      11666   Charles Zimmer      1/10/18 9:21 AM 1/10/18 12:54 PM        213
 3532793      11666   Charles Zimmer      1/10/18 1:25 PM    1/10/18 7:15 PM      350
 3535847      11666   Charles Zimmer     1/12/18 10:26 AM    1/12/18 1:33 PM      187
 3536806      11666   Charles Zimmer      1/12/18 2:05 PM    1/12/18 7:10 PM      305   1/12/18 2:05 PM 1/12/18 7:10 PM                 305 1/13/18 4:31 PM Nick Spence
 3538677      11666   Charles Zimmer     1/13/18 12:54 PM    1/13/18 2:36 PM      102
 3538982      11666   Charles Zimmer      1/13/18 3:06 PM    1/13/18 7:23 PM      257
 3539479      11666   Charles Zimmer     1/14/18 10:06 AM    1/14/18 2:36 PM      270
 3540241      11666   Charles Zimmer      1/14/18 3:07 PM    1/14/18 6:14 PM      187
 3542833      11666   Charles Zimmer     1/16/18 11:25 AM    1/16/18 3:01 PM      216
 3543517      11666   Charles Zimmer      1/16/18 3:31 PM    1/16/18 7:44 PM      253
 3543934      11666   Charles Zimmer      1/17/18 9:17 AM    1/17/18 1:17 PM      240
 3545036      11666   Charles Zimmer      1/17/18 1:48 PM    1/17/18 5:49 PM      241
 3548071      11666   Charles Zimmer     1/19/18 10:29 AM    1/19/18 3:34 PM      305
 3549336      11666   Charles Zimmer      1/19/18 4:05 PM    1/19/18 7:18 PM      193
 3550515      11666   Charles Zimmer     1/20/18 11:16 AM    1/20/18 1:49 PM      153
 3551162      11666   Charles Zimmer      1/20/18 2:21 PM    1/20/18 7:15 PM      294
 3551902      11666   Charles Zimmer     1/21/18 10:35 AM    1/21/18 1:12 PM      157
 3552492      11666   Charles Zimmer      1/21/18 1:48 PM    1/21/18 6:12 PM      264
 3555155      11666   Charles Zimmer     1/23/18 11:19 AM    1/23/18 2:29 PM      190
 3555799      11666   Charles Zimmer      1/23/18 3:01 PM    1/23/18 7:19 PM      258
 3556318      11666   Charles Zimmer      1/24/18 9:25 AM    1/24/18 3:24 PM      359
 3557627      11666   Charles Zimmer      1/24/18 3:32 PM    1/24/18 7:08 PM      216
 3560399      11666   Charles Zimmer     1/26/18 10:26 AM    1/26/18 2:25 PM      239
 3561512      11666   Charles Zimmer      1/26/18 2:57 PM    1/26/18 7:18 PM      261
 3563187      11666   Charles Zimmer     1/27/18 12:20 PM    1/27/18 2:31 PM      131
 3563597      11666   Charles Zimmer      1/27/18 2:59 PM    1/27/18 7:06 PM      247
 3564105      11666   Charles Zimmer     1/28/18 10:19 AM    1/28/18 6:12 PM      473
 3567350      11666   Charles Zimmer     1/30/18 11:15 AM    1/30/18 1:42 PM      147
 3567916      11666   Charles Zimmer      1/30/18 2:15 PM    1/30/18 7:08 PM      293
 3568560      11666   Charles Zimmer      1/31/18 9:29 AM    1/31/18 7:14 PM      585
                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 35 of 123


PunchID EmployeeID    EmployeeName     TimeIn             TimeOut            Minutes RevisedTimeIn   RevisedTimeOut   RevisedMinutes   RevisedOnDate   RevisedBy
 3572910      11666   Charles Zimmer      2/2/18 11:23 AM     2/2/18 2:25 PM      182
 3573712      11666   Charles Zimmer       2/2/18 2:57 PM     2/2/18 7:10 PM      253
 3575022      11666   Charles Zimmer      2/3/18 11:20 AM     2/3/18 7:14 PM      473
 3576230      11666   Charles Zimmer      2/4/18 10:23 AM     2/4/18 5:23 PM      420
 3579335      11666   Charles Zimmer      2/6/18 11:13 AM     2/6/18 2:11 PM      178
 3579938      11666   Charles Zimmer       2/6/18 2:40 PM     2/6/18 7:11 PM      271
 3581886      11666   Charles Zimmer       2/8/18 9:20 AM     2/8/18 1:52 PM      272
 3582957      11666   Charles Zimmer       2/8/18 2:20 PM     2/8/18 3:47 PM       87
 3584149      11666   Charles Zimmer      2/9/18 11:23 AM     2/9/18 2:36 PM      193
 3584888      11666   Charles Zimmer       2/9/18 3:07 PM     2/9/18 7:22 PM      255
 3586047      11666   Charles Zimmer     2/10/18 11:28 AM    2/10/18 7:15 PM      467
 3587131      11666   Charles Zimmer     2/11/18 10:25 AM    2/11/18 6:18 PM      473
 3591995      11666   Charles Zimmer      2/14/18 3:04 PM 2/14/18 11:59 PM        535
 3592988      11666   Charles Zimmer     2/15/18 11:53 AM 2/15/18 11:59 PM        726
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 36 of 123




   EXHIBIT C
PunchID    EmployeeID      FieldText                    EmployeeName   TimeIn        Case  5:19-cv-05310-JDW
                                                                                      TimeOut    Minutes RevisedTimeIn Document    32-5 Filed
                                                                                                                           RevisedTimeOut       03/06/20 RevisedOnDate
                                                                                                                                            RevisedMinutes Page 37 of 123
                                                                                                                                                                       RevisedBy                                   PunchInComments   PunchOutComments   RevisionComments
   2426965         10411   0819 Hummelstown PA          Derick Boltz     10/11/2016 9:55   10/11/2016 13:30   215
   2428826         10411   0819 Hummelstown PA          Derick Boltz     10/12/2016 9:53   10/12/2016 16:00   367
   2430775         10411   0819 Hummelstown PA          Derick Boltz     10/13/2016 9:56   10/13/2016 16:00   365
   2432918         10411   0819 Hummelstown PA          Derick Boltz     10/14/2016 9:49   10/14/2016 16:00   371
   2436805         10411   0819 Hummelstown PA          Derick Boltz     10/16/2016 9:46   10/16/2016 17:03   437
   2438090         10411   0819 Hummelstown PA          Derick Boltz     10/17/2016 9:55   10/17/2016 16:00   365
   2439757         10411   0819 Hummelstown PA          Derick Boltz     10/18/2016 8:55   10/18/2016 17:00   485
   2441882         10411   0819 Hummelstown PA          Derick Boltz    10/19/2016 10:00   10/19/2016 17:00   420
   2443781         10411   0819 Hummelstown PA          Derick Boltz     10/20/2016 9:56   10/20/2016 16:00   364
   2448334         10411   0819 Hummelstown PA          Derick Boltz    10/22/2016 10:57   10/22/2016 19:15   498
   2449619         10411   0819 Hummelstown PA          Derick Boltz     10/23/2016 9:42   10/23/2016 17:03   440
   2450615         10411   0819 Hummelstown PA          Derick Boltz     10/24/2016 8:43   10/24/2016 16:30   467
   2452527         10411   0819 Hummelstown PA          Derick Boltz     10/25/2016 8:45   10/25/2016 16:30   465
   2454445         10411   0819 Hummelstown PA          Derick Boltz     10/26/2016 8:43   10/26/2016 16:00   437
   2464039         10411   4775 Quentin Rd Lebanon PA   Derick Boltz     10/31/2016 9:49   10/31/2016 18:00   491
   2466390         10411   4775 Quentin Rd Lebanon PA   Derick Boltz     11/1/2016 11:48    11/1/2016 17:25   337
   2467251         10411   0819 Hummelstown PA          Derick Boltz     11/1/2016 17:25    11/1/2016 20:02   157
   2468025         10411   4775 Quentin Rd Lebanon PA   Derick Boltz      11/2/2016 9:56    11/2/2016 18:11   495
   2470088         10411   0816 Palmyra                 Derick Boltz      11/3/2016 9:50    11/3/2016 17:00   430
   2472347         10411   0819 Hummelstown PA          Derick Boltz      11/4/2016 9:52    11/4/2016 15:30   338
   2473758         10411   0819 Hummelstown PA          Derick Boltz     11/4/2016 15:30    11/4/2016 17:00    90
   2474837         10411   0819 Hummelstown PA          Derick Boltz      11/5/2016 9:55    11/5/2016 15:35   340
   2476583         10411   0819 Hummelstown PA          Derick Boltz     11/5/2016 16:05    11/5/2016 18:30   145
   2478510         10411   0819 Hummelstown PA          Derick Boltz      11/7/2016 8:30    11/7/2016 13:53   323
   2480098         10411   0819 Hummelstown PA          Derick Boltz     11/7/2016 14:23    11/7/2016 17:00   157
   2482099         10411   0819 Hummelstown PA          Derick Boltz     11/8/2016 11:46    11/8/2016 16:18   272
   2483345         10411   0819 Hummelstown PA          Derick Boltz     11/8/2016 16:49    11/8/2016 20:02   193
   2484871         10411   0819 Hummelstown PA          Derick Boltz     11/9/2016 11:55    11/9/2016 15:59   244
   2486018         10411   0819 Hummelstown PA          Derick Boltz     11/9/2016 16:28    11/9/2016 20:01   213
   2490951         10411   0819 Hummelstown PA          Derick Boltz    11/11/2016 11:58   11/11/2016 15:48   230
   2492300         10411   0819 Hummelstown PA          Derick Boltz    11/11/2016 16:19   11/11/2016 20:20   241
   2493713         10411   0819 Hummelstown PA          Derick Boltz     11/12/2016 9:59   11/12/2016 16:29   390
   2495658         10411   0819 Hummelstown PA          Derick Boltz    11/12/2016 17:05   11/12/2016 18:32    87
   2497492         10411   0819 Hummelstown PA          Derick Boltz     11/14/2016 8:29   11/14/2016 14:21   352
   2499265         10411   0819 Hummelstown PA          Derick Boltz    11/14/2016 14:51   11/14/2016 17:00   129
   2501404         10411   0819 Hummelstown PA          Derick Boltz    11/15/2016 11:55   11/15/2016 15:08   193
   2502374         10411   0819 Hummelstown PA          Derick Boltz    11/15/2016 15:38   11/15/2016 20:01   263
   2504219         10411   0819 Hummelstown PA          Derick Boltz    11/16/2016 11:51   11/16/2016 18:02   371
   2505744         10411   0819 Hummelstown PA          Derick Boltz    11/16/2016 18:30   11/16/2016 20:05    95
   2510751         10411   0819 Hummelstown PA          Derick Boltz    11/18/2016 12:00   11/18/2016 16:41   281 2016-11-18 12:00:00.000 2016-11-18 16:41:00.000 281   2016-11-21 14:37:26.690 Nathan Weierbach
   2512045         10411   0819 Hummelstown PA          Derick Boltz    11/18/2016 17:10   11/18/2016 20:43   213
   2513268         10411   0819 Hummelstown PA          Derick Boltz     11/19/2016 9:54   11/19/2016 14:18   264
   2514842         10411   0819 Hummelstown PA          Derick Boltz    11/19/2016 14:53   11/19/2016 18:30   217
   2517975         10411   0819 Hummelstown PA          Derick Boltz     11/21/2016 9:59   11/21/2016 15:00   301
   2519617         10411   0819 Hummelstown PA          Derick Boltz    11/21/2016 15:30   11/21/2016 18:31   181
   2521803         10411   0819 Hummelstown PA          Derick Boltz    11/22/2016 11:57   11/22/2016 16:57   300
   2523390         10411   0819 Hummelstown PA          Derick Boltz    11/22/2016 17:25   11/22/2016 20:01   156
   2524519         10411   0819 Hummelstown PA          Derick Boltz     11/23/2016 9:58   11/23/2016 18:02   484
   2528346         10411   0819 Hummelstown PA          Derick Boltz     11/25/2016 9:55   11/25/2016 17:04   429
   2530172         10411   0819 Hummelstown PA          Derick Boltz    11/25/2016 17:35   11/25/2016 18:33    58
   2531566         10411   0819 Hummelstown PA          Derick Boltz     11/26/2016 9:53   11/26/2016 13:49   236
   2533064         10411   0819 Hummelstown PA          Derick Boltz    11/26/2016 14:18   11/26/2016 18:33   255
   2539835         10411   0819 Hummelstown PA          Derick Boltz    11/29/2016 11:50   11/29/2016 16:07   257
   2541066         10411   0819 Hummelstown PA          Derick Boltz    11/29/2016 16:38   11/29/2016 20:08   210
   2541665         10411   0819 Hummelstown PA          Derick Boltz     11/30/2016 8:31   11/30/2016 12:47   256
   2543026         10411   0819 Hummelstown PA          Derick Boltz    11/30/2016 13:16   11/30/2016 17:01   225
   2544440         10411   0819 Hummelstown PA          Derick Boltz      12/1/2016 8:33    12/1/2016 12:58   265
   2545845         10411   0819 Hummelstown PA          Derick Boltz     12/1/2016 13:27    12/1/2016 17:10   223
   2547427         10411   0819 Hummelstown PA          Derick Boltz      12/2/2016 8:40    12/2/2016 16:22   462
   2550876         10411   0819 Hummelstown PA          Derick Boltz      12/3/2016 8:34    12/3/2016 13:29   295
   2552625         10411   0819 Hummelstown PA          Derick Boltz     12/3/2016 13:57    12/3/2016 17:04   187
   2555451         10411   0819 Hummelstown PA          Derick Boltz      12/5/2016 8:31    12/5/2016 12:34   243
PunchID    EmployeeID      FieldText             EmployeeName   TimeIn        Case  5:19-cv-05310-JDW
                                                                               TimeOut    Minutes RevisedTimeIn Document    32-5 Filed
                                                                                                                    RevisedTimeOut       03/06/20 RevisedOnDate
                                                                                                                                     RevisedMinutes Page 38 of 123
                                                                                                                                                                RevisedBy                                   PunchInComments   PunchOutComments   RevisionComments
   2556841         10411   0819 Hummelstown PA   Derick Boltz     12/5/2016 13:00    12/5/2016 17:00   240
   2559339         10411   0819 Hummelstown PA   Derick Boltz     12/6/2016 11:55    12/6/2016 17:34   339
   2560844         10411   0819 Hummelstown PA   Derick Boltz     12/6/2016 18:02    12/6/2016 20:01   119
   2561008         10411   0819 Hummelstown PA   Derick Boltz     12/6/2016 20:03    12/6/2016 20:07     4
   2564127         10411   0819 Hummelstown PA   Derick Boltz      12/8/2016 8:32    12/8/2016 14:44   372
   2566127         10411   0819 Hummelstown PA   Derick Boltz     12/8/2016 15:14    12/8/2016 17:02   108
   2568528         10411   0819 Hummelstown PA   Derick Boltz     12/9/2016 11:56    12/9/2016 18:05   369
   2570450         10411   0819 Hummelstown PA   Derick Boltz     12/9/2016 18:44    12/9/2016 21:03   139
   2571997         10411   0819 Hummelstown PA   Derick Boltz    12/10/2016 11:22   12/10/2016 18:33   431
   2576174         10411   0819 Hummelstown PA   Derick Boltz    12/12/2016 10:14   12/12/2016 15:15   301
   2577713         10411   0819 Hummelstown PA   Derick Boltz    12/12/2016 15:45   12/12/2016 18:16   151
   2581810         10411   0819 Hummelstown PA   Derick Boltz     12/14/2016 9:31   12/14/2016 15:37   366
   2583546         10411   0819 Hummelstown PA   Derick Boltz    12/14/2016 16:08   12/14/2016 18:01   113
   2585417         10411   0819 Hummelstown PA   Derick Boltz    12/15/2016 11:57   12/15/2016 16:18   261
   2586694         10411   0819 Hummelstown PA   Derick Boltz    12/15/2016 16:50   12/15/2016 20:02   192
   2587439         10411   0819 Hummelstown PA   Derick Boltz     12/16/2016 8:32   12/16/2016 16:06   454
   2596679         10411   0819 Hummelstown PA   Derick Boltz     12/19/2016 9:29   12/19/2016 14:48   319
   2598057         10411   0819 Hummelstown PA   Derick Boltz    12/19/2016 15:18   12/19/2016 18:22   184
   2599327         10411   0819 Hummelstown PA   Derick Boltz     12/20/2016 9:29   12/20/2016 15:24   355
   2600804         10411   0819 Hummelstown PA   Derick Boltz    12/20/2016 15:54   12/20/2016 18:01   127
   2601959         10411   0819 Hummelstown PA   Derick Boltz     12/21/2016 9:33   12/21/2016 14:47   314
   2603360         10411   0819 Hummelstown PA   Derick Boltz    12/21/2016 15:14   12/21/2016 18:00   166
   2605067         10411   0819 Hummelstown PA   Derick Boltz    12/22/2016 10:53   12/22/2016 15:07   254
   2606385         10411   0819 Hummelstown PA   Derick Boltz    12/22/2016 15:37   12/22/2016 19:46   249
   2608417         10411   0819 Hummelstown PA   Derick Boltz    12/23/2016 11:08   12/23/2016 16:19   311
   2610169         10411   0819 Hummelstown PA   Derick Boltz    12/23/2016 16:51   12/23/2016 19:03   132
   2611707         10411   0819 Hummelstown PA   Derick Boltz     12/24/2016 9:07   12/24/2016 17:05   478
   2614312         10411   0819 Hummelstown PA   Derick Boltz     12/26/2016 9:52   12/26/2016 15:12   320
   2615935         10411   0819 Hummelstown PA   Derick Boltz    12/26/2016 15:42   12/26/2016 18:30   168
   2620472         10411   0819 Hummelstown PA   Derick Boltz     12/28/2016 9:29   12/28/2016 15:11   342
   2622357         10411   0819 Hummelstown PA   Derick Boltz    12/28/2016 15:42   12/28/2016 18:04   142
   2623709         10411   0819 Hummelstown PA   Derick Boltz     12/29/2016 9:34   12/29/2016 15:50   376
   2625787         10411   0819 Hummelstown PA   Derick Boltz    12/29/2016 16:19   12/29/2016 18:00   101
   2626835         10411   0819 Hummelstown PA   Derick Boltz     12/30/2016 8:46   12/30/2016 14:02   316
   2630300         10411   0819 Hummelstown PA   Derick Boltz     12/31/2016 8:31   12/31/2016 14:31   360
   2634356         10411   0819 Hummelstown PA   Derick Boltz       1/2/2017 9:29     1/2/2017 15:00   331
   2635886         10411   0819 Hummelstown PA   Derick Boltz      1/2/2017 15:30     1/2/2017 18:00   150
   2637093         10411   0819 Hummelstown PA   Derick Boltz       1/3/2017 9:29     1/3/2017 11:44   135
   2640780         10411   0819 Hummelstown PA   Derick Boltz      1/4/2017 12:06     1/4/2017 20:15   489
   2645957         10411   0819 Hummelstown PA   Derick Boltz       1/6/2017 9:31     1/6/2017 14:40   309
   2647914         10411   0819 Hummelstown PA   Derick Boltz      1/6/2017 15:09     1/6/2017 18:00   171
   2649001         10411   0819 Hummelstown PA   Derick Boltz       1/7/2017 8:32     1/7/2017 12:33   241
   2650493         10411   0819 Hummelstown PA   Derick Boltz      1/7/2017 13:01     1/7/2017 17:21   260
   2653401         10411   0819 Hummelstown PA   Derick Boltz       1/9/2017 9:26     1/9/2017 15:29   363
   2655897         10411   0819 Hummelstown PA   Derick Boltz      1/10/2017 8:31    1/10/2017 14:40   370
   2657788         10411   0819 Hummelstown PA   Derick Boltz     1/10/2017 15:08    1/10/2017 17:03   115
   2658217         10411   0816 Palmyra          Derick Boltz     1/10/2017 17:03    1/10/2017 19:13   130
   2658709         10411   0819 Hummelstown PA   Derick Boltz      1/11/2017 8:33    1/11/2017 14:07   334
   2660410         10411   0819 Hummelstown PA   Derick Boltz     1/11/2017 14:38    1/11/2017 17:02   144
   2664354         10411   0819 Hummelstown PA   Derick Boltz      1/13/2017 8:28    1/13/2017 14:16   348
   2666623         10411   0819 Hummelstown PA   Derick Boltz     1/13/2017 14:46    1/13/2017 17:00   134
   2671262         10411   0819 Hummelstown PA   Derick Boltz      1/15/2017 9:30    1/15/2017 17:11   461 2017-01-15 09:30:00.000 2017-01-15 17:11:00.000 461   2017-01-16 17:35:43.387 Nathan Weierbach
   2672498         10411   0819 Hummelstown PA   Derick Boltz      1/16/2017 9:30    1/16/2017 15:38   368
   2674191         10411   0819 Hummelstown PA   Derick Boltz     1/16/2017 16:07    1/16/2017 18:00   113
   2674868         10411   0819 Hummelstown PA   Derick Boltz      1/17/2017 8:29    1/17/2017 13:27   298
   2676480         10411   0819 Hummelstown PA   Derick Boltz     1/17/2017 13:57    1/17/2017 17:00   183
   2678653         10411   0816 Palmyra          Derick Boltz     1/18/2017 11:53    1/18/2017 20:05   492
   2684814         10411   0819 Hummelstown PA   Derick Boltz     1/20/2017 12:00    1/20/2017 20:08   488
   2686929         10411   0819 Hummelstown PA   Derick Boltz      1/21/2017 8:31    1/21/2017 12:49   258
   2688610         10411   0819 Hummelstown PA   Derick Boltz     1/21/2017 13:18    1/21/2017 17:07   229
   2691620         10411   0819 Hummelstown PA   Derick Boltz      1/23/2017 9:31    1/23/2017 13:37   246
   2692871         10411   0819 Hummelstown PA   Derick Boltz     1/23/2017 14:06    1/23/2017 17:32   206
PunchID    EmployeeID      FieldText             EmployeeName   TimeIn        Case 5:19-cv-05310-JDW Document
                                                                                  TimeOut           Minutes      32-5 Filed
                                                                                                                RevisedTimeIn
                                                                                                         RevisedTimeOut       03/06/20 RevisedOnDate
                                                                                                                          RevisedMinutes Page 39 of 123
                                                                                                                                                     RevisedBy   PunchInComments   PunchOutComments   RevisionComments
   2694432         10411   0819 Hummelstown PA   Derick Boltz      1/24/2017 9:31 1/24/2017 15:36           365
   2696194         10411   0819 Hummelstown PA   Derick Boltz     1/24/2017 16:06 1/24/2017 17:50           104
   2696891         10411   0819 Hummelstown PA   Derick Boltz      1/25/2017 8:34 1/25/2017 14:11           337
   2698649         10411   0819 Hummelstown PA   Derick Boltz     1/25/2017 14:40 1/25/2017 17:00           140
   2702787         10411   0819 Hummelstown PA   Derick Boltz      1/27/2017 8:35 1/27/2017 14:05           330
   2704909         10411   0819 Hummelstown PA   Derick Boltz     1/27/2017 14:32 1/27/2017 17:03           151
   2706316         10411   0819 Hummelstown PA   Derick Boltz      1/28/2017 8:32 1/28/2017 16:33           481
   2710633         10411   0819 Hummelstown PA   Derick Boltz      1/30/2017 8:28 1/30/2017 13:06           278
   2712231         10411   0819 Hummelstown PA   Derick Boltz     1/30/2017 13:41 1/30/2017 18:28           287
   2713476         10411   0819 Hummelstown PA   Derick Boltz      1/31/2017 8:33 1/31/2017 16:30           477
   2716341         10411   0819 Hummelstown PA   Derick Boltz       2/1/2017 8:37    2/1/2017 13:15         278
   2717825         10411   0819 Hummelstown PA   Derick Boltz      2/1/2017 13:45    2/1/2017 17:01         196
   2722148         10411   0819 Hummelstown PA   Derick Boltz       2/3/2017 8:36    2/3/2017 16:30         474
   2725545         10411   0819 Hummelstown PA   Derick Boltz       2/4/2017 8:43    2/4/2017 16:30         467
   2729698         10411   0819 Hummelstown PA   Derick Boltz       2/6/2017 9:20    2/6/2017 17:11         471
   2732079         10411   0819 Hummelstown PA   Derick Boltz       2/7/2017 8:29    2/7/2017 15:27         418
   2734089         10411   0819 Hummelstown PA   Derick Boltz      2/7/2017 15:57    2/7/2017 17:03          66
   2737826         10411   0819 Hummelstown PA   Derick Boltz      2/9/2017 10:00    2/9/2017 17:03         423
   2739906         10411   0819 Hummelstown PA   Derick Boltz      2/10/2017 8:25 2/10/2017 14:21           356
   2741965         10411   0819 Hummelstown PA   Derick Boltz     2/10/2017 14:51 2/10/2017 16:58           127
   2743199         10411   0819 Hummelstown PA   Derick Boltz      2/11/2017 8:36 2/11/2017 16:36           480
   2747111         10411   0819 Hummelstown PA   Derick Boltz      2/13/2017 8:26 2/13/2017 16:55           509
   2749903         10411   0819 Hummelstown PA   Derick Boltz      2/14/2017 8:43 2/14/2017 16:32           469
   2754982         10411   0819 Hummelstown PA   Derick Boltz      2/16/2017 8:37 2/16/2017 16:37           480
   2757823         10411   0819 Hummelstown PA   Derick Boltz      2/17/2017 8:31 2/17/2017 16:31           480
   2763808         10411   0819 Hummelstown PA   Derick Boltz      2/19/2017 9:37 2/19/2017 17:01           444
   2764957         10411   0819 Hummelstown PA   Derick Boltz      2/20/2017 8:30 2/20/2017 16:30           480
   2767495         10411   0819 Hummelstown PA   Derick Boltz      2/21/2017 8:31 2/21/2017 14:49           378
   2772530         10411   0819 Hummelstown PA   Derick Boltz      2/23/2017 8:28 2/23/2017 16:30           482
   2775368         10411   0819 Hummelstown PA   Derick Boltz      2/24/2017 8:42 2/24/2017 16:33           471
   2778337         10411   0819 Hummelstown PA   Derick Boltz      2/25/2017 8:32 2/25/2017 17:00           508
   2782123         10411   0819 Hummelstown PA   Derick Boltz      2/27/2017 8:34 2/27/2017 16:30           476
   2787223         10411   0819 Hummelstown PA   Derick Boltz       3/1/2017 8:32    3/1/2017 17:18         526
   2789833         10411   0819 Hummelstown PA   Derick Boltz       3/2/2017 8:40    3/2/2017 16:30         470
   2792619         10411   0819 Hummelstown PA   Derick Boltz       3/3/2017 8:40    3/3/2017 16:33         473
   2795819         10411   0819 Hummelstown PA   Derick Boltz       3/4/2017 8:36    3/4/2017 16:36         480
   2799633         10411   0819 Hummelstown PA   Derick Boltz       3/6/2017 8:33    3/6/2017 16:49         496
   2802269         10411   0819 Hummelstown PA   Derick Boltz       3/7/2017 8:37    3/7/2017 16:33         476
   2804819         10411   0819 Hummelstown PA   Derick Boltz       3/8/2017 8:35    3/8/2017 16:48         494
   2807339         10411   0819 Hummelstown PA   Derick Boltz       3/9/2017 8:34    3/9/2017 16:54         500
   2813151         10411   0819 Hummelstown PA   Derick Boltz      3/11/2017 8:36 3/11/2017 16:36           480
   2815686         10411   0819 Hummelstown PA   Derick Boltz      3/12/2017 9:34 3/12/2017 17:01           447
   2816795         10411   0819 Hummelstown PA   Derick Boltz      3/13/2017 8:37 3/13/2017 16:35           478
   2823586         10411   0819 Hummelstown PA   Derick Boltz      3/16/2017 8:46 3/16/2017 13:30           284
   2832822         10411   0819 Hummelstown PA   Derick Boltz      3/20/2017 8:32 3/20/2017 16:32           480
   2835352         10411   0819 Hummelstown PA   Derick Boltz      3/21/2017 8:34 3/21/2017 16:35           481
   2838100         10411   0819 Hummelstown PA   Derick Boltz      3/22/2017 9:30 3/22/2017 16:36           426
   2840210         10411   0819 Hummelstown PA   Derick Boltz      3/23/2017 8:36 3/23/2017 16:36           480
   2843029         10411   0819 Hummelstown PA   Derick Boltz      3/24/2017 8:43 3/24/2017 16:44           481
   2845972         10411   0819 Hummelstown PA   Derick Boltz      3/25/2017 8:30 3/25/2017 16:30           480
   2849614         10411   0819 Hummelstown PA   Derick Boltz      3/27/2017 8:32 3/27/2017 16:33           481
   2852036         10411   0819 Hummelstown PA   Derick Boltz      3/28/2017 8:29 3/28/2017 16:36           487
   2856988         10411   0819 Hummelstown PA   Derick Boltz      3/30/2017 8:36 3/30/2017 16:36           480
   2859611         10411   0819 Hummelstown PA   Derick Boltz      3/31/2017 8:35 3/31/2017 16:35           480
   2866189         10411   0819 Hummelstown PA   Derick Boltz       4/3/2017 8:26    4/3/2017 16:30         484
   2868811         10411   0819 Hummelstown PA   Derick Boltz       4/4/2017 8:36    4/4/2017 16:46         490
   2871442         10411   0819 Hummelstown PA   Derick Boltz       4/5/2017 9:00    4/5/2017 17:05         485
   2873738         10411   0819 Hummelstown PA   Derick Boltz       4/6/2017 8:44    4/6/2017 16:44         480
   2876565         10411   0819 Hummelstown PA   Derick Boltz       4/7/2017 8:59    4/7/2017 16:44         465
   2879562         10411   0819 Hummelstown PA   Derick Boltz       4/8/2017 8:54    4/8/2017 16:55         481
   2883011         10411   0819 Hummelstown PA   Derick Boltz      4/10/2017 8:25 4/10/2017 16:31           486
   2885660         10411   0819 Hummelstown PA   Derick Boltz      4/11/2017 8:45 4/11/2017 16:45           480
PunchID    EmployeeID      FieldText                    EmployeeName   TimeIn        Case 5:19-cv-05310-JDW Document
                                                                                         TimeOut           Minutes      32-5 Filed
                                                                                                                       RevisedTimeIn
                                                                                                                RevisedTimeOut       03/06/20 RevisedOnDate
                                                                                                                                 RevisedMinutes Page 40 of 123
                                                                                                                                                            RevisedBy   PunchInComments   PunchOutComments   RevisionComments
   2890641         10411   0819 Hummelstown PA          Derick Boltz      4/13/2017 9:11 4/13/2017 16:21           430
   2893059         10411   0819 Hummelstown PA          Derick Boltz      4/14/2017 8:45 4/14/2017 16:47           482
   2896092         10411   0819 Hummelstown PA          Derick Boltz      4/15/2017 8:46 4/15/2017 13:39           293
   2898656         10411   0819 Hummelstown PA          Derick Boltz      4/17/2017 8:33 4/17/2017 16:43           490
   2901512         10411   0819 Hummelstown PA          Derick Boltz      4/18/2017 8:51 4/18/2017 16:48           477
   2906855         10411   0819 Hummelstown PA          Derick Boltz      4/20/2017 8:49 4/20/2017 16:49           480
   2909657         10411   0819 Hummelstown PA          Derick Boltz      4/21/2017 8:46 4/21/2017 16:48           482
   2912777         10411   0819 Hummelstown PA          Derick Boltz      4/22/2017 8:42 4/22/2017 16:48           486
   2916457         10411   0819 Hummelstown PA          Derick Boltz      4/24/2017 8:33 4/24/2017 16:33           480
   2918887         10411   0819 Hummelstown PA          Derick Boltz      4/25/2017 8:37 4/25/2017 16:50           493
   2921927         10411   0816 Palmyra                 Derick Boltz     4/26/2017 11:02 4/26/2017 19:02           480
   2924630         10411   0819 Hummelstown PA          Derick Boltz     4/27/2017 11:55 4/27/2017 20:02           487
   2926758         10411   4775 Quentin Rd Lebanon PA   Derick Boltz      4/28/2017 9:43 4/28/2017 17:30           467
   2929439         10411   0819 Hummelstown PA          Derick Boltz      4/29/2017 8:48 4/29/2017 16:49           481
   2932975         10411   0819 Hummelstown PA          Derick Boltz       5/1/2017 8:35    5/1/2017 16:45         490
   2935664         10411   0819 Hummelstown PA          Derick Boltz       5/2/2017 8:46    5/2/2017 16:43         477
   2941560         10411   0819 Hummelstown PA          Derick Boltz      5/4/2017 12:06    5/4/2017 20:02         476
   2943371         10411   4775 Quentin Rd Lebanon PA   Derick Boltz       5/5/2017 8:59    5/5/2017 17:39         520
   2949705         10411   0819 Hummelstown PA          Derick Boltz       5/8/2017 8:40    5/8/2017 17:10         510
   2952192         10411   0819 Hummelstown PA          Derick Boltz       5/9/2017 8:45    5/9/2017 16:54         489
   2954058         10411   0816 Palmyra                 Derick Boltz      5/9/2017 16:54    5/9/2017 16:54           0
   2954844         10411   0819 Hummelstown PA          Derick Boltz      5/10/2017 9:38 5/10/2017 16:40           422
   2957954         10411   0819 Hummelstown PA          Derick Boltz     5/11/2017 12:25 5/11/2017 20:16           471
   2960043         10411   0819 Hummelstown PA          Derick Boltz      5/12/2017 9:55 5/12/2017 17:57           482
   2962831         10411   0819 Hummelstown PA          Derick Boltz      5/13/2017 8:51 5/13/2017 16:56           485
   2966289         10411   0819 Hummelstown PA          Derick Boltz      5/15/2017 8:37 5/15/2017 16:32           475
   2969001         10411   0819 Hummelstown PA          Derick Boltz      5/16/2017 8:50 5/16/2017 16:01           431
   2974911         10411   0819 Hummelstown PA          Derick Boltz     5/18/2017 12:03 5/18/2017 12:49            46
   2975755         10411   0819 Hummelstown PA          Derick Boltz     5/18/2017 15:44 5/18/2017 20:02           258
   2977132         10411   0819 Hummelstown PA          Derick Boltz     5/19/2017 10:02 5/19/2017 19:28           566
   2979389         10411   0819 Hummelstown PA          Derick Boltz     5/19/2017 19:31 5/19/2017 19:32             1
   2979742         10411   0819 Hummelstown PA          Derick Boltz      5/20/2017 8:51 5/20/2017 16:51           480
   2982896         10411   0819 Hummelstown PA          Derick Boltz     5/21/2017 14:26 5/21/2017 15:30            64
   2983118         10411   0819 Hummelstown PA          Derick Boltz      5/22/2017 8:27 5/22/2017 16:22           475
   2985627         10411   0819 Hummelstown PA          Derick Boltz      5/23/2017 8:42 5/23/2017 16:42           480
   2991432         10411   0819 Hummelstown PA          Derick Boltz     5/25/2017 12:05 5/25/2017 20:24           499
   2993090         10411   0819 Hummelstown PA          Derick Boltz      5/26/2017 8:44 5/26/2017 16:47           483
   2996134         10411   0819 Hummelstown PA          Derick Boltz      5/27/2017 8:54 5/27/2017 15:05           371
   3001158         10411   0819 Hummelstown PA          Derick Boltz      5/30/2017 8:32 5/30/2017 16:33           481
   3003762         10411   0819 Hummelstown PA          Derick Boltz      5/31/2017 8:43 5/31/2017 16:43           480
   3007249         10411   0819 Hummelstown PA          Derick Boltz      6/1/2017 12:06    6/1/2017 20:01         475
   3009468         10411   0819 Hummelstown PA          Derick Boltz      6/2/2017 10:06    6/2/2017 18:31         505
   3012118         10411   0819 Hummelstown PA          Derick Boltz       6/3/2017 9:00    6/3/2017 17:01         481
   3015605         10411   0819 Hummelstown PA          Derick Boltz       6/5/2017 8:45    6/5/2017 16:47         482
   3018094         10411   0819 Hummelstown PA          Derick Boltz       6/6/2017 8:43    6/6/2017 16:46         483
   3023937         10411   0819 Hummelstown PA          Derick Boltz      6/8/2017 12:04    6/8/2017 20:02         478
   3026208         10411   0819 Hummelstown PA          Derick Boltz      6/9/2017 10:43    6/9/2017 18:37         474
   3028225         10411   0819 Hummelstown PA          Derick Boltz      6/9/2017 18:38    6/9/2017 18:41           3
   3028716         10411   0819 Hummelstown PA          Derick Boltz      6/10/2017 9:01 6/10/2017 17:32           511
   3032165         10411   0819 Hummelstown PA          Derick Boltz      6/12/2017 8:47 6/12/2017 14:55           368
   3033857         10411   0819 Hummelstown PA          Derick Boltz     6/12/2017 15:21 6/12/2017 16:50            89
   3034631         10411   0819 Hummelstown PA          Derick Boltz      6/13/2017 8:36 6/13/2017 14:00           324
   3036149         10411   0819 Hummelstown PA          Derick Boltz     6/13/2017 14:29 6/13/2017 17:06           157
   3040606         10411   0819 Hummelstown PA          Derick Boltz     6/15/2017 12:11 6/15/2017 20:02           471
   3043010         10411   0819 Hummelstown PA          Derick Boltz     6/16/2017 11:11 6/16/2017 19:12           481
   3045446         10411   0819 Hummelstown PA          Derick Boltz      6/17/2017 9:05 6/17/2017 17:05           480
   3049683         10411   0819 Hummelstown PA          Derick Boltz     6/19/2017 12:02 6/19/2017 20:02           480
   3051347         10411   0819 Hummelstown PA          Derick Boltz      6/20/2017 8:55 6/20/2017 16:55           480
   3057014         10411   0819 Hummelstown PA          Derick Boltz     6/22/2017 11:58 6/22/2017 20:00           482
   3059543         10411   0819 Hummelstown PA          Derick Boltz     6/23/2017 11:06 6/23/2017 19:03           477
   3061483         10411   0819 Hummelstown PA          Derick Boltz     6/23/2017 19:03 6/23/2017 19:05             2
   3062008         10411   0819 Hummelstown PA          Derick Boltz      6/24/2017 9:06 6/24/2017 17:13           487
PunchID    EmployeeID      FieldText             EmployeeName   TimeIn        Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 RevisedOnDate
                                                                                  TimeOut           Minutes     RevisedTimeIn       Page 41 of 123
                                                                                                                                        RevisedTimeOut
                                                                                                                                                RevisedBy       RevisedMinutes                                           PunchInComments   PunchOutComments   RevisionComments
   3066341         10411   0819 Hummelstown PA   Derick Boltz     6/26/2017 11:59 6/26/2017 20:00           481
   3068123         10411   0819 Hummelstown PA   Derick Boltz      6/27/2017 8:54 6/27/2017 15:56           422
   3086186         10411   0819 Hummelstown PA   Derick Boltz       7/5/2017 9:01    7/5/2017 17:33         512
   3088200         10411   0819 Hummelstown PA   Derick Boltz      7/5/2017 18:03    7/5/2017 20:32         149
   3089792         10411   0819 Hummelstown PA   Derick Boltz      7/6/2017 12:56    7/6/2017 20:01         425
   3092132         10411   0819 Hummelstown PA   Derick Boltz      7/7/2017 11:12    7/7/2017 19:10         478
   3094515         10411   0819 Hummelstown PA   Derick Boltz       7/8/2017 9:08    7/8/2017 17:08         480
   3098849         10411   0819 Hummelstown PA   Derick Boltz     7/10/2017 11:48 7/10/2017 20:00           492
   3101427         10411   0819 Hummelstown PA   Derick Boltz     7/11/2017 11:57 7/11/2017 20:02           485
   3104668         10411   0819 Hummelstown PA   Derick Boltz     7/12/2017 15:18 7/12/2017 20:00           282
   3105708         10411   0819 Hummelstown PA   Derick Boltz      7/13/2017 9:10 7/13/2017 19:30           620
   3107909         10411   0819 Hummelstown PA   Derick Boltz     7/13/2017 19:30 7/13/2017 20:00            30
   3108728         10411   0819 Hummelstown PA   Derick Boltz      7/14/2017 9:59 7/14/2017 18:04           485
   3111995         10411   0819 Hummelstown PA   Derick Boltz     7/15/2017 10:54 7/15/2017 19:01           487
   3115065         10411   0819 Hummelstown PA   Derick Boltz      7/17/2017 9:00 7/17/2017 17:01           481
   3118340         10411   0819 Hummelstown PA   Derick Boltz     7/18/2017 11:58 7/18/2017 19:58           480
   3122599         10411   0819 Hummelstown PA   Derick Boltz      7/20/2017 9:03 7/20/2017 17:01           478
   3125254         10411   0819 Hummelstown PA   Derick Boltz      7/21/2017 9:01 7/21/2017 16:57           476
   3128909         10411   0819 Hummelstown PA   Derick Boltz     7/22/2017 11:01 7/22/2017 19:01           480
   3131285         10411   0819 Hummelstown PA   Derick Boltz     7/23/2017 11:01 7/23/2017 16:05           304
   3132722         10411   0819 Hummelstown PA   Derick Boltz      7/24/2017 9:12 7/24/2017 17:08           476
   3135952         10411   0819 Hummelstown PA   Derick Boltz     7/25/2017 12:00 7/25/2017 20:00           480
   3140725         10411   0819 Hummelstown PA   Derick Boltz     7/27/2017 11:58 7/27/2017 20:00           482
   3142546         10411   0819 Hummelstown PA   Derick Boltz      7/28/2017 9:03 7/28/2017 17:13           490
   3145402         10411   0819 Hummelstown PA   Derick Boltz      7/29/2017 8:57 7/29/2017 17:40           523
   3149105         10411   0819 Hummelstown PA   Derick Boltz      7/31/2017 9:08 7/31/2017 17:07           479
   3152523         10411   0819 Hummelstown PA   Derick Boltz      8/1/2017 12:04    8/1/2017 20:01         477
   3158442         10411   0819 Hummelstown PA   Derick Boltz      8/3/2017 14:36    8/3/2017 20:00         324
   3159877         10411   0819 Hummelstown PA   Derick Boltz       8/4/2017 9:10    8/4/2017 18:25         555
   3163071         10411   0819 Hummelstown PA   Derick Boltz       8/5/2017 9:08    8/5/2017 17:09         481
   3166972         10411   0819 Hummelstown PA   Derick Boltz       8/7/2017 9:06    8/7/2017 12:15         189 2017-08-07 09:06:00.000 2017-08-07 12:15:00.000 189              2017-08-07 16:49:05.463 Timothy Adams
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 42 of 123




   EXHIBIT D
PunchID    EmployeeID       FieldText      EmployeeName   TimeIn                    Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20
                                                                              TimeOut           Minutes     RevisedTimeIn                   Page 43 of 123
                                                                                                                                    RevisedTimeOut
                                                                                                                                      RevisedOnDate         RevisedMinutes
                                                                                                                                                       RevisedBy                                                     PunchInComments   PunchOutComments   RevisionComments
   1923982           8864   0856 Bath NY   Gage Coon        12/28/2015 8:28    12/28/2015 18:20         592
   1925985           8864   0856 Bath NY   Gage Coon        12/29/2015 8:31    12/29/2015 17:46         555
   1927878           8864   0856 Bath NY   Gage Coon        12/30/2015 8:28    12/30/2015 18:17         589
   1929809           8864   0856 Bath NY   Gage Coon        12/31/2015 8:27    12/31/2015 18:17         590
   1931687           8864   0856 Bath NY   Gage Coon          1/1/2016 9:41      1/1/2016 18:25         524
   1933001           8864   0856 Bath NY   Gage Coon          1/2/2016 8:30      1/2/2016 17:51         561
   1934897           8864   0856 Bath NY   Gage Coon          1/3/2016 9:27      1/3/2016 17:24         477
   1935941           8864   0856 Bath NY   Gage Coon          1/4/2016 8:29      1/4/2016 17:17         527
   1939476           8864   0856 Bath NY   Gage Coon          1/6/2016 8:32      1/6/2016 17:03         511
   1941203           8864   0856 Bath NY   Gage Coon          1/7/2016 8:24      1/7/2016 17:08         523
   1945895           8864   0856 Bath NY   Gage Coon          1/9/2016 9:51      1/9/2016 18:59         548
   1947236           8864   0856 Bath NY   Gage Coon         1/10/2016 9:27     1/10/2016 17:03         456
   1948918           8864   0856 Bath NY   Gage Coon        1/11/2016 10:43     1/11/2016 20:03         560
   1950806           8864   0856 Bath NY   Gage Coon        1/12/2016 10:50     1/12/2016 20:07         557
   1952462           8864   0856 Bath NY   Gage Coon        1/13/2016 10:33     1/13/2016 20:44         611
   1961096           8864   0856 Bath NY   Gage Coon        1/18/2016 10:51     1/18/2016 20:17         566
   1962834           8864   0856 Bath NY   Gage Coon        1/19/2016 10:49     1/19/2016 20:10         561
   1964573           8864   0856 Bath NY   Gage Coon        1/20/2016 10:55     1/20/2016 20:05         550
   1966259           8864   0856 Bath NY   Gage Coon        1/21/2016 10:50     1/21/2016 20:04         554
   1967491           8864   0856 Bath NY   Gage Coon         1/22/2016 8:33     1/22/2016 17:47         554
   1969848           8864   0856 Bath NY   Gage Coon         1/23/2016 9:42     1/23/2016 19:11         569
   1974457           8864   0856 Bath NY   Gage Coon        1/26/2016 10:50     1/26/2016 20:05         555
   1975585           8864   0856 Bath NY   Gage Coon         1/27/2016 8:35     1/27/2016 17:31         536
   1977543           8864   0856 Bath NY   Gage Coon         1/28/2016 9:21     1/28/2016 18:50         569
   1980013           8864   0856 Bath NY   Gage Coon        1/29/2016 11:19     1/29/2016 20:04         525
   1981371           8864   0856 Bath NY   Gage Coon         1/30/2016 8:57     1/30/2016 16:05         428
   1984436           8864   0856 Bath NY   Gage Coon          2/1/2016 9:45      2/1/2016 19:21         576
   1986594           8864   0856 Bath NY   Gage Coon         2/2/2016 11:40      2/2/2016 20:14         514
   1988331           8864   0856 Bath NY   Gage Coon         2/3/2016 11:40      2/3/2016 20:28         528
   1990113           8864   0856 Bath NY   Gage Coon         2/4/2016 11:46      2/4/2016 20:18         512
   1993490           8864   0856 Bath NY   Gage Coon          2/6/2016 9:03      2/6/2016 17:18         495
   1995324           8864   0856 Bath NY   Gage Coon          2/7/2016 9:56      2/7/2016 17:15         439
   1997013           8864   0856 Bath NY   Gage Coon         2/8/2016 11:48      2/8/2016 20:29         521
   1998286           8864   0856 Bath NY   Gage Coon          2/9/2016 9:54      2/9/2016 19:06         552
   2000440           8864   0856 Bath NY   Gage Coon        2/10/2016 11:43     2/10/2016 21:16         573
   2005394           8864   0856 Bath NY   Gage Coon         2/13/2016 8:52     2/13/2016 17:29         517
   2008866           8864   0856 Bath NY   Gage Coon        2/15/2016 11:38     2/15/2016 20:00         502 2016-02-15 11:38:00.000 2016-02-15 20:00:00.000 502              2016-02-22 18:09:09.913 Nicki Vandyke                     Auto-Punch Out
   2010565           8864   0856 Bath NY   Gage Coon        2/16/2016 11:34     2/16/2016 20:03         508
   2012360           8864   0856 Bath NY   Gage Coon        2/17/2016 11:41     2/17/2016 20:06         505
   2016303           8864   0856 Bath NY   Gage Coon        2/19/2016 11:40     2/19/2016 20:28         528
   2019455           8864   0856 Bath NY   Gage Coon         2/21/2016 9:50     2/21/2016 17:08         438
   2021142           8864   0856 Bath NY   Gage Coon        2/22/2016 11:39     2/22/2016 20:14         515
   2022566           8864   0856 Bath NY   Gage Coon         2/23/2016 9:46     2/23/2016 21:18         692
   2024662           8864   0856 Bath NY   Gage Coon        2/24/2016 11:31     2/24/2016 21:34         603
   2028326           8864   0856 Bath NY   Gage Coon        2/26/2016 11:00     2/26/2016 20:33         573
   2033403           8864   0856 Bath NY   Gage Coon        2/29/2016 11:46     2/29/2016 20:50         544
   2035163           8864   0856 Bath NY   Gage Coon         3/1/2016 11:41      3/1/2016 20:07         506
   2037107           8864   0856 Bath NY   Gage Coon         3/2/2016 11:53      3/2/2016 20:18         505
   2038924           8864   0856 Bath NY   Gage Coon         3/3/2016 11:51      3/3/2016 20:30         519
   2040985           8864   0856 Bath NY   Gage Coon         3/4/2016 11:43      3/4/2016 20:34         531
   2042807           8864   0856 Bath NY   Gage Coon         3/5/2016 10:41      3/5/2016 19:10         509
   2046745           8864   0856 Bath NY   Gage Coon          3/8/2016 8:30      3/8/2016 17:33         543
   2061333           8864   0856 Bath NY   Gage Coon         3/9/2016 11:30      3/9/2016 20:00         510 2016-03-09 11:30:47.000 2016-03-09 20:00:47.000 510              2016-03-16 15:04:45.107 Nicki Vandyke
   2051074           8864   0856 Bath NY   Gage Coon        3/10/2016 11:37     3/10/2016 20:06         509
   2052322           8864   0856 Bath NY   Gage Coon         3/11/2016 8:53     3/11/2016 17:37         524
   2054101           8864   0856 Bath NY   Gage Coon        3/11/2016 18:59     3/11/2016 19:18          19
   2057904           8864   0856 Bath NY   Gage Coon        3/14/2016 11:31     3/14/2016 20:14         523
   2059308           8864   0856 Bath NY   Gage Coon         3/15/2016 9:46     3/15/2016 17:54         488
   2061078           8864   0856 Bath NY   Gage Coon         3/16/2016 9:47     3/16/2016 17:54         487
PunchID    EmployeeID       FieldText      EmployeeName   TimeIn                  Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20
                                                                            TimeOut           Minutes     RevisedTimeIn                   Page 44 of 123
                                                                                                                                  RevisedTimeOut
                                                                                                                                    RevisedOnDate         RevisedMinutes
                                                                                                                                                     RevisedBy                                                     PunchInComments   PunchOutComments   RevisionComments
   2062510           8864   0856 Bath NY   Gage Coon         3/17/2016 8:40 3/17/2016 16:36           476
   2065304           8864   0856 Bath NY   Gage Coon        3/18/2016 11:20 3/18/2016 20:03           523
   2066460           8864   0856 Bath NY   Gage Coon         3/19/2016 8:26 3/19/2016 17:44           558
   2070604           8864   0856 Bath NY   Gage Coon        3/21/2016 12:59 3/21/2016 20:26           447
   2071509           8864   0856 Bath NY   Gage Coon         3/22/2016 9:36 3/22/2016 18:56           560
   2072802           8864   0856 Bath NY   Gage Coon         3/23/2016 8:20 3/23/2016 16:25           485
   2077534           8864   0856 Bath NY   Gage Coon        3/25/2016 11:51 3/25/2016 20:14           503
   2079216           8864   0856 Bath NY   Gage Coon        3/26/2016 10:42 3/26/2016 19:15           513
   2082215           8864   0856 Bath NY   Gage Coon         3/29/2016 8:24 3/29/2016 18:37           613
   2085498           8864   0856 Bath NY   Gage Coon        3/30/2016 13:20 3/30/2016 17:46           266
   2086937           8864   0856 Bath NY   Gage Coon        3/31/2016 11:34 3/31/2016 20:30           536
   2089165           8864   0856 Bath NY   Gage Coon         4/1/2016 11:40    4/1/2016 20:11         511
   2090286           8864   0856 Bath NY   Gage Coon          4/2/2016 8:24    4/2/2016 17:42         558
   2092522           8864   0856 Bath NY   Gage Coon         4/3/2016 10:06    4/3/2016 17:13         427
   2094028           8864   0856 Bath NY   Gage Coon         4/4/2016 11:32    4/4/2016 21:10         578
   2097603           8864   0856 Bath NY   Gage Coon         4/6/2016 11:54    4/6/2016 21:18         564
   2100067           8864   0856 Bath NY   Gage Coon          4/8/2016 7:43     4/8/2016 8:59          76
   2101634           8864   0856 Bath NY   Gage Coon         4/8/2016 12:47    4/8/2016 21:13         506
   2103529           8864   0856 Bath NY   Gage Coon         4/9/2016 11:49    4/9/2016 19:55         486
   2105162           8864   0856 Bath NY   Gage Coon         4/11/2016 8:15 4/11/2016 17:42           567
   2108573           8864   0856 Bath NY   Gage Coon        4/12/2016 15:51 4/12/2016 21:02           311
   2111625           8864   0856 Bath NY   Gage Coon        4/14/2016 11:51 4/14/2016 21:07           556
   2113919           8864   0856 Bath NY   Gage Coon        4/15/2016 12:00 4/15/2016 21:16           556
   2116657           8864   0856 Bath NY   Gage Coon         4/17/2016 9:29 4/17/2016 17:58           509
   2117618           8864   0856 Bath NY   Gage Coon         4/18/2016 8:20 4/18/2016 17:25           545
   2120630           8864   0856 Bath NY   Gage Coon        4/19/2016 14:12 4/19/2016 21:04           412
   2121839           8864   0856 Bath NY   Gage Coon        4/20/2016 11:43 4/20/2016 22:06           623
   2123562           8864   0856 Bath NY   Gage Coon        4/21/2016 11:38 4/21/2016 21:45           607
   2126694           8864   0856 Bath NY   Gage Coon         4/23/2016 8:30 4/23/2016 18:20           590
   2129469           8864   0856 Bath NY   Gage Coon         4/25/2016 8:25 4/25/2016 17:28           543
   2131718           8864   0856 Bath NY   Gage Coon         4/26/2016 9:53 4/26/2016 19:49           596
   2132964           8864   0856 Bath NY   Gage Coon         4/27/2016 8:19 4/27/2016 17:17           538
   2135722           8864   0856 Bath NY   Gage Coon        4/28/2016 11:46 4/28/2016 21:00           554
   2138800           8864   0856 Bath NY   Gage Coon         4/30/2016 8:31 4/30/2016 17:23           532
   2140888           8864   0856 Bath NY   Gage Coon          5/1/2016 9:58    5/1/2016 17:17         439
   2143392           8864   0856 Bath NY   Gage Coon          5/3/2016 8:30    5/3/2016 17:24         534
   2146479           8864   0856 Bath NY   Gage Coon         5/4/2016 13:12    5/4/2016 19:18         366
   2150683           8864   0856 Bath NY   Gage Coon         5/5/2016 10:00    5/5/2016 19:18         558 2016-05-05 10:00:04.000 2016-05-05 19:18:04.000 558              2016-05-06 20:49:37.047 Nicki Vandyke
   2148788           8864   0856 Bath NY   Gage Coon          5/6/2016 8:24    5/6/2016 17:31         547
   2151390           8864   0856 Bath NY   Gage Coon          5/7/2016 9:44    5/7/2016 19:02         558
   2153213           8864   0856 Bath NY   Gage Coon         5/8/2016 10:45    5/8/2016 17:03         378
   2156052           8864   0856 Bath NY   Gage Coon        5/10/2016 10:03 5/10/2016 19:31           568
   2158345           8864   0856 Bath NY   Gage Coon        5/11/2016 11:57 5/11/2016 21:00           543
   2159081           8864   0856 Bath NY   Gage Coon         5/12/2016 8:20 5/12/2016 17:13           533
   2161399           8864   0856 Bath NY   Gage Coon         5/13/2016 8:55 5/13/2016 11:36           161
   2165497           8864   0856 Bath NY   Gage Coon         5/15/2016 9:56 5/15/2016 18:14           498
   2167131           8864   0856 Bath NY   Gage Coon        5/16/2016 11:38 5/16/2016 21:11           573
   2168554           8864   0856 Bath NY   Gage Coon        5/17/2016 10:01 5/17/2016 19:17           556
   2171592           8864   0856 Bath NY   Gage Coon         5/19/2016 8:22 5/19/2016 17:33           551
   2174752           8864   0856 Bath NY   Gage Coon        5/20/2016 11:55 5/20/2016 21:08           553
   2175678           8864   0856 Bath NY   Gage Coon         5/21/2016 8:27 5/21/2016 17:22           535
   2179505           8864   0856 Bath NY   Gage Coon        5/23/2016 11:50 5/23/2016 21:06           556
   2184772           8864   0856 Bath NY   Gage Coon        5/26/2016 11:36 5/26/2016 21:34           598
   2186380           8864   0856 Bath NY   Gage Coon         5/27/2016 9:41 5/27/2016 19:01           560
   2191263           8864   0856 Bath NY   Gage Coon         5/30/2016 9:54 5/30/2016 18:02           488
   2192780           8864   0856 Bath NY   Gage Coon         5/31/2016 9:58 5/31/2016 19:02           544
   2195346           8864   0856 Bath NY   Gage Coon         6/1/2016 12:25    6/1/2016 20:59         514
   2196619           8864   0856 Bath NY   Gage Coon         6/2/2016 10:28    6/2/2016 19:13         525
   2198024           8864   0856 Bath NY   Gage Coon          6/3/2016 8:36    6/3/2016 17:27         531
PunchID    EmployeeID       FieldText      EmployeeName   TimeIn                  Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20
                                                                            TimeOut           Minutes     RevisedTimeIn                   Page 45 of 123
                                                                                                                                  RevisedTimeOut
                                                                                                                                    RevisedOnDate         RevisedMinutes
                                                                                                                                                     RevisedBy                                                     PunchInComments   PunchOutComments   RevisionComments
   2200157           8864   0856 Bath NY   Gage Coon          6/4/2016 8:29    6/4/2016 14:36         367
   2201707           8864   0856 Bath NY   Gage Coon         6/4/2016 14:51    6/4/2016 16:30          99
   2202254           8864   0856 Bath NY   Gage Coon          6/5/2016 9:55    6/5/2016 17:10         435
   2206511           8864   0856 Bath NY   Gage Coon          6/8/2016 8:27    6/8/2016 17:25         538
   2209289           8864   0856 Bath NY   Gage Coon         6/9/2016 11:46    6/9/2016 22:25         639
   2211731           8864   0856 Bath NY   Gage Coon        6/10/2016 12:37 6/10/2016 21:12           515
   2212431           8864   0856 Bath NY   Gage Coon         6/11/2016 8:31 6/11/2016 16:31           480
   2216508           8864   0856 Bath NY   Gage Coon        6/13/2016 12:47 6/13/2016 21:01           494
   2218263           8864   0856 Bath NY   Gage Coon        6/14/2016 12:46 6/14/2016 21:08           502
   2218834           8864   0856 Bath NY   Gage Coon         6/15/2016 8:22 6/15/2016 17:10           528
   2220655           8864   0856 Bath NY   Gage Coon         6/16/2016 8:23 6/16/2016 11:34           191
   2221712           8864   0856 Bath NY   Gage Coon        6/16/2016 11:54 6/16/2016 16:34           280
   2224613           8864   0856 Bath NY   Gage Coon         6/18/2016 8:24 6/18/2016 16:30           486
   2226400           8864   0856 Bath NY   Gage Coon         6/19/2016 9:20 6/19/2016 17:07           467
   2229765           8864   0856 Bath NY   Gage Coon        6/21/2016 10:10 6/21/2016 19:39           569
   2232096           8864   0856 Bath NY   Gage Coon        6/22/2016 12:11 6/22/2016 21:09           538
   2234089           8864   0856 Bath NY   Gage Coon        6/23/2016 12:57 6/23/2016 21:05           488
   2240524           8864   0856 Bath NY   Gage Coon        6/27/2016 11:37 6/27/2016 21:05           568
   2242044           8864   0856 Bath NY   Gage Coon        6/28/2016 10:27 6/28/2016 19:19           532
   2244178           8864   0856 Bath NY   Gage Coon        6/29/2016 11:44 6/29/2016 21:06           562
   2245018           8864   0856 Bath NY   Gage Coon         6/30/2016 8:25 6/30/2016 16:27           482
   2246828           8864   0856 Bath NY   Gage Coon          7/1/2016 7:57     7/1/2016 9:07          70
   2248290           8864   0856 Bath NY   Gage Coon         7/1/2016 12:16    7/1/2016 21:10         534
   2249612           8864   0856 Bath NY   Gage Coon          7/2/2016 9:52    7/2/2016 19:13         561
   2254093           8864   0856 Bath NY   Gage Coon         7/5/2016 11:49    7/5/2016 21:01         552
   2255823           8864   0856 Bath NY   Gage Coon         7/6/2016 11:44    7/6/2016 21:05         561
   2256706           8864   0856 Bath NY   Gage Coon          7/7/2016 8:24    7/7/2016 17:32         548
   2259667           8864   0856 Bath NY   Gage Coon         7/8/2016 11:27    7/8/2016 21:03         576
   2261270           8864   0856 Bath NY   Gage Coon          7/9/2016 9:38    7/9/2016 19:12         574
   2267978           8864   0856 Bath NY   Gage Coon        7/13/2016 11:44 7/13/2016 21:14           570
   2271234           8864   0856 Bath NY   Gage Coon         7/15/2016 9:55 7/15/2016 18:00           485
   2272792           8864   0856 Bath NY   Gage Coon         7/16/2016 8:27 7/16/2016 17:08           521
   2274632           8864   0856 Bath NY   Gage Coon         7/17/2016 9:29 7/17/2016 17:05           456
   2287725           8864   0856 Bath NY   Gage Coon         7/25/2016 8:24 7/25/2016 17:34           550
   2290370           8864   0856 Bath NY   Gage Coon        7/26/2016 11:40 7/26/2016 21:48           608
   2292427           8864   0856 Bath NY   Gage Coon        7/27/2016 12:37 7/27/2016 21:10           513
   2310878           8864   0856 Bath NY   Gage Coon         7/28/2016 9:00 7/28/2016 18:00           540 2016-07-28 09:00:26.000 2016-07-28 18:00:26.000 540              2016-08-06 19:36:57.973 Nicki Vandyke
   2294763           8864   0856 Bath NY   Gage Coon         7/29/2016 8:00 7/29/2016 16:58           538
   2296998           8864   0856 Bath NY   Gage Coon         7/30/2016 8:25 7/30/2016 17:18           533
   2300944           8864   0856 Bath NY   Gage Coon         8/1/2016 11:49    8/1/2016 21:16         567
   2302268           8864   0856 Bath NY   Gage Coon          8/2/2016 9:56    8/2/2016 19:53         597
   2304465           8864   0856 Bath NY   Gage Coon         8/3/2016 11:48    8/3/2016 21:00         552 2016-08-03 11:48:00.000 2016-08-03 21:00:00.000 552              2016-08-06 19:35:53.293 Nicki Vandyke                     Auto-Punch Out
   2307144           8864   0856 Bath NY   Gage Coon          8/5/2016 8:26    8/5/2016 18:06         580
   2309254           8864   0856 Bath NY   Gage Coon          8/6/2016 8:26    8/6/2016 16:30         484
   2311440           8864   0856 Bath NY   Gage Coon          8/7/2016 9:57    8/7/2016 17:03         426
   2314464           8864   0856 Bath NY   Gage Coon          8/9/2016 9:55    8/9/2016 18:00         485
   2316720           8864   0856 Bath NY   Gage Coon        8/10/2016 11:49 8/10/2016 21:32           583
   2320616           8864   0856 Bath NY   Gage Coon        8/12/2016 11:50 8/12/2016 21:47           597
   2325484           8864   0856 Bath NY   Gage Coon        8/15/2016 11:49 8/15/2016 21:08           559
   2327317           8864   0856 Bath NY   Gage Coon        8/16/2016 11:44 8/16/2016 21:11           567
   2328239           8864   0856 Bath NY   Gage Coon         8/17/2016 8:31 8/17/2016 17:01           510
   2330563           8864   0856 Bath NY   Gage Coon         8/18/2016 9:47 8/18/2016 19:58           611
   2332756           8864   0856 Bath NY   Gage Coon         8/19/2016 9:51 8/19/2016 18:52           540
   2337332           8864   0856 Bath NY   Gage Coon         8/22/2016 8:26 8/22/2016 17:16           530
   2339143           8864   0856 Bath NY   Gage Coon         8/23/2016 8:21 8/23/2016 17:26           545
   2342005           8864   0856 Bath NY   Gage Coon        8/24/2016 11:53 8/24/2016 21:26           573
   2343820           8864   0856 Bath NY   Gage Coon        8/25/2016 11:47 8/25/2016 21:06           559
   2344708           8864   0856 Bath NY   Gage Coon         8/26/2016 7:53    8/26/2016 8:43          50
   2346319           8864   0856 Bath NY   Gage Coon        8/26/2016 12:51 8/26/2016 21:05           494
PunchID    EmployeeID       FieldText      EmployeeName   TimeIn                    Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20
                                                                              TimeOut           Minutes     RevisedTimeIn                   Page 46 of 123
                                                                                                                                    RevisedTimeOut
                                                                                                                                      RevisedOnDate         RevisedMinutes
                                                                                                                                                       RevisedBy                                                   PunchInComments   PunchOutComments   RevisionComments
   2349198           8864   0856 Bath NY   Gage Coon         8/28/2016 9:52     8/28/2016 17:06         434
   2350930           8864   0856 Bath NY   Gage Coon        8/29/2016 11:50     8/29/2016 21:08         558
   2354559           8864   0856 Bath NY   Gage Coon        8/31/2016 11:46     8/31/2016 21:07         561
   2355517           8864   0856 Bath NY   Gage Coon          9/1/2016 8:23      9/1/2016 17:23         540
   2357513           8864   0856 Bath NY   Gage Coon          9/2/2016 8:20      9/2/2016 18:46         626
   2360292           8864   0856 Bath NY   Gage Coon          9/3/2016 9:52      9/3/2016 19:06         554
   2365017           8864   0856 Bath NY   Gage Coon         9/6/2016 11:46      9/6/2016 21:04         558
   2365934           8864   0856 Bath NY   Gage Coon          9/7/2016 8:26      9/7/2016 17:48         562
   2368333           8864   0856 Bath NY   Gage Coon          9/8/2016 9:49      9/8/2016 18:46         537
   2370933           8864   0856 Bath NY   Gage Coon         9/9/2016 11:47      9/9/2016 21:04         557
   2372041           8864   0856 Bath NY   Gage Coon         9/10/2016 8:29     9/10/2016 17:03         514
   2375849           8864   0856 Bath NY   Gage Coon        9/12/2016 11:48     9/12/2016 21:03         555
   2377638           8864   0856 Bath NY   Gage Coon        9/13/2016 11:41     9/13/2016 21:05         564
   2378537           8864   0856 Bath NY   Gage Coon         9/14/2016 7:50      9/14/2016 9:05          75
   2380401           8864   0856 Bath NY   Gage Coon         9/15/2016 8:24     9/15/2016 16:45         501
   2383300           8864   0856 Bath NY   Gage Coon         9/16/2016 9:54     9/16/2016 18:50         536
   2388329           8864   0852 Elmira    Gage Coon         9/19/2016 9:45     9/19/2016 18:09         504
   2389772           8864   0856 Bath NY   Gage Coon         9/20/2016 8:23     9/20/2016 17:11         528
   2392570           8864   0856 Bath NY   Gage Coon        9/21/2016 11:51     9/21/2016 21:10         559
   2393462           8864   0856 Bath NY   Gage Coon         9/22/2016 8:29     9/22/2016 17:00         511
   2396491           8864   0856 Bath NY   Gage Coon        9/23/2016 11:50     9/23/2016 21:14         564
   2398089           8864   0856 Bath NY   Gage Coon         9/24/2016 9:48     9/24/2016 19:16         568
   2399810           8864   0856 Bath NY   Gage Coon         9/25/2016 9:54     9/25/2016 17:17         443
   2402825           8864   0856 Bath NY   Gage Coon         9/27/2016 9:48     9/27/2016 18:54         546
   2405153           8864   0856 Bath NY   Gage Coon        9/28/2016 11:51     9/28/2016 21:02         551
   2406501           8864   0856 Bath NY   Gage Coon         9/29/2016 9:48     9/29/2016 18:27         519
   2413620           8864   0852 Elmira    Gage Coon        10/3/2016 10:36     10/3/2016 15:45         309
   2414458           8864   0852 Elmira    Gage Coon        10/3/2016 15:46     10/3/2016 16:16          31
   2414487           8864   0852 Elmira    Gage Coon        10/3/2016 16:16     10/3/2016 20:08         232
   2415251           8864   0852 Elmira    Gage Coon        10/4/2016 10:50     10/4/2016 20:01         551
   2416798           8864   0852 Elmira    Gage Coon        10/5/2016 10:42     10/5/2016 20:11         569
   2418404           8864   0852 Elmira    Gage Coon        10/6/2016 10:46     10/6/2016 20:04         558
   2419579           8864   0852 Elmira    Gage Coon         10/7/2016 8:12     10/7/2016 16:45         513
   2422508           8864   0852 Elmira    Gage Coon        10/8/2016 10:47     10/8/2016 21:07         620
   2424607           8864   0852 Elmira    Gage Coon        10/10/2016 8:16    10/10/2016 17:31         555
   2427129           8864   0852 Elmira    Gage Coon       10/11/2016 10:54    10/11/2016 20:04         550
   2430923           8864   0852 Elmira    Gage Coon       10/13/2016 10:49    10/13/2016 20:13         564
   2432314           8864   0852 Elmira    Gage Coon        10/14/2016 8:19    10/14/2016 17:48         569
   2435352           8864   0852 Elmira    Gage Coon       10/15/2016 10:46    10/15/2016 19:05         499
   2438067           8864   0852 Elmira    Gage Coon        10/17/2016 9:49    10/17/2016 18:56         547
   2441347           8864   0852 Elmira    Gage Coon        10/19/2016 8:20    10/19/2016 17:59         579
   2443896           8864   0852 Elmira    Gage Coon       10/20/2016 10:40    10/20/2016 20:05         565
   2446007           8864   0852 Elmira    Gage Coon       10/21/2016 10:43    10/21/2016 19:02         499
   2447483           8864   0852 Elmira    Gage Coon        10/22/2016 8:16    10/22/2016 16:40         504
   2449431           8864   0852 Elmira    Gage Coon        10/23/2016 9:16    10/23/2016 17:04         468
   2450433           8864   0852 Elmira    Gage Coon        10/24/2016 8:22    10/24/2016 17:54         572
   2454241           8864   0852 Elmira    Gage Coon        10/26/2016 8:19    10/26/2016 17:41         562
   2464177           8864   0852 Elmira    Gage Coon       10/31/2016 10:48    10/31/2016 20:04         556
   2466071           8864   0852 Elmira    Gage Coon        11/1/2016 10:44     11/1/2016 20:15         571 2016-11-01 10:44:00.000 2016-11-01 20:15:00.000 571              2016-11-09 15:50:15.050 Laura Coyle                     Auto-Punch Out
   2467970           8864   0852 Elmira    Gage Coon         11/2/2016 9:45     11/2/2016 19:00         555
   2469517           8864   0852 Elmira    Gage Coon         11/3/2016 8:16     11/3/2016 17:20         544
   2471716           8864   0852 Elmira    Gage Coon         11/4/2016 8:20     11/4/2016 17:31         551
   2474177           8864   0852 Elmira    Gage Coon         11/5/2016 8:11     11/5/2016 12:07         236
   2475713           8864   0852 Elmira    Gage Coon        11/5/2016 12:34     11/5/2016 16:05         211
   2479092           8864   0852 Elmira    Gage Coon        11/7/2016 10:32     11/7/2016 14:13         221
   2480187           8864   0852 Elmira    Gage Coon        11/7/2016 14:44     11/7/2016 19:03         259
   2483771           8864   0852 Elmira    Gage Coon         11/9/2016 8:18     11/9/2016 13:54         336
   2485521           8864   0852 Elmira    Gage Coon        11/9/2016 14:24     11/9/2016 17:00         156
   2486567           8864   0852 Elmira    Gage Coon        11/10/2016 8:18    11/10/2016 13:26         308
PunchID    EmployeeID       FieldText      EmployeeName   TimeIn                    Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20
                                                                              TimeOut           Minutes     RevisedTimeIn                   Page 47 of 123
                                                                                                                                    RevisedTimeOut
                                                                                                                                      RevisedOnDate         RevisedMinutes
                                                                                                                                                       RevisedBy                                                   PunchInComments   PunchOutComments   RevisionComments
   2488250           8864   0852 Elmira    Gage Coon       11/10/2016 13:55    11/10/2016 16:30         155
   2490413           8864   0852 Elmira    Gage Coon       11/11/2016 10:27    11/11/2016 16:17         350
   2492436           8864   0852 Elmira    Gage Coon       11/11/2016 16:49    11/11/2016 19:01         132
   2493466           8864   0856 Bath NY   Gage Coon        11/12/2016 9:20    11/12/2016 13:53         273
   2494888           8864   0856 Bath NY   Gage Coon       11/12/2016 13:55    11/12/2016 17:45         230
   2496037           8864   0852 Elmira    Gage Coon        11/13/2016 9:25    11/13/2016 13:13         228
   2496992           8864   0852 Elmira    Gage Coon       11/13/2016 13:43    11/13/2016 17:02         199
   2528584           8864   0852 Elmira    Gage Coon       11/25/2016 10:49    11/25/2016 16:07         318
   2530016           8864   0852 Elmira    Gage Coon       11/25/2016 16:46    11/25/2016 21:11         265
   2532052           8864   0852 Elmira    Gage Coon       11/26/2016 11:25    11/26/2016 14:45         200
   2533395           8864   0852 Elmira    Gage Coon       11/26/2016 15:20    11/26/2016 20:01         281
   2539378           8864   0852 Elmira    Gage Coon       11/29/2016 10:00    11/29/2016 14:03         243
   2540546           8864   0852 Elmira    Gage Coon       11/29/2016 14:36    11/29/2016 18:47         251
   2542524           8864   0852 Elmira    Gage Coon       11/30/2016 11:42    11/30/2016 16:14         272
   2543840           8864   0852 Elmira    Gage Coon       11/30/2016 16:46    11/30/2016 20:44         238
   2545434           8864   0852 Elmira    Gage Coon        12/1/2016 11:58     12/1/2016 11:59           1
   2545452           8864   0852 Elmira    Gage Coon        12/1/2016 11:59     12/1/2016 14:08         129
   2546130           8864   0852 Elmira    Gage Coon        12/1/2016 14:34     12/1/2016 20:07         333
   2547233           8864   0852 Elmira    Gage Coon         12/2/2016 8:25     12/2/2016 12:30         245
   2548889           8864   0852 Elmira    Gage Coon        12/2/2016 12:59     12/2/2016 16:30         211
   2551441           8864   0852 Elmira    Gage Coon        12/3/2016 10:18     12/3/2016 15:43         325
   2553282           8864   0852 Elmira    Gage Coon        12/3/2016 16:10     12/3/2016 19:02         172
   2553981           8864   0852 Elmira    Gage Coon         12/4/2016 9:22     12/4/2016 13:52         270
   2555051           8864   0852 Elmira    Gage Coon        12/4/2016 14:24     12/4/2016 17:03         159
   2558253           8864   0852 Elmira    Gage Coon         12/6/2016 8:20     12/6/2016 13:01         281
   2559769           8864   0852 Elmira    Gage Coon        12/6/2016 13:24     12/6/2016 17:57         273
   2564014           8864   0852 Elmira    Gage Coon         12/8/2016 8:21     12/8/2016 13:53         332
   2565885           8864   0852 Elmira    Gage Coon        12/8/2016 14:26     12/8/2016 17:01         155
   2568258           8864   0852 Elmira    Gage Coon        12/9/2016 11:25     12/9/2016 15:56         271
   2569958           8864   0852 Elmira    Gage Coon        12/9/2016 16:26     12/9/2016 21:14         288
   2570790           8864   0852 Elmira    Gage Coon        12/10/2016 8:26    12/10/2016 15:11         405
   2573324           8864   0852 Elmira    Gage Coon       12/10/2016 15:43    12/10/2016 17:00          76
   2576165           8864   0856 Bath NY   Gage Coon       12/12/2016 10:09    12/12/2016 14:15         246
   2577579           8864   0856 Bath NY   Gage Coon       12/12/2016 15:09    12/12/2016 18:56         227
   2579397           8864   0856 Bath NY   Gage Coon       12/13/2016 11:26    12/13/2016 15:27         241
   2580638           8864   0856 Bath NY   Gage Coon       12/13/2016 15:53    12/13/2016 20:40         287 2016-12-13 15:53:00.000 2016-12-13 20:40:00.000 287              2016-12-14 17:27:49.760 Laura Coyle                     Auto-Punch Out
   2581334           8864   0852 Elmira    Gage Coon        12/14/2016 8:21    12/14/2016 14:24         363
   2583245           8864   0852 Elmira    Gage Coon       12/14/2016 14:57    12/14/2016 18:02         185
   2587338           8864   0852 Elmira    Gage Coon        12/16/2016 8:23    12/16/2016 12:53         270
   2589132           8864   0852 Elmira    Gage Coon       12/16/2016 13:22    12/16/2016 15:10         108
   2592493           8864   0856 Bath NY   Gage Coon       12/17/2016 12:43    12/17/2016 15:15         152
   2593385           8864   0856 Bath NY   Gage Coon       12/17/2016 15:45    12/17/2016 21:01         316
   2594317           8864   0856 Bath NY   Gage Coon        12/18/2016 8:21    12/18/2016 13:02         281
   2595549           8864   0856 Bath NY   Gage Coon       12/18/2016 13:30    12/18/2016 16:56         206
   2596260           8864   0852 Elmira    Gage Coon        12/19/2016 8:23    12/19/2016 13:06         283
   2597705           8864   0852 Elmira    Gage Coon       12/19/2016 13:36    12/19/2016 17:40         244
   2601470           8864   0856 Bath NY   Gage Coon        12/21/2016 8:22    12/21/2016 13:11         289
   2603116           8864   0856 Bath NY   Gage Coon       12/21/2016 14:08    12/21/2016 18:01         233
   2605075           8864   0856 Bath NY   Gage Coon       12/22/2016 10:55    12/22/2016 15:33         278
   2606510           8864   0856 Bath NY   Gage Coon       12/22/2016 16:04    12/22/2016 20:22         259
   2612276           8864   0856 Bath NY   Gage Coon       12/24/2016 10:17    12/24/2016 15:31         314
   2617476           8864   0856 Bath NY   Gage Coon       12/27/2016 10:15    12/27/2016 15:06         291
   2619082           8864   0856 Bath NY   Gage Coon       12/27/2016 15:35    12/27/2016 19:05         210
   2620710           8864   0856 Bath NY   Gage Coon       12/28/2016 10:20    12/28/2016 14:40         260
   2622224           8864   0856 Bath NY   Gage Coon       12/28/2016 15:09    12/28/2016 19:03         234
   2624247           8864   0856 Bath NY   Gage Coon       12/29/2016 11:32    12/29/2016 15:31         239
   2625706           8864   0856 Bath NY   Gage Coon       12/29/2016 16:02    12/29/2016 20:10         248
   2627711           8864   0856 Bath NY   Gage Coon       12/30/2016 11:22    12/30/2016 16:07         284
   2629477           8864   0856 Bath NY   Gage Coon       12/30/2016 16:35    12/30/2016 20:02         207
PunchID    EmployeeID       FieldText      EmployeeName   TimeIn                  Case 5:19-cv-05310-JDW Document 32-5 RevisedMinutes
                                                                            TimeOut           Minutes     RevisedTimeInFiled 03/06/20       Page 48 of 123
                                                                                                                                  RevisedTimeOut
                                                                                                                                      RevisedOnDate    RevisedBy                                          PunchInComments   PunchOutComments   RevisionComments
   2634780           8864   0856 Bath NY   Gage Coon         1/2/2017 11:21    1/2/2017 16:29         308
   2637303           8864   0856 Bath NY   Gage Coon         1/3/2017 10:17    1/3/2017 14:47         270
   2638661           8864   0856 Bath NY   Gage Coon         1/3/2017 15:12    1/3/2017 19:00         228
   2640144           8864   0856 Bath NY   Gage Coon         1/4/2017 10:11    1/4/2017 15:10         299
   2641665           8864   0856 Bath NY   Gage Coon         1/4/2017 15:40    1/4/2017 19:00         200
   2643440           8864   0856 Bath NY   Gage Coon         1/5/2017 11:41    1/5/2017 16:14         273
   2644830           8864   0856 Bath NY   Gage Coon         1/5/2017 16:45    1/5/2017 20:00         195 2017-01-05 16:45:00.000 2017-01-05 17:00:00.000   15    2017-01-06 17:24:27.243 Laura Coyle                       Auto-Punch Out
   2644830           8864   0856 Bath NY   Gage Coon         1/5/2017 16:45    1/5/2017 20:00         195 2017-01-05 16:45:00.000 2017-01-05 20:00:00.000   195   2017-01-06 23:04:24.247 Laura Coyle                       Auto-Punch Out
   2646391           8864   0856 Bath NY   Gage Coon         1/6/2017 10:52    1/6/2017 14:17         205
   2647801           8864   0856 Bath NY   Gage Coon         1/6/2017 14:50    1/6/2017 18:58         248
   2648957           8864   0856 Bath NY   Gage Coon          1/7/2017 8:28    1/7/2017 12:31         243
   2650502           8864   0856 Bath NY   Gage Coon         1/7/2017 13:02    1/7/2017 16:40         218
   2651735           8864   0856 Bath NY   Gage Coon          1/8/2017 9:26    1/8/2017 13:11         225
   2652699           8864   0856 Bath NY   Gage Coon         1/8/2017 13:42    1/8/2017 17:07         205
   2653630           8864   0856 Bath NY   Gage Coon         1/9/2017 10:19    1/9/2017 14:25         246
   2654910           8864   0856 Bath NY   Gage Coon         1/9/2017 14:55    1/9/2017 18:57         242
   2658622           8864   0856 Bath NY   Gage Coon         1/11/2017 8:24 1/11/2017 12:26           242
   2660107           8864   0856 Bath NY   Gage Coon        1/11/2017 13:06 1/11/2017 17:00           234
   2665466           8864   0856 Bath NY   Gage Coon        1/13/2017 11:30 1/13/2017 16:08           278
   2667131           8864   0856 Bath NY   Gage Coon        1/13/2017 16:35 1/13/2017 20:03           208
   2671051           8864   0856 Bath NY   Gage Coon         1/15/2017 9:47 1/15/2017 11:56           129
   2671616           8864   0856 Bath NY   Gage Coon        1/15/2017 12:23 1/15/2017 17:19           296
   2675447           8864   0856 Bath NY   Gage Coon        1/17/2017 10:21 1/17/2017 14:29           248
   2676752           8864   0856 Bath NY   Gage Coon        1/17/2017 15:01 1/17/2017 19:02           241
   2677560           8864   0856 Bath NY   Gage Coon         1/18/2017 8:21 1/18/2017 11:54           213
   2678847           8864   0856 Bath NY   Gage Coon        1/18/2017 12:21 1/18/2017 15:57           216
   2681033           8864   0856 Bath NY   Gage Coon        1/19/2017 10:34 1/19/2017 13:57           203
   2682213           8864   0856 Bath NY   Gage Coon        1/19/2017 14:27 1/19/2017 20:05           338
   2684640           8864   0856 Bath NY   Gage Coon        1/20/2017 11:46 1/20/2017 15:34           228
   2686080           8864   0856 Bath NY   Gage Coon        1/20/2017 16:03 1/20/2017 20:02           239
   2687573           8864   0856 Bath NY   Gage Coon        1/21/2017 10:13 1/21/2017 13:07           174
   2688653           8864   0856 Bath NY   Gage Coon        1/21/2017 13:31 1/21/2017 19:11           340
   2691803           8864   0856 Bath NY   Gage Coon        1/23/2017 10:20 1/23/2017 15:38           318
   2693374           8864   0856 Bath NY   Gage Coon        1/23/2017 16:07 1/23/2017 18:33           146
   2693968           8864   0856 Bath NY   Gage Coon         1/24/2017 8:21 1/24/2017 12:30           249
   2695455           8864   0856 Bath NY   Gage Coon        1/24/2017 12:59 1/24/2017 17:30           271 2017-01-24 12:59:00.000 2017-01-24 17:30:00.000   271   2017-01-27 21:17:50.537 Nicki Vandyke                     Auto-Punch Out
   2697716           8864   0856 Bath NY   Gage Coon        1/25/2017 11:30 1/25/2017 16:21           291
   2699260           8864   0856 Bath NY   Gage Coon        1/25/2017 17:31 1/25/2017 20:03           152
   2703432           8864   0856 Bath NY   Gage Coon        1/27/2017 10:21 1/27/2017 15:00           279
   2705220           8864   0856 Bath NY   Gage Coon        1/27/2017 15:25 1/27/2017 18:29           184
   2705957           8864   0856 Bath NY   Gage Coon        1/27/2017 18:33 1/27/2017 18:36             3
   2709499           8864   0856 Bath NY   Gage Coon         1/29/2017 9:43 1/29/2017 15:31           348
   2710425           8864   0856 Bath NY   Gage Coon        1/29/2017 16:02 1/29/2017 17:02            60
   2711245           8864   0856 Bath NY   Gage Coon        1/30/2017 10:16 1/30/2017 15:31           315
   2713225           8864   0856 Bath NY   Gage Coon        1/30/2017 19:13 1/30/2017 19:13             0
   2716191           8864   0856 Bath NY   Gage Coon          2/1/2017 8:21    2/1/2017 13:00         279
   2717788           8864   0856 Bath NY   Gage Coon         2/1/2017 13:31    2/1/2017 18:24         293
   2720151           8864   0856 Bath NY   Gage Coon         2/2/2017 11:52    2/2/2017 12:20          28
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 49 of 123




   EXHIBIT E
PunchID    EmployeeID      FieldText               EmployeeName           Case 5:19-cv-05310-JDW
                                                                      TimeIn       TimeOut    Minutes Document
                                                                                                       RevisedTimeIn 32-5     Filed 03/06/20
                                                                                                                       RevisedTimeOut  RevisedMinutes Page     50 of 123RevisedBy
                                                                                                                                                        RevisedOnDate                                                                    PunchInComments   PunchOutComments   RevisionComments
   2534084          9681   4837 Highland Park IL   Michael Fristrom                                                                                                                       2016-12-10 21:53:54.983   Joseph Tomaszewski                     Auto-Punch Out
   2194879          9681   4837 Highland Park IL   Michael Fristrom   2016-06-01 11:06:00.000   2016-06-01 18:00:00.000   414   2016-06-01 11:06:00.000   2016-06-01 18:00:00.000   414   2016-06-10 16:34:23.370   Joseph Tomaszewski                     Auto-Punch Out
   2194879          9681   4837 Highland Park IL   Michael Fristrom   2016-06-01 11:06:00.000   2016-06-01 18:00:00.000   414   2016-06-01 11:06:00.000   2016-06-01 20:13:00.000   547   2016-06-09 22:19:22.740   Melissa Albert                         Auto-Punch Out
   2196789          9681   4837 Highland Park IL   Michael Fristrom   2016-06-02 11:11:00.000   2016-06-02 18:00:00.000   409   2016-06-02 11:11:00.000   2016-06-02 20:23:00.000   552   2016-06-09 22:20:03.650   Melissa Albert                         Auto-Punch Out
   2196789          9681   4837 Highland Park IL   Michael Fristrom   2016-06-02 11:11:00.000   2016-06-02 18:00:00.000   409   2016-06-02 11:11:00.000   2016-06-02 18:00:00.000   409   2016-06-10 16:35:12.513   Joseph Tomaszewski                     Auto-Punch Out
   2198784          9681   4837 Highland Park IL   Michael Fristrom   2016-06-03 10:55:08.393   2016-06-03 20:15:41.510   560
   2202477          9681   4837 Highland Park IL   Michael Fristrom   2016-06-05 10:47:40.890   2016-06-05 18:01:15.870   434
   2205227          9681   4837 Highland Park IL   Michael Fristrom   2016-06-07 09:52:18.950   2016-06-07 19:07:56.440   555
   2209212          9681   4837 Highland Park IL   Michael Fristrom   2016-06-09 11:37:03.230   2016-06-09 21:06:25.060   569
   2210875          9681   4837 Highland Park IL   Michael Fristrom   2016-06-10 09:54:11.280   2016-06-10 19:02:46.410   548
   2212925          9681   4837 Highland Park IL   Michael Fristrom   2016-06-11 09:50:43.133   2016-06-11 20:04:31.453   614
   2214705          9681   4837 Highland Park IL   Michael Fristrom   2016-06-12 10:40:13.240   2016-06-12 18:01:02.463   441
   2216744          9681   4837 Highland Park IL   Michael Fristrom   2016-06-13 14:53:00.577   2016-06-13 21:12:22.743   379
   2217576          9681   4837 Highland Park IL   Michael Fristrom   2016-06-14 09:57:09.590   2016-06-14 19:00:17.127   543
   2221175          9681   4837 Highland Park IL   Michael Fristrom   2016-06-16 09:52:17.583   2016-06-16 18:09:55.410   497
   2223068          9681   4837 Highland Park IL   Michael Fristrom   2016-06-17 09:48:26.450   2016-06-17 19:01:41.937   553
   2227924          9681   4837 Highland Park IL   Michael Fristrom   2016-06-20 09:52:44.927   2016-06-20 19:00:19.360   548
   2229741          9681   4837 Highland Park IL   Michael Fristrom   2016-06-21 10:00:33.073   2016-06-21 19:06:01.453   546
   2233505          9681   4837 Highland Park IL   Michael Fristrom   2016-06-23 11:01:12.133   2016-06-23 21:01:00.150   600
   2235313          9681   4837 Highland Park IL   Michael Fristrom   2016-06-24 09:51:57.433   2016-06-24 19:06:43.323   555
   2237572          9681   4837 Highland Park IL   Michael Fristrom   2016-06-25 10:38:15.767   2016-06-25 20:20:27.080   582
   2239308          9681   4837 Highland Park IL   Michael Fristrom   2016-06-26 11:38:54.763   2016-06-26 18:04:21.450   386
   2240177          9681   4837 Highland Park IL   Michael Fristrom   2016-06-27 09:59:46.520   2016-06-27 19:01:54.170   542
   2243711          9681   4837 Highland Park IL   Michael Fristrom   2016-06-29 08:48:17.350   2016-06-29 18:04:00.807   556
   2246013          9681   4837 Highland Park IL   Michael Fristrom   2016-06-30 10:52:46.990   2016-06-30 20:06:05.207   554
   2247456          9681   4837 Highland Park IL   Michael Fristrom   2016-07-01 08:48:13.170   2016-07-01 16:35:35.330   467
   2249539          9681   4837 Highland Park IL   Michael Fristrom   2016-07-02 08:42:12.127   2016-07-02 17:00:45.790   498
   2251422          9681   4837 Highland Park IL   Michael Fristrom   2016-07-03 09:38:38.127   2016-07-03 16:59:55.200   441
   2255858          9681   4837 Highland Park IL   Michael Fristrom   2016-07-06 10:47:21.340   2016-07-06 17:02:39.400   375
   2257677          9681   4837 Highland Park IL   Michael Fristrom   2016-07-07 10:43:25.067   2016-07-07 20:00:20.297   557
   2259272          9681   4837 Highland Park IL   Michael Fristrom   2016-07-08 08:51:33.000   2016-07-08 17:15:59.850   504
   2264149          9681   4837 Highland Park IL   Michael Fristrom   2016-07-11 08:56:09.193   2016-07-11 17:01:19.497   485
   2265867          9681   4837 Highland Park IL   Michael Fristrom   2016-07-12 08:54:54.250   2016-07-12 17:13:15.523   499
   2267736          9681   4837 Highland Park IL   Michael Fristrom   2016-07-13 09:51:52.153   2016-07-13 19:02:47.243   551
   2269369          9681   4837 Highland Park IL   Michael Fristrom   2016-07-14 08:53:58.817   2016-07-14 17:02:30.147   489
   2273547          9681   4837 Highland Park IL   Michael Fristrom   2016-07-16 09:49:07.133   2016-07-16 19:00:13.130   551
   2275100          9681   4837 Highland Park IL   Michael Fristrom   2016-07-17 09:47:51.740   2016-07-17 17:01:27.690   434
   2276165          9681   4837 Highland Park IL   Michael Fristrom   2016-07-18 09:08:25.170   2016-07-18 17:01:30.917   473
   2277968          9681   4837 Highland Park IL   Michael Fristrom   2016-07-19 09:34:58.110   2016-07-19 17:00:10.380   446
   2283596          9681   4837 Highland Park IL   Michael Fristrom   2016-07-22 09:45:36.240   2016-07-22 18:59:04.877   554
   2285718          9681   4837 Highland Park IL   Michael Fristrom   2016-07-23 09:49:49.783   2016-07-23 18:01:30.647   492
   2287275          9681   4837 Highland Park IL   Michael Fristrom   2016-07-24 09:53:55.143   2016-07-24 16:55:50.400   422
   2288388          9681   4837 Highland Park IL   Michael Fristrom   2016-07-25 09:48:00.000   2016-07-25 18:00:00.000   492   2016-07-25 09:48:00.000 2016-07-25 18:00:00.000 492       2016-08-02 15:00:16.263 Joseph Tomaszewski                       Auto-Punch Out
   2291939          9681   4837 Highland Park IL   Michael Fristrom   2016-07-27 09:58:57.027   2016-07-27 18:13:08.920   495
   2293785          9681   4837 Highland Park IL   Michael Fristrom   2016-07-28 10:08:26.377   2016-07-28 19:01:15.520   533
   2295631          9681   4837 Highland Park IL   Michael Fristrom   2016-07-29 09:43:11.193   2016-07-29 18:27:51.837   524
   2299529          9681   4837 Highland Park IL   Michael Fristrom   2016-07-31 09:44:52.617   2016-07-31 17:13:13.357   449
   2300686          9681   4837 Highland Park IL   Michael Fristrom   2016-08-01 09:53:56.340   2016-08-01 18:02:38.780   489
   2302362          9681   4837 Highland Park IL   Michael Fristrom   2016-08-02 09:32:52.140   2016-08-02 18:32:29.470   540
   2304186          9681   4837 Highland Park IL   Michael Fristrom   2016-08-03 09:56:02.280   2016-08-03 18:39:51.853   523
   2309979          9681   4837 Highland Park IL   Michael Fristrom   2016-08-06 09:37:00.000   2016-08-06 20:30:00.000   653   2016-08-06 09:37:00.000 2016-08-06 20:30:00.000 653       2016-08-08 17:12:35.720 Jonathan Mulick                          Auto-Punch Out
   2311641          9681   4837 Highland Park IL   Michael Fristrom   2016-08-07 09:50:00.000   2016-08-07 17:30:00.000   460   2016-08-07 09:50:00.000 2016-08-07 17:30:00.000 460       2016-08-08 17:12:51.880 Jonathan Mulick                          Auto-Punch Out
   2312744          9681   4837 Highland Park IL   Michael Fristrom   2016-08-08 09:40:54.640   2016-08-08 18:53:06.767   553
   2314577          9681   4837 Highland Park IL   Michael Fristrom   2016-08-09 09:38:48.480   2016-08-09 18:02:40.130   504
   2318235          9681   4837 Highland Park IL   Michael Fristrom   2016-08-11 09:46:49.060   2016-08-11 18:37:27.303   531
   2319353          9681   4837 Highland Park IL   Michael Fristrom   2016-08-11 18:38:00.000   2016-08-11 19:15:00.000   37    2016-08-11 18:38:00.000 2016-08-11 19:15:00.000 37        2016-08-20 01:34:09.903 Jake Lorenson                            Auto-Punch Out
   2322659          9681   4837 Highland Park IL   Michael Fristrom   2016-08-13 10:29:00.000   2016-08-13 19:15:00.000   526   2016-08-13 10:29:00.000 2016-08-13 20:15:00.000 586       2016-08-20 01:57:19.377 Jake Lorenson                            Auto-Punch Out
   2322659          9681   4837 Highland Park IL   Michael Fristrom   2016-08-13 10:29:00.000   2016-08-13 19:15:00.000   526   2016-08-13 10:29:00.000 2016-08-13 19:15:00.000 526       2016-08-20 01:57:32.807 Jake Lorenson                            Auto-Punch Out
   2324025          9681   4837 Highland Park IL   Michael Fristrom   2016-08-14 09:43:10.740   2016-08-14 17:00:27.193   437
   2325149          9681   4837 Highland Park IL   Michael Fristrom   2016-08-15 09:42:00.000   2016-08-15 18:30:00.000   528   2016-08-15 09:42:00.000 2016-08-15 18:30:00.000 528       2016-08-20 02:01:39.840 Jake Lorenson                            Auto-Punch Out
   2330725          9681   4837 Highland Park IL   Michael Fristrom   2016-08-18 09:41:43.810   2016-08-18 19:53:50.513   612
   2332937          9681   4837 Highland Park IL   Michael Fristrom   2016-08-19 09:41:31.697   2016-08-19 19:32:01.207   591
   2335051          9681   4837 Highland Park IL   Michael Fristrom   2016-08-20 09:34:17.910   2016-08-20 18:02:52.263   508
   2336792          9681   4837 Highland Park IL   Michael Fristrom   2016-08-21 09:53:04.907   2016-08-21 17:01:20.393   428
   2339776          9681   4837 Highland Park IL   Michael Fristrom   2016-08-23 09:40:50.863   2016-08-23 09:41:44.710   1
   2339778          9681   4837 Highland Park IL   Michael Fristrom   2016-08-23 09:41:50.517   2016-08-23 18:00:15.280   499
   2341656          9681   4837 Highland Park IL   Michael Fristrom   2016-08-24 09:46:55.720   2016-08-24 18:08:49.297   502
   2343536          9681   4837 Highland Park IL   Michael Fristrom   2016-08-25 09:47:46.230   2016-08-25 18:03:23.890   496
   2349465          9681   4837 Highland Park IL   Michael Fristrom   2016-08-28 09:46:55.887   2016-08-28 16:58:28.450   432
   2350589          9681   4837 Highland Park IL   Michael Fristrom   2016-08-29 09:39:30.267   2016-08-29 19:02:52.190   563
   2352426          9681   4837 Highland Park IL   Michael Fristrom   2016-08-30 09:38:00.000   2016-08-30 17:00:00.000   442   2016-08-30 09:38:00.000 2016-08-30 17:00:00.000 442       2016-09-06 00:02:08.917 Joseph Tomaszewski                       Auto-Punch Out
   2355974          9681   4837 Highland Park IL   Michael Fristrom   2016-09-01 08:39:24.880   2016-09-01 17:00:42.423   501
PunchID    EmployeeID      FieldText               EmployeeName           Case 5:19-cv-05310-JDW
                                                                      TimeIn       TimeOut    Minutes Document
                                                                                                       RevisedTimeIn 32-5     Filed 03/06/20
                                                                                                                       RevisedTimeOut  RevisedMinutes Page     51 of 123RevisedBy
                                                                                                                                                        RevisedOnDate                                                              PunchInComments   PunchOutComments   RevisionComments
   2358119          9681   4837 Highland Park IL   Michael Fristrom   2016-09-02 08:53:00.560   2016-09-02 17:00:34.500   487
   2362129          9681   4837 Highland Park IL   Michael Fristrom   2016-09-04 09:39:26.567   2016-09-04 16:57:45.320   438
   2366453          9681   4837 Highland Park IL   Michael Fristrom   2016-09-07 08:55:14.123   2016-09-07 17:08:32.683   493
   2368467          9681   4837 Highland Park IL   Michael Fristrom   2016-09-08 09:36:32.450   2016-09-08 19:33:39.393   597
   2370365          9681   4837 Highland Park IL   Michael Fristrom   2016-09-09 08:51:42.420   2016-09-09 17:02:41.930   491
   2372496          9681   4837 Highland Park IL   Michael Fristrom   2016-09-10 08:42:11.430   2016-09-10 17:34:41.607   532
   2373811          9681   4837 Highland Park IL   Michael Fristrom   2016-09-10 18:18:36.323   2016-09-10 18:58:46.917   40
   2374354          9681   4837 Highland Park IL   Michael Fristrom   2016-09-11 09:30:20.710   2016-09-11 17:01:00.467   451
   2377196          9681   4837 Highland Park IL   Michael Fristrom   2016-09-13 08:38:39.150   2016-09-13 17:00:42.527   502
   2378440          9681   4837 Highland Park IL   Michael Fristrom   2016-09-13 17:02:33.270   2016-09-13 17:04:10.367   2
   2378459          9681   4837 Highland Park IL   Michael Fristrom   2016-09-13 17:31:10.657   2016-09-13 19:28:47.613   117
   2380906          9681   4837 Highland Park IL   Michael Fristrom   2016-09-15 08:47:44.190   2016-09-15 18:09:32.783   562
   2382987          9681   4837 Highland Park IL   Michael Fristrom   2016-09-16 07:35:40.430   2016-09-16 18:00:56.333   625
   2387436          9681   4837 Highland Park IL   Michael Fristrom   2016-09-18 09:30:00.000   2016-09-18 17:05:00.000   455   2016-09-18 09:30:00.000 2016-09-18 17:05:00.000 455   2016-09-20 01:52:28.217 Joseph Tomaszewski
   2392089          9681   4837 Highland Park IL   Michael Fristrom   2016-09-21 08:48:28.610   2016-09-21 16:55:09.093   487
   2393926          9681   4837 Highland Park IL   Michael Fristrom   2016-09-22 08:53:21.190   2016-09-22 16:58:51.503   485
   2395852          9681   4837 Highland Park IL   Michael Fristrom   2016-09-23 08:40:41.817   2016-09-23 17:03:18.357   503
   2398097          9681   4837 Highland Park IL   Michael Fristrom   2016-09-24 08:49:23.640   2016-09-24 17:07:29.133   498
   2400004          9681   4837 Highland Park IL   Michael Fristrom   2016-09-25 09:41:01.067   2016-09-25 15:03:25.593   322
   2404626          9681   4837 Highland Park IL   Michael Fristrom   2016-09-28 08:37:57.560   2016-09-28 17:09:27.283   512
   2406520          9681   4837 Highland Park IL   Michael Fristrom   2016-09-29 08:53:37.243   2016-09-29 17:01:56.577   488
   2408607          9681   4837 Highland Park IL   Michael Fristrom   2016-09-30 08:51:07.193   2016-09-30 17:00:26.807   489
   2412613          9681   4837 Highland Park IL   Michael Fristrom   2016-10-02 09:41:15.910   2016-10-02 17:41:28.127   480
   2413510          9681   4837 Highland Park IL   Michael Fristrom   2016-10-03 08:42:49.920   2016-10-03 17:03:26.947   501
   2415109          9681   4837 Highland Park IL   Michael Fristrom   2016-10-04 08:45:13.823   2016-10-04 17:05:51.017   500
   2416667          9681   4837 Highland Park IL   Michael Fristrom   2016-10-05 08:40:09.743   2016-10-05 16:58:47.180   498
   2422244          9681   4837 Highland Park IL   Michael Fristrom   2016-10-08 08:41:21.530   2016-10-08 17:49:04.957   548
   2424128          9681   4837 Highland Park IL   Michael Fristrom   2016-10-09 09:42:38.880   2016-10-09 16:51:33.900   429
   2425106          9681   4837 Highland Park IL   Michael Fristrom   2016-10-10 08:52:48.240   2016-10-10 17:07:30.750   495
   2426934          9681   4837 Highland Park IL   Michael Fristrom   2016-10-11 08:47:51.370   2016-10-11 17:01:18.173   494
   2428762          9681   4837 Highland Park IL   Michael Fristrom   2016-10-12 08:36:02.280   2016-10-12 16:41:15.877   485
   2438057          9681   4837 Highland Park IL   Michael Fristrom   2016-10-17 08:45:24.780   2016-10-17 17:21:07.417   516
   2439955          9681   4837 Highland Park IL   Michael Fristrom   2016-10-18 08:49:27.390   2016-10-18 17:00:22.333   491
   2443788          9681   4837 Highland Park IL   Michael Fristrom   2016-10-20 08:58:38.440   2016-10-20 17:40:36.073   522
   2445818          9681   4837 Highland Park IL   Michael Fristrom   2016-10-21 08:46:21.527   2016-10-21 17:02:52.610   496
   2447982          9681   4837 Highland Park IL   Michael Fristrom   2016-10-22 08:39:27.823   2016-10-22 19:00:38.360   621
   2449949          9681   4837 Highland Park IL   Michael Fristrom   2016-10-23 09:38:27.720   2016-10-23 17:40:56.960   482
   2452851          9681   4837 Highland Park IL   Michael Fristrom   2016-10-25 08:53:16.433   2016-10-25 17:41:35.257   528
   2454744          9681   4837 Highland Park IL   Michael Fristrom   2016-10-26 08:51:38.557   2016-10-26 18:05:38.453   554
   2458911          9681   4837 Highland Park IL   Michael Fristrom   2016-10-28 08:54:36.530   2016-10-28 16:50:14.290   476
   2461097          9681   4837 Highland Park IL   Michael Fristrom   2016-10-29 08:39:21.197   2016-10-29 16:55:11.800   496
   2464040          9681   4837 Highland Park IL   Michael Fristrom   2016-10-31 08:50:04.840   2016-10-31 17:05:07.770   495
   2467403          9681   4837 Highland Park IL   Michael Fristrom   2016-11-02 06:10:00.000   2016-11-02 20:00:00.000   830   2016-11-02 06:10:00.000 2016-11-02 20:00:00.000 830   2016-11-11 03:26:19.490 Joseph Tomaszewski                     Auto-Punch Out
   2470057          9681   4837 Highland Park IL   Michael Fristrom   2016-11-03 08:45:37.210   2016-11-03 19:48:07.260   663
   2472311          9681   4837 Highland Park IL   Michael Fristrom   2016-11-04 08:45:35.860   2016-11-04 17:06:07.223   501
   2474803          9681   4837 Highland Park IL   Michael Fristrom   2016-11-05 08:49:11.747   2016-11-05 17:00:16.830   491
   2477637          9681   4837 Highland Park IL   Michael Fristrom   2016-11-06 09:25:55.000   2016-11-06 17:28:45.417   483
   2484329          9681   4837 Highland Park IL   Michael Fristrom   2016-11-09 08:48:36.510   2016-11-09 17:27:25.297   519
   2487125          9681   4837 Highland Park IL   Michael Fristrom   2016-11-10 08:45:21.073   2016-11-10 17:23:57.900   518
   2490227          9681   4837 Highland Park IL   Michael Fristrom   2016-11-11 08:44:55.187   2016-11-11 17:01:12.873   497
   2493580          9681   4837 Highland Park IL   Michael Fristrom   2016-11-12 08:35:38.467   2016-11-12 16:43:32.830   488
   2497958          9681   4837 Highland Park IL   Michael Fristrom   2016-11-14 08:50:25.877   2016-11-14 15:57:06.720   427
   2500887          9681   4837 Highland Park IL   Michael Fristrom   2016-11-15 08:51:19.590   2016-11-15 21:28:12.060   757
   2506496          9681   4837 Highland Park IL   Michael Fristrom   2016-11-17 08:40:17.857   2016-11-17 17:01:11.293   501
   2509686          9681   4837 Highland Park IL   Michael Fristrom   2016-11-18 08:41:26.603   2016-11-18 14:37:40.530   356
   2513150          9681   4837 Highland Park IL   Michael Fristrom   2016-11-19 08:34:13.543   2016-11-19 16:22:37.113   468
   2516475          9681   4837 Highland Park IL   Michael Fristrom   2016-11-20 09:38:28.353   2016-11-20 17:02:42.497   444
   2521149          9681   4837 Highland Park IL   Michael Fristrom   2016-11-22 08:44:54.250   2016-11-22 17:00:12.213   496
   2524452          9681   4837 Highland Park IL   Michael Fristrom   2016-11-23 08:42:03.617   2016-11-23 17:02:27.290   500
   2527786          9681   4837 Highland Park IL   Michael Fristrom   2016-11-25 06:45:56.370   2016-11-25 17:17:55.480   632
   2531285          9681   4837 Highland Park IL   Michael Fristrom   2016-11-26 07:40:47.590   2016-11-26 16:56:13.197   556
   2535232          9681   4837 Highland Park IL   Michael Fristrom   2016-11-27 10:52:00.000   2016-11-27 17:00:00.000   368   2016-11-27 10:52:00.000 2016-11-27 17:00:00.000 368   2016-12-10 21:54:16.830 Joseph Tomaszewski                     Auto-Punch Out
   2536387          9681   4837 Highland Park IL   Michael Fristrom   2016-11-28 08:39:58.863   2016-11-28 20:45:53.320   726
   2539317          9681   4837 Highland Park IL   Michael Fristrom   2016-11-29 08:44:34.440   2016-11-29 17:01:57.490   497
   2542124          9681   4837 Highland Park IL   Michael Fristrom   2016-11-30 08:56:02.357   2016-11-30 17:00:45.850   484
   2544891          9681   4837 Highland Park IL   Michael Fristrom   2016-12-01 08:49:34.063   2016-12-01 15:40:10.330   411
   2551226          9681   4837 Highland Park IL   Michael Fristrom   2016-12-03 08:30:55.963   2016-12-03 19:33:48.593   663
   2554599          9681   4837 Highland Park IL   Michael Fristrom   2016-12-04 09:43:34.577   2016-12-04 16:52:52.287   429
   2555893          9681   4837 Highland Park IL   Michael Fristrom   2016-12-05 08:42:48.313   2016-12-05 11:51:03.490   189
   2557641          9681   4837 Highland Park IL   Michael Fristrom   2016-12-05 15:16:54.320   2016-12-05 16:01:58.423   45
   2558844          9681   4837 Highland Park IL   Michael Fristrom   2016-12-06 08:57:20.823   2016-12-06 16:51:54.043   474
   2564577          9681   4837 Highland Park IL   Michael Fristrom   2016-12-08 08:47:02.260   2016-12-08 17:04:24.570   497
PunchID    EmployeeID      FieldText               EmployeeName           Case 5:19-cv-05310-JDW
                                                                      TimeIn       TimeOut    Minutes Document
                                                                                                       RevisedTimeIn 32-5     Filed 03/06/20
                                                                                                                       RevisedTimeOut  RevisedMinutes Page     52 of 123RevisedBy
                                                                                                                                                        RevisedOnDate                                                              PunchInComments   PunchOutComments   RevisionComments
   2567926          9681   4837 Highland Park IL   Michael Fristrom   2016-12-09 09:19:31.990   2016-12-09 17:03:57.487   464
   2576106          9681   4837 Highland Park IL   Michael Fristrom   2016-12-12 08:50:40.483   2016-12-12 19:31:08.913   641
   2579044          9681   4837 Highland Park IL   Michael Fristrom   2016-12-13 08:45:42.843   2016-12-13 16:40:48.040   475
   2581890          9681   4837 Highland Park IL   Michael Fristrom   2016-12-14 08:50:28.980   2016-12-14 16:55:01.457   485
   2584745          9681   4837 Highland Park IL   Michael Fristrom   2016-12-15 08:40:28.873   2016-12-15 16:05:49.767   445
   2592192          9681   4837 Highland Park IL   Michael Fristrom   2016-12-17 10:49:16.440   2016-12-17 19:54:50.233   545
   2594778          9681   4837 Highland Park IL   Michael Fristrom   2016-12-18 08:44:09.847   2016-12-18 17:02:00.063   498
   2596856          9681   4837 Highland Park IL   Michael Fristrom   2016-12-19 09:18:47.497   2016-12-19 17:41:51.723   503
   2602021          9681   4837 Highland Park IL   Michael Fristrom   2016-12-21 08:43:02.990   2016-12-21 17:00:46.300   497
   2604831          9681   4837 Highland Park IL   Michael Fristrom   2016-12-22 08:46:00.483   2016-12-22 18:34:51.513   588
   2607884          9681   4837 Highland Park IL   Michael Fristrom   2016-12-23 08:01:25.480   2016-12-23 17:03:49.520   542
   2612163          9681   4837 Highland Park IL   Michael Fristrom   2016-12-24 08:58:00.000   2016-12-24 16:45:00.000   467   2016-12-24 08:58:00.000 2016-12-24 16:45:00.000 467   2016-12-27 16:25:30.220 Joseph Tomaszewski                     Auto-Punch Out
   2614213          9681   4837 Highland Park IL   Michael Fristrom   2016-12-26 08:32:37.973   2016-12-26 17:02:31.360   510
   2617357          9681   4837 Highland Park IL   Michael Fristrom   2016-12-27 08:47:56.757   2016-12-27 16:33:53.263   466
   2620606          9681   4837 Highland Park IL   Michael Fristrom   2016-12-28 08:52:07.680   2016-12-28 16:49:28.363   477
   2623754          9681   4837 Highland Park IL   Michael Fristrom   2016-12-29 08:43:56.240   2016-12-29 17:22:04.437   519
   2630956          9681   4837 Highland Park IL   Michael Fristrom   2016-12-31 08:44:46.410   2016-12-31 16:10:17.577   446
   2633294          9681   4837 Highland Park IL   Michael Fristrom   2017-01-01 10:34:19.823   2017-01-01 16:52:07.593   378
   2634391          9681   4837 Highland Park IL   Michael Fristrom   2017-01-02 08:35:00.990   2017-01-02 17:04:44.533   509
   2640041          9681   4837 Highland Park IL   Michael Fristrom   2017-01-04 08:43:14.780   2017-01-04 17:03:52.270   500
   2646019          9681   4837 Highland Park IL   Michael Fristrom   2017-01-06 08:41:21.280   2017-01-06 17:00:24.790   499
   2649429          9681   4837 Highland Park IL   Michael Fristrom   2017-01-07 08:39:59.737   2017-01-07 16:30:16.220   471
   2652241          9681   4837 Highland Park IL   Michael Fristrom   2017-01-08 09:35:48.680   2017-01-08 16:56:25.293   441
   2653512          9681   4837 Highland Park IL   Michael Fristrom   2017-01-09 08:42:58.613   2017-01-09 16:59:49.563   497
   2656329          9681   4837 Highland Park IL   Michael Fristrom   2017-01-10 08:37:51.797   2017-01-10 17:01:06.433   504
   2661862          9681   4837 Highland Park IL   Michael Fristrom   2017-01-12 08:50:43.480   2017-01-12 16:53:32.023   483
   2668316          9681   4837 Highland Park IL   Michael Fristrom   2017-01-14 08:35:04.430   2017-01-14 16:27:57.650   472
   2671353          9681   4837 Highland Park IL   Michael Fristrom   2017-01-15 09:41:00.663   2017-01-15 16:36:00.233   415
   2672606          9681   4837 Highland Park IL   Michael Fristrom   2017-01-16 08:51:28.230   2017-01-16 16:57:17.377   486
   2680864          9681   4837 Highland Park IL   Michael Fristrom   2017-01-19 08:46:07.217   2017-01-19 20:06:20.060   680
   2683970          9681   4837 Highland Park IL   Michael Fristrom   2017-01-20 08:39:12.073   2017-01-20 17:03:15.810   504
   2687272          9681   4837 Highland Park IL   Michael Fristrom   2017-01-21 08:26:29.970   2017-01-21 14:55:48.350   389
   2694566          9681   4837 Highland Park IL   Michael Fristrom   2017-01-24 08:58:47.687   2017-01-24 17:00:53.097   482
   2697213          9681   4837 Highland Park IL   Michael Fristrom   2017-01-25 08:28:34.797   2017-01-25 16:57:52.337   509
   2700135          9681   4837 Highland Park IL   Michael Fristrom   2017-01-26 08:42:19.680   2017-01-26 16:58:14.263   496
   2704387          9681   4837 Highland Park IL   Michael Fristrom   2017-01-27 11:56:12.993   2017-01-27 19:42:05.060   466
   2706777          9681   4837 Highland Park IL   Michael Fristrom   2017-01-28 08:37:20.973   2017-01-28 19:06:09.647   629
   2713907          9681   4837 Highland Park IL   Michael Fristrom   2017-01-31 08:47:01.700   2017-01-31 17:00:30.787   493
   2716782          9681   4837 Highland Park IL   Michael Fristrom   2017-02-01 08:58:14.320   2017-02-01 17:02:41.743   484
   2720485          9681   4837 Highland Park IL   Michael Fristrom   2017-02-02 11:54:24.150   2017-02-02 20:00:17.987   486
   2722468          9681   4837 Highland Park IL   Michael Fristrom   2017-02-03 08:17:40.687   2017-02-03 17:03:25.890   526
   2725868          9681   4837 Highland Park IL   Michael Fristrom   2017-02-04 08:39:00.000   2017-02-04 17:00:00.000   501   2017-02-04 08:39:00.000 2017-02-04 17:09:00.000 510   2017-02-20 20:41:36.827 Stephanie Klein                        Auto-Punch Out
   2725868          9681   4837 Highland Park IL   Michael Fristrom   2017-02-04 08:39:00.000   2017-02-04 17:00:00.000   501   2017-02-04 08:39:00.000 2017-02-04 17:00:00.000 501   2017-02-20 20:41:47.810 Stephanie Klein                        Auto-Punch Out
   2732577          9681   4837 Highland Park IL   Michael Fristrom   2017-02-07 08:59:47.423   2017-02-07 17:13:59.050   494
   2735190          9681   4837 Highland Park IL   Michael Fristrom   2017-02-08 08:41:58.403   2017-02-08 14:54:42.873   373
   2738499          9681   4837 Highland Park IL   Michael Fristrom   2017-02-09 11:47:07.570   2017-02-09 20:02:28.400   495
   2740470          9681   4837 Highland Park IL   Michael Fristrom   2017-02-10 08:46:15.170   2017-02-10 17:03:13.340   497
   2743604          9681   4837 Highland Park IL   Michael Fristrom   2017-02-11 08:47:13.903   2017-02-11 12:20:00.380   213
   2750246          9681   4837 Highland Park IL   Michael Fristrom   2017-02-14 08:48:51.060   2017-02-14 17:00:47.850   492
   2752674          9681   4837 Highland Park IL   Michael Fristrom   2017-02-15 08:23:04.630   2017-02-15 17:40:25.220   557
   2756131          9681   4837 Highland Park IL   Michael Fristrom   2017-02-16 11:43:50.833   2017-02-16 20:03:11.957   500
   2758331          9681   4837 Highland Park IL   Michael Fristrom   2017-02-17 08:49:15.693   2017-02-17 16:32:56.200   463
   2762399          9681   4837 Highland Park IL   Michael Fristrom   2017-02-18 11:45:50.697   2017-02-18 19:03:57.113   438
   2767927          9681   4837 Highland Park IL   Michael Fristrom   2017-02-21 08:47:51.470   2017-02-21 11:36:49.287   169
   2769358          9681   4837 Highland Park IL   Michael Fristrom   2017-02-21 14:44:13.103   2017-02-21 20:01:41.550   317
   2770495          9681   4837 Highland Park IL   Michael Fristrom   2017-02-22 08:53:39.730   2017-02-22 16:05:31.533   432
   2773711          9681   4837 Highland Park IL   Michael Fristrom   2017-02-23 11:41:07.000   2017-02-23 20:04:01.673   503
   2775814          9681   4837 Highland Park IL   Michael Fristrom   2017-02-24 09:00:35.717   2017-02-24 17:06:08.153   486
   2778784          9681   4837 Highland Park IL   Michael Fristrom   2017-02-25 08:48:08.340   2017-02-25 17:04:12.387   496
   2781453          9681   4837 Highland Park IL   Michael Fristrom   2017-02-26 09:47:51.120   2017-02-26 17:00:41.983   433
   2787573          9681   4837 Highland Park IL   Michael Fristrom   2017-03-01 08:36:02.997   2017-03-01 17:11:37.200   515
   2790886          9681   4837 Highland Park IL   Michael Fristrom   2017-03-02 11:35:38.477   2017-03-02 20:33:01.490   538
   2793129          9681   4837 Highland Park IL   Michael Fristrom   2017-03-03 08:59:16.230   2017-03-03 16:19:39.207   440
   2796235          9681   4837 Highland Park IL   Michael Fristrom   2017-03-04 08:50:29.517   2017-03-04 16:31:56.033   461
   2798920          9681   4837 Highland Park IL   Michael Fristrom   2017-03-05 09:50:33.633   2017-03-05 17:00:09.103   430
   2805220          9681   4837 Highland Park IL   Michael Fristrom   2017-03-08 08:45:52.290   2017-03-08 17:13:40.217   508
   2808562          9681   4837 Highland Park IL   Michael Fristrom   2017-03-09 11:57:37.113   2017-03-09 19:56:44.057   479
   2810483          9681   4837 Highland Park IL   Michael Fristrom   2017-03-10 08:45:29.513   2017-03-10 16:15:49.507   450
   2813487          9681   4837 Highland Park IL   Michael Fristrom   2017-03-11 08:40:52.470   2017-03-11 16:19:51.373   459
   2816110          9681   4837 Highland Park IL   Michael Fristrom   2017-03-12 09:49:20.570   2017-03-12 17:00:16.103   431
   2817099          9681   4837 Highland Park IL   Michael Fristrom   2017-03-13 08:36:27.020   2017-03-13 15:18:33.590   402
   2819984          9681   4837 Highland Park IL   Michael Fristrom   2017-03-14 11:39:17.747   2017-03-14 19:58:23.580   499
PunchID    EmployeeID      FieldText               EmployeeName           Case 5:19-cv-05310-JDW
                                                                      TimeIn       TimeOut    Minutes Document
                                                                                                       RevisedTimeIn 32-5     Filed 03/06/20
                                                                                                                       RevisedTimeOut  RevisedMinutes Page     53 of 123RevisedBy
                                                                                                                                                        RevisedOnDate                                                           PunchInComments   PunchOutComments   RevisionComments
   2826989          9681   4837 Highland Park IL   Michael Fristrom   2017-03-17 10:03:00.917   2017-03-17 16:53:40.390   410
   2829535          9681   4837 Highland Park IL   Michael Fristrom   2017-03-18 08:43:04.373   2017-03-18 16:55:34.473   492
   2832112          9681   4837 Highland Park IL   Michael Fristrom   2017-03-19 09:44:54.503   2017-03-19 17:00:30.250   436
   2834028          9681   4837 Highland Park IL   Michael Fristrom   2017-03-20 11:55:13.617   2017-03-20 19:56:32.663   481
   2835751          9681   4837 Highland Park IL   Michael Fristrom   2017-03-21 08:44:34.540   2017-03-21 15:20:35.817   396
   2843467          9681   4837 Highland Park IL   Michael Fristrom   2017-03-24 08:56:46.290   2017-03-24 16:45:18.507   469
   2846369          9681   4837 Highland Park IL   Michael Fristrom   2017-03-25 08:41:39.263   2017-03-25 17:00:08.037   499
   2848936          9681   4837 Highland Park IL   Michael Fristrom   2017-03-26 09:37:51.400   2017-03-26 16:58:03.230   441
   2850066          9681   4837 Highland Park IL   Michael Fristrom   2017-03-27 08:54:41.517   2017-03-27 16:56:28.487   482
   2853209          9681   4837 Highland Park IL   Michael Fristrom   2017-03-28 11:56:36.870   2017-03-28 19:55:39.677   479
   2855058          9681   4837 Highland Park IL   Michael Fristrom   2017-03-29 09:39:40.447   2017-03-29 16:51:43.810   432
   2862989          9681   4837 Highland Park IL   Michael Fristrom   2017-04-01 08:38:21.040   2017-04-01 16:03:08.123   445
   2865503          9681   4837 Highland Park IL   Michael Fristrom   2017-04-02 09:30:59.257   2017-04-02 16:54:45.273   444
   2866635          9681   4837 Highland Park IL   Michael Fristrom   2017-04-03 08:45:32.510   2017-04-03 17:00:41.010   495
   2869867          9681   4837 Highland Park IL   Michael Fristrom   2017-04-04 11:44:38.873   2017-04-04 20:21:36.933   517
   2871748          9681   4837 Highland Park IL   Michael Fristrom   2017-04-05 09:32:50.473   2017-04-05 17:46:45.917   494
   2879770          9681   4837 Highland Park IL   Michael Fristrom   2017-04-08 08:44:02.607   2017-04-08 16:55:37.470   491
   2883505          9681   4837 Highland Park IL   Michael Fristrom   2017-04-10 08:53:58.153   2017-04-10 16:59:02.253   486
   2885915          9681   4837 Highland Park IL   Michael Fristrom   2017-04-11 08:41:18.837   2017-04-11 17:01:28.223   500
   2888450          9681   4837 Highland Park IL   Michael Fristrom   2017-04-12 09:02:16.980   2017-04-12 17:09:56.787   487
   2890816          9681   4837 Highland Park IL   Michael Fristrom   2017-04-13 08:56:29.173   2017-04-13 16:45:00.353   469
   2893313          9681   4837 Highland Park IL   Michael Fristrom   2017-04-14 08:26:56.213   2017-04-14 15:43:32.230   437
   2899837          9681   4837 Highland Park IL   Michael Fristrom   2017-04-17 11:44:18.350   2017-04-17 14:09:41.107   145
   2900677          9681   4837 Highland Park IL   Michael Fristrom   2017-04-17 15:04:57.900   2017-04-17 19:59:56.830   295
   2901747          9681   4837 Highland Park IL   Michael Fristrom   2017-04-18 08:41:17.773   2017-04-18 17:00:43.283   499
   2904562          9681   4837 Highland Park IL   Michael Fristrom   2017-04-19 08:58:52.793   2017-04-19 16:59:41.070   481
   2907129          9681   4837 Highland Park IL   Michael Fristrom   2017-04-20 08:46:11.420   2017-04-20 17:18:49.787   512
   2909954          9681   4837 Highland Park IL   Michael Fristrom   2017-04-21 08:35:51.117   2017-04-21 18:11:20.013   576
   2913493          9681   4837 Highland Park IL   Michael Fristrom   2017-04-22 09:58:07.370   2017-04-22 17:42:45.380   464
   2915121          9681   4837 Highland Park IL   Michael Fristrom   2017-04-22 17:43:36.880   2017-04-22 17:59:18.990   16
   2917581          9681   4837 Highland Park IL   Michael Fristrom   2017-04-24 11:51:11.613   2017-04-24 20:01:36.497   490
   2919290          9681   4837 Highland Park IL   Michael Fristrom   2017-04-25 08:52:47.077   2017-04-25 16:45:44.267   473
   2921787          9681   4837 Highland Park IL   Michael Fristrom   2017-04-26 09:07:23.580   2017-04-26 16:33:29.387   446
   2924237          9681   4837 Highland Park IL   Michael Fristrom   2017-04-27 09:10:56.307   2017-04-27 17:00:39.140   470
   2934049          9681   4837 Highland Park IL   Michael Fristrom   2017-05-01 11:36:27.960   2017-05-01 20:00:47.233   504
   2935970          9681   4837 Highland Park IL   Michael Fristrom   2017-05-02 08:45:23.023   2017-05-02 17:00:34.430   495
   2938549          9681   4837 Highland Park IL   Michael Fristrom   2017-05-03 09:05:22.890   2017-05-03 17:02:09.353   477
   2940954          9681   4837 Highland Park IL   Michael Fristrom   2017-05-04 08:51:14.370   2017-05-04 17:19:52.600   508
   2943646          9681   4837 Highland Park IL   Michael Fristrom   2017-05-05 08:54:03.783   2017-05-05 17:00:14.140   486
   2950777          9681   4837 Highland Park IL   Michael Fristrom   2017-05-08 11:42:03.663   2017-05-08 20:04:21.197   502
   2952485          9681   4837 Highland Park IL   Michael Fristrom   2017-05-09 08:47:43.637   2017-05-09 17:03:57.170   496
   2960267          9681   4837 Highland Park IL   Michael Fristrom   2017-05-10 08:45:19.000   2017-05-10 16:00:19.000   435   2017-05-10 08:45:19.000 2017-05-10 16:00:19.000 435   2017-05-12 14:51:55.030 Stephanie Klein
   2957376          9681   4837 Highland Park IL   Michael Fristrom   2017-05-11 09:02:00.000   2017-05-11 15:00:00.000   358   2017-05-11 09:02:00.000 2017-05-11 15:00:00.000 358   2017-05-15 15:36:56.837 Stephanie Klein                     Auto-Punch Out
   2959944          9681   4837 Highland Park IL   Michael Fristrom   2017-05-12 08:41:20.453   2017-05-12 17:27:15.163   526
   2963024          9681   4837 Highland Park IL   Michael Fristrom   2017-05-13 08:37:49.417   2017-05-13 08:38:12.727   1
   2963026          9681   4837 Highland Park IL   Michael Fristrom   2017-05-13 08:38:16.547   2017-05-13 17:01:16.453   503
   2969960          9681   4837 Highland Park IL   Michael Fristrom   2017-05-16 11:44:14.620   2017-05-16 20:24:29.473   520
   2971895          9681   4837 Highland Park IL   Michael Fristrom   2017-05-17 09:06:12.427   2017-05-17 17:02:27.667   476
   2974212          9681   4837 Highland Park IL   Michael Fristrom   2017-05-18 08:39:46.810   2017-05-18 17:18:42.463   519
   2976905          9681   4837 Highland Park IL   Michael Fristrom   2017-05-19 08:29:51.420   2017-05-19 17:13:34.253   524
   2979910          9681   4837 Highland Park IL   Michael Fristrom   2017-05-20 08:32:33.203   2017-05-20 16:58:07.320   506
   2986618          9681   4837 Highland Park IL   Michael Fristrom   2017-05-23 11:25:00.600   2017-05-23 20:04:14.060   519
   2988403          9681   4837 Highland Park IL   Michael Fristrom   2017-05-24 08:51:26.007   2017-05-24 17:00:03.633   489
   2991554          9681   4837 Highland Park IL   Michael Fristrom   2017-05-25 11:40:31.680   2017-05-25 20:07:01.207   507
   2993403          9681   4837 Highland Park IL   Michael Fristrom   2017-05-26 08:34:42.810   2017-05-26 16:50:15.773   496
   2996287          9681   4837 Highland Park IL   Michael Fristrom   2017-05-27 08:38:02.567   2017-05-27 17:00:37.873   502
   3002714          9681   4837 Highland Park IL   Michael Fristrom   2017-05-30 13:03:32.680   2017-05-30 20:00:45.900   417
   3004152          9681   4837 Highland Park IL   Michael Fristrom   2017-05-31 08:52:33.837   2017-05-31 16:31:25.437   459
   3008244          9681   4837 Highland Park IL   Michael Fristrom   2017-06-01 15:27:04.623   2017-06-01 20:31:42.327   304
   3009249          9681   4837 Highland Park IL   Michael Fristrom   2017-06-02 08:37:09.850   2017-06-02 16:59:18.380   502
   3012228          9681   4837 Highland Park IL   Michael Fristrom   2017-06-03 08:34:33.073   2017-06-03 16:58:57.590   504
   3019131          9681   4837 Highland Park IL   Michael Fristrom   2017-06-06 11:46:03.740   2017-06-06 20:00:33.403   494
   3020913          9681   4837 Highland Park IL   Michael Fristrom   2017-06-07 08:56:39.397   2017-06-07 17:06:46.700   490
   3024117          9681   4837 Highland Park IL   Michael Fristrom   2017-06-08 11:51:58.107   2017-06-08 19:46:21.200   475
   3025825          9681   4837 Highland Park IL   Michael Fristrom   2017-06-09 08:24:09.250   2017-06-09 17:00:43.370   516
   3028900          9681   4837 Highland Park IL   Michael Fristrom   2017-06-10 08:46:31.697   2017-06-10 17:02:51.227   496
   3035854          9681   4837 Highland Park IL   Michael Fristrom   2017-06-13 12:01:14.407   2017-06-13 20:02:24.457   481
   3040675          9681   4837 Highland Park IL   Michael Fristrom   2017-06-15 11:35:04.520   2017-06-15 19:54:25.737   499
   3042656          9681   4837 Highland Park IL   Michael Fristrom   2017-06-16 08:49:31.290   2017-06-16 17:00:09.090   491
   3045579          9681   4837 Highland Park IL   Michael Fristrom   2017-06-17 08:44:49.190   2017-06-17 16:30:26.237   466
   3052271          9681   4837 Highland Park IL   Michael Fristrom   2017-06-20 11:36:01.847   2017-06-20 19:59:59.697   503
   3054033          9681   4837 Highland Park IL   Michael Fristrom   2017-06-21 09:01:54.673   2017-06-21 16:33:38.227   452
PunchID    EmployeeID      FieldText                                           EmployeeName           Case 5:19-cv-05310-JDW
                                                                                                  TimeIn       TimeOut    Minutes Document
                                                                                                                                   RevisedTimeIn 32-5     Filed 03/06/20
                                                                                                                                                   RevisedTimeOut  RevisedMinutes Page     54 of 123RevisedBy
                                                                                                                                                                                    RevisedOnDate                                                            PunchInComments   PunchOutComments   RevisionComments
   3057266          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-22 11:50:39.473   2017-06-22 19:58:32.183   488
   3059143          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-23 08:42:26.437   2017-06-23 17:05:18.643   503
   3064708          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-25 09:58:40.103   2017-06-25 16:51:44.883   413
   3068530          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-27 09:23:06.627   2017-06-27 19:59:20.047   636
   3070313          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-27 19:59:27.570   2017-06-27 20:01:26.597   2
   3071000          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-28 09:15:00.000   2017-06-28 16:30:00.000   435   2017-06-28 09:15:00.000 2017-06-28 16:30:00.000 435   2017-07-11 15:11:18.190 Stephanie Klein                      Auto-Punch Out
   3074099          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-29 11:51:49.383   2017-06-29 19:46:10.733   475
   3075856          9681   4837 Highland Park IL                               Michael Fristrom   2017-06-30 08:40:52.647   2017-06-30 17:04:27.123   504
   3078998          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-01 09:01:35.263   2017-07-01 17:14:56.560   493
   3085214          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-04 10:31:14.890   2017-07-04 17:40:03.127   429
   3086446          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-05 08:57:46.773   2017-07-05 17:01:08.033   484
   3089714          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-06 11:41:20.777   2017-07-06 20:07:35.510   506
   3091593          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-07 08:36:59.833   2017-07-07 17:24:41.820   528
   3094601          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-08 08:37:07.887   2017-07-08 16:29:56.750   472
   3101688          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-11 11:50:53.883   2017-07-11 20:07:46.100   497
   3106979          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-13 13:00:16.233   2017-07-13 20:37:25.523   457
   3108714          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-14 08:57:43.547   2017-07-14 17:08:37.567   491
   3111608          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-15 08:40:21.157   2017-07-15 16:01:32.643   441
   3117006          9681   4837 Highland Park IL                               Michael Fristrom   2017-07-17 16:48:09.660   2017-07-17 20:00:23.910   192
                                                                                                                                                                                                                                                                                                  Attended ETR training and
  3119194          9681 4837 Highland Park IL                                  Michael Fristrom   2017-07-18 09:30:00.000 2017-07-18 15:00:00.000 330       2017-07-18 09:00:00.000                               2017-07-19 01:47:50.367 Michael Fristrom                     Auto-Punch Out     worked a closing shift.
  3119194          9681 4837 Highland Park IL                                  Michael Fristrom   2017-07-18 09:30:00.000 2017-07-18 15:00:00.000 330       2017-07-18 09:30:00.000 2017-07-18 15:00:00.000 330   2017-07-25 15:13:44.120 Stephanie Klein                      Auto-Punch Out
                                                                                                                                                                                                                                                                                                  Attended ETR training and
  3119194          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-18 09:30:00.000   2017-07-18 15:00:00.000   330   2017-07-18 09:00:00.000                               2017-07-19 01:47:50.367 Michael Fristrom                     Auto-Punch Out     worked a closing shift.
  3120265          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-19 08:48:36.397   2017-07-19 13:53:30.417   305
  3122677          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-20 08:34:00.000   2017-07-20 16:30:00.000   476   2017-07-20 08:34:00.000 2017-07-20 16:30:00.000 476   2017-07-25 15:16:05.270 Stephanie Klein                      Auto-Punch Out
  3125342          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-21 08:29:26.780   2017-07-21 15:56:30.593   447
  3136241          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-25 12:00:00.000   2017-07-25 19:59:55.000   479   2017-07-25 12:00:00.000                               2017-07-25 20:43:47.453 Michael Fristrom
  3136241          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-25 12:00:00.000   2017-07-25 19:59:55.000   479   2017-07-25 12:00:00.000                               2017-07-25 20:43:47.453 Michael Fristrom
  3137749          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-26 08:38:13.540   2017-07-26 17:24:24.540   526
  3141086          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-27 12:19:14.863   2017-07-27 20:00:59.990   461
  3142771          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-28 08:52:02.047   2017-07-28 16:57:51.187   485
  3145582          9681    4837 Highland Park IL                               Michael Fristrom   2017-07-29 08:44:05.067   2017-07-29 16:03:27.317   439
  3152672          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-01 11:52:17.430   2017-08-01 20:09:48.563   497
  3154465          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-02 08:45:43.003   2017-08-02 17:02:14.657   497
  3157912          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-03 11:35:29.200   2017-08-03 20:35:32.633   540
  3159951          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-04 08:31:37.033   2017-08-04 17:00:46.840   509
  3163249          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-05 08:48:28.693   2017-08-05 16:03:39.427   435
  3170592          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-08 11:56:57.040   2017-08-08 20:00:12.607   484
  3172363          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-09 08:43:58.080   2017-08-09 17:07:04.270   504
  3175991          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-10 12:04:37.090   2017-08-10 19:59:58.497   475
  3177947          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-11 08:00:00.000   2017-08-11 17:03:00.000   543   2017-08-11 08:00:00.000 2017-08-11 17:03:00.000 543   2017-08-17 18:06:12.320 Michael Fristrom
  3177947          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-11 08:00:00.000   2017-08-11 17:03:00.000   543   2017-08-11 08:00:00.000 2017-08-11 17:03:00.000 543   2017-08-17 18:06:12.320 Michael Fristrom
  3180791          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-12 08:44:02.397   2017-08-12 17:00:41.393   496
  3188477          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-15 10:32:38.283   2017-08-15 17:01:14.083   389
  3190685          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-16 08:47:10.493   2017-08-16 17:01:23.980   494
  3194327          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-17 12:06:46.620   2017-08-17 20:00:17.100   474
  3196311          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-18 08:49:12.540   2017-08-18 17:04:01.850   495
  3206768          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-22 11:43:44.280   2017-08-22 20:02:43.733   499
  3208681          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-23 08:55:30.110   2017-08-23 17:02:50.047   487
  3212179          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-24 11:50:05.747   2017-08-24 20:04:41.500   494
  3214280          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-25 08:00:00.000   2017-08-25 17:08:00.000   548   2017-08-25 08:00:00.000 2017-08-25 17:08:00.000 548   2017-08-25 22:12:37.210 Peter Cichacki
  3217434          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-26 08:47:38.417   2017-08-26 17:01:51.927   494
  3224227          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-29 11:57:43.020   2017-08-29 19:56:51.570   479
  3225703          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-30 08:44:53.740   2017-08-30 14:56:25.903   372
  3228788          9681    4837 Highland Park IL                               Michael Fristrom   2017-08-31 12:11:13.977   2017-08-31 19:58:49.350   467
  3241299          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-01 08:00:12.000   2017-09-01 08:45:12.000   45    2017-09-01 08:00:12.000 2017-09-01 08:45:12.000 45    2017-09-05 17:46:44.730 Stephanie Klein
  3230481          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-01 08:55:45.623   2017-09-01 17:02:13.427   487
  3233746          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-02 08:51:06.370   2017-09-02 15:34:57.853   403
  3250692          9681    0101 Corporate Offc Moorehead Communications, Inc   Michael Fristrom   2017-09-05 08:30:19.000   2017-09-05 16:30:19.000   480   2017-09-05 08:30:19.000 2017-09-05 16:30:19.000 480   2017-09-08 19:33:21.530 Stephanie Klein
  3243321          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-06 09:02:32.390   2017-09-06 17:05:06.323   483
  3245980          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-07 08:46:22.783   2017-09-07 19:58:40.543   672
  3248828          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-08 08:32:01.773   2017-09-08 19:58:41.040   686
  3252052          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-09 08:43:31.373   2017-09-09 16:57:37.000   494
  3258957          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-12 11:44:15.657   2017-09-12 20:00:13.573   496
  3260866          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-13 09:03:51.017   2017-09-13 17:36:12.880   513
  3263440          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-14 08:58:06.157   2017-09-14 20:00:57.227   662
  3266263          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-15 08:25:18.170   2017-09-15 20:05:05.743   700
  3269684          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-16 09:06:20.787   2017-09-16 17:10:04.703   484
  3276918          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-19 11:54:27.393   2017-09-19 20:04:12.207   490
  3278754          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-20 09:00:37.907   2017-09-20 17:01:25.890   481
  3281283          9681    4837 Highland Park IL                               Michael Fristrom   2017-09-21 08:45:00.000   2017-09-21 20:00:00.000   675   2017-09-21 08:45:00.000 2017-09-21 20:00:00.000 675   2017-10-03 23:37:10.777 Stephanie Klein                      Auto-Punch Out
PunchID    EmployeeID      FieldText               EmployeeName           Case 5:19-cv-05310-JDW
                                                                      TimeIn       TimeOut    Minutes Document
                                                                                                       RevisedTimeIn 32-5     Filed 03/06/20
                                                                                                                       RevisedTimeOut  RevisedMinutes Page     55 of 123RevisedBy
                                                                                                                                                        RevisedOnDate                                                           PunchInComments   PunchOutComments   RevisionComments
   3284491          9681   4837 Highland Park IL   Michael Fristrom   2017-09-22 09:01:00.283   2017-09-22 20:00:39.080   659
   3287544          9681   4837 Highland Park IL   Michael Fristrom   2017-09-23 08:12:11.413   2017-09-23 16:57:55.290   525
   3295189          9681   4837 Highland Park IL   Michael Fristrom   2017-09-26 12:03:18.273   2017-09-26 20:10:23.100   487
   3296964          9681   4837 Highland Park IL   Michael Fristrom   2017-09-27 09:04:22.520   2017-09-27 13:57:24.760   293
   3299555          9681   4837 Highland Park IL   Michael Fristrom   2017-09-28 08:56:00.000   2017-09-28 20:00:00.000   664   2017-09-28 08:56:00.000 2017-09-28 20:00:00.000 664   2017-10-03 23:37:35.217 Stephanie Klein                     Auto-Punch Out
   3302466          9681   4837 Highland Park IL   Michael Fristrom   2017-09-29 08:00:00.000   2017-09-29 20:01:00.373   721   2017-09-29 08:00:00.000                               2017-09-29 21:06:09.503 Stephanie Klein                                        conf call
   3305604          9681   4837 Highland Park IL   Michael Fristrom   2017-09-30 08:40:05.117   2017-09-30 17:10:39.800   510
   3312926          9681   4837 Highland Park IL   Michael Fristrom   2017-10-03 11:48:56.830   2017-10-03 20:16:34.760   508
   3314853          9681   4837 Highland Park IL   Michael Fristrom   2017-10-04 09:13:37.373   2017-10-04 17:00:31.240   467
   3317376          9681   4837 Highland Park IL   Michael Fristrom   2017-10-05 08:51:21.680   2017-10-05 19:17:40.927   626
   3320225          9681   4837 Highland Park IL   Michael Fristrom   2017-10-06 08:48:00.000   2017-10-06 20:00:00.000   672   2017-10-06 08:48:00.000 2017-10-06 20:00:00.000 672   2017-10-09 15:37:17.327 Stephanie Klein                     Auto-Punch Out
   3323454          9681   4837 Highland Park IL   Michael Fristrom   2017-10-07 09:02:16.950   2017-10-07 17:04:30.350   482
   3330499          9681   4837 Highland Park IL   Michael Fristrom   2017-10-10 11:59:16.493   2017-10-10 19:00:23.943   421
   3332326          9681   4837 Highland Park IL   Michael Fristrom   2017-10-11 09:07:27.653   2017-10-11 17:09:47.680   482
   3334884          9681   4837 Highland Park IL   Michael Fristrom   2017-10-12 08:57:47.760   2017-10-12 19:04:49.863   607
   3337712          9681   4837 Highland Park IL   Michael Fristrom   2017-10-13 08:47:33.993   2017-10-13 19:30:36.840   643
   3340928          9681   4837 Highland Park IL   Michael Fristrom   2017-10-14 08:58:54.303   2017-10-14 16:36:00.940   458
   3348125          9681   4837 Highland Park IL   Michael Fristrom   2017-10-17 11:59:15.297   2017-10-17 19:01:49.900   422
   3349994          9681   4837 Highland Park IL   Michael Fristrom   2017-10-18 09:01:16.867   2017-10-18 16:57:29.260   476
   3352540          9681   4837 Highland Park IL   Michael Fristrom   2017-10-19 08:47:09.933   2017-10-19 16:34:01.583   467
   3355915          9681   4837 Highland Park IL   Michael Fristrom   2017-10-20 10:38:40.773   2017-10-20 19:10:29.107   512
   3359413          9681   4837 Highland Park IL   Michael Fristrom   2017-10-21 08:45:00.000   2017-10-21 17:00:00.000   495   2017-10-21 08:45:00.000 2017-10-21 17:00:00.000 495   2017-10-23 14:57:52.060 Stephanie Klein
   3365441          9681   4837 Highland Park IL   Michael Fristrom   2017-10-24 11:43:30.180   2017-10-24 19:00:35.927   437
   3367306          9681   4837 Highland Park IL   Michael Fristrom   2017-10-25 09:03:57.527   2017-10-25 16:05:37.063   422
   3369833          9681   4837 Highland Park IL   Michael Fristrom   2017-10-26 09:04:02.323   2017-10-26 19:05:24.843   601
   3372631          9681   4837 Highland Park IL   Michael Fristrom   2017-10-27 08:00:00.000   2017-10-27 19:06:12.263   666   2017-10-27 08:00:00.000                               2017-10-27 17:35:20.523 Stephanie Klein                                        team conf call
   3375775          9681   4837 Highland Park IL   Michael Fristrom   2017-10-28 08:45:34.837   2017-10-28 17:12:47.217   507
   3382914          9681   4837 Highland Park IL   Michael Fristrom   2017-10-31 11:35:24.443   2017-10-31 19:12:14.817   457
   3384582          9681   4837 Highland Park IL   Michael Fristrom   2017-11-01 08:41:29.717   2017-11-01 17:07:52.750   506
   3387229          9681   4837 Highland Park IL   Michael Fristrom   2017-11-02 09:12:19.143   2017-11-02 19:26:19.700   614
   3390054          9681   4837 Highland Park IL   Michael Fristrom   2017-11-03 08:50:23.783   2017-11-03 19:28:01.767   638
   3393172          9681   4837 Highland Park IL   Michael Fristrom   2017-11-04 08:43:54.240   2017-11-04 17:10:08.787   507
   3400127          9681   4837 Highland Park IL   Michael Fristrom   2017-11-07 11:45:23.713   2017-11-07 19:07:52.310   442
   3401709          9681   4837 Highland Park IL   Michael Fristrom   2017-11-08 08:38:09.220   2017-11-08 17:04:42.237   506
   3404225          9681   4837 Highland Park IL   Michael Fristrom   2017-11-09 09:03:02.717   2017-11-09 19:07:01.600   604
   3406774          9681   4837 Highland Park IL   Michael Fristrom   2017-11-10 08:49:28.130   2017-11-10 18:37:29.097   588
   3409585          9681   4837 Highland Park IL   Michael Fristrom   2017-11-11 08:58:17.320   2017-11-11 17:02:42.420   484
   3416474          9681   4837 Highland Park IL   Michael Fristrom   2017-11-14 11:42:22.877   2017-11-14 19:03:48.347   441
   3417926          9681   4837 Highland Park IL   Michael Fristrom   2017-11-15 08:48:30.000   2017-11-15 17:07:16.507   499
   3420148          9681   4837 Highland Park IL   Michael Fristrom   2017-11-16 08:39:31.487   2017-11-16 19:09:21.300   630
   3422926          9681   4837 Highland Park IL   Michael Fristrom   2017-11-17 09:10:36.107   2017-11-17 19:06:29.903   596
   3425657          9681   4837 Highland Park IL   Michael Fristrom   2017-11-18 08:51:34.027   2017-11-18 17:01:04.247   490
   3433158          9681   4837 Highland Park IL   Michael Fristrom   2017-11-21 11:30:41.027   2017-11-21 19:08:43.130   458
   3434827          9681   4837 Highland Park IL   Michael Fristrom   2017-11-22 08:40:52.793   2017-11-22 17:04:58.463   504
   3439173          9681   4837 Highland Park IL   Michael Fristrom   2017-11-24 08:06:52.077   2017-11-24 19:33:14.727   687
   3441872          9681   4837 Highland Park IL   Michael Fristrom   2017-11-25 09:01:03.290   2017-11-25 17:03:07.423   482
   3448770          9681   4837 Highland Park IL   Michael Fristrom   2017-11-28 11:56:02.427   2017-11-28 18:55:50.533   419
   3450143          9681   4837 Highland Park IL   Michael Fristrom   2017-11-29 09:02:23.963   2017-11-29 17:41:33.300   519
   3452550          9681   4837 Highland Park IL   Michael Fristrom   2017-11-30 09:56:19.663   2017-11-30 20:22:21.817   626
   3454993          9681   4837 Highland Park IL   Michael Fristrom   2017-12-01 09:55:15.180   2017-12-01 19:59:55.947   604
   3457587          9681   4837 Highland Park IL   Michael Fristrom   2017-12-02 09:49:06.060   2017-12-02 16:58:10.450   429
   3463883          9681   4837 Highland Park IL   Michael Fristrom   2017-12-05 11:52:57.227   2017-12-05 19:34:11.913   462
   3465280          9681   4837 Highland Park IL   Michael Fristrom   2017-12-06 09:19:15.813   2017-12-06 17:09:13.653   470
   3468224          9681   4837 Highland Park IL   Michael Fristrom   2017-12-07 11:55:41.523   2017-12-07 20:15:59.803   500
   3469742          9681   4837 Highland Park IL   Michael Fristrom   2017-12-08 09:26:52.347   2017-12-08 17:55:24.397   509
   3472474          9681   4837 Highland Park IL   Michael Fristrom   2017-12-09 10:03:26.197   2017-12-09 16:00:33.150   357
   3478175          9681   4837 Highland Park IL   Michael Fristrom   2017-12-12 11:43:43.530   2017-12-12 20:01:07.350   498
   3479513          9681   4837 Highland Park IL   Michael Fristrom   2017-12-13 09:36:11.390   2017-12-13 18:02:31.993   506
   3483287          9681   4837 Highland Park IL   Michael Fristrom   2017-12-14 12:01:22.727   2017-12-14 20:06:03.143   485
   3484722          9681   4837 Highland Park IL   Michael Fristrom   2017-12-15 09:30:44.240   2017-12-15 18:17:07.097   527
   3487484          9681   4837 Highland Park IL   Michael Fristrom   2017-12-16 09:56:13.017   2017-12-16 17:28:14.603   452
   3489568          9681   4837 Highland Park IL   Michael Fristrom   2017-12-17 09:58:28.467   2017-12-17 16:55:43.023   417
   3493022          9681   4837 Highland Park IL   Michael Fristrom   2017-12-19 11:51:39.567   2017-12-19 19:32:08.657   461
   3494537          9681   4837 Highland Park IL   Michael Fristrom   2017-12-20 09:25:46.967   2017-12-20 16:04:28.810   399
   3497008          9681   4837 Highland Park IL   Michael Fristrom   2017-12-21 11:45:55.100   2017-12-21 19:52:19.070   487
   3498625          9681   4837 Highland Park IL   Michael Fristrom   2017-12-22 08:43:42.253   2017-12-22 17:58:27.353   555
   3501501          9681   4837 Highland Park IL   Michael Fristrom   2017-12-23 09:56:00.000   2017-12-23 18:00:00.000   484   2017-12-23 09:56:00.000 2017-12-23 18:00:00.000 484   2017-12-27 04:17:03.613 Brian Stemmler                      Auto-Punch Out
   3505778          9681   4837 Highland Park IL   Michael Fristrom   2017-12-26 12:08:02.940   2017-12-26 19:17:05.877   429
   3507098          9681   4837 Highland Park IL   Michael Fristrom   2017-12-27 09:42:18.630   2017-12-27 16:31:37.690   409
   3509974          9681   4837 Highland Park IL   Michael Fristrom   2017-12-28 12:02:38.227   2017-12-28 19:55:59.390   473
   3511384          9681   4837 Highland Park IL   Michael Fristrom   2017-12-29 09:16:47.460   2017-12-29 17:41:10.640   505
   3518750          9681   4837 Highland Park IL   Michael Fristrom   2018-01-02 11:54:05.650   2018-01-02 19:59:01.703   485
PunchID    EmployeeID      FieldText               EmployeeName           Case 5:19-cv-05310-JDW
                                                                      TimeIn       TimeOut    Minutes Document
                                                                                                       RevisedTimeIn 32-5     Filed 03/06/20
                                                                                                                       RevisedTimeOut  RevisedMinutes Page     56 of 123RevisedBy
                                                                                                                                                        RevisedOnDate                                                            PunchInComments   PunchOutComments   RevisionComments
   3520071          9681   4837 Highland Park IL   Michael Fristrom   2018-01-03 09:59:34.277   2018-01-03 18:12:17.057   493
   3522304          9681   4837 Highland Park IL   Michael Fristrom   2018-01-04 12:02:15.920   2018-01-04 19:56:07.100   474
   3523739          9681   4837 Highland Park IL   Michael Fristrom   2018-01-05 10:05:01.143   2018-01-05 16:20:12.090   375
   3525868          9681   4837 Highland Park IL   Michael Fristrom   2018-01-06 10:00:49.217   2018-01-06 11:00:50.240   60
   3526215          9681   4837 Highland Park IL   Michael Fristrom   2018-01-06 11:02:23.440   2018-01-06 14:57:00.477   235
   3531394          9681   4837 Highland Park IL   Michael Fristrom   2018-01-09 15:59:34.350   2018-01-09 20:01:43.860   242
   3532154          9681   4837 Highland Park IL   Michael Fristrom   2018-01-10 09:38:15.620   2018-01-10 17:57:29.770   499
   3534575          9681   4837 Highland Park IL   Michael Fristrom   2018-01-11 11:55:44.817   2018-01-11 20:03:48.430   488
   3535850          9681   4837 Highland Park IL   Michael Fristrom   2018-01-12 09:27:42.810   2018-01-12 17:58:43.343   511
   3538096          9681   4837 Highland Park IL   Michael Fristrom   2018-01-13 09:58:30.043   2018-01-13 16:25:02.057   387
   3543196          9681   4837 Highland Park IL   Michael Fristrom   2018-01-16 11:45:22.070   2018-01-16 19:26:45.837   461
   3544348          9681   4837 Highland Park IL   Michael Fristrom   2018-01-17 09:37:21.860   2018-01-17 17:56:32.360   499
   3546791          9681   4837 Highland Park IL   Michael Fristrom   2018-01-18 12:19:17.770   2018-01-18 19:54:37.247   455
   3548274          9681   4837 Highland Park IL   Michael Fristrom   2018-01-19 10:02:44.270   2018-01-19 18:05:01.953   483
   3550383          9681   4837 Highland Park IL   Michael Fristrom   2018-01-20 09:54:12.840   2018-01-20 18:17:25.653   503
   3555569          9681   4837 Highland Park IL   Michael Fristrom   2018-01-23 11:54:54.403   2018-01-23 20:09:37.977   495
   3556656          9681   4837 Highland Park IL   Michael Fristrom   2018-01-24 09:19:35.877   2018-01-24 18:10:21.030   531
   3558608          9681   4837 Highland Park IL   Michael Fristrom   2018-01-25 09:56:43.503   2018-01-25 19:59:27.140   603
   3560658          9681   4837 Highland Park IL   Michael Fristrom   2018-01-26 10:05:52.147   2018-01-26 19:10:02.460   545
   3562779          9681   4837 Highland Park IL   Michael Fristrom   2018-01-27 10:00:00.000   2018-01-27 15:00:00.000   300   2018-01-27 10:00:00.000 2018-01-27 15:00:00.000 300   2018-02-05 14:59:20.873 Brie Stemmler                        Auto-Punch Out
   3567859          9681   4837 Highland Park IL   Michael Fristrom   2018-01-30 12:42:39.273   2018-01-30 14:57:01.920   135
   3568133          9681   4837 Highland Park IL   Michael Fristrom   2018-01-30 15:20:32.627   2018-01-30 20:05:35.310   285
   3571237          9681   4837 Highland Park IL   Michael Fristrom   2018-02-01 11:39:26.313   2018-02-01 14:56:30.587   197
   3119745         10152   4837 Highland Park IL   Jason Pasdiora     2017-07-18 09:00:00.000   2017-07-18 15:00:29.000   360   2017-07-18 09:00:00.000 2017-07-18 15:00:29.000 360   2017-07-19 01:45:35.723 Michael Fristrom                                        Attended ETR training today
                                                                                                                                                                                                                                                                      Stayed to hangout and didnt
  3312142         10152 4837 Highland Park IL      Jason Pasdiora     2017-10-03 08:57:00.000 2017-10-03 17:00:00.000 483       2017-10-03 08:57:00.000 2017-10-03 17:00:00.000 483   2017-10-03 23:46:27.577 Michael Fristrom                                        work and forgot to clock out.
                                                                                                                                                                                                                                                                      Helped customer and lead to
  3012920         11410 4837 Highland Park IL      Peter Cichacki     2017-06-03 09:45:00.000 2017-06-03 18:01:10.890 496       2017-06-03 09:45:00.000                               2017-06-03 15:50:07.790 Michael Fristrom                                        forgetting to punch in.
  3136928         11410 4837 Highland Park IL      Peter Cichacki     2017-07-17 09:00:00.000 2017-07-17 17:00:00.000 480       2017-07-17 09:00:00.000 2017-07-17 17:00:00.000 480   2017-07-25 20:43:10.997 Michael Fristrom                                        PTO Request
  3136939         11410 4837 Highland Park IL      Peter Cichacki     2017-07-19 10:00:00.000 2017-07-19 18:00:00.000 480       2017-07-19 10:00:00.000 2017-07-19 18:00:00.000 480   2017-07-25 20:46:17.113 Michael Fristrom                                        PTO Request
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 57 of 123




   EXHIBIT F
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW Document
                                                                                                            RevisedTimeIn           RevisedTimeOut32-5 RevisedBy
                                                                                                                                       RevisedOnDate   Filed 03/06/20
                                                                                                                                                            RevisedMinutes  Page 58 of 123
                                                                                                                                                                 PunchInComments                                      PunchOutComments   RevisionComments
   1327096          5920   0710 Standale   Denise Ong        8/1/2014 11:00      8/1/2014 19:00         480 2014-08-01 11:00:31.000 2014-08-01 19:00:31.000 480              2014-08-11 14:41:55.340 Greg Rexroth
   1327074          5920   0710 Standale   Denise Ong        8/4/2014 11:00      8/4/2014 19:00         480 2014-08-04 11:00:33.000 2014-08-04 19:00:33.000 480              2014-08-11 14:23:54.897 Greg Rexroth
   1321876          5920   0710 Standale   Denise Ong        8/5/2014 11:01      8/5/2014 20:52         591
   1322802          5920   0710 Standale   Denise Ong        8/6/2014 11:00      8/6/2014 19:54         534
   1323727          5920   0710 Standale   Denise Ong        8/7/2014 11:00      8/7/2014 19:43         523
   1324777          5920   0710 Standale   Denise Ong        8/8/2014 10:58      8/8/2014 20:17         559
   1334717          5920   0700 Lowell     Denise Ong        8/11/2014 9:00     8/11/2014 17:00         480 2014-08-11 09:00:53.000 2014-08-11 17:00:53.000 480              2014-08-20 12:00:15.580   Greg Rexroth                      NHT
   1334719          5920   0700 Lowell     Denise Ong        8/12/2014 9:00     8/12/2014 17:00         480 2014-08-12 09:00:15.000 2014-08-12 17:00:15.000 480              2014-08-20 12:01:36.450   Greg Rexroth                      NHT
   1334723          5920   0700 Lowell     Denise Ong        8/13/2014 9:00     8/13/2014 17:00         480 2014-08-13 09:00:42.000 2014-08-13 17:00:42.000 480              2014-08-20 12:03:02.950   Greg Rexroth                      NHT
   1334726          5920   0700 Lowell     Denise Ong        8/14/2014 9:00     8/14/2014 17:00         480 2014-08-14 09:00:37.000 2014-08-14 17:00:37.000 480              2014-08-20 12:04:07.637   Greg Rexroth                      NHT
   1334728          5920   0700 Lowell     Denise Ong        8/15/2014 9:00     8/15/2014 17:00         480 2014-08-15 09:00:14.000 2014-08-15 17:00:14.000 480              2014-08-20 12:04:39.707   Greg Rexroth                      NHT
   1333307          5920   0710 Standale   Denise Ong       8/18/2014 11:00     8/18/2014 20:14         554
   1334402          5920   0700 Lowell     Denise Ong       8/19/2014 11:57     8/19/2014 20:04         487
   1335386          5920   0700 Lowell     Denise Ong       8/20/2014 12:00     8/20/2014 20:31         512
   1335852          5920   0700 Lowell     Denise Ong        8/21/2014 8:54     8/21/2014 17:31         517
   1337079          5920   0700 Lowell     Denise Ong        8/22/2014 9:56     8/22/2014 18:05         489
   1338140          5920   0700 Lowell     Denise Ong        8/23/2014 9:58     8/23/2014 17:36         458
   1339055          5920   0700 Lowell     Denise Ong       8/24/2014 12:19     8/24/2014 18:37         378
   1341396          5920   0700 Lowell     Denise Ong        8/27/2014 9:58     8/27/2014 18:57         539
   1342488          5920   0700 Lowell     Denise Ong       8/28/2014 10:56     8/28/2014 19:01         485
   1343519          5920   0700 Lowell     Denise Ong       8/29/2014 10:59     8/29/2014 18:31         452
   1344364          5920   0700 Lowell     Denise Ong        8/30/2014 9:57     8/30/2014 18:01         484
   1345017          5920   0700 Lowell     Denise Ong        8/31/2014 9:50     8/31/2014 17:00         430
   1346421          5920   0700 Lowell     Denise Ong         9/2/2014 9:56      9/2/2014 19:35         579
   1347556          5920   0700 Lowell     Denise Ong        9/3/2014 10:58      9/3/2014 20:47         589
   1348379          5920   0700 Lowell     Denise Ong         9/4/2014 9:55      9/4/2014 18:48         533
   1351700          5920   0700 Lowell     Denise Ong         9/8/2014 8:54      9/8/2014 18:23         569
   1352609          5920   0700 Lowell     Denise Ong         9/9/2014 8:51      9/9/2014 18:30         579
   1353731          5920   0700 Lowell     Denise Ong        9/10/2014 9:56     9/10/2014 20:03         607
   1354830          5920   0700 Lowell     Denise Ong       9/11/2014 11:00     9/11/2014 20:24         564
   1355992          5920   0700 Lowell     Denise Ong       9/12/2014 10:55     9/12/2014 16:58         363
   1358036          5920   0700 Lowell     Denise Ong        9/15/2014 8:55     9/15/2014 19:15         620
   1359285          5920   0700 Lowell     Denise Ong       9/16/2014 10:54     9/16/2014 20:33         579
   1359909          5920   0700 Lowell     Denise Ong        9/17/2014 8:53     9/17/2014 17:53         540
   1360886          5920   0700 Lowell     Denise Ong        9/18/2014 8:55     9/18/2014 17:53         538
   1362552          5920   0700 Lowell     Denise Ong       9/19/2014 11:00     9/19/2014 20:27         567
   1363438          5920   0700 Lowell     Denise Ong       9/20/2014 10:47     9/20/2014 20:03         556
   1365782          5920   0700 Lowell     Denise Ong       9/23/2014 10:55     9/23/2014 20:46         591
   1366888          5920   0700 Lowell     Denise Ong       9/24/2014 12:02     9/24/2014 20:33         511
   1367654          5920   0700 Lowell     Denise Ong       9/25/2014 10:57     9/25/2014 20:45         588
   1368766          5920   0700 Lowell     Denise Ong       9/26/2014 11:20     9/26/2014 20:23         543
   1369342          5920   0700 Lowell     Denise Ong        9/27/2014 8:51     9/27/2014 16:21         450
   1370499          5920   0700 Lowell     Denise Ong       9/28/2014 11:56     9/28/2014 17:05         309
   1370941          5920   0700 Lowell     Denise Ong        9/29/2014 9:55     9/29/2014 18:56         541
   1371679          5920   0700 Lowell     Denise Ong        9/30/2014 8:49     9/30/2014 18:45         596
   1372990          5920   0700 Lowell     Denise Ong       10/1/2014 10:57     10/1/2014 20:05         548
   1377524          5920   0700 Lowell     Denise Ong       10/6/2014 10:56     10/6/2014 20:04         548
   1378385          5920   0700 Lowell     Denise Ong        10/7/2014 9:59     10/7/2014 20:17         618
   1379606          5920   0700 Lowell     Denise Ong       10/8/2014 12:00     10/8/2014 20:04         484
   1380749          5920   0700 Lowell     Denise Ong       10/9/2014 14:29     10/9/2014 20:19         350
   1380974          5920   0700 Lowell     Denise Ong       10/10/2014 8:47    10/10/2014 16:47         480
   1383425          5920   0700 Lowell     Denise Ong       10/13/2014 8:51    10/13/2014 20:37         706
   1384134          5920   0700 Lowell     Denise Ong      10/13/2014 20:40    10/13/2014 20:40           0
   1384286          5920   0700 Lowell     Denise Ong       10/14/2014 8:54    10/14/2014 17:14         500
   1385494          5920   0700 Lowell     Denise Ong      10/15/2014 11:49    10/15/2014 20:15         506
   1386429          5920   0700 Lowell     Denise Ong      10/16/2014 11:56    10/16/2014 20:56         540
   1387505          5920   0700 Lowell     Denise Ong      10/17/2014 11:48    10/17/2014 20:05         497
   1388002          5920   0700 Lowell     Denise Ong       10/18/2014 8:50    10/18/2014 18:48         598
   1389220          5920   0700 Lowell     Denise Ong      10/19/2014 11:48    10/19/2014 17:47         359
   1389973          5920   0700 Lowell     Denise Ong      10/20/2014 10:56    10/20/2014 20:08         552
   1391557          5920   0700 Lowell     Denise Ong       10/22/2014 8:48    10/22/2014 17:50         542
   1392529          5920   0700 Lowell     Denise Ong       10/23/2014 8:51    10/23/2014 18:13         562
   1397277          5920   0700 Lowell     Denise Ong       10/27/2014 9:59    10/27/2014 18:57         538
   1398375          5920   0700 Lowell     Denise Ong      10/28/2014 10:59    10/28/2014 20:05         546
   1398914          5920   0700 Lowell     Denise Ong       10/29/2014 8:48    10/29/2014 18:04         556
   1399880          5920   0700 Lowell     Denise Ong       10/30/2014 8:47    10/30/2014 18:01         554
   1401412          5920   0700 Lowell     Denise Ong      10/31/2014 10:46    10/31/2014 20:08         562
   1402032          5920   0700 Lowell     Denise Ong        11/1/2014 8:46     11/1/2014 18:10         564
   1404697          5920   0700 Lowell     Denise Ong        11/4/2014 9:56     11/4/2014 19:21         565
   1405941          5920   0700 Lowell     Denise Ong       11/5/2014 12:00     11/5/2014 20:35         515
   1406581          5920   0700 Lowell     Denise Ong        11/6/2014 9:58     11/6/2014 18:51         533
   1407838          5920   0700 Lowell     Denise Ong       11/7/2014 10:58     11/7/2014 21:02         604
   1408720          5920   0700 Lowell     Denise Ong       11/8/2014 10:02     11/8/2014 18:05         483
   1409373          5920   0700 Lowell     Denise Ong        11/9/2014 9:52     11/9/2014 17:36         464
   1410432          5920   0700 Lowell     Denise Ong      11/10/2014 11:59    11/10/2014 23:07         668
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                    RevisedTimeOut         Document
                                                                                                                                   RevisedMinutes            32-5 RevisedBy
                                                                                                                                                  RevisedOnDate   Filed 03/06/20       Page 59 of 123
                                                                                                                                                                            PunchInComments             PunchOutComments   RevisionComments
   1413284          5920   0700 Lowell   Denise Ong      11/13/2014 11:59    11/13/2014 21:21         562
   1413707          5920   0700 Lowell   Denise Ong       11/14/2014 8:44    11/14/2014 16:08         444
   1415541          5920   0700 Lowell   Denise Ong      11/15/2014 11:58    11/15/2014 20:02         484
   1416400          5920   0700 Lowell   Denise Ong       11/17/2014 8:49    11/17/2014 17:55         546
   1417489          5920   0700 Lowell   Denise Ong       11/18/2014 9:04    11/18/2014 16:20         436
   1418529          5920   0700 Lowell   Denise Ong       11/19/2014 9:56    11/19/2014 19:06         550
   1421525          5920   0700 Lowell   Denise Ong       11/21/2014 9:54    11/21/2014 19:19         565
   1422791          5920   0700 Lowell   Denise Ong      11/22/2014 10:47    11/22/2014 20:04         557
   1423876          5920   0700 Lowell   Denise Ong       11/24/2014 8:02    11/24/2014 13:12         310
   1424895          5920   0700 Lowell   Denise Ong      11/24/2014 15:45    11/24/2014 19:12         207
   1425233          5920   0700 Lowell   Denise Ong       11/25/2014 9:04    11/25/2014 19:29         625
   1426271          5920   0700 Lowell   Denise Ong       11/26/2014 8:40    11/26/2014 17:26         526
   1428077          5920   0700 Lowell   Denise Ong       11/28/2014 9:37    11/28/2014 20:42         665
   1429030          5920   0700 Lowell   Denise Ong       11/29/2014 8:51    11/29/2014 17:48         537
   1431956          5920   0700 Lowell   Denise Ong       12/2/2014 10:38     12/2/2014 21:03         625
   1432485          5920   0700 Lowell   Denise Ong        12/3/2014 8:29     12/3/2014 20:54         745
   1433453          5920   0700 Lowell   Denise Ong        12/4/2014 8:45     12/4/2014 19:23         638
   1435117          5920   0700 Lowell   Denise Ong       12/5/2014 11:57     12/5/2014 20:16         499
   1435563          5920   0700 Lowell   Denise Ong        12/6/2014 8:48     12/6/2014 18:14         566
   1438319          5920   0700 Lowell   Denise Ong        12/9/2014 9:54     12/9/2014 20:20         626
   1439187          5920   0700 Lowell   Denise Ong       12/10/2014 9:06    12/10/2014 19:20         614
   1440890          5920   0700 Lowell   Denise Ong      12/11/2014 14:17    12/11/2014 20:09         352
   1441230          5920   0700 Lowell   Denise Ong       12/12/2014 8:55    12/12/2014 18:00         545
   1442346          5920   0700 Lowell   Denise Ong       12/13/2014 8:45    12/13/2014 18:08         563
   1443515          5920   0700 Lowell   Denise Ong      12/14/2014 10:07    12/14/2014 17:19         432
   1443964          5920   0700 Lowell   Denise Ong       12/15/2014 8:45    12/15/2014 16:59         494
   1448002          5920   0700 Lowell   Denise Ong       12/18/2014 8:51    12/18/2014 17:59         548
   1449678          5920   0700 Lowell   Denise Ong      12/19/2014 11:53    12/19/2014 21:09         556
   1450480          5920   0700 Lowell   Denise Ong       12/20/2014 8:56    12/20/2014 17:00         484
   1452104          5920   0700 Lowell   Denise Ong       12/22/2014 7:53    12/22/2014 18:01         608
   1453498          5920   0700 Lowell   Denise Ong       12/23/2014 8:47    12/23/2014 18:11         564
   1455022          5920   0700 Lowell   Denise Ong       12/24/2014 9:02    12/24/2014 16:07         425
   1455992          5920   0700 Lowell   Denise Ong       12/26/2014 9:47    12/26/2014 19:06         559
   1456945          5920   0700 Lowell   Denise Ong       12/27/2014 8:48    12/27/2014 17:56         548
   1459550          5920   0700 Lowell   Denise Ong       12/30/2014 8:20    12/30/2014 18:08         588
   1460547          5920   0700 Lowell   Denise Ong      12/30/2014 18:09    12/30/2014 18:09           0
   1460777          5920   0700 Lowell   Denise Ong       12/31/2014 8:52    12/31/2014 16:45         473
   1461637          5920   0700 Lowell   Denise Ong         1/1/2015 9:46      1/1/2015 16:00         374
   1462359          5920   0700 Lowell   Denise Ong         1/2/2015 8:49      1/2/2015 18:20         571
   1463528          5920   0700 Lowell   Denise Ong         1/3/2015 8:52      1/3/2015 20:20         688
   1465832          5920   0700 Lowell   Denise Ong         1/6/2015 7:58      1/6/2015 17:03         545
   1467106          5920   0700 Lowell   Denise Ong         1/7/2015 9:55      1/7/2015 18:57         542
   1468230          5920   0700 Lowell   Denise Ong        1/8/2015 10:53      1/8/2015 18:07         434
   1469247          5920   0700 Lowell   Denise Ong         1/9/2015 9:52      1/9/2015 19:07         555
   1470111          5920   0700 Lowell   Denise Ong        1/10/2015 8:53     1/10/2015 17:28         515
   1472531          5920   0700 Lowell   Denise Ong        1/13/2015 8:02     1/13/2015 17:16         554
   1473745          5920   0700 Lowell   Denise Ong        1/14/2015 9:52     1/14/2015 19:04         552
   1474478          5920   0700 Lowell   Denise Ong        1/15/2015 8:43     1/15/2015 18:20         577
   1475545          5920   0700 Lowell   Denise Ong        1/16/2015 8:48     1/16/2015 18:10         562
   1476918          5920   0700 Lowell   Denise Ong        1/17/2015 9:53     1/17/2015 18:23         510
   1477538          5920   0700 Lowell   Denise Ong        1/18/2015 8:50     1/18/2015 15:22         392
   1478215          5920   0700 Lowell   Denise Ong        1/19/2015 8:50     1/19/2015 18:00         551
   1481251          5920   0700 Lowell   Denise Ong        1/22/2015 8:48     1/22/2015 11:04         136
   1482702          5920   0700 Lowell   Denise Ong        1/23/2015 9:53     1/23/2015 19:04         551
   1483759          5920   0700 Lowell   Denise Ong        1/24/2015 9:52     1/24/2015 18:13         501
   1484611          5920   0700 Lowell   Denise Ong        1/25/2015 9:53     1/25/2015 16:24         391
   1485658          5920   0700 Lowell   Denise Ong       1/26/2015 11:46     1/26/2015 20:31         525
   1486484          5920   0700 Lowell   Denise Ong       1/27/2015 10:53     1/27/2015 21:19         626
   1487099          5920   0700 Lowell   Denise Ong        1/28/2015 8:48     1/28/2015 18:15         567
   1488133          5920   0700 Lowell   Denise Ong        1/29/2015 8:51     1/29/2015 18:01         550
   1496452          5920   0700 Lowell   Denise Ong        2/3/2015 11:58      2/3/2015 20:04         486
   1496898          5920   0700 Lowell   Denise Ong         2/4/2015 8:50      2/4/2015 19:05         615
   1497891          5920   0700 Lowell   Denise Ong         2/5/2015 8:49      2/5/2015 18:36         587
   1498931          5920   0700 Lowell   Denise Ong         2/6/2015 8:45      2/6/2015 18:40         595
   1500390          5920   0700 Lowell   Denise Ong         2/7/2015 9:56      2/7/2015 18:59         543
   1502680          5920   0700 Lowell   Denise Ong        2/10/2015 8:49     2/10/2015 19:00         611
   1504028          5920   0700 Lowell   Denise Ong       2/11/2015 10:52     2/11/2015 20:08         556
   1504596          5920   0700 Lowell   Denise Ong        2/12/2015 8:39     2/12/2015 17:33         534
   1505936          5920   0700 Lowell   Denise Ong        2/13/2015 9:54     2/13/2015 18:52         538
   1508299          5920   0700 Lowell   Denise Ong        2/16/2015 8:52     2/16/2015 19:32         640
   1509456          5920   0700 Lowell   Denise Ong        2/17/2015 9:57     2/17/2015 18:58         541
   1510549          5920   0700 Lowell   Denise Ong       2/18/2015 10:47     2/18/2015 20:04         557
   1511256          5920   0700 Lowell   Denise Ong        2/19/2015 8:53     2/19/2015 18:03         550
   1512684          5920   0700 Lowell   Denise Ong        2/20/2015 9:57     2/20/2015 17:10         433
   1513806          5920   0700 Lowell   Denise Ong       2/21/2015 10:03     2/21/2015 19:03         540
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn            TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                        RevisedTimeIn
                                                                                                                  RevisedTimeOut         Document
                                                                                                                                 RevisedMinutes            32-5 RevisedBy
                                                                                                                                                RevisedOnDate   Filed 03/06/20       Page 60 of 123
                                                                                                                                                                          PunchInComments             PunchOutComments   RevisionComments
   1516500          5920   0700 Lowell   Denise Ong       2/24/2015 10:57 2/24/2015 20:05           548
   1517166          5920   0700 Lowell   Denise Ong        2/25/2015 8:56 2/25/2015 17:57           541
   1519217          5920   0700 Lowell   Denise Ong        2/27/2015 8:54    2/27/2015 9:15          21
   1520337          5920   0700 Lowell   Denise Ong        2/28/2015 8:49 2/28/2015 10:58           129
   1523275          5920   0700 Lowell   Denise Ong        3/3/2015 11:06    3/3/2015 20:06         540
   1523849          5920   0700 Lowell   Denise Ong         3/4/2015 8:45    3/4/2015 17:54         549
   1525105          5920   0700 Lowell   Denise Ong         3/5/2015 9:55    3/5/2015 19:11         556
   1526241          5920   0700 Lowell   Denise Ong         3/6/2015 9:57    3/6/2015 19:05         548
   1527087          5920   0700 Lowell   Denise Ong         3/7/2015 8:50    3/7/2015 18:04         554
   1528027          5920   0700 Lowell   Denise Ong         3/8/2015 9:49    3/8/2015 16:27         398
   1528935          5920   0700 Lowell   Denise Ong        3/9/2015 10:51    3/9/2015 20:06         555
   1529600          5920   0700 Lowell   Denise Ong        3/10/2015 8:50 3/10/2015 18:00           550
   1532599          5920   0700 Lowell   Denise Ong        3/13/2015 8:50 3/13/2015 17:01           491
   1535597          5920   0700 Lowell   Denise Ong       3/16/2015 10:51 3/16/2015 20:17           566
   1536329          5920   0700 Lowell   Denise Ong        3/17/2015 8:55 3/17/2015 18:19           564
   1537527          5920   0700 Lowell   Denise Ong        3/18/2015 9:55 3/18/2015 19:00           545
   1539841          5920   0700 Lowell   Denise Ong        3/20/2015 9:54 3/20/2015 17:31           457
   1540700          5920   0700 Lowell   Denise Ong        3/21/2015 8:49 3/21/2015 18:07           558
   1541675          5920   0700 Lowell   Denise Ong        3/22/2015 9:50 3/22/2015 16:44           414
   1544284          5920   0700 Lowell   Denise Ong        3/25/2015 8:51 3/25/2015 18:02           551
   1546113          5920   0700 Lowell   Denise Ong       3/26/2015 15:49 3/26/2015 20:05           256
   1546615          5920   0700 Lowell   Denise Ong        3/27/2015 9:55 3/27/2015 18:54           539
   1547384          5920   0700 Lowell   Denise Ong        3/28/2015 8:00 3/28/2015 16:12           492
   1550498          5920   0700 Lowell   Denise Ong       3/31/2015 11:34 3/31/2015 20:25           531
   1551065          5920   0700 Lowell   Denise Ong         4/1/2015 8:46    4/1/2015 17:54         548
   1552416          5920   0700 Lowell   Denise Ong         4/2/2015 9:56    4/2/2015 19:02         546
   1553382          5920   0700 Lowell   Denise Ong         4/3/2015 8:45    4/3/2015 18:07         562
   1555088          5920   0700 Lowell   Denise Ong         4/4/2015 9:58    4/4/2015 17:47         469
   1556435          5920   0700 Lowell   Denise Ong        4/6/2015 10:58    4/6/2015 20:53         595
   1557278          5920   0700 Lowell   Denise Ong         4/7/2015 8:51    4/7/2015 18:09         558
   1558786          5920   0700 Lowell   Denise Ong        4/8/2015 10:00    4/8/2015 19:19         559
   1560047          5920   0700 Lowell   Denise Ong         4/9/2015 9:58    4/9/2015 17:01         423
   1564657          5920   0700 Lowell   Denise Ong       4/13/2015 11:00 4/13/2015 20:22           562
   1565668          5920   0700 Lowell   Denise Ong       4/14/2015 10:03 4/14/2015 19:12           549
   1566760          5920   0700 Lowell   Denise Ong        4/15/2015 9:56 4/15/2015 18:28           512
   1567939          5920   0700 Lowell   Denise Ong        4/16/2015 9:59 4/16/2015 19:01           542
   1569268          5920   0700 Lowell   Denise Ong        4/17/2015 9:56 4/17/2015 19:18           562
   1570201          5920   0700 Lowell   Denise Ong        4/18/2015 8:40 4/18/2015 17:33           533
   1571328          5920   0700 Lowell   Denise Ong        4/19/2015 9:46 4/19/2015 16:35           409
   1575734          5920   0700 Lowell   Denise Ong        4/23/2015 9:54 4/23/2015 19:33           579
   1576644          5920   0700 Lowell   Denise Ong        4/24/2015 8:44 4/24/2015 18:00           556
   1578061          5920   0700 Lowell   Denise Ong        4/25/2015 8:52 4/25/2015 17:10           498
   1581381          5920   0700 Lowell   Denise Ong       4/28/2015 10:55 4/28/2015 20:27           572
   1582609          5920   0700 Lowell   Denise Ong       4/29/2015 11:24 4/29/2015 21:00           576
   1583679          5920   0700 Lowell   Denise Ong       4/30/2015 10:48 4/30/2015 19:03           495
   1584372          5920   0700 Lowell   Denise Ong         5/1/2015 7:49    5/1/2015 17:59         610
   1586070          5920   0700 Lowell   Denise Ong         5/2/2015 8:55    5/2/2015 18:08         553
   1587845          5920   0700 Lowell   Denise Ong         5/4/2015 8:52    5/4/2015 18:28         576
   1589384          5920   0700 Lowell   Denise Ong        5/5/2015 10:55    5/5/2015 20:55         600
   1590166          5920   0700 Lowell   Denise Ong         5/6/2015 8:49    5/6/2015 19:27         638
   1591230          5920   0700 Lowell   Denise Ong         5/7/2015 8:43    5/7/2015 19:03         620
   1592652          5920   0700 Lowell   Denise Ong         5/8/2015 9:13    5/8/2015 16:22         429
   1595767          5920   0700 Lowell   Denise Ong        5/11/2015 8:51 5/11/2015 17:09           498
   1596973          5920   0700 Lowell   Denise Ong        5/12/2015 8:51 5/12/2015 18:07           556
   1598464          5920   0700 Lowell   Denise Ong       5/13/2015 10:51 5/13/2015 20:13           562
   1599509          5920   0700 Lowell   Denise Ong        5/14/2015 9:55 5/14/2015 18:35           520
   1600960          5920   0700 Lowell   Denise Ong        5/15/2015 9:54 5/15/2015 19:55           601
   1602377          5920   0700 Lowell   Denise Ong       5/16/2015 10:44 5/16/2015 20:02           558
   1604979          5920   0700 Lowell   Denise Ong        5/19/2015 8:46 5/19/2015 18:21           575
   1606518          5920   0700 Lowell   Denise Ong       5/20/2015 10:53 5/20/2015 20:27           574
   1607543          5920   0700 Lowell   Denise Ong        5/21/2015 9:57 5/21/2015 18:58           541
   1609902          5920   0700 Lowell   Denise Ong        5/23/2015 8:52 5/23/2015 18:10           558
   1611007          5920   0700 Lowell   Denise Ong        5/24/2015 9:50 5/24/2015 17:19           449
   1611587          5920   0700 Lowell   Denise Ong        5/25/2015 9:41 5/25/2015 15:48           367
   1615174          5920   0700 Lowell   Denise Ong       5/28/2015 10:52 5/28/2015 20:09           557
   1615885          5920   0700 Lowell   Denise Ong        5/29/2015 7:56    5/29/2015 8:39          43
   1616512          5920   0700 Lowell   Denise Ong        5/29/2015 9:59 5/29/2015 19:16           557
   1617500          5920   0700 Lowell   Denise Ong        5/30/2015 8:48 5/30/2015 18:05           557
   1620430          5920   0700 Lowell   Denise Ong         6/2/2015 8:47    6/2/2015 19:02         615
   1621929          5920   0700 Lowell   Denise Ong        6/3/2015 11:00    6/3/2015 20:11         551
   1622617          5920   0700 Lowell   Denise Ong         6/4/2015 8:44    6/4/2015 20:27         703
   1623893          5920   0700 Lowell   Denise Ong         6/5/2015 9:03    6/5/2015 18:08         545
   1626889          5920   0700 Lowell   Denise Ong         6/8/2015 8:48    6/8/2015 18:34         586
   1628462          5920   0700 Lowell   Denise Ong        6/9/2015 10:56    6/9/2015 20:40         584
   1629435          5920   0700 Lowell   Denise Ong        6/10/2015 9:50 6/10/2015 20:34           644
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn            TimeOut           Minutes    Case 5:19-cv-05310-JDW Document
                                                                                                        RevisedTimeIn                        32-5 RevisedBy
                                                                                                                                RevisedTimeOut
                                                                                                                                  RevisedOnDate   Filed 03/06/20
                                                                                                                                                        RevisedMinutes Page 61 of 123
                                                                                                                                                            PunchInComments                                      PunchOutComments   RevisionComments
   1630356          5920   0700 Lowell   Denise Ong        6/11/2015 8:49 6/11/2015 18:20           571
   1631406          5920   0700 Lowell   Denise Ong        6/12/2015 7:59 6/12/2015 18:24           625
   1633520          5920   0700 Lowell   Denise Ong       6/13/2015 10:59 6/13/2015 21:07           608
   1636195          5920   0700 Lowell   Denise Ong        6/16/2015 9:54 6/16/2015 20:26           632
   1637436          5920   0700 Lowell   Denise Ong       6/17/2015 10:57 6/17/2015 20:59           602
   1638143          5920   0700 Lowell   Denise Ong        6/18/2015 8:41 6/18/2015 18:08           567
   1639318          5920   0700 Lowell   Denise Ong        6/19/2015 8:44 6/19/2015 19:29           645
   1641925          5920   0700 Lowell   Denise Ong       6/21/2015 10:06 6/21/2015 17:22           436
   1642861          5920   0700 Lowell   Denise Ong       6/22/2015 11:01 6/22/2015 20:05           544
   1643578          5920   0700 Lowell   Denise Ong        6/23/2015 8:41 6/23/2015 18:04           563
   1646116          5920   0700 Lowell   Denise Ong        6/25/2015 9:52 6/25/2015 17:54           482
   1646907          5920   0700 Lowell   Denise Ong        6/26/2015 7:54 6/26/2015 14:43           409
   1648486          5920   0700 Lowell   Denise Ong        6/27/2015 8:44 6/27/2015 15:48           424
   1649555          5920   0700 Lowell   Denise Ong        6/28/2015 9:39 6/28/2015 16:05           386
   1652973          5920   0700 Lowell   Denise Ong        7/1/2015 10:57    7/1/2015 20:11         554
   1654031          5920   0700 Lowell   Denise Ong         7/2/2015 9:55    7/2/2015 18:24         509
   1655122          5920   0700 Lowell   Denise Ong         7/3/2015 8:48    7/3/2015 18:05         557
   1656500          5920   0700 Lowell   Denise Ong         7/4/2015 8:45    7/4/2015 14:34         349
   1659822          5920   0700 Lowell   Denise Ong        7/7/2015 11:08    7/7/2015 20:00         532 2015-07-07 11:08:00.000 2015-07-07 20:00:00.000 532              2015-07-13 14:52:00.690 Ryan Trombley   Auto-Punch Out
   1660631          5920   0700 Lowell   Denise Ong         7/8/2015 8:49    7/8/2015 18:02         553
   1663022          5920   0700 Lowell   Denise Ong        7/10/2015 8:01 7/10/2015 20:02           721
   1664675          5920   0700 Lowell   Denise Ong        7/11/2015 8:45 7/11/2015 17:17           512
   1665925          5920   0700 Lowell   Denise Ong        7/12/2015 9:49 7/12/2015 15:58           369
   1669591          5920   0700 Lowell   Denise Ong       7/15/2015 10:58 7/15/2015 21:01           603
   1670712          5920   0700 Lowell   Denise Ong        7/16/2015 9:56 7/16/2015 18:27           511
   1671696          5920   0700 Lowell   Denise Ong        7/17/2015 8:40 7/17/2015 18:21           581
   1673175          5920   0700 Lowell   Denise Ong        7/18/2015 8:42 7/18/2015 17:03           501
   1674482          5920   0700 Lowell   Denise Ong        7/19/2015 9:53 7/19/2015 14:33           280
   1675111          5920   0700 Lowell   Denise Ong        7/20/2015 8:47 7/20/2015 18:01           554
   1678095          5920   0700 Lowell   Denise Ong       7/22/2015 10:57 7/22/2015 20:02           545
   1678958          5920   0700 Lowell   Denise Ong        7/23/2015 8:45 7/23/2015 17:01           496
   1680251          5920   0700 Lowell   Denise Ong        7/24/2015 7:54    7/24/2015 8:21          27
   1684499          5920   0700 Lowell   Denise Ong       7/27/2015 11:01 7/27/2015 18:10           429
   1685384          5920   0700 Lowell   Denise Ong        7/28/2015 8:46 7/28/2015 17:53           547
   1686780          5920   0700 Lowell   Denise Ong        7/29/2015 9:06 7/29/2015 18:03           537
   1688230          5920   0700 Lowell   Denise Ong       7/30/2015 10:17 7/30/2015 18:59           522
   1689780          5920   0700 Lowell   Denise Ong       7/31/2015 10:53 7/31/2015 20:04           551
   1691300          5920   0700 Lowell   Denise Ong        8/1/2015 10:30    8/1/2015 17:57         447
   1692324          5920   0700 Lowell   Denise Ong        8/2/2015 10:12    8/2/2015 12:57         165
   1695850          5920   0700 Lowell   Denise Ong        8/5/2015 11:00    8/5/2015 20:35         575
   1696729          5920   0700 Lowell   Denise Ong         8/6/2015 8:56    8/6/2015 18:08         552
   1697842          5920   0700 Lowell   Denise Ong         8/7/2015 7:56    8/7/2015 18:01         605
   1699603          5920   0700 Lowell   Denise Ong         8/8/2015 8:44    8/8/2015 17:58         554
   1703263          5920   0700 Lowell   Denise Ong       8/11/2015 10:14 8/11/2015 13:11           177
   1703815          5920   0700 Lowell   Denise Ong       8/11/2015 13:24 8/11/2015 20:56           452
   1704207          5920   0700 Lowell   Denise Ong        8/12/2015 8:45 8/12/2015 19:59           674
   1705778          5920   0700 Lowell   Denise Ong        8/13/2015 9:58 8/13/2015 18:17           499
   1706826          5920   0700 Lowell   Denise Ong        8/14/2015 8:40 8/14/2015 17:13           513
   1708426          5920   0700 Lowell   Denise Ong        8/15/2015 8:52 8/15/2015 17:06           494
   1709613          5920   0700 Lowell   Denise Ong        8/16/2015 9:43 8/16/2015 15:55           372
   1713364          5920   0700 Lowell   Denise Ong       8/19/2015 10:57 8/19/2015 20:04           547
   1714548          5920   0700 Lowell   Denise Ong       8/20/2015 10:01 8/20/2015 19:16           555
   1715513          5920   0700 Lowell   Denise Ong        8/21/2015 8:00 8/21/2015 18:13           613
   1723049          5920   0700 Lowell   Denise Ong       8/27/2015 11:13 8/27/2015 20:10           537
   1723905          5920   0700 Lowell   Denise Ong        8/28/2015 8:50 8/28/2015 18:07           557
   1727670          5920   0700 Lowell   Denise Ong       8/31/2015 10:59 8/31/2015 21:05           606
   1728507          5920   0700 Lowell   Denise Ong         9/1/2015 8:40    9/1/2015 20:07         687
   1729853          5920   0700 Lowell   Denise Ong         9/2/2015 8:46    9/2/2015 19:13         627
   1731556          5920   0700 Lowell   Denise Ong        9/3/2015 10:50    9/3/2015 20:10         560
   1732413          5920   0700 Lowell   Denise Ong         9/4/2015 7:58    9/4/2015 16:07         489
   1734256          5920   0700 Lowell   Denise Ong         9/5/2015 8:46    9/5/2015 17:12         506
   1735702          5920   0700 Lowell   Denise Ong        9/6/2015 10:01    9/6/2015 13:26         205
   1738576          5920   0700 Lowell   Denise Ong         9/9/2015 8:48    9/9/2015 17:56         548
   1740383          5920   0700 Lowell   Denise Ong       9/10/2015 10:07 9/10/2015 19:28           561
   1741667          5920   0700 Lowell   Denise Ong        9/11/2015 8:52 9/11/2015 16:53           481
   1743401          5920   0700 Lowell   Denise Ong        9/12/2015 8:44 9/12/2015 17:57           553
   1745082          5920   0700 Lowell   Denise Ong        9/13/2015 9:57 9/13/2015 16:01           364
   1749508          5920   0700 Lowell   Denise Ong       9/16/2015 11:01 9/16/2015 20:39           578
   1750551          5920   0700 Lowell   Denise Ong        9/17/2015 8:52 9/17/2015 17:23           511
   1751983          5920   0700 Lowell   Denise Ong        9/18/2015 7:59 9/18/2015 18:41           642
   1754128          5920   0700 Lowell   Denise Ong        9/19/2015 8:47 9/19/2015 18:02           555
   1758850          5920   0700 Lowell   Denise Ong       9/22/2015 10:57 9/22/2015 20:02           545
   1759926          5920   0700 Lowell   Denise Ong        9/23/2015 8:55 9/23/2015 17:14           499
   1761733          5920   0700 Lowell   Denise Ong        9/24/2015 9:57 9/24/2015 17:29           452
   1763715          5920   0700 Lowell   Denise Ong        9/25/2015 9:51 9/25/2015 18:06           495
PunchID    EmployeeID      FieldText     EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                    RevisedTimeOut         Document
                                                                                                                                   RevisedMinutes            32-5 RevisedBy
                                                                                                                                                  RevisedOnDate   Filed 03/06/20       Page 62 of 123
                                                                                                                                                                            PunchInComments             PunchOutComments   RevisionComments
   1765437          5920   0700 Lowell   Denise Ong       9/26/2015 10:08     9/26/2015 16:16         368
   1769551          5920   0700 Lowell   Denise Ong       9/29/2015 11:04     9/29/2015 20:05         541
   1770888          5920   0700 Lowell   Denise Ong       9/30/2015 10:03     9/30/2015 18:25         502
   1772409          5920   0700 Lowell   Denise Ong       10/1/2015 10:02     10/1/2015 14:29         267
   1773298          5920   0700 Lowell   Denise Ong       10/1/2015 15:41     10/1/2015 19:08         207
   1773555          5920   0700 Lowell   Denise Ong        10/2/2015 8:01      10/2/2015 9:39          98
   1774277          5920   0700 Lowell   Denise Ong        10/2/2015 9:58     10/2/2015 18:16         498
   1776024          5920   0700 Lowell   Denise Ong        10/3/2015 9:55     10/3/2015 18:05         490
   1779978          5920   0700 Lowell   Denise Ong        10/6/2015 9:48     10/6/2015 13:59         251
   1783133          5920   0700 Lowell   Denise Ong        10/8/2015 9:58     10/8/2015 17:57         479
   1786763          5920   0700 Lowell   Denise Ong       10/10/2015 9:54    10/10/2015 18:04         490
   1788065          5920   0700 Lowell   Denise Ong       10/11/2015 9:56    10/11/2015 14:47         291
   1789139          5920   0700 Lowell   Denise Ong       10/12/2015 9:56    10/12/2015 18:11         495
   1790661          5920   0700 Lowell   Denise Ong       10/13/2015 9:47    10/13/2015 19:46         599
   1791794          5920   0700 Lowell   Denise Ong       10/14/2015 8:38    10/14/2015 17:00         502
   1793126          5920   0700 Lowell   Denise Ong      10/14/2015 17:04    10/14/2015 17:14          10
   1805174          5920   0700 Lowell   Denise Ong      10/22/2015 10:57    10/22/2015 22:00         663
   1806661          5920   0700 Lowell   Denise Ong       10/23/2015 9:40    10/23/2015 16:59         439
   1808749          5920   0700 Lowell   Denise Ong      10/24/2015 10:03    10/24/2015 18:02         479
   1809913          5920   0700 Lowell   Denise Ong       10/25/2015 9:46    10/25/2015 15:26         340
   1812816          5920   0703 Ionia    Denise Ong       10/27/2015 9:47    10/27/2015 20:45         658
   1816267          5920   0703 Ionia    Denise Ong      10/29/2015 10:17    10/29/2015 20:21         604
   1817387          5920   0703 Ionia    Denise Ong       10/30/2015 7:51    10/30/2015 17:08         557
   1820160          5920   0703 Ionia    Denise Ong       10/31/2015 9:55    10/31/2015 18:01         486
   1824830          5920   0703 Ionia    Denise Ong       11/3/2015 10:56     11/3/2015 19:06         490
   1826656          5920   0703 Ionia    Denise Ong       11/4/2015 10:52     11/4/2015 20:06         554
   1828336          5920   0703 Ionia    Denise Ong        11/5/2015 9:55     11/5/2015 18:06         491
   1830356          5920   0703 Ionia    Denise Ong        11/6/2015 9:56     11/6/2015 17:18         442
   1832565          5920   0703 Ionia    Denise Ong       11/7/2015 10:01     11/7/2015 18:29         508
   1837506          5920   0703 Ionia    Denise Ong      11/10/2015 10:58    11/10/2015 20:14         556
   1839356          5920   0703 Ionia    Denise Ong      11/11/2015 11:00    11/11/2015 20:05         545
   1840986          5920   0703 Ionia    Denise Ong       11/12/2015 9:55    11/12/2015 18:20         505
   1842434          5920   0703 Ionia    Denise Ong       11/13/2015 7:59     11/13/2015 9:13          74
   1843222          5920   0703 Ionia    Denise Ong       11/13/2015 9:58    11/13/2015 18:27         509
   1845495          5920   0703 Ionia    Denise Ong      11/14/2015 10:00    11/14/2015 18:02         482
   1850258          5920   0703 Ionia    Denise Ong      11/17/2015 10:01    11/17/2015 18:44         523
   1852021          5920   0703 Ionia    Denise Ong       11/18/2015 9:55    11/18/2015 18:02         487
   1853909          5920   0703 Ionia    Denise Ong      11/19/2015 10:00    11/19/2015 18:07         487
   1855925          5920   0703 Ionia    Denise Ong       11/20/2015 9:59    11/20/2015 17:39         460
   1861376          5920   0703 Ionia    Denise Ong      11/23/2015 10:08    11/23/2015 19:13         545
   1865728          5920   0703 Ionia    Denise Ong      11/25/2015 10:04    11/25/2015 21:23         679
   1868478          5920   0703 Ionia    Denise Ong       11/27/2015 9:50    11/27/2015 21:08         678
   1870416          5920   0703 Ionia    Denise Ong       11/28/2015 9:49    11/28/2015 18:35         526
   1872458          5920   0703 Ionia    Denise Ong      11/29/2015 10:05    11/29/2015 16:26         381
   1877431          5920   0703 Ionia    Denise Ong       12/2/2015 10:05     12/2/2015 19:11         546
   1879079          5920   0703 Ionia    Denise Ong        12/3/2015 9:51     12/3/2015 19:06         555
   1881048          5920   0703 Ionia    Denise Ong        12/4/2015 9:59     12/4/2015 18:00         481
   1883292          5920   0703 Ionia    Denise Ong       12/5/2015 10:00     12/5/2015 17:39         459
   1888054          5920   0703 Ionia    Denise Ong       12/8/2015 10:01     12/8/2015 19:08         547
   1889939          5920   0703 Ionia    Denise Ong        12/9/2015 9:58     12/9/2015 19:45         587
   1891838          5920   0703 Ionia    Denise Ong       12/10/2015 9:59    12/10/2015 19:00         541
   1893206          5920   0703 Ionia    Denise Ong       12/11/2015 7:57     12/11/2015 9:19          82
   1894011          5920   0703 Ionia    Denise Ong       12/11/2015 9:54    12/11/2015 18:04         489
   1899332          5920   0703 Ionia    Denise Ong      12/14/2015 10:01    12/14/2015 19:23         561
   1901272          5920   0703 Ionia    Denise Ong       12/15/2015 9:54    12/15/2015 19:05         551
   1903112          5920   0703 Ionia    Denise Ong       12/16/2015 9:52    12/16/2015 18:03         491
   1904960          5920   0703 Ionia    Denise Ong       12/17/2015 9:56    12/17/2015 18:55         539
   1907020          5920   0703 Ionia    Denise Ong       12/18/2015 9:58    12/18/2015 17:31         453
   1909667          5920   0703 Ionia    Denise Ong      12/19/2015 10:58    12/19/2015 19:05         487
   1912801          5920   0703 Ionia    Denise Ong       12/21/2015 9:59    12/21/2015 20:14         615
   1915022          5920   0703 Ionia    Denise Ong      12/22/2015 10:18    12/22/2015 19:04         526
   1917241          5920   0703 Ionia    Denise Ong      12/23/2015 10:22    12/23/2015 18:02         460
   1920114          5920   0703 Ionia    Denise Ong      12/24/2015 10:49    12/24/2015 16:53         364
   1921530          5920   0703 Ionia    Denise Ong      12/26/2015 10:00    12/26/2015 17:51         471
   1926488          5920   0703 Ionia    Denise Ong       12/29/2015 9:59    12/29/2015 19:01         542
   1928444          5920   0703 Ionia    Denise Ong       12/30/2015 9:59    12/30/2015 18:55         536
   1930638          5920   0703 Ionia    Denise Ong       12/31/2015 9:59    12/31/2015 15:55         356
   1932046          5920   0703 Ionia    Denise Ong        1/1/2016 10:08      1/1/2016 15:35         327
   1933595          5920   0703 Ionia    Denise Ong         1/2/2016 9:58      1/2/2016 17:57         479
   1938245          5920   0703 Ionia    Denise Ong        1/5/2016 10:09      1/5/2016 19:00         531
   1939906          5920   0703 Ionia    Denise Ong         1/6/2016 9:48      1/6/2016 18:06         498
   1943097          5920   0703 Ionia    Denise Ong         1/8/2016 8:00       1/8/2016 9:08          68
   1943820          5920   0703 Ionia    Denise Ong         1/8/2016 9:58      1/8/2016 17:57         479
   1945974          5920   0703 Ionia    Denise Ong        1/9/2016 10:00      1/9/2016 18:02         482
   1950684          5920   0703 Ionia    Denise Ong       1/12/2016 10:18     1/12/2016 18:53         515
PunchID    EmployeeID      FieldText    EmployeeName   TimeIn            TimeOut           Minutes    Case 5:19-cv-05310-JDW Document
                                                                                                       RevisedTimeIn                        32-5 RevisedBy
                                                                                                                               RevisedTimeOut
                                                                                                                                 RevisedOnDate   Filed 03/06/20
                                                                                                                                                       RevisedMinutes Page 63 of 123
                                                                                                                                                           PunchInComments                                      PunchOutComments   RevisionComments
   1952431          5920   0703 Ionia   Denise Ong       1/13/2016 10:23 1/13/2016 18:54           511
   1954124          5920   0703 Ionia   Denise Ong        1/14/2016 9:58 1/14/2016 19:00           542
   1956093          5920   0703 Ionia   Denise Ong        1/15/2016 9:59 1/15/2016 18:05           486
   1962627          5920   0703 Ionia   Denise Ong        1/19/2016 9:56 1/19/2016 19:00           544
   1964374          5920   0703 Ionia   Denise Ong       1/20/2016 10:01 1/20/2016 18:59           538
   1966072          5920   0703 Ionia   Denise Ong        1/21/2016 9:54 1/21/2016 18:54           540
   1967369          5920   0703 Ionia   Denise Ong        1/22/2016 8:02    1/22/2016 9:22          80
   1968197          5920   0703 Ionia   Denise Ong       1/22/2016 10:11 1/22/2016 18:01           470
   1969948          5920   0703 Ionia   Denise Ong        1/23/2016 9:58 1/23/2016 17:57           479
   1974787          5920   0703 Ionia   Denise Ong       1/26/2016 11:54 1/26/2016 20:09           495 2016-01-26 11:54:00.000 2016-01-26 20:09:00.000 495              2016-02-07 22:24:09.570 Ryan Trombley   Auto-Punch Out
   1976032          5920   0703 Ionia   Denise Ong       1/27/2016 10:01 1/27/2016 18:30           509
   1977445          5920   0703 Ionia   Denise Ong        1/28/2016 8:57 1/28/2016 17:09           492
   1979869          5920   0703 Ionia   Denise Ong       1/29/2016 10:54 1/29/2016 19:45           531
   1981711          5920   0703 Ionia   Denise Ong        1/30/2016 9:58 1/30/2016 17:59           481
   1982972          5920   0703 Ionia   Denise Ong        1/31/2016 9:28 1/31/2016 17:26           478
   1988494          5920   0703 Ionia   Denise Ong        2/3/2016 11:59    2/3/2016 20:41         522
   1989421          5920   0703 Ionia   Denise Ong         2/4/2016 8:59    2/4/2016 16:47         468
   1990918          5920   0703 Ionia   Denise Ong         2/5/2016 7:53    2/5/2016 16:31         518
   1993798          5920   0703 Ionia   Denise Ong         2/6/2016 9:58    2/6/2016 18:00         481
   1998850          5920   0703 Ionia   Denise Ong        2/9/2016 11:58    2/9/2016 20:07         489
   1999992          5920   0703 Ionia   Denise Ong        2/10/2016 9:53 2/10/2016 19:06           553
   2001194          5920   0703 Ionia   Denise Ong        2/11/2016 8:15 2/11/2016 16:31           496
   2010725          5920   0703 Ionia   Denise Ong       2/16/2016 11:55 2/16/2016 20:04           489
   2012481          5920   0703 Ionia   Denise Ong       2/17/2016 11:55 2/17/2016 20:01           486
   2013709          5920   0703 Ionia   Denise Ong        2/18/2016 9:57 2/18/2016 18:02           485
   2015120          5920   0703 Ionia   Denise Ong        2/19/2016 8:13 2/19/2016 16:30           497
   2017918          5920   0703 Ionia   Denise Ong        2/20/2016 9:58 2/20/2016 18:08           490
   2019240          5920   0703 Ionia   Denise Ong        2/21/2016 9:28 2/21/2016 17:11           463
   2024899          5920   0703 Ionia   Denise Ong       2/24/2016 11:59 2/24/2016 20:03           484
   2026081          5920   0703 Ionia   Denise Ong        2/25/2016 9:59 2/25/2016 18:01           482
   2027397          5920   0703 Ionia   Denise Ong        2/26/2016 8:27 2/26/2016 16:34           487
   2030107          5920   0703 Ionia   Denise Ong        2/27/2016 9:54 2/27/2016 15:01           307
   2031397          5920   0703 Ionia   Denise Ong        2/28/2016 9:22 2/28/2016 17:33           491
   2032883          5920   0703 Ionia   Denise Ong        2/29/2016 9:46 2/29/2016 18:03           497
   2038736          5920   0703 Ionia   Denise Ong        3/3/2016 11:27    3/3/2016 18:04         397
   2039723          5920   0703 Ionia   Denise Ong         3/4/2016 8:02    3/4/2016 16:31         509
   2042625          5920   0703 Ionia   Denise Ong         3/5/2016 9:58    3/5/2016 18:01         483
   2047239          5920   0703 Ionia   Denise Ong         3/8/2016 9:56    3/8/2016 19:07         551
   2048440          5920   0703 Ionia   Denise Ong         3/9/2016 8:14    3/9/2016 10:22         128
   2051234          5920   0703 Ionia   Denise Ong       3/10/2016 11:54 3/10/2016 20:15           501
   2052297          5920   0703 Ionia   Denise Ong        3/11/2016 8:51 3/11/2016 17:28           517
   2057601          5920   0703 Ionia   Denise Ong        3/14/2016 9:58 3/14/2016 19:00           542
   2059942          5920   0703 Ionia   Denise Ong       3/15/2016 12:05 3/15/2016 20:06           481
   2061132          5920   0703 Ionia   Denise Ong        3/16/2016 9:59 3/16/2016 19:06           547
   2062388          5920   0703 Ionia   Denise Ong        3/17/2016 8:24 3/17/2016 16:42           498
   2064178          5920   0703 Ionia   Denise Ong        3/18/2016 7:52 3/18/2016 16:35           523
   2067111          5920   0703 Ionia   Denise Ong       3/19/2016 10:13 3/19/2016 18:01           468
   2072132          5920   0703 Ionia   Denise Ong       3/22/2016 12:02 3/22/2016 20:01           479
   2073313          5920   0703 Ionia   Denise Ong        3/23/2016 9:57 3/23/2016 18:58           541
   2075087          5920   0703 Ionia   Denise Ong        3/24/2016 9:58 3/24/2016 18:01           483
   2076993          5920   0703 Ionia   Denise Ong        3/25/2016 9:59 3/25/2016 18:00           481
   2079052          5920   0703 Ionia   Denise Ong        3/26/2016 9:57 3/26/2016 18:29           512
   2083358          5920   0703 Ionia   Denise Ong       3/29/2016 12:01 3/29/2016 20:03           482
   2084654          5920   0703 Ionia   Denise Ong        3/30/2016 9:56 3/30/2016 18:00           484
   2086519          5920   0703 Ionia   Denise Ong        3/31/2016 9:55 3/31/2016 18:03           488
   2097151          5920   0703 Ionia   Denise Ong        4/6/2016 10:00    4/6/2016 19:17         557
   2099909          5920   0703 Ionia   Denise Ong        4/7/2016 16:29    4/7/2016 17:43          74
   2100541          5920   0703 Ionia   Denise Ong         4/8/2016 9:02    4/8/2016 17:03         481
   2105717          5920   0703 Ionia   Denise Ong        4/11/2016 9:57 4/11/2016 19:02           545
   2108101          5920   0703 Ionia   Denise Ong       4/12/2016 12:01 4/12/2016 20:24           503
   2109343          5920   0703 Ionia   Denise Ong       4/13/2016 10:01 4/13/2016 19:26           565
   2110571          5920   0703 Ionia   Denise Ong        4/14/2016 8:23 4/14/2016 16:31           488
   2112480          5920   0703 Ionia   Denise Ong        4/15/2016 7:59 4/15/2016 16:32           513
   2115363          5920   0703 Ionia   Denise Ong        4/16/2016 9:58 4/16/2016 17:57           479
   2119804          5920   0703 Ionia   Denise Ong        4/19/2016 9:52 4/19/2016 19:09           557
   2121429          5920   0703 Ionia   Denise Ong        4/20/2016 9:51 4/20/2016 19:01           550
   2122638          5920   0703 Ionia   Denise Ong        4/21/2016 8:12 4/21/2016 17:30           558
   2124875          5920   0703 Ionia   Denise Ong        4/22/2016 9:01 4/22/2016 16:59           478
   2127133          5920   0703 Ionia   Denise Ong        4/23/2016 9:44 4/23/2016 17:54           490
   2128438          5920   0703 Ionia   Denise Ong        4/24/2016 9:23 4/24/2016 17:02           459
   2133458          5920   0703 Ionia   Denise Ong        4/27/2016 9:51 4/27/2016 19:26           575
   2135268          5920   0703 Ionia   Denise Ong        4/28/2016 9:53 4/28/2016 18:17           504
   2136546          5920   0703 Ionia   Denise Ong        4/29/2016 7:59 4/29/2016 16:00           481
   2139233          5920   0703 Ionia   Denise Ong        4/30/2016 9:42 4/30/2016 18:06           504
   2144344          5920   0703 Ionia   Denise Ong        5/3/2016 11:50    5/3/2016 20:07         497
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes    Case 5:19-cv-05310-JDW Document
                                                                                                          RevisedTimeIn                        32-5 RevisedBy
                                                                                                                                  RevisedTimeOut
                                                                                                                                    RevisedOnDate   Filed 03/06/20
                                                                                                                                                          RevisedMinutes Page 64 of 123
                                                                                                                                                              PunchInComments                                        PunchOutComments   RevisionComments
   2145581          5920   0703 Ionia      Denise Ong         5/4/2016 9:33    5/4/2016 19:00         567
   2147287          5920   0703 Ionia      Denise Ong         5/5/2016 9:27    5/5/2016 18:03         516
   2148784          5920   0703 Ionia      Denise Ong         5/6/2016 8:23    5/6/2016 14:30         367
   2151510          5920   0703 Ionia      Denise Ong        5/7/2016 10:00    5/7/2016 18:24         504
   2156013          5920   0703 Ionia      Denise Ong        5/10/2016 9:56 5/10/2016 19:12           556
   2157823          5920   0703 Ionia      Denise Ong        5/11/2016 9:59 5/11/2016 19:35           576
   2159571          5920   0703 Ionia      Denise Ong        5/12/2016 9:47 5/12/2016 18:02           495
   2160974          5920   0703 Ionia      Denise Ong        5/13/2016 7:58 5/13/2016 16:58           540
   2167346          5920   0703 Ionia      Denise Ong       5/16/2016 12:02 5/16/2016 20:04           482
   2168520          5920   0703 Ionia      Denise Ong        5/17/2016 9:54 5/17/2016 19:00           547
   2170574          5920   0703 Ionia      Denise Ong       5/18/2016 11:18 5/18/2016 20:14           536
   2172097          5920   0703 Ionia      Denise Ong        5/19/2016 9:48 5/19/2016 18:57           549
   2173554          5920   0703 Ionia      Denise Ong        5/20/2016 8:25 5/20/2016 13:08           283
   2175193          5920   0703 Ionia      Denise Ong       5/20/2016 13:51 5/20/2016 17:10           199
   2175654          5920   0703 Ionia      Denise Ong        5/21/2016 8:20 5/21/2016 16:48           507
   2181309          5920   0703 Ionia      Denise Ong       5/24/2016 11:54 5/24/2016 20:02           488
   2182610          5920   0703 Ionia      Denise Ong        5/25/2016 9:56 5/25/2016 19:01           545
   2183861          5920   0703 Ionia      Denise Ong        5/26/2016 8:18 5/26/2016 16:43           505
   2185684          5920   0703 Ionia      Denise Ong        5/27/2016 7:53 5/27/2016 15:59           486
   2188891          5920   0703 Ionia      Denise Ong       5/28/2016 10:57 5/28/2016 19:02           485
   2189897          5920   0703 Ionia      Denise Ong        5/29/2016 9:30 5/29/2016 17:03           453
   2191332          5920   0703 Ionia      Denise Ong        5/30/2016 9:58 5/30/2016 13:30           212
   2192575          5920   0703 Ionia      Denise Ong        5/31/2016 9:10 5/31/2016 17:49           519
   2199251          5920   0703 Ionia      Denise Ong        6/3/2016 11:57    6/3/2016 19:51         474
   2200091          5920   0703 Ionia      Denise Ong         6/4/2016 8:13    6/4/2016 16:25         492
   2205757          5920   0703 Ionia      Denise Ong        6/7/2016 11:58    6/7/2016 21:12         554
   2207043          5920   0703 Ionia      Denise Ong        6/8/2016 10:01    6/8/2016 18:59         538
   2208858          5920   0703 Ionia      Denise Ong        6/9/2016 10:01    6/9/2016 18:00         479
   2210249          5920   0703 Ionia      Denise Ong        6/10/2016 8:22 6/10/2016 15:42           440
   2229049          5920   0710 Standale   Denise Ong       6/11/2016 10:50 6/11/2016 19:05           495 2016-06-11 10:50:53.000 2016-06-11 19:05:53.000 495              2016-06-20 23:00:42.387   Ryan Trombley
   2229050          5920   0710 Standale   Denise Ong       6/14/2016 11:45 6/14/2016 20:05           500 2016-06-14 11:45:02.000 2016-06-14 20:05:02.000 500              2016-06-20 23:01:37.997   Ryan Trombley
   2229052          5920   0710 Standale   Denise Ong       6/15/2016 11:50 6/15/2016 20:52           542 2016-06-15 11:50:49.000 2016-06-15 20:52:49.000 542              2016-06-20 23:02:18.187   Ryan Trombley
   2229053          5920   0710 Standale   Denise Ong       6/16/2016 10:52 6/16/2016 19:08           496 2016-06-16 10:52:32.000 2016-06-16 19:08:32.000 496              2016-06-20 23:03:05.203   Ryan Trombley
   2227893          5920   0710 Standale   Denise Ong        6/20/2016 9:46 6/20/2016 19:37           591
   2229376          5920   0710 Standale   Denise Ong        6/21/2016 8:46 6/21/2016 17:27           521
   2231241          5920   0710 Standale   Denise Ong        6/22/2016 8:59 6/22/2016 16:59           480
   2233284          5920   0710 Standale   Denise Ong        6/23/2016 9:55 6/23/2016 18:49           534
   2234575          5920   0710 Standale   Denise Ong        6/24/2016 7:55    6/24/2016 8:40          45
   2235582          5920   0710 Standale   Denise Ong       6/24/2016 10:57 6/24/2016 20:32           575
   2240152          5920   0710 Standale   Denise Ong        6/27/2016 9:54 6/27/2016 19:07           553
   2241873          5920   0710 Standale   Denise Ong        6/28/2016 9:34 6/28/2016 19:40           606
   2243738          5920   0710 Standale   Denise Ong        6/29/2016 9:53 6/29/2016 19:26           573
   2245501          5920   0710 Standale   Denise Ong        6/30/2016 9:47 6/30/2016 18:59           552
   2247531          5920   0710 Standale   Denise Ong         7/1/2016 9:58    7/1/2016 19:02         544
   2249653          5920   0710 Standale   Denise Ong         7/2/2016 9:57    7/2/2016 18:01         484
   2253140          5920   0710 Standale   Denise Ong         7/5/2016 8:25    7/5/2016 18:00         575 2016-07-05 08:25:00.000 2016-07-05 18:00:00.000 575              2016-07-11 12:55:32.083 Adam Benchaar     Auto-Punch Out
   2255408          5920   0710 Standale   Denise Ong         7/6/2016 9:56    7/6/2016 14:07         251
   2257743          5920   0710 Standale   Denise Ong        7/7/2016 11:51    7/7/2016 20:09         498
   2258551          5920   0710 Standale   Denise Ong         7/8/2016 7:52     7/8/2016 8:41          49
   2259475          5920   0710 Standale   Denise Ong        7/8/2016 10:45    7/8/2016 20:06         561
   2261765          5920   0710 Standale   Denise Ong        7/9/2016 11:04    7/9/2016 19:03         479
   2265873          5920   0710 Standale   Denise Ong        7/12/2016 9:56 7/12/2016 20:18           622
   2268000          5920   0710 Standale   Denise Ong       7/13/2016 11:46 7/13/2016 20:26           520
   2269397          5920   0710 Standale   Denise Ong        7/14/2016 9:59 7/14/2016 19:00           541
   2271528          5920   0710 Standale   Denise Ong       7/15/2016 11:03 7/15/2016 20:19           556
   2273421          5920   0710 Standale   Denise Ong       7/16/2016 10:13 7/16/2016 19:03           530
   2276064          5920   0710 Standale   Denise Ong        7/18/2016 9:44 7/18/2016 19:00           556
   2278065          5920   0710 Standale   Denise Ong       7/19/2016 10:59 7/19/2016 20:09           550
   2279702          5920   0710 Standale   Denise Ong       7/20/2016 10:33 7/20/2016 20:20           587
   2295750          5920   0710 Standale   Denise Ong       7/29/2016 11:03 7/29/2016 18:58           475
   2297709          5920   0710 Standale   Denise Ong        7/30/2016 9:58 7/30/2016 19:45           587
   2299248          5920   0710 Standale   Denise Ong        7/31/2016 9:48 7/31/2016 12:07           139
   2300647          5920   0710 Standale   Denise Ong        8/1/2016 10:44    8/1/2016 21:01         617
   2302417          5920   0710 Standale   Denise Ong        8/2/2016 10:50    8/2/2016 20:10         560
   2307063          5920   0710 Standale   Denise Ong         8/5/2016 8:04     8/5/2016 8:29          25
   2307758          5920   0710 Standale   Denise Ong         8/5/2016 9:59    8/5/2016 18:44         525
   2309833          5920   0710 Standale   Denise Ong         8/6/2016 9:57    8/6/2016 19:02         545
   2311234          5920   0710 Standale   Denise Ong         8/7/2016 9:37    8/7/2016 17:03         446
   2312732          5920   0710 Standale   Denise Ong        8/8/2016 10:34    8/8/2016 10:47          13
   2312800          5920   0710 Standale   Denise Ong        8/8/2016 10:56    8/8/2016 20:13         557
   2318083          5920   0710 Standale   Denise Ong        8/11/2016 9:48 8/11/2016 18:29           521
   2320048          5920   0710 Standale   Denise Ong        8/12/2016 9:51 8/12/2016 19:06           555
   2322264          5920   0710 Standale   Denise Ong        8/13/2016 9:59 8/13/2016 18:09           490
   2323540          5920   0710 Standale   Denise Ong        8/14/2016 9:27 8/14/2016 18:05           518
   2325200          5920   0710 Standale   Denise Ong       8/15/2016 10:54 8/15/2016 20:07           553
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn
                                                                                                                      RevisedTimeOut         Document
                                                                                                                                     RevisedMinutes            32-5 RevisedBy
                                                                                                                                                    RevisedOnDate   Filed 03/06/20       Page 65 of 123
                                                                                                                                                                              PunchInComments                                 PunchOutComments   RevisionComments
   2326920          5920   0710 Standale   Denise Ong        8/16/2016 9:59     8/16/2016 19:27         569
   2332059          5920   0710 Standale   Denise Ong        8/19/2016 8:00      8/19/2016 8:34          34
   2332260          5920   0710 Standale   Denise Ong        8/19/2016 8:35      8/19/2016 8:38           3
   2333351          5920   0710 Standale   Denise Ong       8/19/2016 11:54     8/19/2016 20:12         498
   2339700          5920   0710 Standale   Denise Ong       8/23/2016 10:06     8/23/2016 11:03          57
   2341512          5920   0710 Standale   Denise Ong        8/24/2016 9:55     8/24/2016 19:57         602
   2343365          5920   0710 Standale   Denise Ong        8/25/2016 9:52     8/25/2016 18:00         488
   2345581          5920   0710 Standale   Denise Ong       8/26/2016 10:44     8/26/2016 19:00         496
   2347668          5920   0710 Standale   Denise Ong        8/27/2016 9:57     8/27/2016 19:28         571
   2352321          5920   0710 Standale   Denise Ong        8/30/2016 9:54     8/30/2016 19:09         555
   2354180          5920   0710 Standale   Denise Ong       8/31/2016 10:00     8/31/2016 19:19         559
   2356545          5920   0710 Standale   Denise Ong        9/1/2016 11:52      9/1/2016 20:14         502
   2357406          5920   0710 Standale   Denise Ong         9/2/2016 7:53       9/2/2016 8:43          50
   2358118          5920   0710 Standale   Denise Ong         9/2/2016 9:52      9/2/2016 18:00         488
   2376772          5920   0710 Standale   Denise Ong        9/13/2016 8:27     9/13/2016 17:30         543
   2379611          5920   0710 Standale   Denise Ong       9/14/2016 11:59     9/14/2016 20:06         487
   2380386          5920   0710 Standale   Denise Ong        9/15/2016 8:21     9/15/2016 17:50         569
   2382353          5920   0710 Standale   Denise Ong        9/16/2016 7:08     9/16/2016 19:02         714
   2384696          5920   0710 Standale   Denise Ong       9/16/2016 19:03     9/16/2016 20:38          95
   2385481          5920   0710 Standale   Denise Ong        9/17/2016 9:59     9/17/2016 18:00         481
   2390401          5920   0710 Standale   Denise Ong       9/20/2016 10:51     9/20/2016 20:11         560
   2391573          5920   0710 Standale   Denise Ong        9/21/2016 8:15     9/21/2016 17:30         555
   2394404          5920   0710 Standale   Denise Ong       9/22/2016 11:54     9/22/2016 20:41         527
   2396470          5920   0710 Standale   Denise Ong       9/23/2016 11:48     9/23/2016 20:09         501
   2398155          5920   0710 Standale   Denise Ong        9/24/2016 9:57     9/24/2016 18:26         509
   2399489          5920   0710 Standale   Denise Ong        9/25/2016 9:16     9/25/2016 18:01         525
   2404698          5920   0710 Standale   Denise Ong        9/28/2016 9:55     9/28/2016 18:00         485
   2406522          5920   0710 Standale   Denise Ong        9/29/2016 9:54     9/29/2016 19:04         550
   2407901          5920   0710 Standale   Denise Ong        9/30/2016 7:55     9/30/2016 10:04         129
   2408772          5920   0710 Standale   Denise Ong       9/30/2016 10:40     9/30/2016 19:01         501
   2412932          5920   0710 Standale   Denise Ong       10/2/2016 13:41     10/2/2016 14:38          57
   2413081          5920   0710 Standale   Denise Ong        10/3/2016 8:22     10/3/2016 17:30         548
   2414673          5920   0710 Standale   Denise Ong        10/4/2016 8:19     10/4/2016 17:16         537
   2416349          5920   0710 Standale   Denise Ong        10/5/2016 8:36     10/5/2016 16:28         472
   2417809          5920   0710 Standale   Denise Ong        10/6/2016 8:18     10/6/2016 12:23         245
   2419911          5920   0710 Standale   Denise Ong        10/7/2016 8:58     10/7/2016 17:06         488
   2421773          5920   0710 Standale   Denise Ong        10/8/2016 8:23     10/8/2016 16:30         487
   2426793          5920   0710 Standale   Denise Ong       10/11/2016 9:17    10/11/2016 12:46         209
   2430735          5920   0710 Standale   Denise Ong       10/13/2016 9:46    10/13/2016 20:55         669
   2432355          5920   0710 Standale   Denise Ong       10/14/2016 8:26    10/14/2016 17:11         525
   2434596          5920   0710 Standale   Denise Ong       10/15/2016 8:19    10/15/2016 18:13         594
   2439994          5920   0710 Standale   Denise Ong      10/18/2016 10:00    10/18/2016 18:59         539
   2441870          5920   0710 Standale   Denise Ong       10/19/2016 9:58    10/19/2016 18:59         541
   2445590          5920   0710 Standale   Denise Ong       10/21/2016 8:59    10/21/2016 16:59         480
   2448274          5920   0710 Standale   Denise Ong      10/22/2016 10:49    10/22/2016 18:03         434
   2449494          5920   0710 Standale   Denise Ong       10/23/2016 9:30    10/23/2016 17:19         469
   2455171          5920   0710 Standale   Denise Ong      10/26/2016 11:47    10/26/2016 20:02         495
   2456734          5920   0710 Standale   Denise Ong       10/27/2016 9:56    10/27/2016 18:58         542
   2458214          5920   0710 Standale   Denise Ong       10/28/2016 8:02    10/28/2016 16:51         529
   2466483          5920   0710 Standale   Denise Ong       11/1/2016 11:58     11/1/2016 20:10         492
   2468050          5920   0710 Standale   Denise Ong       11/2/2016 10:02     11/2/2016 19:20         558
   2470112          5920   0710 Standale   Denise Ong        11/3/2016 9:56     11/3/2016 19:00         544
   2473145          5920   0710 Standale   Denise Ong       11/4/2016 12:17     11/4/2016 20:03         466                                                                 Dr.s apt was late but approved to be late today
   2474975          5920   0710 Standale   Denise Ong       11/5/2016 10:29     11/5/2016 14:06         217
   2476188          5920   0710 Standale   Denise Ong       11/5/2016 14:36     11/5/2016 20:02         326
   2481688          5920   0710 Standale   Denise Ong        11/8/2016 9:58     11/8/2016 13:41         223
   2482737          5920   0710 Standale   Denise Ong       11/8/2016 14:11     11/8/2016 18:31         260
   2484372          5920   0710 Standale   Denise Ong        11/9/2016 9:59     11/9/2016 12:05         126
   2485084          5920   0710 Standale   Denise Ong       11/9/2016 12:36     11/9/2016 17:40         304
   2486537          5920   0710 Standale   Denise Ong       11/10/2016 7:59    11/10/2016 12:49         290
   2488115          5920   0710 Standale   Denise Ong      11/10/2016 13:19    11/10/2016 16:30         191
   2489392          5920   0710 Standale   Denise Ong      11/10/2016 19:59    11/10/2016 20:51          52
   2491145          5920   0710 Standale   Denise Ong      11/11/2016 12:29    11/11/2016 15:51         202
   2492309          5920   0710 Standale   Denise Ong      11/11/2016 16:21    11/11/2016 20:02         221
   2493852          5920   0710 Standale   Denise Ong      11/12/2016 10:30    11/12/2016 13:25         175
   2494885          5920   0710 Standale   Denise Ong      11/12/2016 13:55    11/12/2016 19:05         310
   2501003          5920   0710 Standale   Denise Ong      11/15/2016 10:29    11/15/2016 14:53         264
   2502311          5920   0710 Standale   Denise Ong      11/15/2016 15:23    11/15/2016 19:00         217
   2503779          5920   0710 Standale   Denise Ong      11/16/2016 10:30    11/16/2016 13:08         158
   2504735          5920   0710 Standale   Denise Ong      11/16/2016 13:38    11/16/2016 19:00         322
   2506654          5920   0710 Standale   Denise Ong      11/17/2016 10:29    11/17/2016 12:56         147
   2507572          5920   0710 Standale   Denise Ong      11/17/2016 13:27    11/17/2016 19:00         333
   2509910          5920   0710 Standale   Denise Ong      11/18/2016 10:29    11/18/2016 15:25         296
   2511552          5920   0710 Standale   Denise Ong      11/18/2016 15:25    11/18/2016 15:25           0
   2511698          5920   0710 Standale   Denise Ong      11/18/2016 15:55    11/18/2016 19:00         185
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn                Document
                                                                                                                                    RevisedTimeOut
                                                                                                                                 RevisedMinutes            32-5 RevisedBy
                                                                                                                                                RevisedOnDate   Filed 03/06/20       Page 66 of 123
                                                                                                                                                                          PunchInComments                                   PunchOutComments   RevisionComments
   2513102          5920   0710 Standale   Denise Ong       11/19/2016 9:30    11/19/2016 13:00         210
   2514470          5920   0710 Standale   Denise Ong      11/19/2016 13:30    11/19/2016 18:08         278
   2517689          5920   0710 Standale   Denise Ong       11/21/2016 8:59    11/21/2016 12:01         182
   2518772          5920   0710 Standale   Denise Ong      11/21/2016 12:31    11/21/2016 17:30         299
   2520505          5920   0710 Standale   Denise Ong       11/22/2016 8:03    11/22/2016 12:06         243
   2522027          5920   0710 Standale   Denise Ong      11/22/2016 12:36    11/22/2016 15:22         166
   2524914          5920   0710 Standale   Denise Ong      11/23/2016 11:29    11/23/2016 13:42         133
   2527475          5920   0710 Standale   Denise Ong       11/25/2016 6:54    11/25/2016 12:38         344
   2529260          5920   0710 Standale   Denise Ong      11/25/2016 13:08    11/25/2016 16:06         178
   2532064          5920   0710 Standale   Denise Ong      11/26/2016 11:26    11/26/2016 14:55         209
   2533416          5920   0710 Standale   Denise Ong      11/26/2016 15:25    11/26/2016 20:08         283
   2534462          5920   0710 Standale   Denise Ong       11/27/2016 9:31    11/27/2016 13:07         215
   2535504          5920   0710 Standale   Denise Ong      11/27/2016 13:37    11/27/2016 18:18         281
   2535849          5920   0710 Standale   Denise Ong       11/28/2016 7:56    11/28/2016 12:45         289
   2537440          5920   0710 Standale   Denise Ong      11/28/2016 13:15    11/28/2016 16:29         194
   2545015          5920   0710 Standale   Denise Ong       12/1/2016 10:30     12/1/2016 13:01         151
   2545866          5920   0710 Standale   Denise Ong       12/1/2016 13:32     12/1/2016 19:02         330
   2547977          5920   0710 Standale   Denise Ong       12/2/2016 10:23     12/2/2016 14:45         262
   2549622          5920   0710 Standale   Denise Ong       12/2/2016 15:15     12/2/2016 19:08         233
   2556262          5920   0710 Standale   Denise Ong       12/5/2016 11:26     12/5/2016 15:32         246
   2557587          5920   0710 Standale   Denise Ong       12/5/2016 16:02     12/5/2016 20:23         261
   2558945          5920   0710 Standale   Denise Ong       12/6/2016 10:31     12/6/2016 13:33         182
   2559943          5920   0710 Standale   Denise Ong       12/6/2016 14:02     12/6/2016 19:00         298
   2561071          5920   0710 Standale   Denise Ong        12/7/2016 7:58     12/7/2016 11:57         239
   2563964          5920   0710 Standale   Denise Ong        12/8/2016 8:01     12/8/2016 12:21         260
   2565458          5920   0710 Standale   Denise Ong       12/8/2016 12:52     12/8/2016 16:53         241
   2568288          5920   0710 Standale   Denise Ong       12/9/2016 11:28     12/9/2016 14:31         183
   2569550          5920   0710 Standale   Denise Ong       12/9/2016 15:01     12/9/2016 20:11         310
   2575516          5920   0710 Standale   Denise Ong       12/12/2016 7:58    12/12/2016 12:58         300
   2577128          5920   0710 Standale   Denise Ong      12/12/2016 13:29    12/12/2016 16:33         184
   2579342          5920   0710 Standale   Denise Ong      12/13/2016 11:07    12/13/2016 14:28         201
   2580361          5920   0710 Standale   Denise Ong      12/13/2016 14:46    12/13/2016 21:21         395
   2581295          5920   0710 Standale   Denise Ong       12/14/2016 7:59    12/14/2016 11:31         211
   2582531          5920   0710 Standale   Denise Ong      12/14/2016 12:01    12/14/2016 15:25         204
   2584337          5920   0710 Standale   Denise Ong       12/15/2016 8:32    12/15/2016 12:03         211
   2585612          5920   0710 Standale   Denise Ong      12/15/2016 12:33    12/15/2016 16:34         241
   2587729          5920   0710 Standale   Denise Ong       12/16/2016 9:03    12/16/2016 14:42         339
   2589715          5920   0710 Standale   Denise Ong      12/16/2016 15:13    12/16/2016 17:17         124
   2591525          5920   0710 Standale   Denise Ong       12/17/2016 8:57    12/17/2016 12:00         183
   2592424          5920   0710 Standale   Denise Ong      12/17/2016 12:31    12/17/2016 17:15         284                                                                                                                 Manager approved
   2598840          5920   0710 Standale   Denise Ong       12/20/2016 7:56    12/20/2016 12:40         284
   2600275          5920   0710 Standale   Denise Ong      12/20/2016 13:10    12/20/2016 14:09          59
   2602139          5920   0710 Standale   Denise Ong      12/21/2016 10:27    12/21/2016 20:57         630
   2604971          5920   0710 Standale   Denise Ong      12/22/2016 10:29    12/22/2016 13:44         195
   2606041          5920   0710 Standale   Denise Ong      12/22/2016 14:14    12/22/2016 19:00         286
   2607072          5920   0710 Standale   Denise Ong      12/22/2016 19:08    12/22/2016 20:35          87
   2612152          5920   0710 Standale   Denise Ong       12/24/2016 9:58    12/24/2016 17:00         422
   2614437          5920   0710 Standale   Denise Ong      12/26/2016 10:27    12/26/2016 13:43         196
   2615576          5920   0710 Standale   Denise Ong      12/26/2016 14:13    12/26/2016 19:00         287
   2616716          5920   0710 Standale   Denise Ong       12/27/2016 7:56    12/27/2016 12:56         300
   2618549          5920   0710 Standale   Denise Ong      12/27/2016 13:28    12/27/2016 16:30         182
   2624198          5920   0710 Standale   Denise Ong      12/29/2016 11:28    12/29/2016 16:13         285
   2625899          5920   0710 Standale   Denise Ong      12/29/2016 16:43    12/29/2016 20:03         200
   2627443          5920   0710 Standale   Denise Ong      12/30/2016 10:31    12/30/2016 13:17         166
   2628658          5920   0710 Standale   Denise Ong      12/30/2016 13:48    12/30/2016 19:00         312
   2630250          5920   0710 Standale   Denise Ong       12/31/2016 8:29    12/31/2016 13:38         309
   2633089          5920   0710 Standale   Denise Ong        1/1/2017 10:57      1/1/2017 17:02         365
   2633871          5920   0710 Standale   Denise Ong         1/2/2017 7:55      1/2/2017 12:42         287
   2635400          5920   0710 Standale   Denise Ong        1/2/2017 13:12      1/2/2017 16:28         196
   2637349          5920   0710 Standale   Denise Ong        1/3/2017 10:30      1/3/2017 14:40         250
   2638653          5920   0710 Standale   Denise Ong        1/3/2017 15:10      1/3/2017 19:00         230
   2645328          5920   0710 Standale   Denise Ong         1/6/2017 8:01      1/6/2017 12:05         244
   2647892          5920   0710 Standale   Denise Ong        1/6/2017 12:35      1/6/2017 17:08         273 2017-01-06 12:35:00.000                  2017-01-06 20:27:12.863 Christopher Bryers   Forgot to punch back in
   2649344          5920   0710 Standale   Denise Ong         1/7/2017 9:28      1/7/2017 14:00         272
   2650802          5920   0710 Standale   Denise Ong        1/7/2017 14:30      1/7/2017 18:19         229
   2655791          5920   0710 Standale   Denise Ong        1/10/2017 8:01     1/10/2017 12:40         279
   2657343          5920   0710 Standale   Denise Ong       1/10/2017 13:10     1/10/2017 16:34         204
   2659290          5920   0710 Standale   Denise Ong       1/11/2017 10:29     1/11/2017 13:00         151
   2660176          5920   0710 Standale   Denise Ong       1/11/2017 13:30     1/11/2017 15:29         119
   2661280          5920   0710 Standale   Denise Ong        1/12/2017 8:01     1/12/2017 13:11         310
   2663032          5920   0710 Standale   Denise Ong       1/12/2017 13:41     1/12/2017 16:30         169
   2665404          5920   0710 Standale   Denise Ong       1/13/2017 11:24     1/13/2017 15:13         229
   2666898          5920   0710 Standale   Denise Ong       1/13/2017 15:43     1/13/2017 20:03         260
   2672736          5920   0710 Standale   Denise Ong       1/16/2017 10:29     1/16/2017 13:54         205
   2673802          5920   0710 Standale   Denise Ong       1/16/2017 14:26     1/16/2017 19:12         286
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                    RevisedTimeOut         Document
                                                                                                                                   RevisedMinutes            32-5 RevisedBy
                                                                                                                                                  RevisedOnDate   Filed 03/06/20       Page 67 of 123
                                                                                                                                                                            PunchInComments                                              PunchOutComments      RevisionComments
   2674751          5920   0710 Standale   Denise Ong        1/17/2017 7:55 1/17/2017 12:36           281
   2676307          5920   0710 Standale   Denise Ong       1/17/2017 13:06 1/17/2017 16:31           205
   2677970          5920   0710 Standale   Denise Ong        1/18/2017 9:26 1/18/2017 12:39           193
   2679066          5920   0710 Standale   Denise Ong       1/18/2017 13:10 1/18/2017 18:25           315
   2680268          5920   0710 Standale   Denise Ong        1/19/2017 7:58 1/19/2017 11:30           212
   2681568          5920   0710 Standale   Denise Ong       1/19/2017 12:00 1/19/2017 15:55           235
   2684172          5920   0710 Standale   Denise Ong       1/20/2017 10:23 1/20/2017 13:33           190
   2685505          5920   0710 Standale   Denise Ong       1/20/2017 14:03 1/20/2017 19:00           297
   2691199          5920   0710 Standale   Denise Ong        1/23/2017 8:29 1/23/2017 12:12           223
   2692530          5920   0710 Standale   Denise Ong       1/23/2017 12:42 1/23/2017 17:00           258
   2694906          5920   0710 Standale   Denise Ong       1/24/2017 11:30 1/24/2017 15:43           253
   2696209          5920   0710 Standale   Denise Ong       1/24/2017 16:14 1/24/2017 20:03           229
   2697735          5920   0710 Standale   Denise Ong       1/25/2017 11:31 1/25/2017 14:44           193                                                                 wouldnt let me punch in why i was late
   2698805          5920   0710 Standale   Denise Ong       1/25/2017 15:14 1/25/2017 20:04           290
   2700300          5920   0710 Standale   Denise Ong       1/26/2017 10:28 1/26/2017 13:10           162
   2701300          5920   0710 Standale   Denise Ong       1/26/2017 13:40 1/26/2017 18:00           260
   2703268          5920   0710 Standale   Denise Ong        1/27/2017 9:45 1/27/2017 12:48           183
   2704523          5920   0710 Standale   Denise Ong       1/27/2017 13:18 1/27/2017 18:20           302
   2711774          5920   0710 Standale   Denise Ong       1/30/2017 12:00 1/30/2017 16:05           245
   2712858          5920   0710 Standale   Denise Ong       1/30/2017 16:35 1/30/2017 20:06           211
   2714034          5920   0710 Standale   Denise Ong       1/31/2017 10:28 1/31/2017 13:59           211
   2715170          5920   0710 Standale   Denise Ong       1/31/2017 14:29 1/31/2017 18:00           211
   2716391          5920   0710 Standale   Denise Ong         2/1/2017 8:43    2/1/2017 12:19         216
   2717604          5920   0710 Standale   Denise Ong        2/1/2017 12:49    2/1/2017 17:58         309
   2719986          5920   0710 Standale   Denise Ong        2/2/2017 11:30    2/2/2017 15:44         254
   2721360          5920   0710 Standale   Denise Ong        2/2/2017 16:14    2/2/2017 20:01         227
   2722782          5920   0710 Standale   Denise Ong        2/3/2017 10:28    2/3/2017 14:10         222
   2724168          5920   0710 Standale   Denise Ong        2/3/2017 14:40    2/3/2017 18:50         250
   2729496          5920   0710 Standale   Denise Ong         2/6/2017 8:43    2/6/2017 13:14         271
   2730840          5920   0710 Standale   Denise Ong        2/6/2017 13:44    2/6/2017 17:14         210
   2732655          5920   0710 Standale   Denise Ong        2/7/2017 10:28    2/7/2017 14:10         222
   2733768          5920   0710 Standale   Denise Ong        2/7/2017 14:40    2/7/2017 18:34         234
   2735446          5920   0710 Standale   Denise Ong        2/8/2017 11:00    2/8/2017 16:14         314
   2736883          5920   0710 Standale   Denise Ong        2/8/2017 16:44    2/8/2017 20:10         206
   2737989          5920   0710 Standale   Denise Ong        2/9/2017 10:56    2/9/2017 16:52         356
   2739550          5920   0710 Standale   Denise Ong        2/9/2017 17:22    2/9/2017 20:01         159
   2746062          5920   0710 Standale   Denise Ong        2/12/2017 9:45 2/12/2017 17:12           447
   2748131          5920   0710 Standale   Denise Ong       2/13/2017 12:00 2/13/2017 14:39           159
   2748884          5920   0710 Standale   Denise Ong       2/13/2017 15:09 2/13/2017 20:29           320
   2749925          5920   0710 Standale   Denise Ong        2/14/2017 8:45 2/14/2017 12:41           236
   2751096          5920   0710 Standale   Denise Ong       2/14/2017 13:11 2/14/2017 18:08           297
   2755058          5920   0710 Standale   Denise Ong        2/16/2017 8:45 2/16/2017 12:03           198
   2756093          5920   0710 Standale   Denise Ong       2/16/2017 12:33 2/16/2017 14:00            87
   2759015          5920   0710 Standale   Denise Ong       2/17/2017 12:00 2/17/2017 16:07           247
   2760333          5920   0710 Standale   Denise Ong       2/17/2017 16:37 2/17/2017 20:03           206
   2761157          5920   0710 Standale   Denise Ong        2/18/2017 8:44 2/18/2017 12:42           238
   2762536          5920   0710 Standale   Denise Ong       2/18/2017 13:13 2/18/2017 17:30           257
   2763865          5920   0710 Standale   Denise Ong        2/19/2017 9:43 2/19/2017 15:16           333
   2770760          5920   0710 Standale   Denise Ong       2/22/2017 11:18 2/22/2017 14:52           214
   2771791          5920   0710 Standale   Denise Ong       2/22/2017 15:22 2/22/2017 20:12           290
   2773054          5920   0710 Standale   Denise Ong        2/23/2017 9:58 2/23/2017 13:03           185
   2773977          5920   0710 Standale   Denise Ong       2/23/2017 13:34 2/23/2017 18:00           266
   2775811          5920   0710 Standale   Denise Ong       2/24/2017 10:00 2/24/2017 13:58           238
   2777091          5920   0710 Standale   Denise Ong       2/24/2017 14:28 2/24/2017 16:39           131
   2779070          5920   0710 Standale   Denise Ong       2/25/2017 10:54 2/25/2017 15:21           267
   2780370          5920   0710 Standale   Denise Ong       2/25/2017 15:51 2/25/2017 19:03           192
   2781089          5920   0710 Standale   Denise Ong        2/26/2017 9:44 2/26/2017 17:27           463
   2782224          5920   0710 Standale   Denise Ong        2/27/2017 8:45 2/27/2017 13:14           269
   2783530          5920   0710 Standale   Denise Ong       2/27/2017 13:44 2/27/2017 17:00           196
   2793757          5920   0710 Standale   Denise Ong        3/3/2017 11:59    3/3/2017 16:20         261
   2795188          5920   0710 Standale   Denise Ong        3/3/2017 16:50    3/3/2017 18:35         105                                                                                                                                approved by scott R
   2795803          5920   0710 Standale   Denise Ong         3/4/2017 8:34    3/4/2017 15:07         393                                                                 manager approved clock in early because store wasnt vaccumed
   2797807          5920   0710 Standale   Denise Ong        3/4/2017 15:37    3/4/2017 17:20         103
   2798566          5920   0710 Standale   Denise Ong         3/5/2017 9:44    3/5/2017 17:02         438
   2800089          5920   0710 Standale   Denise Ong        3/6/2017 10:00    3/6/2017 14:01         241
   2801217          5920   0710 Standale   Denise Ong        3/6/2017 14:31    3/6/2017 18:10         219
   2806019          5920   0710 Standale   Denise Ong        3/8/2017 13:00    3/8/2017 16:13         193
   2806834          5920   0710 Standale   Denise Ong        3/8/2017 16:43    3/8/2017 20:10         207
   2808020          5920   0710 Standale   Denise Ong        3/9/2017 11:00    3/9/2017 14:52         232
   2809165          5920   0710 Standale   Denise Ong        3/9/2017 15:22    3/9/2017 18:51         209
   2816898          5920   0710 Standale   Denise Ong        3/13/2017 8:49 3/13/2017 12:30           221
   2817937          5920   0710 Standale   Denise Ong       3/13/2017 13:00 3/13/2017 18:00           300
   2819673          5920   0710 Standale   Denise Ong       3/14/2017 11:00 3/14/2017 14:19           199
   2820404          5920   0710 Standale   Denise Ong       3/14/2017 14:43 3/14/2017 20:23           340
   2822280          5920   0710 Standale   Denise Ong       3/15/2017 13:00 3/15/2017 16:10           190
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes    Case 5:19-cv-05310-JDW Document
                                                                                                          RevisedTimeIn                        32-5 RevisedBy
                                                                                                                                  RevisedTimeOut
                                                                                                                                    RevisedOnDate   Filed 03/06/20
                                                                                                                                                          RevisedMinutes Page 68 of 123
                                                                                                                                                              PunchInComments                                      PunchOutComments   RevisionComments
   2823011          5920   0710 Standale   Denise Ong       3/15/2017 16:40 3/15/2017 20:11           211
   2824748          5920   0710 Standale   Denise Ong       3/16/2017 13:00 3/16/2017 16:17           197
   2825608          5920   0710 Standale   Denise Ong       3/16/2017 16:47 3/16/2017 20:02           195
   2826757          5920   0710 Standale   Denise Ong       3/17/2017 10:00 3/17/2017 13:34           214
   2827896          5920   0710 Standale   Denise Ong       3/17/2017 14:04 3/17/2017 18:00           236
   2829204          5920   0710 Standale   Denise Ong        3/18/2017 8:40 3/18/2017 12:17           217
   2830403          5920   0710 Standale   Denise Ong       3/18/2017 12:47 3/18/2017 17:11           264
   2836269          5920   0710 Standale   Denise Ong       3/21/2017 12:00 3/21/2017 14:31           151
   2836976          5920   0710 Standale   Denise Ong       3/21/2017 15:03 3/21/2017 20:17           314
   2838212          5920   0710 Standale   Denise Ong        3/22/2017 9:52 3/22/2017 14:28           276
   2839346          5920   0710 Standale   Denise Ong       3/22/2017 14:57 3/22/2017 18:04           187
   2840699          5920   0710 Standale   Denise Ong        3/23/2017 9:56 3/23/2017 13:36           220
   2841750          5920   0710 Standale   Denise Ong       3/23/2017 14:04 3/23/2017 17:59           235
   2842995          5920   0710 Standale   Denise Ong        3/24/2017 8:40 3/24/2017 13:12           272
   2844608          5920   0710 Standale   Denise Ong       3/24/2017 13:43 3/24/2017 15:04            81
   2846754          5920   0710 Standale   Denise Ong       3/25/2017 10:59 3/25/2017 16:11           312
   2848126          5920   0710 Standale   Denise Ong       3/25/2017 16:41 3/25/2017 19:02           141
   2852534          5920   0710 Standale   Denise Ong       3/28/2017 10:01 3/28/2017 13:49           228
   2853516          5920   0710 Standale   Denise Ong       3/28/2017 14:19 3/28/2017 18:03           224
   2854578          5920   0710 Standale   Denise Ong        3/29/2017 8:43 3/29/2017 11:49           186
   2855526          5920   0710 Standale   Denise Ong       3/29/2017 12:19 3/29/2017 13:27            68
   2857075          5920   0710 Standale   Denise Ong        3/30/2017 8:45 3/30/2017 12:10           205
   2858093          5920   0710 Standale   Denise Ong       3/30/2017 12:40 3/30/2017 15:04           144
   2859867          5920   0710 Standale   Denise Ong        3/31/2017 8:59 3/31/2017 13:10           251
   2861231          5920   0710 Standale   Denise Ong       3/31/2017 13:40 3/31/2017 18:00           260
   2862659          5920   0710 Standale   Denise Ong         4/1/2017 8:38    4/1/2017 12:19         221
   2863916          5920   0710 Standale   Denise Ong        4/1/2017 12:49    4/1/2017 16:56         247
   2869411          5920   0710 Standale   Denise Ong        4/4/2017 10:58    4/4/2017 15:26         268
   2870511          5920   0710 Standale   Denise Ong        4/4/2017 15:38    4/4/2017 17:56         138
   2870907          5920   0710 Standale   Denise Ong        4/4/2017 18:04    4/4/2017 20:28         144
   2871229          5920   0710 Standale   Denise Ong         4/5/2017 8:38    4/5/2017 12:22         224
   2872312          5920   0710 Standale   Denise Ong        4/5/2017 12:52    4/5/2017 17:58         306
   2874296          5920   0710 Standale   Denise Ong        4/6/2017 10:59    4/6/2017 14:21         202
   2875331          5920   0710 Standale   Denise Ong        4/6/2017 14:52    4/6/2017 20:55         363
   2876958          5920   0710 Standale   Denise Ong        4/7/2017 10:30    4/7/2017 13:00         150
   2877939          5920   0710 Standale   Denise Ong        4/7/2017 13:30    4/7/2017 18:00         270
   2879877          5920   0710 Standale   Denise Ong         4/8/2017 9:57    4/8/2017 12:19         142
   2880698          5920   0710 Standale   Denise Ong        4/8/2017 12:49    4/8/2017 17:55         306
   2883095          5920   0710 Standale   Denise Ong        4/10/2017 8:39 4/10/2017 11:54           195
   2884089          5920   0710 Standale   Denise Ong       4/10/2017 12:24 4/10/2017 18:04           340
   2886023          5920   0710 Standale   Denise Ong        4/11/2017 9:59 4/11/2017 13:34           215
   2886986          5920   0710 Standale   Denise Ong       4/11/2017 14:04 4/11/2017 17:39           215
   2888404          5920   0710 Standale   Denise Ong        4/12/2017 9:52 4/12/2017 13:05           193
   2889286          5920   0710 Standale   Denise Ong       4/12/2017 13:35 4/12/2017 18:09           274
   2890412          5920   0710 Standale   Denise Ong        4/13/2017 8:42 4/13/2017 12:51           249
   2891692          5920   0710 Standale   Denise Ong       4/13/2017 13:21 4/13/2017 15:59           158
   2899622          5920   0710 Standale   Denise Ong       4/17/2017 11:58 4/17/2017 15:52           234
   2900740          5920   0710 Standale   Denise Ong       4/17/2017 16:23 4/17/2017 20:04           221
   2901837          5920   0710 Standale   Denise Ong        4/18/2017 9:57 4/18/2017 13:50           233
   2902996          5920   0710 Standale   Denise Ong       4/18/2017 14:21 4/18/2017 18:02           221
   2904092          5920   0710 Standale   Denise Ong        4/19/2017 8:42 4/19/2017 13:30           288
   2905560          5920   0710 Standale   Denise Ong       4/19/2017 14:00 4/19/2017 17:04           184
   2906724          5920   0710 Standale   Denise Ong        4/20/2017 8:36 4/20/2017 12:43           247
   2908068          5920   0710 Standale   Denise Ong       4/20/2017 13:13 4/20/2017 16:01           168
   2909490          5920   0710 Standale   Denise Ong        4/21/2017 8:30 4/21/2017 12:04           214
   2910894          5920   0710 Standale   Denise Ong       4/21/2017 12:24 4/21/2017 16:58           274
   2917301          5920   0710 Standale   Denise Ong       4/24/2017 11:54 4/24/2017 16:38           284
   2918477          5920   0710 Standale   Denise Ong       4/24/2017 17:09 4/24/2017 20:03           174
   2918913          5920   0710 Standale   Denise Ong        4/25/2017 8:39 4/25/2017 12:21           222
   2919981          5920   0710 Standale   Denise Ong       4/25/2017 12:51 4/25/2017 16:59           248
   2921689          5920   0710 Standale   Denise Ong        4/26/2017 9:48 4/26/2017 13:20           212
   2922639          5920   0710 Standale   Denise Ong       4/26/2017 13:51 4/26/2017 18:16           265
   2924586          5920   0710 Standale   Denise Ong       4/27/2017 10:59 4/27/2017 13:47           168 2017-04-27 10:59:00.000 2017-04-27 13:47:00.000 168              2017-05-08 17:22:44.833 Ryan Trombley                      Missed Punch
   2925259          5920   0710 Standale   Denise Ong       4/27/2017 14:17 4/27/2017 19:38           321
   2927081          5920   0710 Standale   Denise Ong       4/28/2017 10:59 4/28/2017 13:30           151
   2928019          5920   0710 Standale   Denise Ong       4/28/2017 14:00 4/28/2017 19:11           311
   2929796          5920   0710 Standale   Denise Ong        4/29/2017 9:58 4/29/2017 13:10           192
   2930782          5920   0710 Standale   Denise Ong       4/29/2017 13:40 4/29/2017 17:55           255
   2949730          5920   0710 Standale   Denise Ong         5/8/2017 8:42    5/8/2017 12:25         223
   2950848          5920   0710 Standale   Denise Ong        5/8/2017 12:55    5/8/2017 17:00         245
   2952550          5920   0710 Standale   Denise Ong         5/9/2017 9:57    5/9/2017 13:52         235
   2953548          5920   0710 Standale   Denise Ong        5/9/2017 14:23    5/9/2017 19:31         308
   2955418          5920   0710 Standale   Denise Ong       5/10/2017 12:00 5/10/2017 14:47           167
   2956167          5920   0710 Standale   Denise Ong       5/10/2017 15:19 5/10/2017 20:10           291
   2957686          5920   0710 Standale   Denise Ong       5/11/2017 11:43 5/11/2017 14:49           186
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn
                                                                                                                    RevisedTimeOut         Document
                                                                                                                                   RevisedMinutes            32-5 RevisedBy
                                                                                                                                                  RevisedOnDate   Filed 03/06/20       Page 69 of 123
                                                                                                                                                                            PunchInComments                        PunchOutComments   RevisionComments
   2958681          5920   0710 Standale   Denise Ong       5/11/2017 15:23 5/11/2017 20:02           279
   2959577          5920   0710 Standale   Denise Ong        5/12/2017 8:41 5/12/2017 13:00           259
   2961183          5920   0710 Standale   Denise Ong       5/12/2017 13:30 5/12/2017 14:53            83
   2963125          5920   0710 Standale   Denise Ong        5/13/2017 9:53 5/13/2017 11:55           122
   2965202          5920   0710 Standale   Denise Ong        5/14/2017 9:40 5/14/2017 15:00           320
   2971427          5920   0710 Standale   Denise Ong        5/17/2017 8:42 5/17/2017 12:28           226
   2972597          5920   0710 Standale   Denise Ong       5/17/2017 12:58 5/17/2017 17:04           246
   2974328          5920   0710 Standale   Denise Ong        5/18/2017 9:56 5/18/2017 13:13           197
   2975312          5920   0710 Standale   Denise Ong       5/18/2017 13:43 5/18/2017 19:00           317
   2976505          5920   0710 Standale   Denise Ong        5/19/2017 8:30 5/19/2017 13:04           274
   2978178          5920   0710 Standale   Denise Ong       5/19/2017 13:35 5/19/2017 16:30           175
   2980059          5920   0710 Standale   Denise Ong        5/20/2017 9:56 5/20/2017 14:42           286
   2981396          5920   0710 Standale   Denise Ong       5/20/2017 15:12 5/20/2017 19:02           230
   2986059          5920   0710 Standale   Denise Ong       5/23/2017 10:00 5/23/2017 14:10           250
   2987097          5920   0710 Standale   Denise Ong       5/23/2017 14:41 5/23/2017 16:13            92
   2987458          5920   0710 Standale   Denise Ong       5/23/2017 16:27 5/23/2017 17:22            55
   2988459          5920   0710 Standale   Denise Ong        5/24/2017 9:59 5/24/2017 13:38           219
   2989407          5920   0710 Standale   Denise Ong       5/24/2017 14:08 5/24/2017 18:00           232
   2990851          5920   0710 Standale   Denise Ong        5/25/2017 9:57 5/25/2017 13:29           212
   2991900          5920   0710 Standale   Denise Ong       5/25/2017 13:59 5/25/2017 17:23           204
   2993464          5920   0710 Standale   Denise Ong        5/26/2017 9:46 5/26/2017 13:04           198
   2994622          5920   0710 Standale   Denise Ong       5/26/2017 13:35 5/26/2017 17:59           264
   2996689          5920   0710 Standale   Denise Ong       5/27/2017 10:54 5/27/2017 15:23           269
   2997869          5920   0710 Standale   Denise Ong       5/27/2017 15:53 5/27/2017 19:01           188
   3001240          5920   0710 Standale   Denise Ong        5/30/2017 8:42 5/30/2017 12:08           206
   3002356          5920   0710 Standale   Denise Ong       5/30/2017 12:38 5/30/2017 18:07           329
   3003737          5920   0710 Standale   Denise Ong        5/31/2017 8:40 5/31/2017 13:15           275
   3005108          5920   0710 Standale   Denise Ong       5/31/2017 13:46 5/31/2017 17:59           253
   3006698          5920   0710 Standale   Denise Ong        6/1/2017 10:04    6/1/2017 14:39         275
   3007970          5920   0710 Standale   Denise Ong        6/1/2017 15:09    6/1/2017 20:11         302
   3009642          5920   0710 Standale   Denise Ong        6/2/2017 10:52    6/2/2017 15:21         269
   3011115          5920   0710 Standale   Denise Ong        6/2/2017 15:51    6/2/2017 19:40         229
   3011885          5920   0710 Standale   Denise Ong         6/3/2017 8:32    6/3/2017 12:16         224                                                                 Punched in early store wasn't vacummed
   3013203          5920   0710 Standale   Denise Ong        6/3/2017 12:46    6/3/2017 18:10         324
   3014489          5920   0710 Standale   Denise Ong         6/4/2017 9:41    6/4/2017 15:00         319
   3016231          5920   0710 Standale   Denise Ong        6/5/2017 11:10    6/5/2017 14:46         216
   3017230          5920   0710 Standale   Denise Ong        6/5/2017 15:17    6/5/2017 18:00         163
   3023409          5920   0710 Standale   Denise Ong         6/8/2017 9:59    6/8/2017 13:45         226
   3024448          5920   0710 Standale   Denise Ong        6/8/2017 14:15    6/8/2017 19:00         285
   3025466          5920   0710 Standale   Denise Ong         6/9/2017 8:30    6/9/2017 12:23         233
   3026930          5920   0710 Standale   Denise Ong        6/9/2017 12:53    6/9/2017 17:04         251
   3028932          5920   0710 Standale   Denise Ong        6/10/2017 9:51 6/10/2017 13:20           209
   3029985          5920   0710 Standale   Denise Ong       6/10/2017 13:50 6/10/2017 16:57           187
   3031045          5920   0710 Standale   Denise Ong        6/11/2017 9:44 6/11/2017 14:00           256
   3037566          5920   0710 Standale   Denise Ong        6/14/2017 9:58 6/14/2017 14:22           264
   3038689          5920   0710 Standale   Denise Ong       6/14/2017 14:52 6/14/2017 19:02           250
   3039575          5920   0710 Standale   Denise Ong        6/15/2017 8:40 6/15/2017 12:28           228
   3040798          5920   0710 Standale   Denise Ong       6/15/2017 12:58 6/15/2017 17:52           294
   3042249          5920   0710 Standale   Denise Ong        6/16/2017 8:42 6/16/2017 12:09           207
   3043550          5920   0710 Standale   Denise Ong       6/16/2017 12:41 6/16/2017 16:48           247
   3048753          5920   0710 Standale   Denise Ong        6/19/2017 8:40 6/19/2017 12:00           200
   3049796          5920   0710 Standale   Denise Ong       6/19/2017 12:31 6/19/2017 18:00           329
   3051585          5920   0710 Standale   Denise Ong        6/20/2017 9:51 6/20/2017 13:35           224
   3052591          5920   0710 Standale   Denise Ong       6/20/2017 14:05 6/20/2017 18:18           253
   3054514          5920   0710 Standale   Denise Ong       6/21/2017 12:01 6/21/2017 15:01           180
   3055281          5920   0710 Standale   Denise Ong       6/21/2017 15:31 6/21/2017 20:16           285
   3056033          5920   0710 Standale   Denise Ong        6/22/2017 8:41 6/22/2017 13:39           298
   3057568          5920   0710 Standale   Denise Ong       6/22/2017 14:09 6/22/2017 18:27           258
   3059864          5920   0710 Standale   Denise Ong       6/23/2017 11:59 6/23/2017 16:26           267
   3061157          5920   0710 Standale   Denise Ong       6/23/2017 16:56 6/23/2017 20:44           228
   3065382          5920   0710 Standale   Denise Ong        6/26/2017 8:43 6/26/2017 13:00           257
   3066762          5920   0710 Standale   Denise Ong       6/26/2017 13:30 6/26/2017 17:11           221
   3068633          5920   0710 Standale   Denise Ong       6/27/2017 10:59 6/27/2017 15:03           244
   3069703          5920   0710 Standale   Denise Ong       6/27/2017 15:33 6/27/2017 20:15           282
   3070958          5920   0710 Standale   Denise Ong        6/28/2017 9:58 6/28/2017 14:35           277
   3072146          5920   0710 Standale   Denise Ong       6/28/2017 15:05 6/28/2017 18:59           234
   3073358          5920   0710 Standale   Denise Ong        6/29/2017 9:53 6/29/2017 13:42           229
   3074392          5920   0710 Standale   Denise Ong       6/29/2017 14:12 6/29/2017 18:02           230
   3075921          5920   0710 Standale   Denise Ong        6/30/2017 9:49 6/30/2017 12:38           169
   3077000          5920   0710 Standale   Denise Ong       6/30/2017 13:08 6/30/2017 16:27           199
   3077810          5920   0710 Standale   Denise Ong       6/30/2017 16:36 6/30/2017 18:59           143
   3082124          5920   0710 Standale   Denise Ong         7/3/2017 8:40    7/3/2017 12:04         204
   3083163          5920   0710 Standale   Denise Ong        7/3/2017 12:34    7/3/2017 17:00         266
   3084629          5920   0710 Standale   Denise Ong         7/4/2017 9:44    7/4/2017 13:07         203
   3085503          5920   0710 Standale   Denise Ong        7/4/2017 13:37    7/4/2017 18:01         264
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                          RevisedTimeIn                Document
                                                                                                                                  RevisedTimeOut
                                                                                                                               RevisedMinutes            32-5 RevisedBy
                                                                                                                                              RevisedOnDate   Filed 03/06/20       Page 70 of 123
                                                                                                                                                                        PunchInComments                    PunchOutComments                 RevisionComments
   3086008          5920   0710 Standale   Denise Ong         7/5/2017 8:40    7/5/2017 12:25         225
   3087216          5920   0710 Standale   Denise Ong        7/5/2017 12:55    7/5/2017 17:00         245
   3088996          5920   0710 Standale   Denise Ong         7/6/2017 9:57    7/6/2017 14:19         262
   3090179          5920   0710 Standale   Denise Ong        7/6/2017 14:49    7/6/2017 19:00         251
   3092488          5920   0710 Standale   Denise Ong        7/7/2017 12:02    7/7/2017 16:00         238
   3093613          5920   0710 Standale   Denise Ong        7/7/2017 16:31    7/7/2017 20:04         213
   3094271          5920   0710 Standale   Denise Ong         7/8/2017 8:39    7/8/2017 12:11         212
   3095585          5920   0710 Standale   Denise Ong        7/8/2017 12:42    7/8/2017 16:04         202
   3103394          5920   0710 Standale   Denise Ong        7/12/2017 9:51 7/12/2017 12:53           182
   3104309          5920   0710 Standale   Denise Ong       7/12/2017 13:24 7/12/2017 18:00           276
   3105466          5920   0710 Standale   Denise Ong        7/13/2017 8:37 7/13/2017 14:05           328
   3107115          5920   0710 Standale   Denise Ong       7/13/2017 14:36 7/13/2017 17:07           151                                                                                                  scott approved leaving early
   3108141          5920   0710 Standale   Denise Ong        7/14/2017 8:30 7/14/2017 12:21           231
   3109604          5920   0710 Standale   Denise Ong       7/14/2017 12:51 7/14/2017 16:31           220                                                                                                  phone count
   3112053          5920   0710 Standale   Denise Ong       7/15/2017 10:59 7/15/2017 13:47           168
   3112871          5920   0710 Standale   Denise Ong       7/15/2017 14:19 7/15/2017 19:02           283
   3113780          5920   0710 Standale   Denise Ong        7/16/2017 9:41 7/16/2017 16:00           379
   3120790          5920   0710 Standale   Denise Ong       7/19/2017 11:58 7/19/2017 15:29           211
   3121709          5920   0710 Standale   Denise Ong       7/19/2017 16:00 7/19/2017 20:21           261
   3123258          5920   0710 Standale   Denise Ong       7/20/2017 11:50 7/20/2017 15:41           231
   3124299          5920   0710 Standale   Denise Ong       7/20/2017 16:10 7/20/2017 20:42           272
   3130668          5920   0710 Standale   Denise Ong        7/23/2017 9:40 7/23/2017 16:06           386
   3132501          5920   0710 Standale   Denise Ong        7/24/2017 8:40 7/24/2017 12:44           244
   3133785          5920   0710 Standale   Denise Ong       7/24/2017 13:15 7/24/2017 17:06           231
   3135010          5920   0710 Standale   Denise Ong        7/25/2017 8:40 7/25/2017 12:10           210
   3136088          5920   0710 Standale   Denise Ong       7/25/2017 12:40 7/25/2017 14:57           137
   3137410          5920   0710 Standale   Denise Ong        7/26/2017 8:39 7/26/2017 12:00           201
   3138470          5920   0710 Standale   Denise Ong       7/26/2017 12:31 7/26/2017 16:31           240                                                                                                  Scott said I can leave early
   3142247          5920   0710 Standale   Denise Ong        7/28/2017 8:29 7/28/2017 12:44           255
   3143791          5920   0710 Standale   Denise Ong       7/28/2017 13:14 7/28/2017 16:01           167
   3145235          5920   0710 Standale   Denise Ong        7/29/2017 8:40 7/29/2017 12:56           256
   3146646          5920   0710 Standale   Denise Ong       7/29/2017 13:26 7/29/2017 18:00           274
   3147778          5920   0710 Standale   Denise Ong        7/30/2017 9:42 7/30/2017 17:03           441
   3148887          5920   0710 Standale   Denise Ong        7/31/2017 8:40 7/31/2017 12:52           252
   3150214          5920   0710 Standale   Denise Ong       7/31/2017 13:22 7/31/2017 17:00           218
   3154551          5920   0710 Standale   Denise Ong        8/2/2017 10:00    8/2/2017 14:30         270
   3155770          5920   0710 Standale   Denise Ong        8/2/2017 15:00    8/2/2017 19:52         292 2017-08-02 15:00:00.000 2017-08-02 19:52:00.000   292   2017-08-04 15:36:56.753 Kevin Geysbeek   Auto-Punch Out
   3156710          5920   0710 Standale   Denise Ong         8/3/2017 8:40    8/3/2017 14:29         349
   3158536          5920   0710 Standale   Denise Ong        8/3/2017 15:00    8/3/2017 17:01         121
   3165563          5920   0710 Standale   Denise Ong         8/6/2017 9:42    8/6/2017 15:13         331
   3169832          5920   0710 Standale   Denise Ong         8/8/2017 9:58    8/8/2017 15:22         324
   3171244          5920   0710 Standale   Denise Ong        8/8/2017 15:52    8/8/2017 19:40         228
   3172462          5920   0710 Standale   Denise Ong         8/9/2017 9:58    8/9/2017 13:12         194
   3173438          5920   0710 Standale   Denise Ong        8/9/2017 13:53    8/9/2017 19:00         307
   3174665          5920   0710 Standale   Denise Ong        8/10/2017 8:40 8/10/2017 12:49           249
   3176038          5920   0710 Standale   Denise Ong       8/10/2017 13:21 8/10/2017 17:21           240
   3178554          5920   0710 Standale   Denise Ong       8/11/2017 12:00 8/11/2017 14:20           140
   3179303          5920   0710 Standale   Denise Ong       8/11/2017 14:51 8/11/2017 20:58           367
   3185130          5920   0710 Standale   Denise Ong        8/14/2017 8:41 8/14/2017 12:08           207
   3186252          5920   0710 Standale   Denise Ong       8/14/2017 12:39 8/14/2017 17:00           261
   3187730          5920   0710 Standale   Denise Ong        8/15/2017 8:40 8/15/2017 13:10           270
   3190290          5920   0710 Standale   Denise Ong        8/16/2017 8:38 8/16/2017 12:27           229
   3191529          5920   0710 Standale   Denise Ong       8/16/2017 12:57 8/16/2017 17:03           246
   3192924          5920   0710 Standale   Denise Ong        8/17/2017 8:39 8/17/2017 12:10           211
   3194144          5920   0710 Standale   Denise Ong       8/17/2017 12:41 8/17/2017 16:57           256                                                                                                  Scott approved punch out early
   3196658          5920   0710 Standale   Denise Ong       8/18/2017 11:01 8/18/2017 13:25           144
   3197570          5920   0710 Standale   Denise Ong       8/18/2017 13:55 8/18/2017 16:39           164                                                                                                  scott approved
   3199109          5920   0710 Standale   Denise Ong        8/19/2017 8:44 8/19/2017 12:54           250
   3200570          5920   0710 Standale   Denise Ong       8/19/2017 13:26 8/19/2017 15:30           124                                                                                                  Scott approved
   3202939          5920   0710 Standale   Denise Ong        8/21/2017 8:32 8/21/2017 12:10           218
   3204125          5920   0710 Standale   Denise Ong       8/21/2017 12:41 8/21/2017 15:54           193
   3206054          5920   0710 Standale   Denise Ong        8/22/2017 9:58 8/22/2017 13:06           188
   3207027          5920   0710 Standale   Denise Ong       8/22/2017 13:38 8/22/2017 18:37           299
   3208668          5920   0710 Standale   Denise Ong        8/23/2017 9:53 8/23/2017 14:13           260
   3209901          5920   0710 Standale   Denise Ong       8/23/2017 14:46 8/23/2017 19:24           278
   3210912          5920   0710 Standale   Denise Ong        8/24/2017 8:40 8/24/2017 14:07           327 2017-08-24 08:40:00.000 2017-08-24 14:07:00.000   327   2017-08-24 21:32:54.850 Scott Rodgers                                     denise did not punch out for lunch
   3213319          5920   0710 Standale   Denise Ong       8/24/2017 14:37 8/24/2017 16:57           140 2017-08-24 14:37:57.000 2017-08-24 16:57:57.000   140   2017-08-24 21:36:05.727 Scott Rodgers                                     denise did not punch out for lunch
   3237612          5920   0710 Standale   Denise Ong         9/4/2017 9:45    9/4/2017 12:08         143
   3238471          5920   0710 Standale   Denise Ong        9/4/2017 12:40    9/4/2017 15:50         191
   3242784          5920   0710 Standale   Denise Ong         9/6/2017 8:34    9/6/2017 12:40         246
   3244251          5920   0710 Standale   Denise Ong        9/6/2017 13:10    9/6/2017 17:14         244
   3246078          5920   0710 Standale   Denise Ong        9/7/2017 10:01    9/7/2017 13:39         218
   3247196          5920   0710 Standale   Denise Ong        9/7/2017 14:09    9/7/2017 19:02         293
   3249681          5920   0710 Standale   Denise Ong        9/8/2017 12:01    9/8/2017 14:08         127
   3250301          5920   0710 Standale   Denise Ong        9/8/2017 14:09    9/8/2017 15:42          93
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn
                                                                                                                      RevisedTimeOut         Document
                                                                                                                                     RevisedMinutes            32-5 RevisedBy
                                                                                                                                                    RevisedOnDate   Filed 03/06/20       Page 71 of 123
                                                                                                                                                                              PunchInComments             PunchOutComments   RevisionComments
   3250870          5920   0710 Standale   Denise Ong        9/8/2017 16:13      9/8/2017 20:07         234
   3252170          5920   0710 Standale   Denise Ong         9/9/2017 9:57      9/9/2017 13:25         208
   3253197          5920   0710 Standale   Denise Ong        9/9/2017 13:55      9/9/2017 18:00         245
   3254396          5920   0710 Standale   Denise Ong        9/10/2017 9:43     9/10/2017 17:12         449
   3260320          5920   0710 Standale   Denise Ong        9/13/2017 8:35     9/13/2017 13:20         285
   3261784          5920   0710 Standale   Denise Ong       9/13/2017 13:50     9/13/2017 17:00         190
   3264001          5920   0710 Standale   Denise Ong       9/14/2017 11:57     9/14/2017 12:28          31
   3264484          5920   0710 Standale   Denise Ong       9/14/2017 13:49     9/14/2017 20:04         375
   3266349          5920   0710 Standale   Denise Ong        9/15/2017 9:43     9/15/2017 14:07         264
   3267826          5920   0710 Standale   Denise Ong       9/15/2017 14:38     9/15/2017 19:29         291
   3269090          5920   0710 Standale   Denise Ong        9/16/2017 8:31     9/16/2017 12:40         249
   3270563          5920   0710 Standale   Denise Ong       9/16/2017 13:11     9/16/2017 16:55         224
   3271925          5920   0710 Standale   Denise Ong        9/17/2017 9:51     9/17/2017 16:02         371
   3272940          5920   0710 Standale   Denise Ong        9/18/2017 8:31     9/18/2017 13:45         314
   3274566          5920   0710 Standale   Denise Ong       9/18/2017 14:16     9/18/2017 17:00         164
   3281897          5920   0710 Standale   Denise Ong       9/21/2017 11:58     9/21/2017 15:13         195
   3282767          5920   0710 Standale   Denise Ong       9/21/2017 15:44     9/21/2017 20:07         263
   3283731          5920   0710 Standale   Denise Ong        9/22/2017 7:46     9/22/2017 12:38         292
   3285509          5920   0710 Standale   Denise Ong       9/22/2017 13:13     9/22/2017 18:15         302
   3291753          5920   0710 Standale   Denise Ong        9/25/2017 9:54     9/25/2017 12:39         165
   3292623          5920   0710 Standale   Denise Ong       9/25/2017 13:08     9/25/2017 19:00         352
   3293900          5920   0710 Standale   Denise Ong        9/26/2017 8:38     9/26/2017 12:12         214
   3295048          5920   0710 Standale   Denise Ong       9/26/2017 12:43     9/26/2017 17:18         276
   3296398          5920   0710 Standale   Denise Ong        9/27/2017 8:29     9/27/2017 12:53         264
   3297857          5920   0710 Standale   Denise Ong       9/27/2017 13:23     9/27/2017 16:58         215
   3299031          5920   0710 Standale   Denise Ong        9/28/2017 8:32     9/28/2017 11:58         206
   3300276          5920   0710 Standale   Denise Ong       9/28/2017 12:31     9/28/2017 17:06         275
   3301927          5920   0710 Standale   Denise Ong        9/29/2017 8:30     9/29/2017 12:59         269
   3303662          5920   0710 Standale   Denise Ong       9/29/2017 13:30     9/29/2017 17:04         214
   3307880          5920   0710 Standale   Denise Ong        10/1/2017 9:32     10/1/2017 16:00         388
   3311661          5920   0710 Standale   Denise Ong        10/3/2017 8:34     10/3/2017 12:04         210
   3312872          5920   0710 Standale   Denise Ong       10/3/2017 12:34     10/3/2017 18:10         336
   3314283          5920   0710 Standale   Denise Ong        10/4/2017 8:33     10/4/2017 12:35         242
   3315663          5920   0710 Standale   Denise Ong       10/4/2017 13:07     10/4/2017 15:52         165
   3316938          5920   0710 Standale   Denise Ong        10/5/2017 8:36     10/5/2017 12:12         216
   3318161          5920   0710 Standale   Denise Ong       10/5/2017 12:44     10/5/2017 16:45         241
   3319746          5920   0710 Standale   Denise Ong        10/6/2017 8:35     10/6/2017 13:07         272
   3321437          5920   0710 Standale   Denise Ong       10/6/2017 13:42     10/6/2017 17:00         198
   3327161          5920   0710 Standale   Denise Ong       10/9/2017 10:03     10/9/2017 14:10         247
   3328243          5920   0710 Standale   Denise Ong       10/9/2017 14:40     10/9/2017 20:39         359
   3329197          5920   0710 Standale   Denise Ong       10/10/2017 8:35    10/10/2017 13:07         272
   3330635          5920   0710 Standale   Denise Ong      10/10/2017 13:39    10/10/2017 18:04         265
   3331826          5920   0710 Standale   Denise Ong       10/11/2017 8:41    10/11/2017 12:00         199
   3332962          5920   0710 Standale   Denise Ong      10/11/2017 12:30    10/11/2017 17:00         270
   3334375          5920   0710 Standale   Denise Ong       10/12/2017 8:29    10/12/2017 11:47         198
   3335584          5920   0710 Standale   Denise Ong      10/12/2017 12:18    10/12/2017 17:08         290
   3337174          5920   0710 Standale   Denise Ong       10/13/2017 8:32    10/13/2017 12:03         211
   3338668          5920   0710 Standale   Denise Ong      10/13/2017 12:35    10/13/2017 16:30         235
   3344167          5920   0710 Standale   Denise Ong       10/16/2017 8:34    10/16/2017 12:59         265
   3345606          5920   0710 Standale   Denise Ong      10/16/2017 13:30    10/16/2017 17:23         233
   3346834          5920   0710 Standale   Denise Ong       10/17/2017 8:32    10/17/2017 12:12         220
   3348037          5920   0710 Standale   Denise Ong      10/17/2017 12:44    10/17/2017 16:59         255
   3349988          5920   0710 Standale   Denise Ong      10/18/2017 10:00    10/18/2017 13:38         218
   3351032          5920   0710 Standale   Denise Ong      10/18/2017 14:10    10/18/2017 18:59         289
   3352820          5920   0710 Standale   Denise Ong      10/19/2017 10:57    10/19/2017 14:26         209
   3353880          5920   0710 Standale   Denise Ong      10/19/2017 14:56    10/19/2017 20:11         315
   3354920          5920   0710 Standale   Denise Ong       10/20/2017 8:35    10/20/2017 12:40         245
   3356528          5920   0710 Standale   Denise Ong      10/20/2017 13:10    10/20/2017 17:59         289
   3357996          5920   0710 Standale   Denise Ong       10/21/2017 8:31    10/21/2017 12:47         256
   3359471          5920   0710 Standale   Denise Ong      10/21/2017 13:18    10/21/2017 17:59         281
   3360704          5920   0710 Standale   Denise Ong       10/22/2017 9:44    10/22/2017 17:01         437
   3366776          5920   0710 Standale   Denise Ong       10/25/2017 8:33    10/25/2017 12:11         218
   3367965          5920   0710 Standale   Denise Ong      10/25/2017 12:41    10/25/2017 16:43         242
   3371906          5920   0710 Standale   Denise Ong       10/27/2017 7:32    10/27/2017 12:16         284
   3373658          5920   0710 Standale   Denise Ong      10/27/2017 12:47    10/27/2017 15:07         140                                                                                               fmla
   3375381          5920   0710 Standale   Denise Ong       10/28/2017 8:37    10/28/2017 12:24         227
   3376749          5920   0710 Standale   Denise Ong      10/28/2017 12:54    10/28/2017 17:00         246
   3377977          5920   0710 Standale   Denise Ong       10/29/2017 9:32    10/29/2017 17:03         451
   3379092          5920   0710 Standale   Denise Ong       10/30/2017 8:32    10/30/2017 12:25         233
   3380439          5920   0710 Standale   Denise Ong      10/30/2017 12:55    10/30/2017 16:54         239
   3386680          5920   0710 Standale   Denise Ong        11/2/2017 8:34     11/2/2017 12:26         232
   3388011          5920   0710 Standale   Denise Ong       11/2/2017 13:01     11/2/2017 15:11         130
   3390017          5920   0710 Standale   Denise Ong        11/3/2017 9:41     11/3/2017 14:50         309
   3391604          5920   0710 Standale   Denise Ong       11/3/2017 15:20     11/3/2017 18:00         160
   3396541          5920   0710 Standale   Denise Ong        11/6/2017 8:32     11/6/2017 12:46         254
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn              TimeOut           Minutes     Case 5:19-cv-05310-JDW
                                                                                                            RevisedTimeIn                Document
                                                                                                                                    RevisedTimeOut
                                                                                                                                 RevisedMinutes            32-5 RevisedBy
                                                                                                                                                RevisedOnDate   Filed 03/06/20       Page 72 of 123
                                                                                                                                                                          PunchInComments                   PunchOutComments   RevisionComments
   3397847          5920   0710 Standale   Denise Ong       11/6/2017 13:16     11/6/2017 17:59         283
   3398951          5920   0710 Standale   Denise Ong        11/7/2017 8:32     11/7/2017 13:39         307
   3400422          5920   0710 Standale   Denise Ong       11/7/2017 14:09     11/7/2017 17:47         218
   3401285          5920   0710 Standale   Denise Ong        11/8/2017 8:23     11/8/2017 12:01         218
   3402462          5920   0710 Standale   Denise Ong       11/8/2017 12:31     11/8/2017 17:00         269
   3404413          5920   0710 Standale   Denise Ong       11/9/2017 11:00     11/9/2017 14:52         232 2017-11-09 11:00:00.000 2017-11-09 14:52:00.000   232   2017-11-10 15:01:16.797 Scott Rodgers                      for lunch
   3406868          5920   0710 Standale   Denise Ong       11/9/2017 15:22     11/9/2017 19:01         219 2017-11-09 15:22:24.000 2017-11-09 19:01:24.000   219   2017-11-10 15:03:19.597 Scott Rodgers                      forgot to punch out for lunch
   3406248          5920   0710 Standale   Denise Ong       11/10/2017 8:27    11/10/2017 12:00         213
   3407647          5920   0710 Standale   Denise Ong      11/10/2017 12:31    11/10/2017 16:46         255
   3409281          5920   0710 Standale   Denise Ong       11/11/2017 9:27    11/11/2017 13:37         250
   3410781          5920   0710 Standale   Denise Ong      11/11/2017 14:08    11/11/2017 18:00         232
   3415429          5920   0710 Standale   Denise Ong       11/14/2017 9:32    11/14/2017 13:42         250
   3416689          5920   0710 Standale   Denise Ong      11/14/2017 13:45    11/14/2017 14:18          33
   3416881          5920   0710 Standale   Denise Ong      11/14/2017 14:48    11/14/2017 18:55         247
   3417733          5920   0710 Standale   Denise Ong       11/15/2017 9:28    11/15/2017 12:57         209
   3449627          5920   0710 Standale   Denise Ong      11/15/2017 14:00    11/15/2017 16:00         120 2017-11-15 14:00:25.000 2017-11-15 16:00:25.000   120   2017-11-29 00:00:02.287 Scott Rodgers                      meeting
   3420906          5920   0710 Standale   Denise Ong      11/16/2017 11:56    11/16/2017 16:24         268
   3421923          5920   0710 Standale   Denise Ong      11/16/2017 16:54    11/16/2017 20:03         189
   3423203          5920   0710 Standale   Denise Ong      11/17/2017 10:58    11/17/2017 15:16         258
   3424553          5920   0710 Standale   Denise Ong      11/17/2017 15:47    11/17/2017 19:00         193
   3426375          5920   0710 Standale   Denise Ong      11/18/2017 11:52    11/18/2017 16:04         252
   3427497          5920   0710 Standale   Denise Ong      11/18/2017 16:34    11/18/2017 20:03         209
   3428174          5920   0710 Standale   Denise Ong      11/19/2017 10:36    11/19/2017 15:31         295
   3432891          5920   0710 Standale   Denise Ong      11/21/2017 11:52    11/21/2017 15:33         221
   3433944          5920   0710 Standale   Denise Ong      11/21/2017 16:03    11/21/2017 19:23         200
   3434742          5920   0710 Standale   Denise Ong       11/22/2017 9:32    11/22/2017 13:14         222
   3436166          5920   0710 Standale   Denise Ong      11/22/2017 13:44    11/22/2017 15:58         134
   3438213          5920   0710 Standale   Denise Ong       11/24/2017 6:23    11/24/2017 12:23         360
   3440134          5920   0710 Standale   Denise Ong      11/24/2017 12:55    11/24/2017 17:23         268
   3441965          5920   0710 Standale   Denise Ong      11/25/2017 10:28    11/25/2017 15:17         289
   3443387          5920   0710 Standale   Denise Ong      11/25/2017 15:47    11/25/2017 17:58         131
   3444138          5920   0710 Standale   Denise Ong       11/26/2017 9:45    11/26/2017 19:02         557
   3446457          5920   0710 Standale   Denise Ong      11/27/2017 12:14    11/27/2017 13:11          57
   3450348          5920   0710 Standale   Denise Ong      11/29/2017 10:59    11/29/2017 14:31         212
   3451274          5920   0710 Standale   Denise Ong      11/29/2017 15:02    11/29/2017 18:31         209
   3455041          5920   0710 Standale   Denise Ong       12/1/2017 10:59     12/1/2017 14:48         229
   3456249          5920   0710 Standale   Denise Ong       12/1/2017 15:18     12/1/2017 19:30         252
   3457451          5920   0710 Standale   Denise Ong       12/2/2017 10:30     12/2/2017 14:19         229
   3458662          5920   0710 Standale   Denise Ong       12/2/2017 14:49     12/2/2017 19:00         251
   3461600          5920   0710 Standale   Denise Ong       12/4/2017 12:15     12/4/2017 15:43         208
   3462240          5920   0710 Standale   Denise Ong       12/4/2017 16:13     12/4/2017 20:03         230
   3463324          5920   0710 Standale   Denise Ong       12/5/2017 10:59     12/5/2017 15:00         241
   3464287          5920   0710 Standale   Denise Ong       12/5/2017 15:30     12/5/2017 20:00         270
   3465908          5920   0710 Standale   Denise Ong       12/6/2017 12:14     12/6/2017 15:46         212
   3466597          5920   0710 Standale   Denise Ong       12/6/2017 16:17     12/6/2017 20:02         225
   3469965          5920   0710 Standale   Denise Ong       12/8/2017 11:00     12/8/2017 14:25         205
   3471004          5920   0710 Standale   Denise Ong       12/8/2017 14:57     12/8/2017 19:28         271
   3474236          5920   0710 Standale   Denise Ong      12/10/2017 10:44    12/10/2017 18:02         438
   3482325          5920   0710 Standale   Denise Ong       12/14/2017 9:45    12/14/2017 14:24         279
   3483536          5920   0710 Standale   Denise Ong      12/14/2017 14:54    12/14/2017 18:15         201
   3485345          5920   0710 Standale   Denise Ong      12/15/2017 12:04    12/15/2017 15:06         182
   3486047          5920   0710 Standale   Denise Ong      12/15/2017 15:36    12/15/2017 20:09         273
   3486782          5920   0710 Standale   Denise Ong       12/16/2017 7:42    12/16/2017 14:16         394
   3488318          5920   0710 Standale   Denise Ong      12/16/2017 14:46    12/16/2017 15:32          46 2017-12-16 14:46:00.000 2017-12-16 15:32:00.000   46    2017-12-22 22:29:54.633 Scott Rodgers   Auto-Punch Out
   3492696          5920   0710 Standale   Denise Ong      12/19/2017 10:59    12/19/2017 19:00         481
   3495106          5920   0710 Standale   Denise Ong      12/20/2017 13:12    12/20/2017 16:07         175
   3495652          5920   0710 Standale   Denise Ong      12/20/2017 16:37    12/20/2017 21:07         270
   3496501          5920   0710 Standale   Denise Ong       12/21/2017 9:58    12/21/2017 14:38         280
   3497478          5920   0710 Standale   Denise Ong      12/21/2017 15:08    12/21/2017 18:08         180
   3499410          5920   0710 Standale   Denise Ong      12/22/2017 12:59    12/22/2017 15:12         133
   3499986          5920   0710 Standale   Denise Ong      12/22/2017 15:42    12/22/2017 21:02         320
   3501062          5920   0710 Standale   Denise Ong       12/23/2017 8:59    12/23/2017 12:37         218
   3502109          5920   0710 Standale   Denise Ong      12/23/2017 13:07    12/23/2017 13:56          49
   3505646          5920   0710 Standale   Denise Ong      12/26/2017 12:45    12/26/2017 16:07         202
   3506220          5920   0710 Standale   Denise Ong      12/26/2017 16:38    12/26/2017 20:03         205
   3507724          5920   0710 Standale   Denise Ong      12/27/2017 12:47    12/27/2017 15:49         182
   3508297          5920   0710 Standale   Denise Ong      12/27/2017 16:20    12/27/2017 17:38          78
   3508816          5920   0710 Standale   Denise Ong       12/28/2017 9:28    12/28/2017 13:20         232
   3510093          5920   0710 Standale   Denise Ong      12/28/2017 13:50    12/28/2017 17:45         235
   3512020          5920   0710 Standale   Denise Ong      12/29/2017 12:05    12/29/2017 15:52         227
   3512869          5920   0710 Standale   Denise Ong      12/29/2017 16:23    12/29/2017 20:07         224
   3513453          5920   0710 Standale   Denise Ong       12/30/2017 9:36    12/30/2017 13:00         204
   3514664          5920   0710 Standale   Denise Ong      12/30/2017 13:30    12/30/2017 17:18         228
   3516367          5920   0710 Standale   Denise Ong        1/1/2018 10:22      1/1/2018 14:38         256
   3517419          5920   0710 Standale   Denise Ong        1/1/2018 15:08      1/1/2018 17:36         148
PunchID    EmployeeID      FieldText       EmployeeName   TimeIn            TimeOut           Minutes    Case 5:19-cv-05310-JDW Document
                                                                                                          RevisedTimeIn                        32-5 RevisedBy
                                                                                                                                  RevisedTimeOut
                                                                                                                                    RevisedOnDate   Filed 03/06/20
                                                                                                                                                          RevisedMinutes Page 73 of 123
                                                                                                                                                              PunchInComments                                      PunchOutComments                            RevisionComments
   3521391          5920   0710 Standale   Denise Ong         1/4/2018 9:28    1/4/2018 13:24         236
   3522400          5920   0710 Standale   Denise Ong        1/4/2018 13:54    1/4/2018 18:19         265
   3523417          5920   0710 Standale   Denise Ong         1/5/2018 9:59    1/5/2018 14:30         271
   3524643          5920   0710 Standale   Denise Ong        1/5/2018 15:00    1/5/2018 17:09         129
   3525292          5920   0710 Standale   Denise Ong         1/6/2018 9:28    1/6/2018 14:27         299
   3526708          5920   0710 Standale   Denise Ong        1/6/2018 14:56    1/6/2018 14:56           0
   3527318          5920   0710 Standale   Denise Ong        1/7/2018 10:32    1/7/2018 11:30          58
   3532009          5920   0710 Standale   Denise Ong        1/10/2018 9:58 1/10/2018 13:33           215
   3532889          5920   0710 Standale   Denise Ong       1/10/2018 14:03 1/10/2018 19:00           297
   3533553          5920   0710 Standale   Denise Ong        1/11/2018 9:30 1/11/2018 14:00           270
   3534773          5920   0710 Standale   Denise Ong       1/11/2018 14:31 1/11/2018 15:43            72                                                                                                          slow traffic manager approved early leave
   3535588          5920   0710 Standale   Denise Ong        1/12/2018 9:39 1/12/2018 14:08           269
   3536874          5920   0710 Standale   Denise Ong       1/12/2018 14:39 1/12/2018 18:07           208
   3537579          5920   0710 Standale   Denise Ong        1/13/2018 9:31 1/13/2018 13:22           231
   3538817          5920   0710 Standale   Denise Ong       1/13/2018 13:52 1/13/2018 18:15           263
   3540559          5920   0710 Standale   Denise Ong        1/15/2018 9:40 1/15/2018 14:50           310
   3541760          5920   0710 Standale   Denise Ong       1/15/2018 15:20 1/15/2018 17:59           159
   3542292          5920   0710 Standale   Denise Ong        1/16/2018 9:32    1/16/2018 9:56          24
   3556675          5920   0710 Standale   Denise Ong       1/24/2018 10:26 1/24/2018 13:38           192
   3557475          5920   0710 Standale   Denise Ong       1/24/2018 14:08 1/24/2018 19:00           292
   3558462          5920   0710 Standale   Denise Ong       1/25/2018 10:27 1/25/2018 14:45           258
   3559407          5920   0710 Standale   Denise Ong       1/25/2018 15:15 1/25/2018 19:00           225
   3560089          5920   0710 Standale   Denise Ong        1/26/2018 9:32 1/26/2018 13:45           253
   3562244          5920   0710 Standale   Denise Ong        1/27/2018 9:33 1/27/2018 12:16           163
   3563260          5920   0710 Standale   Denise Ong       1/27/2018 12:46 1/27/2018 17:30           284
   3565394          5920   0710 Standale   Denise Ong       1/29/2018 10:29 1/29/2018 14:00           211
   3566197          5920   0710 Standale   Denise Ong       1/29/2018 14:30 1/29/2018 18:30           240
   3567159          5920   0710 Standale   Denise Ong       1/30/2018 10:30 1/30/2018 14:00           210
   3567939          5920   0710 Standale   Denise Ong       1/30/2018 14:30 1/30/2018 19:00           270
   3570696          5920   0710 Standale   Denise Ong        2/1/2018 10:26    2/1/2018 14:00         214
   3571539          5920   0710 Standale   Denise Ong        2/1/2018 14:30    2/1/2018 19:30         300
   3572690          5920   0710 Standale   Denise Ong        2/2/2018 10:43    2/2/2018 14:46         243
   3573758          5920   0710 Standale   Denise Ong        2/2/2018 15:16    2/2/2018 20:07         291
   3574489          5920   0710 Standale   Denise Ong         2/3/2018 9:39    2/3/2018 15:31         352
   3575838          5920   0710 Standale   Denise Ong        2/3/2018 16:01    2/3/2018 18:43         162
   3576397          5920   0710 Standale   Denise Ong        2/4/2018 10:46    2/4/2018 14:45         239                                                                                                          fmla
   3577449          5920   0710 Standale   Denise Ong        2/5/2018 10:30    2/5/2018 15:28         298
   3579144          5920   0710 Standale   Denise Ong        2/6/2018 10:30    2/6/2018 14:26         236
   3579966          5920   0710 Standale   Denise Ong        2/6/2018 14:57    2/6/2018 19:10         253
   3580422          5920   0710 Standale   Denise Ong         2/7/2018 9:24    2/7/2018 13:00         216
   3581356          5920   0710 Standale   Denise Ong        2/7/2018 13:53    2/7/2018 18:00         247
   3605441          5920   0710 Standale   Denise Ong       2/26/2018 10:27 2/26/2018 15:18           291
   3606035          5920   0710 Standale   Denise Ong       2/26/2018 15:48 2/26/2018 20:14           266
   3606353          5920   0710 Standale   Denise Ong        2/27/2018 9:41 2/27/2018 13:09           208
   3606889          5920   0710 Standale   Denise Ong       2/27/2018 13:40 2/27/2018 19:15           335
   3607561          5920   0710 Standale   Denise Ong       2/28/2018 10:32 2/28/2018 13:58           206
   3607993          5920   0710 Standale   Denise Ong       2/28/2018 14:28 2/28/2018 19:24           296 2018-02-28 14:28:00.000 2018-02-28 19:24:00.000 296              2018-03-02 21:52:57.950 Scott Rodgers                                               could not punch in after lunch
   3608470          5920   0710 Standale   Denise Ong         3/1/2018 9:41    3/1/2018 13:12         211
   3609004          5920   0710 Standale   Denise Ong        3/1/2018 13:43    3/1/2018 18:42         299
   3609477          5920   0710 Standale   Denise Ong         3/2/2018 9:40    3/2/2018 14:23         283
   3610183          5920   0710 Standale   Denise Ong        3/2/2018 14:54    3/2/2018 18:42         228
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 74 of 123




   EXHIBIT G
                                                                        Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 75 of 123                                               PunchInComment
PunchID    EmployeeID FieldText          EmployeeName      TimeIn             TimeOut    Minutes         RevisedTimeIn     RevisedTimeOut
                                                                                                                                     RevisedMinutes   RevisedOnDate           RevisedBy s                             RevisionComments
                                                                                                                                                                                                             PunchOutComments
                                                                                                                                                                                         RQ4 would not
                                                                                                                                                                                         let me log in until
 1143148          4400   4022 St Helens OR Robin Raymond                                                                                                                                 now
                                                                                                                                                      2014-01-27 16:47:19.387 Kevin Schrouder                         Updating second punch
  781772          4400   4022 St Helens OR Robin Raymond   2012-11-17 10:00:17.000
                                                                               2012-11-17480
                                                                                          18:00:17.000   2012-11-17 10:00:17.000
                                                                                                                            2012-11-17480
                                                                                                                                       18:00:17.000   2012-11-26 20:24:39.140 Kevin Schrouder                         New Hire No Codes
  781774          4400   4022 St Helens OR Robin Raymond   2012-11-19 10:00:50.000
                                                                               2012-11-19480
                                                                                          18:00:50.000   2012-11-19 10:00:50.000
                                                                                                                            2012-11-19480
                                                                                                                                       18:00:50.000   2012-11-26 20:26:14.997 Kevin Schrouder                         New Hire No Codes
  781776          4400   4022 St Helens OR Robin Raymond   2012-11-20 10:00:11.000
                                                                               2012-11-20480
                                                                                          18:00:11.000   2012-11-20 10:00:11.000
                                                                                                                            2012-11-20480
                                                                                                                                       18:00:11.000   2012-11-26 20:27:33.387 Kevin Schrouder                         New Hire No Codes
  781778          4400   4022 St Helens OR Robin Raymond   2012-11-21 10:00:35.000
                                                                               2012-11-21480
                                                                                          18:00:35.000   2012-11-21 10:00:35.000
                                                                                                                            2012-11-21480
                                                                                                                                       18:00:35.000   2012-11-26 20:31:28.950 Kevin Schrouder                         New Hire No Codes
  781781          4400   4022 St Helens OR Robin Raymond   2012-11-23 09:00:44.000
                                                                               2012-11-23480
                                                                                          17:00:44.000   2012-11-23 09:00:44.000
                                                                                                                            2012-11-23480
                                                                                                                                       17:00:44.000   2012-11-26 20:33:09.043 Kevin Schrouder                         New Hire No Codes
  781783          4400   4022 St Helens OR Robin Raymond   2012-11-24 08:00:56.000
                                                                               2012-11-24480
                                                                                          16:00:56.000   2012-11-24 08:00:56.000
                                                                                                                            2012-11-24480
                                                                                                                                       16:00:56.000   2012-11-26 20:34:47.497 Kevin Schrouder                         New Hire No Codes
  781785          4400   4022 St Helens OR Robin Raymond   2012-11-25 11:00:30.000
                                                                               2012-11-25480
                                                                                          19:00:30.000   2012-11-25 11:00:30.000
                                                                                                                            2012-11-25480
                                                                                                                                       19:00:30.000   2012-11-26 20:36:54.407 Kevin Schrouder                         New Hire No Codes
  782547          4400   4022 St Helens OR Robin Raymond   2012-11-27 09:47:03.350
                                                                               2012-11-27500
                                                                                          18:07:18.227
  783454          4400   4022 St Helens OR Robin Raymond   2012-11-28 09:53:15.673
                                                                               2012-11-28514
                                                                                          18:27:23.247
  785661          4400   4022 St Helens OR Robin Raymond   2012-11-30 11:50:25.397
                                                                               2012-11-30541
                                                                                          20:51:28.620
  800918          4400   4022 St Helens OR Robin Raymond   2012-12-01 09:00:49.000
                                                                               2012-12-01480
                                                                                          17:00:49.000   2012-12-01 09:00:49.000
                                                                                                                            2012-12-01480
                                                                                                                                       17:00:49.000   2012-12-17 17:34:12.733 Kevin Schrouder                        New Hire no Codes
  787956          4400   4022 St Helens OR Robin Raymond   2012-12-03 09:54:25.303
                                                                               2012-12-03489
                                                                                          18:03:12.910
  788848          4400   4022 St Helens OR Robin Raymond   2012-12-04 09:48:41.407
                                                                               2012-12-04502
                                                                                          18:10:04.977
  789773          4400   4022 St Helens OR Robin Raymond   2012-12-05 09:39:51.827
                                                                               2012-12-05506
                                                                                          18:05:53.680
  791864          4400   4022 St Helens OR Robin Raymond   2012-12-07 09:44:54.827
                                                                               2012-12-07497
                                                                                          18:01:02.997
  792868          4400   4022 St Helens OR Robin Raymond   2012-12-08 09:56:31.643
                                                                               2012-12-08610
                                                                                          20:06:09.253
  794334          4400   4022 St Helens OR Robin Raymond   2012-12-10 10:45:04.917
                                                                               2012-12-10542
                                                                                          19:47:32.973
  796228          4400   4022 St Helens OR Robin Raymond   2012-12-12 10:43:49.727
                                                                               2012-12-12522
                                                                                          19:25:53.283
  797239          4400   4022 St Helens OR Robin Raymond   2012-12-13 10:33:57.670
                                                                               2012-12-13539
                                                                                          19:32:12.297
  798294          4400   4022 St Helens OR Robin Raymond   2012-12-14 09:46:45.803
                                                                               2012-12-14522
                                                                                          18:28:32.637
  799249          4400   4022 St Helens OR Robin Raymond   2012-12-15 08:50:51.410
                                                                               2012-12-15496
                                                                                          17:06:56.560
  799980          4400   4022 St Helens OR Robin Raymond   2012-12-16 08:44:28.473
                                                                               2012-12-16496
                                                                                          17:00:10.153
  801025          4400   4022 St Helens OR Robin Raymond   2012-12-17 10:57:01.663
                                                                               2012-12-17484
                                                                                          19:01:21.373
  802855          4400   4022 St Helens OR Robin Raymond   2012-12-19 10:33:11.270
                                                                               2012-12-19623
                                                                                          20:56:45.560
  803836          4400   4022 St Helens OR Robin Raymond   2012-12-20 11:01:45.893
                                                                               2012-12-20481
                                                                                          19:02:16.620
  806161          4400   4022 St Helens OR Robin Raymond   2012-12-22 11:45:22.387
                                                                               2012-12-22521
                                                                                          20:26:23.937
  807915          4400   4022 St Helens OR Robin Raymond   2012-12-24 08:51:03.400
                                                                               2012-12-24492
                                                                                          17:03:10.460
  808806          4400   4022 St Helens OR Robin Raymond   2012-12-26 11:36:09.217
                                                                               2012-12-26514
                                                                                          20:10:19.353
  809818          4400   4022 St Helens OR Robin Raymond   2012-12-27 11:40:12.703
                                                                               2012-12-27520
                                                                                          20:20:11.433
  810673          4400   4022 St Helens OR Robin Raymond   2012-12-28 08:48:12.157
                                                                               2012-12-28542
                                                                                          17:50:43.757
  811818          4400   4022 St Helens OR Robin Raymond   2012-12-29 09:41:20.597
                                                                               2012-12-29523
                                                                                          18:24:12.160
  813940          4400   4022 St Helens OR Robin Raymond   2013-01-01 10:07:46.240
                                                                               2013-01-01494
                                                                                          18:21:41.800
  814780          4400   4022 St Helens OR Robin Raymond   2013-01-02 09:47:17.537
                                                                               2013-01-02498
                                                                                          18:05:55.233
  815636          4400   4022 St Helens OR Robin Raymond   2013-01-03 08:48:44.650
                                                                               2013-01-03523
                                                                                          17:31:58.420
  817045          4400   4022 St Helens OR Robin Raymond   2013-01-04 11:45:00.390
                                                                               2013-01-04511
                                                                                          20:16:50.233
  817950          4400   4022 St Helens OR Robin Raymond   2013-01-05 10:47:26.820
                                                                               2013-01-05534
                                                                                          19:41:18.337
  820271          4400   4022 St Helens OR Robin Raymond   2013-01-08 11:45:50.770
                                                                               2013-01-08508
                                                                                          20:13:56.557
  821087          4400   4022 St Helens OR Robin Raymond   2013-01-09 09:41:17.467
                                                                               2013-01-09517
                                                                                          18:18:02.493
  821949          4400   4022 St Helens OR Robin Raymond   2013-01-10 08:47:30.590
                                                                               2013-01-10519
                                                                                          17:26:52.097
  823216          4400   4022 St Helens OR Robin Raymond   2013-01-11 09:50:16.113
                                                                               2013-01-11504
                                                                                          18:14:24.317
  825547          4400   4022 St Helens OR Robin Raymond   2013-01-14 08:42:37.007
                                                                               2013-01-14543
                                                                                          17:45:01.793
                                                                                                                                                                                                                     New Hire Training class in
  834898          4400 4022 St Helens OR Robin Raymond     2013-01-15 09:00:19.000
                                                                               2013-01-15480
                                                                                          17:00:19.000   2013-01-15 09:00:19.000
                                                                                                                            2013-01-15480
                                                                                                                                       17:00:19.000   2013-01-25 05:45:58.603 Kevin Schrouder                        Portland, OR
                                                                                                                                                                                                                     New Hire Training class in
  834901          4400 4022 St Helens OR Robin Raymond     2013-01-16 09:00:40.000
                                                                               2013-01-16480
                                                                                          17:00:40.000   2013-01-16 09:00:40.000
                                                                                                                            2013-01-16480
                                                                                                                                       17:00:40.000   2013-01-25 05:48:31.427 Kevin Schrouder                        Portland, OR
                                                                        Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 76 of 123                                               PunchInComment
PunchID    EmployeeID FieldText          EmployeeName      TimeIn             TimeOut    Minutes         RevisedTimeIn     RevisedTimeOut
                                                                                                                                     RevisedMinutes   RevisedOnDate           RevisedBy s                        RevisionComments
                                                                                                                                                                                                        PunchOutComments
                                                                                                                                                                                                                 New Hire Training class in
  834903          4400   4022 St Helens OR Robin Raymond   2013-01-17 09:00:21.000
                                                                               2013-01-17480
                                                                                          17:00:21.000   2013-01-17 09:00:21.000
                                                                                                                            2013-01-17480
                                                                                                                                       17:00:21.000   2013-01-25 05:49:46.707 Kevin Schrouder                    Portland, OR
  829553          4400   4022 St Helens OR Robin Raymond   2013-01-18 09:12:43.700
                                                                               2013-01-18561
                                                                                          18:33:13.360
  830639          4400   4022 St Helens OR Robin Raymond   2013-01-19 09:46:04.847
                                                                               2013-01-19506
                                                                                          18:12:12.317
  831173          4400   4022 St Helens OR Robin Raymond   2013-01-20 09:40:42.923
                                                                               2013-01-20447
                                                                                          17:07:48.147
  832096          4400   4022 St Helens OR Robin Raymond   2013-01-21 11:43:36.677
                                                                               2013-01-21505
                                                                                          20:08:12.123
  832736          4400   4022 St Helens OR Robin Raymond   2013-01-22 08:47:19.690
                                                                               2013-01-22558
                                                                                          18:05:21.917

                                                                                                                                                                                                         Robin
                                                                                                                                                                                                         forgot to
                                                                                                                                                                                                         clock out
  835690          4400   4022 St Helens OR Robin Raymond   2013-01-25 08:44:00.000
                                                                               2013-01-25556
                                                                                          18:00:00.000   2013-01-25 08:44:00.000
                                                                                                                            2013-01-25556
                                                                                                                                       18:00:00.000   2013-01-28 06:32:58.327 Kevin Schrouder            at 6pm
  838172          4400   4022 St Helens OR Robin Raymond   2013-01-28 08:48:50.550
                                                                               2013-01-28560
                                                                                          18:08:58.660
  839325          4400   4022 St Helens OR Robin Raymond   2013-01-29 11:42:32.980
                                                                               2013-01-29522
                                                                                          20:24:03.407
  840222          4400   4022 St Helens OR Robin Raymond   2013-01-30 11:46:25.130
                                                                               2013-01-30515
                                                                                          20:21:35.547
  840916          4400   4022 St Helens OR Robin Raymond   2013-01-31 08:45:37.397
                                                                               2013-01-31502
                                                                                          17:07:13.807
  842266          4400   4022 St Helens OR Robin Raymond   2013-02-01 11:19:25.330
                                                                               2013-02-01541
                                                                                          20:20:40.290
  843146          4400   4022 St Helens OR Robin Raymond   2013-02-02 10:38:02.410
                                                                               2013-02-02523
                                                                                          19:21:08.390
  845306          4400   4022 St Helens OR Robin Raymond   2013-02-05 09:52:54.773
                                                                               2013-02-05680
                                                                                          21:12:32.800
                                                                                                                                                                                                                     Verizon Training. Introduction
  850559          4400   4022 St Helens OR Robin Raymond   2013-02-06 09:00:36.000
                                                                               2013-02-06480
                                                                                          17:00:36.000   2013-02-06 09:00:36.000
                                                                                                                            2013-02-06480
                                                                                                                                       17:00:36.000   2013-02-11 17:17:58.833 Kevin Schrouder                        into wireless.
  847203          4400   4022 St Helens OR Robin Raymond   2013-02-07 10:35:03.943
                                                                               2013-02-07583
                                                                                          20:18:52.800
  848352          4400   4022 St Helens OR Robin Raymond   2013-02-08 11:43:57.343
                                                                               2013-02-08505
                                                                                          20:08:28.057
  849167          4400   4022 St Helens OR Robin Raymond   2013-02-09 09:47:24.370
                                                                               2013-02-09559
                                                                                          19:06:52.527
  849692          4400   4022 St Helens OR Robin Raymond   2013-02-10 09:41:00.447
                                                                               2013-02-10468
                                                                                          17:29:35.110
  850721          4400   4022 St Helens OR Robin Raymond   2013-02-11 11:44:06.003
                                                                               2013-02-11508
                                                                                          20:12:16.270
  851345          4400   4022 St Helens OR Robin Raymond   2013-02-12 08:41:23.667
                                                                               2013-02-12562
                                                                                          18:03:42.910
  854261          4400   4022 St Helens OR Robin Raymond   2013-02-15 08:52:30.247
                                                                               2013-02-15551
                                                                                          18:03:08.080
  855255          4400   4022 St Helens OR Robin Raymond   2013-02-16 08:35:05.180
                                                                               2013-02-16465
                                                                                          16:20:42.610
  855936          4400   4022 St Helens OR Robin Raymond   2013-02-17 11:42:38.850
                                                                               2013-02-17323
                                                                                          17:05:40.480
  856764          4400   4022 St Helens OR Robin Raymond   2013-02-18 09:50:01.743
                                                                               2013-02-18616
                                                                                          20:06:21.070
  858549          4400   4022 St Helens OR Robin Raymond   2013-02-20 10:31:35.793
                                                                               2013-02-20587
                                                                                          20:18:48.790

                                                                                                                                                                                                         Thought I
                                                                                                                                                                                                         clocked
                                                                                                                                                                                                         out,
                                                                                                                                                                                                         obviously
                                                                                                                                                                                                         forgot.
                                                                                                                                                                                                         Will not
                                                                                                                                                                                                         happen
                                                                                                                                                                                                         again, it
                                                                                                                                                                                                         wont slip
                                                                                                                                                                                                         my mind
                                                                                                                                                                                                         again.
  859331          4400   4022 St Helens OR Robin Raymond   2013-02-21 08:46:00.977
                                                                               2013-02-21664
                                                                                          19:50:51.377                                                                                                   Sorry.
  860359          4400   4022 St Helens OR Robin Raymond   2013-02-22 08:44:15.330
                                                                               2013-02-22501
                                                                                          17:05:08.677
  862867          4400   4022 St Helens OR Robin Raymond   2013-02-25 08:50:13.550
                                                                               2013-02-25497
                                                                                          17:07:31.623
  874449          4400   4022 St Helens OR Robin Raymond   2013-02-26 09:00:45.000
                                                                               2013-02-26480
                                                                                          17:00:45.000   2013-02-26 09:00:45.000
                                                                                                                            2013-02-26480
                                                                                                                                       17:00:45.000   2013-03-11 05:10:31.023 Kevin Schrouder                        Home Solutions Training
  864593          4400   4022 St Helens OR Robin Raymond   2013-02-27 08:40:44.667
                                                                               2013-02-27580
                                                                                          18:20:32.293
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 77 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
  865715       4400 4022 St Helens OR Robin Raymond      2013-02-28 10:51:59.927
                                                                             2013-02-28596
                                                                                        20:47:01.187
  866556       4400 4022 St Helens OR Robin Raymond      2013-03-01 08:42:42.647
                                                                             2013-03-01623
                                                                                        19:05:44.003
  867740       4400 4022 St Helens OR Robin Raymond      2013-03-02 09:55:32.407
                                                                             2013-03-02573
                                                                                        19:28:47.227
  868247       4400 4022 St Helens OR Robin Raymond      2013-03-03 09:39:52.113
                                                                             2013-03-03496
                                                                                        17:55:29.423
  868934       4400 4022 St Helens OR Robin Raymond      2013-03-04 08:45:44.160
                                                                             2013-03-04520
                                                                                        17:25:13.290
  870031       4400 4022 St Helens OR Robin Raymond      2013-03-05 10:45:50.883
                                                                             2013-03-05561
                                                                                        20:06:53.087
  870693       4400 4022 St Helens OR Robin Raymond      2013-03-06 08:44:08.377
                                                                             2013-03-06562
                                                                                        18:06:48.310
  873811       4400 4022 St Helens OR Robin Raymond      2013-03-09 08:50:08.907
                                                                             2013-03-09570
                                                                                        18:20:13.233
  874385       4400 4022 St Helens OR Robin Raymond      2013-03-10 09:45:14.390
                                                                             2013-03-10490
                                                                                        17:55:08.907
  874444       4400 4022 St Helens OR Robin Raymond      2013-03-10 17:57:01.903
                                                                             2013-03-10117:58:56.960
  875371       4400 4022 St Helens OR Robin Raymond      2013-03-11 11:44:13.303
                                                                             2013-03-11555
                                                                                        20:59:48.607
  876000       4400 4022 St Helens OR Robin Raymond      2013-03-12 08:44:07.083
                                                                             2013-03-12557
                                                                                        18:01:33.737
  879076       4400 4022 St Helens OR Robin Raymond      2013-03-15 10:43:47.400
                                                                             2013-03-15571
                                                                                        20:14:44.130
  879957       4400 4022 St Helens OR Robin Raymond      2013-03-16 09:41:10.747
                                                                             2013-03-16576
                                                                                        19:17:02.320
  881399       4400 4022 St Helens OR Robin Raymond      2013-03-18 10:53:54.147
                                                                             2013-03-18511
                                                                                        19:24:11.870
                                                                                                                                                                                      RQ4 is still
                                                                                                                                                                                      running slow and
                                                                                                                                                                                      not letting me
  883146        4400   4022 St Helens OR Robin Raymond   2013-03-20 10:58:40.547
                                                                             2013-03-20567
                                                                                        20:25:15.737                                                                                  clock in
  883886        4400   4022 St Helens OR Robin Raymond   2013-03-21 08:38:45.283
                                                                             2013-03-21598
                                                                                        18:36:05.440
  884975        4400   4022 St Helens OR Robin Raymond   2013-03-22 08:45:19.310
                                                                             2013-03-22504
                                                                                        17:09:58.400
  887663        4400   4022 St Helens OR Robin Raymond   2013-03-25 11:47:24.960
                                                                             2013-03-25497
                                                                                        20:04:24.720
  888328        4400   4022 St Helens OR Robin Raymond   2013-03-26 08:50:44.683
                                                                             2013-03-26489
                                                                                        16:59:15.400
  889142        4400   4022 St Helens OR Robin Raymond   2013-03-27 08:42:43.973
                                                                             2013-03-27550
                                                                                        17:52:20.243
                                                                                                                                                                                                         Forgot to
                                                                                                                                                                                                         note
                                                                                                                                                                                                         when i
                                                                                                                                                                                                         clocked
                                                                                                                                                                                                         in. RQ4
                                                                                                                                                                                                         wasn't
                                                                                                                                                                                                         letting
                                                                                                                                                                                                         me clock
                                                                                                                                                                                                         in right
                                                                                                                                                                                                         away, got
                                                                                                                                                                                                         here at
  890314        4400   4022 St Helens OR Robin Raymond   2013-03-28 11:40:00.000
                                                                             2013-03-28529
                                                                                        20:29:00.000   2013-03-28 11:40:00.000
                                                                                                                          2013-03-28529
                                                                                                                                     20:29:00.000   2013-04-05 22:06:16.847 Kevin Schrouder              11:40
  891150        4400   4022 St Helens OR Robin Raymond   2013-03-29 08:44:23.150
                                                                             2013-03-29501
                                                                                        17:05:22.887
  892345        4400   4022 St Helens OR Robin Raymond   2013-03-30 10:48:31.790
                                                                             2013-03-30503
                                                                                        19:11:07.370
  893057        4400   4022 St Helens OR Robin Raymond   2013-04-01 08:47:29.453
                                                                             2013-04-01515
                                                                                        17:22:20.860
  895200        4400   4022 St Helens OR Robin Raymond   2013-04-03 11:54:51.127
                                                                             2013-04-03506
                                                                                        20:20:06.960
  895979        4400   4022 St Helens OR Robin Raymond   2013-04-04 08:49:48.067
                                                                             2013-04-04496
                                                                                        17:05:08.927
  897280        4400   4022 St Helens OR Robin Raymond   2013-04-05 09:54:08.867
                                                                             2013-04-05538
                                                                                        18:52:28.207
  898251        4400   4022 St Helens OR Robin Raymond   2013-04-06 08:48:57.370
                                                                             2013-04-06540
                                                                                        17:48:37.540
  898868        4400   4022 St Helens OR Robin Raymond   2013-04-07 09:45:17.533
                                                                             2013-04-07527
                                                                                        18:32:28.917
  899888        4400   4022 St Helens OR Robin Raymond   2013-04-08 11:47:27.750
                                                                             2013-04-08505
                                                                                        20:12:23.240
  900490        4400   4022 St Helens OR Robin Raymond   2013-04-09 08:37:54.657
                                                                             2013-04-09506
                                                                                        17:03:02.117
  903674        4400   4022 St Helens OR Robin Raymond   2013-04-12 11:46:27.100
                                                                             2013-04-12498
                                                                                        20:04:01.440
  905999        4400   4022 St Helens OR Robin Raymond   2013-04-15 11:46:39.387
                                                                             2013-04-15496
                                                                                        20:02:46.860
  906630        4400   4022 St Helens OR Robin Raymond   2013-04-16 08:49:37.787
                                                                             2013-04-16497
                                                                                        17:06:06.610
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 78 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
  907496       4400 4022 St Helens OR Robin Raymond      2013-04-17 08:43:25.687
                                                                             2013-04-17008:43:31.947
  907498       4400 4022 St Helens OR Robin Raymond      2013-04-17 08:43:38.547
                                                                             2013-04-17517
                                                                                        17:20:45.133
  908649       4400 4022 St Helens OR Robin Raymond      2013-04-18 11:36:04.183
                                                                             2013-04-18540
                                                                                        20:36:09.400
  909775       4400 4022 St Helens OR Robin Raymond      2013-04-19 11:47:39.493
                                                                             2013-04-19524
                                                                                        20:31:44.617
  910695       4400 4022 St Helens OR Robin Raymond      2013-04-20 11:00:30.287
                                                                             2013-04-20533
                                                                                        19:53:44.610
  912197       4400 4022 St Helens OR Robin Raymond      2013-04-22 10:55:20.667
                                                                             2013-04-22488
                                                                                        19:03:55.870
  913996       4400 4022 St Helens OR Robin Raymond      2013-04-24 11:43:02.153
                                                                             2013-04-24499
                                                                                        20:02:33.617
  914743       4400 4022 St Helens OR Robin Raymond      2013-04-25 08:54:12.873
                                                                             2013-04-25487
                                                                                        17:01:57.720

                                                                                                                                                                                                   Auto-
  915014        4400   4022 St Helens OR Robin Raymond   2013-04-25 20:11:00.000
                                                                             2013-04-2519
                                                                                        20:30:00.000   2013-04-25 20:11:00.000
                                                                                                                          2013-04-2519
                                                                                                                                     20:30:00.000   2013-05-06 01:21:23.577 Kevin Schrouder        Punch Out RQ4 Froze Team Meeting
  915724        4400   4022 St Helens OR Robin Raymond   2013-04-26 08:37:06.517
                                                                             2013-04-26529
                                                                                        17:26:00.707
  916826        4400   4022 St Helens OR Robin Raymond   2013-04-27 08:48:59.087
                                                                             2013-04-27493
                                                                                        17:01:21.487
  917427        4400   4022 St Helens OR Robin Raymond   2013-04-28 09:47:18.310
                                                                             2013-04-28479
                                                                                        17:46:45.883
  918347        4400   4022 St Helens OR Robin Raymond   2013-04-29 11:48:42.683
                                                                             2013-04-29548
                                                                                        20:56:23.267
  919011        4400   4022 St Helens OR Robin Raymond   2013-04-30 08:50:44.653
                                                                             2013-04-30505
                                                                                        17:15:09.193
  922153        4400   4022 St Helens OR Robin Raymond   2013-05-03 11:41:43.400
                                                                             2013-05-03518
                                                                                        20:19:36.103
  924243        4400   4022 St Helens OR Robin Raymond   2013-05-06 08:41:56.873
                                                                             2013-05-06511
                                                                                        17:12:04.660
  925387        4400   4022 St Helens OR Robin Raymond   2013-05-07 11:45:07.760
                                                                             2013-05-07504
                                                                                        20:09:12.497

                                                                                                                                                                                                   Auto-
  926016        4400 4022 St Helens OR Robin Raymond     2013-05-08 08:42:00.000
                                                                             2013-05-08498
                                                                                        17:00:00.000   2013-05-08 08:42:00.000
                                                                                                                          2013-05-08498
                                                                                                                                     17:00:00.000   2013-05-20 05:07:50.753 Kevin Schrouder        Punch Out

                                                                                                                                                                                                   Auto-
  927209        4400   4022 St Helens OR Robin Raymond   2013-05-09 11:41:00.000
                                                                             2013-05-09499
                                                                                        20:00:00.000   2013-05-09 11:41:00.000
                                                                                                                          2013-05-09499
                                                                                                                                     20:00:00.000   2013-05-20 05:06:22.343 Kevin Schrouder        Punch Out
  928171        4400   4022 St Helens OR Robin Raymond   2013-05-10 09:45:42.817
                                                                             2013-05-10520
                                                                                        18:25:19.937
  929053        4400   4022 St Helens OR Robin Raymond   2013-05-11 08:46:38.717
                                                                             2013-05-11494
                                                                                        17:00:48.503
  929643        4400   4022 St Helens OR Robin Raymond   2013-05-12 09:50:01.477
                                                                             2013-05-12481
                                                                                        17:51:28.490
  931187        4400   4022 St Helens OR Robin Raymond   2013-05-14 08:50:56.010
                                                                             2013-05-14505
                                                                                        17:15:06.973
  932066        4400   4022 St Helens OR Robin Raymond   2013-05-15 08:50:13.663
                                                                             2013-05-15506
                                                                                        17:16:05.873
  934356        4400   4022 St Helens OR Robin Raymond   2013-05-17 11:49:34.497
                                                                             2013-05-17530
                                                                                        20:39:48.877
  935200        4400   4022 St Helens OR Robin Raymond   2013-05-18 10:58:18.903
                                                                             2013-05-18513
                                                                                        19:31:01.787
  937506        4400   4022 St Helens OR Robin Raymond   2013-05-21 10:51:12.960
                                                                             2013-05-21523
                                                                                        19:34:58.420
  938441        4400   4022 St Helens OR Robin Raymond   2013-05-22 11:46:03.987
                                                                             2013-05-22501
                                                                                        20:07:46.870
  939115        4400   4022 St Helens OR Robin Raymond   2013-05-23 08:42:03.167
                                                                             2013-05-23531
                                                                                        17:33:20.020
  940230        4400   4022 St Helens OR Robin Raymond   2013-05-24 08:44:05.820
                                                                             2013-05-24497
                                                                                        17:01:09.210
  941826        4400   4022 St Helens OR Robin Raymond   2013-05-26 09:50:38.880
                                                                             2013-05-26440
                                                                                        17:10:48.853
  942458        4400   4022 St Helens OR Robin Raymond   2013-05-27 09:44:11.720
                                                                             2013-05-27543
                                                                                        18:47:00.517
  943096        4400   4022 St Helens OR Robin Raymond   2013-05-28 08:46:46.363
                                                                             2013-05-28510
                                                                                        17:16:25.080
  944221        4400   4022 St Helens OR Robin Raymond   2013-05-29 11:44:53.710
                                                                             2013-05-29501
                                                                                        20:05:19.277
  945165        4400   4022 St Helens OR Robin Raymond   2013-05-30 11:49:56.773
                                                                             2013-05-30496
                                                                                        20:05:41.993
  946021        4400   4022 St Helens OR Robin Raymond   2013-05-31 08:47:32.897
                                                                             2013-05-31549
                                                                                        17:56:12.180
  948624        4400   4022 St Helens OR Robin Raymond   2013-06-03 09:59:13.067
                                                                             2013-06-03612
                                                                                        20:11:30.930
  949310        4400   4022 St Helens OR Robin Raymond   2013-06-04 08:44:34.950
                                                                             2013-06-04496
                                                                                        17:00:44.373
  950204        4400   4022 St Helens OR Robin Raymond   2013-06-05 08:44:55.650
                                                                             2013-06-05507
                                                                                        17:11:57.943
  951395        4400   4022 St Helens OR Robin Raymond   2013-06-06 09:00:51.000
                                                                             2013-06-06480
                                                                                        17:00:51.000   2013-06-06 09:00:51.000
                                                                                                                          2013-06-06480
                                                                                                                                     17:00:51.000   2013-06-06 22:39:36.690 Kevin Schrouder                    Rockstar BTM Training
                                                                        Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 79 of 123                                             PunchInComment
PunchID    EmployeeID FieldText          EmployeeName      TimeIn             TimeOut    Minutes         RevisedTimeIn     RevisedTimeOut
                                                                                                                                     RevisedMinutes   RevisedOnDate          RevisedBy s                           RevisionComments
                                                                                                                                                                                                          PunchOutComments
                                                                                                                                                                                       Totally got here
                                                                                                                                                                                       and did cash in
                                                                                                                                                                                       and forgot to
                                                                                                                                                                                       clock in, got here
  952209          4400   4022 St Helens OR Robin Raymond   2013-06-07 08:54:59.070
                                                                               2013-06-07561
                                                                                          18:15:42.037                                                                                 at 8:44
  953127          4400   4022 St Helens OR Robin Raymond   2013-06-08 08:42:52.243
                                                                               2013-06-08467
                                                                                          16:29:43.673
  953707          4400   4022 St Helens OR Robin Raymond   2013-06-09 09:40:28.357
                                                                               2013-06-09469
                                                                                          17:29:45.227
  954360          4400   4022 St Helens OR Robin Raymond   2013-06-10 08:43:19.477
                                                                               2013-06-10536
                                                                                          17:39:55.460
  957289          4400   4022 St Helens OR Robin Raymond   2013-06-13 10:19:44.577
                                                                               2013-06-13500
                                                                                          18:39:06.193
  958185          4400   4022 St Helens OR Robin Raymond   2013-06-14 08:47:03.150
                                                                               2013-06-14492
                                                                                          16:59:38.200
  959390          4400   4022 St Helens OR Robin Raymond   2013-06-15 10:58:16.933
                                                                               2013-06-15492
                                                                                          19:10:15.310
  959869          4400   4022 St Helens OR Robin Raymond   2013-06-16 09:46:11.877
                                                                               2013-06-16442
                                                                                          17:08:13.693
  960661          4400   4022 St Helens OR Robin Raymond   2013-06-17 08:49:53.343
                                                                               2013-06-17505
                                                                                          17:14:10.663
  961729          4400   4022 St Helens OR Robin Raymond   2013-06-18 10:44:24.097
                                                                               2013-06-18568
                                                                                          20:12:16.143
  962449          4400   4022 St Helens OR Robin Raymond   2013-06-19 08:50:08.583
                                                                               2013-06-19436
                                                                                          16:06:13.853
  966916          4400   4022 St Helens OR Robin Raymond   2013-06-24 11:38:06.027
                                                                               2013-06-24517
                                                                                          20:15:45.793
  970914          4400   4022 St Helens OR Robin Raymond   2013-06-25 09:00:30.000
                                                                               2013-06-25480
                                                                                          17:00:30.000   2013-06-25 09:00:30.000
                                                                                                                            2013-06-25480
                                                                                                                                       17:00:30.000   2013-06-28 22:40:52.070 Kevin Schrouder                    Dish Training in Tigard OR
  968511          4400   4022 St Helens OR Robin Raymond   2013-06-26 08:47:32.160
                                                                               2013-06-26494
                                                                                          17:01:03.637
  969406          4400   4022 St Helens OR Robin Raymond   2013-06-27 08:15:53.620
                                                                               2013-06-27558
                                                                                          17:33:08.843
  970483          4400   4022 St Helens OR Robin Raymond   2013-06-28 08:43:23.873
                                                                               2013-06-28501
                                                                                          17:04:47.150
  971667          4400   4022 St Helens OR Robin Raymond   2013-06-29 08:45:24.893
                                                                               2013-06-29498
                                                                                          17:03:25.990
  973323          4400   4022 St Helens OR Robin Raymond   2013-07-01 10:26:45.017
                                                                               2013-07-01509
                                                                                          18:55:54.497
  974252          4400   4022 St Helens OR Robin Raymond   2013-07-02 11:43:04.090
                                                                               2013-07-02524
                                                                                          20:27:53.823
  974936          4400   4022 St Helens OR Robin Raymond   2013-07-03 08:45:04.650
                                                                               2013-07-03501
                                                                                          17:06:39.843
  976612          4400   4022 St Helens OR Robin Raymond   2013-07-05 08:46:07.853
                                                                               2013-07-05495
                                                                                          17:01:02.857
  977593          4400   4022 St Helens OR Robin Raymond   2013-07-06 08:48:20.740
                                                                               2013-07-06519
                                                                                          17:27:08.340
  978884          4400   4022 St Helens OR Robin Raymond   2013-07-08 08:45:21.340
                                                                               2013-07-08500
                                                                                          17:05:53.703
  979794          4400   4022 St Helens OR Robin Raymond   2013-07-09 08:47:40.687
                                                                               2013-07-09506
                                                                                          17:13:29.970
  981632          4400   4022 St Helens OR Robin Raymond   2013-07-11 08:49:40.283
                                                                               2013-07-11501
                                                                                          17:10:18.983
  982922          4400   4022 St Helens OR Robin Raymond   2013-07-12 10:18:22.073
                                                                               2013-07-12532
                                                                                          19:10:30.610
  985448          4400   4022 St Helens OR Robin Raymond   2013-07-15 11:44:47.350
                                                                               2013-07-15512
                                                                                          20:16:13.497
  986087          4400   4022 St Helens OR Robin Raymond   2013-07-16 08:45:29.663
                                                                               2013-07-16511
                                                                                          17:16:09.253
  986940          4400   4022 St Helens OR Robin Raymond   2013-07-17 08:43:43.520
                                                                               2013-07-17592
                                                                                          18:35:14.863
  988098          4400   4022 St Helens OR Robin Raymond   2013-07-18 10:29:35.650
                                                                               2013-07-18412
                                                                                          17:21:35.540
  989194          4400   4022 St Helens OR Robin Raymond   2013-07-19 10:12:35.977
                                                                               2013-07-19505
                                                                                          18:37:47.857
  990036          4400   4022 St Helens OR Robin Raymond   2013-07-20 08:50:52.507
                                                                               2013-07-20586
                                                                                          18:36:09.233
  991257          4400   4022 St Helens OR Robin Raymond   2013-07-22 08:39:35.297
                                                                               2013-07-22510
                                                                                          17:09:11.363
  992157          4400   4022 St Helens OR Robin Raymond   2013-07-23 08:48:58.110
                                                                               2013-07-23500
                                                                                          17:08:53.570
  997435          4400   4022 St Helens OR Robin Raymond   2013-07-24 12:00:51.000
                                                                               2013-07-24210
                                                                                          15:30:51.000   2013-07-24 12:00:51.000
                                                                                                                            2013-07-24210
                                                                                                                                       15:30:51.000   2013-07-29 14:46:47.883 Kevin Schrouder                    Converged Services Training
  993978          4400   4022 St Helens OR Robin Raymond   2013-07-25 08:44:51.117
                                                                               2013-07-25491
                                                                                          16:55:24.083
  995072          4400   4022 St Helens OR Robin Raymond   2013-07-26 08:39:08.403
                                                                               2013-07-26510
                                                                                          17:09:34.233
  996156          4400   4022 St Helens OR Robin Raymond   2013-07-27 08:44:38.733
                                                                               2013-07-27620
                                                                                          19:04:59.453
  997896          4400   4022 St Helens OR Robin Raymond   2013-07-29 11:48:06.800
                                                                               2013-07-29498
                                                                                          20:06:28.030
  999417          4400   4022 St Helens OR Robin Raymond   2013-07-31 08:50:03.873
                                                                               2013-07-31522
                                                                                          17:32:02.967
 1000335          4400   4022 St Helens OR Robin Raymond   2013-08-01 08:53:41.580
                                                                               2013-08-01507
                                                                                          17:20:41.023
 1001303          4400   4022 St Helens OR Robin Raymond   2013-08-02 08:46:48.890
                                                                               2013-08-02508
                                                                                          17:14:51.837
 1002608          4400   4022 St Helens OR Robin Raymond   2013-08-03 09:48:24.967
                                                                               2013-08-03504
                                                                                          18:12:29.217
 1003115          4400   4022 St Helens OR Robin Raymond   2013-08-04 09:53:40.597
                                                                               2013-08-04431
                                                                                          17:04:15.817
 1003996          4400   4022 St Helens OR Robin Raymond   2013-08-05 11:51:27.497
                                                                               2013-08-05497
                                                                                          20:08:23.263
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 80 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1005524       4400 4022 St Helens OR Robin Raymond      2013-08-07 08:51:35.023
                                                                             2013-08-07501
                                                                                        17:12:48.237
 1007715       4400 4022 St Helens OR Robin Raymond      2013-08-09 10:15:44.923
                                                                             2013-08-09141
                                                                                        12:36:05.833
 1007788       4400 4022 St Helens OR Robin Raymond      2013-08-09 12:37:09.763
                                                                             2013-08-09403
                                                                                        19:20:55.373
 1010146       4400 4022 St Helens OR Robin Raymond      2013-08-12 11:51:50.917
                                                                             2013-08-12500
                                                                                        20:11:24.337
 1010994       4400 4022 St Helens OR Robin Raymond      2013-08-13 11:43:40.200
                                                                             2013-08-13502
                                                                                        20:05:44.960
 1011651       4400 4022 St Helens OR Robin Raymond      2013-08-14 08:46:52.097
                                                                             2013-08-14493
                                                                                        16:59:31.493
 1012596       4400 4022 St Helens OR Robin Raymond      2013-08-15 08:51:02.757
                                                                             2013-08-15495
                                                                                        17:06:10.897
 1013806       4400 4022 St Helens OR Robin Raymond      2013-08-16 10:12:56.637
                                                                             2013-08-16501
                                                                                        18:33:26.513
 1014701       4400 4022 St Helens OR Robin Raymond      2013-08-17 10:44:48.517
                                                                             2013-08-17501
                                                                                        19:05:04.860
 1016928       4400 4022 St Helens OR Robin Raymond      2013-08-20 11:47:40.357
                                                                             2013-08-20500
                                                                                        20:07:31.993
 1017546       4400 4022 St Helens OR Robin Raymond      2013-08-21 08:39:27.943
                                                                             2013-08-21508
                                                                                        17:07:55.513
 1018493       4400 4022 St Helens OR Robin Raymond      2013-08-22 08:44:14.790
                                                                             2013-08-22518
                                                                                        17:22:51.007
 1019840       4400 4022 St Helens OR Robin Raymond      2013-08-23 10:17:45.780
                                                                             2013-08-23514
                                                                                        18:51:40.830
 1020699       4400 4022 St Helens OR Robin Raymond      2013-08-24 08:53:47.650
                                                                             2013-08-24498
                                                                                        17:11:17.293
 1023202       4400 4022 St Helens OR Robin Raymond      2013-08-27 11:50:28.727
                                                                             2013-08-27496
                                                                                        20:06:27.027
 1023850       4400 4022 St Helens OR Robin Raymond      2013-08-28 08:44:47.073
                                                                             2013-08-28512
                                                                                        17:16:00.283
 1024824       4400 4022 St Helens OR Robin Raymond      2013-08-29 08:51:29.490
                                                                             2013-08-29489
                                                                                        17:00:44.050
 1026111       4400 4022 St Helens OR Robin Raymond      2013-08-30 10:42:00.583
                                                                             2013-08-30479
                                                                                        18:41:15.687
 1026857       4400 4022 St Helens OR Robin Raymond      2013-08-31 08:49:32.683
                                                                             2013-08-31507
                                                                                        17:16:48.067
 1028717       4400 4022 St Helens OR Robin Raymond      2013-09-03 08:44:23.407
                                                                             2013-09-03529
                                                                                        17:33:03.663
 1029852       4400 4022 St Helens OR Robin Raymond      2013-09-04 10:16:28.173
                                                                             2013-09-04519
                                                                                        18:55:43.490
 1030936       4400 4022 St Helens OR Robin Raymond      2013-09-05 11:50:49.540
                                                                             2013-09-05501
                                                                                        20:11:23.113

                                                                                                                                                                                                   Auto-
 1031815        4400   4022 St Helens OR Robin Raymond   2013-09-06 08:50:00.000
                                                                             2013-09-06490
                                                                                        17:00:00.000   2013-09-06 08:50:00.000
                                                                                                                          2013-09-06490
                                                                                                                                     17:00:00.000   2013-09-09 15:37:08.247 Kevin Schrouder        Punch Out Per Manager Steve Gillum
 1034613        4400   4022 St Helens OR Robin Raymond   2013-09-09 11:50:59.453
                                                                             2013-09-09499
                                                                                        20:09:54.497
 1035265        4400   4022 St Helens OR Robin Raymond   2013-09-10 08:49:00.063
                                                                             2013-09-10501
                                                                                        17:10:58.390
 1036148        4400   4022 St Helens OR Robin Raymond   2013-09-11 08:47:27.290
                                                                             2013-09-11517
                                                                                        17:24:10.340
 1037246        4400   4022 St Helens OR Robin Raymond   2013-09-12 10:07:55.933
                                                                             2013-09-12520
                                                                                        18:47:43.247
 1038091        4400   4022 St Helens OR Robin Raymond   2013-09-13 08:47:59.743
                                                                             2013-09-13499
                                                                                        17:06:06.193
 1039130        4400   4022 St Helens OR Robin Raymond   2013-09-14 08:53:58.043
                                                                             2013-09-14479
                                                                                        16:52:27.317
 1041508        4400   4022 St Helens OR Robin Raymond   2013-09-17 11:39:32.050
                                                                             2013-09-17504
                                                                                        20:03:57.680
 1042167        4400   4022 St Helens OR Robin Raymond   2013-09-18 08:43:07.587
                                                                             2013-09-18521
                                                                                        17:24:10.213
 1043376        4400   4022 St Helens OR Robin Raymond   2013-09-19 11:45:08.837
                                                                             2013-09-19508
                                                                                        20:13:10.903
 1044134        4400   4022 St Helens OR Robin Raymond   2013-09-20 07:36:06.913
                                                                             2013-09-20636
                                                                                        18:12:46.907
 1045412        4400   4022 St Helens OR Robin Raymond   2013-09-21 08:50:43.463
                                                                             2013-09-21485
                                                                                        16:55:42.817
 1046059        4400   4022 St Helens OR Robin Raymond   2013-09-22 09:57:30.940
                                                                             2013-09-22426
                                                                                        17:03:48.357
 1046777        4400   4022 St Helens OR Robin Raymond   2013-09-23 08:45:46.960
                                                                             2013-09-23498
                                                                                        17:03:00.930
 1049738        4400   4022 St Helens OR Robin Raymond   2013-09-26 10:10:42.240
                                                                             2013-09-26502
                                                                                        18:32:35.373
 1050635        4400   4022 St Helens OR Robin Raymond   2013-09-27 08:49:15.497
                                                                             2013-09-27495
                                                                                        17:04:47.567
 1052927        4400   4022 St Helens OR Robin Raymond   2013-09-30 08:50:55.763
                                                                             2013-09-30491
                                                                                        17:01:51.877
 1054031        4400   4022 St Helens OR Robin Raymond   2013-10-01 11:56:17.700
                                                                             2013-10-01489
                                                                                        20:05:14.380
 1054923        4400   4022 St Helens OR Robin Raymond   2013-10-02 11:39:54.770
                                                                             2013-10-02520
                                                                                        20:19:57.420
 1055617        4400   4022 St Helens OR Robin Raymond   2013-10-03 08:50:51.050
                                                                             2013-10-03492
                                                                                        17:02:17.667
 1056986        4400   4022 St Helens OR Robin Raymond   2013-10-04 11:54:53.297
                                                                             2013-10-04499
                                                                                        20:13:26.070
 1057903        4400   4022 St Helens OR Robin Raymond   2013-10-05 10:49:54.093
                                                                             2013-10-05510
                                                                                        19:19:34.213
 1058421        4400   4022 St Helens OR Robin Raymond   2013-10-06 09:54:12.800
                                                                             2013-10-06453
                                                                                        17:27:23.500
 1061286        4400   4022 St Helens OR Robin Raymond   2013-10-09 10:23:33.230
                                                                             2013-10-09502
                                                                                        18:45:58.407
 1062310        4400   4022 St Helens OR Robin Raymond   2013-10-10 11:43:46.607
                                                                             2013-10-10501
                                                                                        20:04:59.333
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 81 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1063417       4400 4022 St Helens OR Robin Raymond      2013-10-11 11:49:14.620
                                                                             2013-10-11520
                                                                                        20:29:50.100
 1065374       4400 4022 St Helens OR Robin Raymond      2013-10-14 08:48:53.077
                                                                             2013-10-14505
                                                                                        17:13:41.923
 1066204       4400 4022 St Helens OR Robin Raymond      2013-10-15 08:56:22.690
                                                                             2013-10-15485
                                                                                        17:01:20.387
 1067140       4400 4022 St Helens OR Robin Raymond      2013-10-16 11:52:52.407
                                                                             2013-10-16505
                                                                                        20:17:30.710
 1067884       4400 4022 St Helens OR Robin Raymond      2013-10-17 08:45:42.487
                                                                             2013-10-17573
                                                                                        18:18:08.313
 1069002       4400 4022 St Helens OR Robin Raymond      2013-10-18 08:52:48.790
                                                                             2013-10-18525
                                                                                        17:37:16.837
 1070217       4400 4022 St Helens OR Robin Raymond      2013-10-19 10:53:02.177
                                                                             2013-10-19496
                                                                                        19:09:45.363
 1070711       4400 4022 St Helens OR Robin Raymond      2013-10-20 09:51:12.077
                                                                             2013-10-2090
                                                                                        11:21:16.673
 1072096       4400 4022 St Helens OR Robin Raymond      2013-10-21 11:57:01.387
                                                                             2013-10-21487
                                                                                        20:04:58.373
 1072747       4400 4022 St Helens OR Robin Raymond      2013-10-22 08:50:31.080
                                                                             2013-10-22494
                                                                                        17:04:12.860
 1075798       4400 4022 St Helens OR Robin Raymond      2013-10-25 10:20:28.840
                                                                             2013-10-25514
                                                                                        18:54:15.133
 1076570       4400 4022 St Helens OR Robin Raymond      2013-10-26 08:55:20.130
                                                                             2013-10-26495
                                                                                        17:10:47.763
 1077136       4400 4022 St Helens OR Robin Raymond      2013-10-27 09:40:34.240
                                                                             2013-10-27457
                                                                                        17:17:06.287
 1077806       4400 4022 St Helens OR Robin Raymond      2013-10-28 08:48:38.867
                                                                             2013-10-28494
                                                                                        17:02:53.453
 1079810       4400 4022 St Helens OR Robin Raymond      2013-10-30 11:33:44.360
                                                                             2013-10-30516
                                                                                        20:09:06.290
 1083922       4400 4022 St Helens OR Robin Raymond      2013-11-04 08:50:59.083
                                                                             2013-11-04500
                                                                                        17:10:52.397
 1085064       4400 4022 St Helens OR Robin Raymond      2013-11-05 11:57:41.330
                                                                             2013-11-05486
                                                                                        20:03:46.527
 1085739       4400 4022 St Helens OR Robin Raymond      2013-11-06 08:49:36.690
                                                                             2013-11-06492
                                                                                        17:01:43.393
 1086641       4400 4022 St Helens OR Robin Raymond      2013-11-07 08:46:36.657
                                                                             2013-11-07497
                                                                                        17:03:24.513
 1087909       4400 4022 St Helens OR Robin Raymond      2013-11-08 10:26:42.837
                                                                             2013-11-08484
                                                                                        18:30:45.020
 1088699       4400 4022 St Helens OR Robin Raymond      2013-11-09 08:55:37.643
                                                                             2013-11-09472
                                                                                        16:47:22.910
 1089262       4400 4022 St Helens OR Robin Raymond      2013-11-10 09:47:54.920
                                                                             2013-11-10440
                                                                                        17:07:19.797
 1090125       4400 4022 St Helens OR Robin Raymond      2013-11-11 12:08:38.007
                                                                             2013-11-11477
                                                                                        20:05:53.620
 1092838       4400 4022 St Helens OR Robin Raymond      2013-11-14 11:48:51.790
                                                                             2013-11-14497
                                                                                        20:05:17.870
 1093651       4400 4022 St Helens OR Robin Raymond      2013-11-15 08:50:45.250
                                                                             2013-11-15501
                                                                                        17:11:15.637
 1093986       4400 4022 St Helens OR Robin Raymond      2013-11-15 17:12:50.153
                                                                             2013-11-1530
                                                                                        17:42:59.130
 1094821       4400 4022 St Helens OR Robin Raymond      2013-11-16 10:50:43.527
                                                                             2013-11-16504
                                                                                        19:14:29.523
 1095297       4400 4022 St Helens OR Robin Raymond      2013-11-17 09:48:11.577
                                                                             2013-11-17510
                                                                                        18:18:04.490
 1096066       4400 4022 St Helens OR Robin Raymond      2013-11-18 08:51:34.407
                                                                             2013-11-18498
                                                                                        17:09:41.633
 1098995       4400 4022 St Helens OR Robin Raymond      2013-11-21 10:22:27.200
                                                                             2013-11-21476
                                                                                        18:18:55.053
 1099852       4400 4022 St Helens OR Robin Raymond      2013-11-22 08:50:44.980
                                                                             2013-11-22444
                                                                                        16:14:43.060
 1101073       4400 4022 St Helens OR Robin Raymond      2013-11-23 11:55:20.390
                                                                             2013-11-23464
                                                                                        19:39:44.073
 1102539       4400 4022 St Helens OR Robin Raymond      2013-11-25 10:21:38.753
                                                                             2013-11-25540
                                                                                        19:21:41.893
 1103636       4400 4022 St Helens OR Robin Raymond      2013-11-26 11:40:33.077
                                                                             2013-11-26533
                                                                                        20:33:29.453
 1104680       4400 4022 St Helens OR Robin Raymond      2013-11-27 09:48:34.240
                                                                             2013-11-27518
                                                                                        18:26:48.870
 1105560       4400 4022 St Helens OR Robin Raymond      2013-11-29 06:39:05.777
                                                                             2013-11-29560
                                                                                        15:59:34.900

                                                                                                                                                                                                   Auto-
 1108449        4400   4022 St Helens OR Robin Raymond   2013-12-02 08:43:00.000
                                                                             2013-12-02557
                                                                                        18:00:00.000   2013-12-02 08:43:00.000
                                                                                                                          2013-12-02557
                                                                                                                                     18:00:00.000   2013-12-16 02:31:15.470 Kevin Schrouder        Punch Out Per Manager Steve Gillum
 1109387        4400   4022 St Helens OR Robin Raymond   2013-12-03 08:52:30.360
                                                                             2013-12-03499
                                                                                        17:11:38.410
 1110431        4400   4022 St Helens OR Robin Raymond   2013-12-04 11:53:42.597
                                                                             2013-12-04498
                                                                                        20:11:32.920
 1111106        4400   4022 St Helens OR Robin Raymond   2013-12-05 08:55:53.310
                                                                             2013-12-05573
                                                                                        18:28:46.210
 1112288        4400   4022 St Helens OR Robin Raymond   2013-12-06 11:35:50.780
                                                                             2013-12-06514
                                                                                        20:09:19.050
 1113052        4400   4022 St Helens OR Robin Raymond   2013-12-07 08:56:38.000
                                                                             2013-12-07500
                                                                                        17:16:51.027
 1115460        4400   4022 St Helens OR Robin Raymond   2013-12-10 10:26:01.287
                                                                             2013-12-10471
                                                                                        18:17:20.160
 1116161        4400   4022 St Helens OR Robin Raymond   2013-12-11 08:43:24.700
                                                                             2013-12-11653
                                                                                        19:36:56.507
 1117164        4400   4022 St Helens OR Robin Raymond   2013-12-12 08:50:43.610
                                                                             2013-12-12473
                                                                                        16:43:07.070
 1118185        4400   4022 St Helens OR Robin Raymond   2013-12-13 08:45:19.683
                                                                             2013-12-13503
                                                                                        17:08:24.990
 1119494        4400   4022 St Helens OR Robin Raymond   2013-12-14 11:55:58.423
                                                                             2013-12-14487
                                                                                        20:02:04.593
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 82 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1120012       4400 4022 St Helens OR Robin Raymond      2013-12-15 08:55:36.970
                                                                             2013-12-15377
                                                                                        15:12:18.197
 1120803       4400 4022 St Helens OR Robin Raymond      2013-12-16 08:50:05.040
                                                                             2013-12-16493
                                                                                        17:03:31.063
 1123496       4400 4022 St Helens OR Robin Raymond      2013-12-19 08:55:16.410
                                                                             2013-12-19576
                                                                                        18:31:26.770
 1124731       4400 4022 St Helens OR Robin Raymond      2013-12-20 10:28:14.967
                                                                             2013-12-20520
                                                                                        19:08:57.523
 1125468       4400 4022 St Helens OR Robin Raymond      2013-12-21 07:54:25.800
                                                                             2013-12-21522
                                                                                        16:36:52.200
 1126637       4400 4022 St Helens OR Robin Raymond      2013-12-22 11:55:46.707
                                                                             2013-12-22428
                                                                                        19:03:47.977
 1127321       4400 4022 St Helens OR Robin Raymond      2013-12-23 08:42:42.090
                                                                             2013-12-23494
                                                                                        16:56:26.837
 1129420       4400 4022 St Helens OR Robin Raymond      2013-12-26 08:54:38.977
                                                                             2013-12-26505
                                                                                        17:19:05.953
 1130533       4400 4022 St Helens OR Robin Raymond      2013-12-27 08:56:41.120
                                                                             2013-12-27485
                                                                                        17:01:46.763
 1131749       4400 4022 St Helens OR Robin Raymond      2013-12-28 16:58:25.053
                                                                             2013-12-28125
                                                                                        19:03:01.540
 1132248       4400 4022 St Helens OR Robin Raymond      2013-12-29 10:03:55.943
                                                                             2013-12-29425
                                                                                        17:08:54.680
 1133168       4400 4022 St Helens OR Robin Raymond      2013-12-30 09:56:09.730
                                                                             2013-12-3023
                                                                                        10:19:50.730
 1134040       4400 4022 St Helens OR Robin Raymond      2013-12-31 08:51:46.790
                                                                             2013-12-3150
                                                                                        09:41:35.323
 1135423       4400 4022 St Helens OR Robin Raymond      2014-01-02 08:49:31.800
                                                                             2014-01-02517
                                                                                        17:26:15.143
 1136684       4400 4022 St Helens OR Robin Raymond      2014-01-03 10:32:37.767
                                                                             2014-01-03481
                                                                                        18:33:15.063
 1137507       4400 4022 St Helens OR Robin Raymond      2014-01-04 08:58:46.660
                                                                             2014-01-04483
                                                                                        17:01:07.960
 1138071       4400 4022 St Helens OR Robin Raymond      2014-01-05 10:06:42.563
                                                                             2014-01-05426
                                                                                        17:12:31.560
 1138507       4400 4022 St Helens OR Robin Raymond      2014-01-06 09:05:58.240
                                                                             2014-01-06465
                                                                                        16:50:48.553
 1141098       4400 4022 St Helens OR Robin Raymond      2014-01-09 09:01:17.877
                                                                             2014-01-09489
                                                                                        17:10:41.987
 1142278       4400 4022 St Helens OR Robin Raymond      2014-01-10 10:11:05.760
                                                                             2014-01-10543
                                                                                        19:14:26.787
                                                                                                                                                                                                             Per Manager. Deleting first
 1143191        4400   4022 St Helens OR Robin Raymond   2014-01-11 08:50:00.000
                                                                             2014-01-11496
                                                                                        17:06:00.000   2014-01-11 08:50:00.000
                                                                                                                          2014-01-11496
                                                                                                                                     17:06:00.000   2014-01-27 16:47:34.210 Kevin Schrouder                  punch
 1145366        4400   4022 St Helens OR Robin Raymond   2014-01-14 08:59:53.423
                                                                             2014-01-14471
                                                                                        16:50:31.497
 1146398        4400   4022 St Helens OR Robin Raymond   2014-01-15 11:52:56.630
                                                                             2014-01-15494
                                                                                        20:06:23.960
 1147275        4400   4022 St Helens OR Robin Raymond   2014-01-16 10:53:19.550
                                                                             2014-01-16466
                                                                                        18:39:27.347
 1148122        4400   4022 St Helens OR Robin Raymond   2014-01-17 08:54:47.560
                                                                             2014-01-17530
                                                                                        17:44:39.930
 1149088        4400   4022 St Helens OR Robin Raymond   2014-01-18 08:46:01.417
                                                                             2014-01-18495
                                                                                        17:01:47.840
 1150462        4400   4022 St Helens OR Robin Raymond   2014-01-20 08:57:02.147
                                                                             2014-01-20477
                                                                                        16:54:44.833
 1151320        4400   4022 St Helens OR Robin Raymond   2014-01-21 08:55:29.973
                                                                             2014-01-21489
                                                                                        17:04:56.280
 1153159        4400   4022 St Helens OR Robin Raymond   2014-01-23 09:01:39.280
                                                                             2014-01-23484
                                                                                        17:05:14.670
 1155192        4400   4022 St Helens OR Robin Raymond   2014-01-25 08:59:01.180
                                                                             2014-01-25484
                                                                                        17:03:39.773
 1155767        4400   4022 St Helens OR Robin Raymond   2014-01-26 09:53:20.340
                                                                             2014-01-26430
                                                                                        17:03:45.317
 1156676        4400   4022 St Helens OR Robin Raymond   2014-01-27 10:36:52.377
                                                                             2014-01-27468
                                                                                        18:24:57.277
 1159199        4400   4022 St Helens OR Robin Raymond   2014-01-30 08:56:40.120
                                                                             2014-01-30488
                                                                                        17:04:34.290
 1160422        4400   4022 St Helens OR Robin Raymond   2014-01-31 10:32:48.917
                                                                             2014-01-31533
                                                                                        19:25:41.803
 1162426        4400   4022 St Helens OR Robin Raymond   2014-02-03 08:52:10.740
                                                                             2014-02-03496
                                                                                        17:08:45.213
 1163149        4400   4022 St Helens OR Robin Raymond   2014-02-04 07:48:45.287
                                                                             2014-02-04115
                                                                                        09:43:14.343
 1163517        4400   4022 St Helens OR Robin Raymond   2014-02-04 12:12:39.653
                                                                             2014-02-04492
                                                                                        20:24:12.667
 1164119        4400   4022 St Helens OR Robin Raymond   2014-02-05 09:10:00.280
                                                                             2014-02-05511
                                                                                        17:41:32.417
 1165234        4400   4022 St Helens OR Robin Raymond   2014-02-06 11:59:09.100
                                                                             2014-02-06302
                                                                                        17:01:46.147
 1166062        4400   4022 St Helens OR Robin Raymond   2014-02-07 08:57:46.643
                                                                             2014-02-07488
                                                                                        17:05:21.653
 1167042        4400   4022 St Helens OR Robin Raymond   2014-02-08 08:57:47.000
                                                                             2014-02-08469
                                                                                        16:46:25.233
 1167617        4400   4022 St Helens OR Robin Raymond   2014-02-09 12:56:41.603
                                                                             2014-02-09255
                                                                                        17:11:05.733
 1168342        4400   4022 St Helens OR Robin Raymond   2014-02-10 08:55:57.410
                                                                             2014-02-10529
                                                                                        17:44:40.700
 1170974        4400   4022 St Helens OR Robin Raymond   2014-02-13 09:00:55.267
                                                                             2014-02-13487
                                                                                        17:07:53.273
 1171902        4400   4022 St Helens OR Robin Raymond   2014-02-14 08:58:29.073
                                                                             2014-02-14483
                                                                                        17:01:20.070
 1174113        4400   4022 St Helens OR Robin Raymond   2014-02-17 08:56:47.267
                                                                             2014-02-17491
                                                                                        17:07:18.470
 1175208        4400   4022 St Helens OR Robin Raymond   2014-02-18 11:57:30.553
                                                                             2014-02-18493
                                                                                        20:10:54.503
 1176071        4400   4022 St Helens OR Robin Raymond   2014-02-19 10:30:32.287
                                                                             2014-02-19471
                                                                                        18:21:47.950
                                                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 83 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName    TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                 PunchOutComments
 1177016       4400 4022 St Helens OR Robin Raymond   2014-02-20 10:55:38.790
                                                                          2014-02-20505
                                                                                     19:20:02.920
 1178037       4400 4022 St Helens OR Robin Raymond   2014-02-21 10:00:00.163
                                                                          2014-02-21483
                                                                                     18:03:14.990
 1180379       4400 4009 Molalla OR Robin Raymond     2014-02-24 08:53:31.720
                                                                          2014-02-24499
                                                                                     17:12:29.350
 1181468       4400 4022 St Helens OR Robin Raymond   2014-02-25 12:03:46.823
                                                                          2014-02-25501
                                                                                     20:24:48.227
 1182174       4400 4022 St Helens OR Robin Raymond   2014-02-26 09:02:24.073
                                                                          2014-02-26491
                                                                                     17:13:19.773
 1183241       4400 4022 St Helens OR Robin Raymond   2014-02-27 12:01:12.917
                                                                          2014-02-27482
                                                                                     20:03:02.953
 1184106       4400 4022 St Helens OR Robin Raymond   2014-02-28 09:02:01.367
                                                                          2014-02-28478
                                                                                     17:00:33.063
 1185163       4400 4022 St Helens OR Robin Raymond   2014-03-01 11:02:06.560
                                                                          2014-03-01484
                                                                                     19:06:07.960
 1186438       4400 4022 St Helens OR Robin Raymond   2014-03-03 10:34:21.490
                                                                          2014-03-03470
                                                                                     18:24:30.273
 1188065       4400 4022 St Helens OR Robin Raymond   2014-03-05 08:57:54.603
                                                                          2014-03-05480
                                                                                     16:57:19.807
 1188319       4400 4022 St Helens OR Robin Raymond   2014-03-05 18:49:52.930
                                                                          2014-03-0581
                                                                                     20:10:59.630
 1189207       4400 4022 St Helens OR Robin Raymond   2014-03-06 11:50:00.000
                                                                          2014-03-06508
                                                                                     20:18:00.000   2014-03-06 11:50:00.000
                                                                                                                       2014-03-06508
                                                                                                                                  20:18:00.000   2014-03-10 15:03:11.657 Shawn Smeltzer
 1190271       4400 4022 St Helens OR Robin Raymond   2014-03-07 10:59:57.203
                                                                          2014-03-07470
                                                                                     18:49:54.493
 1191047       4400 4022 St Helens OR Robin Raymond   2014-03-08 08:56:01.210
                                                                          2014-03-0817
                                                                                     09:13:38.853
 1191649       4400 4022 St Helens OR Robin Raymond   2014-03-09 10:01:38.487
                                                                          2014-03-09425
                                                                                     17:06:23.463
 1192619       4400 4022 St Helens OR Robin Raymond   2014-03-10 12:04:15.750
                                                                          2014-03-10475
                                                                                     19:59:47.313
 1195067       4400 4022 St Helens OR Robin Raymond   2014-03-13 09:00:33.590
                                                                          2014-03-13483
                                                                                     17:03:15.177
 1196078       4400 4022 St Helens OR Robin Raymond   2014-03-14 09:02:08.693
                                                                          2014-03-14480
                                                                                     17:02:06.247
 1197132       4400 4022 St Helens OR Robin Raymond   2014-03-15 10:17:55.613
                                                                          2014-03-15466
                                                                                     18:03:05.833
 1199420       4400 4022 St Helens OR Robin Raymond   2014-03-18 12:01:41.763
                                                                          2014-03-18521
                                                                                     20:42:07.077
 1200330       4400 4022 St Helens OR Robin Raymond   2014-03-19 12:00:06.190
                                                                          2014-03-19496
                                                                                     20:16:05.133
 1201055       4400 4022 St Helens OR Robin Raymond   2014-03-20 08:58:22.020
                                                                          2014-03-20465
                                                                                     16:43:02.727
 1202301       4400 4022 St Helens OR Robin Raymond   2014-03-21 10:42:53.003
                                                                          2014-03-21474
                                                                                     18:36:07.677
 1203160       4400 4022 St Helens OR Robin Raymond   2014-03-22 09:02:35.777
                                                                          2014-03-22521
                                                                                     17:43:14.373
 1204444       4400 4022 St Helens OR Robin Raymond   2014-03-24 08:51:50.017
                                                                          2014-03-24489
                                                                                     17:00:37.570
 1205546       4400 4022 St Helens OR Robin Raymond   2014-03-25 11:03:48.377
                                                                          2014-03-25510
                                                                                     19:33:49.620
 1208339       4400 4022 St Helens OR Robin Raymond   2014-03-28 09:58:34.290
                                                                          2014-03-28481
                                                                                     17:59:47.880
 1209267       4400 4022 St Helens OR Robin Raymond   2014-03-29 10:05:30.597
                                                                          2014-03-29469
                                                                                     17:54:31.327
 1210667       4400 4022 St Helens OR Robin Raymond   2014-03-31 10:32:27.437
                                                                          2014-03-31524
                                                                                     19:16:56.400
 1211464       4400 4022 St Helens OR Robin Raymond   2014-04-01 09:10:06.800
                                                                          2014-04-01496
                                                                                     17:26:30.523
 1212453       4400 4022 St Helens OR Robin Raymond   2014-04-02 10:01:12.020
                                                                          2014-04-02452
                                                                                     17:33:35.863
 1212582       4400 4022 St Helens OR Robin Raymond   2014-04-02 19:19:52.610
                                                                          2014-04-0239
                                                                                     19:58:57.320
 1214585       4400 4022 St Helens OR Robin Raymond   2014-04-04 11:57:31.370
                                                                          2014-04-04487
                                                                                     20:04:18.087
 1215370       4400 4022 St Helens OR Robin Raymond   2014-04-05 09:01:43.323
                                                                          2014-04-05459
                                                                                     16:40:34.950
 1216903       4400 4022 St Helens OR Robin Raymond   2014-04-07 11:48:40.257
                                                                          2014-04-07506
                                                                                     20:14:18.087
 1217603       4400 4022 St Helens OR Robin Raymond   2014-04-08 09:03:23.837
                                                                          2014-04-08483
                                                                                     17:06:00.113
 1218502       4400 4022 St Helens OR Robin Raymond   2014-04-09 09:02:47.360
                                                                          2014-04-09493
                                                                                     17:15:00.593
 1220731       4400 4022 St Helens OR Robin Raymond   2014-04-11 11:52:52.030
                                                                          2014-04-11491
                                                                                     20:03:40.667
 1222061       4400 4022 St Helens OR Robin Raymond   2014-04-13 09:59:36.830
                                                                          2014-04-13424
                                                                                     17:03:16.293
 1222792       4400 4022 St Helens OR Robin Raymond   2014-04-14 08:57:53.267
                                                                          2014-04-14486
                                                                                     17:03:37.470
 1224829       4400 4022 St Helens OR Robin Raymond   2014-04-16 11:59:53.833
                                                                          2014-04-16483
                                                                                     20:02:05.223
 1225607       4400 4022 St Helens OR Robin Raymond   2014-04-17 09:15:34.310
                                                                          2014-04-17468
                                                                                     17:03:03.160
 1226813       4400 4022 St Helens OR Robin Raymond   2014-04-18 10:37:35.527
                                                                          2014-04-18543
                                                                                     19:40:03.370
 1228744       4400 4022 St Helens OR Robin Raymond   2014-04-21 10:02:08.683
                                                                          2014-04-21554
                                                                                     19:16:26.960
 1229760       4400 4022 St Helens OR Robin Raymond   2014-04-22 10:08:29.193
                                                                          2014-04-22509
                                                                                     18:37:44.880
 1230730       4400 4022 St Helens OR Robin Raymond   2014-04-23 10:00:49.643
                                                                          2014-04-23480
                                                                                     18:00:58.193
 1231849       4400 4022 St Helens OR Robin Raymond   2014-04-24 12:01:52.523
                                                                          2014-04-24603
                                                                                     22:04:33.690
 1232927       4400 4022 St Helens OR Robin Raymond   2014-04-25 10:56:49.830
                                                                          2014-04-25525
                                                                                     19:41:17.740
 1233723       4400 4022 St Helens OR Robin Raymond   2014-04-26 08:51:53.960
                                                                          2014-04-26526
                                                                                     17:37:50.337
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 84 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1236142       4400 4022 St Helens OR Robin Raymond      2014-04-29 11:52:17.060
                                                                             2014-04-29499
                                                                                        20:11:58.967
 1236993       4400 4022 St Helens OR Robin Raymond      2014-04-30 10:20:53.247
                                                                             2014-04-30461
                                                                                        18:01:36.527

                                                                                                                                                                                                   Auto-
 1237108        4400   4022 St Helens OR Robin Raymond   2014-04-30 18:56:00.000
                                                                             2014-04-3064
                                                                                        20:00:00.000   2014-04-30 18:56:00.000
                                                                                                                          2014-04-3064
                                                                                                                                     20:00:00.000   2014-05-05 00:15:28.767 Shawn Smeltzer         Punch Out
 1237953        4400   4022 St Helens OR Robin Raymond   2014-05-01 10:38:11.050
                                                                             2014-05-01513
                                                                                        19:11:25.027
 1238859        4400   4022 St Helens OR Robin Raymond   2014-05-02 09:00:05.310
                                                                             2014-05-02486
                                                                                        17:06:09.583
 1239946        4400   4022 St Helens OR Robin Raymond   2014-05-03 10:55:41.423
                                                                             2014-05-03491
                                                                                        19:06:06.383
 1240448        4400   4022 St Helens OR Robin Raymond   2014-05-04 10:00:29.157
                                                                             2014-05-04423
                                                                                        17:03:05.830
 1241227        4400   4022 St Helens OR Robin Raymond   2014-05-05 09:07:52.033
                                                                             2014-05-05482
                                                                                        17:09:14.640
 1242212        4400   4022 St Helens OR Robin Raymond   2014-05-06 10:30:52.017
                                                                             2014-05-06489
                                                                                        18:39:46.217
 1244990        4400   4022 St Helens OR Robin Raymond   2014-05-09 09:00:53.233
                                                                             2014-05-09542
                                                                                        18:02:20.360
 1246035        4400   4022 St Helens OR Robin Raymond   2014-05-10 09:59:14.973
                                                                             2014-05-10483
                                                                                        18:02:03.413
 1247250        4400   4022 St Helens OR Robin Raymond   2014-05-12 08:59:53.690
                                                                             2014-05-12489
                                                                                        17:08:33.240
 1249951        4400   4022 St Helens OR Robin Raymond   2014-05-15 08:54:45.213
                                                                             2014-05-15488
                                                                                        17:02:17.230
 1253629        4400   4022 St Helens OR Robin Raymond   2014-05-19 11:55:02.857
                                                                             2014-05-19509
                                                                                        20:24:26.197
 1254324        4400   4022 St Helens OR Robin Raymond   2014-05-20 08:57:54.263
                                                                             2014-05-20494
                                                                                        17:11:09.770
 1255232        4400   4022 St Helens OR Robin Raymond   2014-05-21 08:54:48.797
                                                                             2014-05-21512
                                                                                        17:26:12.070
 1256157        4400   4022 St Helens OR Robin Raymond   2014-05-22 08:56:16.683
                                                                             2014-05-22486
                                                                                        17:02:12.670
 1257423        4400   4022 St Helens OR Robin Raymond   2014-05-23 11:59:25.093
                                                                             2014-05-23485
                                                                                        20:04:09.887
 1258173        4400   4022 St Helens OR Robin Raymond   2014-05-24 08:49:38.913
                                                                             2014-05-24504
                                                                                        17:13:20.737
 1258795        4400   4022 St Helens OR Robin Raymond   2014-05-25 09:52:30.153
                                                                             2014-05-25428
                                                                                        17:00:52.840
 1261267        4400   4022 St Helens OR Robin Raymond   2014-05-28 11:01:52.920
                                                                             2014-05-28495
                                                                                        19:16:43.407
 1262298        4400   4022 St Helens OR Robin Raymond   2014-05-29 11:48:37.907
                                                                             2014-05-29493
                                                                                        20:01:34.690
 1263162        4400   4022 St Helens OR Robin Raymond   2014-05-30 09:00:06.100
                                                                             2014-05-30492
                                                                                        17:12:16.820
 1264160        4400   4022 St Helens OR Robin Raymond   2014-05-31 08:53:11.810
                                                                             2014-05-31555
                                                                                        18:08:19.297
 1264776        4400   4022 St Helens OR Robin Raymond   2014-06-01 09:58:23.200
                                                                             2014-06-01424
                                                                                        17:02:52.983

                                                                                                                                                                                                             Robin was unable to clock out
                                                                                                                                                                                                             on Monday June 2nd due to
                                                                                                                                                                                                             RQ4 being a POS. She opened
                                                                                                                                                                                                             that day so her clock out will
                                                                                                                                                                                                   Auto-     need to be adjusted back to 5
 1265520        4400   4022 St Helens OR Robin Raymond   2014-06-02 08:59:00.000
                                                                             2014-06-02481
                                                                                        17:00:00.000   2014-06-02 08:59:00.000
                                                                                                                          2014-06-02481
                                                                                                                                     17:00:00.000   2014-06-16 03:16:57.153 Kevin Schrouder        Punch Out pm. Thanks! - Steve
 1268249        4400   4022 St Helens OR Robin Raymond   2014-06-05 08:57:00.600
                                                                             2014-06-05473
                                                                                        16:50:04.713
 1269392        4400   4022 St Helens OR Robin Raymond   2014-06-06 09:55:42.850
                                                                             2014-06-06486
                                                                                        18:01:13.840
 1271604        4400   4022 St Helens OR Robin Raymond   2014-06-09 09:04:39.507
                                                                             2014-06-09487
                                                                                        17:11:48.710
 1272667        4400   4022 St Helens OR Robin Raymond   2014-06-10 10:31:06.413
                                                                             2014-06-10504
                                                                                        18:55:19.493
 1273620        4400   4022 St Helens OR Robin Raymond   2014-06-11 11:57:10.640
                                                                             2014-06-11488
                                                                                        20:05:08.490
 1274389        4400   4022 St Helens OR Robin Raymond   2014-06-12 08:56:42.900
                                                                             2014-06-12485
                                                                                        17:01:56.237
 1276549        4400   4022 St Helens OR Robin Raymond   2014-06-14 10:56:50.443
                                                                             2014-06-14496
                                                                                        19:12:51.220
 1277797        4400   4022 St Helens OR Robin Raymond   2014-06-16 09:01:31.800
                                                                             2014-06-16486
                                                                                        17:07:06.303
 1278889        4400   4022 St Helens OR Robin Raymond   2014-06-17 10:25:36.863
                                                                             2014-06-17496
                                                                                        18:41:13.493
 1279894        4400   4022 St Helens OR Robin Raymond   2014-06-18 15:40:53.960
                                                                             2014-06-1874
                                                                                        16:54:48.187
 1281830        4400   4022 St Helens OR Robin Raymond   2014-06-20 11:55:19.993
                                                                             2014-06-20496
                                                                                        20:11:24.743
 1282655        4400   4022 St Helens OR Robin Raymond   2014-06-21 09:49:18.423
                                                                             2014-06-21493
                                                                                        18:02:33.330
 1284108        4400   4022 St Helens OR Robin Raymond   2014-06-23 11:36:08.150
                                                                             2014-06-23510
                                                                                        20:06:25.070
 1284804        4400   4022 St Helens OR Robin Raymond   2014-06-24 08:47:35.340
                                                                             2014-06-24525
                                                                                        17:32:48.157
 1285730        4400   4022 St Helens OR Robin Raymond   2014-06-25 08:53:33.353
                                                                             2014-06-25487
                                                                                        17:00:55.833
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 85 of 123                                               PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate            RevisedBy s                       RevisionComments
                                                                                                                                                                                                      PunchOutComments
 1288005       4400 4022 St Helens OR Robin Raymond      2014-06-27 10:37:59.843
                                                                             2014-06-27531
                                                                                        19:28:37.913
 1288898       4400 4022 St Helens OR Robin Raymond      2014-06-28 09:42:01.087
                                                                             2014-06-28497
                                                                                        17:59:25.837
 1292122       4400 4022 St Helens OR Robin Raymond      2014-07-02 08:40:03.687
                                                                             2014-07-02501
                                                                                        17:01:44.993
 1293382       4400 4022 St Helens OR Robin Raymond      2014-07-03 10:52:37.860
                                                                             2014-07-03481
                                                                                        18:53:48.220
 1294161       4400 4022 St Helens OR Robin Raymond      2014-07-04 09:53:35.183
                                                                             2014-07-04488
                                                                                        18:01:08.520
 1294953       4400 4022 St Helens OR Robin Raymond      2014-07-05 09:46:48.663
                                                                             2014-07-05571
                                                                                        19:17:55.087
 1297263       4400 4022 St Helens OR Robin Raymond      2014-07-08 12:55:24.610
                                                                             2014-07-08433
                                                                                        20:08:05.830
 1297917       4400 4022 St Helens OR Robin Raymond      2014-07-09 08:51:27.523
                                                                             2014-07-09534
                                                                                        17:45:22.707
 1299072       4400 4022 St Helens OR Robin Raymond      2014-07-10 10:52:54.140
                                                                             2014-07-10473
                                                                                        18:45:31.387
 1299941       4400 4022 St Helens OR Robin Raymond      2014-07-11 08:50:23.740
                                                                             2014-07-11495
                                                                                        17:05:47.470
 1301113       4400 4022 St Helens OR Robin Raymond      2014-07-12 10:55:55.827
                                                                             2014-07-12488
                                                                                        19:03:52.523
 1301629       4400 4022 St Helens OR Robin Raymond      2014-07-13 10:08:50.840
                                                                             2014-07-13423
                                                                                        17:11:44.563
 1304155       4400 4022 St Helens OR Robin Raymond      2014-07-16 08:49:21.023
                                                                             2014-07-16495
                                                                                        17:04:22.083
 1305347       4400 4022 St Helens OR Robin Raymond      2014-07-17 11:49:10.713
                                                                             2014-07-17507
                                                                                        20:16:48.817
 1306344       4400 4022 St Helens OR Robin Raymond      2014-07-18 10:04:22.487
                                                                             2014-07-18504
                                                                                        18:28:04.287

                                                                                                                                                                                       Completed cash
                                                                                                                                                                                       in, forgot to clock
                                                                                                                                                                                       in! so sorry, was
 1307810        4400   4022 St Helens OR Robin Raymond   2014-07-20 09:50:00.000
                                                                             2014-07-20431
                                                                                        17:01:00.000   2014-07-20 09:50:00.000
                                                                                                                          2014-07-20431
                                                                                                                                     17:01:00.000                                      here at 9:50
                                                                                                                                                    2014-07-22 00:05:57.170 Kevin Schrouder
 1309420        4400   4022 St Helens OR Robin Raymond   2014-07-22 08:53:37.430
                                                                             2014-07-22496
                                                                                        17:09:47.357
 1311569        4400   4022 St Helens OR Robin Raymond   2014-07-24 11:42:44.477
                                                                             2014-07-24503
                                                                                        20:05:51.293
 1312381        4400   4022 St Helens OR Robin Raymond   2014-07-25 08:48:49.670
                                                                             2014-07-25572
                                                                                        18:20:44.983
 1314030        4400   4022 St Helens OR Robin Raymond   2014-07-27 10:05:57.187
                                                                             2014-07-27422
                                                                                        17:07:16.313
 1314787        4400   4022 St Helens OR Robin Raymond   2014-07-28 09:04:24.847
                                                                             2014-07-28486
                                                                                        17:10:07.147
 1315692        4400   4022 St Helens OR Robin Raymond   2014-07-29 08:59:30.933
                                                                             2014-07-29498
                                                                                        17:17:24.600
 1316806        4400   4022 St Helens OR Robin Raymond   2014-07-30 11:56:50.680
                                                                             2014-07-30519
                                                                                        20:35:03.560
 1319926        4400   4022 St Helens OR Robin Raymond   2014-08-02 11:23:46.620
                                                                             2014-08-0290
                                                                                        12:53:28.453
 1321316        4400   4022 St Helens OR Robin Raymond   2014-08-04 11:43:19.963
                                                                             2014-08-04502
                                                                                        20:05:09.120
 1322158        4400   4022 St Helens OR Robin Raymond   2014-08-05 10:09:34.943
                                                                             2014-08-05481
                                                                                        18:10:30.030
 1323153        4400   4022 St Helens OR Robin Raymond   2014-08-06 11:58:14.063
                                                                             2014-08-06487
                                                                                        20:05:34.053
 1323837        4400   4022 St Helens OR Robin Raymond   2014-08-07 08:47:48.727
                                                                             2014-08-07528
                                                                                        17:35:04.473
 1324959        4400   4022 St Helens OR Robin Raymond   2014-08-08 08:51:09.910
                                                                             2014-08-08508
                                                                                        17:19:42.003
 1325953        4400   4022 St Helens OR Robin Raymond   2014-08-09 08:51:49.630
                                                                             2014-08-09495
                                                                                        17:06:52.947
 1328418        4400   4022 St Helens OR Robin Raymond   2014-08-12 11:40:53.540
                                                                             2014-08-12511
                                                                                        20:11:23.437
 1329295        4400   4022 St Helens OR Robin Raymond   2014-08-13 10:29:32.200
                                                                             2014-08-13512
                                                                                        19:01:31.860
 1330275        4400   4022 St Helens OR Robin Raymond   2014-08-14 11:41:25.167
                                                                             2014-08-14511
                                                                                        20:12:04.900
 1331358        4400   4022 St Helens OR Robin Raymond   2014-08-15 11:56:42.010
                                                                             2014-08-15501
                                                                                        20:17:01.393

                                                                                                                                                                                                             Auto-
 1332204        4400   4022 St Helens OR Robin Raymond   2014-08-16 10:35:00.000
                                                                             2014-08-16505
                                                                                        19:00:00.000   2014-08-16 10:35:00.000
                                                                                                                          2014-08-16505
                                                                                                                                     19:00:00.000   2014-08-25 16:02:45.957 Kevin Schrouder                  Punch Out
 1332738        4400   4022 St Helens OR Robin Raymond   2014-08-17 09:52:03.847
                                                                             2014-08-17453
                                                                                        17:25:25.877
 1333388        4400   4022 St Helens OR Robin Raymond   2014-08-18 08:42:46.650
                                                                             2014-08-18536
                                                                                        17:38:36.790
 1334321        4400   4022 St Helens OR Robin Raymond   2014-08-19 08:37:23.740
                                                                             2014-08-19498
                                                                                        16:55:48.813
                                                                                                                                                                                       forgot to clock in,
                                                                                                                                                                                       clcoked in at 8:35
 1336492        4400 4022 St Helens OR Robin Raymond     2014-08-21 08:35:00.000
                                                                             2014-08-21159
                                                                                        11:14:00.000   2014-08-21 08:35:00.000
                                                                                                                          2014-08-21159
                                                                                                                                     11:14:00.000                                      a.m.
                                                                                                                                                    2014-08-25 15:59:47.450 Kevin Schrouder
 1339979        4400 4022 St Helens OR Robin Raymond     2014-08-25 10:23:13.940
                                                                             2014-08-25546
                                                                                        19:29:26.627
 1340961        4400 4022 St Helens OR Robin Raymond     2014-08-26 11:40:06.187
                                                                             2014-08-26542
                                                                                        20:42:27.250
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 86 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1341601       4400 4022 St Helens OR Robin Raymond      2014-08-27 08:43:25.460
                                                                             2014-08-27483
                                                                                        16:46:33.343
 1342873       4400 4022 St Helens OR Robin Raymond      2014-08-28 11:47:59.853
                                                                             2014-08-28557
                                                                                        21:04:34.210
 1343941       4400 4022 St Helens OR Robin Raymond      2014-08-29 11:44:53.870
                                                                             2014-08-29499
                                                                                        20:03:37.470
 1344797       4400 4022 St Helens OR Robin Raymond      2014-08-30 09:59:49.333
                                                                             2014-08-30513
                                                                                        18:32:32.480
 1345342       4400 4022 St Helens OR Robin Raymond      2014-08-31 09:52:18.480
                                                                             2014-08-31431
                                                                                        17:03:08.507
 1346002       4400 4022 St Helens OR Robin Raymond      2014-09-01 09:47:35.497
                                                                             2014-09-01566
                                                                                        19:13:24.977
 1348674       4400 4022 St Helens OR Robin Raymond      2014-09-04 08:48:17.233
                                                                             2014-09-04500
                                                                                        17:08:45.523
 1350092       4400 4022 St Helens OR Robin Raymond      2014-09-05 12:42:58.003
                                                                             2014-09-05453
                                                                                        20:15:04.860
 1350829       4400 4022 St Helens OR Robin Raymond      2014-09-06 08:55:58.300
                                                                             2014-09-06531
                                                                                        17:46:14.777
 1353274       4400 4022 St Helens OR Robin Raymond      2014-09-09 10:27:15.733
                                                                             2014-09-09544
                                                                                        19:31:18.190
 1353998       4400 4022 St Helens OR Robin Raymond      2014-09-10 08:46:39.000
                                                                             2014-09-10446
                                                                                        16:12:35.980
 1355067       4400 4022 St Helens OR Robin Raymond      2014-09-11 09:05:11.357
                                                                             2014-09-11490
                                                                                        17:15:21.663
 1355963       4400 4022 St Helens OR Robin Raymond      2014-09-12 07:49:52.120
                                                                             2014-09-12511
                                                                                        16:20:53.797
 1357258       4400 4022 St Helens OR Robin Raymond      2014-09-13 10:06:42.110
                                                                             2014-09-13475
                                                                                        18:01:59.977
 1357827       4400 4022 St Helens OR Robin Raymond      2014-09-14 09:59:56.523
                                                                             2014-09-14423
                                                                                        17:02:00.847
 1359448       4400 4022 St Helens OR Robin Raymond      2014-09-16 08:53:29.430
                                                                             2014-09-16508
                                                                                        17:21:56.460
 1360559       4400 4022 St Helens OR Robin Raymond      2014-09-17 10:19:46.833
                                                                             2014-09-17503
                                                                                        18:42:58.810
 1361596       4400 4022 St Helens OR Robin Raymond      2014-09-18 11:32:51.083
                                                                             2014-09-18510
                                                                                        20:02:47.140
 1364987       4400 4022 St Helens OR Robin Raymond      2014-09-22 08:50:37.850
                                                                             2014-09-22504
                                                                                        17:14:01.783

                                                                                                                                                                                                   Auto-
 1365962        4400   4022 St Helens OR Robin Raymond   2014-09-23 08:57:00.000
                                                                             2014-09-23543
                                                                                        18:00:00.000   2014-09-23 08:57:00.000
                                                                                                                          2014-09-23543
                                                                                                                                     18:00:00.000   2014-10-06 07:46:27.723 Shawn Smeltzer         Punch Out
 1367960        4400   4022 St Helens OR Robin Raymond   2014-09-25 10:16:45.090
                                                                             2014-09-25559
                                                                                        19:35:39.190
 1369167        4400   4022 St Helens OR Robin Raymond   2014-09-26 12:30:40.623
                                                                             2014-09-26454
                                                                                        20:04:38.317
 1369888        4400   4022 St Helens OR Robin Raymond   2014-09-27 08:53:54.070
                                                                             2014-09-27488
                                                                                        17:01:22.797
 1371420        4400   4022 St Helens OR Robin Raymond   2014-09-29 10:11:06.850
                                                                             2014-09-29494
                                                                                        18:25:49.087
 1372407        4400   4022 St Helens OR Robin Raymond   2014-09-30 11:37:59.413
                                                                             2014-09-30520
                                                                                        20:17:43.137
 1373302        4400   4022 St Helens OR Robin Raymond   2014-10-01 10:30:24.473
                                                                             2014-10-01456
                                                                                        18:06:45.513
 1375221        4400   4022 St Helens OR Robin Raymond   2014-10-03 08:48:43.113
                                                                             2014-10-03485
                                                                                        16:53:29.840
 1376928        4400   4022 St Helens OR Robin Raymond   2014-10-05 10:03:18.663
                                                                             2014-10-05424
                                                                                        17:07:11.650
 1379738        4400   4022 St Helens OR Robin Raymond   2014-10-08 10:20:08.153
                                                                             2014-10-08498
                                                                                        18:38:31.690
 1380773        4400   4022 St Helens OR Robin Raymond   2014-10-09 11:54:20.653
                                                                             2014-10-09487
                                                                                        20:01:04.170
 1381853        4400   4022 St Helens OR Robin Raymond   2014-10-10 10:30:43.487
                                                                             2014-10-10485
                                                                                        18:35:10.263
 1382719        4400   4022 St Helens OR Robin Raymond   2014-10-11 09:44:47.967
                                                                             2014-10-11501
                                                                                        18:05:32.590
 1383874        4400   4022 St Helens OR Robin Raymond   2014-10-13 08:50:12.040
                                                                             2014-10-13491
                                                                                        17:01:25.123
 1384861        4400   4022 St Helens OR Robin Raymond   2014-10-14 10:32:40.977
                                                                             2014-10-14499
                                                                                        18:51:26.617
 1385590        4400   4022 St Helens OR Robin Raymond   2014-10-15 09:15:41.110
                                                                             2014-10-15480
                                                                                        17:15:28.053
 1387719        4400   4022 St Helens OR Robin Raymond   2014-10-17 10:24:05.907
                                                                             2014-10-17482
                                                                                        18:26:46.770
 1390158        4400   4022 St Helens OR Robin Raymond   2014-10-20 08:55:35.993
                                                                             2014-10-20520
                                                                                        17:35:47.590
 1391336        4400   4022 St Helens OR Robin Raymond   2014-10-21 11:48:39.690
                                                                             2014-10-21496
                                                                                        20:04:50.903
 1392253        4400   4022 St Helens OR Robin Raymond   2014-10-22 10:17:35.747
                                                                             2014-10-22491
                                                                                        18:28:22.963
 1395183        4400   4022 St Helens OR Robin Raymond   2014-10-24 08:54:48.723
                                                                             2014-10-24494
                                                                                        17:08:35.990
 1396186        4400   4022 St Helens OR Robin Raymond   2014-10-25 08:50:36.000
                                                                             2014-10-25541
                                                                                        17:51:48.790
 1396851        4400   4022 St Helens OR Robin Raymond   2014-10-26 09:53:59.533
                                                                             2014-10-26430
                                                                                        17:03:08.450
 1399645        4400   4022 St Helens OR Robin Raymond   2014-10-29 10:37:36.503
                                                                             2014-10-29479
                                                                                        18:36:51.797
 1400422        4400   4022 St Helens OR Robin Raymond   2014-10-30 08:48:13.363
                                                                             2014-10-30493
                                                                                        17:01:34.980
 1401669        4400   4022 St Helens OR Robin Raymond   2014-10-31 09:00:59.370
                                                                             2014-10-31497
                                                                                        17:17:56.580
 1402629        4400   4022 St Helens OR Robin Raymond   2014-11-01 08:51:16.730
                                                                             2014-11-01496
                                                                                        17:07:17.650
                                                                        Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 87 of 123                                               PunchInComment
PunchID    EmployeeID FieldText          EmployeeName      TimeIn             TimeOut    Minutes         RevisedTimeIn     RevisedTimeOut
                                                                                                                                     RevisedMinutes   RevisedOnDate            RevisedBy s                       RevisionComments
                                                                                                                                                                                                        PunchOutComments

                                                                                                                                                                                                              Auto-
 1404215          4400 4022 St Helens OR Robin Raymond     2014-11-03 10:28:00.000
                                                                               2014-11-03572
                                                                                          20:00:00.000   2014-11-03 10:28:00.000
                                                                                                                            2014-11-03332
                                                                                                                                       16:00:00.000   2014-11-06 22:36:25.863 Kevin Schrouder                 Punch Out Discharged

                                                                                                                                                                                                              Auto-
 1404215          4400   4022 St Helens OR Robin Raymond   2014-11-03 10:28:00.000
                                                                               2014-11-03572
                                                                                          20:00:00.000   2014-11-03 10:28:00.000
                                                                                                                            2014-11-03572
                                                                                                                                       20:00:00.000   2014-11-06 22:37:26.670 Kevin Schrouder                 Punch Out
 1404991          4400   4022 St Helens OR Robin Raymond   2014-11-04 08:53:14.030
                                                                               2014-11-04588
                                                                                          18:41:08.990
 1405872          4400   4022 St Helens OR Robin Raymond   2014-11-05 08:47:12.260
                                                                               2014-11-05393
                                                                                          15:20:55.723
 1406868          4400   4022 St Helens OR Robin Raymond   2014-11-06 08:50:24.877
                                                                               2014-11-06562
                                                                                          18:12:11.220
 1408284          4400   4022 St Helens OR Robin Raymond   2014-11-07 12:28:03.400
                                                                               2014-11-07242
                                                                                          16:30:07.937
 1409031          4400   4022 St Helens OR Robin Raymond   2014-11-08 08:52:22.643
                                                                               2014-11-08543
                                                                                          17:55:39.097
 1409698          4400   4022 St Helens OR Robin Raymond   2014-11-09 10:00:22.080
                                                                               2014-11-09430
                                                                                          17:10:16.660
 1410555          4400   4022 St Helens OR Robin Raymond   2014-11-10 10:24:20.067
                                                                               2014-11-10489
                                                                                          18:33:40.970
 1412495          4400   4022 St Helens OR Robin Raymond   2014-11-12 12:32:23.160
                                                                               2014-11-12223
                                                                                          16:15:56.323
 1413228          4400   4022 St Helens OR Robin Raymond   2014-11-13 08:50:32.980
                                                                               2014-11-13637
                                                                                          19:27:59.543
 1414667          4400   4022 St Helens OR Robin Raymond   2014-11-14 10:33:33.287
                                                                               2014-11-14517
                                                                                          19:10:27.380
 1415614          4400   4022 St Helens OR Robin Raymond   2014-11-15 10:02:03.477
                                                                               2014-11-15557
                                                                                          19:19:08.890
 1416245          4400   4022 St Helens OR Robin Raymond   2014-11-16 12:13:02.673
                                                                               2014-11-1644
                                                                                          12:57:22.490
 1416939          4400   4022 St Helens OR Robin Raymond   2014-11-17 08:52:45.940
                                                                               2014-11-17536
                                                                                          17:48:20.283
 1417914          4400   4022 St Helens OR Robin Raymond   2014-11-18 08:56:53.043
                                                                               2014-11-18578
                                                                                          18:34:52.407
 1418794          4400   4022 St Helens OR Robin Raymond   2014-11-19 08:48:44.573
                                                                               2014-11-19561
                                                                                          18:09:46.037
 1422964          4400   4022 St Helens OR Robin Raymond   2014-11-22 08:42:15.767
                                                                               2014-11-22448
                                                                                          16:10:16.113
 1424775          4400   4022 St Helens OR Robin Raymond   2014-11-24 09:58:27.380
                                                                               2014-11-24499
                                                                                          18:17:06.160
 1424955          4400   4022 St Helens OR Robin Raymond   2014-11-24 18:20:23.987
                                                                               2014-11-24518:25:47.790
 1425742          4400   4022 St Helens OR Robin Raymond   2014-11-25 08:54:08.577
                                                                               2014-11-25558
                                                                                          18:12:05.517
 1427041          4400   4022 St Helens OR Robin Raymond   2014-11-26 08:50:23.010
                                                                               2014-11-26505
                                                                                          17:15:18.333
 1428112          4400   4022 St Helens OR Robin Raymond   2014-11-28 06:47:53.923
                                                                               2014-11-28593
                                                                                          16:40:47.757
 1430515          4400   4022 St Helens OR Robin Raymond   2014-11-30 10:51:08.217
                                                                               2014-11-30502
                                                                                          19:13:08.927
 1431199          4400   4022 St Helens OR Robin Raymond   2014-12-01 08:47:52.013
                                                                               2014-12-01505
                                                                                          17:12:47.093
 1432165          4400   4022 St Helens OR Robin Raymond   2014-12-02 08:54:34.570
                                                                               2014-12-02490
                                                                                          17:04:58.747
 1432848          4400   4022 St Helens OR Robin Raymond   2014-12-03 07:17:29.247
                                                                               2014-12-03532
                                                                                          16:09:08.270
 1435043          4400   4022 St Helens OR Robin Raymond   2014-12-05 08:47:03.807
                                                                               2014-12-05442
                                                                                          16:09:22.647
 1436184          4400   4022 St Helens OR Robin Raymond   2014-12-06 08:51:12.683
                                                                               2014-12-06495
                                                                                          17:06:32.950
 1436943          4400   4022 St Helens OR Robin Raymond   2014-12-07 09:50:49.620
                                                                               2014-12-07443
                                                                                          17:13:29.180
 1437613          4400   4022 St Helens OR Robin Raymond   2014-12-08 08:49:28.380
                                                                               2014-12-0811
                                                                                          09:00:08.950
 1437878          4400   4022 St Helens OR Robin Raymond   2014-12-08 10:54:09.570
                                                                               2014-12-08556
                                                                                          20:10:20.703
 1438578          4400   4022 St Helens OR Robin Raymond   2014-12-09 08:43:31.713
                                                                               2014-12-09564
                                                                                          18:07:29.693
 1441918          4400   4022 St Helens OR Robin Raymond   2014-12-12 08:56:51.160
                                                                               2014-12-12510
                                                                                          17:26:37.657
 1442981          4400   4022 St Helens OR Robin Raymond   2014-12-13 08:52:24.273
                                                                               2014-12-13551
                                                                                          18:03:01.180
 1446534          4400   4022 St Helens OR Robin Raymond   2014-12-16 08:49:09.947
                                                                               2014-12-16634
                                                                                          19:23:52.293
 1448469          4400   4022 St Helens OR Robin Raymond   2014-12-18 08:33:39.473
                                                                               2014-12-18660
                                                                                          19:33:20.700
                                                                                                                                                                                         Forgot to clock in
 1449876          4400   4022 St Helens OR Robin Raymond   2014-12-19 08:50:00.000
                                                                               2014-12-19517
                                                                                          17:27:00.000   2014-12-19 08:50:00.000
                                                                                                                            2014-12-19517
                                                                                                                                       17:27:00.000                                      at 850
                                                                                                                                                      2014-12-29 05:28:20.713 Kevin Schrouder
 1451167          4400   4022 St Helens OR Robin Raymond   2014-12-20 10:03:48.247
                                                                               2014-12-20494
                                                                                          18:17:12.207
 1451931          4400   4022 St Helens OR Robin Raymond   2014-12-21 08:58:26.703
                                                                               2014-12-21520
                                                                                          17:38:27.540
 1454046          4400   4022 St Helens OR Robin Raymond   2014-12-23 08:50:25.873
                                                                               2014-12-23580
                                                                                          18:30:38.117
 1455515          4400   4022 St Helens OR Robin Raymond   2014-12-24 08:59:45.973
                                                                               2014-12-24485
                                                                                          17:04:16.580
 1456672          4400   4022 St Helens OR Robin Raymond   2014-12-26 10:05:21.530
                                                                               2014-12-26474
                                                                                          17:59:02.540
 1457660          4400   4022 St Helens OR Robin Raymond   2014-12-27 08:58:46.810
                                                                               2014-12-27485
                                                                                          17:03:54.787
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 88 of 123                                    PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn   RevisedTimeOut
                                                                                                                                 RevisedMinutes   RevisedOnDate   RevisedBy s                       RevisionComments
                                                                                                                                                                                           PunchOutComments
 1458396       4400 4022 St Helens OR Robin Raymond      2014-12-28 10:02:34.947
                                                                             2014-12-28445
                                                                                        17:27:27.713
 1459455       4400 4022 St Helens OR Robin Raymond      2014-12-29 12:17:49.393
                                                                             2014-12-2928
                                                                                        12:45:00.287
 1461401       4400 4022 St Helens OR Robin Raymond      2014-12-31 09:06:32.410
                                                                             2014-12-31486
                                                                                        17:12:58.313
 1462150       4400 4022 St Helens OR Robin Raymond      2015-01-01 10:02:38.453
                                                                             2015-01-01481
                                                                                        18:03:30.240
 1464277       4400 4022 St Helens OR Robin Raymond      2015-01-03 10:55:59.670
                                                                             2015-01-03490
                                                                                        19:05:45.490
 1466645       4400 4022 St Helens OR Robin Raymond      2015-01-06 10:39:53.730
                                                                             2015-01-06494
                                                                                        18:53:47.540
 1467402       4400 4022 St Helens OR Robin Raymond      2015-01-07 08:52:46.740
                                                                             2015-01-07008:52:56.290
 1467406       4400 4022 St Helens OR Robin Raymond      2015-01-07 08:53:08.903
                                                                             2015-01-07490
                                                                                        17:03:09.787
 1468298       4400 4022 St Helens OR Robin Raymond      2015-01-08 08:15:04.300
                                                                             2015-01-08364
                                                                                        14:19:39.677
 1469831       4400 4022 St Helens OR Robin Raymond      2015-01-09 10:25:59.733
                                                                             2015-01-09494
                                                                                        18:39:24.360
 1472413       4400 4022 St Helens OR Robin Raymond      2015-01-12 10:48:56.883
                                                                             2015-01-12510
                                                                                        19:18:49.600
 1473173       4400 4022 St Helens OR Robin Raymond      2015-01-13 08:58:36.467
                                                                             2015-01-13548
                                                                                        18:06:11.357
 1475261       4400 4022 St Helens OR Robin Raymond      2015-01-15 10:20:24.700
                                                                             2015-01-15278
                                                                                        14:58:28.563
 1476238       4400 4022 St Helens OR Robin Raymond      2015-01-16 08:57:30.467
                                                                             2015-01-16486
                                                                                        17:03:06.960
                                                                                                                                                                           got here at
 1477483        4400   4022 St Helens OR Robin Raymond   2015-01-17 10:47:03.757
                                                                             2015-01-17503
                                                                                        19:10:01.200                                                                       10:00am
 1478977        4400   4022 St Helens OR Robin Raymond   2015-01-19 10:23:05.273
                                                                             2015-01-19488
                                                                                        18:31:14.483
 1480786        4400   4022 St Helens OR Robin Raymond   2015-01-21 08:52:53.893
                                                                             2015-01-21501
                                                                                        17:13:47.043
 1481688        4400   4022 St Helens OR Robin Raymond   2015-01-22 08:14:17.920
                                                                             2015-01-22516
                                                                                        16:50:30.587
 1483148        4400   4022 St Helens OR Robin Raymond   2015-01-23 09:13:49.300
                                                                             2015-01-23450
                                                                                        16:43:04.377
 1484158        4400   4022 St Helens OR Robin Raymond   2015-01-24 08:51:04.230
                                                                             2015-01-24538
                                                                                        17:49:25.943
 1486840        4400   4022 St Helens OR Robin Raymond   2015-01-27 10:24:35.447
                                                                             2015-01-27503
                                                                                        18:47:44.020
 1487838        4400   4022 St Helens OR Robin Raymond   2015-01-28 10:23:45.583
                                                                             2015-01-28492
                                                                                        18:35:59.830
 1489838        4400   4022 St Helens OR Robin Raymond   2015-01-30 08:52:58.660
                                                                             2015-01-30492
                                                                                        17:04:09.693
 1490949        4400   4022 St Helens OR Robin Raymond   2015-01-31 08:55:48.223
                                                                             2015-01-31506
                                                                                        17:21:05.683
 1496687        4400   4022 St Helens OR Robin Raymond   2015-02-03 11:55:58.927
                                                                             2015-02-03525
                                                                                        20:40:17.937
 1497426        4400   4022 St Helens OR Robin Raymond   2015-02-04 08:54:59.460
                                                                             2015-02-04537
                                                                                        17:51:38.593
 1498459        4400   4022 St Helens OR Robin Raymond   2015-02-05 08:53:41.910
                                                                             2015-02-05490
                                                                                        17:03:25.590
 1499648        4400   4022 St Helens OR Robin Raymond   2015-02-06 08:50:53.343
                                                                             2015-02-06258
                                                                                        13:08:40.333
 1556763        4400   4022 St Helens OR Robin Raymond   2015-04-06 09:44:40.313
                                                                             2015-04-06548
                                                                                        18:52:21.367
 1557904        4400   4022 St Helens OR Robin Raymond   2015-04-07 08:56:21.920
                                                                             2015-04-07605
                                                                                        19:01:14.703
 1559408        4400   4022 St Helens OR Robin Raymond   2015-04-08 11:02:49.490
                                                                             2015-04-08479
                                                                                        19:01:09.693
 1560415        4400   4022 St Helens OR Robin Raymond   2015-04-09 08:54:01.807
                                                                             2015-04-09511
                                                                                        17:25:49.050
 1561804        4400   4022 St Helens OR Robin Raymond   2015-04-10 08:49:59.337
                                                                             2015-04-10610
                                                                                        18:59:44.163
 1563133        4400   4022 St Helens OR Robin Raymond   2015-04-11 08:49:53.103
                                                                             2015-04-11531
                                                                                        17:40:06.067
 1563999        4400   4022 St Helens OR Robin Raymond   2015-04-12 09:45:46.683
                                                                             2015-04-12526
                                                                                        18:31:21.857
 1566243        4400   4022 St Helens OR Robin Raymond   2015-04-14 11:54:19.583
                                                                             2015-04-14505
                                                                                        20:19:18.393
 1567069        4400   4022 St Helens OR Robin Raymond   2015-04-15 08:50:05.333
                                                                             2015-04-15518
                                                                                        17:28:54.400
 1568455        4400   4022 St Helens OR Robin Raymond   2015-04-16 10:10:29.057
                                                                             2015-04-16516
                                                                                        18:46:57.370
 1571775        4400   4022 St Helens OR Robin Raymond   2015-04-19 09:51:41.077
                                                                             2015-04-19474
                                                                                        17:45:16.613
 1575111        4400   4022 St Helens OR Robin Raymond   2015-04-22 10:27:46.473
                                                                             2015-04-22509
                                                                                        18:56:41.857
 1576025        4400   4022 St Helens OR Robin Raymond   2015-04-23 08:47:41.530
                                                                             2015-04-23509
                                                                                        17:16:47.753
 1577673        4400   4022 St Helens OR Robin Raymond   2015-04-24 10:31:15.627
                                                                             2015-04-24504
                                                                                        18:55:49.263
 1578609        4400   4022 St Helens OR Robin Raymond   2015-04-25 08:29:01.343
                                                                             2015-04-25577
                                                                                        18:06:53.927
 1581777        4400   4022 St Helens OR Robin Raymond   2015-04-28 10:24:40.443
                                                                             2015-04-28508
                                                                                        18:52:31.920
 1582729        4400   4022 St Helens OR Robin Raymond   2015-04-29 08:52:41.197
                                                                             2015-04-29570
                                                                                        18:22:18.930
 1583916        4400   4022 St Helens OR Robin Raymond   2015-04-30 08:54:06.290
                                                                             2015-04-30468
                                                                                        16:42:04.410
 1585648        4400   4022 St Helens OR Robin Raymond   2015-05-01 10:26:05.920
                                                                             2015-05-01488
                                                                                        18:34:10.107
 1586706        4400   4022 St Helens OR Robin Raymond   2015-05-02 08:53:13.620
                                                                             2015-05-02510
                                                                                        17:23:21.770
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 89 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1587539       4400 4022 St Helens OR Robin Raymond      2015-05-03 09:48:59.210
                                                                             2015-05-03435
                                                                                        17:03:05.280
 1588621       4400 4022 St Helens OR Robin Raymond      2015-05-04 10:27:20.780
                                                                             2015-05-04504
                                                                                        18:51:52.727
 1590711       4400 4022 St Helens OR Robin Raymond      2015-05-06 08:51:56.840
                                                                             2015-05-06541
                                                                                        17:52:59.973
 1591913       4400 4022 St Helens OR Robin Raymond      2015-05-07 08:56:23.240
                                                                             2015-05-07609
                                                                                        19:05:06.833
 1593445       4400 4022 St Helens OR Robin Raymond      2015-05-08 09:52:37.717
                                                                             2015-05-0846
                                                                                        10:38:49.250
 1594737       4400 4022 St Helens OR Robin Raymond      2015-05-09 09:47:43.027
                                                                             2015-05-09531
                                                                                        18:38:14.660
 1596285       4400 4022 St Helens OR Robin Raymond      2015-05-11 08:47:42.320
                                                                             2015-05-11516
                                                                                        17:23:49.423
 1600102       4400 4022 St Helens OR Robin Raymond      2015-05-14 10:26:35.067
                                                                             2015-05-14522
                                                                                        19:08:46.080
 1601562       4400 4022 St Helens OR Robin Raymond      2015-05-15 09:59:25.680
                                                                             2015-05-15509
                                                                                        18:28:02.293
 1602836       4400 4022 St Helens OR Robin Raymond      2015-05-16 10:45:17.230
                                                                             2015-05-16538
                                                                                        19:43:23.113
 1603555       4400 4022 St Helens OR Robin Raymond      2015-05-17 10:04:19.220
                                                                             2015-05-17426
                                                                                        17:10:10.093
 1604384       4400 4022 St Helens OR Robin Raymond      2015-05-18 08:52:11.587
                                                                             2015-05-18564
                                                                                        18:16:31.867
 1607828       4400 4022 St Helens OR Robin Raymond      2015-05-21 08:44:31.887
                                                                             2015-05-21587
                                                                                        18:31:01.467
 1609336       4400 4022 St Helens OR Robin Raymond      2015-05-22 09:03:35.823
                                                                             2015-05-22489
                                                                                        17:12:30.073
 1610824       4400 4022 St Helens OR Robin Raymond      2015-05-23 15:22:36.677
                                                                             2015-05-23113
                                                                                        17:15:58.700
 1611408       4400 4022 St Helens OR Robin Raymond      2015-05-24 10:00:55.537
                                                                             2015-05-24454
                                                                                        17:34:22.877
 1612981       4400 4022 St Helens OR Robin Raymond      2015-05-26 08:43:26.940
                                                                             2015-05-26543
                                                                                        17:46:06.243
 1615289       4400 4022 St Helens OR Robin Raymond      2015-05-28 08:32:49.730
                                                                             2015-05-28542
                                                                                        17:34:06.607
 1616819       4400 4022 St Helens OR Robin Raymond      2015-05-29 08:46:11.400
                                                                             2015-05-29443
                                                                                        16:09:20.850

                                                                                                                                                                                                          Auto-
 1619736        4400   4022 St Helens OR Robin Raymond   2015-06-01 08:31:00.000
                                                                             2015-06-01119
                                                                                        10:30:00.000   2015-06-01 08:31:00.000
                                                                                                                          2015-06-01119
                                                                                                                                     10:30:00.000   2015-06-02 18:49:09.997 Alex Boomgarden               Punch Out left for personal reasons
 1621195        4400   4022 St Helens OR Robin Raymond   2015-06-02 10:14:24.760
                                                                             2015-06-02540
                                                                                        19:14:23.347
 1621978        4400   4022 St Helens OR Robin Raymond   2015-06-03 08:28:07.663
                                                                             2015-06-03610
                                                                                        18:38:30.357
 1623247        4400   4022 St Helens OR Robin Raymond   2015-06-04 08:55:09.420
                                                                             2015-06-04618
                                                                                        19:13:29.420

                                                                                                                                                                                                          Auto-
 1624424        4400   4022 St Helens OR Robin Raymond   2015-06-05 08:45:00.000
                                                                             2015-06-05495
                                                                                        17:00:00.000   2015-06-05 08:45:00.000
                                                                                                                          2015-06-05495
                                                                                                                                     17:00:00.000   2015-06-06 17:53:25.977 Alex Boomgarden               Punch Out
 1627361        4400   4022 St Helens OR Robin Raymond   2015-06-08 08:28:58.093
                                                                             2015-06-08559
                                                                                        17:47:31.370
 1628776        4400   4022 St Helens OR Robin Raymond   2015-06-09 09:45:58.483
                                                                             2015-06-09548
                                                                                        18:53:25.613
 1629654        4400   4022 St Helens OR Robin Raymond   2015-06-10 08:32:18.453
                                                                             2015-06-10509
                                                                                        17:01:30.947
 1631148        4400   4022 St Helens OR Robin Raymond   2015-06-11 10:03:34.773
                                                                             2015-06-11583
                                                                                        19:46:10.157
 1632254        4400   4022 St Helens OR Robin Raymond   2015-06-12 08:41:19.620
                                                                             2015-06-12258
                                                                                        12:59:01.733
 1633823        4400   4022 St Helens OR Robin Raymond   2015-06-13 09:56:41.923
                                                                             2015-06-13523
                                                                                        18:39:02.770
 1634524        4400   4022 St Helens OR Robin Raymond   2015-06-14 09:40:27.373
                                                                             2015-06-14506
                                                                                        18:06:24.187
 1637537        4400   4022 St Helens OR Robin Raymond   2015-06-17 08:37:55.623
                                                                             2015-06-17522
                                                                                        17:19:10.240
 1638928        4400   4022 St Helens OR Robin Raymond   2015-06-18 09:59:33.973
                                                                             2015-06-18499
                                                                                        18:18:06.753
 1640035        4400   4022 St Helens OR Robin Raymond   2015-06-19 08:52:21.887
                                                                             2015-06-19458
                                                                                        16:30:03.303
 1641542        4400   4022 St Helens OR Robin Raymond   2015-06-20 10:25:50.103
                                                                             2015-06-20225
                                                                                        14:10:50.583
 1642975        4400   4022 St Helens OR Robin Raymond   2015-06-22 08:42:51.043
                                                                             2015-06-22547
                                                                                        17:49:25.917
 1644428        4400   4022 St Helens OR Robin Raymond   2015-06-23 10:56:23.297
                                                                             2015-06-23443
                                                                                        18:19:58.113
                                                                                                                                                                                     forgot to clock in
 1645519        4400   4022 St Helens OR Robin Raymond   2015-06-24 10:18:13.657
                                                                             2015-06-24500
                                                                                        18:38:04.363                                                                                 :(
 1646472        4400   4022 St Helens OR Robin Raymond   2015-06-25 08:52:49.813
                                                                             2015-06-25490
                                                                                        17:02:03.713
 1648122        4400   4022 St Helens OR Robin Raymond   2015-06-26 10:23:02.857
                                                                             2015-06-26514
                                                                                        18:57:56.607
 1649120        4400   4022 St Helens OR Robin Raymond   2015-06-27 08:42:47.977
                                                                             2015-06-27493
                                                                                        16:55:56.847
 1652045        4400   4022 St Helens OR Robin Raymond   2015-06-30 08:55:38.937
                                                                             2015-06-30491
                                                                                        17:06:11.250
 1653494        4400   4022 St Helens OR Robin Raymond   2015-07-01 12:05:11.160
                                                                             2015-07-01500
                                                                                        20:25:09.407
 1655770        4400   4022 St Helens OR Robin Raymond   2015-07-03 08:44:08.793
                                                                             2015-07-03325
                                                                                        14:09:52.883
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 90 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1659046       4400 4022 St Helens OR Robin Raymond      2015-07-06 11:58:37.383
                                                                             2015-07-06497
                                                                                        20:15:10.910
 1660309       4400 4022 St Helens OR Robin Raymond      2015-07-07 10:00:00.000
                                                                             2015-07-07480
                                                                                        18:00:00.000   2015-07-07 10:00:00.000
                                                                                                                          2015-07-07480
                                                                                                                                     18:00:00.000   2015-07-10 21:17:53.640 Alex Boomgarden                    verified by Alex B.
 1661278       4400 4022 St Helens OR Robin Raymond      2015-07-08 09:00:18.147
                                                                             2015-07-08481
                                                                                        17:01:49.393
 1664195       4400 4022 St Helens OR Robin Raymond      2015-07-10 09:57:12.120
                                                                             2015-07-10517
                                                                                        18:34:55.403
 1665564       4400 4022 St Helens OR Robin Raymond      2015-07-11 10:05:36.877
                                                                             2015-07-11316
                                                                                        15:21:54.933

                                                                                                                                                                                                   Auto-
 1668483        4400   4022 St Helens OR Robin Raymond   2015-07-14 08:42:00.000
                                                                             2015-07-14498
                                                                                        17:00:00.000   2015-07-14 08:42:00.000
                                                                                                                          2015-07-14498
                                                                                                                                     17:00:00.000   2015-07-25 16:51:28.227 Christopher Friedman   Punch Out
 1670102        4400   4022 St Helens OR Robin Raymond   2015-07-15 11:45:30.090
                                                                             2015-07-15534
                                                                                        20:39:29.430
 1671336        4400   4022 St Helens OR Robin Raymond   2015-07-16 10:48:27.053
                                                                             2015-07-16480
                                                                                        18:48:15.693
 1672742        4400   4022 St Helens OR Robin Raymond   2015-07-17 09:57:05.807
                                                                             2015-07-17463
                                                                                        17:40:55.740

                                                                                                                                                                                                   Auto-
 1674838        4400   4022 St Helens OR Robin Raymond   2015-07-19 09:34:00.000
                                                                             2015-07-19456
                                                                                        17:10:00.000   2015-07-19 09:34:00.000
                                                                                                                          2015-07-19456
                                                                                                                                     17:10:00.000   2015-07-25 16:53:01.617 Christopher Friedman   Punch Out
 1676000        4400   4022 St Helens OR Robin Raymond   2015-07-20 10:25:37.047
                                                                             2015-07-20519
                                                                                        19:04:28.620
 1677129        4400   4022 St Helens OR Robin Raymond   2015-07-21 09:02:38.597
                                                                             2015-07-21342
                                                                                        14:44:48.453
 1678531        4400   4022 St Helens OR Robin Raymond   2015-07-22 10:14:16.073
                                                                             2015-07-22529
                                                                                        19:03:49.250
 1679931        4400   4022 St Helens OR Robin Raymond   2015-07-23 10:23:47.463
                                                                             2015-07-23492
                                                                                        18:35:28.793
 1688539        4400   4022 St Helens OR Robin Raymond   2015-07-30 08:51:17.233
                                                                             2015-07-30518
                                                                                        17:29:31.900

                                                                                                                                                                                                   Auto-
 1690259        4400   4022 St Helens OR Robin Raymond   2015-07-31 09:55:00.000
                                                                             2015-07-31485
                                                                                        18:00:00.000   2015-07-31 09:55:00.000
                                                                                                                          2015-07-31485
                                                                                                                                     18:00:00.000   2015-08-07 18:03:37.267 Alex Boomgarden        Punch Out
 1691654        4400   4022 St Helens OR Robin Raymond   2015-08-01 08:42:14.080
                                                                             2015-08-01517
                                                                                        17:19:20.800
 1695028        4400   4022 St Helens OR Robin Raymond   2015-08-04 10:51:59.370
                                                                             2015-08-04537
                                                                                        19:48:51.520
 1695253        4400   4022 St Helens OR Robin Raymond   2015-08-04 20:01:22.750
                                                                             2015-08-04320:04:08.953
 1696414        4400   4022 St Helens OR Robin Raymond   2015-08-05 14:16:28.587
                                                                             2015-08-05184
                                                                                        17:20:16.623
 1697264        4400   4022 St Helens OR Robin Raymond   2015-08-06 08:48:37.370
                                                                             2015-08-06508
                                                                                        17:16:53.277
 1698752        4400   4022 St Helens OR Robin Raymond   2015-08-07 08:37:34.190
                                                                             2015-08-07543
                                                                                        17:40:16.920
 1700549        4400   4022 St Helens OR Robin Raymond   2015-08-08 10:10:12.960
                                                                             2015-08-08455
                                                                                        17:45:16.960
 1701325        4400   4022 St Helens OR Robin Raymond   2015-08-09 09:48:23.207
                                                                             2015-08-09438
                                                                                        17:06:03.113
 1703791        4400   4022 St Helens OR Robin Raymond   2015-08-11 10:01:04.710
                                                                             2015-08-11498
                                                                                        18:19:40.410
 1705116        4400   4022 St Helens OR Robin Raymond   2015-08-12 10:56:41.410
                                                                             2015-08-12536
                                                                                        19:52:59.610
 1711038        4400   4022 St Helens OR Robin Raymond   2015-08-17 08:59:57.513
                                                                             2015-08-17521
                                                                                        17:40:04.933
 1712487        4400   4022 St Helens OR Robin Raymond   2015-08-18 10:01:23.170
                                                                             2015-08-18485
                                                                                        18:06:03.457
 1713628        4400   4022 St Helens OR Robin Raymond   2015-08-19 08:56:55.670
                                                                             2015-08-19488
                                                                                        17:04:48.987
 1715271        4400   4022 St Helens OR Robin Raymond   2015-08-20 11:57:09.380
                                                                             2015-08-20493
                                                                                        20:10:18.773

                                                                                                                                                                                                   Auto-
 1716564        4400   4022 St Helens OR Robin Raymond   2015-08-21 08:56:43.200
                                                                             2015-08-21903
                                                                                        23:59:59.000                                                                                               Punch Out
 1718014        4400   4022 St Helens OR Robin Raymond   2015-08-22 08:52:08.547
                                                                             2015-08-22514
                                                                                        17:26:05.697
 1724854        4400   4022 St Helens OR Robin Raymond   2015-08-28 10:03:11.440
                                                                             2015-08-28486
                                                                                        18:09:01.093
 1726116        4400   4022 St Helens OR Robin Raymond   2015-08-29 09:01:05.740
                                                                             2015-08-29488
                                                                                        17:09:30.203

                                                                                                                                                                                                   Auto-
 1729362        4400   4022 St Helens OR Robin Raymond   2015-09-01 09:55:00.000
                                                                             2015-09-01485
                                                                                        18:00:00.000   2015-09-01 09:55:00.000
                                                                                                                          2015-09-01485
                                                                                                                                     18:00:00.000   2015-09-04 18:12:51.447 Alex Boomgarden        Punch Out
 1730692        4400   4022 St Helens OR Robin Raymond   2015-09-02 09:55:41.527
                                                                             2015-09-02567
                                                                                        19:22:28.727
 1732014        4400   4022 St Helens OR Robin Raymond   2015-09-03 10:01:38.630
                                                                             2015-09-03497
                                                                                        18:18:56.950
 1733426        4400   4022 St Helens OR Robin Raymond   2015-09-04 08:48:11.040
                                                                             2015-09-04532
                                                                                        17:40:28.570
 1737865        4400   4022 St Helens OR Robin Raymond   2015-09-08 08:48:44.927
                                                                             2015-09-08524
                                                                                        17:32:54.400
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 91 of 123                                               PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn      RevisedTimeOut
                                                                                                                                    RevisedMinutes   RevisedOnDate           RevisedBy s                       RevisionComments
                                                                                                                                                                                                      PunchOutComments
 1755543       4400 4022 St Helens OR Robin Raymond      2015-09-09 11:00:43.000
                                                                             2015-09-09480
                                                                                        19:00:43.000   2015-09-09 11:00:43.000
                                                                                                                          2015-09-09480
                                                                                                                                     19:00:43.000    2015-09-20 00:40:05.260 Alex Boomgarden                   verified with SMM
 1740704       4400 4022 St Helens OR Robin Raymond      2015-09-10 08:42:13.943
                                                                             2015-09-10505
                                                                                        17:07:37.237
 1742554       4400 4022 St Helens OR Robin Raymond      2015-09-11 08:55:24.807
                                                                             2015-09-11498
                                                                                        17:13:15.627
 1746551       4400 4022 St Helens OR Robin Raymond      2015-09-14 08:42:50.870
                                                                             2015-09-14562
                                                                                        18:04:54.537
 1749984       4400 4022 St Helens OR Robin Raymond      2015-09-16 10:17:16.470
                                                                             2015-09-16600
                                                                                        20:17:48.673
 1751153       4400 4022 St Helens OR Robin Raymond      2015-09-17 08:28:24.130
                                                                             2015-09-17650
                                                                                        19:18:16.510
 1753375       4400 4022 St Helens OR Robin Raymond      2015-09-18 09:42:27.313
                                                                             2015-09-18641
                                                                                        20:23:25.280
 1754976       4400 4022 St Helens OR Robin Raymond      2015-09-19 08:45:03.947
                                                                             2015-09-19493
                                                                                        16:58:20.340
 1757831       4400 4022 St Helens OR Robin Raymond      2015-09-21 11:01:33.553
                                                                             2015-09-21591
                                                                                        20:52:05.673

                                                                                                                                                                                                     Auto-
 1758860        4400   4022 St Helens OR Robin Raymond   2015-09-22 07:59:00.000
                                                                             2015-09-22541
                                                                                        17:00:00.000   2015-09-22 07:59:00.000
                                                                                                                          2015-09-22541
                                                                                                                                     17:00:00.000    2015-10-03 18:41:19.837 Alex Boomgarden         Punch Out
 1761031        4400   4022 St Helens OR Robin Raymond   2015-09-23 12:53:35.787
                                                                             2015-09-23436
                                                                                        20:09:54.050
 1762331        4400   4022 St Helens OR Robin Raymond   2015-09-24 09:42:29.493
                                                                             2015-09-24547
                                                                                        18:49:40.163
 1764541        4400   4022 St Helens OR Robin Raymond   2015-09-25 11:47:22.880
                                                                             2015-09-25586
                                                                                        21:33:59.433
 1765864        4400   4022 St Helens OR Robin Raymond   2015-09-26 08:48:19.177
                                                                             2015-09-26507
                                                                                        17:15:08.687
 1769997        4400   4022 St Helens OR Robin Raymond   2015-09-29 10:23:34.497
                                                                             2015-09-29541
                                                                                        19:24:50.393
 1773156        4400   4022 St Helens OR Robin Raymond   2015-10-01 10:46:57.577
                                                                             2015-10-01542
                                                                                        19:48:55.393
                                                                                                                                                                                                     forgot to
                                                                                                                                                                                                     clock in..
 1775440        4400   4022 St Helens OR Robin Raymond   2015-10-02 11:00:00.000
                                                                             2015-10-02503
                                                                                        19:23:00.000   2015-10-02 11:00:00.000
                                                                                                                          2015-10-02503
                                                                                                                                     19:23:00.000    2015-10-03 19:06:51.127 Alex Boomgarden         big day!
 1780683        4400   4022 St Helens OR Robin Raymond   2015-10-06 10:20:42.463
                                                                             2015-10-06548
                                                                                        19:28:34.197
 1782245        4400   4022 St Helens OR Robin Raymond   2015-10-07 10:01:49.617
                                                                             2015-10-07530
                                                                                        18:51:38.137
 1783417        4400   4022 St Helens OR Robin Raymond   2015-10-08 08:32:17.607
                                                                             2015-10-08533
                                                                                        17:25:14.443
 1785827        4400   4022 St Helens OR Robin Raymond   2015-10-09 10:54:16.037
                                                                             2015-10-09489
                                                                                        19:03:42.053
 1787485        4400   4022 St Helens OR Robin Raymond   2015-10-10 09:43:18.833
                                                                             2015-10-10428
                                                                                        16:51:25.447
 1788497        4400   4022 St Helens OR Robin Raymond   2015-10-11 09:42:56.530
                                                                             2015-10-11440
                                                                                        17:02:26.307
 1792946        4400   4022 St Helens OR Robin Raymond   2015-10-14 10:43:18.113
                                                                             2015-10-14504
                                                                                        19:07:05.770
 1794409        4400   4022 St Helens OR Robin Raymond   2015-10-15 09:37:55.623
                                                                             2015-10-15512
                                                                                        18:09:05.013
 1796100        4400   4022 St Helens OR Robin Raymond   2015-10-16 08:45:51.773
                                                                             2015-10-16510
                                                                                        17:15:00.583
 1798038        4400   4022 St Helens OR Robin Raymond   2015-10-17 08:56:04.050
                                                                             2015-10-17477
                                                                                        16:53:18.877
 1799291        4400   4022 St Helens OR Robin Raymond   2015-10-18 09:49:35.897
                                                                             2015-10-18502
                                                                                        18:11:41.937
 1800606        4400   4022 St Helens OR Robin Raymond   2015-10-19 09:47:05.163
                                                                             2015-10-19484
                                                                                        17:51:53.910
 1805588        4400   4022 St Helens OR Robin Raymond   2015-10-22 09:39:11.207
                                                                             2015-10-22482
                                                                                        17:41:44.367
 1807372        4400   4022 St Helens OR Robin Raymond   2015-10-23 08:54:37.883
                                                                             2015-10-23492
                                                                                        17:06:32.987
 1811993        4400   4022 St Helens OR Robin Raymond   2015-10-26 10:52:22.217
                                                                             2015-10-26514
                                                                                        19:26:05.300
 1813543        4400   4022 St Helens OR Robin Raymond   2015-10-27 10:03:45.100
                                                                             2015-10-27490
                                                                                        18:13:26.387
 1814930        4400   4022 St Helens OR Robin Raymond   2015-10-28 08:48:46.457
                                                                             2015-10-28493
                                                                                        17:01:02.387
 1816667        4400   4022 St Helens OR Robin Raymond   2015-10-29 08:50:05.273
                                                                             2015-10-29498
                                                                                        17:08:56.033
 1819161        4400   4022 St Helens OR Robin Raymond   2015-10-30 10:55:59.153
                                                                             2015-10-30496
                                                                                        19:11:23.343
 1820683        4400   4022 St Helens OR Robin Raymond   2015-10-31 08:50:01.590
                                                                             2015-10-31490
                                                                                        17:00:59.277
 1825115        4400   4022 St Helens OR Robin Raymond   2015-11-03 08:51:14.967
                                                                             2015-11-03490
                                                                                        17:01:03.630

                                                                                                                                                                                                     Auto-
 1827330        4400   4022 St Helens OR Robin Raymond   2015-11-04 10:52:00.000
                                                                             2015-11-04488
                                                                                        19:00:00.000   2015-11-04 10:52:00.000
                                                                                                                          2015-11-04488
                                                                                                                                     19:00:00.000    2015-11-13 21:56:22.610 Alex Boomgarden         Punch Out
 1829115        4400   4022 St Helens OR Robin Raymond   2015-11-05 09:54:00.830
                                                                             2015-11-05486
                                                                                        18:00:59.283
 1831307        4400   4022 St Helens OR Robin Raymond   2015-11-06 09:54:01.847
                                                                             2015-11-06505
                                                                                        18:19:19.597
 1834664        4400   4022 St Helens OR Robin Raymond   2015-11-08 09:47:48.870
                                                                             2015-11-08453
                                                                                        17:20:03.443
 1835918        4400   4022 St Helens OR Robin Raymond   2015-11-09 08:49:18.603
                                                                             2015-11-09490
                                                                                        16:59:34.007
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 92 of 123                                    PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn   RevisedTimeOut
                                                                                                                                 RevisedMinutes   RevisedOnDate   RevisedBy s                       RevisionComments
                                                                                                                                                                                           PunchOutComments
 1841786       4400 4022 St Helens OR Robin Raymond      2015-11-12 09:53:50.140
                                                                             2015-11-12495
                                                                                        18:08:17.170
 1844438       4400 4022 St Helens OR Robin Raymond      2015-11-13 11:56:15.043
                                                                             2015-11-13489
                                                                                        20:05:11.497
 1846164       4400 4022 St Helens OR Robin Raymond      2015-11-14 08:56:29.330
                                                                             2015-11-14517
                                                                                        17:33:36.237
 1851102       4400 4022 St Helens OR Robin Raymond      2015-11-17 10:51:01.113
                                                                             2015-11-17500
                                                                                        19:11:17.150
 1852579       4400 4022 St Helens OR Robin Raymond      2015-11-18 08:54:47.543
                                                                             2015-11-18495
                                                                                        17:09:05.577
 1854491       4400 4022 St Helens OR Robin Raymond      2015-11-19 08:59:37.207
                                                                             2015-11-19480
                                                                                        16:59:51.257
 1856569       4400 4022 St Helens OR Robin Raymond      2015-11-20 08:51:00.757
                                                                             2015-11-20494
                                                                                        17:05:30.037
 1859016       4400 4022 St Helens OR Robin Raymond      2015-11-21 09:02:27.007
                                                                             2015-11-21486
                                                                                        17:08:25.480
 1861829       4400 4022 St Helens OR Robin Raymond      2015-11-23 08:44:45.570
                                                                             2015-11-23508
                                                                                        17:12:16.290
 1864428       4400 4022 St Helens OR Robin Raymond      2015-11-24 10:43:17.013
                                                                             2015-11-24478
                                                                                        18:41:02.827
 1866739       4400 4022 St Helens OR Robin Raymond      2015-11-25 11:02:49.050
                                                                             2015-11-25503
                                                                                        19:25:11.237
 1868434       4400 4022 St Helens OR Robin Raymond      2015-11-27 06:44:19.460
                                                                             2015-11-27607
                                                                                        16:51:36.873

 1871296        4400   4022 St Helens OR Robin Raymond   2015-11-28 09:08:15.827
                                                                             2015-11-28588
                                                                                        18:56:28.493                                                                       was here at 8:52..
 1872832        4400   4022 St Helens OR Robin Raymond   2015-11-29 08:54:43.650
                                                                             2015-11-29532
                                                                                        17:46:20.397
 1874293        4400   4022 St Helens OR Robin Raymond   2015-11-30 08:51:12.740
                                                                             2015-11-30522
                                                                                        17:33:29.060
 1876150        4400   4022 St Helens OR Robin Raymond   2015-12-01 08:56:26.930
                                                                             2015-12-01521
                                                                                        17:37:55.373
 1878188        4400   4022 St Helens OR Robin Raymond   2015-12-02 10:32:56.320
                                                                             2015-12-02497
                                                                                        18:49:28.920
 1885459        4400   4022 St Helens OR Robin Raymond   2015-12-06 10:00:48.740
                                                                             2015-12-06455
                                                                                        17:35:08.740
 1886760        4400   4022 St Helens OR Robin Raymond   2015-12-07 08:55:41.437
                                                                             2015-12-07498
                                                                                        17:13:35.233
 1888854        4400   4022 St Helens OR Robin Raymond   2015-12-08 10:26:33.140
                                                                             2015-12-08470
                                                                                        18:16:30.183
 1892690        4400   4022 St Helens OR Robin Raymond   2015-12-10 10:29:09.987
                                                                             2015-12-10519
                                                                                        19:08:47.377
 1895147        4400   4022 St Helens OR Robin Raymond   2015-12-11 10:52:11.030
                                                                             2015-12-11492
                                                                                        19:04:20.403
 1899882        4400   4022 St Helens OR Robin Raymond   2015-12-14 08:53:36.557
                                                                             2015-12-14590
                                                                                        18:43:51.317
 1902143        4400   4022 St Helens OR Robin Raymond   2015-12-15 10:28:49.767
                                                                             2015-12-15511
                                                                                        18:59:21.843
 1903187        4400   4022 St Helens OR Robin Raymond   2015-12-16 07:08:07.903
                                                                             2015-12-16610
                                                                                        17:18:22.637
 1905492        4400   4022 St Helens OR Robin Raymond   2015-12-17 08:50:52.190
                                                                             2015-12-17531
                                                                                        17:41:58.580
 1908360        4400   4022 St Helens OR Robin Raymond   2015-12-18 13:01:33.447
                                                                             2015-12-18504
                                                                                        21:25:20.247
 1911958        4400   4022 St Helens OR Robin Raymond   2015-12-20 10:54:28.480
                                                                             2015-12-20511
                                                                                        19:25:32.237
 1913934        4400   4022 St Helens OR Robin Raymond   2015-12-21 11:54:31.793
                                                                             2015-12-21497
                                                                                        20:11:28.810
 1915919        4400   4022 St Helens OR Robin Raymond   2015-12-22 10:23:29.920
                                                                             2015-12-22626
                                                                                        20:49:51.823
 1918462        4400   4022 St Helens OR Robin Raymond   2015-12-23 12:41:27.293
                                                                             2015-12-23513
                                                                                        21:14:54.013
 1920418        4400   4022 St Helens OR Robin Raymond   2015-12-24 09:04:42.483
                                                                             2015-12-24476
                                                                                        17:00:38.430
 1925593        4400   4022 St Helens OR Robin Raymond   2015-12-28 11:44:43.590
                                                                             2015-12-28535
                                                                                        20:39:28.333
 1927071        4400   4022 St Helens OR Robin Raymond   2015-12-29 08:52:56.013
                                                                             2015-12-29498
                                                                                        17:10:08.253
 1928975        4400   4022 St Helens OR Robin Raymond   2015-12-30 08:49:43.900
                                                                             2015-12-30495
                                                                                        17:04:26.383
 1931214        4400   4022 St Helens OR Robin Raymond   2015-12-31 09:53:26.070
                                                                             2015-12-31501
                                                                                        18:14:54.043
 1932625        4400   4022 St Helens OR Robin Raymond   2016-01-01 09:39:56.710
                                                                             2016-01-01503
                                                                                        18:02:47.543
 1934494        4400   4022 St Helens OR Robin Raymond   2016-01-02 09:59:57.593
                                                                             2016-01-02490
                                                                                        18:09:19.467
 1935754        4400   4022 St Helens OR Robin Raymond   2016-01-03 09:57:36.420
                                                                             2016-01-03423
                                                                                        17:00:15.653
 1937033        4400   4022 St Helens OR Robin Raymond   2016-01-04 09:02:20.193
                                                                             2016-01-04521
                                                                                        17:43:27.040
 1942741        4400   4022 St Helens OR Robin Raymond   2016-01-07 11:48:12.803
                                                                             2016-01-07535
                                                                                        20:43:18.587
 1944838        4400   4022 St Helens OR Robin Raymond   2016-01-08 10:21:15.693
                                                                             2016-01-08498
                                                                                        18:39:31.213
 1946859        4400   4022 St Helens OR Robin Raymond   2016-01-09 10:01:21.690
                                                                             2016-01-09477
                                                                                        17:58:40.450
 1948075        4400   4022 St Helens OR Robin Raymond   2016-01-10 09:56:08.547
                                                                             2016-01-10427
                                                                                        17:03:29.540
 1949774        4400   4022 St Helens OR Robin Raymond   2016-01-11 11:52:14.593
                                                                             2016-01-11565
                                                                                        21:17:14.067
 1951167        4400   4022 St Helens OR Robin Raymond   2016-01-12 08:56:32.513
                                                                             2016-01-12512
                                                                                        17:28:38.933
 1953038        4400   4022 St Helens OR Robin Raymond   2016-01-13 09:37:16.460
                                                                             2016-01-1350
                                                                                        10:27:38.533
 1957042        4400   4022 St Helens OR Robin Raymond   2016-01-15 10:03:02.670
                                                                             2016-01-15481
                                                                                        18:04:54.627
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 93 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 1958705       4400 4022 St Helens OR Robin Raymond      2016-01-16 08:42:36.473
                                                                             2016-01-16512
                                                                                        17:14:50.920
 1961733       4400 4022 St Helens OR Robin Raymond      2016-01-18 10:29:13.033
                                                                             2016-01-18495
                                                                                        18:44:33.517
 1963453       4400 4022 St Helens OR Robin Raymond      2016-01-19 10:24:06.657
                                                                             2016-01-19483
                                                                                        18:27:48.423
 1966611       4400 4022 St Helens OR Robin Raymond      2016-01-21 08:52:53.923
                                                                             2016-01-21569
                                                                                        18:21:14.137
 1969264       4400 4022 St Helens OR Robin Raymond      2016-01-22 11:53:00.057
                                                                             2016-01-22500
                                                                                        20:13:32.940
 1970682       4400 4022 St Helens OR Robin Raymond      2016-01-23 09:59:07.650
                                                                             2016-01-23482
                                                                                        18:01:20.837
 1971715       4400 4022 St Helens OR Robin Raymond      2016-01-24 09:45:03.543
                                                                             2016-01-24454
                                                                                        17:19:23.547
 1974869       4400 4022 St Helens OR Robin Raymond      2016-01-26 09:03:48.357
                                                                             2016-01-26516
                                                                                        17:39:30.110
 1980787       4400 4022 St Helens OR Robin Raymond      2016-01-29 11:53:42.950
                                                                             2016-01-29494
                                                                                        20:07:44.727
 1982576       4400 4022 St Helens OR Robin Raymond      2016-01-30 09:59:28.383
                                                                             2016-01-30500
                                                                                        18:19:03.387
 1983778       4400 4022 St Helens OR Robin Raymond      2016-01-31 09:55:30.083
                                                                             2016-01-31489
                                                                                        18:04:30.747
 1985017       4400 4022 St Helens OR Robin Raymond      2016-02-01 08:57:27.583
                                                                             2016-02-01504
                                                                                        17:21:48.790
 1988777       4400 4022 St Helens OR Robin Raymond      2016-02-03 10:35:22.707
                                                                             2016-02-03482
                                                                                        18:37:35.413
 1992257       4400 4022 St Helens OR Robin Raymond      2016-02-05 08:50:56.907
                                                                             2016-02-05537
                                                                                        17:47:21.157
 1994775       4400 4022 St Helens OR Robin Raymond      2016-02-06 11:00:25.003
                                                                             2016-02-06484
                                                                                        19:04:14.953
 1997350       4400 4022 St Helens OR Robin Raymond      2016-02-08 10:23:10.653
                                                                             2016-02-08523
                                                                                        19:06:22.547
 1999245       4400 4022 St Helens OR Robin Raymond      2016-02-09 11:52:01.927
                                                                             2016-02-09492
                                                                                        20:04:28.407
 2000954       4400 4022 St Helens OR Robin Raymond      2016-02-10 11:53:18.087
                                                                             2016-02-10502
                                                                                        20:15:14.547
 2002287       4400 4022 St Helens OR Robin Raymond      2016-02-11 08:55:27.050
                                                                             2016-02-11498
                                                                                        17:13:13.203

                                                                                                                                                                                                   Auto-
 2007797        4400   4022 St Helens OR Robin Raymond   2016-02-14 09:49:00.000
                                                                             2016-02-14433
                                                                                        17:02:00.000   2016-02-14 09:49:00.000
                                                                                                                          2016-02-14433
                                                                                                                                     17:02:00.000   2016-02-20 20:42:04.060 Alex Boomgarden        Punch Out
 2008970        4400   4022 St Helens OR Robin Raymond   2016-02-15 08:51:17.910
                                                                             2016-02-15511
                                                                                        17:22:39.830
 2010715        4400   4022 St Helens OR Robin Raymond   2016-02-16 08:54:11.080
                                                                             2016-02-16464
                                                                                        16:38:47.730
 2014244        4400   4022 St Helens OR Robin Raymond   2016-02-18 08:51:15.203
                                                                             2016-02-18559
                                                                                        18:10:49.023
 2016726        4400   4022 St Helens OR Robin Raymond   2016-02-19 09:53:48.247
                                                                             2016-02-19584
                                                                                        19:37:18.267
 2018604        4400   4022 St Helens OR Robin Raymond   2016-02-20 08:53:03.510
                                                                             2016-02-20487
                                                                                        17:00:36.397
 2021623        4400   4022 St Helens OR Robin Raymond   2016-02-22 10:27:56.290
                                                                             2016-02-22498
                                                                                        18:45:03.210
 2023386        4400   4022 St Helens OR Robin Raymond   2016-02-23 10:19:44.070
                                                                             2016-02-23486
                                                                                        18:25:29.127
 2025258        4400   4022 St Helens OR Robin Raymond   2016-02-24 11:58:46.533
                                                                             2016-02-24490
                                                                                        20:08:29.153
 2029023        4400   4022 St Helens OR Robin Raymond   2016-02-26 10:28:14.760
                                                                             2016-02-26490
                                                                                        18:38:55.157
 2030774        4400   4022 St Helens OR Robin Raymond   2016-02-27 08:50:15.193
                                                                             2016-02-27499
                                                                                        17:09:50.580
 2032233        4400   4022 St Helens OR Robin Raymond   2016-02-28 09:54:15.763
                                                                             2016-02-28449
                                                                                        17:23:42.090
 2033767        4400   4022 St Helens OR Robin Raymond   2016-02-29 10:23:17.720
                                                                             2016-02-29518
                                                                                        19:01:43.343
 2035714        4400   4022 St Helens OR Robin Raymond   2016-03-01 11:48:59.280
                                                                             2016-03-01505
                                                                                        20:13:22.303
 2041133        4400   4022 St Helens OR Robin Raymond   2016-03-04 08:57:35.303
                                                                             2016-03-04485
                                                                                        17:02:02.663
 2043582        4400   4022 St Helens OR Robin Raymond   2016-03-05 10:47:44.007
                                                                             2016-03-05496
                                                                                        19:03:03.983
 2046021        4400   4022 St Helens OR Robin Raymond   2016-03-07 08:59:16.767
                                                                             2016-03-07537
                                                                                        17:56:36.070
 2047740        4400   4022 St Helens OR Robin Raymond   2016-03-08 08:57:15.200
                                                                             2016-03-08493
                                                                                        17:10:30.797
 2053885        4400   4022 St Helens OR Robin Raymond   2016-03-11 11:50:45.613
                                                                             2016-03-11503
                                                                                        20:13:36.793
 2055460        4400   4022 St Helens OR Robin Raymond   2016-03-12 08:49:43.707
                                                                             2016-03-12487
                                                                                        16:56:00.863
 2056984        4400   4022 St Helens OR Robin Raymond   2016-03-13 12:40:22.953
                                                                             2016-03-13268
                                                                                        17:08:22.363
 2059790        4400   4022 St Helens OR Robin Raymond   2016-03-15 08:46:05.347
                                                                             2016-03-15539
                                                                                        17:45:20.417
 2061918        4400   4022 St Helens OR Robin Raymond   2016-03-16 10:24:15.080
                                                                             2016-03-16488
                                                                                        18:32:02.843
 2065924        4400   4022 St Helens OR Robin Raymond   2016-03-18 10:26:22.567
                                                                             2016-03-18485
                                                                                        18:31:22.830
 2067967        4400   4022 St Helens OR Robin Raymond   2016-03-19 10:49:09.480
                                                                             2016-03-19496
                                                                                        19:05:07.257
 2070660        4400   4022 St Helens OR Robin Raymond   2016-03-21 10:26:18.607
                                                                             2016-03-21489
                                                                                        18:35:31.283
 2072380        4400   4022 St Helens OR Robin Raymond   2016-03-22 10:30:41.347
                                                                             2016-03-22483
                                                                                        18:33:01.727
 2074117        4400   4022 St Helens OR Robin Raymond   2016-03-23 10:29:35.290
                                                                             2016-03-23494
                                                                                        18:43:22.430
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 94 of 123                                              PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate           RevisedBy s                       RevisionComments
                                                                                                                                                                                                     PunchOutComments
 2077480       4400 4022 St Helens OR Robin Raymond      2016-03-25 08:45:50.313
                                                                             2016-03-25487
                                                                                        16:52:40.390
 2079647       4400 4022 St Helens OR Robin Raymond      2016-03-26 08:48:02.517
                                                                             2016-03-26608
                                                                                        18:56:15.223
 2081767       4400 4022 St Helens OR Robin Raymond      2016-03-28 10:46:38.200
                                                                             2016-03-28535
                                                                                        19:41:20.767
 2083610       4400 4022 St Helens OR Robin Raymond      2016-03-29 10:28:40.883
                                                                             2016-03-29491
                                                                                        18:39:02.217
 2085509       4400 4022 St Helens OR Robin Raymond      2016-03-30 10:27:11.890
                                                                             2016-03-30533
                                                                                        19:20:53.980
 2087796       4400 4022 St Helens OR Robin Raymond      2016-03-31 14:49:07.577
                                                                             2016-03-3134
                                                                                        15:23:06.580
 2089894       4400 4022 St Helens OR Robin Raymond      2016-04-01 11:54:36.423
                                                                             2016-04-01495
                                                                                        20:09:06.093
 2092913       4400 4022 St Helens OR Robin Raymond      2016-04-03 09:45:09.793
                                                                             2016-04-03434
                                                                                        16:59:32.067
 2094520       4400 4022 St Helens OR Robin Raymond      2016-04-04 10:28:49.823
                                                                             2016-04-04484
                                                                                        18:32:11.550
 2096207       4400 4022 St Helens OR Robin Raymond      2016-04-05 10:24:19.437
                                                                             2016-04-05592
                                                                                        20:16:44.477
 2099649       4400 4022 St Helens OR Robin Raymond      2016-04-07 10:25:00.797
                                                                             2016-04-07501
                                                                                        18:46:58.177
 2101773       4400 4022 St Helens OR Robin Raymond      2016-04-08 10:27:27.850
                                                                             2016-04-08478
                                                                                        18:25:55.363
 2103866       4400 4022 St Helens OR Robin Raymond      2016-04-09 10:53:20.020
                                                                             2016-04-09495
                                                                                        19:08:30.720
 2104949       4400 4022 St Helens OR Robin Raymond      2016-04-10 09:45:13.620
                                                                             2016-04-10440
                                                                                        17:05:35.383
 2107986       4400 4022 St Helens OR Robin Raymond      2016-04-12 08:48:38.987
                                                                             2016-04-12538
                                                                                        17:46:21.053
 2112024       4400 4022 St Helens OR Robin Raymond      2016-04-14 10:49:58.650
                                                                             2016-04-14505
                                                                                        19:14:35.343
 2114235       4400 4022 St Helens OR Robin Raymond      2016-04-15 10:23:44.850
                                                                             2016-04-15516
                                                                                        18:59:46.447
 2115983       4400 4022 St Helens OR Robin Raymond      2016-04-16 08:49:00.323
                                                                             2016-04-16493
                                                                                        17:02:59.207
 2119034       4400 4022 St Helens OR Robin Raymond      2016-04-18 11:50:55.763
                                                                             2016-04-18532
                                                                                        20:42:01.653
 2120547       4400 4022 St Helens OR Robin Raymond      2016-04-19 10:19:54.550
                                                                             2016-04-19558
                                                                                        19:37:15.693
 2123631       4400 4022 St Helens OR Robin Raymond      2016-04-21 08:46:53.400
                                                                             2016-04-21504
                                                                                        17:10:00.993
 2126288       4400 4022 St Helens OR Robin Raymond      2016-04-22 11:50:16.187
                                                                             2016-04-22491
                                                                                        20:01:23.030
                                                                                                                                                                                       Yes, I forgot to
 2128150        4400   4022 St Helens OR Robin Raymond   2016-04-23 11:05:56.453
                                                                             2016-04-23416
                                                                                        18:01:42.870                                                                                   clock in.. 10-6.
 2129267        4400   4022 St Helens OR Robin Raymond   2016-04-24 10:23:55.307
                                                                             2016-04-24400
                                                                                        17:03:41.280
 2132643        4400   4022 St Helens OR Robin Raymond   2016-04-26 11:48:57.500
                                                                             2016-04-26511
                                                                                        20:19:55.123
 2134261        4400   4022 St Helens OR Robin Raymond   2016-04-27 10:01:17.503
                                                                             2016-04-27522
                                                                                        18:43:30.303
 2138290        4400   4022 St Helens OR Robin Raymond   2016-04-29 10:54:27.510
                                                                             2016-04-29512
                                                                                        19:26:16.553
 2142619        4400   4022 St Helens OR Robin Raymond   2016-05-02 08:54:44.290
                                                                             2016-05-02492
                                                                                        17:06:11.397
 2144805        4400   4022 St Helens OR Robin Raymond   2016-05-03 11:38:55.277
                                                                             2016-05-03504
                                                                                        20:02:26.500
 2146173        4400   4022 St Helens OR Robin Raymond   2016-05-04 08:54:09.167
                                                                             2016-05-04238
                                                                                        12:52:54.613
 2148172        4400   4022 St Helens OR Robin Raymond   2016-05-05 09:46:44.290
                                                                             2016-05-05529
                                                                                        18:35:00.863
 2149862        4400   4022 St Helens OR Robin Raymond   2016-05-06 08:42:38.577
                                                                             2016-05-06636
                                                                                        19:18:03.270
 2152312        4400   4022 St Helens OR Robin Raymond   2016-05-07 09:57:41.237
                                                                             2016-05-07559
                                                                                        19:16:59.800
 2153514        4400   4022 St Helens OR Robin Raymond   2016-05-08 10:01:39.373
                                                                             2016-05-08423
                                                                                        17:04:00.487
 2155060        4400   4022 St Helens OR Robin Raymond   2016-05-09 10:22:35.680
                                                                             2016-05-09450
                                                                                        17:52:14.597
 2160165        4400   4022 St Helens OR Robin Raymond   2016-05-12 08:53:49.023
                                                                             2016-05-12641
                                                                                        19:34:04.690
 2162511        4400   4022 St Helens OR Robin Raymond   2016-05-13 09:31:20.320
                                                                             2016-05-1388
                                                                                        10:59:01.110
 2167282        4400   4022 St Helens OR Robin Raymond   2016-05-16 08:57:17.647
                                                                             2016-05-16510
                                                                                        17:27:39.367
 2169335        4400   4022 St Helens OR Robin Raymond   2016-05-17 10:24:53.893
                                                                             2016-05-17489
                                                                                        18:33:55.863
 2171172        4400   4022 St Helens OR Robin Raymond   2016-05-18 10:50:44.107
                                                                             2016-05-18482
                                                                                        18:52:20.100
 2172685        4400   4022 St Helens OR Robin Raymond   2016-05-19 08:57:58.237
                                                                             2016-05-19504
                                                                                        17:21:30.090
 2175367        4400   4022 St Helens OR Robin Raymond   2016-05-20 11:00:00.000
                                                                             2016-05-20526
                                                                                        19:46:00.000   2016-05-20 11:00:00.000
                                                                                                                          2016-05-20526
                                                                                                                                     19:46:00.000                                     11-7... sorry!
                                                                                                                                                    2016-05-28 18:21:02.327 Alex Boomgarden
 2178266        4400   4022 St Helens OR Robin Raymond   2016-05-22 09:48:23.553
                                                                             2016-05-22438
                                                                                        17:06:14.943
 2179795        4400   4022 St Helens OR Robin Raymond   2016-05-23 09:58:29.680
                                                                             2016-05-23430
                                                                                        17:08:11.793                                                                                   IM SORRRRY!!
 2181670        4400   4022 St Helens OR Robin Raymond   2016-05-24 10:55:16.520
                                                                             2016-05-24485
                                                                                        19:00:28.417
 2185387        4400   4022 St Helens OR Robin Raymond   2016-05-26 11:47:08.680
                                                                             2016-05-26514
                                                                                        20:21:09.523
 2186995        4400   4022 St Helens OR Robin Raymond   2016-05-27 08:46:28.020
                                                                             2016-05-27332
                                                                                        14:18:29.840
 2189505        4400   4022 St Helens OR Robin Raymond   2016-05-28 10:50:37.667
                                                                             2016-05-28490
                                                                                        19:00:22.263
                                                                   Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 95 of 123                                    PunchInComment
PunchID EmployeeID FieldText          EmployeeName    TimeIn              TimeOut Minutes           RevisedTimeIn   RevisedTimeOut
                                                                                                                              RevisedMinutes   RevisedOnDate   RevisedBy s                       RevisionComments
                                                                                                                                                                                        PunchOutComments
 2193746       4400 4022 St Helens OR Robin Raymond   2016-05-31 11:56:31.687
                                                                          2016-05-31486
                                                                                     20:02:07.343
 2195440       4400 4022 St Helens OR Robin Raymond   2016-06-01 09:51:35.497
                                                                          2016-06-01493
                                                                                     18:04:30.237
 2197071       4400 4022 St Helens OR Robin Raymond   2016-06-02 08:53:49.113
                                                                          2016-06-02490
                                                                                     17:03:29.917
 2199972       4400 4022 St Helens OR Robin Raymond   2016-06-03 15:08:43.560
                                                                          2016-06-03195
                                                                                     18:23:49.837
 2202735       4400 4022 St Helens OR Robin Raymond   2016-06-05 09:49:17.640
                                                                          2016-06-05447
                                                                                     17:16:28.677
 2205689       4400 4022 St Helens OR Robin Raymond   2016-06-07 08:52:27.070
                                                                          2016-06-07495
                                                                                     17:07:46.050
 2209372       4400 4022 St Helens OR Robin Raymond   2016-06-09 08:56:05.383
                                                                          2016-06-09527
                                                                                     17:43:17.953
 2211791       4400 4022 St Helens OR Robin Raymond   2016-06-10 09:49:33.410
                                                                          2016-06-10562
                                                                                     19:11:11.230
 2213572       4400 4022 St Helens OR Robin Raymond   2016-06-11 08:50:13.387
                                                                          2016-06-11546
                                                                                     17:56:07.890
 2220108       4400 4022 St Helens OR Robin Raymond   2016-06-15 09:52:08.610
                                                                          2016-06-15489
                                                                                     18:01:37.877
 2222178       4400 4022 St Helens OR Robin Raymond   2016-06-16 11:52:16.000
                                                                          2016-06-16516
                                                                                     20:28:18.550
 2223650       4400 4022 St Helens OR Robin Raymond   2016-06-17 08:46:49.093
                                                                          2016-06-17513
                                                                                     17:19:37.713
 2226012       4400 4022 St Helens OR Robin Raymond   2016-06-18 10:05:15.480
                                                                          2016-06-18467
                                                                                     17:52:57.990
 2228735       4400 4022 St Helens OR Robin Raymond   2016-06-20 10:25:09.873
                                                                          2016-06-20490
                                                                                     18:35:13.433
 2232450       4400 4022 St Helens OR Robin Raymond   2016-06-22 11:58:04.040
                                                                          2016-06-22490
                                                                                     20:08:34.403
 2233918       4400 4022 St Helens OR Robin Raymond   2016-06-23 09:04:31.277
                                                                          2016-06-23496
                                                                                     17:20:50.887
 2236402       4400 4022 St Helens OR Robin Raymond   2016-06-24 11:00:12.360
                                                                          2016-06-24486
                                                                                     19:06:14.043
 2238226       4400 4022 St Helens OR Robin Raymond   2016-06-25 09:56:04.023
                                                                          2016-06-25466
                                                                                     17:42:06.827
 2239480       4400 4022 St Helens OR Robin Raymond   2016-06-26 10:05:09.273
                                                                          2016-06-26437
                                                                                     17:22:39.520
 2242781       4400 4022 St Helens OR Robin Raymond   2016-06-28 10:09:48.697
                                                                          2016-06-28478
                                                                                     18:07:57.420
 2246205       4400 4022 St Helens OR Robin Raymond   2016-06-30 09:32:59.110
                                                                          2016-06-30455
                                                                                     17:07:19.327
 2248237       4400 4022 St Helens OR Robin Raymond   2016-07-01 09:04:20.943
                                                                          2016-07-01245
                                                                                     13:09:58.673
 2254567       4400 4022 St Helens OR Robin Raymond   2016-07-05 11:50:37.310
                                                                          2016-07-05497
                                                                                     20:07:39.677
 2256161       4400 4022 St Helens OR Robin Raymond   2016-07-06 09:57:09.343
                                                                          2016-07-06497
                                                                                     18:14:54.630
 2257787       4400 4022 St Helens OR Robin Raymond   2016-07-07 08:56:05.753
                                                                          2016-07-07543
                                                                                     17:59:09.153
 2260358       4400 4022 St Helens OR Robin Raymond   2016-07-08 10:56:18.150
                                                                          2016-07-08489
                                                                                     19:05:29.540
 2262311       4400 4022 St Helens OR Robin Raymond   2016-07-09 10:53:26.130
                                                                          2016-07-09488
                                                                                     19:01:18.447
 2265052       4400 4022 St Helens OR Robin Raymond   2016-07-11 11:50:24.040
                                                                          2016-07-11498
                                                                                     20:08:14.873
 2266362       4400 4022 St Helens OR Robin Raymond   2016-07-12 08:57:19.093
                                                                          2016-07-12487
                                                                                     17:04:38.927
 2269902       4400 4022 St Helens OR Robin Raymond   2016-07-14 08:57:53.460
                                                                          2016-07-14483
                                                                                     17:00:45.663
 2271812       4400 4022 St Helens OR Robin Raymond   2016-07-15 08:50:05.033
                                                                          2016-07-15503
                                                                                     17:13:59.603
 2275395       4400 4022 St Helens OR Robin Raymond   2016-07-17 09:53:02.253
                                                                          2016-07-17428
                                                                                     17:01:29.780
 2278626       4400 4022 St Helens OR Robin Raymond   2016-07-19 09:59:34.110
                                                                          2016-07-19484
                                                                                     18:03:34.700
 2280149       4400 4022 St Helens OR Robin Raymond   2016-07-20 08:57:33.220
                                                                          2016-07-20483
                                                                                     17:00:45.203
 2284058       4400 4022 St Helens OR Robin Raymond   2016-07-22 08:58:11.957
                                                                          2016-07-22516
                                                                                     17:34:58.657
 2289023       4400 4022 St Helens OR Robin Raymond   2016-07-25 10:00:57.077
                                                                          2016-07-25481
                                                                                     18:01:40.150
 2290419       4400 4022 St Helens OR Robin Raymond   2016-07-26 08:45:40.730
                                                                          2016-07-26510
                                                                                     17:15:34.740
 2292211       4400 4022 St Helens OR Robin Raymond   2016-07-27 08:50:12.343
                                                                          2016-07-27501
                                                                                     17:11:26.417
 2294389       4400 4022 St Helens OR Robin Raymond   2016-07-28 10:26:40.157
                                                                          2016-07-28495
                                                                                     18:41:13.070
 2296022       4400 4022 St Helens OR Robin Raymond   2016-07-29 08:49:50.527
                                                                          2016-07-29492
                                                                                     17:01:44.427
 2296876       4400 4022 St Helens OR Robin Raymond   2016-07-29 17:17:36.263
                                                                          2016-07-29717:24:38.397
 2298422       4400 4022 St Helens OR Robin Raymond   2016-07-30 08:47:27.237
                                                                          2016-07-30493
                                                                                     17:00:09.220
 2299818       4400 4022 St Helens OR Robin Raymond   2016-07-31 09:49:05.817
                                                                          2016-07-31437
                                                                                     17:06:04.500
 2302999       4400 4022 St Helens OR Robin Raymond   2016-08-02 09:54:08.360
                                                                          2016-08-02499
                                                                                     18:13:51.460
 2306731       4400 4022 St Helens OR Robin Raymond   2016-08-04 11:49:51.947
                                                                          2016-08-04493
                                                                                     20:02:51.070
 2307940       4400 4022 St Helens OR Robin Raymond   2016-08-05 07:50:36.387
                                                                          2016-08-05562
                                                                                     17:12:02.723
 2313025       4400 4022 St Helens OR Robin Raymond   2016-08-08 08:43:26.917
                                                                          2016-08-08486
                                                                                     16:49:37.250
 2315271       4400 4022 St Helens OR Robin Raymond   2016-08-09 10:18:55.073
                                                                          2016-08-09480
                                                                                     18:18:40.033
 2316655       4400 4022 St Helens OR Robin Raymond   2016-08-10 08:42:34.223
                                                                          2016-08-10498
                                                                                     17:00:32.997
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 96 of 123                                              PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate           RevisedBy s                       RevisionComments
                                                                                                                                                                                                     PunchOutComments
 2320527       4400 4022 St Helens OR Robin Raymond      2016-08-12 08:41:52.247
                                                                             2016-08-12505
                                                                                        17:06:41.800
 2325807       4400 4022 St Helens OR Robin Raymond      2016-08-15 09:58:36.177
                                                                             2016-08-15491
                                                                                        18:09:10.310
 2327862       4400 4022 St Helens OR Robin Raymond      2016-08-16 11:56:09.623
                                                                             2016-08-16487
                                                                                        20:03:22.390
 2329267       4400 4022 St Helens OR Robin Raymond      2016-08-17 09:00:48.083
                                                                             2016-08-17486
                                                                                        17:06:16.450
 2331032       4400 4022 St Helens OR Robin Raymond      2016-08-18 08:45:34.337
                                                                             2016-08-18497
                                                                                        17:02:22.847
 2333549       4400 4022 St Helens OR Robin Raymond      2016-08-19 09:28:41.473
                                                                             2016-08-19155
                                                                                        12:03:25.240
 2338824       4400 4022 St Helens OR Robin Raymond      2016-08-22 11:59:37.587
                                                                             2016-08-22514
                                                                                        20:33:27.380
 2340455       4400 4022 St Helens OR Robin Raymond      2016-08-23 10:02:30.637
                                                                             2016-08-23504
                                                                                        18:26:29.547
 2341959       4400 4022 St Helens OR Robin Raymond      2016-08-24 08:49:16.827
                                                                             2016-08-24495
                                                                                        17:04:05.890
 2344300       4400 4022 St Helens OR Robin Raymond      2016-08-25 10:59:44.273
                                                                             2016-08-2552
                                                                                        11:51:31.270
 2344645       4400 4022 St Helens OR Robin Raymond      2016-08-25 16:10:10.467
                                                                             2016-08-25176
                                                                                        19:06:23.353
 2345971       4400 4022 St Helens OR Robin Raymond      2016-08-26 08:48:30.010
                                                                             2016-08-26512
                                                                                        17:20:30.613
 2351449       4400 4022 St Helens OR Robin Raymond      2016-08-29 11:59:50.923
                                                                             2016-08-29489
                                                                                        20:08:20.140
 2352884       4400 4022 St Helens OR Robin Raymond      2016-08-30 09:01:57.667
                                                                             2016-08-30484
                                                                                        17:05:21.460
 2354694       4400 4022 St Helens OR Robin Raymond      2016-08-31 08:58:14.483
                                                                             2016-08-31491
                                                                                        17:09:11.670
 2356561       4400 4022 St Helens OR Robin Raymond      2016-09-01 08:54:20.350
                                                                             2016-09-01488
                                                                                        17:02:49.117
 2358998       4400 4022 St Helens OR Robin Raymond      2016-09-02 09:51:27.700
                                                                             2016-09-02510
                                                                                        18:21:58.570
 2363713       4400 4022 St Helens OR Robin Raymond      2016-09-05 09:56:46.490
                                                                             2016-09-05484
                                                                                        18:00:36.073
 2367443       4400 4022 St Helens OR Robin Raymond      2016-09-07 12:00:47.783
                                                                             2016-09-07481
                                                                                        20:01:51.237
 2369128       4400 4022 St Helens OR Robin Raymond      2016-09-08 09:59:28.173
                                                                             2016-09-08484
                                                                                        18:03:19.980
 2371019       4400 4022 St Helens OR Robin Raymond      2016-09-09 08:54:59.210
                                                                             2016-09-09492
                                                                                        17:06:47.643
 2375927       4400 4022 St Helens OR Robin Raymond      2016-09-12 08:56:30.530
                                                                             2016-09-12484
                                                                                        17:00:04.027
 2378258       4400 4022 St Helens OR Robin Raymond      2016-09-13 12:00:09.457
                                                                             2016-09-13488
                                                                                        20:08:19.997
 2379849       4400 4022 St Helens OR Robin Raymond      2016-09-14 09:57:45.973
                                                                             2016-09-14485
                                                                                        18:02:09.743
 2381912       4400 4022 St Helens OR Robin Raymond      2016-09-15 11:45:27.063
                                                                             2016-09-15497
                                                                                        20:02:49.717
 2383567       4400 4022 St Helens OR Robin Raymond      2016-09-16 07:46:47.137
                                                                             2016-09-16521
                                                                                        16:27:15.180

                                                                                                                                                                                      my mistake, wont
 2386743        4400   4022 St Helens OR Robin Raymond   2016-09-17 08:45:00.000
                                                                             2016-09-17498
                                                                                        17:03:00.000   2016-09-17 08:45:00.000
                                                                                                                          2016-09-17498
                                                                                                                                     17:03:00.000                                     happen again.
                                                                                                                                                    2016-10-03 04:32:40.120 Veronica Hastings                         forgot to clock in
 2389150        4400   4022 St Helens OR Robin Raymond   2016-09-19 10:02:51.093
                                                                             2016-09-19485
                                                                                        18:07:34.640
 2390799        4400   4022 St Helens OR Robin Raymond   2016-09-20 08:59:50.767
                                                                             2016-09-20486
                                                                                        17:05:22.870
 2393068        4400   4022 St Helens OR Robin Raymond   2016-09-21 11:54:58.333
                                                                             2016-09-21487
                                                                                        20:01:05.817
 2394430        4400   4022 St Helens OR Robin Raymond   2016-09-22 08:56:23.137
                                                                             2016-09-22507
                                                                                        17:23:18.950

                                                                                                                                                                                      got distracted
                                                                                                                                                                                      talking to a
                                                                                                                                                                                      customer before I
                                                                                                                                                                                      had realized to
 2407412        4400   4022 St Helens OR Robin Raymond   2016-09-29 10:37:58.400
                                                                             2016-09-29495
                                                                                        18:52:00.300                                                                                  clock in!
 2409344        4400   4022 St Helens OR Robin Raymond   2016-09-30 09:03:07.300
                                                                             2016-09-30481
                                                                                        17:04:22.263
 2413925        4400   4022 St Helens OR Robin Raymond   2016-10-03 08:51:02.970
                                                                             2016-10-03540
                                                                                        17:51:01.347
 2415858        4400   4022 St Helens OR Robin Raymond   2016-10-04 10:43:49.800
                                                                             2016-10-04491
                                                                                        18:54:52.420
 2417401        4400   4022 St Helens OR Robin Raymond   2016-10-05 10:34:26.607
                                                                             2016-10-05485
                                                                                        18:39:22.970

                                                                                                                                                                                                          Auto-
 2418729        4400   4022 St Helens OR Robin Raymond   2016-10-06 08:55:00.000
                                                                             2016-10-06485
                                                                                        17:00:00.000   2016-10-06 08:55:00.000
                                                                                                                          2016-10-06485
                                                                                                                                     17:00:00.000   2016-10-16 23:09:30.267 Veronica Hastings             Punch Out
 2421306        4400   4022 St Helens OR Robin Raymond   2016-10-07 11:49:04.147
                                                                             2016-10-07499
                                                                                        20:08:50.707
 2424405        4400   4022 St Helens OR Robin Raymond   2016-10-09 09:53:49.983
                                                                             2016-10-09457
                                                                                        17:30:01.203
 2427980        4400   4022 St Helens OR Robin Raymond   2016-10-11 12:10:14.797
                                                                             2016-10-11479
                                                                                        20:09:37.863
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 97 of 123                                              PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate           RevisedBy s                       RevisionComments
                                                                                                                                                                                                     PunchOutComments
 2429285       4400 4022 St Helens OR Robin Raymond      2016-10-12 08:51:12.067
                                                                             2016-10-12189
                                                                                        12:00:50.900
 2429846       4400 4022 St Helens OR Robin Raymond      2016-10-12 12:01:13.733
                                                                             2016-10-12301
                                                                                        17:02:11.700
 2447069       4400 4022 St Helens OR Robin Raymond      2016-10-21 12:12:45.570
                                                                             2016-10-21467
                                                                                        19:59:53.963
 2450250       4400 4022 St Helens OR Robin Raymond      2016-10-23 10:07:29.280
                                                                             2016-10-23422
                                                                                        17:09:50.840
 2451806       4400 4022 St Helens OR Robin Raymond      2016-10-24 10:48:54.993
                                                                             2016-10-24492
                                                                                        19:00:39.087
 2453337       4400 4022 St Helens OR Robin Raymond      2016-10-25 08:55:11.640
                                                                             2016-10-25499
                                                                                        17:14:19.300
 2457500       4400 4022 St Helens OR Robin Raymond      2016-10-27 09:58:28.890
                                                                             2016-10-27488
                                                                                        18:06:02.717
 2460185       4400 4022 St Helens OR Robin Raymond      2016-10-28 12:01:20.370
                                                                             2016-10-28481
                                                                                        20:02:08.707
 2461796       4400 4022 St Helens OR Robin Raymond      2016-10-29 08:57:22.107
                                                                             2016-10-29484
                                                                                        17:01:27.180
 2463329       4400 4022 St Helens OR Robin Raymond      2016-10-30 09:55:16.620
                                                                             2016-10-30438
                                                                                        17:13:26.940
 2468892       4400 4022 St Helens OR Robin Raymond      2016-11-02 10:24:09.577
                                                                             2016-11-02489
                                                                                        18:33:56.213
 2470569       4400 4022 St Helens OR Robin Raymond      2016-11-03 08:51:38.667
                                                                             2016-11-03510
                                                                                        17:21:12.333
 2473438       4400 4022 St Helens OR Robin Raymond      2016-11-04 10:30:44.250
                                                                             2016-11-04480
                                                                                        18:30:49.040
 2475822       4400 4022 St Helens OR Robin Raymond      2016-11-05 10:05:11.767
                                                                             2016-11-05385
                                                                                        16:30:20.987
 2477051       4400 4022 St Helens OR Robin Raymond      2016-11-05 17:00:51.380
                                                                             2016-11-0566
                                                                                        18:06:34.980
 2478066       4400 4022 St Helens OR Robin Raymond      2016-11-06 09:59:59.430
                                                                             2016-11-06424
                                                                                        17:03:28.440
 2479917       4400 4022 St Helens OR Robin Raymond      2016-11-07 10:32:17.363
                                                                             2016-11-07494
                                                                                        18:46:48.973
 2485324       4400 4022 St Helens OR Robin Raymond      2016-11-09 10:31:09.717
                                                                             2016-11-09300
                                                                                        15:31:19.690
 2486407       4400 4022 St Helens OR Robin Raymond      2016-11-09 16:01:22.830
                                                                             2016-11-09154
                                                                                        18:35:15.203

                                                                                                                                                                                                                     Hours submitted for "A Day in
 2499693        4400 4022 St Helens OR Robin Raymond     2016-11-11 07:30:41.000
                                                                             2016-11-11660
                                                                                        18:30:41.000   2016-11-11 07:30:41.000
                                                                                                                          2016-11-11660
                                                                                                                                     18:30:41.000   2016-11-14 21:29:09.070 Alan Byer                                the Life" with Ryan Tierney
 2494368        4400 4022 St Helens OR Robin Raymond     2016-11-12 08:52:22.053
                                                                             2016-11-12310
                                                                                        14:02:12.670
 2498520        4400 4022 St Helens OR Robin Raymond     2016-11-14 08:55:57.203
                                                                             2016-11-14185
                                                                                        12:00:19.510
                                                                                                                                                                                                                     half hour removed for break
                                                                                                                                                                                                                     taken during the day not
 2501883        4400   4022 St Helens OR Robin Raymond   2016-11-15 10:16:00.000
                                                                             2016-11-15585
                                                                                        20:01:00.000   2016-11-15 10:16:00.000
                                                                                                                          2016-11-15585
                                                                                                                                     20:01:00.000   2016-11-22 05:21:09.533 Veronica Hastings                        clocked out for.
 2504708        4400   4022 St Helens OR Robin Raymond   2016-11-16 10:30:44.363
                                                                             2016-11-16271
                                                                                        15:01:49.423
 2505691        4400   4022 St Helens OR Robin Raymond   2016-11-16 15:02:01.437
                                                                             2016-11-16215:04:41.213
 2505752        4400   4022 St Helens OR Robin Raymond   2016-11-16 15:35:44.540
                                                                             2016-11-16180
                                                                                        18:35:14.170
 2507971        4400   4022 St Helens OR Robin Raymond   2016-11-17 11:50:44.687
                                                                             2016-11-17280
                                                                                        16:30:13.837
                                                                                                                                                                                      forgot to clock
                                                                                                                                                                                      back in from
                                                                                                                                                                                      lunch. 4:30-5:00
                                                                                                                                                                                      was lunch.
                                                                                                                                                                                      Worked closing
 2508940        4400   4022 St Helens OR Robin Raymond   2016-11-17 17:00:00.000
                                                                             2016-11-17180
                                                                                        20:00:00.000   2016-11-17 17:00:00.000
                                                                                                                          2016-11-17180
                                                                                                                                     20:00:00.000   2016-11-20 06:45:25.060 Alan Byer shift.
 2510972        4400   4022 St Helens OR Robin Raymond   2016-11-18 10:34:42.043
                                                                             2016-11-18303
                                                                                        15:37:51.550
 2512369        4400   4022 St Helens OR Robin Raymond   2016-11-18 16:06:51.847
                                                                             2016-11-18148
                                                                                        18:34:45.350
 2514032        4400   4022 St Helens OR Robin Raymond   2016-11-19 08:55:25.363
                                                                             2016-11-19484
                                                                                        16:59:29.313
 2518933        4400   4022 St Helens OR Robin Raymond   2016-11-21 09:59:29.090
                                                                             2016-11-21200
                                                                                        13:19:11.613
 2519961        4400   4022 St Helens OR Robin Raymond   2016-11-21 13:42:04.520
                                                                             2016-11-21272
                                                                                        18:14:23.067
 2522742        4400   4022 St Helens OR Robin Raymond   2016-11-22 11:59:33.513
                                                                             2016-11-22304
                                                                                        17:03:53.430

                                                                                                                                                                                                         Auto-
 2523728        4400   4022 St Helens OR Robin Raymond   2016-11-22 17:28:00.000
                                                                             2016-11-22152
                                                                                        20:00:00.000   2016-11-22 17:28:00.000
                                                                                                                          2016-11-22152
                                                                                                                                     20:00:00.000   2016-11-28 07:34:21.740 Alan Byer                    Punch Out
 2525836        4400   4022 St Helens OR Robin Raymond   2016-11-23 11:21:14.097
                                                                             2016-11-23319
                                                                                        16:40:11.307
 2526965        4400   4022 St Helens OR Robin Raymond   2016-11-23 17:05:05.723
                                                                             2016-11-23106
                                                                                        18:51:55.390
 2529663        4400   4022 St Helens OR Robin Raymond   2016-11-25 11:53:59.087
                                                                             2016-11-25577
                                                                                        21:30:12.200
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 98 of 123                                    PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn   RevisedTimeOut
                                                                                                                                 RevisedMinutes   RevisedOnDate   RevisedBy s                       RevisionComments
                                                                                                                                                                                           PunchOutComments
 2537010       4400 4022 St Helens OR Robin Raymond      2016-11-28 08:56:45.047
                                                                             2016-11-28353
                                                                                        14:49:29.117
 2538529       4400 4022 St Helens OR Robin Raymond      2016-11-28 15:16:34.877
                                                                             2016-11-28187
                                                                                        18:23:31.650
 2540647       4400 4022 St Helens OR Robin Raymond      2016-11-29 11:57:56.603
                                                                             2016-11-29424
                                                                                        19:01:26.020
 2541518       4400 4022 St Helens OR Robin Raymond      2016-11-29 19:32:45.997
                                                                             2016-11-2935
                                                                                        20:07:27.740
 2542596       4400 4022 St Helens OR Robin Raymond      2016-11-30 08:54:52.927
                                                                             2016-11-30380
                                                                                        15:14:47.347
 2544152       4400 4022 St Helens OR Robin Raymond      2016-11-30 15:45:27.107
                                                                             2016-11-30166
                                                                                        18:31:17.823
 2545380       4400 4022 St Helens OR Robin Raymond      2016-12-01 08:53:34.437
                                                                             2016-12-01504
                                                                                        17:17:51.817
 2548500       4400 4022 St Helens OR Robin Raymond      2016-12-02 08:57:35.410
                                                                             2016-12-02396
                                                                                        15:33:09.863
 2550575       4400 4022 St Helens OR Robin Raymond      2016-12-02 16:49:15.493
                                                                             2016-12-0229
                                                                                        17:18:00.407
 2551967       4400 4022 St Helens OR Robin Raymond      2016-12-03 08:50:31.070
                                                                             2016-12-03506
                                                                                        17:16:36.987
 2557077       4400 4022 St Helens OR Robin Raymond      2016-12-05 10:59:19.020
                                                                             2016-12-05394
                                                                                        17:33:27.783
 2558189       4400 4022 St Helens OR Robin Raymond      2016-12-05 18:02:26.057
                                                                             2016-12-05151
                                                                                        20:33:48.730
 2559327       4400 4022 St Helens OR Robin Raymond      2016-12-06 08:54:07.860
                                                                             2016-12-06321
                                                                                        14:15:12.240
 2560806       4400 4022 St Helens OR Robin Raymond      2016-12-06 14:45:36.833
                                                                             2016-12-06149
                                                                                        17:14:55.297
 2566054       4400 4022 St Helens OR Robin Raymond      2016-12-08 11:58:53.793
                                                                             2016-12-08230
                                                                                        15:48:15.640
 2566824       4400 4022 St Helens OR Robin Raymond      2016-12-08 15:50:37.277
                                                                             2016-12-0896
                                                                                        17:26:48.743
 2569267       4400 4022 St Helens OR Robin Raymond      2016-12-09 11:08:16.137
                                                                             2016-12-09478
                                                                                        19:06:31.667
 2572304       4400 4022 St Helens OR Robin Raymond      2016-12-10 09:00:57.697
                                                                             2016-12-10429
                                                                                        16:09:51.817
 2573970       4400 4022 St Helens OR Robin Raymond      2016-12-10 16:10:16.100
                                                                             2016-12-1029
                                                                                        16:39:43.277
 2575102       4400 4022 St Helens OR Robin Raymond      2016-12-11 09:53:13.517
                                                                             2016-12-11431
                                                                                        17:04:16.930
 2577134       4400 4022 St Helens OR Robin Raymond      2016-12-12 10:30:20.043
                                                                             2016-12-12255
                                                                                        14:45:36.760
 2578216       4400 4022 St Helens OR Robin Raymond      2016-12-12 15:20:12.633
                                                                             2016-12-12190
                                                                                        18:30:19.820
 2586182       4400 4022 St Helens OR Robin Raymond      2016-12-15 11:48:46.000
                                                                             2016-12-15497
                                                                                        20:05:52.310
 2588576       4400 4022 St Helens OR Robin Raymond      2016-12-16 08:56:27.127
                                                                             2016-12-16499
                                                                                        17:15:41.240
 2593446       4400 4022 St Helens OR Robin Raymond      2016-12-17 12:58:49.577
                                                                             2016-12-17242
                                                                                        17:00:32.587
 2594217       4400 4022 St Helens OR Robin Raymond      2016-12-17 17:39:49.753
                                                                             2016-12-17202
                                                                                        21:01:48.950
 2597974       4400 4022 St Helens OR Robin Raymond      2016-12-19 11:55:20.620
                                                                             2016-12-19493
                                                                                        20:08:15.000
 2602516       4400 4022 St Helens OR Robin Raymond      2016-12-21 09:01:48.257
                                                                             2016-12-21479
                                                                                        17:00:28.627
 2605940       4400 4022 St Helens OR Robin Raymond      2016-12-22 10:54:25.670
                                                                             2016-12-22533
                                                                                        19:47:13.970
 2608336       4400 4022 St Helens OR Robin Raymond      2016-12-23 07:53:47.460
                                                                             2016-12-23482
                                                                                        15:55:50.660
 2615423       4400 4022 St Helens OR Robin Raymond      2016-12-26 10:32:05.353
                                                                             2016-12-26264
                                                                                        14:56:02.127
 2616490       4400 4022 St Helens OR Robin Raymond      2016-12-26 15:19:50.703
                                                                             2016-12-26191
                                                                                        18:30:43.360
 2618582       4400 4022 St Helens OR Robin Raymond      2016-12-27 10:34:35.990
                                                                             2016-12-27485
                                                                                        18:39:36.603

 2621969        4400   4022 St Helens OR Robin Raymond   2016-12-28 11:16:09.397
                                                                             2016-12-28482
                                                                                        19:18:00.870                                                                       forgot to clock in..
 2625021        4400   4022 St Helens OR Robin Raymond   2016-12-29 10:28:13.170
                                                                             2016-12-29402
                                                                                        17:10:59.090
 2626397        4400   4022 St Helens OR Robin Raymond   2016-12-29 17:44:17.443
                                                                             2016-12-2956
                                                                                        18:40:48.217
 2629004        4400   4022 St Helens OR Robin Raymond   2016-12-30 11:53:55.643
                                                                             2016-12-30496
                                                                                        20:09:48.383
 2631676        4400   4022 St Helens OR Robin Raymond   2016-12-31 09:03:19.173
                                                                             2016-12-31539
                                                                                        18:02:37.773
 2635165        4400   4022 St Helens OR Robin Raymond   2017-01-02 09:16:10.163
                                                                             2017-01-02494
                                                                                        17:30:20.390
 2640508        4400   4022 St Helens OR Robin Raymond   2017-01-04 08:41:33.030
                                                                             2017-01-04499
                                                                                        17:00:20.590
 2643546        4400   4022 St Helens OR Robin Raymond   2017-01-05 08:54:58.613
                                                                             2017-01-05490
                                                                                        17:04:08.433
 2647577        4400   4022 St Helens OR Robin Raymond   2017-01-06 11:05:09.340
                                                                             2017-01-06548
                                                                                        20:13:12.667
 2654052        4400   4022 St Helens OR Robin Raymond   2017-01-09 08:45:30.947
                                                                             2017-01-09568
                                                                                        18:13:59.303
 2657576        4400   4022 St Helens OR Robin Raymond   2017-01-10 11:21:17.967
                                                                             2017-01-10522
                                                                                        20:03:55.497
 2660312        4400   4022 St Helens OR Robin Raymond   2017-01-11 11:03:02.460
                                                                             2017-01-11185
                                                                                        14:08:41.620
 2662920        4400   4022 St Helens OR Robin Raymond   2017-01-12 10:09:35.207
                                                                             2017-01-12485
                                                                                        18:14:18.977
 2665563        4400   4022 St Helens OR Robin Raymond   2017-01-13 08:44:46.577
                                                                             2017-01-13523
                                                                                        17:27:48.380
 2671673        4400   4022 St Helens OR Robin Raymond   2017-01-15 09:37:07.710
                                                                             2017-01-15461
                                                                                        17:18:26.423
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 99 of 123                                             PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate          RevisedBy s                       RevisionComments
                                                                                                                                                                                                    PunchOutComments
 2673931       4400 4022 St Helens OR Robin Raymond      2017-01-16 11:58:52.123
                                                                             2017-01-16487
                                                                                        20:05:57.560
 2678767       4400 4022 St Helens OR Robin Raymond      2017-01-18 09:02:50.710
                                                                             2017-01-18586
                                                                                        18:48:31.290

                                                                                                                                                                                                   Auto-
 2682088        4400   4022 St Helens OR Robin Raymond   2017-01-19 10:57:00.000
                                                                             2017-01-19483
                                                                                        19:00:00.000   2017-01-19 10:57:00.000
                                                                                                                          2017-01-19483
                                                                                                                                     19:00:00.000   2017-01-22 03:27:46.003 Chenda Saly            Punch Out
 2684697        4400   4022 St Helens OR Robin Raymond   2017-01-20 08:53:08.163
                                                                             2017-01-20229
                                                                                        12:42:29.203
 2686695        4400   4022 St Helens OR Robin Raymond   2017-01-20 16:37:56.917
                                                                             2017-01-2047
                                                                                        17:24:12.670
 2688759        4400   4022 St Helens OR Robin Raymond   2017-01-21 10:59:05.333
                                                                             2017-01-21493
                                                                                        19:12:42.290
 2692232        4400   4022 St Helens OR Robin Raymond   2017-01-23 08:50:46.750
                                                                             2017-01-2359
                                                                                        09:49:56.313
 2693105        4400   4022 St Helens OR Robin Raymond   2017-01-23 12:00:40.457
                                                                             2017-01-23482
                                                                                        20:02:57.130
 2697949        4400   4022 St Helens OR Robin Raymond   2017-01-25 08:59:10.173
                                                                             2017-01-25173
                                                                                        11:52:07.087
 2699102        4400   4022 St Helens OR Robin Raymond   2017-01-25 13:37:28.100
                                                                             2017-01-25293
                                                                                        18:30:28.293
 2700837        4400   4022 St Helens OR Robin Raymond   2017-01-26 08:59:57.177
                                                                             2017-01-26541
                                                                                        18:00:03.553
 2705095        4400   4022 St Helens OR Robin Raymond   2017-01-27 12:01:26.183
                                                                             2017-01-27488
                                                                                        20:09:06.627
 2708080        4400   4022 St Helens OR Robin Raymond   2017-01-28 10:41:56.207
                                                                             2017-01-28441
                                                                                        18:02:26.483                                                                                               10-6
 2712317        4400   4022 St Helens OR Robin Raymond   2017-01-30 11:06:05.733
                                                                             2017-01-30539
                                                                                        20:05:34.730
 2717393        4400   4022 St Helens OR Robin Raymond   2017-02-01 09:01:21.560
                                                                             2017-02-01542
                                                                                        18:03:29.043
 2720179        4400   4022 St Helens OR Robin Raymond   2017-02-02 08:54:56.973
                                                                             2017-02-02550
                                                                                        18:04:10.123
 2723842        4400   4022 St Helens OR Robin Raymond   2017-02-03 10:30:53.830
                                                                             2017-02-03320
                                                                                        15:50:12.900
 2725180        4400   4022 St Helens OR Robin Raymond   2017-02-03 16:19:47.607
                                                                             2017-02-03187
                                                                                        19:26:40.483
 2728972        4400   4022 St Helens OR Robin Raymond   2017-02-05 09:46:26.773
                                                                             2017-02-05437
                                                                                        17:03:23.487
 2730246        4400   4022 St Helens OR Robin Raymond   2017-02-06 08:44:31.910
                                                                             2017-02-06383
                                                                                        15:07:56.033
 2731789        4400   4022 St Helens OR Robin Raymond   2017-02-06 15:08:09.663
                                                                             2017-02-06015:08:22.060
                                                                                                                                                                                                   clocked
                                                                                                                                                                                                   out for
                                                                                                                                                                                                   lunch @
                                                                                                                                                                                                   3:08pm,
                                                                                                                                                                                                   back in at
 2731883        4400   4022 St Helens OR Robin Raymond   2017-02-06 16:18:47.937
                                                                             2017-02-0691
                                                                                        17:49:49.087                                                                                               3:38.
 2735707        4400   4022 St Helens OR Robin Raymond   2017-02-08 08:56:15.097
                                                                             2017-02-08546
                                                                                        18:02:35.800
 2751476        4400   4022 St Helens OR Robin Raymond   2017-02-14 12:02:47.690
                                                                             2017-02-14486
                                                                                        20:08:20.377
 2753745        4400   4022 St Helens OR Robin Raymond   2017-02-15 10:35:04.870
                                                                             2017-02-15478
                                                                                        18:33:04.977
 2755927        4400   4022 St Helens OR Robin Raymond   2017-02-16 08:58:24.890
                                                                             2017-02-16488
                                                                                        17:06:38.220
 2759865        4400   4022 St Helens OR Robin Raymond   2017-02-17 11:57:29.853
                                                                             2017-02-17488
                                                                                        20:05:50.710
 2762282        4400   4022 St Helens OR Robin Raymond   2017-02-18 09:02:21.773
                                                                             2017-02-18563
                                                                                        18:25:48.543
 2763665        4400   4022 St Helens OR Robin Raymond   2017-02-18 18:26:45.117
                                                                             2017-02-18318:29:44.097
 2766627        4400   4022 St Helens OR Robin Raymond   2017-02-20 11:59:19.213
                                                                             2017-02-20364
                                                                                        18:03:44.117
 2767394        4400   4022 St Helens OR Robin Raymond   2017-02-20 18:22:16.683
                                                                             2017-02-2098
                                                                                        20:00:27.580
 2768529        4400   4022 St Helens OR Robin Raymond   2017-02-21 09:11:41.110
                                                                             2017-02-21551
                                                                                        18:22:03.843
 2770981        4400   4022 St Helens OR Robin Raymond   2017-02-22 08:57:25.253
                                                                             2017-02-22408
                                                                                        15:45:35.803
 2772386        4400   4022 St Helens OR Robin Raymond   2017-02-22 16:19:59.623
                                                                             2017-02-22128
                                                                                        18:27:25.030
 2773540        4400   4022 St Helens OR Robin Raymond   2017-02-23 08:58:41.640
                                                                             2017-02-23620
                                                                                        19:18:21.690
 2776448        4400   4022 St Helens OR Robin Raymond   2017-02-24 09:04:28.187
                                                                             2017-02-24372
                                                                                        15:16:23.453

                                                                                                                                                                                                   Auto-
 2778083        4400   4022 St Helens OR Robin Raymond   2017-02-24 16:05:00.000
                                                                             2017-02-24115
                                                                                        18:00:00.000   2017-02-24 16:05:00.000
                                                                                                                          2017-02-24115
                                                                                                                                     18:00:00.000   2017-03-07 05:45:16.980 Chenda Saly            Punch Out
 2779393        4400   4022 St Helens OR Robin Raymond   2017-02-25 08:53:52.300
                                                                             2017-02-25247
                                                                                        13:00:07.260
 2780476        4400   4022 St Helens OR Robin Raymond   2017-02-25 13:22:42.893
                                                                             2017-02-25236
                                                                                        17:18:01.890
 2782995        4400   4022 St Helens OR Robin Raymond   2017-02-27 08:54:57.730
                                                                             2017-02-27586
                                                                                        18:40:45.497
                                                                      Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 100 of 123                                              PunchInComment
PunchID EmployeeID FieldText          EmployeeName       TimeIn              TimeOut Minutes           RevisedTimeIn     RevisedTimeOut
                                                                                                                                   RevisedMinutes   RevisedOnDate            RevisedBy s                       RevisionComments
                                                                                                                                                                                                      PunchOutComments
 2785555       4400 4022 St Helens OR Robin Raymond      2017-02-28 08:53:28.900
                                                                             2017-02-28314
                                                                                        14:07:34.517
 2786857       4400 4022 St Helens OR Robin Raymond      2017-02-28 14:42:17.743
                                                                             2017-02-28148
                                                                                        17:10:48.140
 2790620       4400 4022 St Helens OR Robin Raymond      2017-03-02 08:43:22.060
                                                                             2017-03-02449
                                                                                        16:12:41.247
 2792319       4400 4022 St Helens OR Robin Raymond      2017-03-02 16:50:19.663
                                                                             2017-03-0285
                                                                                        18:15:30.017

 2793832        4400   4022 St Helens OR Robin Raymond   2017-03-03 08:30:00.000
                                                                             2017-03-03629
                                                                                        18:59:19.910   2017-03-03 08:30:00.000                      2017-03-03 20:35:06.507 Chenda Salyforgot to clock in
 2796830        4400   4022 St Helens OR Robin Raymond   2017-03-04 08:46:10.420
                                                                             2017-03-04530
                                                                                        17:36:17.273
 2799186        4400   4022 St Helens OR Robin Raymond   2017-03-05 09:37:00.213
                                                                             2017-03-05453
                                                                                        17:10:28.413
 2800427        4400   4022 St Helens OR Robin Raymond   2017-03-06 08:45:53.163
                                                                             2017-03-06231
                                                                                        12:36:31.390
 2803052        4400   4022 St Helens OR Robin Raymond   2017-03-07 08:48:40.463
                                                                             2017-03-07237
                                                                                        12:45:09.137
 2804174        4400   4022 St Helens OR Robin Raymond   2017-03-07 13:07:16.930
                                                                             2017-03-07314
                                                                                        18:21:07.363
 2808219        4400   4022 St Helens OR Robin Raymond   2017-03-09 08:50:21.543
                                                                             2017-03-09515
                                                                                        17:25:56.777
 2811046        4400   4022 St Helens OR Robin Raymond   2017-03-10 08:45:45.200
                                                                             2017-03-10524
                                                                                        17:29:05.417
 2814211        4400   4022 St Helens OR Robin Raymond   2017-03-11 08:56:07.210
                                                                             2017-03-11488
                                                                                        17:04:45.733
 2817548        4400   4022 St Helens OR Robin Raymond   2017-03-13 08:48:55.603
                                                                             2017-03-13555
                                                                                        18:03:32.557
 2819850        4400   4022 St Helens OR Robin Raymond   2017-03-14 08:57:30.407
                                                                             2017-03-14316
                                                                                        14:13:39.610
 2822454        4400   4022 St Helens OR Robin Raymond   2017-03-15 10:55:59.667
                                                                             2017-03-15193
                                                                                        14:08:21.473
 2823199        4400   4022 St Helens OR Robin Raymond   2017-03-15 15:08:18.890
                                                                             2017-03-15304
                                                                                        20:12:19.083
 2824472        4400   4022 St Helens OR Robin Raymond   2017-03-16 08:59:31.733
                                                                             2017-03-16606
                                                                                        19:05:02.983
 2827224        4400   4022 St Helens OR Robin Raymond   2017-03-17 08:55:16.040
                                                                             2017-03-17578
                                                                                        18:33:43.797
 2830256        4400   4022 St Helens OR Robin Raymond   2017-03-18 09:01:04.623
                                                                             2017-03-18493
                                                                                        17:14:07.443
 2833757        4400   4022 St Helens OR Robin Raymond   2017-03-20 08:57:03.763
                                                                             2017-03-20564
                                                                                        18:21:27.250
 2836272        4400   4022 St Helens OR Robin Raymond   2017-03-21 09:00:17.957
                                                                             2017-03-21481
                                                                                        17:01:28.857
 2837635        4400   4022 St Helens OR Robin Raymond   2017-03-21 17:57:09.313
                                                                             2017-03-2111
                                                                                        18:08:59.280
 2838543        4400   4022 St Helens OR Robin Raymond   2017-03-22 08:45:55.923
                                                                             2017-03-22686
                                                                                        20:11:55.973
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 101 of 123




    EXHIBIT H
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 102RevisedBy
                                                                                                                                    RevisedOnDate  of 123     PunchInComments
                                                                                                                                                                           PunchOutComments   RevisionComments
   1734444           7914   0942 Pulaski NY   Mitchell Sprouse       9/5/2015 9:40     9/5/2015 17:33   473
   1735469           7914   0942 Pulaski NY   Mitchell Sprouse       9/6/2015 9:27     9/6/2015 17:10   463
   1736181           7914   0942 Pulaski NY   Mitchell Sprouse       9/7/2015 9:28     9/7/2015 18:10   522
   1738050           7914   0942 Pulaski NY   Mitchell Sprouse      9/8/2015 12:48     9/8/2015 19:32   404
   1740993           7914   0942 Pulaski NY   Mitchell Sprouse     9/10/2015 12:58    9/10/2015 18:59   361
   1743124           7914   0942 Pulaski NY   Mitchell Sprouse     9/11/2015 17:01    9/11/2015 19:00   119
   1744344           7914   0942 Pulaski NY   Mitchell Sprouse     9/12/2015 11:55    9/12/2015 18:00   365
   1745116           7914   0942 Pulaski NY   Mitchell Sprouse     9/13/2015 10:00    9/13/2015 17:44   464
   1746198           7914   0942 Pulaski NY   Mitchell Sprouse     9/14/2015 10:00    9/14/2015 16:42   402
   1748390           7914   0942 Pulaski NY   Mitchell Sprouse     9/15/2015 12:56    9/15/2015 19:04   368
   1749331           7914   0942 Pulaski NY   Mitchell Sprouse     9/16/2015 10:03    9/16/2015 17:01   418
   1753332           7914   0942 Pulaski NY   Mitchell Sprouse     9/18/2015 12:23    9/18/2015 18:01   338
   1754539           7914   0942 Pulaski NY   Mitchell Sprouse     9/19/2015 10:00    9/19/2015 13:28   208
   1755342           7914   0942 Pulaski NY   Mitchell Sprouse     9/19/2015 14:24    9/19/2015 18:23   239
   1755909           7914   0942 Pulaski NY   Mitchell Sprouse     9/20/2015 10:02    9/20/2015 17:08   426
   1758686           7914   0942 Pulaski NY   Mitchell Sprouse     9/22/2015 10:03    9/22/2015 17:06   423
   1760402           7914   0942 Pulaski NY   Mitchell Sprouse     9/23/2015 11:02    9/23/2015 18:33   451
   1762396           7914   0942 Pulaski NY   Mitchell Sprouse     9/24/2015 12:56    9/24/2015 19:00   364
   1765724           7914   0942 Pulaski NY   Mitchell Sprouse     9/26/2015 11:09    9/26/2015 17:53   404
   1766670           7914   0942 Pulaski NY   Mitchell Sprouse     9/27/2015 10:00    9/27/2015 17:11   431
   1768449           7914   0942 Pulaski NY   Mitchell Sprouse     9/28/2015 13:00    9/28/2015 19:33   393
   1769352           7914   0942 Pulaski NY   Mitchell Sprouse     9/29/2015 10:00    9/29/2015 14:57   297
   1771362           7914   0942 Pulaski NY   Mitchell Sprouse     9/30/2015 12:17    9/30/2015 18:54   397
   1774266           7914   0942 Pulaski NY   Mitchell Sprouse      10/2/2015 9:58    10/2/2015 16:58   420
   1775813           7914   0942 Pulaski NY   Mitchell Sprouse      10/3/2015 9:10    10/3/2015 19:44   634
   1778166           7914   0942 Pulaski NY   Mitchell Sprouse      10/5/2015 8:59    10/5/2015 19:42   643
   1779792           7914   0942 Pulaski NY   Mitchell Sprouse      10/6/2015 9:01    10/6/2015 20:37   696
   1781365           7914   0942 Pulaski NY   Mitchell Sprouse      10/7/2015 9:03    10/7/2015 19:09   606
   1784576           7914   0942 Pulaski NY   Mitchell Sprouse      10/9/2015 8:58    10/9/2015 20:40   702
   1786566           7914   0942 Pulaski NY   Mitchell Sprouse     10/10/2015 9:14   10/10/2015 19:33   619
   1787781           7914   0942 Pulaski NY   Mitchell Sprouse     10/11/2015 9:00   10/11/2015 17:13   493
   1789116           7914   0942 Pulaski NY   Mitchell Sprouse     10/12/2015 9:51   10/12/2015 18:57   546
   1790778           7914   0942 Pulaski NY   Mitchell Sprouse    10/13/2015 10:16   10/13/2015 19:17   541
   1792167           7914   0942 Pulaski NY   Mitchell Sprouse     10/14/2015 9:46   10/14/2015 19:09   563
   1795521           7914   0942 Pulaski NY   Mitchell Sprouse     10/16/2015 9:28   10/16/2015 19:12   584
   1797319           7914   0942 Pulaski NY   Mitchell Sprouse     10/17/2015 9:31   10/17/2015 17:48   497
   1799839           7914   0942 Pulaski NY   Mitchell Sprouse     10/19/2015 9:33   10/19/2015 20:10   637
   1801861           7914   0942 Pulaski NY   Mitchell Sprouse    10/20/2015 10:52   10/20/2015 20:23   571
   1803172           7914   0942 Pulaski NY   Mitchell Sprouse     10/21/2015 9:21   10/21/2015 16:25   424
   1804927           7914   0942 Pulaski NY   Mitchell Sprouse     10/22/2015 9:49   10/22/2015 18:18   509
   1806567           7914   0942 Pulaski NY   Mitchell Sprouse     10/23/2015 9:21   10/23/2015 19:18   597
   1808799           7914   0942 Pulaski NY   Mitchell Sprouse    10/24/2015 10:21   10/24/2015 19:05   524
   1809726           7914   0942 Pulaski NY   Mitchell Sprouse     10/25/2015 9:04   10/25/2015 17:49   525
   1811020           7914   0942 Pulaski NY   Mitchell Sprouse     10/26/2015 9:14   10/26/2015 17:45   511
   1812613           7914   0942 Pulaski NY   Mitchell Sprouse     10/27/2015 8:59   10/27/2015 14:45   346
   1814354           7914   0942 Pulaski NY   Mitchell Sprouse     10/28/2015 9:19   10/28/2015 19:12   593
   1818233           7914   0942 Pulaski NY   Mitchell Sprouse    10/30/2015 10:00   10/30/2015 22:21   741
   1819956           7914   0942 Pulaski NY   Mitchell Sprouse     10/31/2015 9:26   10/31/2015 12:55   209
   1821092           7914   0942 Pulaski NY   Mitchell Sprouse    10/31/2015 16:24   10/31/2015 17:29    65
   1832468           7914   0942 Pulaski NY   Mitchell Sprouse      11/7/2015 9:50    11/7/2015 19:39   589
   1833982           7914   0942 Pulaski NY   Mitchell Sprouse      11/8/2015 9:43    11/8/2015 17:11   448
   1835266           7914   0942 Pulaski NY   Mitchell Sprouse      11/9/2015 9:27    11/9/2015 18:41   554
   1837336           7914   0942 Pulaski NY   Mitchell Sprouse    11/10/2015 10:16   11/10/2015 19:06   530
   1838961           7914   0942 Pulaski NY   Mitchell Sprouse     11/11/2015 9:24   11/11/2015 12:18   174
   1840713           7914   0942 Pulaski NY   Mitchell Sprouse     11/12/2015 8:57   11/12/2015 14:25   328
   1842033           7914   0942 Pulaski NY   Mitchell Sprouse    11/12/2015 14:54   11/12/2015 19:11   257
   1843404           7914   0942 Pulaski NY   Mitchell Sprouse    11/13/2015 10:42   11/13/2015 20:37   595
   1846277           7914   0942 Pulaski NY   Mitchell Sprouse    11/14/2015 12:21   11/14/2015 19:02   401
   1846882           7914   0942 Pulaski NY   Mitchell Sprouse     11/15/2015 9:38   11/15/2015 17:09   451
   1848713           7914   0942 Pulaski NY   Mitchell Sprouse    11/16/2015 11:16   11/16/2015 19:09   473
   1851930           7914   0942 Pulaski NY   Mitchell Sprouse     11/18/2015 9:38   11/18/2015 16:12   394
   1854033           7914   0942 Pulaski NY   Mitchell Sprouse    11/19/2015 10:39   11/19/2015 20:40   601
   1855671           7914   0942 Pulaski NY   Mitchell Sprouse     11/20/2015 9:15   11/20/2015 17:14   479
   1858749           7914   0942 Pulaski NY   Mitchell Sprouse    11/21/2015 11:26   11/21/2015 11:26     0
   1858751           7914   0942 Pulaski NY   Mitchell Sprouse    11/21/2015 11:26   11/21/2015 21:31   605
   1859585           7914   0942 Pulaski NY   Mitchell Sprouse     11/22/2015 9:15   11/22/2015 17:09   474
   1861392           7914   0942 Pulaski NY   Mitchell Sprouse    11/23/2015 10:14   11/23/2015 20:24   610
   1863302           7914   0942 Pulaski NY   Mitchell Sprouse     11/24/2015 9:37   11/24/2015 13:46   249
   1865369           7914   0942 Pulaski NY   Mitchell Sprouse     11/25/2015 9:02   11/25/2015 19:25   623
   1867688           7914   0942 Pulaski NY   Mitchell Sprouse     11/27/2015 7:09   11/27/2015 21:12   843
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 103RevisedBy
                                                                                                                                    RevisedOnDate  of 123                                                PunchInComments
                                                                                                                                                                                                                      PunchOutComments   RevisionComments
   1869794           7914   0942 Pulaski NY   Mitchell Sprouse     11/28/2015 7:46   11/28/2015 13:28   342
   1871672           7914   0942 Pulaski NY   Mitchell Sprouse    11/28/2015 15:11   11/28/2015 16:21    70
   1872960           7914   0942 Pulaski NY   Mitchell Sprouse    11/29/2015 12:52   11/29/2015 19:03   371
   1874451           7914   0942 Pulaski NY   Mitchell Sprouse    11/30/2015 12:30   11/30/2015 19:06   396
   1875460           7914   0942 Pulaski NY   Mitchell Sprouse      12/1/2015 9:17    12/1/2015 19:22   605
   1878934           7914   0942 Pulaski NY   Mitchell Sprouse      12/3/2015 9:23    12/3/2015 19:55   632
   1881328           7914   0942 Pulaski NY   Mitchell Sprouse     12/4/2015 10:53    12/4/2015 17:52   419
   1882494           7914   0942 Pulaski NY   Mitchell Sprouse     12/4/2015 18:00    12/4/2015 20:49   169
   1883228           7914   0942 Pulaski NY   Mitchell Sprouse      12/5/2015 9:54    12/5/2015 19:26   572
   1884614           7914   0942 Pulaski NY   Mitchell Sprouse      12/6/2015 9:34    12/6/2015 17:10   456
   1886009           7914   0942 Pulaski NY   Mitchell Sprouse      12/7/2015 9:22    12/7/2015 14:12   290
   1887825           7914   0942 Pulaski NY   Mitchell Sprouse      12/8/2015 9:04    12/8/2015 18:43   579
   1891656           7914   0942 Pulaski NY   Mitchell Sprouse     12/10/2015 9:24   12/10/2015 19:08   584
   1893839           7914   0942 Pulaski NY   Mitchell Sprouse     12/11/2015 9:25   12/11/2015 19:08   583
   1896381           7914   0942 Pulaski NY   Mitchell Sprouse    12/12/2015 10:07   12/12/2015 19:58   591
   1897660           7914   0942 Pulaski NY   Mitchell Sprouse     12/13/2015 9:17   12/13/2015 17:06   469
   1899630           7914   0942 Pulaski NY   Mitchell Sprouse    12/14/2015 11:05   12/14/2015 19:17   492
   1901111           7914   0942 Pulaski NY   Mitchell Sprouse     12/15/2015 9:20   12/15/2015 19:14   594
   1904770           7914   0942 Pulaski NY   Mitchell Sprouse     12/17/2015 9:12   12/17/2015 19:39   627
   1907382           7914   0942 Pulaski NY   Mitchell Sprouse    12/18/2015 11:18   12/18/2015 21:07   589
   1908656           7914   0942 Pulaski NY   Mitchell Sprouse     12/19/2015 8:23   12/19/2015 16:42   499
   1910834           7914   0942 Pulaski NY   Mitchell Sprouse     12/20/2015 8:36   12/20/2015 19:10   634
   1912250           7914   0942 Pulaski NY   Mitchell Sprouse     12/21/2015 8:34   12/21/2015 15:20   406
   1915036           7914   0942 Pulaski NY   Mitchell Sprouse    12/22/2015 10:23   12/22/2015 21:04   641
   1916615           7914   0942 Pulaski NY   Mitchell Sprouse     12/23/2015 8:37   12/23/2015 18:06   569
   1919672           7914   0942 Pulaski NY   Mitchell Sprouse     12/24/2015 9:42   12/24/2015 18:03   501
   1921226           7914   0942 Pulaski NY   Mitchell Sprouse     12/26/2015 9:14   12/26/2015 15:54   400
   1922657           7914   0942 Pulaski NY   Mitchell Sprouse    12/26/2015 15:57   12/26/2015 16:17    20
   1922822           7914   0942 Pulaski NY   Mitchell Sprouse     12/27/2015 9:20   12/27/2015 17:22   482
   1924852           7914   0942 Pulaski NY   Mitchell Sprouse    12/28/2015 11:08   12/28/2015 19:01   473
   1926784           7914   0942 Pulaski NY   Mitchell Sprouse    12/29/2015 11:02   12/29/2015 19:46   524
   1929959           7914   0942 Pulaski NY   Mitchell Sprouse     12/31/2015 8:43   12/31/2015 18:06   563
   1932102           7914   0942 Pulaski NY   Mitchell Sprouse      1/1/2016 10:22     1/1/2016 18:08   466
   1933321           7914   0942 Pulaski NY   Mitchell Sprouse       1/2/2016 9:08     1/2/2016 17:00   472 2016-01-02 09:08:00.000 2016-01-02 17:00:00.000 472   2016-01-11 22:28:54.317 Mark Grasley                Auto-Punch Out
   1934858           7914   0942 Pulaski NY   Mitchell Sprouse       1/3/2016 9:10     1/3/2016 17:06   476
   1936514           7914   0942 Pulaski NY   Mitchell Sprouse      1/4/2016 10:18     1/4/2016 15:02   284
   1937464           7914   0942 Pulaski NY   Mitchell Sprouse      1/4/2016 15:23     1/4/2016 19:08   225
   1938025           7914   0942 Pulaski NY   Mitchell Sprouse       1/5/2016 9:16     1/5/2016 16:29   433
   1940699           7914   0942 Pulaski NY   Mitchell Sprouse      1/6/2016 12:51     1/6/2016 15:25   154
   1940973           7914   0942 Pulaski NY   Mitchell Sprouse      1/6/2016 15:26     1/6/2016 16:21    55
   1941883           7914   0942 Pulaski NY   Mitchell Sprouse      1/7/2016 10:38     1/7/2016 19:31   533
   1943602           7914   0942 Pulaski NY   Mitchell Sprouse       1/8/2016 9:07     1/8/2016 18:12   545
   1946196           7914   0942 Pulaski NY   Mitchell Sprouse      1/9/2016 10:47     1/9/2016 19:03   496
   1947186           7914   0942 Pulaski NY   Mitchell Sprouse      1/10/2016 9:04    1/10/2016 17:45   521
   1950767           7914   0942 Pulaski NY   Mitchell Sprouse     1/12/2016 10:44    1/12/2016 13:38   174
   1951539           7914   0942 Pulaski NY   Mitchell Sprouse     1/12/2016 14:29    1/12/2016 19:07   278
   1951765           7914   0942 Pulaski NY   Mitchell Sprouse      1/13/2016 7:13    1/13/2016 13:33   380
   1954441           7914   0942 Pulaski NY   Mitchell Sprouse     1/14/2016 11:17    1/14/2016 19:20   483
   1955795           7914   0942 Pulaski NY   Mitchell Sprouse      1/15/2016 9:02    1/15/2016 14:55   353
   1958403           7914   0942 Pulaski NY   Mitchell Sprouse     1/16/2016 10:51    1/16/2016 19:03   492
   1959354           7914   0942 Pulaski NY   Mitchell Sprouse      1/17/2016 9:00    1/17/2016 17:03   483
   1961008           7914   0942 Pulaski NY   Mitchell Sprouse     1/18/2016 10:27    1/18/2016 20:08   581
   1964162           7914   0942 Pulaski NY   Mitchell Sprouse      1/20/2016 9:13    1/20/2016 13:55   282
   1965271           7914   0942 Pulaski NY   Mitchell Sprouse     1/20/2016 14:20    1/20/2016 15:27    67
   1966302           7914   0942 Pulaski NY   Mitchell Sprouse     1/21/2016 10:58    1/21/2016 19:04   486
   1967806           7914   0942 Pulaski NY   Mitchell Sprouse      1/22/2016 8:59    1/22/2016 14:23   324
   1971037           7914   0942 Pulaski NY   Mitchell Sprouse      1/24/2016 9:06    1/24/2016 17:02   476
   1972307           7914   0942 Pulaski NY   Mitchell Sprouse      1/25/2016 9:12    1/25/2016 12:34   202
   1973534           7914   0942 Pulaski NY   Mitchell Sprouse     1/25/2016 15:33    1/25/2016 17:33   120
   1973600           7914   0942 Pulaski NY   Mitchell Sprouse     1/25/2016 17:49    1/25/2016 19:27    98
   1974406           7914   0942 Pulaski NY   Mitchell Sprouse     1/26/2016 10:43    1/26/2016 19:27   524
   1975794           7914   0942 Pulaski NY   Mitchell Sprouse      1/27/2016 9:02    1/27/2016 19:18   616
   1977512           7914   0942 Pulaski NY   Mitchell Sprouse      1/28/2016 9:07    1/28/2016 15:58   411
   1979812           7914   0942 Pulaski NY   Mitchell Sprouse     1/29/2016 10:45    1/29/2016 18:26   461
   1981952           7914   0942 Pulaski NY   Mitchell Sprouse     1/30/2016 10:48    1/30/2016 19:38   530
   1982928           7914   0942 Pulaski NY   Mitchell Sprouse      1/31/2016 9:10    1/31/2016 17:04   474
   1986315           7914   0942 Pulaski NY   Mitchell Sprouse      2/2/2016 10:39     2/2/2016 20:10   572
   1987736           7914   0942 Pulaski NY   Mitchell Sprouse       2/3/2016 9:07     2/3/2016 14:19   312
   1989064           7914   0942 Pulaski NY   Mitchell Sprouse      2/3/2016 20:24     2/3/2016 20:56    32
   1989642           7914   0942 Pulaski NY   Mitchell Sprouse       2/4/2016 9:50     2/4/2016 19:09   559
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 104RevisedBy
                                                                                                                                    RevisedOnDate  of 123     PunchInComments
                                                                                                                                                                           PunchOutComments   RevisionComments
   1991420           7914   0942 Pulaski NY   Mitchell Sprouse      2/5/2016 9:04    2/5/2016 14:19   315
   1992813           7914   0942 Pulaski NY   Mitchell Sprouse     2/5/2016 14:33    2/5/2016 16:59   146
   1993975           7914   0942 Pulaski NY   Mitchell Sprouse     2/6/2016 10:39    2/6/2016 19:04   505
   1994997           7914   0942 Pulaski NY   Mitchell Sprouse      2/7/2016 9:13    2/7/2016 17:03   470
   1998333           7914   0942 Pulaski NY   Mitchell Sprouse     2/9/2016 10:00    2/9/2016 19:04   544
   1999820           7914   0942 Pulaski NY   Mitchell Sprouse     2/10/2016 9:08   2/10/2016 14:12   304
   2001010           7914   0942 Pulaski NY   Mitchell Sprouse    2/10/2016 15:51   2/10/2016 19:12   201
   2001968           7914   0942 Pulaski NY   Mitchell Sprouse    2/11/2016 11:00   2/11/2016 19:29   509
   2003479           7914   0942 Pulaski NY   Mitchell Sprouse     2/12/2016 9:20   2/12/2016 13:12   232
   2004865           7914   0942 Pulaski NY   Mitchell Sprouse    2/12/2016 14:57   2/12/2016 19:03   246
   2005507           7914   0942 Pulaski NY   Mitchell Sprouse     2/13/2016 9:17   2/13/2016 19:09   592
   2006966           7914   0942 Pulaski NY   Mitchell Sprouse     2/14/2016 9:04   2/14/2016 17:02   478
   2010737           7914   0942 Pulaski NY   Mitchell Sprouse    2/16/2016 11:56   2/16/2016 20:14   498
   2011672           7914   0942 Pulaski NY   Mitchell Sprouse     2/17/2016 8:52   2/17/2016 13:38   286
   2013523           7914   0942 Pulaski NY   Mitchell Sprouse     2/18/2016 9:06   2/18/2016 19:05   599
   2017001           7914   0942 Pulaski NY   Mitchell Sprouse    2/19/2016 14:45   2/19/2016 18:17   212
   2018052           7914   0942 Pulaski NY   Mitchell Sprouse    2/20/2016 10:25   2/20/2016 19:04   518
   2019193           7914   0942 Pulaski NY   Mitchell Sprouse     2/21/2016 9:06   2/21/2016 17:07   481
   2021874           7914   0942 Pulaski NY   Mitchell Sprouse    2/22/2016 16:53   2/22/2016 20:12   199
   2022395           7914   0942 Pulaski NY   Mitchell Sprouse     2/23/2016 9:01   2/23/2016 15:43   402
   2023689           7914   0942 Pulaski NY   Mitchell Sprouse    2/23/2016 18:38   2/23/2016 18:46     8
   2024350           7914   0942 Pulaski NY   Mitchell Sprouse    2/24/2016 10:01   2/24/2016 19:29   568
   2025867           7914   0942 Pulaski NY   Mitchell Sprouse     2/25/2016 9:15   2/25/2016 14:35   320
   2027341           7914   0942 Pulaski NY   Mitchell Sprouse     2/26/2016 8:05    2/26/2016 9:18    73
   2028330           7914   0942 Pulaski NY   Mitchell Sprouse    2/26/2016 11:00   2/26/2016 19:04   484
   2030407           7914   0942 Pulaski NY   Mitchell Sprouse    2/27/2016 10:52   2/27/2016 19:10   498
   2031376           7914   0942 Pulaski NY   Mitchell Sprouse     2/28/2016 9:15   2/28/2016 17:15   480
   2033812           7914   0942 Pulaski NY   Mitchell Sprouse    2/29/2016 13:49   2/29/2016 16:58   189
   2034984           7914   0942 Pulaski NY   Mitchell Sprouse     3/1/2016 10:58    3/1/2016 21:18   620
   2036393           7914   0942 Pulaski NY   Mitchell Sprouse      3/2/2016 9:08    3/2/2016 13:13   245
   2037466           7914   0942 Pulaski NY   Mitchell Sprouse     3/2/2016 13:59    3/2/2016 15:30    91
   2038439           7914   0942 Pulaski NY   Mitchell Sprouse     3/3/2016 10:18    3/3/2016 19:15   537
   2041573           7914   0942 Pulaski NY   Mitchell Sprouse     3/4/2016 14:11    3/4/2016 19:04   293
   2043031           7914   0942 Pulaski NY   Mitchell Sprouse     3/5/2016 11:04    3/5/2016 19:03   479
   2043861           7914   0942 Pulaski NY   Mitchell Sprouse      3/6/2016 9:14    3/6/2016 17:34   500
   2047000           7914   0942 Pulaski NY   Mitchell Sprouse      3/8/2016 9:01    3/8/2016 10:08    67
   2047352           7914   0942 Pulaski NY   Mitchell Sprouse     3/8/2016 10:38    3/8/2016 19:19   521
   2049810           7914   0942 Pulaski NY   Mitchell Sprouse     3/9/2016 14:02    3/9/2016 19:18   316
   2050494           7914   0942 Pulaski NY   Mitchell Sprouse     3/10/2016 9:09   3/10/2016 15:13   364
   2052607           7914   0942 Pulaski NY   Mitchell Sprouse     3/11/2016 9:42   3/11/2016 19:07   565
   2054584           7914   0942 Pulaski NY   Mitchell Sprouse     3/12/2016 9:09   3/12/2016 14:31   322
   2056050           7914   0942 Pulaski NY   Mitchell Sprouse     3/13/2016 9:01   3/13/2016 17:36   515
   2059601           7914   0942 Pulaski NY   Mitchell Sprouse    3/15/2016 11:09   3/15/2016 19:05   476
   2060926           7914   0942 Pulaski NY   Mitchell Sprouse     3/16/2016 9:02   3/16/2016 14:01   299
   2063363           7914   0942 Pulaski NY   Mitchell Sprouse    3/17/2016 11:46   3/17/2016 19:05   439
   2064771           7914   0942 Pulaski NY   Mitchell Sprouse     3/18/2016 9:15   3/18/2016 15:20   365
   2067950           7914   0942 Pulaski NY   Mitchell Sprouse    3/19/2016 13:42   3/19/2016 19:04   322
   2068273           7914   0942 Pulaski NY   Mitchell Sprouse     3/20/2016 9:27   3/20/2016 17:03   456
   2071642           7914   0942 Pulaski NY   Mitchell Sprouse    3/22/2016 10:09   3/22/2016 11:06    57
   2072024           7914   0942 Pulaski NY   Mitchell Sprouse    3/22/2016 11:49   3/22/2016 19:24   455
   2073114           7914   0942 Pulaski NY   Mitchell Sprouse     3/23/2016 9:02   3/23/2016 14:08   306
   2074225           7914   0942 Pulaski NY   Mitchell Sprouse    3/23/2016 14:37   3/23/2016 16:48   131
   2075409           7914   0942 Pulaski NY   Mitchell Sprouse    3/24/2016 11:32   3/24/2016 19:39   487
   2076785           7914   0942 Pulaski NY   Mitchell Sprouse     3/25/2016 9:13   3/25/2016 15:47   394
   2079207           7914   0942 Pulaski NY   Mitchell Sprouse    3/26/2016 10:40   3/26/2016 20:02   562
   2082437           7914   0942 Pulaski NY   Mitchell Sprouse     3/29/2016 8:52   3/29/2016 19:06   614
   2084473           7914   0942 Pulaski NY   Mitchell Sprouse     3/30/2016 9:22   3/30/2016 18:05   523
   2086765           7914   0942 Pulaski NY   Mitchell Sprouse    3/31/2016 10:59   3/31/2016 19:52   533
   2088534           7914   0942 Pulaski NY   Mitchell Sprouse      4/1/2016 9:26    4/1/2016 17:07   461
   2091691           7914   0942 Pulaski NY   Mitchell Sprouse     4/2/2016 12:44    4/2/2016 20:13   449
   2092122           7914   0942 Pulaski NY   Mitchell Sprouse      4/3/2016 9:17    4/3/2016 17:02   465
   2095269           7914   0942 Pulaski NY   Mitchell Sprouse      4/5/2016 9:15    4/5/2016 20:21   666
   2097626           7914   0942 Pulaski NY   Mitchell Sprouse     4/6/2016 11:56    4/6/2016 19:06   430
   2098645           7914   0942 Pulaski NY   Mitchell Sprouse      4/7/2016 9:05    4/7/2016 14:02   297
   2100904           7914   0942 Pulaski NY   Mitchell Sprouse     4/8/2016 10:35    4/8/2016 20:31   596
   2102676           7914   0942 Pulaski NY   Mitchell Sprouse      4/9/2016 9:17    4/9/2016 16:33   436
   2104148           7914   0942 Pulaski NY   Mitchell Sprouse     4/10/2016 9:16   4/10/2016 17:05   469
   2107740           7914   0942 Pulaski NY   Mitchell Sprouse    4/12/2016 10:59   4/12/2016 19:53   534
   2109085           7914   0942 Pulaski NY   Mitchell Sprouse     4/13/2016 8:59   4/13/2016 15:21   382
   2111248           7914   0942 Pulaski NY   Mitchell Sprouse    4/14/2016 10:48   4/14/2016 19:18   510
PunchID    EmployeeID       FieldText             EmployeeName       Case
                                                                     TimeIn 5:19-cv-05310-JDW
                                                                                TimeOut Minutes     Document RevisedTimeOut
                                                                                                RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                            RevisedMinutes    Page 105RevisedBy
                                                                                                                                        RevisedOnDate  of 123                  PunchInComments
                                                                                                                                                                                            PunchOutComments   RevisionComments
   2112987           7914   0942 Pulaski NY       Mitchell Sprouse     4/15/2016 9:07   4/15/2016 14:44   337
   2115923           7914   0942 Pulaski NY       Mitchell Sprouse    4/16/2016 11:40   4/16/2016 20:02   502
   2116594           7914   0942 Pulaski NY       Mitchell Sprouse     4/17/2016 9:02   4/17/2016 17:14   492
   2121600           7914   0942 Pulaski NY       Mitchell Sprouse    4/20/2016 10:51   4/20/2016 19:36   525
   2122951           7914   0942 Pulaski NY       Mitchell Sprouse     4/21/2016 8:58   4/21/2016 14:23   325
   2125496           7914   0942 Pulaski NY       Mitchell Sprouse    4/22/2016 11:23   4/22/2016 19:03   460
   2128411           7914   0942 Pulaski NY       Mitchell Sprouse     4/24/2016 9:10   4/24/2016 17:30   500
   2131961           7914   0942 Pulaski NY       Mitchell Sprouse    4/26/2016 11:09   4/26/2016 19:03   474
   2133289           7914   0942 Pulaski NY       Mitchell Sprouse     4/27/2016 9:07   4/27/2016 11:05   118
   2134126           7914   0942 Pulaski NY       Mitchell Sprouse    4/27/2016 12:15   4/27/2016 19:12   417
   2135090           7914   0942 Pulaski NY       Mitchell Sprouse     4/28/2016 9:10   4/28/2016 16:38   448
   2137078           7914   0942 Pulaski NY       Mitchell Sprouse     4/29/2016 9:05   4/29/2016 14:43   338
   2139748           7914   0942 Pulaski NY       Mitchell Sprouse    4/30/2016 11:18   4/30/2016 19:03   465
   2143961           7914   0942 Pulaski NY       Mitchell Sprouse     5/3/2016 10:26    5/3/2016 19:24   538
   2145498           7914   0942 Pulaski NY       Mitchell Sprouse      5/4/2016 9:07    5/4/2016 11:45   158
   2146482           7914   0942 Pulaski NY       Mitchell Sprouse     5/4/2016 13:13    5/4/2016 16:29   196
   2147757           7914   0942 Pulaski NY       Mitchell Sprouse     5/5/2016 11:30    5/5/2016 19:02   452
   2149205           7914   0942 Pulaski NY       Mitchell Sprouse      5/6/2016 9:21    5/6/2016 20:36   675
   2151233           7914   0942 Pulaski NY       Mitchell Sprouse      5/7/2016 9:05    5/7/2016 19:27   622
   2152684           7914   0942 Pulaski NY       Mitchell Sprouse      5/8/2016 9:11    5/8/2016 19:05   594
   2154442           7914   0942 Pulaski NY       Mitchell Sprouse     5/9/2016 10:57    5/9/2016 14:53   236
   2155797           7914   0942 Pulaski NY       Mitchell Sprouse     5/10/2016 9:01   5/10/2016 19:15   614
   2157625           7914   0942 Pulaski NY       Mitchell Sprouse     5/11/2016 9:15   5/11/2016 16:22   427
   2159750           7914   0942 Pulaski NY       Mitchell Sprouse    5/12/2016 10:42   5/12/2016 19:04   502
   2161522           7914   0942 Pulaski NY       Mitchell Sprouse     5/13/2016 9:10   5/13/2016 13:47   277
   2163140           7914   0942 Pulaski NY       Mitchell Sprouse    5/13/2016 18:46   5/13/2016 20:21    95
   2164260           7914   0942 Pulaski NY       Mitchell Sprouse    5/14/2016 11:04   5/14/2016 19:15   491
   2165133           7914   0942 Pulaski NY       Mitchell Sprouse     5/15/2016 8:55   5/15/2016 18:52   597
   2168789           7914   0942 Pulaski NY       Mitchell Sprouse    5/17/2016 11:21   5/17/2016 19:06   465
   2170161           7914   0942 Pulaski NY       Mitchell Sprouse     5/18/2016 9:25   5/18/2016 19:38   613
   2171996           7914   0942 Pulaski NY       Mitchell Sprouse     5/19/2016 9:29   5/19/2016 15:54   385
   2173960           7914   0942 Pulaski NY       Mitchell Sprouse     5/20/2016 9:24   5/20/2016 14:30   306
   2176004           7914   0942 Pulaski NY       Mitchell Sprouse     5/21/2016 9:04   5/21/2016 19:37   633
   2178075           7914   0942 Pulaski NY       Mitchell Sprouse    5/22/2016 11:03   5/22/2016 17:43   400
   2180682           7914   0942 Pulaski NY       Mitchell Sprouse     5/24/2016 9:27   5/24/2016 19:04   577
   2182601           7914   0942 Pulaski NY       Mitchell Sprouse     5/25/2016 9:54   5/25/2016 19:21   567
   2184290           7914   0942 Pulaski NY       Mitchell Sprouse     5/26/2016 9:30   5/26/2016 19:16   586
   2186403           7914   0942 Pulaski NY       Mitchell Sprouse     5/27/2016 9:46   5/27/2016 20:43   657
   2188365           7914   0942 Pulaski NY       Mitchell Sprouse     5/28/2016 9:14   5/28/2016 12:54   220
   2189458           7914   0942 Pulaski NY       Mitchell Sprouse    5/28/2016 13:23   5/28/2016 19:06   343
   2189851           7914   0942 Pulaski NY       Mitchell Sprouse     5/29/2016 9:21   5/29/2016 17:09   468
   2193042           7914   0942 Pulaski NY       Mitchell Sprouse    5/31/2016 11:13   5/31/2016 19:43   510
   2194440           7914   0942 Pulaski NY       Mitchell Sprouse      6/1/2016 9:10    6/1/2016 14:36   326
   2196584           7914   0942 Pulaski NY       Mitchell Sprouse     6/2/2016 10:09    6/2/2016 20:02   593
   2198596           7914   0942 Pulaski NY       Mitchell Sprouse     6/3/2016 10:03    6/3/2016 15:51   348
   2199852           7914   0942 Pulaski NY       Mitchell Sprouse     6/3/2016 15:56    6/3/2016 16:21    25
   2201797           7914   0942 Pulaski NY       Mitchell Sprouse     6/4/2016 16:53    6/4/2016 19:15   142
   2201922           7914   0942 Pulaski NY       Mitchell Sprouse      6/5/2016 9:20    6/5/2016 17:05   465
   2205049           7914   0942 Pulaski NY       Mitchell Sprouse      6/7/2016 9:14    6/7/2016 17:16   481
   2206899           7914   0942 Pulaski NY       Mitchell Sprouse      6/8/2016 9:31    6/8/2016 19:39   608
   2208683           7914   0942 Pulaski NY       Mitchell Sprouse      6/9/2016 9:28    6/9/2016 14:05   277
   2210704           7914   0942 Pulaski NY       Mitchell Sprouse     6/10/2016 9:10   6/10/2016 16:42   452
   2212742           7914   0942 Pulaski NY       Mitchell Sprouse     6/11/2016 9:17   6/11/2016 15:32   375
   2214207           7914   0942 Pulaski NY       Mitchell Sprouse     6/12/2016 9:22   6/12/2016 17:12   470
   2215900           7914   0942 Pulaski NY       Mitchell Sprouse    6/13/2016 10:47   6/13/2016 19:26   519
   2217659           7914   0942 Pulaski NY       Mitchell Sprouse    6/14/2016 10:32   6/14/2016 19:31   539
   2221298           7914   0942 Pulaski NY       Mitchell Sprouse    6/16/2016 10:36   6/16/2016 20:08   572
   2223380           7914   0942 Pulaski NY       Mitchell Sprouse    6/17/2016 10:59   6/17/2016 19:06   487
   2226387           7914   0942 Pulaski NY       Mitchell Sprouse     6/19/2016 9:08   6/19/2016 18:16   548
   2229528           7914   0942 Pulaski NY       Mitchell Sprouse     6/21/2016 9:09   6/21/2016 11:24   135
   2230054           7914   0942 Pulaski NY       Mitchell Sprouse    6/21/2016 11:37   6/21/2016 16:48   311
   2230784           7914   0942 Pulaski NY       Mitchell Sprouse    6/21/2016 16:57   6/21/2016 19:46   169
   2231643           7914   0942 Pulaski NY       Mitchell Sprouse     6/22/2016 9:30   6/22/2016 19:43   613 2016-06-22 09:30:00.000   2016-06-22 15:54:16.517 Mark Grasley
   2233309           7914   0942 Pulaski NY       Mitchell Sprouse    6/23/2016 10:00   6/23/2016 19:10   550
   2235167           7914   0942 Pulaski NY       Mitchell Sprouse     6/24/2016 9:19   6/24/2016 15:11   352
   2238626           7914   0942 Pulaski NY       Mitchell Sprouse     6/26/2016 9:13   6/26/2016 17:05   472
   2239965           7914   0942 Pulaski NY       Mitchell Sprouse     6/27/2016 9:06   6/27/2016 13:52   286
   2242456           7914   0921 Central Square   Mitchell Sprouse    6/28/2016 11:52   6/28/2016 20:12   500
   2243600           7914   0942 Pulaski NY       Mitchell Sprouse     6/29/2016 9:26   6/29/2016 19:15   589
   2245585           7914   0942 Pulaski NY       Mitchell Sprouse    6/30/2016 10:05   6/30/2016 20:08   603
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 106RevisedBy
                                                                                                                                    RevisedOnDate  of 123                                              PunchInComments
                                                                                                                                                                                                                    PunchOutComments   RevisionComments
   2247403           7914   0942 Pulaski NY   Mitchell Sprouse      7/1/2016 9:39    7/1/2016 19:46   607
   2249406           7914   0942 Pulaski NY   Mitchell Sprouse      7/2/2016 9:11    7/2/2016 14:02   291
   2250699           7914   0942 Pulaski NY   Mitchell Sprouse     7/2/2016 15:21    7/2/2016 18:11   170
   2250894           7914   0942 Pulaski NY   Mitchell Sprouse      7/3/2016 9:05    7/3/2016 17:05   480
   2253838           7914   0942 Pulaski NY   Mitchell Sprouse     7/5/2016 10:59    7/5/2016 20:00   541
   2255235           7914   0942 Pulaski NY   Mitchell Sprouse      7/6/2016 9:14    7/6/2016 14:32   318
   2257067           7914   0942 Pulaski NY   Mitchell Sprouse      7/7/2016 9:16    7/7/2016 16:44   448
   2259176           7914   0942 Pulaski NY   Mitchell Sprouse      7/8/2016 9:29    7/8/2016 19:10   581
   2261181           7914   0942 Pulaski NY   Mitchell Sprouse      7/9/2016 9:17    7/9/2016 17:20   483
   2262708           7914   0942 Pulaski NY   Mitchell Sprouse     7/10/2016 9:33   7/10/2016 17:07   454
   2266064           7914   0942 Pulaski NY   Mitchell Sprouse    7/12/2016 11:04   7/12/2016 19:09   485
   2267427           7914   0942 Pulaski NY   Mitchell Sprouse     7/13/2016 9:09   7/13/2016 15:55   406
   2269165           7914   0942 Pulaski NY   Mitchell Sprouse     7/14/2016 9:05   7/14/2016 16:47   462
   2270690           7914   0942 Pulaski NY   Mitchell Sprouse     7/15/2016 8:29    7/15/2016 9:33    64
   2271588           7914   0942 Pulaski NY   Mitchell Sprouse    7/15/2016 11:17   7/15/2016 19:09   472
   2273106           7914   0942 Pulaski NY   Mitchell Sprouse     7/16/2016 9:04   7/16/2016 15:53   409
   2274568           7914   0942 Pulaski NY   Mitchell Sprouse     7/17/2016 9:11   7/17/2016 17:18   487
   2277244           7914   0942 Pulaski NY   Mitchell Sprouse    7/18/2016 18:46   7/18/2016 21:15   149
   2278019           7914   0942 Pulaski NY   Mitchell Sprouse    7/19/2016 10:49   7/19/2016 20:01   552
   2281525           7914   0942 Pulaski NY   Mitchell Sprouse    7/21/2016 10:41   7/21/2016 19:11   510
   2283250           7914   0942 Pulaski NY   Mitchell Sprouse     7/22/2016 9:14   7/22/2016 17:37   503
   2285268           7914   0942 Pulaski NY   Mitchell Sprouse     7/23/2016 9:11   7/23/2016 15:06   355
   2286714           7914   0942 Pulaski NY   Mitchell Sprouse     7/24/2016 9:10   7/24/2016 19:02   592
   2293764           7914   0942 Pulaski NY   Mitchell Sprouse    7/28/2016 11:02   7/28/2016 19:33   511
   2295263           7914   0942 Pulaski NY   Mitchell Sprouse     7/29/2016 9:21   7/29/2016 16:11   410
   2296988           7914   0942 Pulaski NY   Mitchell Sprouse     7/30/2016 8:23   7/30/2016 16:19   476
   2299027           7914   0942 Pulaski NY   Mitchell Sprouse     7/31/2016 9:18   7/31/2016 17:44   506
   2302072           7914   0942 Pulaski NY   Mitchell Sprouse      8/2/2016 9:08    8/2/2016 19:13   605
   2303886           7914   0942 Pulaski NY   Mitchell Sprouse      8/3/2016 9:27    8/3/2016 16:22   415
   2306073           7914   0942 Pulaski NY   Mitchell Sprouse     8/4/2016 11:28    8/4/2016 19:05   457
   2308058           7914   0942 Pulaski NY   Mitchell Sprouse     8/5/2016 11:12    8/5/2016 19:47   515
   2309576           7914   0942 Pulaski NY   Mitchell Sprouse      8/6/2016 9:04    8/6/2016 17:48   524
   2311109           7914   0942 Pulaski NY   Mitchell Sprouse      8/7/2016 9:22    8/7/2016 17:19   477
   2313720           7914   0942 Pulaski NY   Mitchell Sprouse     8/8/2016 16:11    8/8/2016 19:27   196
   2314738           7914   0942 Pulaski NY   Mitchell Sprouse     8/9/2016 11:26    8/9/2016 19:15   469
   2316119           7914   0942 Pulaski NY   Mitchell Sprouse     8/10/2016 9:23   8/10/2016 19:48   625
   2318196           7914   0942 Pulaski NY   Mitchell Sprouse    8/11/2016 10:26   8/11/2016 17:00   394
   2320274           7914   0942 Pulaski NY   Mitchell Sprouse    8/12/2016 10:55   8/12/2016 19:07   492
   2322019           7914   0942 Pulaski NY   Mitchell Sprouse     8/13/2016 9:21   8/13/2016 17:27   486
   2323909           7914   0942 Pulaski NY   Mitchell Sprouse    8/14/2016 10:10   8/14/2016 17:07   417
   2328518           7914   0942 Pulaski NY   Mitchell Sprouse     8/17/2016 9:11   8/17/2016 16:57   466
   2330834           7914   0942 Pulaski NY   Mitchell Sprouse    8/18/2016 11:06   8/18/2016 19:20   494 2016-08-18 11:06:00.000 2016-08-18 19:20:00.000 494   2016-08-22 10:48:20.987 Mark Grasley                Auto-Punch Out
   2332557           7914   0942 Pulaski NY   Mitchell Sprouse     8/19/2016 9:03   8/19/2016 18:49   586
   2334691           7914   0942 Pulaski NY   Mitchell Sprouse     8/20/2016 9:11   8/20/2016 18:25   554
   2336417           7914   0942 Pulaski NY   Mitchell Sprouse     8/21/2016 9:40   8/21/2016 18:15   515
   2339499           7914   0942 Pulaski NY   Mitchell Sprouse     8/23/2016 9:18   8/23/2016 16:33   435
   2341351           7914   0942 Pulaski NY   Mitchell Sprouse     8/24/2016 9:17   8/24/2016 17:19   482
   2343501           7914   0942 Pulaski NY   Mitchell Sprouse    8/25/2016 10:39   8/25/2016 20:22   583
   2345482           7914   0942 Pulaski NY   Mitchell Sprouse    8/26/2016 10:13   8/26/2016 17:12   419
   2347677           7914   0942 Pulaski NY   Mitchell Sprouse     8/27/2016 9:59   8/27/2016 18:29   510
   2352151           7914   0942 Pulaski NY   Mitchell Sprouse     8/30/2016 9:11   8/30/2016 16:40   449
   2354308           7914   0942 Pulaski NY   Mitchell Sprouse    8/31/2016 10:53   8/31/2016 19:06   493
   2356080           7914   0942 Pulaski NY   Mitchell Sprouse     9/1/2016 10:00    9/1/2016 17:00   420
   2358258           7914   0942 Pulaski NY   Mitchell Sprouse     9/2/2016 10:32    9/2/2016 19:19   527
   2360009           7914   0942 Pulaski NY   Mitchell Sprouse      9/3/2016 8:56    9/3/2016 17:23   507
   2361597           7914   0942 Pulaski NY   Mitchell Sprouse      9/4/2016 9:00    9/4/2016 17:02   482
   2364399           7914   0942 Pulaski NY   Mitchell Sprouse      9/6/2016 9:04    9/6/2016 15:56   412
   2366608           7914   0942 Pulaski NY   Mitchell Sprouse     9/7/2016 10:52    9/7/2016 19:16   504
   2368142           7914   0942 Pulaski NY   Mitchell Sprouse      9/8/2016 9:02    9/8/2016 19:04   602
   2370524           7914   0942 Pulaski NY   Mitchell Sprouse     9/9/2016 10:36    9/9/2016 19:06   510
   2372351           7914   0942 Pulaski NY   Mitchell Sprouse     9/10/2016 9:09   9/10/2016 16:00   411
   2373850           7914   0942 Pulaski NY   Mitchell Sprouse     9/11/2016 9:04   9/11/2016 17:15   491
   2377025           7914   0942 Pulaski NY   Mitchell Sprouse     9/13/2016 8:57   9/13/2016 18:08   551
   2378681           7914   0942 Pulaski NY   Mitchell Sprouse     9/14/2016 8:34   9/14/2016 19:05   631
   2380717           7914   0942 Pulaski NY   Mitchell Sprouse     9/15/2016 9:00   9/15/2016 16:32   452
   2382764           7914   0942 Pulaski NY   Mitchell Sprouse     9/16/2016 7:59   9/16/2016 18:16   617
   2384788           7914   0942 Pulaski NY   Mitchell Sprouse     9/17/2016 7:04   9/17/2016 16:48   584
   2386810           7914   0942 Pulaski NY   Mitchell Sprouse     9/18/2016 9:12   9/18/2016 18:03   531
   2390337           7914   0942 Pulaski NY   Mitchell Sprouse    9/20/2016 10:21   9/20/2016 19:12   531
   2391920           7914   0942 Pulaski NY   Mitchell Sprouse     9/21/2016 9:01   9/21/2016 17:00   479
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 107RevisedBy
                                                                                                                                    RevisedOnDate  of 123     PunchInComments
                                                                                                                                                                           PunchOutComments   RevisionComments
   2394108           7914   0942 Pulaski NY   Mitchell Sprouse     9/22/2016 11:01    9/22/2016 20:00   539
   2396119           7914   0942 Pulaski NY   Mitchell Sprouse     9/23/2016 10:47    9/23/2016 20:16   569
   2397912           7914   0942 Pulaski NY   Mitchell Sprouse      9/24/2016 9:08    9/24/2016 16:12   424
   2399471           7914   0942 Pulaski NY   Mitchell Sprouse      9/25/2016 9:00    9/25/2016 17:37   517
   2402983           7914   0942 Pulaski NY   Mitchell Sprouse     9/27/2016 10:51    9/27/2016 19:16   505
   2404503           7914   0942 Pulaski NY   Mitchell Sprouse      9/28/2016 9:03    9/28/2016 16:46   462
   2406695           7914   0942 Pulaski NY   Mitchell Sprouse     9/29/2016 10:51    9/29/2016 19:50   539
   2408466           7914   0942 Pulaski NY   Mitchell Sprouse      9/30/2016 9:13    9/30/2016 11:51   158
   2409563           7914   0942 Pulaski NY   Mitchell Sprouse     9/30/2016 12:53    9/30/2016 17:49   296
   2410545           7914   0942 Pulaski NY   Mitchell Sprouse      10/1/2016 8:56    10/1/2016 16:29   453
   2412087           7914   0942 Pulaski NY   Mitchell Sprouse      10/2/2016 9:05    10/2/2016 17:32   507
   2413331           7914   0942 Pulaski NY   Mitchell Sprouse      10/3/2016 8:55    10/3/2016 15:03   368
   2414419           7914   0942 Pulaski NY   Mitchell Sprouse     10/3/2016 15:05    10/3/2016 17:00   115
   2415252           7914   0942 Pulaski NY   Mitchell Sprouse     10/4/2016 10:51    10/4/2016 19:11   500
   2416561           7914   0942 Pulaski NY   Mitchell Sprouse      10/5/2016 9:06    10/5/2016 14:20   314
   2430800           7914   0942 Pulaski NY   Mitchell Sprouse    10/13/2016 10:02   10/13/2016 19:10   548
   2433015           7914   0942 Pulaski NY   Mitchell Sprouse    10/14/2016 10:07   10/14/2016 17:15   428
   2434904           7914   0942 Pulaski NY   Mitchell Sprouse     10/15/2016 8:57   10/15/2016 15:19   382
   2436552           7914   0942 Pulaski NY   Mitchell Sprouse     10/16/2016 9:01   10/16/2016 17:49   528
   2440201           7914   0942 Pulaski NY   Mitchell Sprouse    10/18/2016 11:15   10/18/2016 19:17   482
   2441664           7914   0942 Pulaski NY   Mitchell Sprouse     10/19/2016 8:58   10/19/2016 15:00   362
   2443944           7914   0942 Pulaski NY   Mitchell Sprouse    10/20/2016 10:57   10/20/2016 19:13   496
   2445629           7914   0942 Pulaski NY   Mitchell Sprouse     10/21/2016 9:06   10/21/2016 17:09   483
   2447848           7914   0942 Pulaski NY   Mitchell Sprouse     10/22/2016 9:03   10/22/2016 18:30   567
   2449410           7914   0942 Pulaski NY   Mitchell Sprouse     10/23/2016 8:59   10/23/2016 17:33   514
   2452672           7914   0942 Pulaski NY   Mitchell Sprouse     10/25/2016 9:04   10/25/2016 16:19   435
   2454950           7914   0942 Pulaski NY   Mitchell Sprouse    10/26/2016 10:59   10/26/2016 19:13   494
   2456736           7914   0942 Pulaski NY   Mitchell Sprouse     10/27/2016 9:56   10/27/2016 15:14   318
   2459039           7914   0942 Pulaski NY   Mitchell Sprouse    10/28/2016 10:27   10/28/2016 19:13   526
   2460948           7914   0942 Pulaski NY   Mitchell Sprouse     10/29/2016 9:05   10/29/2016 12:36   211
   2462003           7914   0942 Pulaski NY   Mitchell Sprouse    10/29/2016 13:08   10/29/2016 13:47    39
   2462604           7914   0942 Pulaski NY   Mitchell Sprouse     10/30/2016 9:31   10/30/2016 17:07   456
   2466060           7914   0942 Pulaski NY   Mitchell Sprouse     11/1/2016 10:41    11/1/2016 14:21   220
   2466995           7914   0942 Pulaski NY   Mitchell Sprouse     11/1/2016 14:54    11/1/2016 19:11   257
   2467832           7914   0942 Pulaski NY   Mitchell Sprouse      11/2/2016 9:11    11/2/2016 16:58   467
   2469913           7914   0942 Pulaski NY   Mitchell Sprouse      11/3/2016 9:11    11/3/2016 16:00   409
   2472396           7914   0942 Pulaski NY   Mitchell Sprouse     11/4/2016 10:03    11/4/2016 19:31   568
   2474726           7914   0942 Pulaski NY   Mitchell Sprouse      11/5/2016 9:33    11/5/2016 14:52   319
   2476382           7914   0942 Pulaski NY   Mitchell Sprouse     11/5/2016 15:24    11/5/2016 18:00   156
   2477225           7914   0942 Pulaski NY   Mitchell Sprouse      11/6/2016 9:30    11/6/2016 17:32   482
   2481822           7914   0942 Pulaski NY   Mitchell Sprouse     11/8/2016 10:47    11/8/2016 16:09   322
   2483312           7914   0942 Pulaski NY   Mitchell Sprouse     11/8/2016 16:39    11/8/2016 20:25   226
   2484238           7914   0942 Pulaski NY   Mitchell Sprouse      11/9/2016 9:30    11/9/2016 16:00   390
   2490137           7914   0942 Pulaski NY   Mitchell Sprouse     11/11/2016 9:30   11/11/2016 13:05   215
   2491491           7914   0942 Pulaski NY   Mitchell Sprouse    11/11/2016 13:35   11/11/2016 18:20   285
   2493529           7914   0942 Pulaski NY   Mitchell Sprouse     11/12/2016 9:30   11/12/2016 14:00   270
   2496105           7914   0942 Pulaski NY   Mitchell Sprouse     11/13/2016 9:30   11/13/2016 14:02   272
   2497052           7914   0942 Pulaski NY   Mitchell Sprouse    11/13/2016 14:32   11/13/2016 17:37   185
   2503834           7914   0942 Pulaski NY   Mitchell Sprouse    11/16/2016 10:39   11/16/2016 16:28   349
   2505531           7914   0942 Pulaski NY   Mitchell Sprouse    11/16/2016 16:59   11/16/2016 19:08   129
   2506359           7914   0942 Pulaski NY   Mitchell Sprouse     11/17/2016 9:10   11/17/2016 14:47   337
   2508120           7914   0942 Pulaski NY   Mitchell Sprouse    11/17/2016 15:18   11/17/2016 19:18   240
   2509629           7914   0942 Pulaski NY   Mitchell Sprouse     11/18/2016 9:33   11/18/2016 16:38   425
   2512030           7914   0942 Pulaski NY   Mitchell Sprouse    11/18/2016 17:08   11/18/2016 19:20   132
   2513100           7914   0942 Pulaski NY   Mitchell Sprouse     11/19/2016 9:30   11/19/2016 14:00   270
   2515961           7914   0942 Pulaski NY   Mitchell Sprouse     11/20/2016 9:30   11/20/2016 12:47   197
   2516910           7914   0942 Pulaski NY   Mitchell Sprouse    11/20/2016 13:17   11/20/2016 17:07   230
   2521278           7914   0942 Pulaski NY   Mitchell Sprouse    11/22/2016 10:24   11/22/2016 17:07   403
   2523428           7914   0942 Pulaski NY   Mitchell Sprouse    11/22/2016 17:37   11/22/2016 19:08    91
   2524390           7914   0942 Pulaski NY   Mitchell Sprouse     11/23/2016 9:30   11/23/2016 15:09   339
   2526109           7914   0942 Pulaski NY   Mitchell Sprouse    11/23/2016 15:13   11/23/2016 16:04    51
   2527202           7914   0942 Pulaski NY   Mitchell Sprouse     11/25/2016 6:30   11/25/2016 16:26   596
   2529964           7914   0942 Pulaski NY   Mitchell Sprouse    11/25/2016 16:34   11/25/2016 17:52    78
   2530301           7914   0942 Pulaski NY   Mitchell Sprouse    11/25/2016 18:15   11/25/2016 18:16     1
   2530304           7914   0942 Pulaski NY   Mitchell Sprouse    11/25/2016 18:16   11/25/2016 21:07   171
   2530825           7914   0942 Pulaski NY   Mitchell Sprouse     11/26/2016 7:30   11/26/2016 12:27   297
   2532668           7914   0942 Pulaski NY   Mitchell Sprouse    11/26/2016 12:57   11/26/2016 15:30   153
   2534453           7914   0942 Pulaski NY   Mitchell Sprouse     11/27/2016 9:30   11/27/2016 12:31   181
   2535440           7914   0942 Pulaski NY   Mitchell Sprouse    11/27/2016 13:01   11/27/2016 17:27   266
   2539231           7914   0942 Pulaski NY   Mitchell Sprouse     11/29/2016 9:30   11/29/2016 12:30   180
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 108RevisedBy
                                                                                                                                    RevisedOnDate  of 123                                                        PunchInComments
                                                                                                                                                                                                                              PunchOutComments   RevisionComments
   2540198           7914   0942 Pulaski NY   Mitchell Sprouse    11/29/2016 13:00   11/29/2016 19:55   415
   2541999           7914   0942 Pulaski NY   Mitchell Sprouse     11/30/2016 9:30   11/30/2016 13:33   243
   2546421           7914   0942 Pulaski NY   Mitchell Sprouse     12/1/2016 15:48    12/1/2016 19:20   212
   2547327           7914   0942 Pulaski NY   Mitchell Sprouse      12/2/2016 8:32    12/2/2016 13:12   280
   2549101           7914   0942 Pulaski NY   Mitchell Sprouse     12/2/2016 13:42    12/2/2016 16:49   187
   2550801           7914   0942 Pulaski NY   Mitchell Sprouse      12/3/2016 8:30    12/3/2016 14:03   333
   2552803           7914   0942 Pulaski NY   Mitchell Sprouse     12/3/2016 14:33    12/3/2016 17:11   158
   2554044           7914   0942 Pulaski NY   Mitchell Sprouse      12/4/2016 9:30    12/4/2016 13:10   220
   2555006           7914   0942 Pulaski NY   Mitchell Sprouse     12/4/2016 13:40    12/4/2016 17:08   207
   2558956           7914   0942 Pulaski NY   Mitchell Sprouse     12/6/2016 10:35    12/6/2016 16:00   325
   2560550           7914   0942 Pulaski NY   Mitchell Sprouse     12/6/2016 16:32    12/6/2016 19:32   180
   2561575           7914   0942 Pulaski NY   Mitchell Sprouse      12/7/2016 9:29    12/7/2016 14:11   282
   2562986           7914   0942 Pulaski NY   Mitchell Sprouse     12/7/2016 14:41    12/7/2016 17:30   169
   2568042           7914   0942 Pulaski NY   Mitchell Sprouse     12/9/2016 10:40    12/9/2016 14:00   200
   2569395           7914   0942 Pulaski NY   Mitchell Sprouse     12/9/2016 14:32    12/9/2016 19:26   294
   2571162           7914   0942 Pulaski NY   Mitchell Sprouse     12/10/2016 9:02   12/10/2016 13:55   293
   2572989           7914   0942 Pulaski NY   Mitchell Sprouse    12/10/2016 14:25   12/10/2016 17:41   196
   2574093           7914   0942 Pulaski NY   Mitchell Sprouse     12/11/2016 9:10   12/11/2016 13:50   280
   2575212           7914   0942 Pulaski NY   Mitchell Sprouse    12/11/2016 14:20   12/11/2016 17:12   172
   2579135           7914   0942 Pulaski NY   Mitchell Sprouse    12/13/2016 10:11   12/13/2016 16:14   363
   2580840           7914   0942 Pulaski NY   Mitchell Sprouse    12/13/2016 16:44   12/13/2016 19:08   144
   2584602           7914   0942 Pulaski NY   Mitchell Sprouse     12/15/2016 9:05   12/15/2016 13:58   293
   2586112           7914   0942 Pulaski NY   Mitchell Sprouse    12/15/2016 14:33   12/15/2016 17:29   176
   2587821           7914   0942 Pulaski NY   Mitchell Sprouse     12/16/2016 9:27   12/16/2016 16:17   410
   2590069           7914   0942 Pulaski NY   Mitchell Sprouse    12/16/2016 16:23   12/16/2016 17:05    42
   2590379           7914   0942 Pulaski NY   Mitchell Sprouse    12/16/2016 17:29   12/16/2016 17:53    24
   2591827           7914   0942 Pulaski NY   Mitchell Sprouse    12/17/2016 10:25   12/17/2016 14:26   241
   2593084           7914   0942 Pulaski NY   Mitchell Sprouse    12/17/2016 14:31   12/17/2016 15:17    46
   2593366           7914   0942 Pulaski NY   Mitchell Sprouse    12/17/2016 15:42   12/17/2016 18:29   167
   2597079           7914   0942 Pulaski NY   Mitchell Sprouse    12/19/2016 11:30   12/19/2016 16:39   309
   2598439           7914   0942 Pulaski NY   Mitchell Sprouse    12/19/2016 17:09   12/19/2016 20:08   179
   2598954           7914   0942 Pulaski NY   Mitchell Sprouse     12/20/2016 8:30   12/20/2016 12:49   259
   2600296           7914   0942 Pulaski NY   Mitchell Sprouse    12/20/2016 13:19   12/20/2016 17:23   244
   2602270           7914   0942 Pulaski NY   Mitchell Sprouse    12/21/2016 11:05   12/21/2016 17:34   389
   2603912           7914   0942 Pulaski NY   Mitchell Sprouse    12/21/2016 18:04   12/21/2016 21:09   185
   2608316           7914   0942 Pulaski NY   Mitchell Sprouse    12/23/2016 10:48   12/23/2016 17:37   409
   2610444           7914   0942 Pulaski NY   Mitchell Sprouse    12/23/2016 18:07   12/23/2016 22:25   258
   2611241           7914   0942 Pulaski NY   Mitchell Sprouse     12/24/2016 8:36   12/24/2016 11:33   177
   2612716           7914   0942 Pulaski NY   Mitchell Sprouse    12/24/2016 12:03   12/24/2016 17:06   303
   2614321           7914   0942 Pulaski NY   Mitchell Sprouse     12/26/2016 9:55   12/26/2016 15:35   340
   2615943           7914   0942 Pulaski NY   Mitchell Sprouse    12/26/2016 15:44   12/26/2016 16:13    29
   2617486           7914   0942 Pulaski NY   Mitchell Sprouse    12/27/2016 10:20   12/27/2016 15:00   280
   2619059           7914   0942 Pulaski NY   Mitchell Sprouse    12/27/2016 15:30   12/27/2016 19:06   216
   2620764           7914   0942 Pulaski NY   Mitchell Sprouse    12/28/2016 10:32   12/28/2016 15:10   278
   2622347           7914   0942 Pulaski NY   Mitchell Sprouse    12/28/2016 15:40   12/28/2016 19:07   207
   2627362           7914   0942 Pulaski NY   Mitchell Sprouse    12/30/2016 10:16   12/30/2016 13:22   186
   2628690           7914   0942 Pulaski NY   Mitchell Sprouse    12/30/2016 13:52   12/30/2016 18:50   298
   2630704           7914   0942 Pulaski NY   Mitchell Sprouse     12/31/2016 9:13   12/31/2016 15:01   348
   2632783           7914   0942 Pulaski NY   Mitchell Sprouse      1/1/2017 10:28     1/1/2017 17:17   409
   2637362           7914   0942 Pulaski NY   Mitchell Sprouse      1/3/2017 10:33     1/3/2017 16:19   346
   2639013           7914   0942 Pulaski NY   Mitchell Sprouse      1/3/2017 16:49     1/3/2017 19:07   138
   2639901           7914   0942 Pulaski NY   Mitchell Sprouse       1/4/2017 9:19     1/4/2017 13:32   253
   2641286           7914   0942 Pulaski NY   Mitchell Sprouse      1/4/2017 14:01     1/4/2017 18:29   268
   2645909           7914   0942 Pulaski NY   Mitchell Sprouse       1/6/2017 9:25     1/6/2017 14:06   281
   2647720           7914   0942 Pulaski NY   Mitchell Sprouse      1/6/2017 14:36     1/6/2017 18:04   208
   2649780           7914   0942 Pulaski NY   Mitchell Sprouse      1/7/2017 10:54     1/7/2017 15:04   250
   2651069           7914   0942 Pulaski NY   Mitchell Sprouse      1/7/2017 15:34     1/7/2017 19:08   214
   2666519           7914   0942 Pulaski NY   Mitchell Sprouse       1/9/2017 9:00     1/9/2017 17:00   480   2017-01-09 08:00:22.000   2017-01-09 17:00:22.000   540   2017-01-13 19:30:51.063   Mark Grasley                                   MIT
   2666519           7914   0942 Pulaski NY   Mitchell Sprouse       1/9/2017 9:00     1/9/2017 17:00   480   2017-01-09 09:00:00.000   2017-01-09 17:00:00.000   480   2017-01-13 19:32:10.243   Mark Grasley
   2666530           7914   0942 Pulaski NY   Mitchell Sprouse      1/10/2017 9:00    1/10/2017 17:00   480   2017-01-10 09:00:58.000   2017-01-10 17:00:58.000   480   2017-01-13 19:31:58.207   Mark Grasley                                   MIT
   2666536           7914   0942 Pulaski NY   Mitchell Sprouse      1/11/2017 9:00    1/11/2017 17:00   480   2017-01-11 09:00:19.000   2017-01-11 17:00:19.000   480   2017-01-13 19:32:41.630   Mark Grasley                                   MIT
   2666543           7914   0942 Pulaski NY   Mitchell Sprouse      1/12/2017 9:00    1/12/2017 17:00   480   2017-01-12 09:00:48.000   2017-01-12 17:00:48.000   480   2017-01-13 19:33:19.877   Mark Grasley                                   MIT
   2668272           7914   0942 Pulaski NY   Mitchell Sprouse      1/14/2017 9:30    1/14/2017 12:16   166
   2669434           7914   0942 Pulaski NY   Mitchell Sprouse     1/14/2017 12:46    1/14/2017 17:55   309
   2670931           7914   0942 Pulaski NY   Mitchell Sprouse      1/15/2017 9:38    1/15/2017 17:06   448
   2675506           7914   0942 Pulaski NY   Mitchell Sprouse     1/17/2017 10:34    1/17/2017 15:00   266
   2676820           7914   0942 Pulaski NY   Mitchell Sprouse     1/17/2017 15:15    1/17/2017 16:04    49
   2677050           7914   0942 Pulaski NY   Mitchell Sprouse     1/17/2017 16:19    1/17/2017 19:37   198
   2677890           7914   0942 Pulaski NY   Mitchell Sprouse      1/18/2017 9:01    1/18/2017 16:00   419
   2684116           7914   0942 Pulaski NY   Mitchell Sprouse     1/20/2017 10:08    1/20/2017 13:26   198
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 109RevisedBy
                                                                                                                                    RevisedOnDate  of 123                                             PunchInComments
                                                                                                                                                                                                                   PunchOutComments   RevisionComments
   2685459           7914   0942 Pulaski NY   Mitchell Sprouse    1/20/2017 13:56   1/20/2017 20:06   370
   2687290           7914   0942 Pulaski NY   Mitchell Sprouse     1/21/2017 9:28   1/21/2017 15:39   371
   2689852           7914   0942 Pulaski NY   Mitchell Sprouse     1/22/2017 9:28   1/22/2017 17:04   456
   2694673           7914   0942 Pulaski NY   Mitchell Sprouse    1/24/2017 10:32   1/24/2017 15:46   314
   2696223           7914   0942 Pulaski NY   Mitchell Sprouse    1/24/2017 16:17   1/24/2017 19:20   183
   2697186           7914   0942 Pulaski NY   Mitchell Sprouse     1/25/2017 9:23   1/25/2017 14:54   331
   2698839           7914   0942 Pulaski NY   Mitchell Sprouse    1/25/2017 15:26   1/25/2017 17:32   126
   2703927           7914   0942 Pulaski NY   Mitchell Sprouse    1/27/2017 10:30   1/27/2017 14:04   214   2017-01-27 10:30:00.000 2017-01-27 14:04:00.000 214   2017-01-28 17:07:07.180 Jeff Falk
   2704927           7914   0942 Pulaski NY   Mitchell Sprouse    1/27/2017 14:34   1/27/2017 19:12   278
   2706605           7914   0942 Pulaski NY   Mitchell Sprouse     1/28/2017 9:06   1/28/2017 16:30   444
   2713808           7914   0942 Pulaski NY   Mitchell Sprouse     1/31/2017 9:30   1/31/2017 14:54   324
   2715433           7914   0942 Pulaski NY   Mitchell Sprouse    1/31/2017 15:26   1/31/2017 18:27   181
   2716586           7914   0942 Pulaski NY   Mitchell Sprouse      2/1/2017 9:14    2/1/2017 13:47   273
   2717960           7914   0942 Pulaski NY   Mitchell Sprouse     2/1/2017 14:17    2/1/2017 17:42   205
   2719795           7914   0942 Pulaski NY   Mitchell Sprouse     2/2/2017 10:43    2/2/2017 15:12   269
   2721220           7914   0942 Pulaski NY   Mitchell Sprouse     2/2/2017 15:42    2/2/2017 19:31   229
   2722743           7914   0942 Pulaski NY   Mitchell Sprouse     2/3/2017 10:15    2/3/2017 16:46   391
   2724865           7914   0942 Pulaski NY   Mitchell Sprouse     2/3/2017 17:16    2/3/2017 19:10   114
   2725736           7914   0942 Pulaski NY   Mitchell Sprouse      2/4/2017 9:12    2/4/2017 16:11   419
   2728190           7914   0942 Pulaski NY   Mitchell Sprouse      2/5/2017 9:29    2/5/2017 17:00   451   2017-02-05 09:29:00.000 2017-02-05 17:00:00.000 451   2017-02-13 00:00:15.393 Jeff Falk                Auto-Punch Out
   2729923           7914   0942 Pulaski NY   Mitchell Sprouse     2/6/2017 10:18    2/6/2017 15:40   322
   2731425           7914   0942 Pulaski NY   Mitchell Sprouse     2/6/2017 16:10    2/6/2017 19:21   191
   2732723           7914   0942 Pulaski NY   Mitchell Sprouse     2/7/2017 10:46    2/7/2017 16:07   321
   2734245           7914   0942 Pulaski NY   Mitchell Sprouse     2/7/2017 16:37    2/7/2017 19:10   153   2017-02-07 16:37:00.000 2017-02-07 19:10:00.000 153   2017-02-13 00:00:46.933 Jeff Falk                Auto-Punch Out
   2740498           7914   0942 Pulaski NY   Mitchell Sprouse     2/10/2017 9:52   2/10/2017 16:17   385
   2742539           7914   0942 Pulaski NY   Mitchell Sprouse    2/10/2017 16:47   2/10/2017 19:51   184
   2743450           7914   0942 Pulaski NY   Mitchell Sprouse     2/11/2017 9:10   2/11/2017 13:10   240
   2744768           7914   0942 Pulaski NY   Mitchell Sprouse    2/11/2017 13:40   2/11/2017 18:28   288
   2745940           7914   0942 Pulaski NY   Mitchell Sprouse     2/12/2017 9:31   2/12/2017 17:05   454
   2750475           7914   0942 Pulaski NY   Mitchell Sprouse    2/14/2017 10:59   2/14/2017 16:30   331
   2751897           7914   0942 Pulaski NY   Mitchell Sprouse    2/14/2017 17:00   2/14/2017 19:14   134
   2752667           7914   0942 Pulaski NY   Mitchell Sprouse     2/15/2017 9:20   2/15/2017 16:43   443
   2758474           7914   0942 Pulaski NY   Mitchell Sprouse    2/17/2017 10:22   2/17/2017 15:51   329
   2760276           7914   0942 Pulaski NY   Mitchell Sprouse    2/17/2017 16:21   2/17/2017 19:14   173
   2761376           7914   0942 Pulaski NY   Mitchell Sprouse     2/18/2017 9:28   2/18/2017 14:02   274
   2762810           7914   0942 Pulaski NY   Mitchell Sprouse    2/18/2017 14:32   2/18/2017 16:04    92
   2763734           7914   0942 Pulaski NY   Mitchell Sprouse     2/19/2017 9:27   2/19/2017 17:04   457
   2768046           7914   0942 Pulaski NY   Mitchell Sprouse    2/21/2017 10:13   2/21/2017 14:58   285
   2769301           7914   0942 Pulaski NY   Mitchell Sprouse    2/21/2017 15:28   2/21/2017 19:37   249
   2770377           7914   0942 Pulaski NY   Mitchell Sprouse     2/22/2017 9:29   2/22/2017 13:20   231
   2771445           7914   0942 Pulaski NY   Mitchell Sprouse    2/22/2017 13:50   2/22/2017 17:43   233
   2775853           7914   0942 Pulaski NY   Mitchell Sprouse    2/24/2017 10:11   2/24/2017 16:31   380
   2777780           7914   0942 Pulaski NY   Mitchell Sprouse    2/24/2017 17:01   2/24/2017 19:06   125
   2778663           7914   0942 Pulaski NY   Mitchell Sprouse     2/25/2017 9:29   2/25/2017 13:00   211
   2779836           7914   0942 Pulaski NY   Mitchell Sprouse    2/25/2017 13:30   2/25/2017 18:03   273
   2780978           7914   0942 Pulaski NY   Mitchell Sprouse     2/26/2017 9:30   2/26/2017 17:05   455
   2785263           7914   0942 Pulaski NY   Mitchell Sprouse    2/28/2017 10:28   2/28/2017 12:12   104
   2785796           7914   0942 Pulaski NY   Mitchell Sprouse    2/28/2017 12:42   2/28/2017 20:03   441
   2792337           7914   0942 Pulaski NY   Mitchell Sprouse      3/1/2017 8:00    3/1/2017 17:00   540   2017-03-01 08:00:53.000 2017-03-01 17:00:53.000 540   2017-03-03 01:05:42.687 Jeff Falk
   2792969           7914   0942 Pulaski NY   Mitchell Sprouse      3/3/2017 9:32    3/3/2017 14:23   291
   2794817           7914   0942 Pulaski NY   Mitchell Sprouse     3/3/2017 15:27    3/3/2017 17:00    93
   2796381           7914   0942 Pulaski NY   Mitchell Sprouse     3/4/2017 10:14    3/4/2017 15:29   315
   2797865           7914   0942 Pulaski NY   Mitchell Sprouse     3/4/2017 16:01    3/4/2017 18:00   119
   2798456           7914   0942 Pulaski NY   Mitchell Sprouse      3/5/2017 9:30    3/5/2017 17:16   466
   2802782           7914   0942 Pulaski NY   Mitchell Sprouse     3/7/2017 10:28    3/7/2017 15:28   300
   2804140           7914   0942 Pulaski NY   Mitchell Sprouse     3/7/2017 15:58    3/7/2017 20:28   270
   2805137           7914   0942 Pulaski NY   Mitchell Sprouse      3/8/2017 9:29    3/8/2017 15:02   333
   2810266           7914   0942 Pulaski NY   Mitchell Sprouse     3/10/2017 8:58   3/10/2017 15:14   376
   2812280           7914   0942 Pulaski NY   Mitchell Sprouse    3/10/2017 15:44   3/10/2017 19:07   203
   2813425           7914   0942 Pulaski NY   Mitchell Sprouse     3/11/2017 9:27   3/11/2017 11:00    93
   2814577           7914   0942 Pulaski NY   Mitchell Sprouse    3/11/2017 13:19   3/11/2017 15:10   111
   2815655           7914   0942 Pulaski NY   Mitchell Sprouse     3/12/2017 9:30   3/12/2017 17:16   466
   2821857           7914   0942 Pulaski NY   Mitchell Sprouse    3/15/2017 11:35   3/15/2017 13:24   109
   2823763           7914   0942 Pulaski NY   Mitchell Sprouse     3/16/2017 9:15   3/16/2017 13:51   276
   2825069           7914   0942 Pulaski NY   Mitchell Sprouse    3/16/2017 14:21   3/16/2017 16:59   158
   2826774           7914   0942 Pulaski NY   Mitchell Sprouse    3/17/2017 10:03   3/17/2017 13:38   215
   2827907           7914   0942 Pulaski NY   Mitchell Sprouse    3/17/2017 14:08   3/17/2017 18:28   260
   2829837           7914   0942 Pulaski NY   Mitchell Sprouse    3/18/2017 10:53   3/18/2017 16:38   345
   2831319           7914   0942 Pulaski NY   Mitchell Sprouse    3/18/2017 17:08   3/18/2017 19:09   121
   2833296           7914   0942 Pulaski NY   Mitchell Sprouse     3/20/2017 9:54   3/20/2017 15:15   321
PunchID    EmployeeID       FieldText         EmployeeName       Case
                                                                 TimeIn 5:19-cv-05310-JDW
                                                                            TimeOut Minutes     Document RevisedTimeOut
                                                                                            RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                        RevisedMinutes    Page 110RevisedBy
                                                                                                                                    RevisedOnDate  of 123                                           PunchInComments
                                                                                                                                                                                                                 PunchOutComments   RevisionComments
   2834672           7914   0942 Pulaski NY   Mitchell Sprouse    3/20/2017 15:45   3/20/2017 19:23   218
   2835858           7914   0942 Pulaski NY   Mitchell Sprouse    3/21/2017 10:05   3/21/2017 15:48   343
   2837229           7914   0942 Pulaski NY   Mitchell Sprouse    3/21/2017 16:18   3/21/2017 19:08   170
   2839327           7914   0942 Pulaski NY   Mitchell Sprouse    3/22/2017 14:52   3/22/2017 19:34   282
   2840633           7914   0942 Pulaski NY   Mitchell Sprouse     3/23/2017 9:46   3/23/2017 17:27   461
   2846312           7914   0942 Pulaski NY   Mitchell Sprouse     3/25/2017 9:29   3/25/2017 16:01   392
   2848517           7914   0942 Pulaski NY   Mitchell Sprouse     3/26/2017 9:25   3/26/2017 17:06   461
   2852604           7914   0942 Pulaski NY   Mitchell Sprouse    3/28/2017 10:37   3/28/2017 16:11   334
   2854018           7914   0942 Pulaski NY   Mitchell Sprouse    3/28/2017 16:41   3/28/2017 19:05   144
   2854825           7914   0942 Pulaski NY   Mitchell Sprouse     3/29/2017 9:29   3/29/2017 14:28   299
   2856131           7914   0942 Pulaski NY   Mitchell Sprouse    3/29/2017 14:58   3/29/2017 17:01   123
   2860243           7914   0942 Pulaski NY   Mitchell Sprouse    3/31/2017 10:12   3/31/2017 16:51   399
   2862157           7914   0942 Pulaski NY   Mitchell Sprouse    3/31/2017 17:21   3/31/2017 19:10   109
   2863098           7914   0942 Pulaski NY   Mitchell Sprouse      4/1/2017 9:55    4/1/2017 13:58   243
   2864279           7914   0942 Pulaski NY   Mitchell Sprouse     4/1/2017 14:28    4/1/2017 19:07   279
   2874201           7914   0942 Pulaski NY   Mitchell Sprouse     4/6/2017 10:20    4/6/2017 15:48   328
   2875676           7914   0942 Pulaski NY   Mitchell Sprouse     4/6/2017 16:23    4/6/2017 19:06   163
   2876882           7914   0942 Pulaski NY   Mitchell Sprouse     4/7/2017 10:02    4/7/2017 14:29   267
   2878351           7914   0942 Pulaski NY   Mitchell Sprouse     4/7/2017 15:01    4/7/2017 19:07   246
   2879695           7914   0942 Pulaski NY   Mitchell Sprouse      4/8/2017 9:30    4/8/2017 16:18   408
   2883579           7914   0942 Pulaski NY   Mitchell Sprouse    4/10/2017 10:23   4/10/2017 15:27   304
   2884942           7914   0942 Pulaski NY   Mitchell Sprouse    4/10/2017 15:57   4/10/2017 19:55   238
   2888284           7914   0942 Pulaski NY   Mitchell Sprouse     4/12/2017 9:30   4/12/2017 17:12   462
   2890880           7914   0942 Pulaski NY   Mitchell Sprouse    4/13/2017 10:10   4/13/2017 17:02   412
   2893512           7914   0942 Pulaski NY   Mitchell Sprouse    4/14/2017 10:00   4/14/2017 16:30   390
   2895417           7914   0942 Pulaski NY   Mitchell Sprouse    4/14/2017 17:00   4/14/2017 19:46   166
   2896321           7914   0942 Pulaski NY   Mitchell Sprouse     4/15/2017 9:30   4/15/2017 15:34   364
   2901978           7914   0942 Pulaski NY   Mitchell Sprouse    4/18/2017 10:49   4/18/2017 15:17   268
   2903341           7914   0942 Pulaski NY   Mitchell Sprouse    4/18/2017 15:47   4/18/2017 20:09   262
   2904400           7914   0942 Pulaski NY   Mitchell Sprouse     4/19/2017 9:31   4/19/2017 16:16   405
   2907051           7914   0942 Pulaski NY   Mitchell Sprouse     4/20/2017 9:30   4/20/2017 15:10   340
   2908631           7914   0942 Pulaski NY   Mitchell Sprouse    4/20/2017 15:40   4/20/2017 19:56   256
   2909984           7914   0942 Pulaski NY   Mitchell Sprouse     4/21/2017 9:42   4/21/2017 15:34   352
   2911880           7914   0942 Pulaski NY   Mitchell Sprouse    4/21/2017 16:04   4/21/2017 18:30   146
   2913050           7914   0942 Pulaski NY   Mitchell Sprouse     4/22/2017 9:30    4/22/2017 9:56    26
   2913323           7914   0942 Pulaski NY   Mitchell Sprouse    4/22/2017 10:26   4/22/2017 13:32   186
   2914310           7914   0942 Pulaski NY   Mitchell Sprouse    4/22/2017 14:02   4/22/2017 19:28   326
   2915319           7914   0942 Pulaski NY   Mitchell Sprouse     4/23/2017 9:29   4/23/2017 17:04   455
   2919393           7914   0942 Pulaski NY   Mitchell Sprouse    4/25/2017 10:31   4/25/2017 14:31   240
   2920462           7914   0942 Pulaski NY   Mitchell Sprouse    4/25/2017 15:01   4/25/2017 19:33   272
   2921601           7914   0942 Pulaski NY   Mitchell Sprouse     4/26/2017 9:30   4/26/2017 16:00   390
   2926970           7914   0942 Pulaski NY   Mitchell Sprouse    4/28/2017 10:29   4/28/2017 16:29   360
   2928783           7914   0942 Pulaski NY   Mitchell Sprouse    4/28/2017 16:59   4/28/2017 19:06   127
   2929946           7914   0942 Pulaski NY   Mitchell Sprouse    4/29/2017 10:37   4/29/2017 15:57   320
   2931355           7914   0942 Pulaski NY   Mitchell Sprouse    4/29/2017 16:28   4/29/2017 19:13   165
   2933486           7914   0942 Pulaski NY   Mitchell Sprouse     5/1/2017 10:19    5/1/2017 15:30   311
   2934928           7914   0942 Pulaski NY   Mitchell Sprouse     5/1/2017 16:00    5/1/2017 19:31   211
   2935900           7914   0942 Pulaski NY   Mitchell Sprouse      5/2/2017 9:30    5/2/2017 16:30   420
   2938343           7914   0942 Pulaski NY   Mitchell Sprouse      5/3/2017 9:30    5/3/2017 16:38   428
   2950703           7914   0942 Pulaski NY   Mitchell Sprouse      5/5/2017 7:00     5/5/2017 9:00   120 2017-05-05 07:00:44.000 2017-05-05 09:00:44.000 120   2017-05-08 16:14:15.730 Jeff Falk
   2944041           7914   0942 Pulaski NY   Mitchell Sprouse     5/5/2017 11:20    5/5/2017 14:33   193
   2945148           7914   0942 Pulaski NY   Mitchell Sprouse     5/5/2017 15:03    5/5/2017 19:57   294
   2946474           7914   0942 Pulaski NY   Mitchell Sprouse      5/6/2017 9:31    5/6/2017 15:37   366
   2948094           7914   0942 Pulaski NY   Mitchell Sprouse     5/6/2017 16:09    5/6/2017 19:00   171
   2952646           7914   0942 Pulaski NY   Mitchell Sprouse     5/9/2017 10:37    5/9/2017 15:51   314
   2953954           7914   0942 Pulaski NY   Mitchell Sprouse     5/9/2017 16:21    5/9/2017 19:35   194
   2955235           7914   0942 Pulaski NY   Mitchell Sprouse    5/10/2017 11:39   5/10/2017 14:20   161
   2956056           7914   0942 Pulaski NY   Mitchell Sprouse    5/10/2017 14:52   5/10/2017 19:04   252
   2957205           7914   0942 Pulaski NY   Mitchell Sprouse     5/11/2017 9:30   5/11/2017 16:30   420
   2960204           7914   0942 Pulaski NY   Mitchell Sprouse    5/12/2017 10:31   5/12/2017 13:52   201
   2961406           7914   0942 Pulaski NY   Mitchell Sprouse    5/12/2017 14:24   5/12/2017 19:34   310
   2962989           7914   0942 Pulaski NY   Mitchell Sprouse     5/13/2017 9:30   5/13/2017 12:49   199
   2964088           7914   0942 Pulaski NY   Mitchell Sprouse    5/13/2017 13:22   5/13/2017 18:16   294
   2965141           7914   0942 Pulaski NY   Mitchell Sprouse     5/14/2017 9:30   5/14/2017 18:35   545
   2969400           7914   0942 Pulaski NY   Mitchell Sprouse    5/16/2017 10:25   5/16/2017 15:35   310
   2970763           7914   0942 Pulaski NY   Mitchell Sprouse    5/16/2017 16:07   5/16/2017 20:02   235
   2971674           7914   0942 Pulaski NY   Mitchell Sprouse     5/17/2017 9:19   5/17/2017 14:58   339
   2976660           7914   0924 Buffalo      Mitchell Sprouse     5/19/2017 8:47   5/19/2017 20:52   725
   2980216           7914   0942 Pulaski NY   Mitchell Sprouse    5/20/2017 10:31   5/20/2017 14:30   239
   2981359           7914   0942 Pulaski NY   Mitchell Sprouse    5/20/2017 15:01   5/20/2017 19:03   242
PunchID    EmployeeID       FieldText             EmployeeName       Case
                                                                     TimeIn 5:19-cv-05310-JDW
                                                                                TimeOut Minutes     Document RevisedTimeOut
                                                                                                RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                            RevisedMinutes    Page 111RevisedBy
                                                                                                                                        RevisedOnDate  of 123                                               PunchInComments
                                                                                                                                                                                                                         PunchOutComments   RevisionComments
   2982057           7914   0942 Pulaski NY       Mitchell Sprouse     5/21/2017 9:29   5/21/2017 17:33   484
   2985355           7914   0942 Pulaski NY       Mitchell Sprouse    5/22/2017 18:50   5/22/2017 19:57    67
   2985896           7914   0942 Pulaski NY       Mitchell Sprouse     5/23/2017 9:30   5/23/2017 15:50   380
   2987436           7914   0942 Pulaski NY       Mitchell Sprouse    5/23/2017 16:20   5/23/2017 19:05   164
   2988247           7914   0942 Pulaski NY       Mitchell Sprouse     5/24/2017 9:17   5/24/2017 14:00   283
   2992360           7914   0942 Pulaski NY       Mitchell Sprouse    5/25/2017 16:07   5/25/2017 17:15    68
   2993644           7914   0942 Pulaski NY       Mitchell Sprouse    5/26/2017 10:31   5/26/2017 14:47   256
   2995043           7914   0942 Pulaski NY       Mitchell Sprouse    5/26/2017 15:17   5/26/2017 19:10   233
   2996614           7914   0942 Pulaski NY       Mitchell Sprouse    5/27/2017 10:43   5/27/2017 13:36   173
   2997542           7914   0942 Pulaski NY       Mitchell Sprouse    5/27/2017 14:06   5/27/2017 21:00   414
   3001508           7914   0942 Pulaski NY       Mitchell Sprouse     5/30/2017 9:30   5/30/2017 17:29   479
   3004033           7914   0942 Pulaski NY       Mitchell Sprouse     5/31/2017 9:30   5/31/2017 15:30   360
   3006711           7914   0942 Pulaski NY       Mitchell Sprouse     6/1/2017 10:07    6/1/2017 16:34   387
   3008358           7914   0942 Pulaski NY       Mitchell Sprouse     6/1/2017 17:04    6/1/2017 19:12   128
   3009500           7914   0942 Pulaski NY       Mitchell Sprouse     6/2/2017 10:17    6/2/2017 15:40   323
   3011244           7914   0942 Pulaski NY       Mitchell Sprouse     6/2/2017 16:18    6/2/2017 19:05   167
   3012206           7914   0942 Pulaski NY       Mitchell Sprouse      6/3/2017 9:30    6/3/2017 15:30   360
   3013894           7914   0942 Pulaski NY       Mitchell Sprouse     6/3/2017 16:03    6/3/2017 17:49   106
   3014410           7914   0942 Pulaski NY       Mitchell Sprouse      6/4/2017 9:30    6/4/2017 12:47   197
   3015192           7914   0942 Pulaski NY       Mitchell Sprouse     6/4/2017 13:17    6/4/2017 17:31   254
   3018328           7914   0942 Pulaski NY       Mitchell Sprouse      6/6/2017 9:30    6/6/2017 14:58   328
   3019740           7914   0942 Pulaski NY       Mitchell Sprouse     6/6/2017 15:28    6/6/2017 20:09   281
   3023483           7914   0942 Pulaski NY       Mitchell Sprouse     6/8/2017 10:31    6/8/2017 16:11   340
   3024978           7914   0942 Pulaski NY       Mitchell Sprouse     6/8/2017 16:41    6/8/2017 19:32   171
   3026875           7914   0942 Pulaski NY       Mitchell Sprouse      6/9/2017 8:41    6/9/2017 19:13   632 2017-06-09 10:41:00.000 2017-06-09 19:13:00.000 512   2017-06-10 13:29:55.743 Garry Scholes                                   Store meeting paid for 2 hours
   3026875           7914   0942 Pulaski NY       Mitchell Sprouse      6/9/2017 8:41    6/9/2017 19:13   632 2017-06-09 08:41:00.000 2017-06-09 19:13:00.000 632   2017-06-10 13:30:20.190 Garry Scholes                                   paid for store meeting
   3028809           7914   0942 Pulaski NY       Mitchell Sprouse     6/10/2017 9:30   6/10/2017 19:28   598
   3030942           7914   0942 Pulaski NY       Mitchell Sprouse     6/11/2017 9:29   6/11/2017 17:16   467
   3035141           7914   0942 Pulaski NY       Mitchell Sprouse    6/13/2017 10:03   6/13/2017 16:12   369
   3036592           7914   0942 Pulaski NY       Mitchell Sprouse    6/13/2017 16:42   6/13/2017 19:35   173
   3039863           7914   0942 Pulaski NY       Mitchell Sprouse     6/15/2017 9:30   6/15/2017 14:19   289
   3041672           7914   0942 Pulaski NY       Mitchell Sprouse    6/15/2017 17:07   6/15/2017 17:49    42
   3042812           7914   0942 Pulaski NY       Mitchell Sprouse    6/16/2017 10:23   6/16/2017 17:40   437
   3044838           7914   0942 Pulaski NY       Mitchell Sprouse    6/16/2017 18:11   6/16/2017 20:20   129
   3047559           7914   0942 Pulaski NY       Mitchell Sprouse     6/18/2017 9:09   6/18/2017 17:03   474
   3048656           7914   0921 Central Square   Mitchell Sprouse     6/19/2017 8:22   6/19/2017 13:22   300
   3050129           7914   0942 Pulaski NY       Mitchell Sprouse    6/19/2017 13:55   6/19/2017 19:06   311
   3051674           7914   0942 Pulaski NY       Mitchell Sprouse    6/20/2017 10:08   6/20/2017 17:56   468
   3055491           7914   0942 Pulaski NY       Mitchell Sprouse    6/21/2017 16:33   6/21/2017 19:05   152
   3057154           7914   0942 Pulaski NY       Mitchell Sprouse    6/22/2017 12:24   6/22/2017 16:59   275
   3059327           7914   0942 Pulaski NY       Mitchell Sprouse    6/23/2017 10:08   6/23/2017 16:32   384
   3061190           7914   0942 Pulaski NY       Mitchell Sprouse    6/23/2017 17:02   6/23/2017 18:02    60
   3062068           7914   0942 Pulaski NY       Mitchell Sprouse     6/24/2017 9:30   6/24/2017 16:43   433
   3064210           7914   0942 Pulaski NY       Mitchell Sprouse     6/25/2017 9:30   6/25/2017 17:06   456
   3068523           7914   0942 Pulaski NY       Mitchell Sprouse    6/27/2017 10:18   6/27/2017 15:31   313
   3069821           7914   0942 Pulaski NY       Mitchell Sprouse    6/27/2017 16:01   6/27/2017 19:06   185
   3073182           7914   0942 Pulaski NY       Mitchell Sprouse     6/29/2017 9:19   6/29/2017 14:24   305
   3074712           7914   0942 Pulaski NY       Mitchell Sprouse    6/29/2017 15:55   6/29/2017 17:49   114
   3076030           7914   0942 Pulaski NY       Mitchell Sprouse    6/30/2017 10:03   6/30/2017 15:54   351
   3077769           7914   0942 Pulaski NY       Mitchell Sprouse    6/30/2017 16:25   6/30/2017 16:36    11
   3077868           7914   0942 Pulaski NY       Mitchell Sprouse    6/30/2017 16:52   6/30/2017 22:17   325
   3078987           7914   0942 Pulaski NY       Mitchell Sprouse     7/1/2017 10:00    7/1/2017 16:55   415
   3080652           7914   0942 Pulaski NY       Mitchell Sprouse     7/1/2017 17:26    7/1/2017 17:55    29
   3080962           7914   0942 Pulaski NY       Mitchell Sprouse      7/2/2017 9:30    7/2/2017 17:10   460
   3091875           7914   0942 Pulaski NY       Mitchell Sprouse     7/7/2017 10:25    7/7/2017 13:09   164
   3092886           7914   0942 Pulaski NY       Mitchell Sprouse     7/7/2017 13:39    7/7/2017 19:26   347
   3094559           7914   0942 Pulaski NY       Mitchell Sprouse      7/8/2017 9:29    7/8/2017 15:32   363
   3096762           7914   0942 Pulaski NY       Mitchell Sprouse      7/9/2017 9:30    7/9/2017 17:07   457
   3101039           7914   0942 Pulaski NY       Mitchell Sprouse    7/11/2017 10:19   7/11/2017 16:24   365
   3102511           7914   0942 Pulaski NY       Mitchell Sprouse    7/11/2017 16:54   7/11/2017 20:23   209
   3105412           7914   0942 Pulaski NY       Mitchell Sprouse     7/13/2017 8:30   7/13/2017 13:47   317
   3107041           7914   0942 Pulaski NY       Mitchell Sprouse    7/13/2017 14:17   7/13/2017 17:03   166
   3108761           7914   0942 Pulaski NY       Mitchell Sprouse    7/14/2017 10:05   7/14/2017 15:06   301
   3110302           7914   0942 Pulaski NY       Mitchell Sprouse    7/14/2017 15:36   7/14/2017 19:57   261
   3111204           7914   0942 Pulaski NY       Mitchell Sprouse     7/15/2017 8:30   7/15/2017 13:53   323
   3112890           7914   0942 Pulaski NY       Mitchell Sprouse    7/15/2017 14:24   7/15/2017 16:58   154
   3113696           7914   0942 Pulaski NY       Mitchell Sprouse     7/16/2017 9:27   7/16/2017 18:19   532
   3117917           7914   0942 Pulaski NY       Mitchell Sprouse    7/18/2017 10:36   7/18/2017 14:38   242
   3119089           7914   0942 Pulaski NY       Mitchell Sprouse    7/18/2017 15:19   7/18/2017 20:35   316
   3122326           7914   0942 Pulaski NY       Mitchell Sprouse     7/20/2017 8:29   7/20/2017 13:36   307
PunchID    EmployeeID       FieldText                                           EmployeeName       Case
                                                                                                   TimeIn 5:19-cv-05310-JDW
                                                                                                              TimeOut Minutes     Document RevisedTimeOut
                                                                                                                              RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                                                          RevisedMinutes    Page 112RevisedBy
                                                                                                                                                                      RevisedOnDate  of 123                                             PunchInComments
                                                                                                                                                                                                                                                     PunchOutComments   RevisionComments
   3126501           7914   0942 Pulaski NY                                     Mitchell Sprouse    7/21/2017 12:59   7/21/2017 19:18   379
   3128664           7914   0942 Pulaski NY                                     Mitchell Sprouse    7/22/2017 10:14   7/22/2017 16:23   369
   3130110           7914   0942 Pulaski NY                                     Mitchell Sprouse    7/22/2017 16:54   7/22/2017 19:08   134
   3130522           7914   0942 Pulaski NY                                     Mitchell Sprouse     7/23/2017 9:25   7/23/2017 17:08   463
   3135513           7914   0942 Pulaski NY                                     Mitchell Sprouse    7/25/2017 10:26   7/25/2017 17:28   422
   3137108           7914   0942 Pulaski NY                                     Mitchell Sprouse    7/25/2017 17:58   7/25/2017 19:15    77
   3139720           7914   0942 Pulaski NY                                     Mitchell Sprouse     7/27/2017 8:30   7/27/2017 14:22   352
   3143789           7914   0942 Pulaski NY                                     Mitchell Sprouse    7/28/2017 13:13   7/28/2017 19:22   369
   3145148           7914   0942 Pulaski NY                                     Mitchell Sprouse     7/29/2017 8:29   7/29/2017 14:59   390
   3151379           7914   0945 Geneva NY                                      Mitchell Sprouse      8/1/2017 8:26    8/1/2017 12:28   242
   3152714           7914   0945 Geneva NY                                      Mitchell Sprouse     8/1/2017 12:58    8/1/2017 17:16   258
   3154993           7914   0945 Geneva NY                                      Mitchell Sprouse     8/2/2017 11:55    8/2/2017 15:49   234
   3156050           7914   0945 Geneva NY                                      Mitchell Sprouse     8/2/2017 16:19    8/2/2017 20:10   231
   3159452           7914   0945 Geneva NY                                      Mitchell Sprouse      8/4/2017 8:20    8/4/2017 14:13   353
   3161588           7914   0945 Geneva NY                                      Mitchell Sprouse     8/4/2017 14:43    8/4/2017 18:43   240
   3163533           7914   0945 Geneva NY                                      Mitchell Sprouse     8/5/2017 10:48    8/5/2017 15:51   303
   3164928           7914   0945 Geneva NY                                      Mitchell Sprouse     8/5/2017 16:21    8/5/2017 19:16   174
   3166696           7914   0945 Geneva NY                                      Mitchell Sprouse      8/7/2017 8:30    8/7/2017 13:32   302
   3168213           7914   0945 Geneva NY                                      Mitchell Sprouse     8/7/2017 14:02    8/7/2017 17:09   187
   3170384           7914   0945 Geneva NY                                      Mitchell Sprouse     8/8/2017 12:00    8/8/2017 15:39   219
   3171308           7914   0945 Geneva NY                                      Mitchell Sprouse     8/8/2017 16:09    8/8/2017 20:09   240
   3171890           7914   0945 Geneva NY                                      Mitchell Sprouse      8/9/2017 8:22    8/9/2017 14:59   397
   3173821           7914   0945 Geneva NY                                      Mitchell Sprouse     8/9/2017 15:32    8/9/2017 17:00    88
   3178512           7914   0945 Geneva NY                                      Mitchell Sprouse    8/11/2017 11:58   8/11/2017 16:00   242
   3179750           7914   0945 Geneva NY                                      Mitchell Sprouse    8/11/2017 16:30   8/11/2017 20:19   229
   3180364           7914   0945 Geneva NY                                      Mitchell Sprouse     8/12/2017 8:30   8/12/2017 13:35   305
   3181991           7914   0945 Geneva NY                                      Mitchell Sprouse    8/12/2017 14:05   8/12/2017 15:53   108
   3185331           7914   0945 Geneva NY                                      Mitchell Sprouse     8/14/2017 9:03   8/14/2017 15:36   393
   3187010           7914   0945 Geneva NY                                      Mitchell Sprouse    8/14/2017 16:06   8/14/2017 18:59   173
   3187661           7914   0945 Geneva NY                                      Mitchell Sprouse     8/15/2017 8:30   8/15/2017 14:28   358
   3189357           7914   0945 Geneva NY                                      Mitchell Sprouse    8/15/2017 14:58   8/15/2017 17:31   153
   3191177           7914   0945 Geneva NY                                      Mitchell Sprouse    8/16/2017 11:53   8/16/2017 15:11   198
   3192197           7914   0945 Geneva NY                                      Mitchell Sprouse    8/16/2017 15:41   8/16/2017 20:16   275   2017-08-16 15:41:00.000 2017-08-16 20:16:00.000 275   2017-08-17 20:46:54.687 Jeff Falk
   3195730           7914   0945 Geneva NY                                      Mitchell Sprouse     8/18/2017 8:29   8/18/2017 14:36   367
   3197890           7914   0945 Geneva NY                                      Mitchell Sprouse    8/18/2017 15:06   8/18/2017 16:23    77
   3199488           7914   0945 Geneva NY                                      Mitchell Sprouse     8/19/2017 9:48   8/19/2017 15:00   312
   3201030           7914   0945 Geneva NY                                      Mitchell Sprouse    8/19/2017 15:30   8/19/2017 19:09   219
   3203971           7914   0945 Geneva NY                                      Mitchell Sprouse    8/21/2017 12:00   8/21/2017 14:32   152
   3204641           7914   0945 Geneva NY                                      Mitchell Sprouse    8/21/2017 15:02   8/21/2017 20:34   332
   3208151           7914   0945 Geneva NY                                      Mitchell Sprouse     8/23/2017 8:27   8/23/2017 13:07   280
   3209680           7914   0945 Geneva NY                                      Mitchell Sprouse    8/23/2017 13:37   8/23/2017 16:31   174
   3210334           7914   0945 Geneva NY                                      Mitchell Sprouse    8/23/2017 16:38   8/23/2017 16:42     4
   3211976           7914   0945 Geneva NY                                      Mitchell Sprouse    8/24/2017 12:00   8/24/2017 15:52   232
   3213083           7914   0945 Geneva NY                                      Mitchell Sprouse    8/24/2017 16:22   8/24/2017 20:37   255
   3215167           7914   0945 Geneva NY                                      Mitchell Sprouse    8/25/2017 12:22   8/25/2017 16:28   246
   3216438           7914   0945 Geneva NY                                      Mitchell Sprouse    8/25/2017 17:02   8/25/2017 21:48   286
   3220521           7914   0945 Geneva NY                                      Mitchell Sprouse     8/28/2017 8:22   8/28/2017 14:14   352
   3222176           7914   0945 Geneva NY                                      Mitchell Sprouse    8/28/2017 14:44   8/28/2017 17:41   177
   3240261           7914   0101 Corporate Offc Moorehead Communications, Inc   Mitchell Sprouse     8/29/2017 9:00   8/29/2017 17:00   480   2017-08-29 09:00:09.000 2017-08-29 17:00:09.000 480   2017-09-05 14:47:35.023 Jeff Falk
   3240262           7914   0101 Corporate Offc Moorehead Communications, Inc   Mitchell Sprouse     8/30/2017 9:00   8/30/2017 17:00   480   2017-08-30 09:00:43.000 2017-08-30 17:00:43.000 480   2017-09-05 14:48:08.703 Jeff Falk
   3240264           7914   0101 Corporate Offc Moorehead Communications, Inc   Mitchell Sprouse     8/31/2017 9:00   8/31/2017 17:00   480   2017-08-31 09:00:18.000 2017-08-31 17:00:18.000 480   2017-09-05 14:48:44.610 Jeff Falk
   3230784           7914   0945 Geneva NY                                      Mitchell Sprouse     9/1/2017 11:07    9/1/2017 20:39   572
   3233252           7914   0945 Geneva NY                                      Mitchell Sprouse      9/2/2017 8:33    9/2/2017 14:37   364
   3235195           7914   0945 Geneva NY                                      Mitchell Sprouse     9/2/2017 15:07    9/2/2017 16:24    77
   3239447           7914   0945 Geneva NY                                      Mitchell Sprouse      9/5/2017 7:42    9/5/2017 14:32   410
   3241579           7914   0945 Geneva NY                                      Mitchell Sprouse     9/5/2017 15:02    9/5/2017 16:42   100
   3242779           7914   0945 Geneva NY                                      Mitchell Sprouse      9/6/2017 8:32    9/6/2017 15:32   420
   3246637           7914   0945 Geneva NY                                      Mitchell Sprouse     9/7/2017 12:00    9/7/2017 15:42   222
   3247649           7914   0945 Geneva NY                                      Mitchell Sprouse     9/7/2017 16:12    9/7/2017 20:33   261
   3248428           7914   0945 Geneva NY                                      Mitchell Sprouse      9/8/2017 8:36    9/8/2017 13:55   319
   3250357           7914   0945 Geneva NY                                      Mitchell Sprouse     9/8/2017 14:25    9/8/2017 17:15   170
   3251619           7914   0945 Geneva NY                                      Mitchell Sprouse      9/9/2017 8:30    9/9/2017 12:30   240
   3252982           7914   0945 Geneva NY                                      Mitchell Sprouse     9/9/2017 12:45    9/9/2017 16:45   240
   3255582           7914   0945 Geneva NY                                      Mitchell Sprouse     9/11/2017 8:56   9/11/2017 15:59   423
   3258734           7914   0945 Geneva NY                                      Mitchell Sprouse    9/12/2017 11:55   9/12/2017 16:26   271
   3259832           7914   0945 Geneva NY                                      Mitchell Sprouse    9/12/2017 16:56   9/12/2017 20:14   198
   3263565           7914   0945 Geneva NY                                      Mitchell Sprouse    9/14/2017 10:33   9/14/2017 14:25   232
   3264740           7914   0945 Geneva NY                                      Mitchell Sprouse    9/14/2017 14:56   9/14/2017 20:08   312
   3265657           7914   0945 Geneva NY                                      Mitchell Sprouse     9/15/2017 7:31   9/15/2017 12:09   278
   3267339           7914   0945 Geneva NY                                      Mitchell Sprouse    9/15/2017 12:40   9/15/2017 16:10   210
PunchID    EmployeeID       FieldText                                           EmployeeName       Case
                                                                                                   TimeIn 5:19-cv-05310-JDW
                                                                                                              TimeOut Minutes     Document RevisedTimeOut
                                                                                                                              RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                                                          RevisedMinutes    Page 113RevisedBy
                                                                                                                                                                      RevisedOnDate  of 123                                             PunchInComments
                                                                                                                                                                                                                                                     PunchOutComments   RevisionComments
   3272037           7914   0945 Geneva NY                                      Mitchell Sprouse     9/17/2017 10:00    9/17/2017 17:21   441
   3272919           7914   0945 Geneva NY                                      Mitchell Sprouse      9/18/2017 8:28    9/18/2017 15:42   434
   3275001           7914   0945 Geneva NY                                      Mitchell Sprouse     9/18/2017 16:12    9/18/2017 17:10    58
   3284259           7914   0101 Corporate Offc Moorehead Communications, Inc   Mitchell Sprouse      9/20/2017 9:00    9/20/2017 17:00   480 2017-09-20 09:00:26.000 2017-09-20 17:00:26.000 480   2017-09-22 13:07:01.970 Jeff Falk                                   Verizon Meeting
   3281752           7914   0945 Geneva NY                                      Mitchell Sprouse     9/21/2017 11:46    9/21/2017 16:31   285
   3283042           7914   0945 Geneva NY                                      Mitchell Sprouse     9/21/2017 17:01    9/21/2017 20:57   236
   3283552           7914   0945 Geneva NY                                      Mitchell Sprouse      9/22/2017 7:29    9/22/2017 12:47   318
   3285516           7914   0945 Geneva NY                                      Mitchell Sprouse     9/22/2017 13:17    9/22/2017 16:39   202
   3286384           7914   0945 Geneva NY                                      Mitchell Sprouse     9/22/2017 16:45    9/22/2017 18:35   110
   3288042           7914   0945 Geneva NY                                      Mitchell Sprouse     9/23/2017 11:02    9/23/2017 14:48   226
   3289138           7914   0945 Geneva NY                                      Mitchell Sprouse     9/23/2017 15:18    9/23/2017 20:09   291
   3291000           7914   0945 Geneva NY                                      Mitchell Sprouse     9/24/2017 15:50    9/24/2017 18:06   136
   3291293           7914   0945 Geneva NY                                      Mitchell Sprouse      9/25/2017 8:33    9/25/2017 13:09   276
   3292702           7914   0945 Geneva NY                                      Mitchell Sprouse     9/25/2017 13:39    9/25/2017 19:13   334
   3294692           7914   0945 Geneva NY                                      Mitchell Sprouse     9/26/2017 11:40    9/26/2017 15:16   216
   3295702           7914   0945 Geneva NY                                      Mitchell Sprouse     9/26/2017 15:46    9/26/2017 20:15   269
   3296311           7914   0945 Geneva NY                                      Mitchell Sprouse      9/27/2017 7:07    9/27/2017 12:30   323
   3297637           7914   0945 Geneva NY                                      Mitchell Sprouse     9/27/2017 12:42    9/27/2017 12:55    13
   3297825           7914   0945 Geneva NY                                      Mitchell Sprouse     9/27/2017 13:12    9/27/2017 16:05   173
   3302354           7914   0945 Geneva NY                                      Mitchell Sprouse      9/29/2017 9:30    9/29/2017 14:35   305
   3304089           7914   0945 Geneva NY                                      Mitchell Sprouse     9/29/2017 15:06    9/29/2017 19:21   255
   3305148           7914   0945 Geneva NY                                      Mitchell Sprouse      9/30/2017 8:29    9/30/2017 15:02   393
   3307177           7914   0945 Geneva NY                                      Mitchell Sprouse     9/30/2017 15:32    9/30/2017 16:18    46
   3307849           7914   0945 Geneva NY                                      Mitchell Sprouse      10/1/2017 9:30    10/1/2017 17:17   467
   3309595           7914   0945 Geneva NY                                      Mitchell Sprouse     10/2/2017 10:23    10/2/2017 13:55   212
   3310617           7914   0945 Geneva NY                                      Mitchell Sprouse     10/2/2017 14:26    10/2/2017 19:16   290
   3311527           7914   0945 Geneva NY                                      Mitchell Sprouse      10/3/2017 7:11     10/3/2017 9:00   109
   3312011           7914   0945 Geneva NY                                      Mitchell Sprouse      10/3/2017 9:37    10/3/2017 15:56   379
   3317320           7914   0945 Geneva NY                                      Mitchell Sprouse      10/5/2017 9:41    10/5/2017 15:02   321
   3318831           7914   0945 Geneva NY                                      Mitchell Sprouse     10/5/2017 15:32    10/5/2017 19:08   216
   3323665           7914   0945 Geneva NY                                      Mitchell Sprouse     10/7/2017 10:55    10/7/2017 17:43   408
   3325229           7914   0945 Geneva NY                                      Mitchell Sprouse     10/7/2017 17:59    10/7/2017 19:42   103
   3327004           7914   0945 Geneva NY                                      Mitchell Sprouse      10/9/2017 9:31    10/9/2017 15:13   342
   3328414           7914   0945 Geneva NY                                      Mitchell Sprouse     10/9/2017 15:30    10/9/2017 17:54   144
   3328872           7914   0945 Geneva NY                                      Mitchell Sprouse     10/9/2017 18:08    10/9/2017 19:08    60
   3329077           7914   0945 Geneva NY                                      Mitchell Sprouse     10/10/2017 7:37   10/10/2017 13:03   326
   3330626           7914   0945 Geneva NY                                      Mitchell Sprouse    10/10/2017 13:36   10/10/2017 15:58   142
   3335161           7914   0945 Geneva NY                                      Mitchell Sprouse    10/12/2017 11:07   10/12/2017 15:25   258
   3336369           7914   0945 Geneva NY                                      Mitchell Sprouse    10/12/2017 15:55   10/12/2017 19:07   192
   3336890           7914   0945 Geneva NY                                      Mitchell Sprouse    10/12/2017 19:11   10/12/2017 19:11     0
   3337198           7914   0945 Geneva NY                                      Mitchell Sprouse     10/13/2017 8:34   10/13/2017 14:11   337
   3339136           7914   0945 Geneva NY                                      Mitchell Sprouse    10/13/2017 14:24   10/13/2017 16:27   123
   3339776           7914   0945 Geneva NY                                      Mitchell Sprouse    10/13/2017 16:44   10/13/2017 17:25    41
   3340367           7914   0945 Geneva NY                                      Mitchell Sprouse     10/14/2017 8:30   10/14/2017 13:45   315
   3342116           7914   0945 Geneva NY                                      Mitchell Sprouse    10/14/2017 14:21   10/14/2017 16:27   126
   3343027           7914   0945 Geneva NY                                      Mitchell Sprouse     10/15/2017 9:38   10/15/2017 17:19   461
   3344125           7914   0945 Geneva NY                                      Mitchell Sprouse     10/16/2017 8:29   10/16/2017 15:54   445
   3346251           7914   0945 Geneva NY                                      Mitchell Sprouse    10/16/2017 16:24   10/16/2017 17:27    63
   3349366           7914   0945 Geneva NY                                      Mitchell Sprouse     10/18/2017 7:06    10/18/2017 8:15    69
   3349633           7914   0945 Geneva NY                                      Mitchell Sprouse     10/18/2017 8:51   10/18/2017 14:47   356
   3351136           7914   0945 Geneva NY                                      Mitchell Sprouse    10/18/2017 14:47   10/18/2017 15:02    15
   3352612           7914   0945 Geneva NY                                      Mitchell Sprouse     10/19/2017 9:57   10/19/2017 14:03   246
   3353825           7914   0945 Geneva NY                                      Mitchell Sprouse    10/19/2017 14:42   10/19/2017 20:33   351
   3357999           7914   0945 Geneva NY                                      Mitchell Sprouse     10/21/2017 8:31   10/21/2017 17:49   558
   3360299           7914   0945 Geneva NY                                      Mitchell Sprouse    10/21/2017 17:56   10/21/2017 18:02     6
   3360337           7914   0945 Geneva NY                                      Mitchell Sprouse    10/21/2017 18:25   10/21/2017 18:43    18
   3360582           7914   0945 Geneva NY                                      Mitchell Sprouse     10/22/2017 9:30   10/22/2017 17:07   457
   3362479           7914   0945 Geneva NY                                      Mitchell Sprouse    10/23/2017 11:17   10/23/2017 14:51   214
   3363489           7914   0945 Geneva NY                                      Mitchell Sprouse    10/23/2017 15:22   10/23/2017 20:16   294
   3366719           7914   0945 Geneva NY                                      Mitchell Sprouse     10/25/2017 8:21   10/25/2017 14:38   377
   3373020           7914   0945 Geneva NY                                      Mitchell Sprouse    10/27/2017 10:56   10/27/2017 15:27   271
   3374511           7914   0945 Geneva NY                                      Mitchell Sprouse    10/27/2017 15:57   10/27/2017 20:15   258
   3375850           7914   0945 Geneva NY                                      Mitchell Sprouse     10/28/2017 9:56   10/28/2017 14:51   295
   3377267           7914   0945 Geneva NY                                      Mitchell Sprouse    10/28/2017 15:31   10/28/2017 18:01   150
   3379069           7914   0945 Geneva NY                                      Mitchell Sprouse     10/30/2017 8:30   10/30/2017 16:16   466
   3384131           7914   0945 Geneva NY                                      Mitchell Sprouse      11/1/2017 8:29    11/1/2017 13:37   308
   3385644           7914   0945 Geneva NY                                      Mitchell Sprouse     11/1/2017 14:07    11/1/2017 17:17   190
   3387348           7914   0945 Geneva NY                                      Mitchell Sprouse     11/2/2017 10:58    11/2/2017 17:49   411
   3388992           7914   0945 Geneva NY                                      Mitchell Sprouse     11/2/2017 18:16    11/2/2017 20:14   118
   3390572           7914   0945 Geneva NY                                      Mitchell Sprouse     11/3/2017 11:50    11/3/2017 15:12   202
PunchID    EmployeeID       FieldText        EmployeeName       Case
                                                                TimeIn 5:19-cv-05310-JDW
                                                                           TimeOut Minutes     Document RevisedTimeOut
                                                                                           RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                       RevisedMinutes    Page 114RevisedBy
                                                                                                                                   RevisedOnDate  of 123                                             PunchInComments
                                                                                                                                                                                                                  PunchOutComments   RevisionComments
   3391700           7914   0945 Geneva NY   Mitchell Sprouse     11/3/2017 15:42    11/3/2017 21:12   330
   3392680           7914   0945 Geneva NY   Mitchell Sprouse      11/4/2017 7:49    11/4/2017 13:57   368
   3394410           7914   0945 Geneva NY   Mitchell Sprouse     11/4/2017 14:27    11/4/2017 16:07   100
   3396508           7914   0945 Geneva NY   Mitchell Sprouse      11/6/2017 8:27    11/6/2017 12:53   266
   3397888           7914   0945 Geneva NY   Mitchell Sprouse     11/6/2017 13:36    11/6/2017 16:36   180
   3402002           7914   0945 Geneva NY   Mitchell Sprouse     11/8/2017 10:58    11/8/2017 15:01   243
   3403032           7914   0945 Geneva NY   Mitchell Sprouse     11/8/2017 15:31    11/8/2017 20:12   281
   3403669           7914   0945 Geneva NY   Mitchell Sprouse      11/9/2017 8:28    11/9/2017 11:40   192
   3404683           7914   0945 Geneva NY   Mitchell Sprouse     11/9/2017 11:55    11/9/2017 12:26    31
   3404904           7914   0945 Geneva NY   Mitchell Sprouse     11/9/2017 12:41    11/9/2017 17:14   272
   3407073           7914   0945 Geneva NY   Mitchell Sprouse    11/10/2017 10:57   11/10/2017 15:19   262
   3408451           7914   0945 Geneva NY   Mitchell Sprouse    11/10/2017 15:49   11/10/2017 21:01   312
   3409302           7914   0945 Geneva NY   Mitchell Sprouse     11/11/2017 9:30   11/11/2017 14:36   306
   3410880           7914   0945 Geneva NY   Mitchell Sprouse    11/11/2017 14:47   11/11/2017 14:47     0
   3410949           7914   0945 Geneva NY   Mitchell Sprouse    11/11/2017 15:06   11/11/2017 18:01   175
   3412858           7914   0945 Geneva NY   Mitchell Sprouse     11/13/2017 9:20   11/13/2017 13:13   233
   3414287           7914   0945 Geneva NY   Mitchell Sprouse    11/13/2017 13:43   11/13/2017 18:52   309
   3415381           7914   0945 Geneva NY   Mitchell Sprouse     11/14/2017 9:28   11/14/2017 11:38   130
   3416389           7914   0945 Geneva NY   Mitchell Sprouse    11/14/2017 12:09   11/14/2017 18:00   351
   3424726           7914   0945 Geneva NY   Mitchell Sprouse     11/15/2017 9:00   11/15/2017 17:00   480 2017-11-15 09:00:50.000 2017-11-15 17:00:50.000 480   2017-11-17 21:30:31.757 Jeff Falk
   3423293           7914   0945 Geneva NY   Mitchell Sprouse    11/17/2017 11:04   11/17/2017 15:04   240
   3424505           7914   0945 Geneva NY   Mitchell Sprouse    11/17/2017 15:34   11/17/2017 20:08   274
   3425381           7914   0945 Geneva NY   Mitchell Sprouse     11/18/2017 9:26   11/18/2017 16:28   422
   3428092           7914   0945 Geneva NY   Mitchell Sprouse    11/19/2017 10:28   11/19/2017 13:50   202
   3428962           7914   0945 Geneva NY   Mitchell Sprouse    11/19/2017 14:20   11/19/2017 18:53   273
   3430345           7914   0945 Geneva NY   Mitchell Sprouse    11/20/2017 11:58   11/20/2017 15:10   192
   3431202           7914   0945 Geneva NY   Mitchell Sprouse    11/20/2017 15:40   11/20/2017 20:11   271
   3434651           7914   0945 Geneva NY   Mitchell Sprouse     11/22/2017 9:21   11/22/2017 15:43   382
   3438245           7914   0945 Geneva NY   Mitchell Sprouse     11/24/2017 6:29   11/24/2017 16:06   577
   3440691           7914   0945 Geneva NY   Mitchell Sprouse    11/24/2017 16:36   11/24/2017 20:09   213
   3442285           7914   0945 Geneva NY   Mitchell Sprouse    11/25/2017 11:30   11/25/2017 14:13   163
   3443162           7914   0945 Geneva NY   Mitchell Sprouse    11/25/2017 14:43   11/25/2017 18:48   245
   3446163           7914   0945 Geneva NY   Mitchell Sprouse    11/27/2017 11:32   11/27/2017 16:29   297
   3447282           7914   0945 Geneva NY   Mitchell Sprouse    11/27/2017 17:01   11/27/2017 20:38   217
   3449771           7914   0945 Geneva NY   Mitchell Sprouse     11/29/2017 8:53   11/29/2017 10:21    88
   3450360           7914   0945 Geneva NY   Mitchell Sprouse    11/29/2017 11:00   11/29/2017 18:32   452
   3452640           7914   0945 Geneva NY   Mitchell Sprouse    11/30/2017 11:11   11/30/2017 14:04   173
   3453492           7914   0945 Geneva NY   Mitchell Sprouse    11/30/2017 14:35   11/30/2017 20:09   334
   3454748           7914   0945 Geneva NY   Mitchell Sprouse     12/1/2017 10:16    12/1/2017 14:42   266
   3456240           7914   0945 Geneva NY   Mitchell Sprouse     12/1/2017 15:14    12/1/2017 18:55   221
   3457848           7914   0945 Geneva NY   Mitchell Sprouse     12/2/2017 11:31    12/2/2017 14:20   169
   3458664           7914   0945 Geneva NY   Mitchell Sprouse     12/2/2017 14:50    12/2/2017 19:30   280
   3459499           7914   0945 Geneva NY   Mitchell Sprouse     12/3/2017 10:35    12/3/2017 18:06   451
   3461168           7914   0945 Geneva NY   Mitchell Sprouse     12/4/2017 11:04    12/4/2017 13:42   158
   3461937           7914   0945 Geneva NY   Mitchell Sprouse     12/4/2017 14:12    12/4/2017 20:03   351
   3465485           7914   0945 Geneva NY   Mitchell Sprouse     12/6/2017 11:00    12/6/2017 14:10   190
   3466348           7914   0945 Geneva NY   Mitchell Sprouse     12/6/2017 14:44    12/6/2017 19:02   258
   3469700           7914   0945 Geneva NY   Mitchell Sprouse     12/8/2017 10:15    12/8/2017 14:00   225
   3470930           7914   0945 Geneva NY   Mitchell Sprouse     12/8/2017 14:33    12/8/2017 19:00   267
   3472508           7914   0945 Geneva NY   Mitchell Sprouse     12/9/2017 11:10    12/9/2017 13:37   147
   3473264           7914   0945 Geneva NY   Mitchell Sprouse     12/9/2017 14:07    12/9/2017 19:00   293
   3475100           7914   0945 Geneva NY   Mitchell Sprouse     12/11/2017 9:19   12/11/2017 12:30   191
   3476221           7914   0945 Geneva NY   Mitchell Sprouse    12/11/2017 13:00   12/11/2017 16:11   191
   3479008           7914   0945 Geneva NY   Mitchell Sprouse     12/13/2017 8:05   12/13/2017 12:50   285
   3480260           7914   0945 Geneva NY   Mitchell Sprouse    12/13/2017 13:20   12/13/2017 18:12   292
   3482111           7914   0945 Geneva NY   Mitchell Sprouse     12/14/2017 9:09   12/14/2017 14:30   321
   3483517           7914   0945 Geneva NY   Mitchell Sprouse    12/14/2017 14:48   12/14/2017 18:37   229
   3484329           7914   0945 Geneva NY   Mitchell Sprouse     12/15/2017 9:29   12/15/2017 13:30   241
   3485734           7914   0945 Geneva NY   Mitchell Sprouse    12/15/2017 13:46   12/15/2017 14:12    26
   3485845           7914   0945 Geneva NY   Mitchell Sprouse    12/15/2017 14:24   12/15/2017 18:17   233
   3487647           7914   0945 Geneva NY   Mitchell Sprouse    12/16/2017 11:45   12/16/2017 16:30   285
   3488664           7914   0945 Geneva NY   Mitchell Sprouse    12/16/2017 17:02   12/16/2017 21:18   256
   3489103           7914   0945 Geneva NY   Mitchell Sprouse     12/17/2017 9:40   12/17/2017 12:23   163
   3489800           7914   0945 Geneva NY   Mitchell Sprouse    12/17/2017 12:53   12/17/2017 19:24   391
   3491280           7914   0945 Geneva NY   Mitchell Sprouse    12/18/2017 13:25   12/18/2017 16:14   169
   3491761           7914   0945 Geneva NY   Mitchell Sprouse    12/18/2017 16:51   12/18/2017 21:06   255
   3494053           7914   0945 Geneva NY   Mitchell Sprouse     12/20/2017 8:29   12/20/2017 11:33   184
   3494852           7914   0945 Geneva NY   Mitchell Sprouse    12/20/2017 12:04   12/20/2017 17:51   347
   3498085           7914   0945 Geneva NY   Mitchell Sprouse     12/22/2017 7:30   12/22/2017 12:25   295
   3499381           7914   0945 Geneva NY   Mitchell Sprouse    12/22/2017 12:56   12/22/2017 15:45   169
PunchID    EmployeeID       FieldText                                           EmployeeName       Case
                                                                                                   TimeIn 5:19-cv-05310-JDW
                                                                                                              TimeOut Minutes     Document RevisedTimeOut
                                                                                                                              RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                                                          RevisedMinutes    Page 115RevisedBy
                                                                                                                                                                      RevisedOnDate  of 123                                             PunchInComments
                                                                                                                                                                                                                                                     PunchOutComments   RevisionComments
   3501673           7914   0945 Geneva NY                                      Mitchell Sprouse    12/23/2017 11:34   12/23/2017 14:25   171
   3502459           7914   0945 Geneva NY                                      Mitchell Sprouse    12/23/2017 14:55   12/23/2017 18:24   209
   3503305           7914   0945 Geneva NY                                      Mitchell Sprouse     12/24/2017 9:34   12/24/2017 17:11   457
   3504689           7914   0945 Geneva NY                                      Mitchell Sprouse     12/26/2017 9:32   12/26/2017 14:56   324
   3506089           7914   0945 Geneva NY                                      Mitchell Sprouse    12/26/2017 15:26   12/26/2017 17:15   109
   3509781           7914   0945 Geneva NY                                      Mitchell Sprouse    12/28/2017 12:14   12/28/2017 16:55   281
   3510599           7914   0945 Geneva NY                                      Mitchell Sprouse    12/28/2017 17:26   12/28/2017 20:12   166
   3511571           7914   0945 Geneva NY                                      Mitchell Sprouse    12/29/2017 10:54   12/29/2017 16:11   317
   3512918           7914   0945 Geneva NY                                      Mitchell Sprouse    12/29/2017 16:41   12/29/2017 19:00   139
   3513806           7914   0945 Geneva NY                                      Mitchell Sprouse    12/30/2017 10:30   12/30/2017 17:17   407
   3515212           7914   0945 Geneva NY                                      Mitchell Sprouse    12/30/2017 17:47   12/30/2017 19:00    73
   3516385           7914   0945 Geneva NY                                      Mitchell Sprouse      1/1/2018 10:26     1/1/2018 19:37   551
   3517790           7914   0945 Geneva NY                                      Mitchell Sprouse       1/2/2018 9:33     1/2/2018 14:03   270
   3518954           7914   0945 Geneva NY                                      Mitchell Sprouse      1/2/2018 14:33     1/2/2018 18:45   252
   3519571           7914   0945 Geneva NY                                      Mitchell Sprouse       1/3/2018 9:33     1/3/2018 13:05   212
   3520652           7914   0945 Geneva NY                                      Mitchell Sprouse      1/3/2018 13:36     1/3/2018 18:10   274
   3523151           7914   0945 Geneva NY                                      Mitchell Sprouse       1/5/2018 9:30     1/5/2018 13:39   249
   3524521           7914   0945 Geneva NY                                      Mitchell Sprouse      1/5/2018 14:10     1/5/2018 16:58   168
   3526289           7914   0945 Geneva NY                                      Mitchell Sprouse      1/6/2018 12:14     1/6/2018 15:30   196
   3526848           7914   0945 Geneva NY                                      Mitchell Sprouse      1/6/2018 16:02     1/6/2018 20:01   239
   3527299           7914   0945 Geneva NY                                      Mitchell Sprouse      1/7/2018 10:30     1/7/2018 18:07   457
   3528793           7914   0945 Geneva NY                                      Mitchell Sprouse      1/8/2018 11:15     1/8/2018 16:23   308
   3529651           7914   0945 Geneva NY                                      Mitchell Sprouse      1/8/2018 16:53     1/8/2018 20:10   197
   3533871           7914   0101 Corporate Offc Moorehead Communications, Inc   Mitchell Sprouse       1/9/2018 9:00     1/9/2018 17:00   480 2018-01-09 09:00:20.000 2018-01-09 17:00:20.000 480   2018-01-11 15:07:59.687 Jeff Falk                                   COG Event
   3533875           7914   0101 Corporate Offc Moorehead Communications, Inc   Mitchell Sprouse      1/10/2018 9:00    1/10/2018 17:00   480 2018-01-10 09:00:05.000 2018-01-10 17:00:05.000 480   2018-01-11 15:09:06.980 Jeff Falk                                   Training
   3534295           7914   0945 Geneva NY                                      Mitchell Sprouse     1/11/2018 11:49    1/11/2018 14:30   161
   3534848           7914   0945 Geneva NY                                      Mitchell Sprouse     1/11/2018 15:01    1/11/2018 19:50   289
   3537533           7914   0945 Geneva NY                                      Mitchell Sprouse      1/13/2018 9:25    1/13/2018 12:17   172
   3538647           7914   0945 Geneva NY                                      Mitchell Sprouse     1/13/2018 12:47    1/13/2018 18:44   357
   3540487           7914   0945 Geneva NY                                      Mitchell Sprouse      1/15/2018 9:30    1/15/2018 13:13   223
   3541574           7914   0945 Geneva NY                                      Mitchell Sprouse     1/15/2018 13:40    1/15/2018 18:18   278
   3544339           7914   0945 Geneva NY                                      Mitchell Sprouse     1/17/2018 10:35    1/17/2018 12:50   135
   3544986           7914   0945 Geneva NY                                      Mitchell Sprouse     1/17/2018 13:20    1/17/2018 18:15   295
   3546308           7914   0945 Geneva NY                                      Mitchell Sprouse     1/18/2018 11:27    1/18/2018 15:39   252
   3547141           7914   0945 Geneva NY                                      Mitchell Sprouse     1/18/2018 16:10    1/18/2018 20:56   286
   3547656           7914   0945 Geneva NY                                      Mitchell Sprouse      1/19/2018 9:28    1/19/2018 12:58   210
   3548929           7914   0945 Geneva NY                                      Mitchell Sprouse     1/19/2018 13:27    1/19/2018 17:37   250
   3549569           7914   0945 Geneva NY                                      Mitchell Sprouse     1/19/2018 17:44    1/19/2018 18:33    49
   3550844           7914   0945 Geneva NY                                      Mitchell Sprouse     1/20/2018 12:16    1/20/2018 16:00   224
   3551472           7914   0945 Geneva NY                                      Mitchell Sprouse     1/20/2018 16:30    1/20/2018 20:23   233
   3551864           7914   0945 Geneva NY                                      Mitchell Sprouse     1/21/2018 10:29    1/21/2018 18:05   456
   3553213           7914   0945 Geneva NY                                      Mitchell Sprouse     1/22/2018 10:47    1/22/2018 15:50   303
   3554149           7914   0945 Geneva NY                                      Mitchell Sprouse     1/22/2018 16:05    1/22/2018 16:44    39
   3554233           7914   0945 Geneva NY                                      Mitchell Sprouse     1/22/2018 16:59    1/22/2018 20:03   184
   3554724           7914   0945 Geneva NY                                      Mitchell Sprouse      1/23/2018 9:44    1/23/2018 16:04   380
   3555991           7914   0945 Geneva NY                                      Mitchell Sprouse     1/23/2018 16:41    1/23/2018 18:15    94
   3560139           7914   0945 Geneva NY                                      Mitchell Sprouse      1/26/2018 9:39    1/26/2018 13:06   207
   3561302           7914   0945 Geneva NY                                      Mitchell Sprouse     1/26/2018 13:36    1/26/2018 17:47   251
   3562780           7914   0945 Geneva NY                                      Mitchell Sprouse     1/27/2018 11:00    1/27/2018 12:48   108
   3563354           7914   0945 Geneva NY                                      Mitchell Sprouse     1/27/2018 13:09    1/27/2018 13:12     3
   3563382           7914   0945 Geneva NY                                      Mitchell Sprouse     1/27/2018 13:18    1/27/2018 18:56   338
   3565164           7914   0945 Geneva NY                                      Mitchell Sprouse      1/29/2018 9:44    1/29/2018 11:50   126
   3565911           7914   0945 Geneva NY                                      Mitchell Sprouse     1/29/2018 12:20    1/29/2018 19:03   403
   3569205           7914   0945 Geneva NY                                      Mitchell Sprouse     1/31/2018 11:42    1/31/2018 14:19   157
   3569734           7914   0945 Geneva NY                                      Mitchell Sprouse     1/31/2018 14:53    1/31/2018 20:10   317
   3570998           7914   0945 Geneva NY                                      Mitchell Sprouse      2/1/2018 11:44     2/1/2018 14:20   156
   3571537           7914   0945 Geneva NY                                      Mitchell Sprouse      2/1/2018 14:29     2/1/2018 14:45    16
   3571619           7914   0945 Geneva NY                                      Mitchell Sprouse      2/1/2018 15:13     2/1/2018 20:10   297
   3572838           7914   0945 Geneva NY                                      Mitchell Sprouse      2/2/2018 11:04     2/2/2018 14:02   178
   3573651           7914   0945 Geneva NY                                      Mitchell Sprouse      2/2/2018 14:32     2/2/2018 19:03   271
   3574980           7914   0945 Geneva NY                                      Mitchell Sprouse      2/3/2018 11:05     2/3/2018 17:06   361
   3575992           7914   0945 Geneva NY                                      Mitchell Sprouse      2/3/2018 17:36     2/3/2018 20:03   147
   3578837           7914   0945 Geneva NY                                      Mitchell Sprouse       2/6/2018 9:33     2/6/2018 13:21   228
   3579845           7914   0945 Geneva NY                                      Mitchell Sprouse      2/6/2018 13:51     2/6/2018 18:12   261
   3580537           7914   0942 Pulaski NY                                     Mitchell Sprouse       2/7/2018 9:44     2/7/2018 14:25   281
   3583594           7914   0945 Geneva NY                                      Mitchell Sprouse       2/9/2018 9:32     2/9/2018 15:20   348
   3584968           7914   0945 Geneva NY                                      Mitchell Sprouse      2/9/2018 15:50     2/9/2018 18:20   150
   3585488           7914   0945 Geneva NY                                      Mitchell Sprouse      2/10/2018 9:32    2/10/2018 13:47   255
   3586586           7914   0945 Geneva NY                                      Mitchell Sprouse     2/10/2018 14:17    2/10/2018 18:40   263
   3588049           7914   0945 Geneva NY                                      Mitchell Sprouse      2/12/2018 9:36    2/12/2018 12:20   164
PunchID    EmployeeID       FieldText        EmployeeName       Case
                                                                TimeIn 5:19-cv-05310-JDW
                                                                           TimeOut Minutes     Document RevisedTimeOut
                                                                                           RevisedTimeIn 32-5 Filed 03/06/20
                                                                                                                       RevisedMinutes    Page 116RevisedBy
                                                                                                                                   RevisedOnDate  of 123                                                            PunchInComments
                                                                                                                                                                                                                                 PunchOutComments   RevisionComments
   3588949           7914   0945 Geneva NY   Mitchell Sprouse     2/12/2018 12:50    2/12/2018 17:44   294   2018-02-12 12:50:00.000                                   2018-02-12 18:51:55.293 Jeff Falk
   3591042           7914   0945 Geneva NY   Mitchell Sprouse      2/14/2018 9:37    2/14/2018 14:07   270
   3591946           7914   0945 Geneva NY   Mitchell Sprouse     2/14/2018 14:37    2/14/2018 18:15   218
   3592863           7914   0945 Geneva NY   Mitchell Sprouse     2/15/2018 11:24    2/15/2018 15:26   242
   3593496           7914   0945 Geneva NY   Mitchell Sprouse     2/15/2018 15:56    2/15/2018 21:38   342
   3594037           7914   0945 Geneva NY   Mitchell Sprouse      2/16/2018 9:48    2/16/2018 15:21   333
   3595120           7914   0945 Geneva NY   Mitchell Sprouse     2/16/2018 15:56    2/16/2018 18:04   128
   3595595           7914   0945 Geneva NY   Mitchell Sprouse      2/17/2018 9:38    2/17/2018 18:41   543
   3598957           7914   0945 Geneva NY   Mitchell Sprouse      2/20/2018 9:37    2/20/2018 23:59   862                                                                                                                       Auto-Punch Out
   3603003           7914   0945 Geneva NY   Mitchell Sprouse     2/23/2018 13:21    2/23/2018 23:59   638                                                                                                                       Auto-Punch Out
   3250765           9436   0945 Geneva NY   Kevin Quinones        9/8/2017 15:53     9/8/2017 20:15   262   2017-09-08 15:53:00.000   2017-09-08 20:15:00.000   262   2017-09-21 12:56:27.997   Mitchell Sprouse                Auto-Punch Out
   3269098           9436   0945 Geneva NY   Kevin Quinones        9/16/2017 8:31    9/16/2017 12:00   209   2017-09-16 08:31:00.000   2017-09-16 12:00:00.000   209   2017-09-22 11:42:00.773   Mitchell Sprouse
   3283700           9436   0945 Geneva NY   Kevin Quinones       9/16/2017 12:30    9/16/2017 17:22   292   2017-09-16 12:30:10.000   2017-09-16 17:22:10.000   292   2017-09-22 11:43:00.480   Mitchell Sprouse
   3275611           9436   0945 Geneva NY   Kevin Quinones        9/19/2017 8:30    9/19/2017 12:00   210   2017-09-19 08:30:00.000   2017-09-19 12:00:00.000   210   2017-09-22 11:43:52.393   Mitchell Sprouse
   3283710           9436   0945 Geneva NY   Kevin Quinones       9/19/2017 12:30    9/19/2017 18:00   330   2017-09-19 12:30:54.000   2017-09-19 18:00:54.000   330   2017-09-22 11:44:42.437   Mitchell Sprouse
   3279027           9436   0945 Geneva NY   Kevin Quinones       9/20/2017 11:31    9/20/2017 16:00   269   2017-09-20 11:31:00.000   2017-09-20 16:00:00.000   269   2017-09-22 11:57:34.307   Mitchell Sprouse
   3283865           9436   0945 Geneva NY   Kevin Quinones       9/20/2017 16:30    9/20/2017 20:02   212   2017-09-20 16:30:36.000   2017-09-20 20:02:36.000   212   2017-09-22 11:58:20.800   Mitchell Sprouse
   3198431           9951   0945 Geneva NY   Joshua Cilbrith      8/18/2017 16:10    8/18/2017 18:05   115   2017-08-18 16:10:00.000   2017-08-18 18:05:00.000   115   2017-08-18 22:38:55.260   Mitchell Sprouse                                   Was with a customer and forgot to punch back in.
   3158529          11319   0945 Geneva NY   Jacob Kuczynski       8/3/2017 14:59     8/3/2017 20:15   316   2017-08-03 14:59:00.000   2017-08-03 20:15:00.000   316   2017-08-09 14:48:47.643   Mitchell Sprouse                Auto-Punch Out     Jake forgot to punch out so correcting.
   3181872          11319   0945 Geneva NY   Jacob Kuczynski      8/12/2017 13:34    8/12/2017 18:00   266   2017-08-12 13:34:00.000   2017-08-12 18:00:00.000   266   2017-08-21 16:38:48.267   Mitchell Sprouse                Auto-Punch Out
   3276265          11319   0945 Geneva NY   Jacob Kuczynski      9/19/2017 10:52    9/19/2017 14:00   188   2017-09-19 10:52:00.000   2017-09-19 14:00:00.000   188   2017-09-22 11:59:25.550   Mitchell Sprouse
   3283886          11319   0945 Geneva NY   Jacob Kuczynski      9/19/2017 14:30    9/19/2017 20:07   337   2017-09-19 14:30:27.000   2017-09-19 20:07:27.000   337   2017-09-22 12:00:26.090   Mitchell Sprouse
                                                                                                                                                                                                                                                    Ended up helping with customers and didnt clock back
   3371018         11319    0945 Geneva NY   Jacob Kuczynski     10/26/2017 14:50   10/26/2017 20:00   310   2017-10-26 14:50:00.000   2017-10-26 20:00:00.000   310   2017-10-27 20:51:10.310   Mitchell Sprouse                                   in cause it was busy.
   3422911         11319    0945 Geneva NY   Jacob Kuczynski      11/17/2017 9:30   11/17/2017 12:56   206   2017-11-17 09:30:00.000   2017-11-17 12:56:00.000   206   2017-11-17 18:25:43.160   Mitchell Sprouse
   3499712         11319    0945 Geneva NY   Jacob Kuczynski     12/22/2017 13:15   12/22/2017 15:47   152   2017-12-22 13:15:00.000   2017-12-22 15:47:00.000   152   2017-12-23 16:17:27.087   Mitchell Sprouse                                   Was with a customer and forgot to punch in.
   3297291         12103    0945 Geneva NY   Kyle Fay              9/25/2017 8:33    9/25/2017 13:09   276   2017-09-25 08:33:34.000   2017-09-25 13:09:34.000   276   2017-09-27 15:41:42.133   Mitchell Sprouse                                   Was not in system yet
   3297326         12103    0945 Geneva NY   Kyle Fay             9/25/2017 13:39    9/25/2017 19:13   334   2017-09-25 13:39:12.000   2017-09-25 19:13:12.000   334   2017-09-27 15:47:25.993   Mitchell Sprouse                                   Wasnt in system yet
   3423352         12103    0945 Geneva NY   Kyle Fay            11/17/2017 11:00   11/17/2017 17:09   369   2017-11-17 11:00:00.000                                   2017-11-17 18:27:00.807   Mitchell Sprouse
   3468767         12103    0945 Geneva NY   Kyle Fay             12/7/2017 16:46    12/7/2017 18:15    89   2017-12-07 16:46:00.000   2017-12-07 18:15:00.000   89    2017-12-08 22:50:21.697   Mitchell Sprouse                                   Did not punch in at right time from lunch.
   3486370         12103    0945 Geneva NY   Kyle Fay             12/14/2017 9:00   12/14/2017 17:00   480   2017-12-14 09:00:55.000   2017-12-14 17:00:55.000   480   2017-12-15 22:24:30.320   Mitchell Sprouse                                   ETR Training
   3493172         12103    0945 Geneva NY   Kyle Fay            12/19/2017 13:20   12/19/2017 16:00   160   2017-12-19 13:20:00.000   2017-12-19 16:00:00.000   160   2017-12-20 20:30:35.370   Mitchell Sprouse                                   Forgot to punch out for lunch
   3495482         12103    0945 Geneva NY   Kyle Fay            12/19/2017 16:30   12/19/2017 21:14   284   2017-12-19 16:30:37.000   2017-12-19 21:14:37.000   284   2017-12-20 20:31:12.760   Mitchell Sprouse
   3349369         12168    0945 Geneva NY   Justine Boyd        10/12/2017 11:00   10/12/2017 17:30   390   2017-10-12 11:00:02.000   2017-10-12 17:30:02.000   390   2017-10-18 11:10:27.570   Mitchell Sprouse
   3394539         12168    0945 Geneva NY   Justine Boyd         11/4/2017 15:11    11/4/2017 18:21   190   2017-11-04 15:11:00.000   2017-11-04 18:21:00.000   190   2017-11-10 22:41:45.120   Mitchell Sprouse                                   Messed Up on punch
   3416788         12168    0945 Geneva NY   Justine Boyd        11/14/2017 14:12   11/14/2017 20:15   363   2017-11-14 14:12:00.000   2017-11-14 20:15:00.000   363   2017-11-17 18:23:46.240   Mitchell Sprouse                Auto-Punch Out
                                                                                                                                                                                                                                                    Forgot to punch back in from lunch while talking with
   3431456         12168 0945 Geneva NY      Justine Boyd        11/20/2017 16:16 11/20/2017 19:33     197 2017-11-20 16:16:00.000 2017-11-20 19:33:00.000 197         2017-11-22 14:32:20.047 Mitchell Sprouse                                     customer
   3434175         12168 0945 Geneva NY      Justine Boyd        11/21/2017 15:52 11/21/2017 20:09     257 2017-11-21 15:52:00.000 2017-11-21 20:09:00.000 257         2017-11-22 14:47:31.173 Mitchell Sprouse                                     Forgot to clock in for lunch
   3443359         12168 0945 Geneva NY      Justine Boyd        11/25/2017 15:41 11/25/2017 20:15     274 2017-11-25 15:41:00.000 2017-11-25 20:15:00.000 274         2017-11-27 19:30:51.890 Mitchell Sprouse                  Auto-Punch Out
                                                                                                                                                                                                                                                    Punched in early but forgot to punch out when realized
   3473995         12168 0945 Geneva NY      Justine Boyd        12/10/2017 10:28 12/10/2017 18:06     458 2017-12-10 10:28:00.000 2017-12-10 18:06:00.000 458         2017-12-15 21:34:49.063 Mitchell Sprouse                                     was in early
   3486366         12168 0945 Geneva NY      Justine Boyd         12/14/2017 9:00 12/14/2017 17:00     480 2017-12-14 09:00:09.000 2017-12-14 17:00:09.000 480         2017-12-15 22:23:48.643 Mitchell Sprouse                                     ETR training
   3501287         12168 0945 Geneva NY      Justine Boyd        12/23/2017 10:00 12/23/2017 10:45      45 2017-12-23 10:00:00.000 2017-12-23 10:45:00.000 45          2017-12-23 16:22:20.137 Mitchell Sprouse                                     went to get food and did not punch out
                                                                                                                                                                                                                                                    punch back in from after she got her food and came
   3501618         12168 0945 Geneva NY      Justine Boyd        12/23/2017 11:10 12/23/2017 13:31     141 2017-12-23 11:10:23.000                                     2017-12-23 16:23:19.297 Mitchell Sprouse                                     back
   3516260         12168 0945 Geneva NY      Justine Boyd        12/31/2017 15:06 12/31/2017 18:09     183 2017-12-31 15:06:00.000 2017-12-31 18:09:00.000 183         2018-01-05 19:21:50.343 Mitchell Sprouse                                     Forgot to punch in
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 117 of 123




    EXHIBIT I
PunchID    EmployeeID      FieldText                 EmployeeName    TimeIn              Case   5:19-cv-05310-JDW
                                                                                           TimeOut        Minutes         DocumentRevisedTimeOut
                                                                                                                  RevisedTimeIn     32-5 Filed 03/06/20
                                                                                                                                                 RevisedMinutes Page     118 of 123
                                                                                                                                                                 RevisedOnDate    RevisedBy                                       PunchInComments           PunchOutComments   RevisionComments
   1957125          7932   4738 Millsboro DE         Jeff Washburn                                                                                                                   2016-01-24 23:27:43.110   Neil Little                                  Auto-Punch Out
   3426996          7932   4737 Rehoboth Beach DE    Jeff Washburn                                                                                                                   2017-12-02 20:25:30.960   Jay Wimbrow
   3557935          7932   4737 Rehoboth Beach DE    Jeff Washburn                                                                                                                   2018-01-26 12:22:48.493   Jay Wimbrow                                  Auto-Punch Out
   1755555          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-09 00:00:27.000   2015-09-09 03:00:27.000   180   2015-09-09 00:00:27.000 2015-09-09 03:00:27.000 180   2015-09-20 00:59:20.840   Kristina Shaffer
   1739843          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-10 08:02:38.890   2015-09-10 20:03:47.690   721
   1745582          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-13 13:24:55.550   2015-09-13 18:37:41.333   313                                                                                                      forgot to punch in.
   1746218          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-14 10:06:45.560   2015-09-14 20:52:40.737   646
   1751078          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-17 11:01:00.263   2015-09-17 20:03:31.930   542
   1752720          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-18 10:02:35.723   2015-09-18 20:08:49.850   606
   1754571          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-19 10:08:58.230   2015-09-19 19:30:51.187   562
   1756138          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-20 11:15:19.880   2015-09-20 17:07:32.033   352                                                                                                      forgot to clock in 10am
   1757251          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-21 11:08:00.000   2015-09-21 20:10:00.000   542   2015-09-21 11:08:00.000 2015-09-21 20:10:00.000 542   2015-10-04 15:39:38.060 Kristina Shaffer                               Auto-Punch Out
   1758923          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-22 11:26:27.880   2015-09-22 20:37:39.510   551
   1763654          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-25 09:29:28.990   2015-09-25 20:05:49.720   636
   1765742          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-26 11:14:33.217   2015-09-26 19:06:53.103   472
   1769122          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-29 09:03:02.347   2015-09-29 19:56:55.950   653
   1770654          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-09-30 09:12:28.107   2015-09-30 18:46:27.190   574
   1772183          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-01 09:11:28.020   2015-10-01 18:44:39.803   573
   1774050          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-02 09:08:45.503   2015-10-02 19:24:14.447   616
   1776694          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-03 12:29:11.610   2015-10-03 19:04:28.627   395
   1778206          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-05 09:07:45.093   2015-10-05 19:54:57.227   647
   1779773          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-06 08:58:15.747   2015-10-06 20:08:22.740   670
   1782937          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-08 09:09:00.957   2015-10-08 20:26:01.283   677
   1785552          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-09 12:12:10.027   2015-10-09 18:46:36.800   394
   1786844          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-10 10:05:17.793   2015-10-10 19:38:03.980   573
   1788152          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-11 10:12:10.197   2015-10-11 17:33:45.193   441
   1792241          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-14 09:59:29.127   2015-10-14 20:20:55.907   621
   1798454          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-15 10:00:10.000   2015-10-15 18:00:10.000   480   2015-10-15 10:00:10.000 2015-10-15 18:00:10.000 480   2015-10-17 21:35:33.893 Neil Little
   1795342          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-16 08:56:09.790   2015-10-16 20:32:31.790   696
   1797816          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-17 11:03:25.577   2015-10-17 15:44:18.877   281
   1800012          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-19 10:07:00.000   2015-10-19 19:59:00.000   592   2015-10-19 10:07:00.000 2015-10-19 19:59:00.000 592   2015-10-31 20:15:06.100 Neil Little                                    Auto-Punch Out
   1803045          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-21 08:53:04.233   2015-10-21 19:58:09.763   665
   1805934          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-22 16:23:50.403   2015-10-22 20:12:34.227   229
   1806828          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-23 10:05:45.003   2015-10-23 20:08:06.933   603
   1808814          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-24 10:31:09.760   2015-10-24 16:08:44.300   337
   1811441          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-26 11:04:19.550   2015-10-26 20:07:48.407   543
   1816416          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-29 10:58:00.000   2015-10-29 19:59:00.000   541   2015-10-29 10:58:00.000 2015-10-29 19:59:00.000 541   2015-10-31 20:26:54.880 Neil Little                                    Auto-Punch Out
   1818239          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-30 10:02:17.753   2015-10-30 20:13:14.510   611
   1820815          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-10-31 12:12:20.587   2015-10-31 18:56:03.807   404
   1823369          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-02 12:12:33.483   2015-11-02 20:25:59.907   493
   1826701          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-04 10:59:49.727   2015-11-04 19:54:45.920   535
   1828630          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-05 11:09:15.903   2015-11-05 20:06:33.647   537
   1830120          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-06 09:10:20.880   2015-11-06 17:16:39.867   486
   1832237          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-07 08:59:54.840   2015-11-07 16:04:53.397   425
   1836205          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-09 13:06:09.870   2015-11-09 20:06:46.803   420
   1838902          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-11 09:01:42.860   2015-11-11 15:52:23.260   411
   1840733          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-12 09:00:04.260   2015-11-12 16:02:33.793   422
   1843623          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-13 11:15:56.380   2015-11-13 19:04:12.570   469
   1846275          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-14 12:20:21.800   2015-11-14 18:58:27.180   398
   1847136          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-15 09:58:38.930   2015-11-15 14:41:53.380   283
   1848935          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-16 11:54:32.363   2015-11-16 20:04:49.630   490
   1853639          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-19 09:02:27.090   2015-11-19 15:12:25.830   370
   1855620          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-20 09:02:29.687   2015-11-20 15:18:23.317   376
   1858194          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-21 09:55:50.663   2015-11-21 16:26:17.520   391
   1861998          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-23 12:01:34.557   2015-11-23 19:42:04.210   461
   1867965          7932   4737 Rehoboth Beach DE    Jeff Washburn   2015-11-27 07:56:26.777   2015-11-27 15:26:39.907   450
   1871263          7932   4726 West Ocean City MD   Jeff Washburn   2015-11-28 12:02:21.773   2015-11-28 21:59:34.643   597
   1872838          7932   4726 West Ocean City MD   Jeff Washburn   2015-11-29 11:56:29.433   2015-11-29 19:57:50.443   481
   1873839          7932   4726 West Ocean City MD   Jeff Washburn   2015-11-30 10:06:28.897   2015-11-30 15:30:24.633   324
   1876137          7932   4726 West Ocean City MD   Jeff Washburn   2015-12-01 11:55:16.093   2015-12-01 20:50:49.873   535
   1878885          7932   4726 West Ocean City MD   Jeff Washburn   2015-12-03 09:03:17.623   2015-12-03 16:00:38.827   417
   1880792          7932   4726 West Ocean City MD   Jeff Washburn   2015-12-04 09:06:58.703   2015-12-04 15:55:58.110   409
   1893785          7932   4726 West Ocean City MD   Jeff Washburn   2015-12-11 09:06:34.280   2015-12-11 16:05:17.733   419
   1897040          7932   4726 West Ocean City MD   Jeff Washburn   2015-12-12 11:57:02.817   2015-12-12 22:02:53.197   605
PunchID    EmployeeID      FieldText                 EmployeeName    TimeIn              Case   5:19-cv-05310-JDW
                                                                                           TimeOut        Minutes         DocumentRevisedTimeOut
                                                                                                                  RevisedTimeIn     32-5 Filed 03/06/20
                                                                                                                                                 RevisedMinutes Page     119 of 123
                                                                                                                                                                 RevisedOnDate    RevisedBy                                      PunchInComments   PunchOutComments   RevisionComments
   1898471          7932   4726 West Ocean City MD   Jeff Washburn   2015-12-13 12:20:10.583   2015-12-13 20:01:53.367   461
   1901978          7932   4726 West Ocean City MD   Jeff Washburn   2015-12-15 12:19:53.897   2015-12-15 20:58:27.603   519
   1903901          7932   4738 Millsboro DE         Jeff Washburn   2015-12-16 12:57:10.857   2015-12-16 19:58:05.727   421
   1906740          7932   4738 Millsboro DE         Jeff Washburn   2015-12-18 09:04:30.867   2015-12-18 16:52:52.610   468
   1912732          7932   4738 Millsboro DE         Jeff Washburn   2015-12-21 09:47:19.127   2015-12-21 17:25:35.437   458
   1914950          7932   4738 Millsboro DE         Jeff Washburn   2015-12-22 09:59:53.020   2015-12-22 17:08:21.840   429
   1917801          7932   4738 Millsboro DE         Jeff Washburn   2015-12-23 12:03:00.770   2015-12-23 19:56:03.647   473
   1924533          7932   4738 Millsboro DE         Jeff Washburn   2015-12-28 09:57:49.443   2015-12-28 16:58:23.583   421
   1927385          7932   4738 Millsboro DE         Jeff Washburn   2015-12-29 13:02:54.620   2015-12-29 20:26:14.800   444
   1928219          7932   4738 Millsboro DE         Jeff Washburn   2015-12-30 09:15:09.010   2015-12-30 19:56:41.810   641
   1938507          7932   4738 Millsboro DE         Jeff Washburn   2016-01-05 11:25:03.590   2016-01-05 20:20:23.650   535
   1940204          7932   4738 Millsboro DE         Jeff Washburn   2016-01-06 10:59:39.237   2016-01-06 19:53:06.370   534
   1941986          7932   4738 Millsboro DE         Jeff Washburn   2016-01-07 10:56:48.007   2016-01-07 16:02:35.277   306
   1943863          7932   4738 Millsboro DE         Jeff Washburn   2016-01-08 10:09:08.600   2016-01-08 19:40:46.917   571
   1945634          7932   4738 Millsboro DE         Jeff Washburn   2016-01-09 08:58:35.077   2016-01-09 18:52:51.870   594
   1951237          7932   4738 Millsboro DE         Jeff Washburn   2016-01-12 12:03:00.000   2016-01-12 19:59:00.000   476   2016-01-12 12:03:00.000 2016-01-12 19:59:00.000 476       2016-01-24 23:24:44.230 Neil Little                       Auto-Punch Out
   1952120          7932   4738 Millsboro DE         Jeff Washburn   2016-01-13 09:00:24.593   2016-01-13 20:00:50.697   660
   1954219          7932   4738 Millsboro DE         Jeff Washburn   2016-01-14 10:29:23.860   2016-01-14 20:01:16.990   572
   1956111          7932   4738 Millsboro DE         Jeff Washburn   2016-01-15 10:03:00.000   2016-01-15 18:52:00.000   529   2016-01-15 10:03:00.000 2016-01-15 18:52:00.000 529       2016-01-24 23:27:59.043 Neil Little
   1960747          7932   4738 Millsboro DE         Jeff Washburn   2016-01-18 09:08:47.537   2016-01-18 19:54:45.230   646
   1962609          7932   4738 Millsboro DE         Jeff Washburn   2016-01-19 09:53:44.990   2016-01-19 23:59:59.000   846                                                                                                                       Auto-Punch Out
   1964191          7932   4738 Millsboro DE         Jeff Washburn   2016-01-20 09:20:36.100   2016-01-20 20:06:15.880   646
   1972361          7932   4738 Millsboro DE         Jeff Washburn   2016-01-25 09:30:48.857   2016-01-25 19:59:23.967   629
   1974306          7932   4738 Millsboro DE         Jeff Washburn   2016-01-26 10:04:14.680   2016-01-26 20:15:59.787   611
   1975899          7932   4738 Millsboro DE         Jeff Washburn   2016-01-27 09:35:02.643   2016-01-27 19:58:43.250   623
   1977473          7932   4738 Millsboro DE         Jeff Washburn   2016-01-28 09:01:31.223   2016-01-28 20:15:18.597   674
   1979355          7932   4738 Millsboro DE         Jeff Washburn   2016-01-29 09:01:10.210   2016-01-29 20:00:34.483   659
   1984280          7932   4738 Millsboro DE         Jeff Washburn   2016-02-01 09:03:00.000   2016-02-01 15:59:00.000   416   2016-02-01 09:03:00.000 2016-02-01 15:59:00.000 416       2016-02-06 17:37:57.867 Neil Little                       Auto-Punch Out
   1987701          7932   4738 Millsboro DE         Jeff Washburn   2016-02-03 09:00:00.000   2016-02-03 15:59:00.000   419   2016-02-03 09:00:00.000 2016-02-03 15:59:00.000 419       2016-02-06 17:40:52.267 Neil Little                       Auto-Punch Out
   1989419          7932   4738 Millsboro DE         Jeff Washburn   2016-02-04 08:58:57.467   2016-02-04 20:07:12.130   669
   1991368          7932   4738 Millsboro DE         Jeff Washburn   2016-02-05 08:59:55.677   2016-02-05 15:13:57.570   374
   1993545          7932   4738 Millsboro DE         Jeff Washburn   2016-02-06 09:22:03.383   2016-02-06 15:12:14.640   350
   1998074          7932   4738 Millsboro DE         Jeff Washburn   2016-02-09 09:04:07.830   2016-02-09 19:41:16.840   637
   2000377          7932   4738 Millsboro DE         Jeff Washburn   2016-02-10 11:33:58.020   2016-02-10 19:47:54.607   494
   2003431          7932   4738 Millsboro DE         Jeff Washburn   2016-02-12 09:05:36.467   2016-02-12 19:55:45.033   650
   2007354          7932   4738 Millsboro DE         Jeff Washburn   2016-02-14 10:05:00.000   2016-02-14 17:59:00.000   474   2016-02-14 10:05:00.000 2016-02-14 17:59:00.000 474       2016-02-21 17:42:31.980 Neil Little                       Auto-Punch Out
   2010804          7932   4738 Millsboro DE         Jeff Washburn   2016-02-16 12:06:24.800   2016-02-16 19:51:29.400   465
   2014398          7932   4738 Millsboro DE         Jeff Washburn   2016-02-18 12:14:00.000   2016-02-18 19:59:00.000   465   2016-02-18 12:14:00.000 2016-02-18 19:59:00.000 465       2016-02-21 17:47:42.187 Neil Little                       Auto-Punch Out
   2015581          7932   4738 Millsboro DE         Jeff Washburn   2016-02-19 09:06:30.793   2016-02-19 20:27:00.053   681
   2048271          7932   4738 Millsboro DE         Jeff Washburn   2016-03-08 16:56:30.260   2016-03-08 19:45:48.760   169
   3301689          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-09-27 08:30:05.000   2017-09-27 12:04:05.000   214   2017-09-27 08:30:05.000   2017-09-27 12:04:05.000   214   2017-09-29 00:24:05.170   Jay Wimbrow
   3301691          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-09-27 12:45:12.000   2017-09-27 20:04:12.000   439   2017-09-27 12:45:12.000   2017-09-27 20:04:12.000   439   2017-09-29 00:25:09.460   Jay Wimbrow
   3301685          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-09-28 08:15:55.000   2017-09-28 12:07:55.000   232   2017-09-28 08:15:55.000   2017-09-28 12:07:55.000   232   2017-09-29 00:17:19.120   Jay Wimbrow
   3301309          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-09-28 13:07:00.000   2017-09-28 17:07:00.000   240   2017-09-28 13:07:00.000   2017-09-28 17:07:00.000   240   2017-09-29 00:15:52.250   Jay Wimbrow
   3302017          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-09-29 08:41:18.613   2017-09-29 16:45:14.643   484
   3306441          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-09-30 12:03:23.170   2017-09-30 20:08:03.540   485
   3308141          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-01 09:56:50.143   2017-10-01 17:01:00.140   425
   3312689          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-03 11:59:32.773   2017-10-03 20:31:13.287   512
   3317898          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-05 11:54:14.390   2017-10-05 20:00:25.543   486
   3319518          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-06 07:12:43.670   2017-10-06 08:18:50.050   66
   3321337          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-06 13:05:42.743   2017-10-06 20:04:52.500   419
   3324159          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-07 12:10:25.270   2017-10-07 20:13:41.447   483
   3326808          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-09 08:49:11.837   2017-10-09 17:13:20.167   504
   3329315          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-10 08:50:05.253   2017-10-10 17:05:36.090   495
   3335427          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-12 11:56:38.670   2017-10-12 20:13:39.663   497
   3338514          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-13 12:01:57.900   2017-10-13 20:02:47.073   481
   3341563          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-14 11:56:50.077   2017-10-14 20:02:28.957   486
   3344187          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-16 08:37:19.137   2017-10-16 13:20:59.553   283
   3345589          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-16 13:24:56.000   2017-10-16 16:49:29.087   205
   3347783          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-17 11:56:27.297   2017-10-17 20:09:10.553   493
   3349759          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-18 09:11:57.053   2017-10-18 13:30:54.760   259
   3350937          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-18 13:44:35.893   2017-10-18 17:01:30.477   197
   3356221          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-20 12:09:42.750   2017-10-20 20:07:52.760   478
   3359286          7932   4737 Rehoboth Beach DE    Jeff Washburn   2017-10-21 12:12:35.910   2017-10-21 20:00:29.433   468
PunchID    EmployeeID      FieldText                EmployeeName    TimeIn              Case   5:19-cv-05310-JDW
                                                                                          TimeOut        Minutes         DocumentRevisedTimeOut
                                                                                                                 RevisedTimeIn     32-5 Filed 03/06/20
                                                                                                                                                RevisedMinutes Page     120 of 123
                                                                                                                                                                RevisedOnDate    RevisedBy                                PunchInComments   PunchOutComments   RevisionComments
   3361799          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-23 08:39:31.167   2017-10-23 16:56:10.863   497
   3366853          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-25 08:41:21.297   2017-10-25 17:04:28.657   503
   3368865          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-25 17:17:54.053   2017-10-25 17:44:39.137   27
   3370473          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-26 12:16:17.143   2017-10-26 20:06:58.670   470
   3373498          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-27 12:06:42.457   2017-10-27 20:06:31.590   480
   3375213          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-28 07:00:34.520   2017-10-28 20:00:06.350   780
   3380305          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-30 12:15:16.623   2017-10-30 15:51:47.970   216
   3381241          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-30 16:37:04.067   2017-10-30 20:02:42.427   205
   3382586          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-31 11:42:58.640   2017-10-31 17:14:31.987   332
   3383955          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-10-31 17:45:00.000   2017-10-31 20:05:00.000   140   2017-10-31 17:45:00.000 2017-10-31 20:05:00.000 140   2017-11-08 14:36:09.630 Jay Wimbrow
   3387796          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-02 12:07:10.457   2017-11-02 20:04:01.690   477
   3389205          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-03 07:12:54.973   2017-11-03 18:08:44.693   656
   3392304          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-03 18:36:02.677   2017-11-03 20:04:00.233   88
   3394059          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-04 12:56:00.000   2017-11-04 17:02:00.000   246   2017-11-04 12:56:00.000 2017-11-04 17:02:00.000 246   2017-11-08 14:34:14.367 Jay Wimbrow
   3394995          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-04 17:33:02.837   2017-11-04 21:03:28.130   210
   3397627          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-06 12:10:16.060   2017-11-06 21:00:06.003   530
   3399224          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-07 09:19:00.000   2017-11-07 17:15:00.000   476   2017-11-07 09:19:00.000 2017-11-07 17:15:00.000 476   2017-11-08 14:31:40.940 Jay Wimbrow
   3401034          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-07 17:45:13.913   2017-11-07 18:14:26.350   29
   3404773          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-09 12:01:38.507   2017-11-09 19:55:13.297   474
   3406060          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-09 19:55:16.467   2017-11-09 20:09:34.020   14
   3407657          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-10 12:33:54.183   2017-11-10 15:30:09.513   177
   3408698          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-10 16:50:17.063   2017-11-10 19:07:07.477   137
   3409037          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-10 19:33:49.227   2017-11-10 20:04:09.650   31
   3410336          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-11 12:00:57.160   2017-11-11 20:06:37.197   486
   3421010          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-16 12:04:22.310   2017-11-16 20:09:53.983   485
   3423742          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-17 12:10:45.607   2017-11-17 19:36:23.510   446
   3425272          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-18 08:27:11.410   2017-11-18 10:02:32.403   95
   3427596          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-18 13:08:00.000   2017-11-18 20:38:00.000   450   2017-11-18 13:08:00.000 2017-11-18 20:38:00.000 450   2017-12-02 20:26:09.797 Jay Wimbrow
   3430447          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-20 12:08:23.113   2017-11-20 20:00:02.907   472
   3433325          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-21 13:00:33.517   2017-11-21 20:08:48.670   428
   3436035          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-22 13:00:46.540   2017-11-22 16:02:29.440   182
   3436807          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-22 17:14:20.807   2017-11-22 20:00:28.567   166
   3440108          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-24 12:46:28.597   2017-11-24 21:09:48.200   503
   3442879          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-25 13:07:33.213   2017-11-25 19:01:13.310   354
   3446511          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-27 12:31:31.437   2017-11-27 14:53:20.183   142
   3447116          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-27 15:59:15.123   2017-11-27 19:25:36.777   206
   3449686          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-28 11:01:00.000   2017-11-28 20:05:00.000   544   2017-11-28 12:01:00.000 2017-11-28 20:05:00.000 484   2017-12-02 20:23:28.703 Jay Wimbrow                     Auto-Punch Out
   3449686          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-28 11:01:00.000   2017-11-28 20:05:00.000   544   2017-11-28 11:01:00.000 2017-11-28 20:05:00.000 544   2017-12-02 20:28:33.370 Jay Wimbrow                     Auto-Punch Out
   3450753          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-11-29 12:26:30.940   2017-11-29 20:19:06.000   473
   3455568          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-01 12:17:11.983   2017-12-01 16:25:02.930   248
   3456763          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-01 16:55:00.000   2017-12-01 20:08:00.000   193   2017-12-01 16:55:00.000 2017-12-01 20:08:00.000 193   2017-12-02 20:21:55.407 Jay Wimbrow
   3457477          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-02 10:32:59.490   2017-12-02 16:53:39.947   381
   3461643          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-04 12:27:00.000   2017-12-04 20:16:00.000   469   2017-12-04 12:27:00.000 2017-12-04 20:16:00.000 469   2017-12-05 16:15:04.060 Jay Wimbrow                     Auto-Punch Out
   3463395          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-05 11:15:52.567   2017-12-05 19:26:17.327   491
   3465628          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-06 11:34:04.913   2017-12-06 19:03:13.893   449
   3468275          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-07 13:03:39.603   2017-12-07 14:44:56.047   101
   3468739          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-07 15:15:00.000   2017-12-07 19:34:13.093   259   2017-12-07 15:15:00.000                               2017-12-07 22:08:40.947 Jay Wimbrow
   3475756          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-11 11:23:19.590   2017-12-11 20:19:50.677   536
   3478118          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-12 12:25:33.250   2017-12-12 20:18:15.657   473
   3479691          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-13 11:11:19.093   2017-12-13 14:23:36.437   192
   3480526          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-13 15:22:50.890   2017-12-13 19:24:28.517   242
   3483165          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-14 12:30:24.357   2017-12-14 20:03:28.833   453
   3485648          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-15 13:05:20.150   2017-12-15 20:19:18.760   434
   3487619          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-16 11:39:11.830   2017-12-16 21:04:17.847   565
   3492274          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-19 08:48:24.550   2017-12-19 18:01:47.140   553
   3501043          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-23 08:55:35.163   2017-12-23 12:02:30.533   187
   3502050          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-23 12:54:47.817   2017-12-23 17:59:01.383   305
   3503451          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-24 09:45:08.577   2017-12-24 17:03:06.560   438
   3505246          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-26 11:11:34.207   2017-12-26 20:49:45.060   578
   3507255          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-27 11:08:57.347   2017-12-27 19:19:50.260   491
   3515804          7932   4737 Rehoboth Beach DE   Jeff Washburn   2017-12-31 11:12:18.250   2017-12-31 18:14:27.637   422
   3516833          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-01 11:03:47.723   2018-01-01 19:03:53.470   480
   3520418          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-03 12:09:32.787   2018-01-03 20:05:28.500   476
   3527629          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-07 11:15:11.877   2018-01-07 18:03:24.400   408
PunchID    EmployeeID      FieldText                EmployeeName    TimeIn              Case   5:19-cv-05310-JDW
                                                                                          TimeOut        Minutes         DocumentRevisedTimeOut
                                                                                                                 RevisedTimeIn     32-5 Filed 03/06/20
                                                                                                                                                RevisedMinutes Page     121 of 123
                                                                                                                                                                RevisedOnDate    RevisedBy                                PunchInComments   PunchOutComments   RevisionComments
   3532757          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-10 13:02:22.870   2018-01-10 20:10:14.953   428
   3534421          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-11 12:07:23.957   2018-01-11 20:02:36.867   475
   3538207          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-13 11:23:46.730   2018-01-13 19:06:10.500   463
   3542804          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-16 11:11:39.377   2018-01-16 20:06:20.267   535
   3545388          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-17 11:07:00.000   2018-01-17 19:30:00.000   503   2018-01-17 11:07:00.000 2018-01-17 19:30:00.000 503   2018-01-19 21:53:11.390 Jay Wimbrow
   3546623          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-18 12:23:53.917   2018-01-18 20:01:17.623   458
   3548326          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-19 11:15:00.260   2018-01-19 18:34:02.130   439
   3556958          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-24 11:30:41.593   2018-01-24 12:45:42.880   75
   3557348          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-24 13:10:00.000   2018-01-24 20:01:00.000   411   2018-01-24 13:10:00.000 2018-01-24 20:01:00.000 411   2018-01-26 12:23:13.670 Jay Wimbrow
   3559045          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-25 10:18:00.000   2018-01-25 18:30:00.000   492   2018-01-25 10:18:00.000 2018-01-25 18:30:00.000 492   2018-01-26 13:08:50.890 Jay Wimbrow
   3559866          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-26 08:07:18.727   2018-01-26 09:33:27.560   86
   3560715          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-26 11:23:00.000   2018-01-26 13:16:00.000   113   2018-01-26 11:23:00.000 2018-01-26 13:16:00.000 113   2018-01-27 14:11:13.693 Jay Wimbrow
   3562149          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-26 15:05:27.000   2018-01-26 19:01:27.000   236   2018-01-26 15:05:27.000 2018-01-26 19:01:27.000 236   2018-01-27 14:12:09.073 Jay Wimbrow
   3562840          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-27 11:12:00.123   2018-01-27 14:49:35.310   217
   3563722          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-27 15:59:00.727   2018-01-27 18:54:28.880   175
   3567601          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-30 12:04:52.063   2018-01-30 18:02:13.810   358
   3568389          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-30 18:30:00.000   2018-01-30 20:03:00.000   93    2018-01-30 18:30:00.000 2018-01-30 20:03:00.000 93    2018-02-02 23:44:17.827 Jay Wimbrow
   3574137          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-31 11:07:17.000   2018-01-31 14:00:17.000   173   2018-01-31 11:07:17.000 2018-01-31 14:00:17.000 173   2018-02-02 23:29:38.227 Jay Wimbrow
   3569684          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-01-31 14:32:37.473   2018-01-31 20:08:54.543   336
   3570845          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-01 11:02:32.213   2018-02-01 20:15:03.123   553
   3572071          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-02 08:15:59.143   2018-02-02 18:59:27.740   644
   3575564          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-03 11:26:00.000   2018-02-03 14:19:00.000   173   2018-02-03 11:26:00.000 2018-02-03 14:19:00.000 173   2018-02-13 00:20:31.677 Jay Wimbrow
   3575717          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-03 14:54:31.370   2018-02-03 20:03:51.410   309
   3576561          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-04 11:17:15.760   2018-02-04 17:10:11.120   353
   3580946          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-07 11:27:52.887   2018-02-07 19:23:31.047   476
   3582507          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-08 11:42:25.050   2018-02-08 20:04:08.710   502
   3586001          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-10 11:09:49.690   2018-02-10 15:55:02.350   286
   3586933          7932   4737 Rehoboth Beach DE   Jeff Washburn   2018-02-10 16:25:00.000   2018-02-10 20:44:00.000   259   2018-02-10 16:25:00.000 2018-02-10 20:44:00.000 259   2018-02-13 00:19:21.450 Jay Wimbrow
Case 5:19-cv-05310-JDW Document 32-5 Filed 03/06/20 Page 122 of 123




    EXHIBIT J
PunchID   EmployeeID   FieldText                 EmployeeName   TimeIn              TimeOut    Case 5:19-cv-05310-JDW Document 32-5RevisedOnDate
                                                                                                      Minutes     RevisedTimeIn         Filed 03/06/20
                                                                                                                                     RevisedTimeOut
                                                                                                                                                 RevisedBy Page     123 of 123
                                                                                                                                                             RevisedMinutes
                                                                                                                                                            PunchInComments PunchOutComments                                         RevisionComments
3158529                0945 Geneva NY                              8/3/2017 14:59      8/3/2017 20:15         316     8/3/2017 14:59 2017-08-03 20:15:00.000 316                8/9/2017 14:48   Mitchell Sprouse   Auto-Punch Out   Jake forgot to punch out so correcting.
3181872                0945 Geneva NY                             8/12/2017 13:34     8/12/2017 18:00         266   8/12/2017 13:34 2017-08-12 18:00:00.000 266                8/21/2017 16:38   Mitchell Sprouse   Auto-Punch Out
3198431                0945 Geneva NY                             8/18/2017 16:10     8/18/2017 18:05         115   8/18/2017 16:10 2017-08-18 18:05:00.000 115                8/18/2017 22:38   Mitchell Sprouse                    Was with a customer and forgot to punch back in.
3250765                0945 Geneva NY                              9/8/2017 15:53      9/8/2017 20:15         262     9/8/2017 15:53 2017-09-08 20:15:00.000 262               9/21/2017 12:56   Mitchell Sprouse   Auto-Punch Out
3269098                0945 Geneva NY                              9/16/2017 8:31     9/16/2017 12:00         209     9/16/2017 8:31 2017-09-16 12:00:00.000 209               9/22/2017 11:42   Mitchell Sprouse
3283700                0945 Geneva NY                             9/16/2017 12:30     9/16/2017 17:22         292   9/16/2017 12:30 2017-09-16 17:22:10.000 292                9/22/2017 11:43   Mitchell Sprouse
3275611                0945 Geneva NY                              9/19/2017 8:30     9/19/2017 12:00         210     9/19/2017 8:30 2017-09-19 12:00:00.000 210               9/22/2017 11:43   Mitchell Sprouse
3276265                0945 Geneva NY                             9/19/2017 10:52     9/19/2017 14:00         188   9/19/2017 10:52 2017-09-19 14:00:00.000 188                9/22/2017 11:59   Mitchell Sprouse
3283710                0945 Geneva NY                             9/19/2017 12:30     9/19/2017 18:00         330   9/19/2017 12:30 2017-09-19 18:00:54.000 330                9/22/2017 11:44   Mitchell Sprouse
3283886                0945 Geneva NY                             9/19/2017 14:30     9/19/2017 20:07         337   9/19/2017 14:30 2017-09-19 20:07:27.000 337                9/22/2017 12:00   Mitchell Sprouse
3279027                0945 Geneva NY                             9/20/2017 11:31     9/20/2017 16:00         269   9/20/2017 11:31 2017-09-20 16:00:00.000 269                9/22/2017 11:57   Mitchell Sprouse
3283865                0945 Geneva NY                             9/20/2017 16:30     9/20/2017 20:02         212   9/20/2017 16:30 2017-09-20 20:02:36.000 212                9/22/2017 11:58   Mitchell Sprouse
3297291                0945 Geneva NY                              9/25/2017 8:33     9/25/2017 13:09         276     9/25/2017 8:33 2017-09-25 13:09:34.000 276               9/27/2017 15:41   Mitchell Sprouse                    Was not in system yet
3297326                0945 Geneva NY                             9/25/2017 13:39     9/25/2017 19:13         334   9/25/2017 13:39 2017-09-25 19:13:12.000 334                9/27/2017 15:47   Mitchell Sprouse                    Wasnt in system yet
3349369                0945 Geneva NY                            10/12/2017 11:00    10/12/2017 17:30         390 10/12/2017 11:00 2017-10-12 17:30:02.000 390                10/18/2017 11:10   Mitchell Sprouse
3371018                0945 Geneva NY                            10/26/2017 14:50    10/26/2017 20:00         310 10/26/2017 14:50 2017-10-26 20:00:00.000 310                10/27/2017 20:51   Mitchell Sprouse                    Ended up helping with customers and didnt clock back in cause it was busy.
3394539                0945 Geneva NY                             11/4/2017 15:11     11/4/2017 18:21         190   11/4/2017 15:11 2017-11-04 18:21:00.000 190               11/10/2017 22:41   Mitchell Sprouse                    Messed Up on punch
3416788                0945 Geneva NY                            11/14/2017 14:12    11/14/2017 20:15         363 11/14/2017 14:12 2017-11-14 20:15:00.000 363                11/17/2017 18:23   Mitchell Sprouse   Auto-Punch Out
3422911                0945 Geneva NY                             11/17/2017 9:30    11/17/2017 12:56         206   11/17/2017 9:30 2017-11-17 12:56:00.000 206               11/17/2017 18:25   Mitchell Sprouse
3423352                0945 Geneva NY                            11/17/2017 11:00    11/17/2017 17:09         369 11/17/2017 11:00                                            11/17/2017 18:27   Mitchell Sprouse
3431456                0945 Geneva NY                            11/20/2017 16:16    11/20/2017 19:33         197 11/20/2017 16:16 2017-11-20 19:33:00.000 197                11/22/2017 14:32   Mitchell Sprouse                    Forgot to punch back in from lunch while talking with customer
3434175                0945 Geneva NY                            11/21/2017 15:52    11/21/2017 20:09         257 11/21/2017 15:52 2017-11-21 20:09:00.000 257                11/22/2017 14:47   Mitchell Sprouse                    Forgot to clock in for lunch
3443359                0945 Geneva NY                            11/25/2017 15:41    11/25/2017 20:15         274 11/25/2017 15:41 2017-11-25 20:15:00.000 274                11/27/2017 19:30   Mitchell Sprouse   Auto-Punch Out
3468767                0945 Geneva NY                             12/7/2017 16:46     12/7/2017 18:15          89   12/7/2017 16:46 2017-12-07 18:15:00.000 89                 12/8/2017 22:50   Mitchell Sprouse                    Did not punch in at right time from lunch.
3473995                0945 Geneva NY                            12/10/2017 10:28    12/10/2017 18:06         458 12/10/2017 10:28 2017-12-10 18:06:00.000 458                12/15/2017 21:34   Mitchell Sprouse                    Punched in early but forgot to punch out when realized was in early
3486366                0945 Geneva NY                             12/14/2017 9:00    12/14/2017 17:00         480   12/14/2017 9:00 2017-12-14 17:00:09.000 480               12/15/2017 22:23   Mitchell Sprouse                    ETR training
3486370                0945 Geneva NY                             12/14/2017 9:00    12/14/2017 17:00         480   12/14/2017 9:00 2017-12-14 17:00:55.000 480               12/15/2017 22:24   Mitchell Sprouse                    ETR Training
3493172                0945 Geneva NY                            12/19/2017 13:20    12/19/2017 16:00         160 12/19/2017 13:20 2017-12-19 16:00:00.000 160                12/20/2017 20:30   Mitchell Sprouse                    Forgot to punch out for lunch
3495482                0945 Geneva NY                            12/19/2017 16:30    12/19/2017 21:14         284 12/19/2017 16:30 2017-12-19 21:14:37.000 284                12/20/2017 20:31   Mitchell Sprouse
3499712                0945 Geneva NY                            12/22/2017 13:15    12/22/2017 15:47         152 12/22/2017 13:15 2017-12-22 15:47:00.000 152                12/23/2017 16:17   Mitchell Sprouse                    Was with a customer and forgot to punch in.
3501287                0945 Geneva NY                            12/23/2017 10:00    12/23/2017 10:45          45 12/23/2017 10:00 2017-12-23 10:45:00.000 45                 12/23/2017 16:22   Mitchell Sprouse                    went to get food and did not punch out
3501618                0945 Geneva NY                            12/23/2017 11:10    12/23/2017 13:31         141 12/23/2017 11:10                                            12/23/2017 16:23   Mitchell Sprouse                    punch back in from after she got her food and came back
3516260                0945 Geneva NY                            12/31/2017 15:06    12/31/2017 18:09         183 12/31/2017 15:06 2017-12-31 18:09:00.000 183                  1/5/2018 19:21   Mitchell Sprouse                    Forgot to punch in
3012920                4837 Highland Park IL                        6/3/2017 9:45      6/3/2017 18:01         496      6/3/2017 9:45                                            6/3/2017 15:50   Michael Fristrom                    Helped customer and lead to forgetting to punch in.
3136928                4837 Highland Park IL                       7/17/2017 9:00     7/17/2017 17:00         480     7/17/2017 9:00 2017-07-17 17:00:00.000 480               7/25/2017 20:43   Michael Fristrom                    PTO Request
3119745                4837 Highland Park IL                       7/18/2017 9:00     7/18/2017 15:00         360     7/18/2017 9:00 2017-07-18 15:00:29.000 360                7/19/2017 1:45   Michael Fristrom                    Attended ETR training today
3119194                4837 Highland Park IL                       7/18/2017 9:30     7/18/2017 15:00         330     7/18/2017 9:00                                            7/19/2017 1:47   Michael Fristrom   Auto-Punch Out   Attended ETR training and worked a closing shift.
3136939                4837 Highland Park IL                      7/19/2017 10:00     7/19/2017 18:00         480   7/19/2017 10:00 2017-07-19 18:00:00.000 480                7/25/2017 20:46   Michael Fristrom                    PTO Request
3136241                4837 Highland Park IL                      7/25/2017 12:00     7/25/2017 19:59         479   7/25/2017 12:00                                            7/25/2017 20:43   Michael Fristrom
3177947                4837 Highland Park IL                       8/11/2017 8:00     8/11/2017 17:03         543     8/11/2017 8:00 2017-08-11 17:03:00.000 543               8/17/2017 18:06   Michael Fristrom
3312142                4837 Highland Park IL                       10/3/2017 8:57     10/3/2017 17:00         483     10/3/2017 8:57 2017-10-03 17:00:00.000 483               10/3/2017 23:46   Michael Fristrom                    Stayed to hangout and didnt work and forgot to clock out.
3553070                4747 East Greenville PA                    1/22/2018 12:00     1/22/2018 20:16         496   1/22/2018 12:00 2018-01-22 20:16:00.000 496                1/26/2018 14:47   Theresa Weirbach                    rep came in too early, left but never punched in and out
3582051                4747 East Greenville PA                      2/8/2018 9:46      2/8/2018 10:45          59      2/8/2018 9:46 2018-02-08 10:45:00.000 59                 2/8/2018 18:04   Theresa Weirbach
